





--------------------------------------------------------------------------------

















SECOND AMENDED AND RESTATED
MASTER SERVICES AGREEMENT
BETWEEN

THE GAP, INC.

AND

INTERNATIONAL BUSINESS MACHINES CORPORATION


Dated: March 29, 2013


 












--------------------------------------------------------------------------------











This document contains confidential and proprietary information of The Gap, Inc.
IBM. Except with the express prior written permission of The Gap, Inc. or IBM,
as applicable, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.




1



--------------------------------------------------------------------------------








TABLE OF CONTENTS


1    Definitions                        
1.2    “Additional Resource Charge” or “ARC”
1.4    “Affiliate”    
1.5    “Aggregated Service(s)”    
1.6    “Aggregate Withhold Amount”    
1.7    “Agreement”    
1.8    “Annual Services Charge”    
1.9    “Applications”    
1.10    “Approve” or “Approval”    
1.12    “Authorized Users”    
1.13    “Benchmark”    
1.14    “Benchmarker”
1.15    “Benchmarking”    
1.16    “Best Practices”    
1.17    “Business Day(s)”    
1.18    “Business Objectives”    
1.19    “CAS”    
1.20    “Change”    
1.21    “Change Control Procedures”    
1.22    “Charges”    
1.23    “Consents”    
1.24    “Contract Year”    
1.25    “Damage Limit”    
1.26    “Data Center”    
1.27    “Days”    
1.28    “Deficiencies”    
1.29    “Deliverable”    
1.30    “Disabling Device(s)”    
1.31    “Disclosing Party”    
1.36    “Embedded Supplier Proprietary Documentation”    
1.37    “Embedded Supplier Proprietary Intellectual Property”    
1.38    “Embedded Supplier Proprietary Software”    
1.39    “Embedded Supplier Third Party Documentation”    
1.40    “Embedded Supplier Third Party Intellectual Property”    
1.41    “Embedded Supplier Third Party Software”    
1.42    “Employment Claim(s)”    
1.43    “Equipment”    
1.47    “Finally Determined”    
1.48    “Full-Time”    
1.49    “Functional Service Area”    
1.50    “Functional Service Area Statement(s) of Work”    
1.51    “Gap”    
1.52    “Gap Custom Documentation”    
1.53    “Gap Custom Intellectual Property”    
1.54    “Gap Custom Software”    
1.55    “Gap Data”
1.55    “Gap Data”    
1.56    “Gap Data Center”    
1.58    “Gap Documentation”    
1.59    “Gap Equipment”    
1.60    “Gap Infrastructure Partnership Executive”    
1.61    “Gap Infringement Claim(s)”    
1.62    “Gap Infringement Exclusions”    
1.63    “Gap Infringement Trigger”    
1.64    “Gap Initiated Policy Change”    
12
12
12
12
12
12
13
13
13
13
13
13
13
13
13
14
14
14
14
14
14
14
14
14
14
14
14
15
15
15
15
15
15
16
16
16
16
16
16
16
17
17
17
17
17
17
17
18
18
18
18
18
18
18
18










2



--------------------------------------------------------------------------------






1.65    “Gap Intellectual Property”    
1.66    “Gap IT Environment”
1.67    “Gap Licensed Property”    
1.68    “Gap Modified Documentation”    
1.69    “Gap Modified Intellectual Property”    
1.71    “Gap Owned Intellectual Capital”    
1.72    “Gap Policies and Procedures”    
1.73    “Gap Proprietary Documentation”    
1.74    “Gap Proprietary Intellectual Property”    
1.75    “Gap Proprietary Software”    
1.76    “Gap Regulatory Requirements”    
1.77    “Gap Service Locations”    
1.78    “Gap Sites”    
1.79    “Gap Software”    
1.80    “Gap Systems”    
1.81    “Gap Third Party Claim(s)”    
1.82    “Gap Third Party Documentation”    
1.83    “Gap Third Party Intellectual Property”    
1.84    “Gap Third Party Software”    
1.85    “Gap Third Party Vendor”    
1.86    “Generally Available”    
1.87    “GID”    
1.88    “HIPAA”    
1.89    “HVAC”    
1.90    “Implementation Agreement(s)”    
1.91    “Including”    
1.92    “Income Tax”    
1.94    “Initiation Date”    
1.95    “insource”    
1.96    “Intellectual Property”    
1.97    “Interface(s)”    
1.98    “*”    
1.107    “New Services”
1.108    “New Sourcing Line(s)”    
1.109    “Non-Service Catalog Item(s)”    
1.110    “Non‑Referral Quarter    
1.111    “Non-Service Catalog Request”    
1.112    “Object Code”    
1.113    “Open Source Software”    
1.114    “Parties” or “Party”    
1.115    “Permitted Auditors”    
1.116    “PHI”    
1.117    “Primary Event”    
1.118    “Procedures Manual”    
1.119    “Proprietary or Confidential Information"
1.120    “Provisioned    
1.121    “Quarterly Executive Meeting    
1.122    “RRC Stub    
1.123    “Receiving Pay”    
1.124    “Reduced Resource Credit” or “RRC”    
1.125    “Reference Date”    
1.126    “Refresh”    
1.127    “Release”    
1.128    “Residual Knowledge”    


18
18
19
19
19
19
19
19
19
19
20
20
20
20
20
20
20
20
20
20
21
21
21
21
21
21
21
21
21
21
22
22
23
23
23
23
23
23
23
23
23
23
24
24
24
24
24
24
24
24
24
24
24
24













__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



3



--------------------------------------------------------------------------------






1.129    “Resource Unit”    
1.130    “Revisions”    
1.131    “Second Amended Effective Date”    
1.132    “Service Catalog Item(s)”    
1.133    “Service Levels”    
1.134    “Service Level Agreement(s)”    
1.135    “Service Locations”    
1.136    “Service Taxes”    
1.137    “Services”    
1.138    “Shared Subcontractors”    
1.139    “Software”    
1.140    “Source Materials”    
1.141    “Specifications”    
1.142    “Statement(s) of Work”    
1.143    “Stranded Costs”    
1.144    “Store Network Services”    
1.145    “Store Network Services SOW”    
1.146    “Subcontractor”    
1.147    “Supplier”    
1.148    “Supplier Assumed”    
1.149    “Supplier Documentation”    
1.150    “Supplier Embedded Items”    
1.151    “Supplier Equipment”    
1.152    “Supplier Infringement Claims”    
1.153    “Supplier Infringement Exclusions”    
1.154    “Supplier Infringement Trigger”    
1.155    “Supplier Intellectual Property”
1.156    “Supplier Key Employee”
1.157    “Supplier Modified Documentation”    
1.158    “Supplier Modified Intellectual Property”    
1.159    “Supplier Modified Items”    
1.160    “Supplier Modified Software"
1.161    “Supplier’s Outsourcing Relationship Executive”    
1.162    “Supplier Personnel”    
1.163    “Supplier Proprietary Documentation”    
1.164    “Supplier Proprietary Intellectual Property”    
1.165    “Supplier Proprietary Software”    
1.166    “Supplier Reference Intellectual Property”    
1.167    “Supplier Regulatory Requirements”    
1.168    “Supplier Service Locations”    
1.169    “Supplier Shared Service Center”    
1.170    “Supplier Software”    
1.171    “Supplier Systems”    
1.172    “Supplier Third Party Claim(s)”    
1.173    “Supplier’s Remedial Acts”    
1.174    “Supplier Third Party Documentation”    
1.175    “Supplier Third Party Intellectual Property”    
1.176    “Supplier Third Party Software”    
1.177    “Supplier Tools”    
1.178    “Term”    
1.179    “Terminated SOW”
1.180    “Terminated and Transitioned SOW”    
1.181    “T&T SOW Termination Period” or “Termination and Transition SOW
Termination
Period”    
1.182    “Termination Assistance Services”    
1.183    “Termination Transition Period”    


25
25
25
25
25
25
25
25
25
25
26
26
26
26
26
26
27
27
27
27
27
27
27
27
27
27
27
28
28
28
28
28
29
29
29
29
29
29
29
29
29
29
30
30
30
30
30
30
30
30
30
31
31


31
31












4



--------------------------------------------------------------------------------






1.184    “Termination Transition Plan”    
1.185    “Third Party Service(s)”    
1.186    “Third Party Vendor”    
1.187    “third source”    
1.188    “Transition”    
1.189    “Transition-In Plan” or “Transition Plan”    
1.190    “UPS”    
1.191    “Update”    
1.192    “VAT Taxes”    
1.193    “Version”    
1.194    “Virus(es)”    


2    Term    
2.1    Term    


3    Services    
3.1    Services    
3.2    Changes in Policies and Procedures    
3.3    Documentation    
3.4    Store Network Services    
3.5    Reserved.    
3.6    End User Support Services    
3.7    Distribution Center Services    
3.8    Server Services    
3.9    Store Services    
3.10    Reserved    
3.11    Equipment    
3.12    Replacement Services    
3.13    Technology Refresh Services    
3.14    Software Services    
3.15    Licenses and Permits
3.16    Knowledge Transfer and Best Practices    
3.17    Strategic / Business Planning and Process Implementation
3.18    Reserved    
3.19    Reporting Services    
3.20    Data Protection and Privacy    
3.21    New Services    


4    Single Relationship Agreement    


5    Implementation Agreements    
5.1    Execution    
5.2    Order of Precedence    
5.3    Terms and Conditions    


6    Unapproved Work    
6.1    Gap Approval    
6.2    Right to Reject    
6.3    Failure to Obtain Approval


7    Service Levels    
7.1    Service Level Agreements    
7.2    Reports    
7.3    Root-Cause Analysis and Resolution    
7.4    Cost and Efficiency Reviews    




31
31
31
31
31
31
32
32
32
32
32


32
32


32
32
33
33
33
34
34
34
34
34
34
34
34
34
34
35
35
35
35
35
35
36


37


37
37
37
37


38
38
39
39


40
40
40
40
40






















5



--------------------------------------------------------------------------------






8    Benchmarking    
8.1    Benchmarking Process    
8.2    Benchmark Adjustments    


9    Reserved    


10    Service Locations    
10.1    Service Locations    
10.2    Shared Environment    
10.3    Safety Procedures    
10.4    Security Procedures    
10.5    Access To Gap Sites    
10.6    Furniture, Fixtures and Equipment    
10.7    Gap’s Responsibilities Regarding Utilities    
10.8    Supplier’s Responsibilities Regarding Facilities    
10.9    Physical Security    
10.10    Employee Services    
10.11    Use of Gap Sites    
10.12    Damage to Gap Facilities, Buildings, or Grounds    
10.13    Use of Supplier Service Locations
    
11.    Data Backup and Disaster Plan    
11.1    Data Backup    
11.2    Disaster Plan    
11.3    Disaster Avoidance    
11.4    Disaster Recovery    
11.5    Public Telecommunications Facilities
    
12.    Communications Systems and Access to Information    


13.    Non-Exclusive Relationship    
13.1    Non-Exclusivity    
13.2    Multi-Vendor Environment    


14.    Reserved    


15.    Statements of Work


16.    Reserved    


17.    Gap Responsibilities    
17.1    Obligations    
17.3    Strategic Control    


18.    Services Team    
18.1    Supplier Outsourcing Relationship Executive    
18.3    Conduct of Supplier Personnel    
18.4    Substance Abuse
    
19.    Management And Control    
19.1    Governance    
19.2    Meetings    
19.3    Gap Policies and Procedures    
19.4    Change Control Procedures    
19.5    Gap Infrastructure Partnership Executive    
19.6    Gap Personnel    




40
40
41


42


42
42
42
43
43
44
44
45
45
45
45
45
46
46


46
46
46
47
47
47


48


48
48
48


49


49


49


49
49
50


50
50
50
51


51
51
51
52
52
53
53


























6



--------------------------------------------------------------------------------






20.    Data and Reports    
20.1    Provision of Data    
20.2    Ownership of Gap Data    
20.3    Correction of Errors    
20.4    Return of Data    
20.5    Reports    
20.6    Safeguarding Client Data
20.7    Data Retention    


21.    Reserved    


22.    Software, Documentation and Intellectual Property    
22.1    Gap Licenses to Supplier    
22.2    Gap Owned Intellectual Capital    
22.4    Supplier Embedded Items and Supplier Modified Items    
22.5    Supplier Proprietary Software and Supplier Third Party Software    
22.6    Supplier Proprietary Documentation and Supplier Third Party
Documentation
22.7    Supplier Proprietary Intellectual Property and Supplier Third Party
Intellectual
Property    
22.8    Supplier Reference Intellectual Property    
22.9    License Restriction    
22.10    Works Made For Hire    


23.    Authority to License, Quiet Enjoyment, Proprietary Rights and
Indemnity    
23.1    Authority to License and Non-Infringement    
23.2    Quiet Enjoyment    
23.3    Supplier’s Proprietary Rights Indemnity
23.4    Gap’s Proprietary Rights Indemnity
23.5    Conditions to Indemnity Obligations    
23.6    *    


24.    Documentation


25.    Reserved    


26.    Pricing    
26.1    General    
26.2    Non-Service Catalog Item Pricing and Service Catalog Item Pricing    
26.3    Cost of Living Adjustment    
26.4    All Fees Stated    
26.5    Taxes    
26.6    Payment Does Not Imply Approval    
26.7    Withhold Remedy    


27.    Invoices and Payments    
27.1    General    
27.2    Invoice Summary    
27.3    Billing Adjustments    
27.4    Billing Disputes And Reports    


28.    Limitations of Liability and Damages    
28.1    Damage Recovery Exclusion    
28.2    Limitation of Liability Amount    
28.3    Exclusions    
28.4    Reserved    


53
53
54
54
54
54
54
54


55


55
55
55
57
57
58
58


58
58
58


59
59
60
60
62
63
64


64


64


64
64
65
65
65
65
67
67


68
68
69
69
70


70
70
70
70
71





__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

7



--------------------------------------------------------------------------------








28.5    Direct Damages    


29.    Representations, Warranties, and Covenants    
29.1    General    
29.2    Performance Warranty    
29.3    Service    
29.4    Litigation Warranty    
29.5    Reserved    
29.6    Support Not to be Withheld    
29.7    Assignment of Warranties    
29.8    Viruses    
29.9    Disabling Devices    
29.10    Insurance Premiums    
29.11    Compliance with Laws    
29.12    Changes in Law and Regulations    
29.13    Inducements    
29.14    Technical Architecture and Product Standards    
29.15    Open Source Warranty    
29.16    Representations and Warranties Throughout Agreement    
29.17    Warranty Disclaimer    


30.    Remedy Waiver    


31.    Internal Dispute Resolution    
31.1    Intent    
31.2    Informal Resolution    
31.3    Fact Finding Report    
31.4    Dispute Resolution Mandatory    
31.5    Applicability To Disputes With Suppliers Other than Supplier    


32.    [Reserved]    


33.    Termination    
33.1    Change of Control    
33.2    Termination for Cause by Gap    
33.3    Termination for Cause by Supplier    
33.4    Termination for Insolvency    
33.5    Termination for Failure to Implement Benchmark Adjustments    
33.6    Termination for Convenience    
33.7    Termination Assistance    
33.8    Payment of Fees    
33.9    Cumulative Remedies    


34.    Termination/Expiration Assistance Services    
34.1    Termination/Expiration Transition Plan    
34.2    Performance of Services    
34.3    Termination Transition Period    
34.4    Transition Services    


35.    Insurance and Indemnity    
Required Insurance Coverage    
35.2    Claims Made Coverages    
35.3    Certificates Of Insurance    
35.4    Subcontractors To Be Insured


71


72
72
72
72
72
72
72
72
73
73
73
73
74
74
74
74
75
75


75


75
75
76
76
76
77


77


77
77
77
77
78
78
78
78
78
78


79
79
79
80
80


82
82
83
83
83


































8



--------------------------------------------------------------------------------






35.5    Cancellation Or Lapse Of Insurance    
35.6    Other Insurance Requirements    


35.7    General Indemnity    
35.8    Damage to Gap Facilities, Buildings, or Grounds    
35.9    Indemnities Throughout Agreement    


36.    Confidentiality    
36.1    Definition of Proprietary or Confidential Information    
36.2    Exclusions    
36.3    Non-Disclosure and Non-Use    
36.4    Treatment of Gap Data    
36.5    Compelled Disclosures    
36.6    Return of Proprietary or Confidential Information    
36.7    Solicitation of Gap Customers    
36.8    Nonexclusive Equitable Remedy    
36.9    Residual Knowledge    


37.    Audit, Inspection, and Examination of Records    
37.1    Maintenance of Books and Records    
37.2    Audits Authorized by Gap    
37.3    Audit Settlements    
37.4    Internal Audits    


38.    Bankruptcy and Liquidation    


39.    Assignment and Merger    
39.1    Assignment    
39.2    Separation    
39.3    Acquisitions and Mergers by Gap    


40.    Reserved    


41.    Use of Reduced Resource Credits    
41.1    Reserved    
41.2    Third Source and Insource Limits on RRCs    


42.    Amendment of Agreement    


43.    Waiver


44.    Independent Contractor    


45.    Subcontractors    
45.1    Approval Required    
45.2    Request for Approval    
45.3    Review of Request    
45.4    Supplier Obligations Remain Unchanged    
45.5    Approval of Subcontractor Personnel/Termination    


46.    Interpretation of Agreement    
46.1    Conflict Between Agreement and Exhibits    
46.2    Choice of Law    
46.3    Venue and Jurisdiction    
46.4    Agreement Drafted by All Parties    
46.5    Terminology    
46.6    Section Headings
84
84


84
86
86


86
86
86
87
87
88
88
88
89
89


89
89
89
90
91


91


92
92
92
92


93


93
93
93


93


93


94


94
94
94
95
95
95


95
95
96
96
96
96
97


















9



--------------------------------------------------------------------------------






46.7    Counterparts    


46.8    Appointment of Agent for Service of Process
    
47.    Notices    


48.    Entire Agreement    


49.    Severability
    
50.    Electronic Transfer of Intellectual Property    


51.    Force Majeure
    
52.    Liens
    
53.    Demonstrations and Promotions    
53.1    Promotions Referring to Gap
53.2    Demonstration and Promotions Not Warranties
53.3    Reserved    
97


97


97


98


98


98


98


99


99
99
99
99
























































10



--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED MASTER SERVICES AGREEMENT
This Second Amended and Restated Master Services Agreement, effective as of
March 29, 2013 (“Second Amended Effective Date”), is made by and between The Gap
Inc. (“Gap”), a Delaware corporation with offices at Two Folsom Street, San
Francisco, California 94105, and International Business Machines Corporation
(“Supplier”), a New York corporation with its principal offices in Armonk, New
York. This Second Amended and Restated Master Services Agreement amends,
restates, and supersedes (i) that specific Master Services Agreement executed by
the Parties on January 13, 2006 (the “Reference Date”), and (ii) that specific
First Amended and Restated Master Services Agreement executed by the Parties on
effective as of March 2, 2009 (“First Amended Effective Date”), as amended.
RECITALS
A.    Gap desires to continue to contract with Supplier, and Supplier desires to
continue contract with Gap, to provide certain Services (as defined below) in
accordance with the Service Levels (as defined below), the Business Objectives
(as defined below), and the other requirements of this Agreement, but the
Parties are significantly modifying the scope of their relationship and the
Services as of the Second Amended Effective Date.     
B.    The Services are set forth in the following “Functional Service Area
Statement(s) of Work”: (1) Store Services Statement of Work (Exhibit A.3.1); (2)
End User Support Services Statement of Work (Exhibit A.4); (3) Mainframe
Services Statement of Work (Exhibit A.6.1); (4) the Distribution Center Services
Statement of Work (Exhibit A.7); and (5) the Stores Network Services Statement
of Work (Exhibit A.8).
C.    The Parties have terminated each of the following Statements of Work under
the First Amended and Restated Agreement (each a “Terminated SOW”), as of the
Second Amended Effective Date: (i) Production Environment Server Services SOW
(Exhibit A.6.2 of the First Amended and Restated Agreement), (ii) Non-Production
Environment Server Services SOW (Exhibit A.6.3 of the First Amended and Restated
Agreement), (iii) European Server Services SOW (Exhibit A.6.3a of the First
Amended and Restated Agreement), (iv) NA Stores Help Desk SOW (Exhibit A.3.2 of
the First Amended and Restated Agreement), (v) Information Security Controls SOW
(Exhibit A.2.1 of the First Amended and Restated Agreement), (vi) Managed
Network Services SOW (Exhibit A.5 of the First Amended and Restated Agreement),
(vii) Cross Functional Services Statement of Work (Exhibit A.2 of the First
Amended and Restated Agreement), (viii) European Stores Help Desk (Exhibit A.10
of the First Amended and Restated Agreement), and (ix) EU Corp Help Desk
(Exhibit A.10A of the First Amended and Restated Agreement).
D.    Supplier will provide Termination Assistance Services (as defined in
Section 34 and Exhibit N), in connection with, and only in connection with, the
following subset of Terminated SOWs: (i) Production Environment Server Services
SOW, (ii) Non-Production Environment Server Services SOW, (iii) European Server
Services SOW, (iv) Managed Network Services SOW, and (v) Information Security
Controls (each a “Terminated and Transitioned SOW”).
E.    As of the Second Amended Effective Date, Supplier is no longer the system
integrator for the Gap IT Environment and is but one of the vendors that Gap is
retaining to provide discrete services for the Gap IT Environment which Gap will
control and manage.
F.    Gap’s strategic and business objectives, to be accomplished through this
Agreement, comprise the following: (1) supporting the Gap IT infrastructures
during migration; (2) receiving reliable & flexible Services from Supplier in
accordance with the Service Levels; (3) achieving flexibility to quickly expand
and contract the Services; (4) Gap retention of overall strategic responsibility
for

11



--------------------------------------------------------------------------------






the IT infrastructure; (5) Supplier’s compliance with Gap’s Policies and
Procedures (as defined below), including Gap’s IT delivery model; (6) gaining
access to highly-motivated Supplier Personnel (as defined below) that will
provide high-quality services at a competitive cost; (7) increasing the level of
customer service and satisfaction; and (8) proactive management of the Services
((1) – (8) are collectively referred to herein as the “Business Objectives”).
G.    Both Parties acknowledge that a principal objective of Gap in entering
into this Agreement is to insure that the Services enable Gap to achieve the
Business Objectives stated above.
H.    The Parties also intend for this Agreement to provide a contractual
infrastructure to facilitate the acquisition of additional services as agreed by
the Parties.
AGREEMENT
In consideration of the foregoing Recitals (which are incorporated herein) and
the mutual covenants and agreements contained herein, the Parties hereto agree
as follows:
1    Definitions
The following terms, when used in this Agreement, shall have the following
meanings:
1.1    Reserved
1.2    “Additional Resource Charge” or “ARC”
“Additional Resource Charge” or “ARC” shall have the meaning specified in
Exhibit C (Fees and Resource Baselines).
1.3    Reserved
1.4    “Affiliate”
“Affiliate” as to Supplier or Gap, shall mean any corporation, partnership,
limited liability company, or other domestic or foreign entity (a) of which a
controlling interest is owned directly or indirectly by a Party, or (b)
controlled by, or under common control with, a Party.
1.5    “Aggregated Service(s)”
“Aggregated Service(s)” shall have the meaning specified in Section 8.1A
(Benchmarking Process).
1.6    “Aggregate Withhold Amount”
“Aggregate Withhold Amount” shall have the meaning specified in Section 26.7
(Withhold Remedy).
1.7    “Agreement”
“Agreement” shall mean this Second Amended and Restated Master Services
Agreement, together with the Exhibits, Schedules, Documentation, future
Gap-Approved Statements of Work, and all other materials incorporated herein by
reference.

12



--------------------------------------------------------------------------------






1.8    “Annual Services Charge”
“Annual Services Charge” shall have the meaning specified in Exhibit C (Fees and
Resource Baselines).
1.9    “Applications”
“Applications” shall mean those items of Software owned, licensed, leased, or
otherwise obtained by Gap as are identified in Exhibit D.8 (Existing Agreements)
as amended from time to time by Gap in its sole discretion. All Applications
shall be implemented in accordance with Section 19.4 (Change Control Procedures)
of the Agreement.
1.10    “Approve” or “Approval”
“Approve” or “Approval” shall mean (1) the written authorization by Gap’s Chief
Information Officer (or his or her designee) or the Gap Infrastructure
Partnership Executive (or his or her designee) for any consent, authorization,
amendment, and/or other approval required from Gap under this Agreement, and (2)
with respect to any consent, authorization, amendment, and/or approval requiring
the authorization of payment, or imposing an obligation on Gap for any fees,
costs, or other expenses, the written authorization of the applicable Gap
Infrastructure Partnership Executive.
1.11    Reserved.
1.12    “Authorized Users”
“Authorized Users” shall mean any individual or entity authorized by Gap to use
the Services under this Agreement, whether on-site or accessing remotely.
1.13    “Benchmark”
“Benchmark” shall have the meaning specified in Section 8.1D (Benchmarking
Process).
1.14    “Benchmarker”
“Benchmarker” shall have the meaning specified in Section 8.1A (Benchmarking
Process).
1.15    “Benchmarking”
“Benchmarking” shall have the meaning specified in Section 8.1D (Benchmarking
Process).
1.16    “Best Practices”
“Best Practices” shall mean (whether or not capitalized) established procedures
or processes developed or used by Supplier, utilizing its accumulated knowledge
as a world class technology service provider, to deliver Services in a high
quality, effective and efficient manner.
1.17    “Business Day(s)”
“Business Day(s)” shall mean Gap’s designated business days for Gap or the Gap
Affiliate in the specific country in which the Services are being provided by
Supplier.

13



--------------------------------------------------------------------------------






1.18    “Business Objectives”
“Business Objectives” shall have the meaning specified in the Recitals.
1.19    “CAS”
“CAS” shall have the meaning specified in Section 10.4G (Security Procedures).
1.20    “Change”
“Change” shall have the meaning specified in Exhibit A.1 (Glossary).
1.21    “Change Control Procedures”
“Change Control Procedures” shall have the meaning specified in Section 19.4
(Change Control Procedures).
1.22    “Charges”
“Charges” shall have the meaning specified in Exhibit C (Fees and Resource
Baselines)
1.23    “Consents”
“Consents” shall have the meaning specified in Section 21.1 (Obtaining
Consents).
1.24    “Contract Year”
“Contract Year” shall have the meaning specified in Exhibit C (Fees and Resource
Baselines).
1.25    “Damage Limit”
“Damage Limit” shall have the meaning specified in Section 28.2 (Limitation of
Liability Amount).
1.26    “Data Center”
“Data Center” shall mean the Gap Data Center(s).
1.27    “Days”
“Days” shall mean (whether or not capitalized) calendar days.
1.28    “Deficiencies”
“Deficiencies” or “Deficiency” shall mean and include: (1) defect(s) in design,
materials, services, or workmanship; (2) Incidents (as defined in Exhibit A.1
(Glossary to the Statements of Work)) and Problems (as defined in Exhibit A.1
(Glossary to the Statements of Work)); and (3) error(s), omission(s),or
deviation(s) from any of the Specifications which result in the Services not
performing, or the Services not being performed, in accordance with the
provisions of this Agreement.
1.29    “Deliverable”
“Deliverable” shall mean (whether or not capitalized) an item and/or a service
to be

14



--------------------------------------------------------------------------------






provided by Supplier under this Agreement identified as a deliverable in a
Statement of Work, Exhibit, or Schedule.
1.30    “Disabling Device(s)”
“Disabling Device(s)” shall have the meaning specified in Section 29.9
(Disabling Devices).
1.31    “Disclosing Party”
“Disclosing Party” shall have the meaning specified in Section 36.2
(Exclusions).
1.32    “Distribution Center Services”
“Distribution Center Services” has the meaning set forth in Section 3.7
1.33    “Distribution Centers SOW”
“Distribution Centers SOW” has the meaning set forth in Section 3.7.
1.34    “Documentation”
“Documentation” shall mean all written or electronic policies and procedures
relating to Services, training course materials (including computer-based
training programs or modules), technical manuals, logical and physical designs,
application overviews, functional diagrams, data models, production job run
documents, specifications, reports, or other written materials developed under
this Agreement (as to each, whether in hard or soft copy).
1.35    “First Amended Effective Date”
“First Amended Effective Date” shall have the meaning set forth in the
introductory paragraph.
1.36    “Embedded Supplier Proprietary Documentation”
“Embedded Supplier Proprietary Documentation” shall mean all Documentation: (1)
developed or otherwise acquired and owned by Supplier, or (2) developed by a
third party for, and owned by Supplier, to the extent embedded or incorporated
by Supplier into a Deliverable, the Gap Intellectual Property, the Gap Software,
or the Gap Documentation during the Term pursuant to performance of the
Services.
1.37    “Embedded Supplier Proprietary Intellectual Property”
“Embedded Supplier Proprietary Intellectual Property” shall mean all
Intellectual Property: (1) developed or otherwise acquired and owned by
Supplier, or (2) developed by a third party for, and owned by Supplier, to the
extent embedded or incorporated by Supplier into a Deliverable, the Gap
Intellectual Property, the Gap Software, or the Gap Documentation during the
Term pursuant to performance of the Services.
1.38    “Embedded Supplier Proprietary Software”
“Embedded Supplier Proprietary Software” shall mean Software and related
Documentation: (1) developed or otherwise acquired and owned by Supplier, or (2)
developed by a third party for, and owned by Supplier, to the extent embedded or
incorporated by Supplier into a Deliverable, the Gap Intellectual Property, the
Gap Software, or the Gap Documentation during

15



--------------------------------------------------------------------------------






the Term pursuant to performance of the Services.
1.39    “Embedded Supplier Third Party Documentation”
“Embedded Supplier Third Party Documentation” shall mean all Documentation
(excluding any and all such Documentation that is Generally Available and/or
provided with Software that is Generally Available) licensed, leased, or
otherwise obtained (unless it is otherwise Provisioned by Supplier for Gap, in
which case it will be deemed Gap Documentation) from a Third Party Vendor by
Supplier to the extent embedded or incorporated by Supplier into a Deliverable,
the Gap Intellectual Property, the Gap Software, or the Gap Documentation during
the Term pursuant to performance of the Services.
1.40    “Embedded Supplier Third Party Intellectual Property”
“Embedded Supplier Third Party Intellectual Property” shall mean Intellectual
Property (excluding any and all such Intellectual Property that is Generally
Available) licensed, leased, or otherwise obtained (unless it is otherwise
Provisioned by Supplier for Gap, in which case it will be deemed Gap
Intellectual Property) from a Third Party Vendor by Supplier to the extent
embedded or incorporated by Supplier into a Deliverable, the Gap Intellectual
Property, the Gap Software, or the Gap Documentation during the Term pursuant to
performance of the Services.
1.41    “Embedded Supplier Third Party Software”
“Embedded Supplier Third Party Software” shall mean all Software (excluding any
and all such Software that is Generally Available) licensed, leased, or
otherwise obtained (unless it is otherwise Provisioned by Supplier for Gap, in
which case it will be deemed Gap Software) from a Third Party Vendor by Supplier
to the extent embedded or incorporated by Supplier into a Deliverable, the Gap
Intellectual Property, the Gap Software, or the Gap Documentation during the
Term pursuant to performance of the Services.
1.42    “Employment Claim(s)”
“Employment Claim(s)” shall have the meaning specified in Section 44
(Independent Contractor).
1.43    “Equipment”
“Equipment” shall mean the Gap Equipment and Supplier Equipment.
1.44    Reserved
1.45    Reserved.
1.46    Reserved
1.47    “Finally Determined”
“Finally Determined” shall mean when a claim or dispute has been finally
determined by a court of competent jurisdiction, arbitration, mediation, or
other agreed-upon governing party.
1.48    “Full-Time”
“Full-Time” shall mean a forty (40) hour work week providing services solely and
exclusively for Gap.

16



--------------------------------------------------------------------------------






1.49    “Functional Service Area”
“Functional Service Area” shall mean a reference to the aggregation of Services
and Deliverables to be performed pursuant to a Functional Service Area Statement
of Work.
1.50    “Functional Service Area Statement(s) of Work”
“Functional Service Area Statement(s) of Work” shall mean the following
statements of work: (1) Store Services Statement of Work attached hereto as
Exhibit A.3.1; (2) End User Support Services Statement of Work attached hereto
as Exhibit A.4; (3) Mainframe Services Statement of Work attached hereto as
Exhibit A.6.1; (4) the Distribution Center Services Statement of Work attached
hereto as Exhibit A.7; and (5) the Stores Network Services Statement of Work
attached hereto as Exhibit A.8. Whether provided in a Statement of Work or not,
the Glossary to the Statements of Work attached hereto as Exhibit A.1 shall be
incorporated into the above-mentioned Statements of Work.
1.51    “Gap”
“Gap” shall mean The Gap, Inc., a Delaware corporation, and its Affiliates and
all Gap facilities and departments receiving Services under this Agreement.
1.52    “Gap Custom Documentation”
“Gap Custom Documentation” shall mean any Documentation developed specifically
for Gap by, or on behalf of, Supplier (or jointly with others) as part of the
Services (i) in accordance with Gap’s requirements, and (ii) which is specific
to Gap’s business operations. Gap Custom Documentation does not include any
Supplier Documentation or Supplier Modified Documentation. Gap Custom
Documentation shall be identified as a Deliverable.
1.53    “Gap Custom Intellectual Property”
“Gap Custom Intellectual Property” shall mean any Intellectual Property
developed specifically for Gap by, or on behalf of, Supplier (or jointly with
others) as part of the Services (i) in accordance with Gap’s requirements, and
(ii) which is specific to Gap’s business operations. Gap Custom Intellectual
Property does not include any Supplier Intellectual Property or Supplier
Modified Intellectual Property. Gap Custom Intellectual Property shall be
identified as a Deliverable.
1.54    “Gap Custom Software”
“Gap Custom Software” shall mean any Software developed specifically for Gap by,
or on behalf of, Supplier (or jointly with others) as part of the Services (i)
in accordance with Gap’s requirements, and (ii) which is specific to Gap’s
business operations. Gap Custom Software does not include any Supplier Software
or Supplier Modified Software. For purposes of clarity, Software developed by
Supplier to facilitate the efficient delivery of Services, including software
interfaces, shall be Supplier Proprietary Software. Gap Custom Software shall be
identified as a Deliverable.
1.55    “Gap Data”
“Gap Data” shall mean all of the Gap data, records, and information to which
Supplier has access, or otherwise is provided to Supplier, that is entered into,
is transmitted by, or is transmitted through the Gap IT Environment (including,
but not limited to, any modifications to any such data, records and information,
and any derivative works created therefrom,) under this Agreement in connection
with providing the Services. Gap Data shall exclude Supplier

17



--------------------------------------------------------------------------------






Confidential Information, Supplier Documentation, Supplier Software, Supplier
Modified Documentation, Supplier Modified Software, Supplier Modified
Intellectual Property or other Supplier Intellectual Property.
1.56    “Gap Data Center”
“Gap Data Center” shall mean Gap’s data centers specified in Exhibit D.22 (Gap
Data Centers) or as otherwise agreed in writing by the Parties.
1.57    Reserved.
1.58    “Gap Documentation”
“Gap Documentation” shall mean all the Gap Proprietary Documentation, Gap
Modified Documentation and Gap Third Party Documentation.
1.59    “Gap Equipment”
“Gap Equipment” shall mean the hardware, machines, and other equipment owned,
leased or otherwise obtained by Gap as of the Reference Date and utilized by
Supplier to provide the Services.
1.60    “Gap Infrastructure Partnership Executive”
“Gap Infrastructure Partnership Executive” shall have the meaning specified in
Section 19.5 (Gap Infrastructure Partnership Executive).
1.61    “Gap Infringement Claim(s)”
“Gap Infringement Claim(s)” shall have the meaning specified in Section 23.4A
(Gap’s Proprietary Rights Indemnity).
1.62    “Gap Infringement Exclusions”
“Gap Infringement Exclusions” shall have the meaning specified in Section 23.4D
(Gap’s Proprietary Rights Indemnity; Gap Infringement Exclusions).
1.63    “Gap Infringement Trigger”
“Gap Infringement Trigger” shall have the meaning specified in Section 23.4A
(Gap’s Proprietary Rights Indemnity; Indemnification).
1.64    “Gap Initiated Policy Change”
“Gap Initiated Policy Change” shall have the meaning specified in Section 3.2
(Changes in Policies and Procedures).
1.65    “Gap Intellectual Property”
“Gap Intellectual Property” shall mean *.
1.66    “Gap IT Environment”
“Gap IT Environment” shall mean the Gap Systems and non-Supplier Systems used
for
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



18



--------------------------------------------------------------------------------






the Gap information technology environment. From the Second Amended Effective
Date through October 31, 2013, the Gap IT environment will include certain
Supplier systems used to provide the Services. After October 31, 2013, no
Supplier systems will be used to provide the Services.
1.67    “Gap Licensed Property”
“Gap Licensed Property” shall have the meaning specified in Section 22.1A (Gap
Licenses to Supplier).
1.68    “Gap Modified Documentation”
“Gap Modified Documentation” shall mean any item of Gap Documentation that has
been modified, enhanced, or otherwise altered by Supplier, after the Reference
Date, pursuant to the performance of the Services.
1.69    “Gap Modified Intellectual Property”
“Gap Modified Intellectual Property” shall mean any item of Gap Intellectual
Property that has been modified, enhanced, or otherwise altered by Supplier,
after the Reference Date, pursuant to the performance of the Services.
1.70    Reserved.
1.71    “Gap Owned Intellectual Capital”
“Gap Owned Intellectual Capital” shall mean *.
1.72    “Gap Policies and Procedures”
“Gap Policies and Procedures” shall mean the Gap Documentation, policies,
procedures, and guidelines as set forth in Exhibit D.1 (Gap Policies and
Procedures), and as such Documentation, policies, procedures, and guidelines are
amended, modified, and/or replaced by Gap from time to time and made available
to Supplier during the Term of this Agreement.
1.73    “Gap Proprietary Documentation”
“Gap Proprietary Documentation” shall mean Documentation (1) developed and owned
by Gap, or (2) developed by a third party for, and owned by, Gap, and which is
used by Supplier in connection with providing the Services.
1.74    “Gap Proprietary Intellectual Property”
“Gap Proprietary Intellectual Property” shall mean Intellectual Property (1)
developed and owned by Gap, or (2) developed by a third party for, and owned by,
Gap, and which is used by Supplier in connection with providing the Services.
1.75    “Gap Proprietary Software”
“Gap Proprietary Software” shall mean Software (1) developed and owned by Gap,
or (2)developed by a third party for, and owned by, Gap, and which is used by
Supplier in connection with providing the Services, excluding, the Applications.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

19



--------------------------------------------------------------------------------






1.76    “Gap Regulatory Requirements”
“Gap Regulatory Requirements” shall have the meaning specified in Section 29.11
(Compliance with Laws).
1.77    “Gap Service Locations”
“Gap Service Locations” shall mean the premises that are occupied, owned,
operated, or leased by Gap from which Supplier is authorized to provide
Services.
1.78    “Gap Sites”
“Gap Sites” shall mean the premises occupied, owned, operated or leased by Gap
from which Supplier may provide Services, and/or to which Supplier provides the
Services, as set forth in Exhibit D.17 (Gap Sites), as such Exhibit may be
amended from time to time by Gap.
1.79    “Gap Software”
“Gap Software” shall mean the Gap Proprietary Software, Gap Modified Software,
Gap Third Party Software, and the Applications.
1.80    “Gap Systems”
“Gap Systems” shall mean the Gap Equipment, Gap Software, Gap Intellectual
Property, and Gap Owned Intellectual Capital.
1.81    “Gap Third Party Claim(s)”
“Gap Third Party Claim(s)” shall have the meaning specified in Section 35.7B
(General Indemnity; Gap’s Indemnity).
1.82    “Gap Third Party Documentation”
“Gap Third Party Documentation” shall mean any Documentation licensed, leased,
or otherwise obtained from a Third Party Vendor by Gap and used by Supplier in
connection with providing the Services.
1.83    “Gap Third Party Intellectual Property”
“Gap Third Party Intellectual Property” shall mean all Intellectual Property
licensed, leased, or otherwise obtained from a Third Party Vendor by Gap and
which is used by Supplier in connection with providing the Services.
1.84    “Gap Third Party Software”
“Gap Third Party Software” shall mean all Software licensed, leased, or
otherwise obtained from a Third Party Vendor by Gap and which is used by
Supplier in connection with providing the Services, excluding, the Applications.
1.85    “Gap Third Party Vendor”
“Gap Third Party Vendor” shall mean any Third Party Vendor (other than Supplier
or any Supplier Third Party Vendor) contracting directly or indirectly with Gap
to provide any products or services.

20



--------------------------------------------------------------------------------






1.86    “Generally Available”
“Generally Available” shall mean available as a non-development product,
licensed, or available for purchase, in the general commercial marketplace
(e.g., Microsoft Word, SAP, OS/390, DB2).
1.87    “GID”
“GID” shall mean Gap Inc. Direct.
1.88    “HIPAA”
“HIPAA” shall have the meaning specified in Section 36.4 (Treatment of Gap
Data).
1.89    “HVAC”
“HVAC” shall have the meaning specified in Section 10.7 (Gap’s Responsibilities
Regarding Utilities).
1.90    “Implementation Agreement(s)”
“Implementation Agreement(s)” shall mean agreements to be executed by Gap or Gap
Affiliates and Supplier or Supplier Affiliates in various countries other than
the United States, that (1) incorporate by reference this Agreement in its
entirety; (2) include modifications to this Agreement required to comply with
specific foreign national, provincial, state, and local laws, rules, directives,
and regulations; and (3) address identified tax and related issues as directed
by Gap.
1.91    “Including”
“Including,” and its derivatives (such as “include” and “includes”), shall mean
“including without limitation.” This term is as defined, whether or not
capitalized in the Agreement.
1.92    “Income Tax”
“Income Tax” shall have the meaning specified in Section 26.5A (Taxes;
Definitions).
1.93    Reserved
1.94    “Initiation Date”
“Initiation Date” shall mean the Second Amended Effective Date on which Supplier
is responsible for provision of all Services.
1.95    “insource”
“insource” shall have the meaning specified in Section 41.2 (Third Source and
Insource Limits on RRCs).
1.96    “Intellectual Property”
“Intellectual Property” shall mean all inventions (whether or not subject to
protection under patent laws) works of authorship and other expressions fixed in
any tangible or electronic medium (whether or not subject to protection under
copyright laws), Moral Rights, trademarks, trade names, trade dress, trade
secrets, publicity rights, know-how, ideas (whether or not subject

21



--------------------------------------------------------------------------------






to protection under trade secret laws), and all other subject matter subject to
protection under patent, copyright, Moral Right, trademark, trade secret or
other laws, including, all new or useful art, configurations, Documentation,
methodologies, best practices, operations, routines, combinations, discoveries,
formulae, manufacturing techniques, technical developments, artwork, Software,
programming, applets, scripts, designs, or other business processes.
1.97    “Interface(s)”
“Interface(s)” when used as a noun, shall mean either a computer program
developed by, or licensed to, Gap or Supplier to (1) translate or convert data
from a Gap or Supplier format into another format used by Supplier at Gap as a
standard format, or (2) translate or convert data in a format used by Supplier
or a Third Party Vendor to a format supported by Supplier at Gap or vice versa.
“Interface” when used as a verb, shall mean to operate as described above.
1.98    “*”
* shall have the meaning specified in Section 23.6 (*).
1.99    Mainframe Services Termination Date”
Mainframe Services Termination Date” means October 31, 2013, except as delayed
pursuant to Exhibit A.6.1.
1.100    “Mainframe Services SOW Extension”
Mainframe Services SOW Extension” has the meaning set forth in Exhibit A.6.1.
1.101    “Managed Strategic Supplier”
“Managed Strategic Supplier” shall have the meaning specified in Section 9.1
(Definitions).
1.102    Material Move”
“Material Move” shall have the meaning specified in Section 10.11 (Use of Gap
Sites).
1.103    Migrated Service(s)”
“Migrated Service(s)” shall have the meaning specified in Section 13
(Non‑Exclusive Relationship).
1.104    Monthly Baseline”
“Monthly Baseline” shall have the meaning specified in Section 3 (Definitions)
of Exhibit C (Fees and Resource Baselines).
1.105    Monthly Performance Review”
“Monthly Performance Review” shall have the meaning specified in Section 19.2B
(Meetings; Monthly Performance Reviews).
1.106    “Moral Rights”
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

22



--------------------------------------------------------------------------------






“Moral Rights” shall mean any personal or non-economic right to a work,
including rights of attribution, integrity of the work, any right to object to
any distortion or other modification of a work, and any similar right existing
under the law of any country in the world or under any treaty.
1.107    “New Services”
“New Services” shall mean those services that are materially different in
purpose from, and in addition to, the Services. All New Services require Gap
Approval.
1.108    “New Sourcing Line(s)”
“New Sourcing Line(s)” shall have the meaning specified in Section 3.21C (New
Services; New Sourcing Lines).
1.109    “Non-Service Catalog Item(s)”
“Non-Service Catalog Item(s)” shall mean a discrete unit of non-recurring work
that is not (1) an inherent, necessary, or customary part of the day-to-day
Services in any Functional Service Area, (2) a Service Catalog Item, and (3)
required to be performed by Supplier to meet the existing Service Levels (other
than Service Levels related to Non-Service Catalog Item performance). All
Non-Service Catalog Items require Gap Approval.
1.110    “Non‑Referral Quarter
“Non‑Referral Quarter” shall have the meaning specified in Section 53.3 (*).
1.111    “Non-Service Catalog Request”
“Non‑Service Catalog Request” shall mean a request for Supplier to provide a
Non-Service Catalog Item.
1.112    “Object Code”
“Object Code” shall mean the form of computer software resulting from the
compiling, assembly, or other translation or processing of the Source Materials
of such software by a computer into machine language or intermediate code, which
is not convenient to human understanding of the program logic, but which is
appropriate for execution or interpretation by a computer.
1.113    “Open Source Software”
“Open Source Software” shall mean any Intellectual Property that is subject to
the GNU General Public License, GNU Library General Public License, Artistic
License, BSD License, Mozilla Public License, or any similar license, including,
those licenses listed at www.opensource.org/licenses.
1.114    “Parties” or “Party”


“Parties” or “Party” shall mean Gap and Supplier in the plural and Gap or
Supplier, as the case may be, in the singular.


1.115    “Permitted Auditors”


“Permitted Auditors” shall have the meaning as specified in Section 37.2 (Audits
Authorized by Gap).


1.116    “PHI”
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



23



--------------------------------------------------------------------------------






“PHI” shall have the meaning as specified in Section 36.4 (Treatment of Gap
Data)


1.117    “Primary Event”


“Primary Event” shall mean (whether or not capitalized) an event upon which a
cause of action, claim or other liability can be based.


1.118    “Procedures Manual”


“Procedures Manual” shall mean the procedures manual set forth in Exhibit D.1
(Gap’s Policies and Procedures).


1.119    “Proprietary or Confidential Information”


“Proprietary or Confidential Information” shall have the meaning set forth in
Section 36.1 (Definition of Proprietary or Confidential Information).


1.120    “Provisioned”


“Provisioned” shall mean items licensed, leased, or otherwise obtained by
Supplier at the request of and on behalf of Gap for which Gap is financially
responsible as set forth on the Financial Responsibility Matrix (Exhibit C.7).


1.121    “Quarterly Executive Meetings”


“Quarterly Executive Meetings” shall have the meaning specified in Section 19.2C
(Meetings; Quarterly Executive Meetings).


1.122    “RRC Stubs”


“RRC Stubs” has the meaning set forth in [Exhibit B].


1.123    “Receiving Party”


“Receiving Party” shall have the meaning specified in Section 36.2 (Exclusions).


1.124    “Reduced Resource Credit” or “RRC”


“Reduced Resource Credit” or “RRC” shall have the meaning specified in Exhibit C
(Fees and Resource Baselines).


1.125    “Reference Date”
“Reference Date” shall have the meaning set forth in the introductory paragraph.


1.126    “Refresh”
“Refresh” shall have the meaning specified in Section 3.133.13 (Technology
Refresh Services).


1.127    “Release”
“Release” shall mean a redistribution of Software that contains new features,
new functionality, and/or performance improvements.


1.128    “Residual Knowledge”
“Residual Knowledge” shall have the meaning specified in Section 36.9 (Residual
Knowledge).

24



--------------------------------------------------------------------------------






1.129    “Resource Unit”


“Resource Unit” shall have the meaning specified in Exhibit C (Fees and Resource
Baselines).


1.130    “Revisions”


“Revisions” shall mean Updates, Releases, and Versions.


1.131    “Second Amended Effective Date”


“Second Amended Effective Date” shall have the meaning set forth in the
introductory paragraph.


1.132    “Service Catalog Item(s)”


“Service Catalog Item(s)” shall have the meaning specified in Exhibit D.26
(Service Catalog).


1.133    “Service Levels”


“Service Levels” shall mean those Supplier performance criteria as set forth in
the Service Level Agreement.


1.134    “Service Level Agreement(s)”


“Service Level Agreement(s)” shall mean the service level agreement(s) attached
hereto as Exhibit B (Service Level Agreements).


1.135    “Service Locations”


“Service Locations” shall have the meaning specified in Section 10.1 (Service
Locations).


1.136    “Service Taxes”


“Service Taxes” shall have the meaning specified in Section 26.5 (Taxes;
Definitions).


1.137    “Services”


“Services” shall mean all functions, responsibilities, tasks, subtasks,
Deliverables, goods, and other services: (1) identified in the Statements of
Work, or Specifications; (2) identified in this Agreement as being part of the
required services; and (3) otherwise necessary to comply with the terms of this
Agreement. Without increasing the scope of the Services, if any component task,
subtask, service, or function is; (A) an inherent or necessary part of the
Services defined in subparts (1), (2), or (3) of this Section; or (B) a
customary part of the Services defined in subparts (1), (2), or (3) of this
Section, and not in conflict with Supplier’s established methods of providing
services; and, as to a service(s) within either subpart (A) or (B) of this
sentence above, is not specifically described in this Agreement, then such
service or function shall be deemed to be part of the Services. Any hardware
and/or software provided to Gap by Supplier pursuant to this Agreement shall be
deemed part of the Services, except as provided in the Financial Responsibility
Matrix.


1.138    “Shared Subcontractors”


“Shared Subcontractors” shall have the meaning specified in Section 45.1
(Approval

25



--------------------------------------------------------------------------------






Required).


1.139    “Software”
“Software” shall mean individually each, and collectively all, of the computer
programs and/or software, licensed by Gap or Supplier from a Third Party Vendor,
or otherwise provided by Supplier or Gap under this Agreement, including any:
(1) embedded and/or re-marketed Third Party Vendor software and/or computer
programs, (2) Interfaces, (3) Source Materials, and/or (4) Object Code. Software
shall include any and all Revisions thereto, and any and all programs provided
by a Third Party Vendor, Supplier, or Gap in the future under this Agreement.
Notwithstanding anything in this Agreement to the contrary, Supplier shall have
no obligation to provide Gap any Software that is Source Materials other than
where the Source Material is Gap Custom Software and/or Gap Modified Software.


1.140    “Source Materials”
“Source Materials” shall mean, with respect to Software, the source code of such
Software and all related compiler command files, build scripts, scripts relating
to the operation and maintenance of such Software, application programming
interface (API), graphical user interface (GUI), object libraries, all relevant
instructions on building the Object Code of such Software, and all Documentation
relating to the foregoing.


1.141    “Specifications”


“Specifications” shall mean (1) the Statements of Work, as attached and as
modified and appended, including all documents incorporated therein; (2) all
other performance requirements included or incorporated by reference into this
Agreement, including: Gap’s Policies and Procedures (Exhibit D.1) and the
Service Level Agreement (Exhibit B); and (3) to the extent it is not
inconsistent with the above, the Documentation.


1.142    “Statement(s) of Work”


“Statement(s) of Work” shall mean the Functional Service Area Statement(s) of
Work and such other statements of work that Gap and Supplier may enter into from
time to time to document and authorize additional Services (including
Non-Service Catalog Items) and/or New Services.


1.143    “Stranded Costs”


“Stranded Costs” shall mean (i) all substantiated fees payable to third parties
for Approved non-cancelable contracts entered into, or as to those portions of
existing agreements amended by Supplier with Approval on or after the Reference
Date, to provide the Services, including leases and service contracts, and all
reasonable termination or assignment fees payable in connection with the
termination or assignment to Gap of any such contracts (“Stranded Contracts”),
(ii) the substantiated cost of any assets, less depreciation, purchased by or
placed into service by Supplier after the Reference Date solely for use in the
performance of the Services (“Stranded Assets”), (iii) actual and substantiated
salary, redeployment and severance costs paid, not to exceed * compensation
(salary and benefits), for Supplier Personnel during the period they are not
re-deployed as a result of termination under this Agreement, and (iv) those
Transition Fees and Unrecovered Transition Costs (as defined in Exhibit C (Fees
and Resource Baselines)) incurred through the effective date of termination, but
not yet billed by Supplier and paid by Gap.


1.144    “Store Network Services”
“Store Network Services” has the meaning set forth in Section 3.4.


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

26



--------------------------------------------------------------------------------






1.145    “Store Network Services SOW”


“Store Network Services SOW” has the meaning set forth in Section 3.4.


1.146    “Subcontractor”


“Subcontractor(s)” shall mean any person, entity, or organization to which
Supplier proposes to delegate or has delegated any of its obligations hereunder
in accordance with Section 45 (Subcontractors).


1.147    “Supplier”


“Supplier” shall mean International Business Machines Corporation, a New York
corporation (“IBM”), and any Affiliates, Subcontractors, employees, consultants,
agents, contractors, or other third parties providing services on behalf of
Supplier under this Agreement.


1.148    “Supplier Assumed”


“Supplier Assumed” shall mean those expenses designated as Supplier’s
responsibility in Exhibit C (Fees and Resource Baselines).


1.149    “Supplier Documentation”


“Supplier Documentation” shall mean Supplier Proprietary Documentation, Supplier
Modified Documentation, Embedded Supplier Proprietary Documentation, Supplier
Third Party Documentation, and Embedded Supplier Third Party Documentation.


1.150    “Supplier Embedded Items”


“Supplier Embedded Items” shall have the meaning specified in Section 22.4
(Supplier Embedded Items and Supplier Modified Items).


1.151    “Supplier Equipment”


“Supplier Equipment” shall mean the hardware, machines, and other equipment
owned or leased by Supplier after the Reference Date and used by Supplier to
perform the Services.


1.152    “Supplier Infringement Claims”


“Supplier Infringement Claims” shall have the meaning specified in Section 23.3A
(Supplier’s Proprietary Rights Indemnity).


1.153    “Supplier Infringement Exclusions”


“Supplier Infringement Exclusions” shall have the meaning specified in Section
23.3D (Supplier Infringement Exclusions).


1.154    “Supplier Infringement Trigger”


“Supplier Infringement Trigger” shall have the meaning specified in Section
23.3A (Supplier’s Proprietary Rights Indemnity).


1.155    “Supplier Intellectual Property”
“Supplier Intellectual Property” shall mean *.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

27



--------------------------------------------------------------------------------






1.156    “Supplier Key Employee”
“Supplier Key Employee” shall have the meaning specified in Section 18.2
(Supplier Key Employees).


1.157    “Supplier Modified Documentation”


“Supplier Modified Documentation” shall mean any item of Supplier Documentation
(other than any Supplier Documentation that constitutes Supplier Reference
Intellectual Property) that has been modified, enhanced, or otherwise altered by
Supplier, after the Reference Date, pursuant to the performance of the Services.
Supplier Modified Documentation shall not include any such Supplier
Documentation that is modified, enhanced or otherwise altered by Supplier: (1)
specifically for any of its other customers concurrently with, or prior to, the
same modification, enhancement, or other alteration of any such Supplier
Documentation for Gap, or (2) for general use in connection with the performance
by Supplier of services for customers receiving services similar to the Services
(to the extent such modification, enhancement or other alteration is not first
made for Gap pursuant to the performance of the Services), such Documentation
identified in (1) and (2) shall be Supplier Documentation. The rights of Gap to
Supplier Modified Documentation do not expand or alter the rights of Gap to the
underlying Supplier Documentation as set forth in this Agreement.


1.158    “Supplier Modified Intellectual Property”


“Supplier Modified Intellectual Property” shall mean any item of Supplier
Intellectual Property (other than any Supplier Intellectual Property that
constitutes Supplier Reference Intellectual Property) that has been modified,
enhanced, or otherwise altered by Supplier, after the Reference Date, pursuant
to the performance of the Services. Supplier Modified Intellectual Property
shall not include any such Supplier Intellectual Property that is modified,
enhanced or otherwise altered by Supplier: (1) specifically for any of its other
customers concurrently with, or prior to, the same modification, enhancement, or
other alteration of any such Supplier Intellectual Property for Gap, or (2) for
general use in connection with the performance by Supplier of services for
customers receiving services similar to the Services (to the extent such
modification, enhancement or other alteration is not first made for Gap pursuant
to the performance of the Services), such Intellectual Property identified in
(1) and (2) shall be Supplier Intellectual Property. The rights of Gap to
Supplier Modified Intellectual Property do not expand or alter the rights of Gap
to the underlying Supplier Intellectual Property as set forth in this Agreement.


1.159     “Supplier Modified Items”


“Supplier Modified Items” shall have the meaning specified in Section 22.4
(Supplier Embedded Items and Supplier Modified Items).


1.160    “Supplier Modified Software”


“Supplier Modified Software” shall mean any item of Supplier Software (other
than any Supplier Software that constitutes Supplier Reference Intellectual
Property) that has been modified, enhanced, or otherwise altered by Supplier,
after the Reference Date, pursuant to the performance of the Services. Supplier
Modified Software shall not include any such Supplier Software that is modified,
enhanced or otherwise altered by Supplier: (1) specifically for any of its other
customers concurrently with, or prior to, the same modification, enhancement, or
other alteration of any such Supplier Software for Gap, or (2) for general use
in connection with the performance by Supplier of services for customers
receiving services similar to the Services (to the extent such modification,
enhancement or other alteration is not first made for Gap pursuant to the
performance Services), such Software identified in (1) and (2) shall be Supplier
Software. The rights of Gap to Supplier Modified Software do not expand or alter
the rights of Gap to the underlying Supplier Software as set forth in this
Agreement.

28



--------------------------------------------------------------------------------






1.161    “Supplier’s Outsourcing Relationship Executive”


“Supplier’s Outsourcing Relationship Executive” shall have the meaning specified
in Section 18.1 (Supplier Outsourcing Relationship Executive).


1.162    “Supplier Personnel”


“Supplier Personnel” shall mean the employees, agents, contractors,
subcontractors, or representatives of Supplier, Supplier Subcontractors, and
Supplier Affiliates who perform any Services under this Agreement.


1.163    “Supplier Proprietary Documentation”


“Supplier Proprietary Documentation” shall mean all Documentation: (1) developed
and owned by Supplier, or (2) developed by a third party for, and owned by
Supplier, which is used for the performance of the Services, excluding the
Embedded Supplier Proprietary Documentation.


1.164    “Supplier Proprietary Intellectual Property”


“Supplier Proprietary Intellectual Property” shall mean all Intellectual
Property: (1) developed and owned by Supplier, or (2) developed by a third party
for, and owned by Supplier, which is used in the performance of the Services,
excluding, the Embedded Supplier Proprietary Intellectual Property.


1.165    “Supplier Proprietary Software”


“Supplier Proprietary Software” shall mean Software and related Documentation:
(1) developed and owned by Supplier, or (2) developed by a third party for, and
owned by Supplier, which is used for the performance of the Services, excluding,
the Embedded Supplier Proprietary Software.


1.166    “Supplier Reference Intellectual Property”


“Supplier Reference Intellectual Property” shall mean Supplier Documentation,
Supplier Software and Supplier Intellectual Property (a) which is used by
Supplier to assist in the delivery or development of the Services, (b) which is
generally used by Supplier in connection with the performance of services for,
and/or provision of tangible property to, customers, and (c) which is not
embedded or otherwise incorporated into a Deliverable.


1.167    “Supplier Regulatory Requirements”


“Supplier Regulatory Requirements” shall have the meaning specified in Section
29.11 (Compliance with Laws).


1.168    “Supplier Service Locations”


“Supplier Service Locations” shall mean the premises occupied, owned, operated,
or leased by Supplier to provide the Services.


1.169    “Supplier Shared Service Center”


“Supplier Shared Service Center” shall mean a Supplier Service Location from
which Supplier performs, for other customers, services similar to the Services.


1.170    “Supplier Software”

29



--------------------------------------------------------------------------------








“Supplier Software” shall mean Supplier Proprietary Software, Supplier Modified
Software, Embedded Supplier Proprietary Software, Supplier Third Party Software,
and Embedded Supplier Third Party Software.


1.171    “Supplier Systems”


“Supplier Systems” shall mean Supplier Equipment, Supplier Intellectual
Property, Supplier Modified Software, Supplier Modified Intellectual Property,
and Supplier Software.


1.172    “Supplier Third Party Claim(s)”


“Supplier Third Party Claim(s)” shall have the meaning specified in Section
35.7A (General Indemnity; Supplier’s Indemnity).


1.173    “Supplier’s Remedial Acts”


“Supplier’s Remedial Acts” shall have the meaning specified in Section 23.4C
(Gap’s Proprietary Rights Indemnity; Remedial Acts).


1.174    “Supplier Third Party Documentation”


“Supplier Third Party Documentation” shall mean all Documentation (excluding any
and all such Documentation that is Generally Available and/or provided with
Software that is Generally Available) licensed, leased, or otherwise obtained
(unless it is otherwise Provisioned by Supplier for Gap, in which case it will
be deemed Gap Documentation) from a Third Party Vendor by Supplier which is used
for the performance of the Services, excluding, the Embedded Supplier Third
Party Documentation.


1.175    “Supplier Third Party Intellectual Property”


“Supplier Third Party Intellectual Property” shall mean Intellectual Property
(excluding any and all such Intellectual Property that is Generally Available)
licensed, leased, or otherwise obtained (unless it is otherwise Provisioned by
Supplier for Gap, in which case it will be deemed Gap Intellectual Property)
from a Third Party Vendor by Supplier which is used by Supplier in the
performance of the Services, excluding, the Embedded Supplier Third Party
Intellectual Property.


1.176    “Supplier Third Party Software”


“Supplier Third Party Software” shall mean all Software (excluding any and all
such Software that is Generally Available) licensed, leased, or otherwise
obtained (unless it is otherwise Provisioned by Supplier for Gap, in which case
it will be deemed Gap Software) from a Third Party Vendor by Supplier which is
used for the performance of the Services, excluding, the Embedded Supplier Third
Party Software.


1.177    “Supplier Tools”


“Supplier Tools” shall have the meaning specified in Section 22.9 (License
Restriction).


1.178    “Term”


“Term” shall have the meaning specified in Section 2.1 (Term).


1.179    “Terminated SOW”


“Terminated SOW” shall have the meaning specified in the recitals of this
Agreement.

30



--------------------------------------------------------------------------------






1.180    “Terminated and Transitioned SOW”


“Terminated and Transitioned SOW” shall have the meaning specified in the
recitals of this Agreement.


1.181     “T&T SOW Termination Period” or “Termination and Transition SOW
Termination Period”


“T&T SOW Termination Period” or “Termination and Transition SOW Termination
Period” means the period from Second Amended and Restated Effective Date to July
31, 2013.


1.182    “Termination Assistance Services”


“Termination Assistance Services” shall mean those transition, information
technology, and related services provided by Supplier to Gap upon the
termination or expiration of this Agreement for any reason as set forth in the
Termination Transition Plan or in Section 34 (Termination/Expiration Assistance
Services) of this Agreement (as applicable). The Termination Assistance Services
shall be deemed part of the Services.


1.183    “Termination Transition Period”


“Termination Transition Period” shall have the meaning specified in Section 34.3
(Termination Transition Period).


1.184    “Termination Transition Plan”


“Termination Transition Plan” shall mean an integrated plan developed by Gap and
Supplier to effectuate a seamless transition of the Services, from Supplier to
Gap (or another vendor) in the event of termination or expiration of this
Agreement for any reason and as further set forth in Section 34.1
(Termination/Expiration Transition Plan).


1.185    “Third Party Service(s)”


“Third Party Service(s)” shall have the meaning specified in Section 13
(Non-Exclusive Relationship).


1.186    “Third Party Vendor”


“Third Party Vendor” shall mean any person or entity (excluding Gap or Supplier)
contracting directly or indirectly with Gap or Supplier to provide Equipment,
Intellectual Property, Services or other products or services that are used or
provided under this Agreement.


1.187    “third source”


“third source” shall have the meaning specified in Section 41.2 (Third Source
and Insource Limits on RRCs).


1.188    “Transition”


“Transition” means the transition described in Section 3.10 (Transition-In) and
in Exhibit D.15 (Transition-In Plan).


1.189    “Transition-In Plan” or “Transition Plan”


“Transition-In Plan” or “Transition Plan” shall mean the timeline and services
relating to

31



--------------------------------------------------------------------------------






the transition of responsibility for the Services (1) from Gap or Gap’s current
third party vendors to Supplier and/or (2) from Supplier back to Gap, as
appropriate, as set forth in Exhibit D.15 (Transition-In Plan). The
Transition-In Plan and all reports or other Documentation developed by Supplier
pursuant to the Transition-In Plan shall automatically become a part of this
Agreement immediately upon their creation or delivery, as the case may be. The
Transition-In Plan shall include, at a minimum: (a) all of the transition tasks
required to be performed by Supplier, (b) all of the tasks required to be
performed by Gap (in the case services are being transitioned from Gap or Gap’s
current third party vendors to Supplier, any responsibility not explicitly
allocated to Gap is deemed to be a transition task to be performed by Supplier),
(c) the specific resources to be provided by Gap, (d) the completion date for
each transition task, (e) the acceptance criteria (and, if appropriate, testing)
to be applied by Gap in evaluating transition deliverables, (f) a complete
description of any one-time or other charges to Gap which are associated with
the Transition-In Plan, including deliverable criteria and timing for
payment(s), other than the Charges, and (g) all other pertinent details.


1.190    “UPS”


“UPS” shall have the meaning specified in Section 10.7 (Gap’s Responsibilities
Regarding Utilities).


1.191    “Update”


“Update” shall mean a redistribution of Software that corrects an error as well
as addressing common functional and performance issues.


1.192    “VAT Taxes”


“VAT Taxes” shall have the meaning specified in Section 26.5 (Taxes;
Cooperation; Invoices).


1.193    “Version”


“Version” shall mean any delivery of Software that is a Release and/or a
collection of Updates.


1.194    “Virus(es)”


“Virus(es)” shall have the meaning specified in Section 29.8 (Viruses).


2    Term
2.1    Term
This Agreement shall be effective as of the Reference Date and shall continue in
effect until February 28, 2018 (the “Term”), unless earlier terminated as
provided herein.
3    Services
3.1    Services
As of the Second Amended Effective Date and continuing throughout the Term
(except as expressly provided in an individual SOW), Supplier shall provide the
Services to Gap and the Authorized Users as such Services may evolve or are
otherwise supplemented, enhanced, modified or replaced in accordance with this
Agreement. Except as specifically set forth in this

32



--------------------------------------------------------------------------------






Agreement, Supplier shall provide all Supplier Equipment, Supplier Intellectual
Property, Supplier Third Party Intellectual Property, Supplier Personnel, and
other resources necessary to provide the Services in accordance with the Service
Levels and other performance requirements of this Agreement. Supplier shall
provide the Services to Gap without regard to the lines of Supplier’s
businesses, Supplier intra-Affiliate relationships, or geographic locations
within Supplier’s organization from which such Services are offered, or the
internal profit center within Supplier’s organization to which the financial
accounting for a Service is ultimately attributed. To the extent specific
Equipment, Intellectual Property, tools, policies, procedures, and/or guidelines
are identified, referenced, or referred to in the Agreement or any Exhibits,
such Equipment, Intellectual Property, tools, policies, procedures, and/or
guidelines shall include any amendments, modifications, updates, and/or
replacements to such Equipment, Intellectual Property, tools, policies,
procedures, and/or guidelines by Gap from time to time during the Term of this
Agreement.
3.2    Changes in Policies and Procedures
If Supplier determines that its compliance with (i) a Gap Initiated Policy
Change, (ii) an additional reporting requirement pursuant to Section 3.19
(Reporting Services) or (iii) complying with architectural or technical
standards as provided in Section 17.3 (Strategic Control), will increase
Supplier’s actual cost of delivering the Services by an amount equal to or
greater than $* during the remainder of the Term, Supplier shall notify Gap in
writing within three (3) months of implementing such change, and shall provide
Gap with supporting documentation and data necessary to substantiate Supplier’s
estimated actual cost increase. Upon validation by Gap of Supplier supporting
documentation and data, Gap shall have the option of either (a) rescinding the
particular Gap Initiated Policy Change or additional reporting request; or (b)
(i) in the event there is no Resource Unit Charge applicable to the increase in
Supplier’s actual cost and such actual cost increase is between $* and $*, by
adjusting the fees to be paid hereunder to Supplier to offset the demonstrated
increased cost to Supplier, (ii) in the event there is no Resource Unit Charge
applicable to the increase in Supplier’s actual cost and such actual cost
increase exceeds $*, as agreed by the parties through Change Control Procedures
or (iii) in the event there is a Resource Unit Charge applicable to the increase
in Supplier’s actual cost, through an ARC. In the event Supplier is required to
implement multiple changes as a result of a single Gap Initiated Policy Change
or an additional reporting requirement, such multiple changes may be aggregated
by Supplier for purposes of calculating the increase in Supplier’s actual cost
of delivering the Services under this Section (Changes to Policies and
Procedures.)
“Gap Initiated Policy Change” shall mean a change to Gap Policies and Procedures
that is initiated by Gap, but shall not include changes made to address
regulatory compliance issues (which changes are addressed in Section 29.12
(Changes in Law and Regulations)) or changes made to address a Supplier failure
to provide Services in accordance with this Agreement.
3.3    Documentation
Supplier shall provide the Services required with respect to all Documentation
in accordance with Section 24 (Documentation) and the Functional Service Area
Statements of Work and as otherwise provided under this Agreement. In addition,
at no additional charge to Gap, Supplier shall provide Gap with at least three
(3) copies of Documentation developed for Gap under this Agreement (or otherwise
required to be provided to Gap under this Agreement and which Supplier is
authorized to provide) to enable Gap to fully utilize as permitted under this
Agreement the Services, Equipment, and Software.
3.4    Store Network Services
Supplier shall provide the store network services set forth in Exhibit A.8
(Store Network Services) and as otherwise provided under this Agreement.
_________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

33



--------------------------------------------------------------------------------






3.5    Reserved.
3.6    End User Support Services
Supplier shall provide the end user support services set forth in Exhibit A.4
(End User Support Services), and as otherwise provided under this Agreement.
3.7    Distribution Center Services
Supplier shall provide distribution services set forth in Exhibit A.7
(Distribution Center Services), and as otherwise provided under this Agreement.


3.8    Server Services
Supplier shall provide the mainframe services and application and utility server
services set forth in Exhibits A.6.1 (Mainframe Services)..
3.9    Store Services
Supplier shall provide the store services set forth in Exhibit A.3.1 (Store
Services), and as otherwise provided under this Agreement.
3.10    Reserved
3.11    Equipment
Supplier shall provide the Services using, or through access to, the Equipment
that is either (1) Supplier Equipment, or (2) Gap Equipment. The Parties
financial responsibilities with respect to Equipment (including any updates or
refresh of such Equipment) are set forth in Exhibit C.7 (Financial
Responsibility Matrix). Gap shall be responsible for the risk of loss of, and
damage to, Gap Equipment (unless such Gap Equipment is in Supplier’s custody).
Supplier shall be responsible for the risk of loss of, and damage to, Supplier
Equipment unless such Supplier Equipment is located in a Gap Store or in a Gap
location at which there are no Supplier Personnel assigned full time and the
loss or damage is not caused by Supplier.
3.12    Replacement Services
Except as more specifically described in the Statements of Work or the Financial
Responsibility Matrix, Supplier shall, and at no additional cost to Gap other
than any applicable ARCs and the terms of any New Services, replace, upgrade,
and provide additional Supplier Equipment as may be necessary for Supplier to
perform the Services in accordance with the Service Levels and as provided in
this Agreement.
3.13    Technology Refresh Services
3.110.1    A.    The financial responsibility of the Parties for Equipment and
Software used in conjunction with the Services, including Refresh, if any, shall
be as set forth in Exhibit C.7 (Financial Responsibility Matrix) and the
operational responsibility for Refresh is set forth in Exhibit D.18 (Refresh).
3.14    Software Services
Supplier shall procure any additional software required by Supplier to provide
the Services, meet Service Levels, or otherwise comply with this Agreement (the
“New Software”), subject to Exhibit C (Fees and Resource Baselines and the
Financial Responsibility Matrix) and,

34



--------------------------------------------------------------------------------






as applicable, New Services.
3.15    Licenses and Permits
Supplier is responsible for obtaining all licenses, approvals, permits and
authorizations required by applicable federal, state, or local laws or
regulations that Supplier is required to have in order to perform the Services
and, except as otherwise agreed to in writing by the Parties or as otherwise
provided in this Agreement, Supplier is financially responsible for all fees,
costs and taxes associated with such licenses, approvals, permits and
authorizations. Supplier shall provide to Gap all such licenses, approvals,
permits and authorizations within three (3) Business Days after Supplier’s
receipt of Gap’s request.
3.16    Knowledge Transfer and Best Practices
Supplier shall implement the knowledge transfer process set forth in this
Agreement to ensure that Supplier Personnel share the knowledge they have gained
while performing the Services with Gap and the Gap Authorized Users. The
knowledge transfer process shall ensure that important knowledge, information,
and practices pass from Supplier and Supplier Personnel to Gap and Gap
Authorized Users. At a minimum, such knowledge transfer processes will include
Supplier meeting with Gap and designated Gap Authorized Users at least once
every twelve (12) months, or more frequently as Gap may request, to; (a) explain
how the Services are provided; and (c) provide such knowledge transfer,
Documentation and other materials as detailed in the applicable Transition Plan
for Gap to understand and provide the Services after the expiration or
termination of the Agreement.
3.17    Strategic / Business Planning and Process Implementation
Supplier shall provide the strategic and other business planning and process
implementation services, if any, as required pursuant to the applicable
Functional Service Area Statements of Work.
3.18    Reserved
3.19    Reporting Services
In order to monitor the status, performance, and quality of the Services
provided to Gap, Supplier shall provide Gap with various written reports
described in Exhibit D.13 (Management Reports), as such reports may be amended
from time to time by Gap. The nature and time frame of the reports shall be
determined by Gap.
Unless stated otherwise in a Statement of Work or as directed by Gap, each of
such reports shall be comprised of three (3) hard copies and (1) electronic copy
to be delivered to each of Gap’s Infrastructure Partnership Executive and the
applicable Program Manager, together with a formal transmittal letter executed
by Supplier’s Outsourcing Relationship Executive and the applicable Program
Manager. If no time period is designated by Gap, after the reports have been
defined and Approved by Gap, reports are due five (5) days from the end of the
reporting period, or issue occurring.
3.20    Data Protection and Privacy
Supplier shall comply with Gap’s Data Protection and Privacy Procedures as set
forth in the Exhibit D.1 (Gap Policies and Procedures). In addition, subject to
mandatory compliance with applicable law, Supplier shall perform a reference and
criminal background investigation on all Supplier Personnel with access to Gap
Data and/or the Gap IT Environment.

35



--------------------------------------------------------------------------------






Notwithstanding the foregoing, *. Within five (5) days of any investigation,
Supplier shall notify Gap of adverse results of any such reference and criminal
background investigation to the extent permitted by law. Supplier shall not
permit any Supplier Personnel who Supplier knows has been convicted of a crime
of dishonesty, breach of trust, or money laundering to provide Services under
this Agreement, or to have access to any Gap Proprietary or Confidential
Information or Gap Data.
3.21    New Services
A.    New Services Proposal
If Gap requests that Supplier perform any New Services that Supplier is
reasonable capable of providing and willing to bid on, Supplier shall promptly
prepare a New Services proposal for Gap’s consideration. Supplier shall prepare
New Services proposals at no additional charge to Gap and shall deliver such
proposal to Gap within a timeframe that is reasonable based on the nature and
scope of the proposed New Services and, in event the proposed New Services are
being competitively bid, in compliance with the competitive bidding
requirements. A New Services proposal shall include, among other things, (i) a
reasonably detailed project plan and a price estimate for the New Service; (ii)
a reasonably detailed breakdown of such price or estimate, (iii) a reasonably
detailed description of the service levels to be associated with such New
Service; (iv) a schedule for commencing and completing the New Service; (v) a
description of the new hardware or software to be provided by Supplier in
connection with the New Service; (vi) a description of the software, hardware
and other resources, including Resource Unit utilization, necessary to provide
the New Service; and (vii) additional facilities, hardware, software or labor
resources to be provided by Gap in connection with the proposed New Services. If
Gap accepts Supplier’s proposal, the Parties will negotiate a mutually agreed to
Statement of Work. Upon execution of the applicable Statement of Work, the scope
of the Services included in the Charges will be expanded and this Agreement will
be modified to include such New Services. All New Services must be Approved by
Gap’s Chief Information Officer in accordance with Section 6.1 (Gap Approval).
B.    Competing Bids
Gap may elect to solicit and receive bids from third parties to perform any New
Services; provided, however, that Gap shall not disclose any Confidential and
Proprietary Information provided by Supplier to Gap in any proposal for New
Services. If Gap elects to use third parties to perform New Services, (i) such
New Services shall not be deemed “Services” under the provisions of this
Agreement and (ii) Supplier shall reasonably cooperate with such third parties.
C.     New Sourcing Lines
In the event Gap elects to utilize Supplier to provide a new line of sourcing
services (e.g., logistics and supply chain management, supply chain
applications, and human resources support) (individually and collectively
referred to as “New Sourcing Line(s)”), such services will be treated as New
Services under this Agreement, provided that each New Sourcing Line will include
in the proposal a unique Exhibit C (Fees and Resource Baselines); Statement(s)
of Work; Service Level Agreement attachments, and as applicable, supporting
exhibits. To the extent any provisions of this Agreement are deemed by the
Parties to be inapplicable to such New Sourcing Line(s) or it is agreed that new
provisions are required, such modifications will be addressed through an
amendment to this Agreement, unless the Parties otherwise agree that a stand
alone agreement that leverages the terms agreed to herein as applicable will
facilitate the provision or management of the services.


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

36



--------------------------------------------------------------------------------






D.     Approved Supplier
Gap acknowledges that Supplier is an approved supplier of Gap for IT hardware,
software and services. As an approved supplier, Gap shall (i) allow Supplier to
bid on all Requests for Proposals or similar Gap efforts to procure IT hardware,
software and services for which Gap, in its sole discretion, determines IBM is
qualified, (ii) consider Supplier fairly and in good faith for such IT hardware,
software and services, and (iii) if Supplier is not awarded such business,
provide Supplier a reasonable description of the reasons why Supplier was not
awarded, which description will provide Supplier the same information as Gap
provides to all other vendors who bid on, but were not awarded, the relevant
Request for Proposal.
4    Single Relationship Agreement
All Services provided by Supplier shall be governed by this Agreement, and to
the extent separate Implementation Agreements are approved in writing by Gap,
such Implementation Agreements shall not change, alter, or modify any term of
this Agreement, except as required by the law of the country in which Services
are to be provided under such Implementation Agreement or as set forth in
Section 5.3 (Terms and Conditions).
5    Implementation Agreements
5.1    Execution
In each country in which Services shall be provided, Supplier Affiliate shall,
before commencement of the Services, sign an Implementation Agreement. In the
event Supplier Affiliate refuses to execute an Implementation Agreement,
Supplier shall be responsible for (a) contracting with a third party as a
Subcontractor under this Agreement to provide the Services required under such
Implementation Agreement, and (b) all costs (i) related to obtaining the
services from such Subcontractor in excess of those costs that would have been
charged by Supplier Affiliate and (ii) related to integrating such Subcontractor
services into the Services.
5.2    Order of Precedence
Except for those country-specific terms and conditions set forth in Section 5.3
(Terms and Conditions) below, all the terms and conditions of this Agreement
shall be incorporated in full and remain in full force and effect in all
Implementation Agreements. Except for those country specific terms and
conditions set forth in Section 5.3 (Terms and Conditions) below, in the event
of any conflict or inconsistency between the terms and conditions of this
Agreement, and the terms and conditions of an Implementation Agreement, the
terms and conditions of this Agreement shall prevail.
5.3    Terms and Conditions
Each Implementation Agreement shall contain only the following country specific
terms and conditions. There shall be no additional terms and conditions included
in any Implementation Agreement except as set forth in this Section 5.3 (Terms
and Conditions).
A.     Any requirements specifically mandated by the laws, rules, regulations,
directives, and/or statutes of the country of Supplier Affiliate and Gap
Affiliate, including: (i) any country specific human resource requirements in
relation to the Transitioned Employees, and (ii) any data protection
requirements.
B.    Those provisions necessary to allow both parties to operate within their
respective tax structures and implement their respective internal payment
processes. In the event the two structures are in conflict, Gap’s tax structure
and payment processes shall take

37



--------------------------------------------------------------------------------






precedence, provided, however, in the event Supplier demonstrates that
compliance with the above precedence requirement will create a material adverse
impact as to Supplier, the Parties shall work cooperatively to reach a
commercially reasonable and mutually beneficial resolution. Notwithstanding the
foregoing, nothing in this paragraph B is intended to alter the agreement of the
Parties as to the allocation of taxes set forth in Section 26.5 (Taxes).
C.    Any provision necessary to establish jurisdiction and venue as to Supplier
Affiliate as provided in Section 46.3 (Venue and Jurisdiction).
D.    To the extent there are additional provisions not addressed above which
are proposed to be included in an Implementation Agreement, such proposed
provisions must be approved by Gap Corporate Counsel and Supplier Corporate
Counsel. In the event the Parties are unable to agree upon such proposed
additional provisions, such proposed additional provisions shall not be
incorporated into the Implementation Agreement.
5.4    Reserved.
6    Unapproved Work
6.1    Gap Approval
A.    When Gap’s consent, authorization, amendment, and/or other approval is
expressly required under this Agreement, such consent, authorization, amendment,
and/or other approval must be obtained by Supplier in writing from Gap’s Chief
Information Officer or Gap’s Infrastructure Partnership Executive.
Notwithstanding the foregoing, any consent, authorization, amendment, and/or
other approval requiring the authorization of payment, or imposing an obligation
on Gap for any fees, cost, or other expenses, must be obtained by Supplier in
writing from Gap’s Chief Information Officer subject to the following
exceptions:
(1)    any consent, authorization, amendment, and/or other approval in an amount
less than *; and
(2)     any consent, authorization, amendment, and/or other approval in an
amount less than * per entire Statement of Work or authorized activity) can be
approved by a Gap Program Manager.
B.    After Supplier has obtained the consent, authorization, amendment, and/or
other approval as set forth in this Section, Supplier is not required to obtain
a consent, authorization, amendment, and/or other approval for the tasks related
to the day to day execution of the applicable matter, unless additional
consents, authorizations, amendments, and/or other approvals are specifically
provided for in the Agreement.
C.    For purposes of this Agreement, the writings constituting any consent,
authorization, amendment, and/or other approval shall be (i) as to New Services,
a signed and numbered Service Request, Change Request, or Statement of Work, as
applicable; and (ii) as to Non-Service Catalog Items, a signed and numbered
Statement of Work. Supplier’s monthly invoices shall detail separately Charges
for New Services, with reference to the specific numbered Service Request,
Change Request, or Statement of Work constituting the consent, authorization,
amendment, and/or other approval. Each calendar month, Gap’s Infrastructure
Partnership Executive (or his or her designee) and Supplier’s Outsourcing
Relationship Executive shall meet to review the Services invoiced to Gap in the
previous calendar month, including the status of issues, if any, relating to
Charges for New Services. Gap will make a good faith attempt
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

38



--------------------------------------------------------------------------------






to raise any disputes relating to any consent, authorization, amendment, and/or
other approval of the Services performed promptly upon discovery of such
dispute; provided that in no event shall Gap be permitted to dispute such
consent, authorization, amendment, and/or other approval of the Services
performed (and invoiced as provided in this Section) more than * days after the
date of the original invoice for such Service(s) and, thereafter, any such
Charges shall be deemed to have Gap’s consent, authorization, amendment, and/or
other approval.
6.2    Right to Reject
Gap reserves the right to reject any Services not Approved by Gap pursuant to
Section 6.3 (Failure to Obtain Approval) or other provisions of this Agreement.
Gap Approval is not required for those Services, other than Non-Service Catalog
Items, included in the Charges, including any ARCs or RRCs as to such Services.
6.3    Failure to Obtain Approval
A.    Unless otherwise specified in Section 6.1 (Gap Approval) or otherwise
specifically set forth in this Agreement, any consents, authorizations,
amendments, or other approvals required under this Agreement must be obtained
from Gap’s Chief Information Officer or Gap’s Infrastructure Partnership
Executive.
B.    If Supplier provides Services (or services other than those specified in
this Agreement) to Gap without obtaining Gap Approvals in writing, as set forth
in this Section, such Services (or other services) shall be deemed to be a
gratuitous effort on the part of Supplier and Supplier shall have no claim
whatsoever against Gap therefor (it being understood by the Parties that
Supplier shall have no obligation to continue to provide such gratuitous
Services (or other services) unless Approved by Gap in which case Gap shall
compensate Supplier in accordance with this Agreement). Any services other than
those specified under this Agreement that are Approved by Gap under the
preceding sentence shall become a part of the Services and shall be subject to
the terms and conditions of this Agreement.
C.    If Supplier provides Services (or services other than those specified in
this Agreement) that are deemed to be a gratuitous effort pursuant to
subparagraph B above, constituting Equipment, Supplier Proprietary Software or
commercially available off-the-shelf Supplier Third Party Software (e.g.,
Microsoft NT, Sun Solaris, HP Open View) and unless otherwise Approved, Gap
shall permit Supplier to remove such Equipment, Supplier Proprietary Software or
commercially available off-the-shelf Supplier Third Party Software at Supplier’s
sole cost and expense and at Gap’s reasonable convenience.
D.    If Supplier provides Services (or services other than those specified in
this Agreement) that are deemed to be a gratuitous effort pursuant to
subparagraph B. above, constituting Gap Custom Software, Gap shall be entitled
to retain and use such Gap Custom Software free of Charge, except that such Gap
Custom Software shall not be deemed to be part of the Services subject to this
Agreement and shall be provided to Gap by Supplier on an “AS IS” basis.
E.    Gap shall provide Supplier with notice of any such gratuitous effort to
the extent such gratuitous effort is known by Gap’s Governance Team as detailed
in Section 19.1 (Governance).


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

39



--------------------------------------------------------------------------------






7    Service Levels
7.1    Service Level Agreements
Supplier shall provide all Services in accordance with the Service Levels.
7.2    Reports
Supplier shall collect all data and maintain all records and documentation
required by this Agreement, the Statements of Work and to comply with the
Service Levels. Supplier shall provide regular performance reports to Gap in
accordance with Section 3.16 (Reporting Services) and Section 19.1 (Governance).
7.3    Root-Cause Analysis and Resolution
Within ten (10) days (or as otherwise agreed to by the Parties in writing) of
receipt of a notice from Gap of Supplier’s failure to provide the Services in
accordance with the Service Levels, Supplier shall (a) provide such services
necessary to identify the cause of such failure, (b) provide Gap with a written
report detailing the cause of, and procedures for correcting, such failure, and
(c) provide Gap with reasonable evidence that applicable corrective steps have
been taken. The foregoing does not limit other remedies available to Gap under
this Agreement for such Service Level failures.
7.4    Cost and Efficiency Reviews
Supplier shall perform, on an annual basis, cost and efficiency reviews of the
Services it provides and make recommendations to Gap for reducing the cost to
Gap of the Services. Supplier’s recommendations shall include methods to
efficiently utilize resources chargeable to Gap under the Agreement, including,
but not limited to:
Employing new technologies in general use by Supplier to replace existing
technologies used by Supplier to provide the Services, even if the use of such
new technologies will result in a reduction in monthly revenues to Supplier
under the Agreement. For example, in a circumstance in which manual tape mounts
were a Resource Unit, it is required that Supplier would recommend use of
automated tape mounts, if appropriate, even if implementation of such solution
would result in a RRC under the Agreement.
8    Benchmarking
8.1    Benchmarking Process
A.    Commencing *, Gap may initiate a benchmark analysis of (1) *, (2) *, (3)
*, and/or (4) *. The benchmark analysis of the Aggregated Services shall include
an analysis of the individual IT components set forth in Table C-1.2(a) (Charges
by Country Retained) within the applicable Functional Service Area(s). Supplier
will provide, as reasonably requested by Gap in order to facilitate a meaningful
and effective benchmark analysis, a detailed charge(s) breakdown of the
Aggregated Services subject to the benchmark analysis into the elements of *.
Additionally, as may be required to normalize the benchmark analysis, the fixed
price component of the Annual Services Charge set forth in Table C-1.2(a)
(Charges by Country Retained) shall be allocated on a prorated basis to each of
the Aggregated Service(s). Such allocation will be accomplished by dividing the
then current Contract Year Charges for the applicable Aggregated Service(s)
subject to the benchmark analysis by the total Annual Services Charge for the
then current Contract Year Charges for the applicable Aggregated Service(s)
subject to the benchmark analysis by the total Annual Services Charge for the
then
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



40



--------------------------------------------------------------------------------






current Contract Year to obtain the percentage of the fixed price Annual
Services Charge to add to the Aggregated Service(s) in order to establish the
then current total price for the Aggregated Service(s) subject to the benchmark
analysis. Gap agrees not to duplicate a benchmarking for Aggregated Services
within any * period. Gap will use Gartner Inc. for any such benchmarking or such
other company as otherwise mutually agreed to in writing by the Parties (the
“Benchmarker”) to objectively perform such benchmarking.
B.    Each Party shall have the right to review the benchmarking procedures to
be utilized by the Benchmarker. If and to the extent Gap and Supplier agree on
specific directions, processes or methodologies to be provided to or applied by
the Benchmarker, the Benchmarker shall be provided such directions and
instructed to apply such processes or methodologies. Otherwise, the Benchmarker
shall be instructed to use its professional judgment as to the appropriate
processes and methodologies to be applied.
C.    The Benchmarker shall execute an appropriately protective confidentiality
agreement consistent with the terms of this Agreement that contains standard
non-disclosure agreement protections, provided that Supplier shall have no
obligation hereunder to (i) provide the Benchmarker any proprietary information
or data relating to Supplier’s agreements with other customers or (ii) disclose
to the Benchmarker Supplier’s cost of delivering the Services under this
Agreement.
D.    The Benchmarker shall have no financial incentive in the outcome of its
analysis. The Benchmarker shall compare (using data from a representative
sampling of contracts) the quality, resource utilization, and charges of the
Aggregated Service(s) against the quality, resource utilization and charges of
information technology service providers performing similar services to ensure
that Gap is obtaining pricing and levels of service that are competitive with
market prices and service levels, given the nature, volume, performance
standards and type of Aggregated Service(s) provided by Supplier hereunder
(“Benchmarking”). The prices established as a result of the Benchmarking shall
be the “Benchmark”. In making this comparison, the Benchmarker shall insure its
comparison accounts for vendor financing and other factors including: (i)
whether vendor transition-in charges are paid by the customer as incurred or
amortized over the term of the agreement; (ii) the extent to which vendor
pricing includes the purchase of customer’s existing assets and on what basis;
and (iii) the extent to which vendor pricing includes the cost of acquiring
future assets. The Benchmarker shall identify such factors considered and the
methodology used to account for such factors in its comparison.
8.2    Benchmark Adjustments
A.    The Benchmarker shall issue a preliminary written report reflecting its
findings. The Parties will review the preliminary benchmark analysis report and
provide any comments in writing to the Benchmarker and the other Party within
fifteen (15) days of receipt of the analysis. The Benchmarker will be instructed
to consider any such comments received within such fifteen (15) day period and,
after such consideration and making any appropriate adjustments, to issue a
final written report. The Benchmarker may accept or reject the comments of
either Party in its sole discretion.
B.    In the event that the Parties agree to the Benchmark result and Supplier’s
prices for the Aggregated Service(s) are priced higher than the Benchmark, then
Supplier shall either:
(1)    in the event Supplier’s prices for the Aggregated Service (s) exceed the
Benchmark by * or less, then Supplier shall reduce its prices for the Aggregated
Service(s) down to the * in the next billing cycle. * shall mean the amount
equal to *
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

41



--------------------------------------------------------------------------------






over Supplier’s prices for the Aggregated Service(s). For example, if the
Benchmark for the Aggregated Services exceeds the then current Supplier Charges
for the Aggregated Services by *, then Supplier shall reduce its prices for the
Aggregated Services down by *; or


(2)    in the event Supplier’s prices for the Aggregated Service(s) exceed the
Benchmark by more than *, Supplier shall reduce its prices for the Aggregated
Service(s) (i) down by * in the next billing cycle (ii) *. Within * of receiving
the Benchmarking with a Benchmark triggering the pricing discussion requirement,
Supplier shall provide Gap with a written proposal on *. The proposal shall *.
Supplier’s proposal must be accompanied with sufficient detail to demonstrate to
Gap what specific pricing metrics will be affected and how and may include
discussion of technology architecture issues. The Parties shall structure and
support the pricing discussions to proceed rapidly with the objective of
completing such discussions within * of the date of receiving the Benchmarking.
Failure of the Parties to agree on all pricing adjustments to be implemented
within * of the date of receiving the Benchmarking, shall be deemed a rejection
of Supplier’s proposal to reduce prices by Gap, unless the Parties otherwise
agree in writing.
C.    Should the Parties agree to adjust pricing as provided herein, such
adjustments shall be *.
D.    If (1) Supplier fails to adjust its pricing as required under subpart B
above, or (2) Gap (in its sole discretion) does not accept Supplier’s proposal
to reduce its prices to the Benchmark as set forth in subpart B(2) above, Gap
may terminate this Agreement in accordance with Section 33.5 (Termination for
Failure to Implement Benchmark Adjustments).
E.    All third party costs of the benchmarking shall be shared equally by the
Parties.
9    Reserved    
10.    Service Locations
10.1    Service Locations
The Services shall be provided from the locations designated by Supplier,
provided that any such location must be Approved by Gap in writing and in
advance, which Approval shall not be unreasonably withheld or delayed
(collectively, the “Service Locations”).
10.2    Shared Environment
Prior to migrating or relocating any of the Services to a Supplier Shared
Service Center (other than those contemplated as of the Second Amended Effective
Date), Supplier shall provide to Gap, for Gap’s Approval, a proposal for the
migration or relocation of such Services, including benefits, savings, or risks
to Gap during the Term and upon the expiration or termination of this Agreement.
Gap agrees to evaluate such migration or relocation proposals in good faith,
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



42



--------------------------------------------------------------------------------






acknowledging the potential that such relocation, while achieved at no
additional cost or savings to Gap, may enable Supplier to optimize its financial
and delivery commitments under this Agreement.
10.3    Safety Procedures
A.    Supplier shall maintain and enforce at Supplier Service Locations safety
procedures that are at least (1) equal to industry standards for such Supplier
Service Locations and (2) as rigorous as those procedures in effect at Supplier
Service Locations as of the Reference Date.
B.    At all Gap Service Locations, Supplier shall comply with Gap’s safety
procedures provided in writing to Supplier or generally posted at a Gap Service
Location. Supplier shall observe and comply with all Gap rules (disclosed to
Supplier or Supplier Personnel in writing or by other means generally used by
Gap to disseminate such information to employees or contractors) with respect to
safety, health, facility security, and the environment and shall take all action
necessary to avoid injury, property damage, spills or emissions of hazardous
substances, materials or waste, and other dangers to persons, property or the
environment. To the extent required by Gap, Supplier Personnel shall receive
prescribed training from Gap without charge prior to entering certain Gap Sites
or Gap Service Locations.
10.4    Security Procedures
As more specifically required pursuant to a Statement of Work, Supplier shall
adopt security measures for itself and its employees which shall include, but
not be limited to:
A.    Prohibition of the disclosure of Proprietary or Confidential Information
within Supplier’s organization except to individuals requiring access to such
information to perform Supplier’s obligations or exercise its rights under this
Agreement;
B.    Precluding access to Proprietary and Confidential Information by any
Supplier employee, representative, agent or Subcontractor until such individual
has been trained with regard to the handling of the Proprietary or Confidential
Information, use of security measures identified herein, and (1) with respect to
Supplier’s employees, has completed Supplier’s applicable * (or its successors)
(provided, however, for purposes of this Agreement and with respect to
Supplier’s employees providing Services under this Agreement, * (or its
successors) shall be deemed to apply to and include all of the Gap Systems), and
(2) with respect to Supplier’s representatives, agents, or Subcontractors,
Supplier has included provisions comparable to *;
C.    Requiring all (1) new employees to complete Supplier’s applicable * (or
its successors) (provided, however, for purposes of this Agreement and with
respect to Supplier’s employees providing Services under this Agreement, * (or
its successors) shall be deemed to apply to and include all of the Gap Systems),
and (2) representatives, agents, or Subcontractors, to execute Subcontractor,
agent, or other agreements with provisions comparable to *;
D.    Providing each individual authorized to electronically access Proprietary
or Confidential Information with a unique access code and notifying such
individual that disclosure of any password, access code, or security device
shall result in disciplinary action, including
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



43



--------------------------------------------------------------------------------






termination;
E.    Promptly canceling any password or security access code when an individual
is terminated, transferred, or on a leave of absence and providing prompt notice
of such event to Gap as agreed in the Gap Policies and Procedures and consistent
with Gap System security requirements;
F.    In the event employment is terminated involuntarily, ensuring that the
individual’s access to Proprietary or Confidential Information is blocked prior
to notifying the individual of the involuntary termination;
G.    Requiring that Gap procedures (provided in writing to Supplier or
generally posted at the Gap Service Locations) are followed by Supplier
Personnel to physically safeguard all telecommunication switches, computer
rooms, and tape libraries, as well as restricting access to such sites to
authorized personnel through card access system (“CAS”) badges where such
systems are utilized;
H.    Requiring that audit trails are established and maintained with regard to
Trusted Identifications created by Supplier and provide such audit trails to Gap
upon Gap’s request. Without limitation, *; and
10.5    Access To Gap Sites
Gap shall provide Supplier with access to and use of the Gap Sites (or
equivalent space) as necessary for Supplier to comply with the terms of this
Agreement. All Gap owned or leased assets provided for the use of Supplier under
this Agreement shall remain in Gap Sites unless Gap otherwise agrees in writing.
Supplier shall have no tenancy, or any other property or other rights, in Gap
Sites. In addition, all leasehold improvements made by or for Supplier during
the Term shall be and remain part of the Gap Site. All such improvements shall
be made: (i) only with Gap’s prior written Approval; and (ii) at Supplier’s sole
cost and expense. Supplier acknowledges and agrees that, as of the Reference
Date, the Gap Sites are sufficient, together with Supplier Service Locations, to
enable Supplier to provide the Services as required by this Agreement. All Gap
Sites are provided hereunder on an “as is, where is” basis.
10.6    Furniture, Fixtures and Equipment
The facilities provided by Gap for the use of Supplier will be generally
comparable to the standard space then occupied by similarly‑situated Gap
employees. Gap shall provide, for the use of Supplier Personnel occupying space
at Gap Sites, office furniture and fixtures generally comparable to the
furniture and fixtures provided to similarly‑situated Gap employees. Supplier
Personnel using the facilities provided by Gap will be accorded reasonable
access to the communications wiring in such facilities (including fiber, copper,
and wall jacks) and the use of, certain shared office equipment and services
such as photocopiers, local and long distance telephone service for Gap-related
calls, mail service, office support service (e.g., janitorial), heat, light, and
air conditioning. Supplier shall be responsible for providing all other office,
data processing and computing equipment, and services needed by Supplier or
Supplier Personnel to provide the Services, and for upgrades, improvements,
replacements, and additions to such equipment or services provided that those
affected Gap employees may continue to utilize their
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

44



--------------------------------------------------------------------------------






current workstations until such time that the workstation is scheduled for
refresh or otherwise requires replacement. At that time, Supplier shall replace
such workstation with Supplier Equipment.


10.7    Gap’s Responsibilities Regarding Utilities
Gap shall provide, or shall cause Supplier to be provided with, site
maintenance, site management, site administration and similar services for Gap
Sites used by Supplier or Supplier Personnel to provide the Services and
maintain at historical levels the building and property electrical systems;
water, sewer, lights, heating, ventilation, and air conditioning (“HVAC”)
systems; physical security services; general custodial/landscape services,
including monitoring and maintaining the uninterruptible power supply (“UPS”)
system; and air handlers and water chillers; and shall pay for electrical power,
water, natural gas used or consumed by Supplier or Supplier Personnel at such
Gap Sites. Gap shall maintain the account relationship with power utility, the
water utility, and the natural gas utility companies.
10.8    Supplier’s Responsibilities Regarding Facilities
Except as provided in Sections 10.5 (Access to Gap Sites), 10.6 (Furniture
Fixtures and Equipment), and 10.7 (Gap’s Responsibilities Regarding Utilities),
Supplier shall be responsible for providing all furniture, fixtures, equipment,
space, tools, vehicles and other facilities required to perform the Services and
all upgrades, improvements, replacements and additions to such furniture,
fixtures, equipment, space, tools, and facilities. Without limiting the
foregoing, Supplier shall provide all site maintenance, site management, site
administration and similar services at Supplier Service Locations, other than
Gap Sites; and (ii) provide all necessary emergency power supply and
uninterrupted power supply services at Supplier Service Locations, other than
Gap Sites. To the extent Supplier identifies methods of optimizing use of Gap
facilities with regard to Supplier’s use of such facilities for delivering the
Services (e.g., more efficient use of floor space, more efficient usage of power
and air conditioning) it will advise Gap of such recommendations.
10.9    Physical Security
Gap is responsible for the physical security of the Gap Sites; provided, that
Supplier will be responsible for access and control of the areas that Supplier
is using in performance of this Agreement and as more specifically required
pursuant to the Gap Policies and Procedures. Supplier shall not authorize any
person to have access to, or control of, any such area unless such access or
control is permitted in accordance with control procedures Approved by Gap.
10.10    Employee Services
Subject to applicable security requirements that are provided in writing to
Supplier or posted at a Gap Site, Gap will permit Supplier Personnel to use all
employee facilities (e.g., parking, cafeteria, and common facilities) at the Gap
Sites that are generally made available to the employees of Gap or Gap
Authorized Users. Supplier Personnel will not be permitted to use such employee
facilities designated by Gap for the exclusive use of certain Gap or Gap
Authorized User employees.
10.11    Use of Gap Sites
Unless Supplier obtains Gap’s prior written agreement, which may be withheld by
Gap in its sole discretion, Supplier shall use the Gap Sites, and the Gap
Equipment and Software located therein, only to provide the Services to Gap and
the Authorized Users. Gap reserves the right in its sole discretion to relocate
a Gap Site (or the space within a Gap Site) from which the Services are then
being provided by Supplier to another location; provided that, in such event,
Gap will provide Supplier with ninety (90) days advance written notice and with
comparable space

45



--------------------------------------------------------------------------------






in the new location. In advance of a Material Move, Supplier and Gap shall
identify one-time or recurring additional or reduced costs or expense associated
with such relocation, and agree upon methods of mitigating and equitable
allocation of such cost and/or expenses. The Parties agree that a “Material
Move” for purposes of this Section 10.11 (Use of Gap Sites) is one that creates
an additional commute for Supplier Personnel of * or more miles. When the Gap
Sites are no longer required for the performance of the Services, Supplier shall
return such Gap Sites to Gap in substantially the same conditions as when
Supplier began use of the Gap Sites, subject to reasonable wear and tear.
Nothing in this Section 10.11 (Use of Gap Sites) is intended to pre-determine
whether Supplier services relating to a Material Move constitute a Non-Service
Catalog Item or are included within the Services.
Gap also reserves the right to direct Supplier to cease using all or part of the
space in a Gap Site from which the Services are then being provided by Supplier
and to thereafter use such space for its own purposes. In such event, Gap shall
reimburse Supplier for any reasonable incremental costs incurred by Supplier as
a result of such direction; provided that such direction is not expressly
contemplated in this Agreement and that Supplier notifies Gap of such additional
incremental costs and uses commercially reasonable efforts to minimize such
costs.
10.12    Damage to Gap Facilities, Buildings, or Grounds
Supplier shall repair, or cause to be repaired, at its own cost, any and all
damage to Gap Sites caused by Supplier or Supplier Personnel. Such repairs shall
be made immediately after Supplier has become aware of such damage, but in no
event later than thirty (30) days after the occurrence. If Supplier fails to
make timely repairs, Gap may make any necessary repairs. All costs incurred by
Gap, as determined by Gap, for such repairs shall be repaid by Supplier by cash
payment upon demand, or without limitation of all Gap’s other rights and
remedies provided by law or under this Agreement, Gap may deduct such costs from
any amounts due to Supplier from Gap under this Agreement.
10.13    Use of Supplier Service Locations
During the Term, Supplier will provide to Gap at no charge (i) temporary access
to and reasonable use of Supplier Service Locations, and (ii) temporary access
to reasonable work/conference space at Supplier Service Locations for Gap to
exercise its rights under this Agreement, subject to Gap’s compliance with
Supplier’s posted security policies and procedures while at such facilities. The
facilities provided by Supplier for the use of Gap will be generally comparable
to the standard space then occupied by similarly‑situated Supplier employees.
11.
Data Backup and Disaster Plan

11.1    Data Backup
Supplier is not responsible to back-up Gap Data except as expressly provided in
the applicable Functional Service Area Statements of Work.
11.2    Disaster Plan
Supplier shall maintain and implement disaster avoidance procedures as required
pursuant to the applicable Statements of Work. The Disaster and Recovery Plan
for Supplier Service Locations shall be reviewed and updated during the Term to
conform with ISO 9000 standards. Supplier shall notify Gap of the completion of
the ISO 9000 annual compliance certification or audit, and make such
certification or audit available to Gap or its designee for review.


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

46



--------------------------------------------------------------------------------






11.3    Disaster Avoidance
As to those Supplier Service Locations (other than Gap Sites), Supplier shall
maintain disaster avoidance procedures designed to safeguard the Gap Data and
the availability of the Services, throughout the Term. Such disaster avoidance
procedures include, but are not limited to, the following:
A.    Physical Security
Access to Supplier Service Locations shall be strictly controlled by Supplier.
An electronic badge system or other appropriate systems will be maintained and
utilized by Supplier to control access to Supplier Service Locations. *. In
addition, Supplier shall, on a twenty-four (24) hours a day, seven (7) days a
week basis, monitor Supplier Service Locations access. Supplier shall also (to
the extent such acts do not violate any union agreement) maintain, to the extent
Supplier deems necessary, operational video cameras to monitor the main
entrance, parking facilities, and critical areas within Supplier Service
Locations twenty-four (24) hours a day, seven (7) days a week.
B.    Fire Protection
As to Supplier Service Locations, fire detection, containment, and fire
suppression systems and processes shall meet Supplier, Industrial Risk Insurers
(IRI), and National Fire Protection Association (NFPA) requirements and shall be
regularly reviewed and updated.
C.    Power Supply
As to Supplier Service Locations, Supplier shall maintain two levels of power
backup designed to provide uninterrupted operation of Service Locations
Center(s) and equipment located in such Supplier Service Locations in the event
of a loss of power. Supplier Service Locations will also have EPS generation as
a second source of backup power.
D.    Reserved
E.    Hardware and Software Changes
Supplier shall strictly comply with the Change Management procedures as set
forth in the applicable Statements of Work, and shall, with respect to such
Services, ensure that Supplier Personnel are familiar with such procedures and
that such procedures are used for both hardware and software Changes.
11.4    Disaster Recovery
Supplier shall maintain disaster recovery plans to be used in the event of any
unplanned interruption of the Services in accordance with applicable Statements
of Work.
11.5    Public Telecommunications Facilities
Except as to the obligations of Supplier contained in this Agreement, Supplier
shall not be responsible for corruption, damage, loss or mistransmission of data
during transmission via a network transport carrier, nor shall it be responsible
for the security of data during transmissions via a network transport carrier.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

47



--------------------------------------------------------------------------------






12.    Communications Systems and Access to Information
Supplier understands that Supplier may receive access to Gap’s computers and
electronic communications systems, including voicemail, email, customer
databases, and internet and intranet systems (for purposes of this paragraph,
“systems”). Such systems are intended for legitimate business use related to
Gap’s business. Supplier acknowledges that Supplier does not have any
expectation of privacy as between Supplier and Gap in the use of or access to
Gap’s systems and that all communications made with such systems by or on behalf
of Supplier are subject to Gap’s scrutiny, use and disclosure (subject to the
protections of Proprietary or Confidential Information herein), in Gap’s sole
discretion. Gap reserves the right, for business purposes, to monitor, review,
audit, interpret, access, archive and/or disclose (subject to the protections of
Proprietary or Confidential Information herein) materials sent over, received by
or from, or stored in any of its systems. This includes, without limitation,
email communications sent by users across the internet and intranet from and to
any and all domain names maintained by Gap. Gap reserves the right to override
any security passwords to obtain access to Gap’s Systems. Subject to the Policy
and Procedures Manual provisions regarding coordination of investigations set
forth in Exhibit D.1 (Gap Policies and Procedures), Supplier also acknowledges
that Gap reserves the right, for legitimate business purposes related to
investigations of wrongful use of Gap’s systems, to search all work areas at Gap
Sites (for example, offices, cubicles, desks, drawers, cabinets, computers,
computer disks and files), or in cooperation with Supplier and subject to
Supplier’s consent, at Supplier’s sites, and all personal items brought onto Gap
property.
13.    Non-Exclusive Relationship
13.1    Non-Exclusivity
Notwithstanding anything else to the contrary, this Agreement shall be
non-exclusive in nature, and Gap shall at all times have the right to perform
any of the Services itself or to contract with a third party to perform any
service included in the Services or other obligations of Supplier in this
Agreement (“Migrated Service(s)”). In the event Gap contracts with a third party
to perform any Migrated Service or performs such Migrated Service itself,
Supplier shall reasonably cooperate with Gap and any such third party, including
providing: (1) the necessary information related to the Migrated Services that
Gap reasonably requests to enable Gap to draft a request for proposal(s)
relating to the Migrated Services and to provide existing information to support
due diligence for recipients of such request for proposal; (2) access to
Supplier Service Locations being used by Supplier to provide the Services as
necessary for Gap or a third party to survey the current environment being used
to deliver the Migrated Service(s); (3) existing written requirements,
standards, and policies for systems operations so that any developments of such
third party may be operated by Supplier; (4) assistance and support services to
Gap or such third party to the extent related to the Services; (5) to the extent
permitted by the applicable third party agreements, access to the Gap IT
Environment in connection with such Migrated Service; and (6) such information
regarding the operating environment, system constraints and other operating
parameters related to the Services as a person with reasonable commercial skills
and expertise would find reasonably necessary for Gap or a third party to
perform the Migrated Service. Gap shall require any such third party to comply
with Supplier’s reasonable requirements regarding operations, confidentiality,
and security and Supplier shall not be required to disclose any confidential
information other than as necessary to comply with the obligations of this
Section, but in no event shall Supplier be required to disclose information of a
Supplier customer (other than Gap) or any Supplier cost data.
13.2    Multi-Vendor Environment
Recognizing that Supplier is not the system integrator for the Gap IT
Environment, Supplier acknowledges that it will be delivering the Services in a
multi-vendor environment, with Gap and the Gap Third Party Vendor(s) providing
services relating to the Gap IT Environment.

48



--------------------------------------------------------------------------------






Effective operation of such an environment requires not only the cooperation
among all service providers, including Supplier, but also collaboration in
addressing service-related issues that may cross over from one service area or
provider to another and related to the Services (“Cross-Over Issues”). As part
of the Services, Supplier will actively provide and support tasks associated
with operating and maintaining a collaborative approach to Cross-Over Issues in
the same manner as if the Supplier Service relevant to the Cross-Over Issue was
being provided in-house by Gap rather than by Supplier. Supplier shall,
consistent with its role, use commercially reasonable efforts to identify all
work efforts and deliverables of which Supplier has knowledge, whether performed
by Supplier, Subcontractors, Supplier Third Party Vendors, Gap, or the Gap Third
Party Vendor(s) that may impact the delivery of the Services.
14.    Reserved
15.    Statements of Work
Supplier and Gap shall execute a Statement of Work for any Non-Service Catalog
Item.
16.    Reserved
17.    Gap Responsibilities
17.1    Obligations
During the Term, Gap shall on a timely basis and at no charge to Supplier:
A.    Maintain the Gap Infrastructure Partnership Executive in accordance with
Section 19.5 (Gap Infrastructure Partnership Executive).
B.    Reserved.
C.     Obligate third party vendors of Gap to the provisions of Section 13.1 and
13.2, mutandis mutatis, to the extent the third parties could impact the
Services.
17.2    Interfering Acts
Supplier shall be excused from its responsibility to perform a specific
obligation under this Agreement if and only to the extent such non-performance
of the specific obligation is caused by Gap’s breach of its performance
obligation(s) under the Agreement or caused by the intentional bad acts of Gap’s
representatives; provided that upon the occurrence of acts or omissions by Gap
in breach of Gap’s performance obligation(s) under the Agreement which have been
determined by Supplier to be likely to adversely impact its ability to deliver
or meet such specific obligation, Supplier shall advise Gap’s Infrastructure
Partnership Executive of such occurrence in writing promptly and identify the
reason for Supplier’s inability to perform its obligation as a result of Gap’s
failure to perform its obligation(s) under this Agreement. Nothing in the
forgoing shall (1) relieve Supplier of any portion of liability Finally
Determined by a court to be Supplier’s arising from a breach of contract claim
as to such failure to perform (2) preclude Gap from asserting such failure by
Supplier to perform an obligation under this Agreement as a basis for Gap to
terminate the Agreement for cause if subsequently discovered facts demonstrate
the failure was not caused by Gap’s failure to perform its obligations under
this Agreement; or (3) preclude Gap from asserting such failure by Supplier to
perform an obligation under this Agreement as a basis for Gap to terminate the
Agreement for cause if Supplier conduct, not caused by Gap’s failure to perform
its obligation(s) under this Agreement, contributing to the failure is
determined to be one of numerous breaches of its duties or obligations under the
Agreement which in the aggregate are material as provided in Section 33.2(iii)
(Termination For Cause By Gap).

49



--------------------------------------------------------------------------------






17.3    Strategic Control
Gap shall retain strategic control of all aspects of the services, products and
processes used in Gap’s business, including decisions concerning the Services,
Gap IT Environment, architecture, and technical standards. In connection with
implementing such strategic control, Gap shall: (i) establish processes and
designate decision-makers to exercise strategic control over the Services; and
(ii) establish procedures to consult with Supplier and other suppliers when and
to the extent Gap determines it to be appropriate. As part of the Services,
Supplier shall provide business intelligence and analysis to Gap in connection
with strategy development, assessment, and implementation strategy of the
Services. All final decisions on matters relating to strategic control over the
Services shall be made by Gap.
18.    Services Team
18.1    Supplier Outsourcing Relationship Executive
Supplier shall (1) maintain one person who shall be in charge of implementing
the Services on a Full-Time or non-Full Time basis and (2) replace this
individual when required or permitted pursuant to this Section 18.1 (Supplier
Outsourcing Relationship Executive) or Section 18.3 (Conduct of Supplier
Personnel). Supplier’s appointment of any Supplier Outsourcing Relationship
Executive shall be subject to written notification to Gap, providing a
reasonable opportunity for Gap input, which Supplier shall consider in good
faith.
18.2    Supplier Key Employees
As of the Initiation Date and from time to time as Gap and Supplier may agree
during the Term, but no less frequently than annually, Gap and Supplier shall
designate certain employees of Supplier as key employees (collectively, the
“Supplier Key Employees,” and individually, each a “Supplier Key Employee”).
Supplier Key Employees shall be dedicated to the Gap account Full-Time. The
Supplier Key Employees are those individuals listed in Exhibit M (Key
Employees). Except for a replacement or reassignment of Supplier Key Employees
due to the occurrence of an Approved Reassignment, Supplier shall not reassign
or replace any Supplier Key Employee, if such reassignment or replacement would
materially disrupt Gap’s operations, until the completion of any projects to
which Supplier Key Employee is assigned. No Approved Reassignment of a Supplier
Key Employee shall occur without at least thirty (30) days (or as reasonably
practical under the circumstances) prior written notice to Gap. *.
18.3    Conduct of Supplier Personnel
While at the Gap Service Locations, Supplier Personnel shall (1) comply with
reasonable requests, standard rules, and regulations of Gap communicated to
Supplier regarding personal and professional conduct (including the wearing of a
particular uniform or identification badge and adhering to Gap regulations and
general safety practices or procedures) generally applicable to such Gap Service
Locations, and (2) otherwise conduct themselves in a businesslike manner.
Gap’s Chief Information Officer or the Gap Infrastructure Partnership Executive
shall have the right to Approve or request the removal of any member of
Supplier’s Personnel at a Gap Service Location (including, but not limited to,
Supplier Outsourcing Relationship Executive, Supplier HR Representative,
Supplier Key Employees, and Project Staff) assigned to perform under this
Agreement. Should Gap, in its sole discretion, be dissatisfied with the
performance, competence, responsiveness, capabilities, cooperativeness, or
fitness for a particular task of any
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



50



--------------------------------------------------------------------------------






person assigned by Supplier to perform Services at a Gap Service Location under
this Agreement (including, but not limited to, Supplier Outsourcing Relationship
Executive, Supplier HR Representative, Supplier Key Employees, and Project
Staff) Gap may request the replacement of that person; provided, however, before
Supplier shall be required to remove such individual, Supplier shall have a
reasonable opportunity to remedy such situation with Gap’s Chief Information
Officer or the Gap Infrastructure Partnership Executive. Supplier shall make
reasonable efforts to furnish a qualified replacement within fifteen (15)
business days. In the event Supplier should ever need to remove any member of
Supplier’s Personnel from performing services under this Agreement at a Gap
Service Location, Supplier shall provide Gap with adequate notice, except in
circumstances in which such notice is not possible, and shall work with Gap on a
mutually agreeable transition plan so as to provide an acceptable replacement
and ensure project continuity.


Supplier agrees that all Supplier Personnel assigned to performing this
Agreement must have experience or suitable training and skills in the areas in
which they are responsible for performing the tasks to which they will be
assigned under this Agreement. In the event that the actions or inactions of
Supplier Personnel create additional work in connection with the performance of
the Services that would have otherwise been unnecessary in the absence of such
action or inaction, Supplier shall perform all such additional work at no
additional charge to Gap, unless such action or inaction is demonstrated by
Supplier to be at the direction of Gap. In addition, Supplier agrees that it
will take all commercially reasonable steps to assure continuity over time of
the membership of the group constituting Supplier Personnel. Supplier shall
promptly fill any vacancy on a Non-Service Catalog Item for which Gap is paying
on a time and materials basis with personnel having qualifications comparable in
the area of the Non-Service Catalog Item to those of Supplier Personnel being
replaced.
18.4    Substance Abuse
Supplier agrees to immediately remove any Supplier Personnel who engage in
substance abuse while on Gap Service Locations, in a Gap vehicle, or while
performing Services. Substance abuse includes the sale, attempted sale,
possession or use of illegal drugs, drug paraphernalia, or alcohol, or the
misuse of prescription or non-prescription drugs. Supplier shall adhere strictly
to its own substance abuse policy in the event of any suspected substance abuse
by any Supplier Personnel. Supplier represents and warrants that Supplier and
Supplier Affiliates have and will maintain a substance abuse policy and that
such policy will be applicable to all Supplier or Supplier Affiliate Personnel
performing Services under this Agreement. Supplier also represents and warrants
that each of its Subcontractors has and will maintain a substance abuse policy
and that such policy will be applicable to all employees of such Subcontractor
performing Services under this Agreement.
18.5    Reserved
19.    Management And Control
19.1    Governance
Supplier shall comply with Gap’s governance model as set forth on Exhibit D.2
(Governance).
19.2    Meetings
A.    Weekly Operational Meeting
Every week, Gap’s Infrastructure Partnership Executive and Supplier’s
Outsourcing Relationship Executive shall meet to discuss ongoing operational
issues, including, any Service

51



--------------------------------------------------------------------------------






Level issues.
B.    Monthly Performance Reviews
Every month, Gap and Supplier shall meet to discuss the status of the Agreement
(the “Monthly Performance Reviews”). All Monthly Performance Reviews shall, at a
minimum, address the issues set forth in the Monthly Performance Review Agenda
attached hereto as Exhibit L (Monthly Performance Review - Standing Agenda). Gap
and Supplier shall be entitled to designate specific members of its staff to
attend the Monthly Performance Reviews; provided, however, the Gap
Infrastructure Partnership Executive and Supplier’s Outsourcing Relationship
Executive shall be required to attend all Monthly Performance Reviews in person
at the Gap Site designated by Gap prior to such meeting. Supplier shall prepare
a written report addressing the standing agenda issues and be prepared to
discuss the reports and the variances, if any, from the Gap view of the same
issues.
C.    Quarterly Executive Meetings
One (1) time every calendar quarter, Gap’s Chief Information Officer,
Infrastructure Partnership Executive and invited executives and subject matter
experts and Supplier’s Industry Vice President, Outsourcing Relationship
Executive, and invited executives and subject matter executives shall meet at a
time and place designated by Gap (the “Quarterly Executive Meetings”). The
agenda for all Quarterly Executive Meetings shall include, at a minimum, the
following information: (1) a summary report of the Monthly Performance Reviews
occurring since the last Quarterly Executive Meeting, (2) key items for
discussion and major issues for resolution, and (3) relationship “next steps”
(i.e., specific items relating to relationship management and proposed methods
to derive new and/or additional value out of Supplier’s and Gap’s relationship).
D.    Meetings Cumulative
The meetings set forth in this Section 19.2 (Meetings) are in addition to, and
cumulative with, all other meetings set forth in a Statement of Work or
otherwise requested by Gap from time to time.
E.     Periodic Senior Executive Meetings
Twice in every calendar year (or more frequently, as may be agreed by the
Parties), the relevant senior executive (i.e., CxOs) of the Parties and subject
matter experts, as agreed by the Parties, will meet at a time and place
designated by the Parties.
19.3    Gap Policies and Procedures
Supplier shall provide all Services under this Agreement in accordance with
Gap’s Policies and Procedures, and to the extent it is not inconsistent with
Gap’s Policies and Procedures, Supplier’s best practices.
19.4    Change Control Procedures
All Changes by IBM to the Gap IT Environment that would materially alter the
functionality or technical environment of the Gap IT Environment shall be made
pursuant to the Change Control Procedures, pursuant to Exhibit A.2 (Cross
Functional Services). No Change by IBM shall be implemented without Gap’s
Approval except as may be necessary on a temporary basis to maintain the
continuity of the Services. Supplier shall (1) schedule all Non-Service Catalog
Items and Changes so as not to unreasonably interrupt Gap’s business operations,
(2) prepare and deliver to Gap each month a rolling schedule for ongoing and
planned Changes for the next three (3) month period, (3) monitor the status of
Changes against

52



--------------------------------------------------------------------------------






the applicable schedule, and (4) document and provide to Gap notification (which
may be given orally provided that such oral notice is confirmed in writing to
Gap within two (2) business days) of all Changes performed on a temporary basis
to maintain the continuity of the Services no later than the next business day
after the Change is made.
In the event information contained in any Documentation developed by Supplier
under this Agreement is no longer accurate or current due to the implementation
of a Change by IBM, Supplier shall, within one (1) month of the Change, revise
the impacted Documentation and provide revised Documentation to Gap. The Change
Control Procedures shall be included in the Procedures Manual.
19.5    Gap Infrastructure Partnership Executive
A.    Gap’s Infrastructure Partnership Executive for this Agreement shall be as
set forth below (or his or her designee):
* 


B.    Gap shall notify Supplier in writing of any change in the name or address
of Gap’s Infrastructure Partnership Executive.
C.    Gap’s Infrastructure Partnership Executive shall be responsible for Gap’s
performance of its tasks under the Statements of Work.
D.    Gap’s Infrastructure Partnership Executive shall meet or confer with
Supplier Outsourcing Relationship Executive on a regular basis.
E.    Gap Infrastructure Partnership Executive shall have the right to inspect
any and all Services provided by or on behalf of Supplier.
19.6    Gap Personnel
Unless otherwise stated in this Agreement, all Gap personnel assigned to this
Agreement shall be under the exclusive supervision of Gap. Except as otherwise
provided in this Agreement, Supplier understands and agrees that all such Gap
personnel are assigned only for the convenience of Gap. Supplier hereby
represents that its price and performance hereunder are based solely on the work
of Supplier’s personnel, except as otherwise expressly provided by this
Agreement; provided, however, that nothing in this Section 19.6 (Gap Personnel)
shall relieve Supplier of its obligations under this Agreement.
20.    Data and Reports
20.1    Provision of Data
Gap shall supply to Supplier, in connection with the Services required, data in
the form and on such time schedules as may be agreed upon by Gap and Supplier
from time to time in order to permit Supplier to perform the Services in
accordance with the Service Levels and perform all critical services.


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

53



--------------------------------------------------------------------------------






20.2    Ownership of Gap Data
As between Gap and Supplier, all of the Gap Data is and shall remain the
property of Gap and Gap shall retain exclusive rights and ownership of the Gap
Data. In addition to any other rights and obligations set forth in Section 36
(Confidentiality), the Gap Data or any part of such data shall not be (1) used
by Supplier for any purpose other than as required under this Agreement in
connection with providing the Services, (2) disclosed, sold, assigned, leased or
otherwise provided to third parties by Supplier, or (3) commercially exploited
or otherwise used by or on behalf of Supplier, its officers, directors,
employees, or agents, other than in accordance with this Agreement. In the event
that Supplier becomes legally compelled to disclose any of the Gap Data to a
court, administrative agency, or other governmental body, Supplier shall provide
Gap with written notice thereof within five (5) calendar days of such event so
that Gap may seek a protective order or other appropriate remedy. If such
protective order or other remedy is not obtained, Supplier agrees to furnish
only that portion of the Gap Data which is legally required to be furnished, and
to exercise commercially reasonable efforts to obtain assurance that
confidential treatment will be accorded such data.
20.3    Correction of Errors
Supplier shall (1) promptly correct any errors or inaccuracies in the Gap Data
and the Reports caused by Supplier, its agents or subcontractors and (2)
identify Service Level issues caused by any errors or inaccuracies in the Gap
Data.
20.4    Return of Data
Upon request by Gap, Supplier shall, as identified by Gap, (1) promptly return
to Gap, in the format and on the media as reasonably requested by Gap, Gap Data
and (2) erase or destroy Gap Data in Supplier’s possession. Any archival tapes
containing Gap Data shall be used solely for back-up purposes or as otherwise
required to provide the Services.
20.5    Reports
Supplier shall provide to Gap those management and production reports described
in Exhibit D.13 (Management Reports) as may be modified in writing by Supplier
and Gap from time to time.
20.6    Safeguarding Client Data
Supplier shall develop security policies and procedures as provided in the
applicable Statements of Work that are designed to protect Gap against the
destruction, loss, or alteration of Gap Data which shall be no less rigorous
than those maintained by Supplier for its own data and shall incorporate Gap’s
existing policies. Notwithstanding anything in this Agreement to the contrary,
provided Supplier has performed its back-up responsibilities for Gap Data as
described in Section 11.1 (Data Backup), Supplier’s sole obligation shall be to
restore such data or information to the most recently available electronic
back-up copy.
20.7    Data Retention
Supplier shall adhere to all established Gap Data retention policies provided to
Supplier by Gap. The Gap Data retention policies applicable as of the Second
Amended Effective Date are attached as Exhibit D.5 (Gap Record Retention
Policy). Supplier shall not destroy any Gap Data in violation of a Gap Record
Retention Policy without Gap’s prior written authorization.

54



--------------------------------------------------------------------------------






21.    Reserved
22.    Software, Documentation and Intellectual Property
22.1    Gap Licenses to Supplier
A.    Subject to Section 36 (Confidentiality), Gap hereby grants to Supplier,
solely to provide the Services, a * of (1) *, (2) *, and (3) *. The Gap Licensed
Property shall be and will remain the exclusive property of Gap (or the
applicable Third Party Vendor) as appropriate.
B.    Supplier shall be entitled to grant to Supplier Affiliates and
Subcontractors and their respective agents, solely to assist Supplier in the
provision of, or to provide, the Services, a *.
C.    Upon the later of: (a) expiration of this Agreement or termination of this
Agreement for any reason or (b) the completion of all Termination Assistance
Services as described in Section 34 (Termination/Expiration Assistance
Services), (i) the license rights granted to Supplier, Supplier Affiliates,
Subcontractors and their respective agents in this Section shall immediately
terminate, and (ii) Supplier shall (a) deliver to Gap, at no cost to Gap, a
current copy of all of the Gap Licensed Property in the form in use as of the
date of such termination and (b) destroy or erase all other copies of the Gap
Licensed Property in Supplier’s or its Affiliates’ or Subcontractors’ or their
respective agents’ possession, provided that Supplier may retain one (1)
archival copy solely as a record of its services or for use as evidence in the
event of a dispute between the Parties.
22.2    Gap Owned Intellectual Capital
A.    The Gap Owned Intellectual Capital shall be and will remain the exclusive
property of Gap (or the applicable Third Party Vendor) as appropriate and
subject to each Party’s patent rights. In consideration of the payments made
pursuant to Section 27 (Invoices and Payments) and in addition to Gap’s rights
under Section 22.10 (Works Made for Hire), Supplier hereby assigns and agrees to
assign, and Gap accepts and agrees to accept, all *. Notwithstanding the two
proceeding sentences or any other provision(s) in this Agreement, Gap
acknowledges and agrees that the Gap Owned Intellectual Capital may include *,
all of the preceding which will be or remain the exclusive property of Supplier,
and the sole rights of Gap to such items will be the applicable licenses from
Supplier to Gap set forth in Section 22.4 (Supplier Embedded Items and Supplier
Modified Items) below.
B.    At Gap’s expense, Supplier further agrees to provide, and agrees to cause
its employees, Affiliates, Subcontractors and agents to provide, to Gap,
assistance to enable Gap to perfect, for the benefit of Gap, * that is granted
in the second sentence of this Section 22.2 and in Section 22.10 (Works Made for
Hire). Such assistance shall include, but not be limited to:














__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

55



--------------------------------------------------------------------------------






(1)    signing patent and copyright applications, oaths or declarations, grants,
assignments, and acknowledgments, in favor of Gap, as well as such ancillary and
confirmatory documents as may be required or appropriate, to enable title in the
Gap Owned Intellectual Capital to be clearly and, subject to Supplier’s
ownership rights in Supplier Embedded Items, exclusively vested in Gap, within
the United States and any and all foreign countries; provided, however, Gap is
responsible for preparing such documentation, and
(2)    upon the request of Gap, furnishing all relevant information and
documentation in the possession of Supplier and not otherwise reasonably
available to Gap, including information and documentation required by Gap for
submission to the United States Patent and Trademark Office and/or to the United
States Copyright Office.
C.    Upon adequate notice by Gap and at Gap’s expense, Supplier also shall make
commercially reasonable efforts to make available to Gap at reasonable times and
places for interviewing purposes, necessary employees or agents of Supplier, in
order that Gap might obtain information relating to the application for and
prosecution of such right, title and interest in Gap Owned Intellectual Capital.
Supplier also agrees to secure from each of its employees, Affiliates,
Subcontractors or agents, to the extent necessary and upon the request of Gap,
the assignment of the above-mentioned right, title and interests in Gap Owned
Intellectual Capital, as well as the execution of all papers submitted relating
to the application for and prosecution of such rights.
D.    During the Term, Gap hereby grants to Supplier, solely to perform the
Services (and * in Deliverables, Gap Intellectual Property, Gap Software, and/or
Gap Documentation), a *. Supplier shall be entitled to grant to Supplier
Affiliates and Subcontractors and their respective agents, solely to assist
Supplier in the provision of, or to provide, the Services, a *. Unless a
separate agreement relating to Supplier’s use of the Gap Owned Intellectual
Capital is entered into between the Parties, upon expiration of this Agreement
or termination of this Agreement for any reason, the rights granted to Supplier
in this Section 22.2 (Gap Owned Intellectual Capital) shall terminate, subject
to Section 34 (Termination/Expiration Assistance Services) and subject to
Supplier’s rights in Gap Customer Intellectual Property, Gap Customer
Documentation, and Gap Customer Software, and Supplier shall (i) deliver to Gap,
at no cost to Gap, a current copy of all such Gap Owned Intellectual Capital in
the form in use by Supplier in connection with the performance of the Services
as of the date of such expiration or termination and (ii) destroy or erase all
other copies of the Gap Owned Intellectual Capital which is and will remain the
exclusive property of Gap and any related documentation in Supplier’s
possession; provided that Supplier may retain one (1) archival copy solely as a
record of its services or for use as evidence in the event of a dispute between
the Parties. Supplier’s obligations herein shall survive termination or
expiration of this Agreement for any reason.
Gap hereby grants to Supplier for its internal use only, a *.
E.    In the event any rights, title or interests of Gap to Gap Owned
Intellectual Capital granted by Supplier to Gap pursuant to this Section 22.2
(Gap Owned Intellectual Capital) are Finally Determined to be invalid, Supplier
grants to Gap, during the Term and upon termination or expiration of this
Agreement for any reason, a *, provided, however, nothing in this Section
requires Supplier to grant a license to Gap to which it does not have the
underlying rights to grant such license.




__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



56



--------------------------------------------------------------------------------






22.3    Reserved
22.4    Supplier Embedded Items and Supplier Modified Items
As to (1) Embedded Supplier Proprietary Software, Embedded Supplier Third Party
Software, Embedded Supplier Proprietary Documentation, Embedded Supplier Third
Party Documentation, Embedded Supplier Third Party Intellectual Property, and/or
Embedded Supplier Proprietary Intellectual Property (individually each, and
collectively all, the “Supplier Embedded Items”), or (2) Supplier Modified
Software, Supplier Modified Documentation, and/or Supplier Modified Intellectual
Property (individually each, and collectively all, the “Supplier Modified
Items”), Supplier hereby grants to Gap, during the Term and upon termination or
expiration of this Agreement for any reason, a *, provided Supplier Embedded
Items and/or Supplier Modified Items are not * and (1) as to Supplier Modified
Items, the use of and right to such items shall (i) be consistent with the *
(ii) be used to the extent necessary to perform of have performed on its behalf,
*, and (iii) to the extent such Supplier Modified Items are used by a third
party to provide the services comparable to the Services, the right to use such
Supplier Modified Items shall expire, as to such third party’s use, * following
conclusion of the Termination Assistance Services, and (2) as to Supplier
Embedded Items, such items *. Except as provided for in this Section, Supplier
grants no other license rights to Supplier Embedded Items and/or Supplier
Modified Items. In addition, with regard to any derivative works of the Gap
Owned Intellectual Capital, any Deliverable, Gap Intellectual Property, Gap
Software, and/or Gap Documentation created by Gap, or with regard to any
functional module thereof, Gap’s rights with regard to Supplier Embedded Items
and/or Supplier Modified Items shall be limited to the license grant in this
Section 22.4 (Supplier Embedded Items and Supplier Modified Items). Supplier
Embedded Items and/or Supplier Modified Items shall remain the sole and
exclusive property of Supplier or its Subcontractors.
22.5    Supplier Proprietary Software and Supplier Third Party Software
Supplier Proprietary Software shall be and shall remain the exclusive property
of Supplier, and Supplier Third Party Software shall be and remain the exclusive
property of licensors to Supplier. Supplier hereby grants to Gap during the Term
and for a period of * after the transition period set as forth in Section 34.3
(Termination Transition Period), solely to receive and use the Services, a * to
Supplier Proprietary Software and Supplier Third Party Software used in
connection with the Services. Notwithstanding the foregoing, Supplier shall
transfer the Generally Available Supplier Proprietary Software (and related
Documentation) then being used at the end of the Term (or at the termination of
the Statement of Work, if terminated before the end of the Term), and Generally
Available Supplier Third Party Software (and related Documentation) then being
used at the end of the Term (or at the termination of the Statement of Work, if
terminated before the end of the Term), to Gap subject to the standard license
terms and conditions associated with such Generally Available Supplier
Proprietary Software and Generally Available Supplier Third Party Software (as
applicable) and at no additional cost (including any transfer, assignment or
license fees); provided, however, Gap will be required to pay the ongoing
license fees associated with licenses that are not one-time charge or perpetual
licenses and, with respect to any Gap-requested ongoing maintenance and support,
will also pay all fees in accordance with the standard licensing terms. Gap
agrees to use commercially reasonable efforts




__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

57



--------------------------------------------------------------------------------






to complete its transition from Supplier Proprietary Software during the
Termination Transition Period.
22.6    Supplier Proprietary Documentation and Supplier Third Party
Documentation
Supplier Proprietary Documentation shall be and shall remain the exclusive
property of Supplier, and Supplier Third Party Documentation shall be and
remain, the exclusive property of licensors to Supplier. Supplier hereby grants
to Gap during the Term and for a period of * after the transition period set as
forth in Section 34.3 (Termination Transition Period), solely to receive and use
the Services, a * to Supplier Proprietary Documentation and Supplier Third Party
Documentation used in connection with the Services. Gap agrees to use
commercially reasonable efforts to complete its transition from Supplier
Proprietary Documentation during the Termination Transition Period.
22.7    Supplier Proprietary Intellectual Property and Supplier Third Party
Intellectual Property
Supplier Proprietary Intellectual Property shall be and shall remain the
exclusive property of Supplier, and Supplier Third Party Intellectual Property
shall be and remain the exclusive property of licensors to Supplier. Supplier
hereby grants to Gap during the Term and for a period of * after the transition
period set as forth in Section 34.3 (Termination Transition Period), solely to
receive and use the Services, a * to Supplier Proprietary Intellectual Property
and Supplier Third Party Intellectual Property. Gap agrees to use commercially
reasonable efforts to complete its transition from Supplier Proprietary
Intellectual Property during the Termination Transition Period.
22.8    Supplier Reference Intellectual Property
Supplier Reference Intellectual Property shall be and shall remain the exclusive
property of Supplier. Supplier hereby grants to Gap during the Term, solely to
receive and use the Services, a * to Supplier Reference Intellectual Property.
22.9    License Restriction
The licenses granted by Supplier to Gap pursuant to each of Sections 22.5
(Supplier Proprietary Software and Supplier Third Party Software), 22.6
(Supplier Proprietary Documentation and Supplier Third Party Documentation), and
22.7 (Supplier Proprietary Intellectual Property and Supplier Third Party
Intellectual Property) with respect to Supplier Software, Supplier Documentation
and Supplier Intellectual Property (collectively, “Supplier Tools”) do not
include the right of Gap to modify, alter or create derivative works thereof.
Supplier does not grant to Gap any license or other rights in any “*” other than
the licenses or other rights granted in this Section 22 (Software, Documentation
and Intellectual Property).
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



58



--------------------------------------------------------------------------------






22.10    Works Made For Hire
In addition to rights granted by Supplier to Gap elsewhere in this Agreement,
and subject to the license rights granted to Supplier herein, the following
interests in copyright shall vest in Gap with respect to the Gap Owned
Intellectual Capital:
A.    All Gap Owned Intellectual Capital that is first created and prepared by
Supplier under this Agreement that are covered by the definition of a “work made
for hire” under 17 U.S.C. § 101 of the U.S. Copyright Act of 1976 will be
considered a “work made for hire,” and Gap will be deemed the sole author and
owner of all copyrights in any such works.
B.    With respect to all Gap Owned Intellectual Capital that is first created
and prepared by Supplier under this Agreement that are not covered by the
definition of a “work made for hire” under 17 U.S.C. § 101 of the U.S. Copyright
Act of 1976, such that Supplier would be regarded as the copyright author and
owner, Supplier hereby assigns and agrees to assign to Gap, and Gap accepts and
agrees to accept, Supplier’s entire right, title, and interest in and to such
works, including all copyrights therein.
C.    Supplier further agrees to execute, or cause to be executed by its
employees, Affiliates, Subcontractors or agents, whatever assignments of
copyright and ancillary and confirmatory documents that may be prepared by Gap
and required or appropriate so that title to any Gap Owned Intellectual Capital
under subparagraphs (A) and (B) above and to the copyright therein will be
clearly and exclusively held by Gap or any nominee thereof.
23.    Authority to License, Quiet Enjoyment, Proprietary Rights and Indemnity
23.1    Authority to License and Non-Infringement
A.    Each Party warrants that it has full power and authority to grant the
rights granted by this Agreement to the other Party, and that no consent of any
other person or entity is required by either Party to grant such rights (other
than consents that have been or will be timely obtained and are valid and in
effect).
B.    Each Party further warrants that neither its performance of this
Agreement, nor its grant of a license to, or the use by, the other Party of (i)
in the case of Supplier and except as expressly provided in subpart B of this
Section 23.1 (Authority to License and Non-Infringement), the Services, Supplier
Equipment, Supplier Software, Supplier Documentation, Supplier Intellectual
Property, Supplier Modified Documentation, Supplier Modified Software, Supplier
Modified Intellectual Property, and the Gap Owned Intellectual Capital, and (ii)
in the case of Gap, the Gap Software, the Gap Equipment, the Gap Documentation,
and the Gap Intellectual Property, will in any way violate any non-disclosure
and/or non-use agreement, nor constitute an infringement or other violation of
any copyright, trade secret, trademark, service mark, patent, invention,
proprietary information, or other rights of any third party; provided, however,
the warranty obligations set forth in this subpart B of this Section 23.1
(Authority to License and Non-Infringement) shall: (1) as to Supplier, be
subject to Supplier Infringement Exclusions set forth in Section 23.3D (Supplier
Infringement Exclusions) and, (2) as to Gap, be subject to the Gap Infringement
Exclusions set forth in Section 23.4D (Gap Infringement Exclusions).
C.    Neither Party’s warranty obligations set forth in subpart B of this
Section 23.1 (Authority to License and Non-Infringement) nor its infringement
indemnity obligations set forth in Sections 23.3 (Supplier’s Proprietary Rights
Indemnity) and 23.4 (Gap’s Proprietary Rights Indemnity) shall apply to
Generally Available Software (and accompanying Documentation) purchased from a
third party and subject to a separate license agreement (e.g., Microsoft NT, Sun
Solaris, HP Open View) or Generally Available Equipment purchased from a

59



--------------------------------------------------------------------------------






third party pursuant to a separate purchase agreement, but only to the extent a
similar non-infringement warranty or, if such a warranty cannot be obtained
through commercially reasonable efforts on the part of Supplier, a warranty that
is standard in the industry for the same or similar software or equipment, is
made in such license or purchase agreement and such warranty can be applied
and/or assigned to Gap or Supplier (as applicable).
23.2    Quiet Enjoyment
Supplier represents and warrants that this Agreement is neither subject nor
subordinate to any right or claim of any third party, including, without
limitation, Supplier’s creditors. Further, Supplier represents and warrants that
during the Term (including in connection with any assignment permitted under
Section 39.1 (Assignment)), it will not subordinate this Agreement or any rights
hereunder to any third party without the prior written consent of Gap, and
without providing in such subordination instrument for non-disturbance of Gap’s
use of the Services, Supplier Equipment, and Supplier Software in accordance
with this Agreement.
23.3    Supplier’s Proprietary Rights Indemnity
A.    Indemnification
(1)    At Supplier’s expense and as described herein, Supplier agrees to defend
and indemnify (as set forth in (2) below) Gap, its Affiliates, and its
subcontractors (and their respective directors, officers, agents, and employees)
from and against any third party claims, actions, or proceedings and liability,
damages, costs, or expenses, arising under such third party claims, actions, or
proceedings, that the (i) Services, (ii) Supplier Software (subject to Section
23.1C above, (iii) Supplier Documentation (subject to Section 23.1C above), (iv)
Supplier Intellectual Property (including jointly owned patents under this
Agreement to the extent any such third party claims, actions, or proceedings and
liability, damages, costs, or expenses arising from the separate exploitation by
Supplier), (v) Supplier Modified Intellectual Property, (vi) Supplier Modified
Documentation, (vii) Supplier Modified Software, (viii) Supplier Equipment
(subject to Section 23.1C above), (ix) Gap Owned Intellectual Capital, or (x)
the modifications made by Supplier to the Applications (to the extent such
modifications caused such infringement) (individually each, and collectively
all, of the items listed in (i) through (x) above are referred to in this
Section as the, or a, “Supplier Infringement Trigger”): (i) infringes upon or
otherwise violates any copyright, trademark, service mark, patent or
misappropriates the trade secrets of any third party; or (ii) that Gap’s use (as
permitted by this Agreement) of Supplier Infringement Trigger otherwise violates
or misappropriates any copyright, trade secret, trademark, service mark, or
patent of any third party (collectively referred to for purposes of this Section
23 (Authority to License, Quiet Enjoyment, Proprietary Rights and Indemnity) as
“Supplier Infringement Claim(s)”).
(2)    Supplier shall pay all amounts that a court finally awards to such third
party, or that Supplier, as provided in Section 23.5 (Conditions to Indemnity
Obligations), agrees to in settlement with such third party of any such Supplier
Infringement Claim(s), as well as any and all reasonable attorneys’ fees and
costs of investigation arising from such Supplier Infringement Claim(s) incurred
by Gap or any other party indemnified under this Section 23.3 (Supplier’s
Proprietary Rights Indemnity) associated with such Supplier Infringement Claim
and incurred prior to Supplier’s assumption of the defense against any Supplier
Infringement Claim. After Supplier assumes the defense against any Supplier
Infringement Claim in accordance with this Section, Supplier shall not be
responsible for the payment of expenses or charges incurred by Gap in connection
with such Supplier Infringement Claim, except
(a)    to the extent Supplier pre-approves any such charge or expense after
Supplier assumes control of the defense of such Supplier Infringement Claim,
provided such approval by Supplier is not to be unreasonably withheld; or

60



--------------------------------------------------------------------------------






(b)    charges or expenses incurred by Gap in connection with the cooperation by
any Gap employee with Supplier’s defense to the extent such cooperation
materially disrupts or interferes with the performance of such employee’s job,
in which case Supplier shall reimburse Gap for the employee’s actual expenses
and time at a rate to be agreed to by the Parties in advance.
B.    Continued Right to Use
Gap also agrees that, if its use of Supplier Infringement Trigger, or any part
thereof becomes, or in Supplier’s opinion is likely to become, the subject of a
Supplier Infringement Claim(s), Gap will permit Supplier, at Supplier’s option
and expense for all associated costs, either to timely procure the right for Gap
to continue to use Supplier Infringement Trigger, or part thereof, or to timely
replace or modify Supplier Infringement Trigger with another item of comparable
quality and performance capabilities to become non-infringing, provided such
replacement or modification allows Supplier to provide the Services in
accordance with this Agreement, including the Service Levels. If such
replacement causes an increase in Gap’s expenditure of time or resources in
connection with the Services, the Charges will be equitably adjusted. If
Supplier is unable, after exercising diligent efforts, to procure the above
referenced rights, or modify or replace the Infringement Trigger, Supplier may
discontinue use of the Infringement Trigger but shall not be excused from any of
its obligations under this Agreement.
C.    Remedial Acts
In the event (i) Gap’s ongoing use of Supplier Infringement Trigger, or any part
thereof, is the subject of any action by a third party arising from a Supplier
Infringement Claim that would preclude or impair Gap’s use of Supplier
Infringement Trigger as provided for under this Agreement, or any part thereof,
(e.g., an injunction prohibiting or limiting use), or (ii) if Gap’s continued
use of Supplier Infringement Trigger as provided for under this Agreement, or
any part thereof, may subject it to damages or statutory penalties, Gap shall
give prompt written notice to Supplier of such fact(s). Upon notice of such
facts, Supplier shall use commercially reasonable efforts to: (i) procure the
right for Gap to continue to use Supplier Infringement Trigger, or part thereof,
or (ii) replace or modify Supplier Infringement Trigger, with another system or
components of comparable quality and performance capabilities to become
non-infringing. If Supplier fails to complete the remedial acts set forth above
within sixty (60) days of the date of the written notice from Gap and Gap’s
ongoing use of Supplier Infringement Trigger remains impaired, Gap shall have
the right to take such remedial acts that are commercially reasonable to
mitigate any impairment of its use of Supplier Infringement Trigger (hereafter
referred to as “Gap’s Remedial Acts”). Supplier shall credit Gap for all
documented commercially reasonable amounts paid by Gap to implement Gap’s
Remedial Acts. All such amounts shall be credited to Gap on the monthly invoice
immediately following Gap’s demand for such credit. Failure by Supplier to
credit such amounts as set forth above shall, in addition to, and cumulative to
all other remedies available to Gap under this Agreement, entitle Gap to
immediately withhold payments due to Supplier under this Agreement up to the
amount to be credited under this Section. In the case where there will be no
further invoices, Supplier will pay the amount of the credits to Gap within
forty-five (45) days after (1) the end of the last month of the Term or (2) the
effective date of termination or expiration of this Agreement for any reason.
D.    Supplier Infringement Exclusions
Supplier shall have no obligation under this Section 23 (Authority to License,
Quiet Enjoyment, Proprietary Rights and Indemnity) with respect to any Supplier
Infringement Claim to the extent such Supplier Infringement Claim is Finally
Determined to be caused by: (i) modifications to Supplier Infringement Trigger,
or any part thereof, made by Gap, its Affiliates, or their respective agents
(except as directed, authorized, or approved by Supplier); (ii) combination or
use of Supplier Infringement Trigger, or any part thereof, with products, data,
equipment or software not provided by Supplier; (iii) Supplier’s compliance with
Specifications or written

61



--------------------------------------------------------------------------------






direction provided by Gap, including Gap’s business processes that Supplier
utilizes in connection with the performance of the Services; (iv) use by Gap of
Supplier Infringement Trigger, or any part thereof, after Supplier has provided
modifications to Gap (at no cost to Gap) that would have avoided the allegedly
infringing activity, or (v) the Gap Owned Intellectual Capital, Gap Software,
Gap Documentation, or Gap Intellectual Property in which the basis of Supplier
Infringement Claim(s) existed prior to the Reference Date ((i), (ii), (iii),
(iv) and (v) above are collectively referred to herein as the “Supplier
Infringement Exclusions”).
23.4    Gap’s Proprietary Rights Indemnity
A.    Indemnification
(1)    At Gap’s expense and as described herein, Gap agrees to defend and
indemnify (as set forth in (2) below) Supplier, its Affiliates, and its
Subcontractors (and their respective directors, officers, agents, and employees)
from and against any third party claims, actions, or proceedings and liability,
damages, costs, or expenses, arising under such third party claims, actions, or
proceedings, that the (i) Gap Software (subject to Section 23.1C above), (ii)
Gap Documentation (subject to Section 23.1C above), (iii) Gap Intellectual
Property (including jointly owned patents under this Agreement to the extent any
such third party claims, actions, or proceedings and liability, damages, costs,
or expenses arising from the separate exploitation by Gap), or (iv) Gap
Equipment (subject to Section 23.1C above) (individually each, and collectively
all, of the items listed in (i) through (iv) above are referred to in this
Section as the, or a, “Gap Infringement Trigger”): (i) infringes upon or
otherwise violates any copyright, trademark, service mark, patent or
misappropriates the trade secrets of any third party; or (ii) that Supplier’s
use (as permitted by this Agreement) of the Gap Infringement Trigger otherwise
violates or misappropriates any copyright, trade secret, trademark, service
mark, or patent of any third party (collectively referred to for purposes of
this Section 23 (Authority to License, Quiet Enjoyment, Proprietary Rights and
Indemnity) as “Gap Infringement Claim(s)”).
(2)    Gap shall pay all amounts that a court finally awards to such third party
or that Gap, or as provided herein Supplier, agrees to in settlement with such
third party of any such Gap Infringement Claim(s), as well as any and all
reasonable attorneys’ fees and costs of investigation arising from such Gap
Infringement Claim(s) incurred by Supplier or any other party indemnified under
this Section 23.4 (Gap’s Proprietary Rights Indemnity) associated with such Gap
Infringement Claim and incurred prior to Gap’s assumption of the defense against
any Gap Infringement Claim. After Gap assumes the defense against any Gap
Infringement Claim in accordance with this Section, Gap shall not be responsible
for the payment of expenses or charges incurred by Supplier in connection with
such Gap Infringement Claim, except
(a)    to the extent Gap pre-approves any such charge or expense after Gap
assumes control of the defense of such Gap Infringement Claim, provided such
approval by Gap is not to be unreasonably withheld; or
(b)    charges or expenses incurred by Supplier in connection with the
cooperation by any Supplier employee with Gap’s defense to the extent such
cooperation materially disrupts or interferes with the performance of such
employee’s job, in which case Gap shall reimburse Supplier for the employee’s
actual expenses and time at a rate to be agreed to by the Parties in advance.
B.    Continued Right to Use
Supplier also agrees that, if its use of the Gap Infringement Trigger, or any
part thereof becomes, or in Gap’s opinion is likely to become, the subject of an
Gap Infringement Claim(s), Supplier will permit Gap, at Gap’s option and expense
for all associated costs, either to timely procure the right for Supplier to
continue to use the Gap Infringement Trigger, or part thereof, or

62



--------------------------------------------------------------------------------






to timely replace or modify the Gap Infringement Trigger with another item of
comparable quality and performance capabilities to become non-infringing,
provided such replacement or modification allows Gap to continue meeting its
obligations under this Agreement. If such replacement causes an increase in
Supplier’s expenditure of time or resources to deliver the Services, the Charges
will be equitably adjusted. If Gap is unable, after exercising diligent efforts,
to procure the above referenced rights, or modify or replace the Infringement
Trigger, Gap may discontinue use of the Infringement Trigger but shall not be
excused from any of its obligations under this Agreement.
C.    Remedial Acts
In the event (i) Supplier’s ongoing use of the Gap Infringement Trigger, or any
part thereof, is the subject of any action by a third party arising from a Gap
Infringement Claim that would preclude or impair Supplier’s use of the Gap
Infringement Trigger as provided for under this Agreement, or any part thereof,
(e.g., an injunction prohibiting or limiting use), or (ii) if Supplier’s
continued use of the Gap Infringement Trigger as provided for under this
Agreement, or any part thereof, may subject it to damages or statutory
penalties, Supplier shall give prompt written notice to Gap of such fact(s).
Upon notice of such facts, Gap shall use commercially reasonable efforts to: (i)
procure the right for Supplier to continue to use the Gap Infringement Trigger,
or part thereof, or (ii) replace or modify the Gap Infringement Trigger, with
another system or components of comparable quality and performance capabilities
to become non-infringing. If Gap fails to complete the remedial acts set forth
above within sixty (60) days of the date of the written notice from Supplier,
and Supplier’s ongoing use of the Gap Infringement Trigger remains impaired,
Supplier shall have the right to take such remedial acts that are commercially
reasonable to mitigate any impairment of its use of the Gap Infringement Trigger
(hereafter referred to as “Supplier’s Remedial Acts”). Gap shall pay Supplier
for all documented commercially reasonable amounts paid by Supplier to implement
Supplier’s Remedial Acts. Failure by Gap to pay such amounts within forty-five
(45) days of invoice by Supplier shall, in addition to, and cumulative to all
other remedies available to Supplier under this Agreement, entitle Supplier to
exercise the payment escalation rights under Section 27.1 (Invoices and Payments
– General).
D.    Gap Infringement Exclusions
Gap shall have no obligation under this Section 23 (Authority to License, Quiet
Enjoyment, Proprietary Rights and Indemnity) with respect to any Gap
Infringement Claim to the extent such Gap Infringement Claim is Finally
Determined to be caused by: (i) modifications to the Gap Infringement Trigger,
or any part thereof, made by Supplier, its Affiliates, or their respective
agents (except as directed, authorized, or approved by Gap); (ii) combination or
use of the Gap Infringement Trigger, or any part thereof, with products, data,
equipment or software not provided by Gap; (iii) Gap’s compliance with
Specifications or written direction provided by Supplier, including Supplier’s
business processes; or (iv) use by Supplier of the Gap Infringement Trigger, or
any part thereof, after Gap has provided modifications to Supplier (at no cost
to Supplier) that would have avoided the allegedly infringing activity ((i),
(ii), (iii), and (iv) above are collectively referred to herein as the “Gap
Infringement Exclusions”).
23.5    Conditions to Indemnity Obligations
The indemnitor’s obligation to defend and indemnify the indemnitee, as
applicable, pursuant to this Agreement shall be subject to indemnitee having
given the indemnitor prompt written notice of the claim or of the commencement
of the related action, as the case may be, and information and reasonable
assistance, at the indemnitor expense, for the defense or settlement thereof.
The indemnitor shall have sole control of the defense and settlement of such
claim or related action, provided that the indemnitor shall not settle such
claim or related action in a manner which imposes any obligation on the
indemnitee without the prior written consent of the indemnitee. The indemnitee
shall be entitled to engage counsel at its sole expense to consult

63



--------------------------------------------------------------------------------






with the indemnitor with respect to the defense of the claim and related action.
23.6    *
Supplier has obtained a license authorizing its use of the * (defined below) as
of the Reference Date in support of its delivery of the Services. In the event
the manner of the delivery of the Services is modified after the Reference Date
the foregoing representation may not apply. Notwithstanding anything in the
Agreement to the contrary, * and * shall not be liable to * or * or be required
to indemnify *, *, and their respective officers, directors, employees, agents,
successors, and assigns for any claims of * or by his or its successors or
assigns (collectively, the “*”); provided, that the foregoing shall not apply to
Services provided by Supplier which meet the following three criteria: (i) *;
(ii) such Services must be provided solely from facilities *; and (iii) with
respect to *. Neither * nor * shall be responsible in any manner, including
financially responsible, for: (i) determining whether * require a *; (ii)
obtaining any such *; or (iii) paying any fees relating to any such *.
24.    Documentation
Supplier will have access to all existing Gap Documentation on the Gap Systems,
all of which shall be deemed to be Proprietary or Confidential Information of
Gap. On an ongoing basis, as of the Reference Date, Supplier must document the
Services it provides consistent with its best practices in sufficient detail
that a qualified third party could understand the nature and scope of the
Services. Subject to the licenses set forth in Section 22 (Software,
Documentation and Intellectual Property), as requested by Gap from time to time,
and at no additional charge to Gap, Supplier shall provide Gap with at least
three (3) copies of all Documentation developed for Gap under this Agreement or
required to enable Gap to fully utilize as permitted under this Agreement, the
Services, Equipment, Supplier Intellectual Property, Gap Custom Intellectual
Property, and Supplier Third Party Intellectual Property at least one (1) copy
of which shall be in a Gap standard electronic form. Gap’s standard electronic
form shall utilize generally available commercial software products. Supplier
shall update and maintain all Documentation on a regular basis as appropriate to
the item of Documentation. When such Documentation is revised or supplemented,
Supplier shall deliver a copy of such revised or supplemental Documentation to
Gap within ten (10) days of its general availability, at no cost to Gap. Gap
may, at any time, reproduce copies of all Documentation provided by Supplier
under this Section, distribute such copies to the Authorized Users (subject to
the confidentiality and non-use provisions contained herein), and incorporate
such copies into its own technical manuals and subject to Section 22
(Intellectual Property) and Section 36 (Confidentiality), provided that such
reproduction, use and incorporation relates solely to Gap’s use of the Services
or the Gap IT Environment, and copyright notices of Supplier and its licensors,
if any, are reproduced thereon. Gap will be responsible for the failure of any
Authorized User to comply with the confidentiality and non-use provisions
contained herein with respect to any such Documentation.
25.    Reserved.
26.    Pricing
26.1    General
During the Term of this Agreement, Gap shall pay Supplier the fees and charges
as set forth in Exhibit C (Fees and Resource Baselines) for the Services.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

64



--------------------------------------------------------------------------------






26.2    Non-Service Catalog Item Pricing and Service Catalog Item Pricing
A.    All Non-Service Catalog Items and Service Catalog Items require Gap
Approval in accordance with Section 6 (Unapproved Work).


B.    For all Non-Service Catalog Items, Gap Approval will be pursuant to an
Approved Statement of Work and Gap shall pay Supplier the Gap Approved amounts
set forth in the Statement of Work at the rates specified in Exhibit C (Fees and
Resource Baselines).
C.    For all Service Catalog Items, Gap shall pay Supplier the Gap Approved
amounts in accordance with Exhibit D.26 (Services Catalog).
26.3    Cost of Living Adjustment
Cost of living adjustments (“COLA”) shall be as provided in Exhibit C (Fees and
Resource Baseline).
26.4    All Fees Stated
Except as provided in this Section 26 (Pricing) and Exhibit C (Fees and Resource
Baselines) or as otherwise Approved in advance by Gap, there are no other rates
or charges applicable to the Services provided under this Agreement.
26.5    Taxes
A.    Definitions
(1)    “Income Tax” means any (i) tax on or measured by the net income of a
Party (including, without limitation, franchise taxes, gross receipts taxes,
taxes on capital or net worth that are imposed as an alternative to a tax based
on net or gross income and the Michigan Single Business Tax), or (ii) taxes
which are of the nature of excess profits tax, minimum tax on tax preferences,
alternative minimum tax, accumulated earnings tax, personal holding company tax,
capital gains tax, withholding tax or franchise tax for the privilege of doing
business, to the extent such taxes as set forth in (i) and/or (ii) above are
imposed on such Party by any federal, state, or local government of or in the
United States, any taxing authority of any possession of the United States, or
any government of a foreign country, including subdivisions thereof.
(2)    “Service Taxes” means all sales, lease, service, value-added, use,
personal property, excise, consumption, goods and services, provincial sales,
retail sales and other taxes or duties that are assessed on the provision of the
Services to Gap as a whole, or on any particular Service received by Gap from
Supplier; excluding, however, state and local business and occupation tax,
Income Tax and other similar taxes.
B.    Taxes
The Parties’ respective responsibilities for taxes arising under or in
connection with this Agreement shall be as follows:
(1)    Income Tax.
(a)    Each Party shall be responsible for its Income Taxes.
(b)    As between Supplier and Gap under this

65



--------------------------------------------------------------------------------






Agreement, (i) Gap shall be responsible for the employment tax withholding,
employer payroll taxes, and related reporting responsibilities with respect to
its employees and Gap Affiliate employees, and (ii) Supplier shall be
responsible for the employment tax withholding, employer payroll taxes, and
related reporting responsibilities with respect to its employees, Supplier
Affiliate employees, and Supplier Subcontractors.
(2)    Service Taxes.
(a)    Except as set forth in Sections 26.5B(2)(b) and 26.5B(2)(d) below, Gap
shall be responsible for the payment of all Service Taxes and new Service Taxes.
In the event there is a new Service Tax that is not clearly allocated to Gap or
Supplier under this Section 26.5B(2), Gap and Supplier shall work together, in
good faith, to reach agreement regarding the responsibility for such new Service
Tax.. If Gap and Supplier are unable to reach agreement with respect to such new
Service Tax, Supplier shall be responsible for and pay the amount of such tax.
Supplier shall correctly invoice all applicable taxes at the time of purchase
and if necessary, shall reissue any invoice, along with the appropriate tax, if
it is determined, subsequent to the actual purchase date, that tax should have
applied. Except as provided in Section 26.5B(2)(c)(vi), Supplier shall not
provide tax-only invoices.
(b)    Supplier shall be responsible for any Service Taxes and new Service Taxes
on (i) Equipment or Software, or (ii) real property and/or other tangible or
intangible property, in each case as to (i) and (ii), (a) it owns (or leases or
rents from a third party) or (b) for which it is financially responsible under
the Financial Responsibility Matrix attached as Exhibit C.7 (Financial
Responsibility Matrix).
(c)    Prior to agreeing to any Service Tax assessment, Supplier shall work with
the Gap Tax Department in order to ensure that the proposed tax assessment is
fairly and accurately determined. Supplier shall also ensure that all taxable
and nontaxable components are separately stated at the time of purchase, with an
adequate description for tax purposes as to the taxable nature of the items
purchased. In the event that a Service Tax is assessed on the receipt of any of
the Services, the Parties shall work together to segregate the payments under
this Agreement into five (5) payment streams on the invoice:
i)    those for taxable Services;
ii)    those for other nontaxable Services;
iii)    those for exempt Services;
iv)    in respect of goods, Services, or supplies where Service Tax has already
been paid by Gap or Supplier;
v)    those for which Supplier functions merely as a payment agent for Gap in
receiving goods, supplies, or services (including leasing and licensing
arrangements); or
vi)    To the extent that the number of taxable transactions subject to a
Service Tax assessment exceeds three transactions, Supplier will provide Gap
with a detailed electronic summary of any related tax-only invoices based on Gap
Tax Department specifications. Such electronic summary shall be in the format
set forth in Exhibit C.8.5 (Tax-Only Invoice).
(d)    Supplier shall be responsible for all current and any new Service Taxes
payable by Supplier on any goods or third party services acquired, used,

66



--------------------------------------------------------------------------------






or consumed by Supplier in providing the Services where such tax is imposed on
Supplier’s acquisition or use of such goods or services.
(e)    Supplier shall make purchases of goods and services that are delivered or
provisioned to Gap on a sale for resale basis, when applicable, so that double
taxation of goods and services does not occur.
(f)    Except for Federal Universal Service Fund (“USF”) charges, which are
included in the Charges, Gap shall be responsible for telecommunication
surcharges or user fees imposed by government authorities and mandated by law or
regulation that are applicable to end users.
In addition, in the event any such fee or surcharge for which Gap is responsible
is or may be subsequently reduced or vacated by the appropriate government
authority or court of competent jurisdiction, Supplier shall use commercially
reasonable efforts to obtain on behalf of Gap a refund of any overpayment of
such fee or surcharge by Gap.
C.    Cooperation; Invoices
The Parties agree to reasonably cooperate with each other to enable each to more
accurately determine its own tax liability and to minimize such liability to the
extent legally permissible. Supplier invoices shall separately state the amounts
of any taxes (by taxing jurisdiction) Supplier is properly collecting from Gap
pursuant to the terms hereof. Each Party will make available to the other Party
any resale certificates, information regarding out-of-state or out-of-country
sales or use of equipment, materials, or services, and other exemption
certificates or information reasonably requested by the other Party.
Specifically, Gap requires the following:
The total amount invoiced for Services will include any and all freight, duty,
and taxes, with the exception of the following items, which, if applicable, must
be identified and listed separately on Supplier invoice (i) any U.S. state or
local sales or use tax imposed on the transaction; and (ii) any value-added
taxes, whether based on gross receipts, income, or consumption and regardless of
what such value-added taxes might be called, imposed by taxing authorities
outside the United States of America (“VAT Taxes”). In the event that VAT Taxes
are imposed, Supplier shall reasonably cooperate with Gap to minimize any
adverse effect of such VAT Taxes, including separating the Charges into taxable
and non-taxable components. For purposes of VAT invoices, Supplier shall invoice
the appropriate Gap entity (such as Gap (Canada) Inc. for Canadian purposes),
and shall also include the appropriate vendor registration number on each
invoice as required by law.
26.6    Payment Does Not Imply Approval
The making of any payment or payments by Gap, or the receipt thereof by
Supplier, shall not imply Approval by Gap of any Services or the waiver of any
warranties or requirements of this Agreement.
26.7    Withhold Remedy
A.    In addition to, and cumulative of all other remedies in law, at equity and
provided under this Agreement or this Section 26.7 (Withhold Remedy), in the
event Supplier is in default of a material duty or obligation under this
Agreement and it fails to cure the default within fifteen (15) days after
receipt of written notice of default from Gap setting forth with specificity the
nature of the default of a material duty or obligation and the requested remedy
or cure, Gap may, without waiving any other rights under this Agreement, elect
to withhold from the payments due to Supplier under this Agreement during the
period beginning with the 16th day after Supplier’s receipt of notice of
default, and ending on the date that the default has been cured to the

67



--------------------------------------------------------------------------------






reasonable satisfaction of Gap, but in no event shall the amount of such
withhold be greater than the Charges associated with the specific Services which
Gap alleged are in default or the Services that Supplier is not providing. Upon
curing of the default by Supplier, Gap will cause the withheld payments to be
paid to Supplier, without interest. Notwithstanding the forgoing, the amount Gap
may withhold at any one time shall not in the aggregate for all disputes exceed
an amount equal to Supplier’s fees and charges for the * immediately preceding
such withhold (the “Aggregate Withhold Amount”). Gap shall pay to Supplier any
disputed fees and charges in excess of the Aggregate Withhold Amount, provided
that Gap shall retain any and all rights to contest its obligation to pay to
Supplier such fee or charge.
B.    If a dispute regarding billing is not resolved in accordance with Section
27.4 (Billing Disputes And Reports) within thirty (30) calendar days and Gap has
elected not to pay the disputed amount in accordance with this Section 26.7
(Withhold Remedy), no late payment charges will apply to the disputed amount
pending resolution of the claim through the procedures set forth in Section 31
(Internal Dispute Resolution). Upon resolution of the claim, Supplier shall
issue to Gap any applicable credit or reinstitute the disputed amount as an
amount due within thirty (30) days from the final resolution of the dispute.
26.8    Reserved
27.    Invoices and Payments
27.1    General
A.    Supplier shall invoice Gap monthly in two separate invoices, one for the
baseline Services and the second for the appropriate variable adjustments for
the Services that have been provided by Supplier pursuant to the terms of this
Agreement. Supplier shall not invoice Gap, and Gap shall not be obligated to
pay, any charges or other invoiced amounts (including pass through expenses)
that are not properly invoiced within * after the end of the period in which
such charges were incurred (or, in the case of amounts charged by any Transport
Services Provider, after the date of Supplier’s receipt of the invoice from the
Transport Services Provider), unless a request for an extension is approved in
writing by the Gap Infrastructure Partnership Executive within the * window. The
fixed charge invoice and the information variable invoice shall be sent by IBM
to Gap on or before the fifteenth (15th) day of each calendar month. The final
variable invoice shall be sent by IBM to Gap on or before the last day of each
calendar month. Invoices shall be due upon receipt and payable by electronic
funds transfer within forty-five (45) days of receipt by Gap. For purposes of
calculating the payment due date on the variable invoice, the forty five (45)
day period shall commence upon receipt of the information variable invoice
Supplier shall be permitted to invoice Gap for the baseline Services forty-five
(45) days in advance of the payment date for such invoice. In no event shall
Supplier invoicing result in baseline Service amounts being payable prior to the
end of the month Services are actually delivered. Supplier shall invoice for the
variable charges in the billing period following the billing period in which the
actual charges are incurred. If any undisputed amount due Supplier under this
Agreement remains unpaid for more than * after the date Gap receives the
invoice, then within * of written notice by Supplier, Supplier’s Technical
Executive and Gap’s Infrastructure Partnership Executive shall meet regarding
the payment of such undisputed amount; if the undisputed amount is not paid
within * of Supplier’s initial notice; then Supplier’s Industry Vice President
shall meet with Gap’s Chief Information Officer regarding the payment of such
undisputed amount within * of Supplier’s initial notice; if the undisputed
amount is not paid within * of Supplier’s initial notice; then *. Gap will have
the right to set off against amounts owed by Gap under the Agreement any amount
Supplier is obligated to pay or credit Gap under the Agreement (included but not
limited to Service Level Credits).
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

68



--------------------------------------------------------------------------------








B.    Unless otherwise stated in an Implementation Agreement, all invoices under
this Agreement shall be submitted to the following address:
*


27.2    Invoice Summary
Supplier shall render, by means of an electronic file, a single consolidated
invoice for all charges incurred each month. If Gap Affiliates are the
recipients of the Services, Supplier shall first send an informational invoice
to Gap world headquarters for Gap Approval. After such Gap Approval, a separate
invoice shall be sent to each Affiliate directly for payment. Such informational
invoice shall be conspicuously marked “Information Invoice-Do Not Pay.” For
purposes of calculating the payment due date, the forty five (45) day period
shall commence upon receipt of the Information Invoice. Except as otherwise
directed by Gap in writing, each invoice submitted by Supplier shall be
substantially similar to the invoice attached hereto as Exhibit C.8 (Monthly
Invoice and Invoice Sample), and shall include a summary section that includes,
at minimum, the following information:
(1) Period of time covered by the invoice;
(2) Total invoice amount for Gap and Gap department according to Service type;
(3) Current month payments;
(4) Balance due;
(5) Calculations utilized to establish the charges;
(6) Identification of all pass-through expenses for the month to which the
invoice corresponds;
(7) Global activity summary, including a country-by-country breakdown that
enables Gap to Approve the Charges in each individual country for the Services,
including, a breakdown of chargeable units for Services, taxes, and VAT (where
applicable);
(8) Individual country invoices that enable each Gap Affiliate to pay for the
Services on an country-by-county basis, including a breakdown of chargeable
units for Services, taxes, and VAT (where applicable);
(9) Identification of the amounts of any taxes Supplier is collecting from Gap
in accordance with Section 26.5 (Taxes); and
(10) Such other details and billing information as is necessary to satisfy Gap's
internal accounting or as specified by Gap to meet its Sarbanes-Oxley
requirements, including as necessary to allow Gap to accurately allocate charges
by legal entity, business unit, department, Gap Site, Statement of Work, and/or
any client.
27.3    Billing Adjustments
Supplier shall provide Gap’s Infrastructure Partnership Executive with a monthly
summary of credit and debit billing adjustments. The summary shall include, but
not be limited to, the number and types of billing adjustments identified, the
number of billing adjustments
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

69



--------------------------------------------------------------------------------








resolved, and the number and types of billing adjustments that are outstanding.
Supplier shall insure that all billing debits and credits, including associated
taxes, are distributed on the billing reports and the invoice and are shown at
the proper hierarchy level. If a billing adjustment is found to exceed *, then
Supplier shall notify Gap’s Infrastructure Partnership Executive before
processing the billing adjustment to the billing report and the invoice.
Supplier shall process all billing adjustments on the reports and invoice. In no
event shall a billing adjustment result in a net increase to any Charge invoiced
more than * days after the original invoice date for that Charge.
27.4    Billing Disputes And Reports
Supplier and Gap shall exercise good faith efforts to resolve all billing
disputes to their mutual satisfaction within thirty (30) calendar days;
provided, however, that in the event the billing dispute relates to Services
provided to Supplier by a Subcontractor and the obligation to pay for such
Service is passed through by Supplier directly to Gap, the aforementioned thirty
(30) day period shall commence on the date Gap receives the invoice at issue
from Supplier. Gap shall be entitled to withhold amounts in dispute under this
Section 27.4 (Billing Disputes and Reports) in accordance with Section 26.7
(Withhold Remedy) without Supplier claiming a default of a material duty or
obligation by Gap. A “billing dispute number” will be assigned by Supplier to
all billing disputes. The billing dispute number will be used by Supplier and
Gap on all correspondence and reports to identify the dispute. Supplier shall
provide Gap’s Infrastructure Partnership Executive and agency department(s) with
a monthly report of the status of pending billing disputes.
28.    Limitations of Liability and Damages
28.1    Damage Recovery Exclusion
IN NO EVENT SHALL EITHER PARTY (OR A PARTY’S AFFILIATES, SUBCONTRACTORS,
EMPLOYEES, OFFICERS OR DIRECTORS) BE LIABLE TO THE OTHER PARTY FOR INDIRECT,
INCIDENTAL, COLLATERAL, PUNITIVE, CONSEQUENTIAL OR SPECIAL DAMAGES, INCLUDING
LOST PROFITS, REGARDLESS OF THE FORM OF THE ACTION OR THE THEORY OF RECOVERY,
WHETHER IN CONTRACT OR IN TORT (INCLUDING BREACH OF WARRANTY, NEGLIGENCE AND
STRICT LIABILITY IN TORT) EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.
28.2    Limitation of Liability Amount
Supplier’s and Gap’s (and their respective Affiliates, subcontractors,
employees, officers or directors) aggregate liability for all direct damages
whatsoever, arising out of this Agreement including all costs of cover,
regardless of the form of the action or the theory of recovery whether in
contract or tort (including breach of warranty, negligence and strict liability
in tort) shall be limited, for all claims under this Agreement, to an aggregate
amount equal to the total Charges paid to Supplier pursuant to this Agreement
for *; provided that if the event giving rise to liability occurs during the *,
liability shall be limited to an amount equal to * (the “Damage Limit”). To each
Party’s knowledge, neither Party has suffered a Primary Event as of the Second
Amended Effective Date.
28.3    Exclusions
The limitations of liability and exclusions of certain damages set forth in this
Section 28 (Limitations of Liability and Damages) shall not apply to claims or
liability arising from:
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.
    

70



--------------------------------------------------------------------------------






A.    *;
B.    *;
C.    *;
D.    *;
E.    *;
F.    *;
G.    *; and
H.    *.
28.4    Reserved    
28.5    Direct Damages
The Parties agree that the following costs and damages, if incurred by either
Party, shall be deemed direct damages and neither Party shall assert, and each
is estopped from asserting, that they are special, indirect, incidental,
consequential or exemplary damages, lost profits or other damages for which
recovery is limited or excluded:
A.    Costs of reloading data from last available back-up;
B.    Costs of performing work-arounds regarding a service failure;
C.    Costs of replacing lost, stolen or damaged goods or materials for which a
Party is liable;
D.    Costs payable to an alternate source to procure replacement services from
that alternate source as a result of a failure to perform, to the extent in
excess of the applicable charges; and
E.    Overtime, straight time and related expenses and allocated overhead
(including travel, lodging and wages) as a result of a failure to perform or
provide all or a portion of the Services incurred in connection with (A) through
(D) above.
The Parties acknowledge that by defining the foregoing as direct damages, they
are not precluding the recovery of other damages that may be determined by a
court to be direct.












__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

71



--------------------------------------------------------------------------------






29.    Representations, Warranties, and Covenants
29.1    General
A.    Each Party represents and warrants to the other Party that the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated by this Agreement have been duly authorized by the
requisite corporate action on the part of such Party.
B.    Each Party represents and warrants to the other Party that the execution,
delivery, and performance of this Agreement by it will not constitute (i) a
violation of any of its respective Regulatory Requirements; (ii) a violation of
any judgment, order, or decree; (iii) a material default under any material
contract by which it or any of its material assets are bound; or (iv) an event
that would, with notice or lapse of time, or both, constitute such a default.


29.2    Performance Warranty
Supplier represents, warrants and agrees that during the Term of this Agreement,
Supplier will provide the Services in accordance with the Service Levels and the
Specifications.
29.3    Service
Supplier represents, warrants and agrees that all Services to be provided under
this Agreement shall be performed in a professional, competent, and timely
manner by appropriately qualified Supplier Personnel in accordance with this
Agreement and consistent with Supplier’s best practices.
29.4    Litigation Warranty
Supplier represents, warrants and agrees that as of the Reference Date there are
no existing or threatened legal proceedings against Supplier that would have a
material adverse effect upon its ability to perform its obligations under this
Agreement or its financial condition or operations. Gap represents, warrants and
agrees that as of the Reference Date there are no existing or threatened legal
proceedings against Gap that would have a material adverse effect upon its
ability to perform its obligations under this Agreement or its financial
condition or operations.
29.5    Reserved
29.6    Support Not to be Withheld
Subject to Section 26.7 (Withhold Remedy), each Party agrees to continue
performing its obligations under this Agreement while any dispute between the
Parties is being resolved except only to the extent the issue in dispute
directly precludes such performance (dispute over payment shall not be deemed to
preclude performance) unless and until such obligations are terminated by the
termination or expiration of this Agreement.
29.7    Assignment of Warranties
Supplier represents, warrants and agrees that it shall assign and deliver, and
agrees to assign and deliver, to Gap all representations and warranties received
by Supplier from Third Party Vendors, to the extent such warranties are
assignable and relate to the Services, including

72



--------------------------------------------------------------------------------






rights to recovery. Supplier shall, upon Gap’s request and at Gap’s cost,
enforce such warranties that are not assignable, and track and notify Gap of
each warranty, and deliver to Gap any documentation issued by a warrantor
evidencing such warranty. Nothing in this Section 29.7 (Assignment of
Warranties) shall require Supplier to initiate litigation against any such Third
Party Vendors.
29.8    Viruses
Supplier represents, warrants and agrees that it shall use its best practices to
ensure that no forms of harmful or surreptitious code, including, Malware (as
defined in the Glossary to the Statement of Work), Trojan horses, system
monitors/keyloggers, dialers, adware, and adware cookies (collectively,
“Virus(es)”) are introduced into the Gap IT Environment by Supplier. If a Virus
is found to have been introduced into the Gap IT Environment by Supplier,
Supplier shall promptly notify Gap in writing in accordance with Gap’s security
incident response procedures and, at no additional charge to Gap, shall provide
commercially reasonable assistance to Gap in reducing the effects of, and
mitigating the losses and restoring any Deficiencies resulting from, the Virus.
Notwithstanding the foregoing, if a Virus is found to have been introduced into
the Gap IT Environment, whether or not by Supplier, Supplier shall upon learning
of any such Virus promptly notify Gap in writing in accordance with Gap’s
security incident response procedures and shall provide commercially reasonable
assistance to Gap in reducing the effects of, and mitigating the losses from,
the Virus to the extent it can do so with its resources then currently dedicated
to the delivery of the Services and without impacting its ability to deliver the
Services in accordance with this Agreement.
29.9    Disabling Devices
Supplier represents, warrants and agrees that it shall not knowingly cause any
unplanned interruption of the operations of, or accessibility to the Gap IT
Environment through any device, method or means including, the use of any
“virus,” “lockup,” “time bomb,” “key lock” device program, or disabling code,
for which a purpose is to: (1) cause any unplanned interruption of the
operations of (other than devices that are necessary to safeguard the device or
the Gap IT Environment) or prevent the accessibility of the Gap IT Environment
to Gap or any Authorized User, (2) alter, destroy, or inhibit the use of the Gap
IT Environment, or (3) block access to, or prevent the use/accessibility of, the
Gap IT Environment by Gap or Authorized Users (collectively referred to for
purposes of this Section as “Disabling Device(s)”). Supplier agrees that it has
not, and will not, place any Disabling Device in the Gap IT Environment (other
than licensing limitation controls (e.g., keys) that are incorporated into
commercially available Software), nor shall it invoke any Disabling Devices
contained on the Gap IT Environment at any time (including upon expiration or
termination of this Agreement for any reason). In the event of a breach of this
Section (Disabling Devices) by Supplier, Supplier shall remove the Disabling
Device and restore such data or information to the most recently available
electronic back-up copy and supporting transaction logs at no cost to Gap.
29.10    Insurance Premiums
Supplier represents, warrants and agrees that it will pay all premiums,
deductible amounts, and other costs required to maintain all insurance policies
in accordance with Section 35 (Insurance and Indemnity) herein.
29.11    Compliance with Laws
Supplier represents, warrants and agrees that it shall comply, and shall require
its Subcontractors to comply, as applicable, with all foreign and U.S.,
national, provincial, state, and local laws, rules, directives, and regulations
relating to Supplier’s capacity as an information technology service provider
and/or data processor, including, OSHA regulations, environmental laws, HIPAA,
those directives such as the European Union Data Protection Directive and

73



--------------------------------------------------------------------------------






regulations/directives relating to EU Works Councils (collectively “Supplier
Regulatory Requirements”). Supplier shall identify, obtain and pay for permits,
certificates, approvals, and inspections required under such Supplier Regulatory
Requirements. Supplier agrees to provide the information regarding the Services,
and the Charges relating to the Services, that Gap identifies as necessary for
Gap to comply with the Sarbanes-Oxley Corporate Reform Act. For the avoidance of
doubt, unless specifically otherwise mandated by the Sarbanes-Oxley Corporate
Reform Act, the above does not include Supplier’s cost data or confidential or
proprietary information of any of Supplier’s other customers. Gap shall comply,
and shall require its subcontractors to comply, as applicable, with all foreign
and U.S., national, provincial, state, and local laws, rules, directives, and
regulations relating to Gap business, including, OSHA regulations, environmental
laws, HIPAA, those directives such as the European Union Data Protection
Directive and regulations/directives relating to EU Works Councils (collectively
“Gap Regulatory Requirements”).
29.12    Changes in Law and Regulations
Supplier represents, warrants and agrees that it shall identify the impact of
changes in Supplier Regulatory Requirements on its ability to deliver the
Services and perform its obligations under the Agreement. Supplier shall notify
Gap of such Supplier Regulatory Requirements within ten (10) days after it
learns of the enactment of any such Supplier Regulatory Requirements and shall
work with Gap to identify the impact of such changes on how Gap uses the
Services or on how Supplier delivers the Services. Gap and Supplier shall
promptly make any resulting modifications to the Services as reasonably
necessary as a result of changes in such Supplier Regulatory Requirements.
Supplier shall comply with changes to all Supplier Regulatory Requirements and
shall implement any necessary modifications to the Services prior to the
deadline imposed, or extensions authorized by, the regulatory or other
governmental body having jurisdiction for such Supplier Regulatory Requirements.
All costs associated with identification and compliance with Supplier Regulatory
Requirements shall be borne by Supplier. Upon Approval by Gap of an applicable
change request pursuant to the Change Control Procedures, Supplier shall (i)
implement Gap Regulatory Requirements, and (ii) shall implement any necessary
modifications to the Services, in accordance with Gap’s Policies and Procedures
and/or an applicable Statement of Work, as applicable. Except as provided in
this Section, Supplier shall have no obligation to identify regulatory changes.
29.13    Inducements
Supplier represents, warrants and agrees that it has not and will not violate
foreign and U.S., national, provincial, state, and local laws, rules,
directives, and regulations, or any Gap policies of which Supplier has been
given advance notice, regarding the offering or receiving of unlawful
inducements in connection with the Agreement.
29.14    Technical Architecture and Product Standards
Supplier represents, warrants and agrees that it shall (1) comply with Gap’s
Policies and Procedures and (2) obtain Gap’s written approval for any material
deviation from Gap’s Policies and Procedures.
29.15    Open Source Warranty
Supplier represents, warrants, and agrees that it will not introduce any Open
Source Software into the Gap Systems without Gap’s prior written consent. In the
event of a breach of this Section 29.15 (Open Source Warranty), Supplier shall
provide a replacement to such Open Source Software product at no extra cost and
expense to Gap, and fully install and implement such replacement Software
product into the Gap Systems without interference to Gap’s information
technology environment and operations.

74



--------------------------------------------------------------------------------






29.16    Representations and Warranties Throughout Agreement
It is understood and agreed by the Parties that Supplier’s representations and
warranties are set forth throughout this Agreement and are not confined to this
Section 29 (Representations, Warranties, and Covenants).
29.17    Warranty Disclaimer
THE WARRANTIES SET FORTH IN THIS AGREEMENT (AND IN ANY IMPLEMENTATION DOCUMENTS
ISSUED HEREUNDER) ARE MADE TO, AND FOR THE BENEFIT OF, GAP AND SUPPLIER
EXCLUSIVELY AND ARE IN LIEU OF ALL OTHER WARRANTIES. EXCEPT AS SPECIFICALLY
PROVIDED IN THIS AGREEMENT, SUPPLIER MAKES AND GAP RECEIVES NO WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.
Unless otherwise expressly agreed to in a writing executed by the Parties after
the Reference Date, Supplier does not warrant uninterrupted or error-free
operations of a Service or that Supplier will find or correct all defects. For
the avoidance of doubt, the Parties acknowledge that nothing in the foregoing
sentence is intended to waive or restrict Supplier’s express representations,
warranties or obligations set forth in this Agreement.
30.    Remedy Waiver
This Agreement utilizes a number of “interim remedies” (including service level
remedies, dispute resolution processes, payment withholds, and credit assessment
mechanisms) to assist the Parties in effectively addressing performance issues
that may arise during the Term. Gap deems the various remedies as essential
tools to its management of this Agreement. Nevertheless, Supplier’s effective
ongoing performance is the critical behavior such remedies are designed to
achieve.
Consequently, recognizing that circumstances may arise in which the imposition
of the interim remedies as structured may not fairly reflect corrective and
other efforts made by Supplier, subject to Section 43 (Waiver), Gap’s Chief
Information Officer, may, in such individual’s sole discretion waive, in an
individual occurrence, Gap’s right to use, or collect a credit resulting from,
such interim remedies. Factors that will be considered by Gap’s Chief
Information Officer in assessing whether to waive an interim remedy include: (1)
Supplier’s proactive involvement in identifying a problem before operational
impacts are manifested; (2) the timing, quality, and accuracy of communications
from Supplier relating to a problem; (3) the speed with which corrective actions
are taken and the problem is fixed; (4) the quality of Supplier’s root cause
analysis and the likelihood that appropriate steps have been taken to prevent a
reoccurrence of the problem; (5) the quality of Supplier’s overall performance
at the time the remedy right accrues and during the Term; and (6) the impact of
other causal factors, including Gap’s actions or inaction relating to the
problem.
Any waiver under this Section must be in writing, expressly state that it is a
waiver under this Section, and be signed by Gap’s Chief Information Officer and
the Gap Infrastructure Partnership Executive.
31.    Internal Dispute Resolution
31.1    Intent
The Parties shall resolve their disputes informally to the maximum extent
possible. The Parties shall negotiate all matters of joint concern in good
faith, with the intention of resolving issues between them in a mutually
satisfactory manner. Only disputes within the scope of this

75



--------------------------------------------------------------------------------






Agreement are subject to this Section. However, nothing in this Section shall
preclude the Parties from exercising their termination rights pursuant to
Section 33 (Termination) following the period specified in Section 31.2
(Informal Resolution). Each Party shall bear its own attorney’s fees and costs
in connection with the internal dispute resolution process; except, to the
extent the Parties otherwise agree in writing to incur certain costs to support
the internal dispute resolution process, such costs shall be shared equally by
the Parties. The Parties agree all statements made in connection with internal
dispute resolution efforts shall not be considered admissions or statements
against interest by either Party. The Parties further agree that they will not
attempt to introduce such statements at any later trial, arbitration, or
mediation between the Parties.
31.2    Informal Resolution
If a dispute arises under this Agreement, then within seven (7) Business Days
after a written request by either Party, Gap’s Infrastructure Partnership
Executive and Supplier Outsourcing Relationship Executive shall promptly confer
to resolve the dispute. If these representatives cannot resolve the dispute or
either of them determines they are not making progress toward the resolution of
the dispute within seven (7) Business Days after their initial conference, then
the dispute shall be submitted to the Gap Chief Information Officer and Supplier
Industry Vice President, who shall promptly confer to resolve the dispute.
31.3    Fact Finding Report
The Gap Outsourcing Relationship Executive and Supplier Outsourcing Relationship
Executive shall provide the Gap Chief Information Officer and Supplier Industry
Vice President with a written description of the dispute, including the
particular issues on which the Parties seek recommendations.
A.    Fact Finding
The Gap Chief Information Officer and Supplier Industry Vice President shall
engage in fact finding as required by the dispute and recommend how best to
resolve the dispute. The Gap Chief Information Officer and Supplier Industry
Vice President may submit written questions to the Parties, may request oral
statements, and may review relevant documents.
B.    Report
Within thirty (30) days after the Gap Chief Information Officer and Supplier
Industry Vice President have convened to resolve the dispute, the Gap Chief
Information Officer and Supplier Industry Vice President shall cause a joint
written report to be prepared, including their findings of fact and
recommendations for resolution. Upon conclusion of the dispute resolution
process by the Gap Chief Information Officer and Supplier Industry Vice
President, any documentation created by a Party for such dispute resolution
process shall be returned to the Party submitting such documentation and copies
shall either be returned or destroyed.
31.4    Dispute Resolution Mandatory
The dispute resolution process provided in this Section 31 (Internal Dispute
Resolution) is a prerequisite to the exercise of any judicial remedies available
to the Parties (including, any claim for breach of contract pursuant to Section
33.2 (Termination for Cause by Gap) or Section 33.3 (Termination for Cause by
Supplier)), except in cases where a Party is seeking injunctive or other
equitable relief.
31.5    Applicability To Disputes With Suppliers Other than Supplier
At no Charge to Gap, Supplier agrees that on Gap’s written request, it will
reasonably

76



--------------------------------------------------------------------------------






participate in dispute resolution in accordance with this Section 31 (Internal
Dispute Resolution) with Gap and Gap’s Third Party Vendors to resolve any
disputes between and/or among such vendors, including Supplier and Gap, as to
responsibility by any particular vendor for issues arising from warranty and
other information system performance obligations to the extent related to the
Services. Neither Party shall be required to submit Proprietary or Confidential
Information to such Third Party Vendor(s) unless the Third Party Vendor(s) has
executed an appropriate confidentiality or non-disclosure agreement as to the
information that will be disclosed to it in connection with the dispute
resolution process.
32.    [Reserved]
33.    Termination
33.1    Change of Control
Gap may terminate this Agreement on one hundred eighty (180) days written notice
in the event of the acquisition of all or substantially all of Supplier’s
assets, or any merger by or with Supplier in which Supplier is not the surviving
entity or in which Supplier’s principals do not remain in control of the
surviving entity; provided, however, that Gap must deliver any notice of
termination pursuant to this Section 33.1 (Change of Control) within twelve (12)
months of the effective date of any such transaction. Notwithstanding the
foregoing, Gap shall be responsible for the Termination Charges for Change of
Control as detailed in Exhibit C.6 (Termination for Convenience Fees), and in
the event the surviving entity is a Gap Competitor, Gap shall be responsible for
Stranded Costs only.
33.2    Termination for Cause by Gap
Gap may terminate this Agreement, in whole or in part (i.e., by Statement of
Work), if Supplier: (i) breaches a (1) material obligation, or (2) warranty or
representation under this Agreement; and fails to cure such breach within thirty
(30) days after written notice from Gap, (ii) breaches a (1) material
obligation, or (2) warranty or representation under the Agreement which is not
capable of being cured within thirty (30) days and for which an acceptable plan
of correction has not been submitted within that time; or (iii) commits numerous
breaches of its duties or obligations under the Agreement which in the aggregate
are material and fails to cure such numerous breaches within thirty (30) days
after written notice. Gap notice shall specify the acts, omissions or events
alleged to constitute such material breach and shall state that the notice is
being provided in accordance with this Section 33.2 (Termination for Cause by
Gap). In the event of Supplier’s failure to cure such breach, or, as applicable,
submit an acceptable plan of correction, within the applicable cure period, Gap
may terminate this Agreement as of the date set forth in such written notice,
which date of termination shall in no event be less than thirty (30) days from
the date of the notice of termination.
33.3    Termination for Cause by Supplier
In the event of a material breach by Gap of its obligations under this
Agreement, Supplier shall promptly provide Gap with written notice specifying in
detail the acts, omissions or events alleged to constitute such material breach
and Gap shall have thirty (30) days within which to cure such breach or propose
a reasonable plan to cure such breach. In the event of Gap’s failure within such
thirty (30) day period as the case may be to cure such breach or to propose a
reasonable plan for the cure thereof, Supplier may terminate this Agreement upon
written notice to Gap.
33.4    Termination for Insolvency
In addition to Gap’s rights under Section 38 (Bankruptcy and Liquidation), in
the event

77



--------------------------------------------------------------------------------






Supplier becomes or is declared insolvent, becomes subject to a voluntary or
involuntary bankruptcy or similar proceeding, or makes an assignment for the
benefit of all or substantially of all of its creditors, then in such event Gap
may terminate this Agreement on ten (10) days written notice to Supplier.
33.5    Termination for Failure to Implement Benchmark Adjustments
If (1) Supplier fails to adjust its pricing as required under Section 8.2B
(Benchmark Adjustments), or (2) Gap (in its sole discretion) does not accept
Supplier’s proposal to reduce its prices to the Benchmark as set forth in
Section 8.2B(2) (Benchmark Adjustments), Gap may, upon sixty (60) days notice to
Supplier, (a) terminate this Agreement, at no fee to Gap, as to the Aggregated
Service or Aggregated Services that were not reduced to the Benchmark, or (b) at
Gap’s option, the Agreement as a whole. Notwithstanding the preceding sentence,
Gap shall be responsible for Stranded Costs. Gap’s election to terminate under
this Section shall be made within one hundred and eighty (180) days of either
(1) Supplier fails to adjust its pricing as required under Section 8.2B
(Benchmark Adjustments), or (2) Gap (in its sole discretion) does not accept
Supplier’s proposal to reduce its prices to the Benchmark as set forth in
Section 8.2B(2) (Benchmark Adjustments).
33.6    Termination for Convenience
Gap may at any time, elect to terminate this Agreement or a Statement of Work as
to New Services at its convenience provided it shall, at the time of such
election, provide Supplier with one-hundred eighty (180) days notice. In the
event of termination of this Agreement and/or a Statement of Work as to New
Services, other than payments for non-cancelable leases and service contracts,
Gap shall pay the termination for convenience charges specified in Exhibit C.6
(Termination for Convenience Fees).
Gap may terminate any Non-Service Catalog Item for convenience upon providing
Supplier with three (3) business days prior written notice. Upon any such
termination, Gap shall only be liable for any Charges incurred though the
effective date of termination and applicable Stranded Contracts and Stranded
Assets.
33.7    Termination Assistance
After the effective date of any termination pursuant to this Section 33
(Termination), Supplier shall continue to provide Services in accordance with
Section 34 (Termination/Expiration Assistance Services) for which it shall be
compensated by Gap as provided in Section 34.2 (Performance of Services).
33.8    Payment of Fees
In the event of termination under this Section 33 (Termination), Gap agrees to
pay to Supplier the Charges for the Services satisfactorily performed by
Supplier under this Agreement through the date of actual termination, but shall
not pay other charges or fees related to such termination, unless specifically
described in this Section 33 (Termination).
33.9    Cumulative Remedies
The Parties understand and agree that the rights and remedies available to
either Party at law, in equity and/or under this Agreement shall be cumulative
and nonexclusive in nature.

78



--------------------------------------------------------------------------------






34.    Termination/Expiration Assistance Services
34.1    Termination/Expiration Transition Plan
Supplier understands and agrees that Gap’s business operations are dependent on
the Services, and that Gap’s inability to receive the Services would result in
irreparable damages to Gap. Therefore, upon the expiration of this Agreement or
its termination by either Party for any reason, including the breach of this
Agreement by the other Party, Termination Assistance Services shall be provided
as set forth in this Section 34 (Termination/Expiration Assistance Services). If
no Termination Transition Plan has yet been agreed to at the time of
termination, the rights of Gap upon any expiration or termination of this
Agreement shall be as set forth in this Section 34 (Termination/Expiration
Assistance Services). If a Termination Transition Plan has been agreed to, then
the rights of Gap upon any expiration or termination of this Agreement shall be
as set forth in the most recent approved Termination Transition Plan, and also
as set forth in this Section 34 (Termination/Expiration Assistance Services). In
the event of any inconsistency between this Section 34 (Termination/Expiration
Assistance Services) and the applicable Termination Transition Plan, this
Section shall govern. If no Termination Transition Plan has been agreed to by
the Parties at the time of any termination of this Agreement, then Supplier
shall provide the professional services staff necessary to provide (1) the
Services (as requested by Gap in accordance with Section 34.3 (Termination
Transition Period) at performance standards and Service Levels in effect at the
time of termination or expiration, and (2) the Termination Assistance Services.
34.2    Performance of Services
Supplier and Gap acknowledge and agree that their mutual cooperation is
important to an effective transition of technology services provided by Supplier
to Gap or its designated provider(s). As requested by Gap in accordance with
Section 34.3 (Termination Transition Period), Supplier shall provide Gap with
all of the Services, including all of the Termination Assistance Services set
forth in this Section 34 (Termination/Expiration Assistance Services) and in the
then most recent version of the Termination Transition Plan. Supplier shall have
no right to withhold or limit any of the Services (including the Termination
Assistance Services) on the basis of any alleged breach of this Agreement by
Gap, other than a failure by Gap to timely pay the amounts due for the Services
(including Termination Assistance Services) rendered during the Termination
Transition Period (as set forth in Section 34.3 (Termination Transition Period).
Gap shall have the right to seek specific performance of this Section 34
(Termination/Expiration Assistance Services). In addition to the Services as set
forth in this Agreement, the Termination Assistance Services shall include, at a
minimum, (i) converting data; (ii) providing parallel services until transition
to a new system, (iii) providing on-site technical support, (iv) cooperating
with Gap or its designated vendor in developing required interfaces, (v) meeting
with Gap as soon as practicable after a notice of termination or notice of a
decision to not extend this Agreement has been given, to discuss any potential
modifications to the then most current Termination Transition Plan; (vi) using
all commercially reasonable efforts to assist Gap in effecting a transition of
the Services, in accordance with best practices, to Gap or another vendor chosen
by Gap; (vii) providing the number and types of resources necessary to complete
the transition in accordance with the Termination Transition Plan; and (viii)
such other services as shall be necessary or appropriate to facilitate, without
interruption to the Services, the orderly transition of the Services to Gap or
its new provider of services in accordance with best practices. If Supplier is
providing any Services hereunder at the time of such transition utilizing any
software license from a Third Party Vendor, the responsibility for obtaining and
paying for the transfer of such licenses shall be in accordance with Section 21
(Consents). Notwithstanding anything in this Agreement to the contrary, Gap
shall be entitled to increase and/or decrease the scope of the Services and
Termination Assistance Services in its sole discretion during any Termination
Transition Period. Supplier shall be compensated on a time and material basis or
fixed fee basis (as agreed by the Parties) for all Termination Assistance
Services by payment by Gap, with respect to time and materials charges, in
accordance with the rates set forth in this Agreement or,

79



--------------------------------------------------------------------------------






if applicable rates for time and materials charges are not contained in this
Agreement, and for all fixed fee charges, at commercially reasonable rates, it
being understood that the charges for the Termination Assistance Services are
not included in the Charges.
34.3    Termination Transition Period
Unless otherwise directed by Gap, commencing: (i) six (6) months prior to the
expiration of the Agreement; (ii) upon any notice of termination or non-renewal
of the Agreement; or (iii) six (6) months prior to any other ceasing of Service
under the Agreement, and continuing for a period defined in the Termination
Transition Plan but in no event less than twelve (12) months following the
expiration or termination of this Agreement (unless a shorter time period is
requested by Gap), Supplier will continue to provide the Services (including the
Termination Assistance Services) as requested by Gap. After such twelve (12)
month period (or such shorter time period as requested by Gap), unless otherwise
directed by Gap, Supplier shall provide extensions of the Services (including
the Termination Assistance Services) as requested by Gap in serial thirty (30)
day extension terms for up to an additional six (6) months (such period, the
“Termination Transition Period”). The total Termination Transition Period shall
not exceed eighteen (18) months.
In addition to the Services as set forth in this Agreement, the Termination
Assistance Services shall include, at a minimum, converting data, providing
parallel services until transition to a new system, providing on-site technical
support, cooperating with Gap or its designated vendor in developing required
interfaces, and such other services as shall be necessary or appropriate to
facilitate, without material or extended interruption to the Services, the
orderly transition of the Services to Gap or its new provider of services in
accordance with Supplier’s best practices. Gap shall have the same rights to
Software and such other intellectual property rights as provided in Section 22
(Software, Documentation, and Intellectual Property) during the transition
period as it does during the Term.
34.4    Transition Services
Supplier will provide the following Termination Assistance Services related to
the Services, at Gap’s request:
A.    Supplier shall (i) assist Gap in developing a written transition plan for
the transition of the Services to Gap or Gap’s designee, which plan shall
include capacity planning, facilities planning, human resources planning, and
data transport/telecommunications planning necessary to effect the transition,
(ii) perform programming and consulting services as requested to assist in
implementing the transition plan, (iii) provide knowledge transfer personnel
designated by Gap in the use of any Equipment, Software, materials or processes
to be transferred, (iv) catalog all Software, Gap Data and Equipment used to
provide the Services, provide machine readable and printed listings of source
code for Software in accordance with Section 22 (Software, Documentation and
Intellectual Property) to the extent such source code is generally made
available for such Software and assist in its reconfiguration, (v) analyze and
report on the space required for the Gap Data and the Software needed to provide
the Services, (vi) assist in the execution of a parallel operation, data
migration and testing process until the transition to Gap or Gap’s designee has
been successfully completed, (vii) create and provide copies of the Gap Data
that is in Supplier’s possession or control in the format and on the media
reasonably requested by Gap and, when directed by Gap to do so, delete (and
certify in writing such deletion) all Gap Data in Supplier’s possession or
control from any tapes or other data storage media, including written records,
in Supplier’s possession or control except archival records as necessary for
documentation of Supplier’s engagement with Gap, (viii) provide a complete and
up-to-date, electronic copy of the Policy and Procedures Manual to the extent
Supplier is responsible under the Services, in the format and on the media
reasonably requested by Gap, (ix) identify, and assist Gap in Provisioning, a
suitable functionally equivalent replacement for any shared hardware or software
then used by Supplier to provide the Services,

80



--------------------------------------------------------------------------------






and (x) provide other technical assistance related to the Services as requested
by Gap.
B.    Gap or Gap’s designee shall be permitted to undertake, without
interference from Supplier or Supplier Affiliates (including counter-offers), to
hire, effective after the later of the termination of the Term or completion of
any Termination Assistance Services, any employees of Supplier or Supplier
Affiliates primarily assigned to the performance of Services within the twelve
(12) month period prior to the expiration or termination date by providing
Supplier with written notice of its intent to hire any such employees no later
than the latter of (i) forty-five (45) days prior to the expiration of the Term
or (ii) forty-five (45) days prior to the completion of any Termination
Assistance Period. Supplier shall waive, and shall cause its Affiliates to
waive, their rights, if any, under contracts with such personnel restricting the
ability of such personnel to be recruited or hired by Gap or its designee. Gap
or its designee shall have reasonable access to such employees of Supplier or
Supplier Affiliates for interviews, evaluations and recruitment. Gap shall
conduct the above-described hiring activity in a manner that is not
unnecessarily disruptive of the performance by Supplier of its obligations under
this Agreement or any of the Implementation Agreements.
C.    Reserved.
D.    Gap or its designee shall have the right (but not the obligation, except
as set forth in Sections 3.10B (Failure to Comply with the Transition-In Plan),
33.1 (Change of Control), 33.4 (Termination for Insolvency), 33.6 (Termination
for Convenience), or 33.5 (Termination for Failure to Implement Benchmark
Adjustments) upon reasonable notice to purchase any Equipment owned by Supplier
and which, on the date of expiration or termination of this Agreement, Supplier
is using on a dedicated basis to perform the Services. In addition, at Gap’s
request, Supplier shall use commercially reasonable efforts to provide Gap with
the right to either (i) lease directly from the applicable third party lessor
(other than a Supplier Affiliate) any leased Equipment that on the date of
expiration or termination of this Agreement Supplier is using on a dedicated
basis to perform the Services, or (ii) assume Supplier’s lease for any such
Equipment (other than as to Equipment provided by a Supplier Affiliate);
provided that Supplier shall use commercially reasonable efforts to minimize any
costs associated with the exercise of any such right by Gap and any transfer,
assumption or termination fees or expenses associated with the exercise of any
such right shall be the responsibility of, and paid for by, Gap. Gap shall
assume such lease obligations (or pay for the applicable lease buy-out) if
obligated to do so in accordance with Exhibit C.7 (Financial Responsibility
Matrix). Gap shall execute such documents as necessary for Supplier to be
relieved of Supplier’s obligations under such assumed leases after the transfer
date. In the case of leases entered into specifically to provide the Services,
Supplier shall use commercially reasonable efforts to obtain such rights in
advance and shall not enter into any such lease not offering such rights without
Gap’s prior written consent, which shall not be unreasonably withheld or delayed
(provided that the withholding of consent shall not preclude Supplier from then
using a lease not entered into specifically for this engagement to acquire such
Equipment). In all cases, such owned or leased Equipment shall be transferred in
good working condition, reasonable wear and tear excepted, as of the expiration
or termination date or the completion of any Services associated with such
Equipment requested by Gap under this Agreement, whichever is later. In the case
of Supplier-owned equipment, Supplier shall grant to Gap a warranty of title and
a warranty that such Equipment is free and clear of all liens and encumbrances.
Such conveyance by Supplier to Gap shall be at net book value (not to exceed
fair market value at the time placed in service) calculated in accordance with
generally accepted accounting principles using the depreciation schedule
customarily used by Supplier for the applicable type of equipment (including
equipment dedicated to Supplier internal use, used at shared Supplier service
facilities and dedicated to specific Supplier customers). In the case of leased
Equipment, Supplier shall represent and warrant that the lease is not in default
and that all payments thereunder have been made through the date of transfer.
E.    Supplier shall return to Gap, if not previously returned, all Gap
Equipment, in condition at least as good as the condition thereof on the
Reference Date, ordinary

81



--------------------------------------------------------------------------------






wear and tear excepted. Such Equipment shall be returned at the expiration or
termination date or the completion of any Services or Termination Assistance
Services associated with such Equipment requested by Gap under this Agreement,
whichever is later.
F.    Supplier shall inform Gap of Subcontracts or Third Party Vendor contracts
primarily dedicated by Supplier, Supplier Subcontractors or Supplier Affiliates
to perform the Services. Gap shall retain the right to contract directly with
any such Subcontractor or Third Party Vendor. In addition, Supplier shall use
commercially reasonable efforts to provide Gap with the right to contract
directly with any Subcontractor or Third Party Vendor previously utilized by
Supplier to perform any Services or to assume Supplier’s contract with such
Subcontractor or Third Party Vendor.
G.    In the event that Supplier is able to obtain the right for Gap to assume
such Subcontracts and Third Party Vendor contracts in accordance with the
Subsection (F) above, Supplier shall assign the designated Subcontracts and
Third Party Vendor contracts to Gap or its designee as of the expiration or
termination date or the completion of any Services associated with such
Subcontracts or Third Party Vendor contracts, whichever is later. There shall be
no charge or fee imposed by Supplier on Gap related to such assignment and
Supplier shall use commercially reasonable efforts to minimize or eliminate any
such charges or fees imposed by any Subcontractors or Third Party Vendor. To the
extent charges or fees are imposed by any Subcontractors or Third Party Vendor,
such costs shall be paid by Gap. Supplier shall (i) represent and warrant that
it is not in default of such Subcontracts and Third Party Vendor contracts; (ii)
represent and warrant that all payments have been made thereunder through the
date of assignment; and (iii) notify Gap of any defaults by Subcontractors or
Third Party Vendor contractors with respect to such Subcontracts and Third Party
Vendor contracts of which Supplier is then aware. Subject to Supplier’s
compliance with the requirements of this subsection, Gap shall represent and
warrant to Supplier that, from the date of assumption, it will assume all
contractual responsibilities and liability associated with such Subcontracts and
Third Party Vendor contract assigned to Gap hereunder.
35.    Insurance and Indemnity
35.1    Required Insurance Coverage
Supplier shall obtain, pay for, and maintain in full force and effect during the
term of this Agreement insurance as follows:
A.    Workers’ compensation and employers’ liability insurance with limits as
required by law or * for each accident, including occupational disease coverage,
with a limit of * per person subject to an aggregate limit of *. These policies
will contain waivers of the insurer’s subrogation rights against Gap where
permitted by law;
B.    Commercial general liability insurance, and excess liability insurance
coverage, with limits of * combined single limit for bodily injury, death, and
property damage, including personal injury, contractual liability, independent
contractors, broad-form property damage, and products and completed operations
coverage;
C.    Commercial automobile liability insurance with limits of not less than *
for each occurrence combined single limit of liability for bodily injury, death,
and property damage, including owned and non-owned and hired automobile
coverages, as applicable;
D.    Professional Liability Insurance (Errors and Omissions) with limits of *
annual
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

82



--------------------------------------------------------------------------------






aggregate for all claims each policy year for technology errors and omissions.
This coverage should not exclude Virus Liability, Intellectual Property
Liability, Denial of Electronic Access Liability, Electronic Information Damage
Liability, liabilities assumed under contract, and direct damages;


E.    All Risk Property Liability Insurance with limits not less than the full
replacement cost value of Supplier’s Equipment situated at a Gap Site during the
Term of the Agreement; and
F.    Employee Dishonesty and Computer Fraud Insurance with limits not less than
* per occurrence.
35.2    Claims Made Coverages
To the extent any insurance coverage required under this Section 35 (Insurance
and Indemnity) is purchased on a “claims-made” basis, such insurance shall cover
all prior acts of Supplier during the Term of this Agreement and for at least
two (2) years after the Term of the Agreement.
35.3    Certificates Of Insurance
Certificates of insurance evidencing all coverages described in this Section 35
(Insurance and Indemnity) shall be furnished to the Gap within two (2) weeks of
the Reference Date with the following endorsements:
A.    In the name of The Gap, Inc., its officers, directors and employees, and
its Affiliates as additional insureds limited to coverage B (Commercial General
Liability Insurance) and C (Commercial Automobile Liability Insurance) in
Section 35.1 (Required Insurance Coverage) above where allowable by country law;
B.    To provide that each of the policies is primary insurance, not
contributing, with respect to any other insurance available to Gap as to any
claim for which coverage is afforded under the policy, except for coverage D
(Professional Liability Insurance) and F (Employee Dishonesty and Computer Fraud
Insurance) in Section 35.1 (Required Insurance Coverage) above and will be
limited in other areas of coverage to the acts omissions of Supplier in the
performance of this agreement;
C.    To provide that the policy shall apply separately to each insured against
whom a claim is made or suit is brought (required for Comprehensive General
Liability, and Automobile Liability only where allowable by country law); and
D.    The Gap, Inc., its officers, directors, employees, or its Affiliates shall
be named as a “Loss Payee” under All Risk Property Insurance, as respects their
interest in the property insured.
None of the requirements contained herein as to types, limits and approval of
insurance coverage to be maintained by Supplier are intended to and shall not in
any manner limit or qualify the liabilities and obligations assumed by Supplier
under this Agreement. Receipt of any certificate showing less coverage than
requested is not a waiver of Supplier’s obligation to fulfill its requirements.
Supplier may utilize reasonable deductibles given its size and financial
stability. Supplier will be responsible to pay any loss amount that lie within
its deductible, up to the maximum amount of the deductible.
35.4    Subcontractors To Be Insured
Supplier shall require all of its Subcontractors to carry insurance coverages
and limits as agreed to and approved in writing by Gap, and shall require all
such insurance policies to name
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

83



--------------------------------------------------------------------------------






Gap, its officers and employees as additional insureds limited to coverage B and
C in Section 35.1 (Required Insurance Coverage) above where allowable by country
law.
35.5    Cancellation Or Lapse Of Insurance
Supplier shall give thirty (30) days prior written notice to Gap of
cancellation, non-renewal or material change in coverage, scope, or amount of
any policy, except it shall provide timely written notice of cancellation,
non-renewal, or material change in coverage, scope, or amount of any policy for
Professional Liability and Crime insurance policies referenced above.
35.6    Other Insurance Requirements
Whenever commercially reasonable or possible, insurance policies required
hereunder shall be issued by insurance companies: (i) authorized to do business
in the State of California; and (ii) with a financial rating of at least an A10
status as rated in the most recent edition of Best’s Insurance Reports except
for "All-Risk" property insurance above which supplier can self insure; provided
that Gap shall be afforded protection in the same manner and to the same extent
it would have been covered had Supplier obtained such coverage through a third
party insurer. Should Supplier decide to purchase coverage that is at the time
self insured by Supplier, it is agreed that this Agreement shall be considered
an insured contract under such policy.
35.7    General Indemnity
A.    Supplier’s Indemnity
(1)    At Supplier’s expense and as described herein, Supplier agrees to defend
and indemnify (as set forth in (2) below) Gap, its Affiliates, and its
subcontractors (and their respective directors, officers, agents, and employees)
from and against any third party claims, actions, or proceedings (and liability,
damages, costs, or expenses arising under such third party claims, actions, or
proceedings) arising out of, or in connection with, any alleged act or failure
to act by Supplier or its directors, officers, agents, or employees which has
caused, or which is alleged to have caused (including, without limitation,
negligent or willful misconduct): (i) any injury to any person or persons or
damage or loss to tangible property, (ii) a breach the provisions of Sections
36.3 (Non-Disclosure and Non-Use), 36.4 (Treatment of Gap Data), 36.6 (Return of
Proprietary or Confidential Information), 36.7 (Solicitation of Gap Customers)
and 36.9 (Residual Knowledge) relating to Supplier’s use of confidential
information owned or controlled by Gap, or (iii) Supplier’s breach of a Supplier
Regulatory Requirement set forth in Section 29.11 (Compliance with Laws) ((i),
(ii), and (iii) above are individually each, and collectively all, referred to
for purposes of this Section 35.7A (Supplier’s Indemnity) as “Supplier Third
Party Claim(s)”). For avoidance of doubt, if a Gap employee suffers personal
injury because of Supplier and brings a claim in his or her individual capacity,
then such claims shall be deemed a third party claim.
(2)    Supplier shall pay all amounts that a court finally awards to a third
party or that Supplier agrees to in settlement with a third party of any such
Supplier Third Party Claim(s), as well as any and all reasonable attorneys’ fees
and costs of investigation arising from such Supplier Third Party Claim(s)
incurred by Gap or any other party indemnified under this Section 35.7A
(Supplier’s Indemnity) associated with such Supplier Third Party Claim and
incurred prior to Supplier’s assumption of the defense against any Supplier
Third Party Claim. After Supplier assumes the defense against any Supplier Third
Party Claim in accordance with this Section, Supplier shall not be responsible
for the payment of expenses or charges incurred by Gap in connection with such
Supplier Third Party Claim, except:
(a)    to the extent Supplier pre-approves any such charge or expense after
Supplier assumes control of the defense of such Supplier Third Party Claim,
provided such approval by Supplier is not to be unreasonably withheld; or

84



--------------------------------------------------------------------------------






(b)    charges or expenses incurred by Gap in connection with the cooperation by
any Gap employee with Supplier’s defense to the extent such cooperation
materially disrupts or interferes with the performance of such employee’s job,
in which case Supplier shall reimburse Gap for the employee’s actual expenses
and time at a rate to be agreed to by the Parties in advance.    
(3)    Supplier’s obligation to defend and indemnify Gap, as applicable,
pursuant to this Agreement shall be subject to Gap having given Supplier prompt
written notice of the claim or of the commencement of the related action, as the
case may be, and information and reasonable assistance, at Supplier’s expense,
for the defense or settlement thereof. Supplier shall have sole control of the
defense and settlement of such claim or related action, provided that Supplier
shall not settle such claim or related action in a manner which imposes any
obligation on Gap without the prior written consent of Gap. Gap shall be
entitled to engage counsel at its sole expense to consult with Supplier with
respect to the defense of the claim and related action.
B.    Gap’s Indemnity
(1)    At Gap’s expense and as described herein, Gap agrees to defend and
indemnify (as set forth in (2) below) Supplier, its Affiliates, and its
Subcontractors (and their respective directors, officers, agents, and employees)
from and against any third party claims, actions, or proceedings (and liability,
damages, costs, or expenses arising under such third party claims, actions, or
proceedings) arising out of, or in connection with, any alleged act or failure
to act by Gap or its directors, officers, agents, or employees which has caused,
or which is alleged to have caused (including, without limitation, negligent or
willful misconduct): (i) any injury to any person or persons or damage or loss
to tangible property, (ii) a breach the provisions of Sections 36.3
(Non-Disclosure and Non-Use), 36.6 (Return of Proprietary or Confidential
Information), and 36.9 (Residual Knowledge) relating to Gap’s use of
confidential information owned or controlled by Supplier, or (iii) Gap’s breach
of a Gap Regulatory Requirement set forth in Section 29.11 (Compliance with
Laws) ((i), (ii), and (iii) above are individually each, and collectively all,
referred to for purposes of this Section 35.7B (Gap’s Indemnity) as “Gap Third
Party Claim(s)”). For avoidance of doubt, if a Supplier employee suffers
personal injury because of Gap and brings a claim in his or her individual
capacity, then such claims shall be deemed a third party claim.
(2)    Gap shall pay all amounts that a court finally awards to a third party or
that Gap agrees to in settlement with a third party of any such Gap Third Party
Claim(s), as well as any and all reasonable attorneys’ fees and costs of
investigation arising from such Gap Third Party Claim(s) incurred by Supplier or
any other party indemnified under this Section 35.7B (Gap’s Indemnity)
associated with such Gap Third Party Claim and incurred prior to Gap’s
assumption of the defense against any Gap Third Party Claim. After Gap assumes
the defense against any Gap Third Party Claim in accordance with this Section,
Gap shall not be responsible for the payment of expenses or charges incurred by
Supplier in connection with such Gap Third Party Claim, except:
(a)    to the extent Gap pre-approves any such charge or expense after Gap
assumes control of the defense of such Gap Third Party Claim, provided such
approval by Gap is not to be unreasonably withheld; or
(b)    charges or expenses incurred by Supplier in connection with the
cooperation by any Supplier employee with Gap’s defense to the extent such
cooperation materially disrupts or interferes with the performance of such
employee’s job, in which case Gap shall reimburse Supplier for the employee’s
actual expenses and time at a rate to be agreed to by the Parties in
advance.    
(3)    Gap’s obligation to defend and indemnify Supplier, as applicable,
pursuant to this Agreement shall be subject to Supplier having given Gap prompt
written notice of the claim or of



85



--------------------------------------------------------------------------------






the commencement of the related action, as the case may be, and information and
reasonable assistance, at Gap’s expense, for the defense or settlement thereof.
Gap shall have sole control of the defense and settlement of such claim or
related action, provided that Gap shall not settle such claim or related action
in a manner which imposes any obligation on Supplier without the prior written
consent of Supplier. Supplier shall be entitled to engage counsel at its sole
expense to consult with Gap with respect to the defense of the claim and related
action.
35.8    Damage to Gap Facilities, Buildings, or Grounds
Supplier shall repair, or cause to be repaired, at its own cost, any and all
damage to Gap’s facilities, buildings or grounds caused by Supplier or employees
or agents of Supplier. Such repairs shall be made immediately after Supplier has
become aware of such damage, but in no event later than thirty (30) days after
the occurrence. If Supplier fails to make timely repairs, Gap may make any
necessary repairs. All reasonable costs incurred by Gap, as determined by Gap,
for such repairs shall be repaid by Supplier by cash payment upon demand, or
without limitation of all Gap’s other rights and remedies provided by law or
under this Agreement, Gap may deduct such costs from any amounts due to Supplier
from Gap under this Agreement.
35.9    Indemnities Throughout Agreement
It is understood and agreed by the Parties that Supplier’s indemnification
obligations are set forth throughout this Agreement and are not confined to this
Section 35 (Insurance and Indemnity). Furthermore, Gap shall approve in writing
any attorney Supplier selects to represent Supplier for any indemnification
claim under this Agreement.
36.    Confidentiality
36.1    Definition of Proprietary or Confidential Information
“Proprietary or Confidential Information” shall mean, with respect to a Party
hereto, all information or material that: (i) is either (a) marked
“Confidential,” “Restricted,” “Proprietary,” or with some other, similar,
marking, (b) known by the Parties to be considered confidential and proprietary,
or (c) from all the relevant circumstances should reasonably be assumed (1) to
be confidential and proprietary; (2) to give the Disclosing Party a competitive
business advantage, or (3) to be detrimental to the interest of the Disclosing
Party if disclosed; and (ii) any unpublished information concerning research
activities and plans, customers, marketing, business plans, or sales plans,
product development or time to market, sales forecasts or results of marketing
efforts, pricing or pricing strategies, costs, operational techniques, strategic
plans, and unpublished financial information, including information concerning
revenues, profits and profit margins will be deemed proprietary and confidential
to the Disclosing Party, regardless of whether such information under this
subpart (ii) of this Section was disclosed intentionally or unintentionally or
marked as “confidential” or “proprietary”. Provided, however, that Proprietary
or Confidential Information may also be used as otherwise expressly permitted by
license or otherwise in this Agreement.
36.2    Exclusions
Proprietary or Confidential Information will not include any information or
material, or any element thereof, whether or not such information or material is
Proprietary or Confidential Information for the purposes of this Agreement, to
the extent any such information or material, or any element thereof:
(a)    has previously become or is generally known, unless it has become
generally known through a breach of this Agreement or a similar confidentiality
or non-disclosure agreement;



86



--------------------------------------------------------------------------------






(b)    was already rightfully known to the Party receiving such information (the
“Receiving Party”) prior to being disclosed by or obtained from the Party (or
its agents or affiliates) disclosing such information (the “Disclosing Party”)
as evidenced by written records kept in the ordinary course of business of or by
proof of actual use by the Receiving Party;
(c)    has been or is hereafter rightfully received by the Receiving Party from
a third person (other than the Disclosing Party) without restriction or
disclosure and without breach of a duty of confidentiality to the Disclosing
Party; or
(d)    as been independently developed by the Receiving Party without access to
Proprietary or Confidential Information of the Disclosing Party.
It will be presumed that any Proprietary or Confidential Information in a
Receiving Party’s possession is not within exceptions (b), (c) or (d) above, and
the burden will be upon the Receiving Party to prove otherwise by records and
documentation.
36.3    Non-Disclosure and Non-Use
The Parties agree, both during the Term of this Agreement and for a period of *
after termination of this Agreement, to hold each other’s Proprietary or
Confidential Information in strict confidence; provided, however, that as to any
portion of the Disclosing Party’s Confidential Information that constitutes a
trade secret under applicable law, the obligations of this Section will continue
for as long as the information continues to constitute a trade secret under
applicable law. Each Party recognizes the importance of the other’s Proprietary
or Confidential Information. In particular, each Party recognizes and agrees
that the Proprietary or Confidential Information of the other is critical to
their respective businesses and that neither Party would enter into this
Agreement without assurance that such information and the value thereof will be
protected as provided in this Section 36 (Confidentiality) and elsewhere in this
Agreement. Accordingly, each Party agrees as follows:
(a)    The Receiving Party will hold any and all Proprietary or Confidential
Information it obtains in accordance with the standards it employs with respect
to its own confidential information (but in no event less than a reasonable
standard) and will use and permit use of Proprietary or Confidential Information
solely for the purposes of this Agreement; and
(b)    The Receiving Party may disclose or provide access to its responsible
employees, consultants, attorneys and/or subcontractors who have a need to know
and may make copies of Proprietary or Confidential Information only to the
extent reasonably necessary to carry out its obligations hereunder.
The Receiving Party will notify the Disclosing Party immediately of any
unauthorized disclosure or use, and will cooperate with the Disclosing Party to
protect all proprietary rights in and ownership of its Proprietary or
Confidential Information.
36.4    Treatment of Gap Data
The Gap Data is and shall remain the property of Gap and Gap shall retain
exclusive rights and ownership of the Gap Data. Without limiting any other
warranty or obligation specified in this Agreement, and in particular the
confidentiality provisions of this Section 36 (Confidentiality), during the Term
(and with respect to PHI, as defined below, and personally identifiable employee
information, thereafter in perpetuity), Supplier will not gather, store, log,
archive, use or otherwise retain (with the exception of Service Level Agreement
information and as otherwise required to meet the audit obligations of this
Agreement) any Gap Data or protected health information (as such term is defined
in the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”))
(“PHI”) in any manner and will not disclose, distribute, sell, share, rent or
otherwise transfer any Gap Data to any third party, except as expressly provided
in this
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

87



--------------------------------------------------------------------------------






Agreement or as Supplier may be expressly directed in advance in writing by Gap.
Supplier represents, covenants, and warrants that Supplier will use Gap Data and
PHI only in compliance with (i) this Agreement, (ii) Gap’s then current privacy
policies and (iii) all applicable laws (including but not limited to applicable
policies and laws related to spamming, privacy (including HIPAA and the laws
implementing the EU Privacy Directive), and consumer protection).
36.5    Compelled Disclosures
To the extent required by applicable law or by lawful order or requirement of a
court or governmental authority having competent jurisdiction over the Receiving
Party, the Receiving Party may disclose Proprietary or Confidential Information,
including Gap Data, in accordance with such law or order or requirement, subject
to the following conditions: as soon as possible after becoming aware of such
law, order or requirement and prior to disclosing Proprietary or Confidential
Information, including Gap Data, pursuant thereto, the Receiving Party will so
notify the Disclosing Party in writing and, if possible, the Receiving Party
will provide the Disclosing Party notice not less than five (5) Business Days
prior to the required disclosure. The Receiving Party will use reasonable
efforts not to release Proprietary or Confidential Information, including Gap
Data, pending the outcome of any measures taken by the Disclosing Party to
contest, otherwise oppose or seek to limit such disclosure by the Receiving
Party and any subsequent disclosure or use of Proprietary or Confidential
Information, including Gap Data, that may result from such disclosure. The
Receiving Party will cooperate with and provide assistance to the Disclosing
Party regarding such measures. Notwithstanding any such compelled disclosure by
the Receiving Party, such compelled disclosure will not otherwise affect the
Receiving Party’s obligations hereunder with respect to Proprietary or
Confidential Information, including Gap Data, so disclosed. Notwithstanding
anything to the contrary in this Agreement, the Parties acknowledge that
confidentiality requirements herein do not preclude disclosures with regard to
tax treatment or tax structure of transactions under this Agreement.
36.6    Return of Proprietary or Confidential Information
On either Party’s written request or upon expiration or termination of this
Agreement for any reason, the Receiving Party will promptly:
(a)    return or destroy, at requester’s option, all originals and copies of all
documents and materials it has received containing requester’s Proprietary or
Confidential Information, including Gap or Supplier Data as applicable; and


(b)    deliver or destroy, at requester’s option, all originals and copies of
all summaries, records, descriptions, modifications, negatives, drawings,
adoptions and other documents or materials, whether in writing or in
machine-readable form, prepared by Supplier, prepared under its direction, or at
its request from the documents and materials referred to in subparagraph (a),
and provide a notarized written statement to requester certifying that all
documents and materials referred to in subparagraphs (a) and (b) have been
delivered to requester or destroyed, as requested by requester.


36.7    Solicitation of Gap Customers
During the Term and thereafter in perpetuity, Supplier agrees not to use the Gap
Data, whether directly or indirectly, to target or solicit Gap customers and
business partners, as such, on behalf of itself or any third party, including,
on behalf of entities in direct competition with Gap or commit any other act or
assist others to commit any other act which might injure the business of Gap.
Supplier agrees that it will not use or sell to others lists containing
information obtained in connection with this Agreement about any Gap customers.
Nothing contained herein shall preclude Supplier from providing services to any
Gap customers or business partners who independently contact Supplier, who are
responding to a general solicitation of Supplier, or are contacted by Supplier
based on information independently derived by Supplier.

88



--------------------------------------------------------------------------------






36.8    Nonexclusive Equitable Remedy
Each Party acknowledges and agrees that due to the unique nature of Proprietary
or Confidential Information, including Gap Data, there can be no adequate remedy
at law for any breach of its obligations hereunder, that any such breach or
threatened breach may result in irreparable harm to such Party, and therefore,
that upon any such breach or any threat thereof, each Party will be entitled to
seek appropriate equitable and injunctive relief from a court of competent
jurisdiction without the necessity of posting any undertaking or bond. Any
breach of the confidentiality obligations under this Section 36
(Confidentiality) will constitute a material breach of this Agreement and be
grounds for immediate termination of this Agreement in the exclusive discretion
of the non-breaching Party; such termination to be effective upon written notice
to the other Party.
36.9    Residual Knowledge
Provided * the patent rights, copyrights, trademarks or service marks of the
Disclosing Party or third parties who have licensed or provided materials to the
Disclosing Party, * relating to the Services (collectively, “Residual
Knowledge”) retained by an individual without reference, within * of the use of
such Residual Knowledge, to any writing, whether written or electronic, and
which either Party, individually or jointly, develops or discloses under this
Agreement. Proprietary and Confidential Information that the Recipient Party’s
personnel deliberately commit to memory *. This Section shall not apply to
personally identifiable employment information. Other than as set forth herein,
nothing contained in this Section gives * the: (i) * of the Residual Knowledge,
(ii) the Disclosing Party’s *, or (iii) the Disclosing Party’s *.
37.    Audit, Inspection, and Examination of Records
37.1    Maintenance of Books and Records
Supplier shall maintain accurate and complete financial records of its
activities and operations relating to this Agreement in accordance with
generally accepted accounting principles. Supplier shall also maintain accurate
and complete corporate documents, contractual agreements, employment agreements,
and all other documents, agreements, and records relating to this Agreement.
Supplier shall promptly make available to Gap a summary of the results of any
reviews or audits conducted by Supplier, its Affiliates, Subcontractors or their
agents or representatives (including internal and external auditors), relating
to Supplier’s operating practices and procedures to the extent relevant to the
Services or Gap.
37.2    Audits Authorized by Gap
Supplier agrees that Gap, (i) Gap’s governmental regulators, (ii) Gap’s internal
auditors, or (iii) Gap’s external auditors which are not direct competitors of
Supplier in the IT outsourcing business and have been retained on a
non-contingent basis (which such direct competitors shall not be deemed to
include the accounting division of accounting firms) (collectively, the
“Permitted Auditors”) shall have access to any Supplier Service Locations and
Supplier’s Subcontractors’ locations, and any of Supplier’s or Supplier’s
Subcontractor’s agents, employees or representatives, and the right to examine
and audit such Supplier Service Locations and Supplier’s Subcontractors’
locations, and to examine and audit any and all pertinent documents, records,
agreements, transaction, activity, or records relating to the provision of
Services under this Agreement for the purpose of: (a) verifying the accuracy of
Charges and invoices; (b) cooperating with audits and examinations by Gap’s
regulatory authorities; (c) validating performance by Supplier of its
obligations as required by this Agreement; (d) reviewing the
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

89



--------------------------------------------------------------------------------






conduct of Supplier operations and procedures; (e) validating compliance with
Section 29.11 (Compliance with Laws); (f) validating compliance with Gap’s
Policies and Procedures; (g) reserved; (h) assisting Gap with its compliance
with the Sarbanes-Oxley Corporate Reform Act; (i) the functionality of the Gap
IT Environment; and (j) validating Supplier’s compliance with Supplier’s
security obligations under this Agreement. Supplier shall provide to such
auditors and agents any assistance they may reasonably require in connection
with such audits and inspections. All such material, including, all documents,
agreements, financial records, time cards and other employment records shall be
kept and maintained by Supplier and Supplier’s contractors and shall be made
available to Gap during the Term and for a period of five (5) years thereafter
unless Gap’s written permission is given to dispose of any such material prior
to such time. Such audit shall take place two times per year or more frequently
in the event Gap finds a material discrepancy on any audit. The Permitted
Auditors shall execute a confidentiality agreement with Gap with provisions
which allow Gap to comply with its obligations to Supplier hereunder prior to
commencing any audit or examination, and shall comply with Supplier’s reasonable
security requirements. Except as set forth in Section 37.3 (Audit Settlements)
below, Gap shall pay any costs and expenses which are payable to the Permitted
Auditors. As necessary to conduct the audit, the Permitted Auditors shall have
the right to excerpt, copy, or transcribe any and all pertinent documents,
agreements, transaction activity, or records relating to the provision of the
Services under this Agreement.
In Supplier’s provision of access for the foregoing purposes, Supplier shall not
be obilgated to provide such access rights to the extent such access would
constitute an unlawful invasion of the privacy rights of any Supplier’s,
Supplier’s Affiliates’, or Supplier’s Subcontractors’ employees and would, in
the reasonable opinion of Supplier, subject Supplier, Supplier’s Affiliates, or
Supplier’s Subcontractors to legal liability arising solely as a result of
providing such access. Supplier shall provide to Gap, or individuals or entities
authorized by Gap, reasonable office facilities at Supplier’s, Supplier’s
Affiliate’s, or Supplier’s Subcontractor’s locations adequate for Gap to
exercise its rights under this Section. Neither Gap nor its Permitted Auditors
shall have access to Supplier’s costs data or to confidential or proprietary
information of any of Supplier’s other customers.
Audits will be conducted (1) expeditiously, efficiently, and at reasonable
business hours; and (2) upon reasonable prior written notice.
37.3    Audit Settlements
If any audit reveals that Supplier is not in compliance with any generally
accepted accounting principle or other requirement of this Agreement, Supplier
and Gap shall promptly meet to review the audit report, and shall mutually agree
upon an appropriate and effective manner in which to respond to identified
deficiencies, and implement changes suggested by the audit at Supplier’s cost
and expense. If corrective action is suggested by an auditor or regulatory
authority, and mutually agreed to by the Parties in accordance with the
preceding sentence as a Supplier responsibility, Supplier shall implement such
corrective action (at its cost and expense) within the period of time specified
by such auditor or regulatory authority. If, at any time during or after the
Term, a Permitted Auditor conducts an audit of Supplier regarding the work
performed under this Agreement, and if the results of such audit find that Gap’s
dollar liability for any such work is less than payments made by Gap to Supplier
for the work that is the subject of the audit then the difference plus the net
present value of the difference as incurred calculated using an interest rate
equal to * at the time of audit finding (“Cost of Funds”), which amounts shall
be either repaid by Supplier to Gap by cash payment upon demand or, at the sole
option of Gap, deducted from any amounts due to Supplier from Gap, whether under
this Agreement or otherwise. If the results of such audit find that Gap’s dollar
liability for any such work is less than payments made by Gap to Supplier for
the work that is the subject of the audit by * or more, then Supplier shall also
pay Gap’s reasonable costs of audit associated with discovering such difference
as provided above. Notwithstanding the foregoing, (1) Supplier shall
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

90



--------------------------------------------------------------------------------






be required to pay for the audit up to the amount of the difference, and (2) all
amounts of the audit in excess of the difference shall be split equally among
the Parties. Supplier shall not be responsible to pay the Cost of Funds as to
audits conducted thirty (30) months or more after an overcharge occurred.
37.4    Internal Audits
In addition to the audits authorized by Gap as set forth above, to the extent
Supplier performs any assessment or an internally conducted audit of its
business and operations to evaluate its compliance with Gap’s Policies and
Procedures and/or Supplier’s Service delivery or account management, Supplier
shall provide Gap with a written report outlining the results of the audit or
assessment.
As of the Second Amended Effective Date, the Services do not require a
multi-client SAS 70 Type II audit. If Gap determines that such an audit is
required, or the Parties agree to include additional services under this
Agreement that do require such an audit, then the Parties shall memorialize the
timing, funding, and other relevant matters for such an audit.
38.    Bankruptcy and Liquidation
In the event Supplier shall: (1) make an assignment for the benefit of
creditors, or petition or apply to any tribunal for the appointment of a
custodian, receiver, or trustee for all or a substantial part of its assets; (2)
commence any case, proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution, or liquidation law or statute of any
jurisdiction whether now or hereafter in effect; (3) have had any such petition
or application filed or any such case or proceeding commenced against it in
which an order for relief is entered or an adjudication or appointment is made,
and which is not dismissed for a period of sixty (60) days or more; (4) take any
corporate action indicating its consent to, approval of, or acquiescence in any
such petition, application, proceeding, or order for relief or the appointment
of a custodian, receiver, or trustee for all or substantial part of its assets;
or (5) permit any such custodianship, receivership, or trusteeship to continue
undischarged for a period of sixty (60) days or more causing Supplier or any
third party, including, a trustee in bankruptcy, to be empowered under state or
federal law to reject this Agreement or any agreement supplementary hereto, Gap
shall have the following rights:
A.    In the event of a rejection of this Agreement or any agreement
supplementary hereto, Gap shall be permitted to retain and use any back-up or
archival copies of the Intellectual Property under this Agreement for the
purpose of enabling it to mitigate damages caused to Gap because of the
rejection of this Agreement. Gap shall exert reasonable efforts to mitigate such
damages by use of such back-up or archival copies.
B.    In the event of a rejection of this Agreement or any agreement
supplementary hereto, Gap may elect to retain its rights under this Agreement or
any agreement supplementary hereto as provided in Section 365(n) of the
Bankruptcy Code. Upon written request of Gap to, as applicable, Supplier or the
bankruptcy trustee or receiver, Supplier or such bankruptcy trustee or receiver
shall not interfere with the rights of Gap as provided in this Agreement or in
any agreement supplementary hereto to obtain the Source Material(s) from the
bankruptcy trustee or from a third-party escrow agent and shall, if requested,
cause a copy of such Source Material(s) to be available to Gap.
C.    Supplier acknowledges and agrees that in the event of Supplier’s
bankruptcy:
(1)    any and all property belonging to Gap of any nature whatsoever, including
Gap Intellectual Property, Custom Intellectual Property, Gap Data, and Gap
Proprietary or Confidential Information, in Supplier’s possession or under
Supplier’s control shall not constitute part of Supplier’s estate in bankruptcy
under Section 541 of the Bankruptcy Code; and
(2)    in addition to any other rights and remedies of Gap as stated herein, to
the maximum extent permitted by law, Gap will have the immediate right to retain
and take possession for safekeeping any and all property belonging to Gap of any
nature whatsoever,

91



--------------------------------------------------------------------------------






including Gap Intellectual Property, Custom Intellectual Property, Gap Data and
Gap Proprietary or Confidential Information, in Supplier’s possession or under
Supplier’s control until such time as the trustee or receiver in bankruptcy can
provide Gap with adequate assurances and evidence to Gap that all of Gap’s
property will be protected from sale, release, inspection, publication or
inclusion in any publicly accessible record, document, material or filing.
Supplier and Gap agree that without this material provision, Gap would not have
entered into this Agreement.
39.    Assignment and Merger
39.1    Assignment
Neither Party may assign this Agreement without the prior written consent of the
other, except that Gap may assign its rights and obligations under the Agreement
without the approval of Supplier (i) to an entity which acquires all or
substantially all of the assets of Gap; or (ii) to any subsidiary or Affiliate
provided, however, with respect to this subsection (ii), Gap remains fully
liable for and is not relieved from the full performance of its obligations
hereunder (including the obligations accruing after such assignment); or (iii)
to any successor in a divestiture, merger, or acquisition of all or
substantially all of the shares of Gap. Any assignment by Gap as permitted
herein must: (1) be in writing; and (2) contain a written acknowledgement of the
assignee that it is accepting all obligations of Gap under this Agreement, and
agrees to be bound by and discharge each of the Agreement’s terms, conditions,
and obligations as if it were the original Party hereto.
39.2    Separation
In connection with the sale, transfer, or other disposition of any of Gap’s
Affiliates, lines of business, or business units for which Supplier was
providing Services at the time of sale, transfer, or other disposition, such
successor entity shall be entitled to continue to receive Services under the
terms of this Agreement for a period of up to twenty-four (24) months after the
closing date of such transaction. Gap will remain liable for all its obligations
under the Agreement including, payment of all Charges relating to such entity’s
use of the Services and unique one-time charges (such as obtaining additional
consents or licenses) resulting from the sale, transfer or other disposition to
a third party, which Charges are not otherwise included in Exhibit C (Fees and
Resource Baselines). Gap shall be entitled to terminate any or all such Services
upon thirty (30) days written notice to Supplier. There shall be no termination
fee or penalty to Gap or a successor entity arising from the exercise of Gap’s
rights hereunder. Notwithstanding the foregoing, in the event Gap terminates one
or more Services provided by Supplier under this Agreement, but not the entire
Agreement, Gap shall pay redeployment costs that may be incurred as a result of
such termination provided that Supplier provides Gap in advance with a
reasonable written identification and estimate of such costs. In addition to the
Services set forth in Section 34 (Termination/Expiration Assistance Services),
as part of such separation, Supplier shall provide Gap with separation support
including assessments, transition planning, and migration support.
39.3    Acquisitions and Mergers by Gap
If Gap acquires, or merges with, an entity contracting for services from
Supplier, Supplier and the several entities will negotiate in good faith in an
attempt to integrate the service being provided by Supplier to the several
entities in order to reach a mutually beneficial agreement for Supplier and the
several entities, including, reducing redundancies, increasing efficiencies, and
migrating the entities to a unified platform. In the event the Parties reach an
agreement, there shall be no early termination or other penalty under the
several entities’ existing agreement(s). In the event of an acquisition or
merger in accordance with this Section 39.3 (Acquisitions and Mergers by Gap),
Supplier shall provide the Services as specifically required pursuant to the
applicable Statements of Work.
40.    Reserved

92



--------------------------------------------------------------------------------






41.    Use of Reduced Resource Credits
41.1    Reserved
41.2    Third Source and Insource Limits on RRCs
Gap has the right to perform any of the Services itself (“insource”) or to
contract with a third party to perform any Service that IBM is now performing.
For each Functional Service Area, Gap may reduce the Resource Units to * in
Gap’s sole discretion; it being understood that reducing the Resource Units to *
does not trigger the obligation to pay any Termination for Convenience Fees. IBM
must cooperate with Gap or the third party service provider in handing back the
Services as provided in Section 34.


In addition to the specific ARC/RRC terms for various RUs specified in Exhibit
C.1.2.a (Charges-by Cnry Retn’d) and Exhibit C Word Doc Section 4.1.A, and
Section 6.1, if Gap reduces the Resource Units for a Functional Service Area to
*, then Gap shall continue to pay Supplier the following: (i) the appropriate
RRC Stub charges for each month for the remainder of the Term, as
specified on Exhibit C, and (ii) the Stranded Costs (excluding actual and
substantiated salary, redeployment and severance costs paid for Supplier
Personnel during the period they are not re-deployed as a result of such
reduction), if any, associated with such Resource Unit. Notwithstanding the
preceding sentence, Supplier shall waive payment of such appropriate RRC charges
(i) if Gap pays Supplier for a new Resource Unit (regardless of size) for
Supplier to support, or (ii) applies a similar amount of RRC quantities to an
ARC for an existing Resource Unit; either of which is memorialized in a Contract
Change Request.


If the Annual Service Charge for a Functional Service Area becomes less than *
of the agreed Annual Service Charge for that given Contract Year (as established
on the Second Amended Effective Date), then Gap shall pay Supplier a “Tower
Charge” for such year, calculated as follows: *.
  
42.    Amendment of Agreement
No alteration, amendment, or modification of the terms of this Agreement shall
be valid or effective unless in writing and signed by Supplier and Gap.
43.    Waiver
All waivers under this Agreement shall be in writing in order to be effective.
No waiver by a Party of any breach of this Agreement or waiver of any warranty,
representation, or other provision hereunder shall be deemed to be a waiver of
any other breach, warranty, representation, or provision (whether preceding or
succeeding, and whether or not of the same or similar nature), and no acceptance
of performance by a Party after any breach by the other Party shall be deemed to
be a waiver of any breach of this Agreement or of any representation, warranty,
or other provision, whether or not the Party accepting performance knows of such
breach at the time of acceptance. No failure or delay by a Party to exercise any
right it may have by reason of the default of the other Party shall operate as a
waiver of default or modification of this Agreement or shall prevent the
exercise of any right of the non-defaulting Party under this Agreement.
44.    Independent Contractor
Supplier acknowledges that it is at all times acting as an independent
contractor under this Agreement and except as specifically provided herein, not
as an agent, employee, or partner of Gap. Each Party agrees to be solely
responsible for all matters relating to compensation of its employees,
including, compliance with local, state, federal, and foreign laws governing its


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

93



--------------------------------------------------------------------------------






personnel, including, workers’ compensation, Social Security, withholding and
payment of any and all federal, state and local personal income taxes,
disability insurance, unemployment, and any other taxes for such persons,
including any related employer assessment or contributions required by law, and
all other regulations governing such matters, and the payment of all salary,
vacation and other employee benefits. At each Party’s expense as described
herein, such Party agrees to defend, indemnify, and hold harmless the other
Party, its officers, agents, employees, and successors in interest from and
against any claim, action, proceeding, liability, loss, damage, cost, or
expense, including, attorneys’ fees as provided herein paid to a third party
arising out of such Party’s alleged failure to pay, when due, all such taxes and
obligations (collectively referred to for purposes of this Section 44 as
“Employment Claim(s)”). The indemnifying Party shall pay to the other Party any
and all amounts that a court finally awards to a third party or that Supplier
agrees to in settlement with a third party of any such Employment Claim as
provided in Section 35.7 (General Indemnity).
45.    Subcontractors
45.1    Approval Required
Gap has relied, in entering into this Agreement, on the reputation of, and on
obtaining the personal performance of, Supplier itself and Supplier Approved
Subcontractors listed in Exhibit D.23 (Subcontractors). Consequently, no
performance of this Agreement, or any additional portion thereof, shall be
subcontracted by Supplier without the prior written consent of Gap. Any attempt
by Supplier to subcontract any performance, obligation, or responsibility under
this Agreement, without the prior written consent of Gap, shall be null and void
and shall constitute a material breach of this Agreement.
Notwithstanding the above, Supplier may, in the ordinary course of business,
subcontract (i) for third party services or products that are not a material
portion of the Services, that are not exclusively dedicated to Gap and that do
not include regular direct contact with Gap or Gap Affiliate personnel or the
performance of Services at Gap sites, or (ii) with temporary personnel firms for
the provision of temporary contract labor (collectively, “Shared
Subcontractors”); provided, that such Shared Subcontractors possess the training
and experience, competence and skill to perform the work in a skilled and
professional manner. Gap shall have no approval right with respect to such
Shared Subcontractors. If, however, Gap expresses dissatisfaction with the
services of a Shared Subcontractor, Supplier shall work in good faith to resolve
Gap’s concerns on a mutually acceptable basis and, at Gap request, replace such
Shared Subcontractor at no additional cost to Gap.
45.2    Request for Approval
If Supplier desires to subcontract any portion of its performance, obligations,
or responsibilities under this Agreement, Supplier shall make a written request
to Gap for written Approval to enter into the particular subcontract. Supplier’s
request to Gap shall include:
(a)    The reason(s) for the particular subcontract;
(b)    A detailed description of the work to be performed by the proposed
Subcontractor;
(c)    Identification of the proposed Subcontractor and an explanation of why
and how the proposed Subcontractor was selected; and
(d)    Any other information reasonably requested by Gap.

94



--------------------------------------------------------------------------------






45.3    Review of Request
Gap will review Supplier’s request to subcontract and determine, in its sole and
absolute discretion, whether or not to consent to such request on a case-by-case
basis.
45.4    Supplier Obligations Remain Unchanged
Supplier shall remain responsible to Gap for any and all performance required
under this Agreement by Supplier or its approved Subcontractors, including, the
obligation to properly supervise, coordinate, and perform all work required
under the Services, and no subcontract shall bind or purport to bind Gap or
excuse Supplier of performance. Supplier shall be solely liable and responsible
for any and all payments and other compensation to, and the performance of, all
Subcontractors and their officers, employees, agents, and independent
contractors. All agreements between Supplier and any Subcontractors shall
include provisions at least as favorable to Gap as those contained in this
Agreement.
45.5    Approval of Subcontractor Personnel/Termination
In the event Gap consents to any subcontracting, such consent shall be subject
to Gap’s right to give prior and continuing approval of any and all
Subcontractor personnel providing services under such subcontract. Supplier
shall assure that any Subcontractor personnel, excluding Shared Subcontractors,
not reasonably approved in writing by Gap shall be immediately removed from the
provision of any services under the particular subcontract or that other action
is taken as requested by Gap.
Further, in the event that Gap consents to any subcontracting, such consent
shall be subject to Gap’s right to require the removal of a Subcontractor, in
whole or in part, at any time upon written notice to Supplier upon the
occurrence of a material breach of this Agreement, provided such breach is not
cured within thirty (30) days of such notice. Gap shall not be liable or
responsible in any way to Supplier, to any Subcontractor, or to any officers,
employees, or agents of Supplier or any Subcontractor, for any claims, demands,
damages, liabilities, losses, costs, or expenses, including, defense costs and
legal, accounting and other expert, consulting or professional fees, in any way
arising from or related to Gap’s exercise of such rights.
46.    Interpretation of Agreement
46.1    Conflict Between Agreement and Exhibits
Exhibits A, B, C, D, F,J, L, M, and N are attached to, incorporated herein by
reference, and form a part of this Agreement. Exhibits A through O are referred
to individually and collectively below as the “Exhibits.” The Schedules attached
to the Exhibits are also incorporated herein by reference, and form a part of
this Agreement.
In the event of any conflict or inconsistency in the definition or
interpretation of any word, responsibility, schedule, or the contents or
description of any task, subtask, deliverable, goods, service, or other work, or
otherwise, between the body of this Agreement, the Exhibits, and/or Schedules,
between Exhibits, or between Schedules such conflict or inconsistency shall be
resolved by giving precedence first to the body of this Agreement, and then to
the Exhibits and Schedules according to the following priority:
(1) Exhibit A.6.1 (Mainframe Services Statement of Work), Exhibit A.5 (Managed
Network Services Statement of Work), Exhibit A.4 (End User Support Services
Statement of Work), Exhibit A.7 (Distribution Center Statement of Work), and
Exhibit A.8 (Stores Network Statement of Work);

95



--------------------------------------------------------------------------------






(2)    Exhibit A.1 (Glossary to the Functional Service Area Statements of Work);
(3)    Exhibit B (Service Level Agreement);
(4)    Exhibit C (Fees and Resource Baselines);
(5)    Exhibit C.7 (Financial Responsibility Matrix);
(6)    Exhibit F (Form of Implementation Agreement), Exhibit J (Gap
Competitors), Exhibit L (Monthly Performance Review – Standing Agenda), Exhibit
M (Key Employees); and
(7)    Exhibit D (Additional Exhibits).
46.2    Choice of Law
This Agreement and performance under it shall be governed by and construed in
accordance with the laws of the State of California, without the application of
its conflict of laws provisions.
46.3    Venue and Jurisdiction
The Parties agree that all actions or proceedings arising in connection with
this Agreement shall be tried and litigated exclusively in the state or federal
(if permitted by law and a Party elects to file an action in federal court)
courts located in San Francisco, California. This choice of venue is intended by
the Parties to be mandatory and not permissive in nature, and to preclude the
possibility of litigation between the Parties with respect to, or arising out
of, this Agreement in any jurisdiction other than that specified in this Section
46.3 (Venue and Jurisdiction). Each Party waives any right it may have to assert
the doctrine of forum non conveniens or similar doctrine or to object to venue
with respect to any proceeding brought in accordance with this Section 46.3
(Venue and Jurisdiction). Notwithstanding the foregoing, if any action or
proceeding outside of the state or federal courts in San Francisco, California,
is necessary to collect or enforce any order, injunction, award or judgment of
the United States court, there shall be no contractual restriction on the
jurisdiction or venue for such action or proceeding.
46.4    Agreement Drafted by All Parties
This Agreement is the result of arm’s length negotiations between the Parties
and shall be construed to have been drafted by all parties such that any
ambiguities in this Agreement shall not be construed against either Party.
46.5    Terminology
All personal pronouns used herein, whether used in the feminine, masculine, or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. Unless otherwise expressly stated, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section, subsection or other
subpart. The words “include” and “including” shall not be construed as terms of
limitation.
46.6    Section Headings
The section headings contained herein are for convenience in reference and are
not intended to define or limit the scope of any provision of this Agreement.

96



--------------------------------------------------------------------------------






46.7    Counterparts
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and will become effective and binding upon the Parties as
of the Second Amended Effective Date at such time as all the signatories hereto
have signed a counterpart of this Agreement.
46.8    Appointment of Agent for Service of Process
During the Term of this Agreement and for a period of two (2) years thereafter,
Supplier shall maintain, for each Affiliate rendering Services under this
Agreement and any Implementing Agreements, registered agents authorized to
receive service of process within the State of California, and shall provide the
name and street address of such registered agents to Gap within thirty (30) days
of the Reference Date and any change during the Term.
47.    Notices
Any notices required or permitted to be given hereunder by either Party to the
other shall be given in writing: (1) by personal delivery; (2) by electronic
facsimile with confirmation sent by United States first class registered or
certified mail, postage prepaid, return receipt requested; (3) by bonded courier
or by a nationally recognized overnight delivery company; or (4) by United
States first class registered or certified mail, postage prepaid, return receipt
requested, in each case, addressed to the Parties as follows (or to such other
addresses as the Parties may request in writing by notice given pursuant to this
Section):
All Notices:
To Company:    
*












With copies to:
*














And    
*
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.










    

97



--------------------------------------------------------------------------------






And


To: Supplier
*    




With copy to:
*                    


Notices shall be deemed received on the earliest of personal delivery, upon
delivery by electronic facsimile with confirmation from the transmitting machine
that the transmission was completed, twenty-four (24) hours following deposit
with a bonded courier or overnight delivery company; or seventy-two (72) hours
following deposit in the U.S. Mail as required herein.
48.    Entire Agreement
This Agreement contains the entire agreement between Supplier and Gap with
respect to the subject matter of this Agreement, and, as of the Second Amended
Effective Date, it supersedes all other prior and contemporary agreements,
understandings, and commitments between Supplier and Gap with respect to the
subject matter of this Agreement, including that certain First Amended and
Restated Master Services Agreement dated as of August 23, 2012.
49.    Severability
If any provision of this Agreement is found to be invalid or unenforceable by
any court, such provision shall be ineffective only to the extent that it is in
contravention of applicable laws without invalidating the remaining provisions
hereof.
50.    Electronic Transfer of Intellectual Property
Whenever practical, Supplier agrees to deliver Software deliverable under this
Agreement including any updates or patches, via download, File Transfer Protocol
(FTP), or through the use of Supplier's copy of the tangible software media.
Notwithstanding anything to the contrary in Section 3.3 (Documentation), upon
completion of such delivery, Supplier shall remove the tangible software media
and not provide any of the tangible software media to Gap.
51.    Force Majeure
Neither Party shall be liable for any delay or failure to perform (i) if and to
the extent such delay or failure arises from an act of God or of the public
enemy, act of civil disobedience, epidemic, war, or insurrection; and (ii)
provided the non-performing Party is without fault and the delay or failure
could not have been prevented by reasonable precautions. In such event, the
non-performing Party is excused from further performance for as long as such
circumstances prevail and the Party continues to use its best efforts to
recommence performance and mitigate the impact of its non-performance. Any Party
so delayed shall promptly notify the other Party and describe the circumstances
causing the delay. If an event substantially prevents or delays performance of
the Services necessary for the performance of critical Gap functions for more
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



98



--------------------------------------------------------------------------------






than *, Gap, at its sole discretion, may procure Services from an alternate
source, and Supplier shall be liable for payment for such Services. If Supplier
is unable to perform the Services within *, Gap, at its sole discretion, may (i)
terminate any portion of the Agreement affected by the nonperformance and the
charges shall be equitably adjusted; or (ii) terminate the Agreement as of the
date specified by Gap in a written notice to Supplier without payment of
Termination Charges as set forth in Exhibit C.6 (Termination for Convenience
Fees). Gap shall be responsible for the Stranded Costs arising from the
termination. Supplier shall not have the right to any additional payments from
Gap as a result of any force majeure occurrence. The existence of a force
majeure event shall not relieve Supplier of its obligation to use its best
efforts to execute Gap’s business continuity plan and disaster and recovery plan
for Gap, or to pursue its best practice processes, including, as to stores,
Severity 1 response obligations to restore Gap operations, except to the extent
that execution of the business continuity plan, disaster and recovery plan, or
operation restoration activity is itself prevented by the force majeure event.
52.    Liens
Supplier agrees to keep Gap, all of the real and personal property of Gap, and
the Services free and clear of all liens or lien claims. Should any lien or lien
claim be asserted for any reason, Gap may, at its sole discretion (i) pay the
amount of such lien or lien claim; (ii) deduct such amounts from payments due to
Supplier; and/or (iii) require Supplier to obtain a properly executed release of
lien satisfactory to Gap.
53.    Demonstrations and Promotions
53.1    Promotions Referring to Gap
Supplier agrees that Gap shall be entitled to review and Approve any and all
promotional materials that contain a reference to Gap as contemplated herein
before publication or distribution of same. No public disclosures by Supplier
relating to this Agreement, except for internal announcements or disclosures
required to meet legal or regulatory requirements, shall be made without the
prior written approval of authorized representatives of the other Party.
53.2    Demonstration and Promotions Not Warranties
In no event shall any demonstration or any promotional materials pursuant to
this Section constitute an endorsement, representation or warranty, express or
implied, by Gap. In the event of a dispute between Gap and Supplier, Gap’s
agreement to participate in promotions and demonstrations under this Section and
all statements made by Gap in connection with such activities shall not be
deemed an admission or declaration against interest of Gap in any trial or
dispute resolution proceeding between the Parties.
53.3    Reserved




[Signature Page Follows]
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



99



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement to become effective
as of the Second Amended Effective Date.
THE GAP, INC.
 



 



 
By:     /s/ Glenn Murphy
Name: Glenn Murphy
Title: Chief Executive Officer
              
        The Gap, Inc.




INTERNATIONAL BUSINESS MACHINES CORPORATION
 

 

 

 
By:      /s/ Michael Osentoski
Name: Michael Osentoski
Title: Vice President
   Global Senior Project Executive
   IBM Global Technology Services
Date: March 29, 2013
 
Date: April 3, 2013







THE GAP, INC.
 



 



 
By:     /s/ Sabrina Simmons
Name: Sabrina Simmons
Title: Executive Vice President and Chief
        Financial Officer
        The Gap, Inc.
 
 
Date: March 29, 2013




 






100



--------------------------------------------------------------------------------






EXHIBIT LIST


Exhibit A
Functional Service Area Statements of Work
 
A.1
Glossary to Statements of Work
 
A.2
Reserved
 
A.2.1
Reserved
 
A.3.a
A.3.1
European Store Maintenance SOW
Store Services SOW
 
A.3.2
Reserved
 
A.4
End User Support Services SOW
 
A.5
Reserved
 
A.6.1
Mainframe Services SOW
 
A.6.2
Reserved
 
A.6.3
Reserved
 
A.6.3(a)
Reserved
 
A.10
Reserved
 
A.10 (a)
Reserved
 
A.7
Distribution Center Services
 
A.8
Store Network Services
Exhibit B
Service Level Agreement
 
B.1
Service Level Matrix
 
B.2
Reserved
 
B.3
Measuring Tools and Methodology
Exhibit C
Fees and Resource Baselines
 
C.1.1.a
Charges – U.S. & Canada Retained
 
C.1.1.b
Charges – U.S. & Canada Terminated
 
C.1.2.a
Charges – By Country Retained
 
 
 
 
C.1.2.b
Charges – By Country Terminated
 
C.2.1.1
Service Catalog
 
C.2.1.2
Service Catalog – Store Parts
 
C.3.1.1
Voice Minutes Pricing – U.S. (Verizon)
 
C.6.1
C.6.2


Termination Fees
Annual Stranded Costs Estimate


 
C.7
Financial Responsibility Matrix
 
 
 
 
C.7.2
Financial Responsibility Matrix – Software
 
C.7.4
C.7.4.b
Financial Responsibility Matrix – Hardware, North America
Financial Responsibility Matrix – Hardware, Europe
 
C.7.5
Financial Responsibility Matrix – Facilities
 
C.9
Project Labor Rates – Hourly
 
C.10
Customer Replaceable Unit (CRU) List
 
C.11
2013 Router Implementation Project


101



--------------------------------------------------------------------------------






 
C.12.4
C.14
Symbol Maintenance
Resource Unit Data Definition Document
 
 
 
 
 
 
 
C.15.1
C.15.1.1
C.15.1.2
C.15.1.3
Per event Pricing – Stores, North America
Per event Pricing – Stores, U.K.


Per event Pricing – Stores, France


Per event Pricing – Stores, Ireland
 
C.15.2
Other Charges – Stores
 
C.15.3
Cancelled Event Pricing - Stores
 
C.15.4
C.15.5
Pass Through Expenses – Stores
Per event Pricing – Stores (European IMACs)
Exhibit D
Additional Exhibits
 
D.1
Gap Policies and Procedures
 
D.2
Governance
 
D.3
Projects
 
D.5
Gap Record Retention Policy
 
D.6
Reserved
 
D.7
Reserved
 
D.8
Reserved
 
D.12
Reserved
 
D.13
Management Reports
 
D.14
Reserved
 
 
 
 
D.16
Gap Equipment
 
D.17
Gap Sites
 
D.18
Reserved
 
D.19
Reserved
 
D.20
Supplier Locations
 
 
 
 
 
 
 
D.23
Subcontractors
 
D.25
D.26
Reserved
Reserved
Exhibit E
Reserved
Exhibit F
Form of Implementation Agreement
Exhibit G
Reserved
Exhibit H
Reserved
Exhibit I
Reserved
Exhibit J
Gap Competitors
Exhibit K
Reserved
Exhibit L
Monthly Performance Review – Standing Agenda
Exhibit M
Key Employees
Exhibit N
Exhibit O
Termination Plan for Terminated and Transitioned SOW
Reserved
 
 
 
 
 
 
 
 
 
 


102



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------









Exhibit A.1 - Glossary


to


Second Amended and Restated Master Services Agreement


March 29, 2013










This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.












--------------------------------------------------------------------------------




Exhibit A.1     Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



EXHIBIT A.1
GLOSSARY
TO STATEMENTS OF WORK
Whenever used in the Exhibits or Schedules to the Agreement, the words and
phrases listed below shall have the meanings given in the glossary below (the
“Glossary”). Capitalized terms not otherwise defined in the Glossary shall have
the meanings ascribed to them in Section 1 (Definitions) of the Agreement or in
other Exhibits.
In the event there is a conflict between how a term is defined in the Glossary
and any other portion of the Agreement, the order of precedence for
understanding the meaning of that term, shall be as follows: (a) how that term
is defined in the Agreement; (b) how that term is defined in the Glossary; and
(c) how that term is defined in the Exhibit.
1.
“24x7x365” shall mean 24 hours, 7 days per week, and 365 days per year,
including Supplier holidays.

2.
“Acceptance Criteria” shall mean the criteria used to determine whether the
Deliverables are mutually agreed to. Acceptance Criteria include: (i) any
mutually agreed written criteria identified as Acceptance Criteria, (ii)
Compliance with all Specifications, and/or (iii) for all software and system
deliverables that process data, such item’s successful integration with all
other Services, Software, Equipment, Systems, and other resources and its
documentation such that the anticipated end user can utilize the functionality
of such Deliverable and that reasonable knowledgeable professionals can
understand, maintain, support, and modify such item.

3.
“Add” shall have the meaning set forth in Section 1.3 (Definitions) of Exhibit
A.4 (End User Support Services Statement of Work).

4.
“Agreement” shall mean the Second Amended and Restated Master Services Agreement
between Gap and Supplier dated as of March 29, 2013.

5.
“At Risk Amount” shall have the meaning set forth in Attachment A (Definitions)
of Exhibit B (Service Level Agreement).

6.
“Availability” shall mean, subject to Exhibit B (Service Level Agreement), of
the Scheduled Hours set forth in the Functional Service Area Statements of Work,
the aggregate number of hours in any month during which each defined and
supported system to be measured for the Service Level, such as Equipment,
Software, LAN or data, is actually available for use by Authorized Users during
the Scheduled Uptime for the defined system.

7.
“Break/Fix” shall mean returning the Equipment and/or Software to its original
functional state immediately prior to the Incident that caused it to cease
functioning.

8.
“Build” shall have the meaning set forth in Section 1.3 (Definitions) of Exhibit
A.4 (End User Support Services Statement of Work).

9.
“Business Hours” shall mean (whether capitalized or not) the local hours of
operation of Gap for each Business Day as expressed in the Functional Service
Area Statements of Work; provided, however, that for Stores, the term Business
Hours shall include any hours during which the particular Store is made
accessible to Supplier.

10.
“Cabling” shall mean the peripheral wires that interconnect Standard electronic
computing equipment, exclusive of Wiring within walls.

11.
Call” shall mean an end user initiated request to the Help Desk either through
the


Exhibit A.1     Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 1 of 6

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



telephone or through electronic means (e.g., fax, voice-mail, e-mail or web).
The Help Desk will then handle the request either by an agent, status messaging
on an ACD or through automation.
12.
“Campus” shall mean the facilities identified as such in Exhibit D.17 (Gap
Sites).

13.
“Cascade” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.4 (End User Support Services Statement of Work).

14.
“Change(s)” shall have the meaning set forth in the Functional Service Area
Statements of Work.

15.
“Change Management” shall have the meaning set forth in the Functional Service
Area Statements of Work.

16.
“Coordinate” shall mean that Supplier will, while providing the Services,
communicate, cooperate and collaborate with Gap and Third Party Vendors whose
products and services have a direct impact on the ability of Supplier to deliver
the Services. Coordination includes communicating, cooperating and collaborating
with Gap and the applicable Third Party Vendor to organize the scheduling and
performance of the Services and Gap’s and the Third Party Vendor’s tasks.
Supplier will inform Gap of occurrences in which Gap and/or the identified Third
Party Vendor fails to communicate, cooperate or collaborate with Supplier
relating to the performance of the Services and the identified Third Party
Vendor’s tasks.

17.
“Critical Service Levels” shall have the meaning set forth in Attachment A
(Definitions) of Exhibit B (Service Level Agreement).

18.
“CSSC” shall mean *.

19.
“De-Install” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.4 (End User Support Services Statement of Work).

20.
“Deskside” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.4 (End User Support Services Statement of Work).

21.
“FTE” shall have the meaning set forth in Section 1.3 (Definitions) of Exhibit
A.4 (End User Support Services Statement of Work).

22.
“Help Desk” shall mean the facilities, associated technologies, and fully
trained staff who responds to Calls, Coordinates all Incident and Problem
Management activities, and acts as the primary point of contact for Authorized
Users in regard to the Services. The Help Desk provides a single point of
contact for entitled Authorized Users to call in regard to the Services.

23.
“Help Desk Support” shall have the meaning set forth in Section IX of Exhibit
A.4 (End User Services Statement of Work).

24.
“IMAC” shall have the meaning set forth in Section 1.3 (Definitions) of Exhibit
A.4 (End User Support Services Statement of Work).

25.
“Implement” or “Implementation” shall mean the process by which Equipment,
Software or Services are placed into operation in a manner consistent with its
purpose, design or applicable Statement of Work or Specifications.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.1     Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 2 of 6

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



26.
“Incident” shall mean any event or occurrence that is not part of the standard
operation of a Service and that causes, or may cause, an interruption to, or a
reduction in, the quality of that Service.

27.
“Incident and Problem Management” shall have the meaning set forth in the
Functional Service Area Statemens of Work.

28.
“Initial Pilot” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.4 (End User Support Services Statement of Work).

29.
“Install” or “Installation” shall mean the activities to be performed by
Supplier to put Equipment or Software into position, make it ready for use by
Gap and confirm that it operates in accordance with applicable specifications.

30.
“IP” shall have the meaning set forth in Section 1.2 (Definitions) of Exhibit
A.8 (Stores Network Services Statement of Work).

31.
“IT” shall mean information technology.

32.
“Maintain” or “Maintenance” shall mean: (A) with respect to Equipment,
supporting and maintaining all Equipment in good operating condition, subject to
normal wear and tear, undertaking and performing repairs and maintenance on
Equipment in accordance with the applicable manufacturer’s recommendations and
specifications, and such other services and repairs required to maintain the
Equipment so that it operates properly and in accordance with the applicable
specifications; and (B) with respect to Software, supporting and correcting or
causing to be corrected any failure of the Software to perform in accordance
with the applicable specifications, (including fixed, patched, upgrades, defect
repairs, programming corrections, and remedial programming) and providing such
services and repairs required to maintain the Software so that it operates
properly and in accordance with the applicable specifications.

33.
“Malware” shall mean malicious Software, code, or programs that are developed
for the purpose of adversely impacting a System or data, enabling unauthorized
access to or disclosing confidential data stored on a System, and includes, but
is not limited to, the following malicious code types: viruses, worms, Trojan
horse programs, and Spyware.

34.
“Manage” and “Management” shall mean to administer, supervise, direct and/or
control, and as to Managed Strategic Suppliers shall include the functions set
forth in Section 9 of the Agreement and in this Exhibit.

35.
“Managed Workstation Replacement Project” shall have the meaning set forth in
Section 1.3 (Definitions) of Exhibit A.4 (End User Support Services Statement of
Work).

36.
“Move” shall have the meaning set forth in Section 1.3 (Definitions) of Exhibit
A.4 (End User Support Services Statement of Work).

37.
“N” shall have the meaning set forth in Section 1.3 (Definitions) of Exhibit A.4
(End User Support Services Statement of Work).

38.
“N-1” shall have the meaning set forth in Section 1.3 (Definitions) of Exhibit
A.4 (End User Support Services Statement of Work).


Exhibit A.1     Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 3 of 6

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





39.
“Network” shall mean any interconnected grouping of Systems, Equipment, Software
and associated attachments, features, accessories, peripherals and Cabling,
together with all modifications, substitutions, upgrades or enhancements used to
deliver the Services to Authorized Users, as in existence as of the Initiation
Date and as modified by or for Gap following such date.



40.
“Next Business Day” or “NBD” shall mean Monday through Friday, excluding Gap
holidays (i.e., New Years, Christmas, Thanksgiving, Memorial Day, Fourth of
July, Labor Day), during local store business hours.

41.
“OEM” shall mean the original equipment manufacturer.

42.
“POS” shall have the meaning set forth in Section 1.b (Definitions) of Exhibit
A.3 (Stores Services Statement of Work).

43.
“Problem” shall mean any event or occurrence that is not part of the standard
operation of a Service and that causes, or may cause, an interruption to, or a
reduction in, the quality of that Service, that results in an entry into the
Problem Management system.

44.
“Problem Management” shall mean the services described in the Functional Service
Area Statements of Work.

45.
“Procedures Manual” shall mean the documentation mutually agreed to by Gap and
Supplier (provided by Supplier in electronic or hard copy form) describing the
operating processes and procedures governing the performance of the Services
under the Agreement. The Procedures Manual may contain Supplier and Gap
confidential and proprietary information.

46.
“Procure” or “Procurement” shall mean that a party will purchase, or otherwise
acquire, in its name and at its expense, certain goods and services that are
required to provide the Services.

47.
“Removal/Disposal Services” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.4 (End User Support Services Statement of Work).

48.
“Resolve” or “Resolution” shall mean to correct an Incident or Problem for which
Supplier is responsible with either a permanent solution or an interim work
around solution.

49.
“Service Level Credit” shall have the meaning set forth in Attachment A
(Definitions) of Exhibit B (Service Level Agreement).

50.
“Service Level Defaults” shall have the meaning set forth in Attachment A
(Definitions) of Exhibit B (Service Level Agreement).

51.
“Service Request” shall mean the submission of a written service request by
either Supplier or Gap for a Change or a Project proposal (e.g., end user
IMACs).

52.
“Standard” shall mean the Equipment and Software of Gap in place as of the
Effective Date.

53.
“Store Equipment” shall have the meaning set forth in Section 1.b (Definitions)
of Exhibit A.3 (Stores Services Statement of Work).

54.
“Store Locations” shall have the meaning set forth in Section 1.b (Definitions)
of Exhibit A.3 (Stores Services Statement of Work).


Exhibit A.1     Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 4 of 6

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



55.
“Store Server” shall have the meaning set forth in Section 1.b (Definitions) of
Exhibit A.3 (Stores Services Statement of Work).

56.
“Store Workstation” shall have the meaning set forth in Section 1.b
(Definitions) of Exhibit A.3 (Stores Services Statement of Work).

57.
“Level 1 Support” shall have the meaning set forth in Section 3.1.a of Exhibit
A.8 (Stores Network Services Statement of Work).

58.
“Level 2 Support” shall have the meaning set forth in Section 3.1.b of Exhibit
A.8 (Stores Network Services Statement of Work).

59.
“Level 3 Support” shall have the meaning set forth in Section 3.1.c of Exhibit
A.8 (Stores Network Services Statement of Work).

60.
“Time and Materials” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.4 (End User Support Services Statement of Work).

61.
“Warehouse Devices” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.4 (End User Support Services Statement of Work).

62.
“Workstation” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.4 (End User Support Services Statement of Work).

63.
“Workstation Replacement Program” shall have the meaning set forth in Section
1.3 (Definitions) of Exhibit A.4 (End User Support Services Statement of Work).




Exhibit A.1     Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 5 of 6

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





















Exhibit A.3.a
Statement of Work
European Store Maintenance Services
March 29, 2013


This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.


Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



TABLE OF CONTENTS
 
 
Page No.


I.
Introduction
2


II.
Operating Principles and Objectives
4


III.
Changes of exhibits and additions, modifications or deletions to store equipment
5


IV.
Maintenance Services
6


V.
IMAC Services
6


VI.
Warehouse Services
6


VII.
Gap Responsibilities
7


Attachment A:
Maintenance Services (UK, France, Ireland)
8


Attachment B:
Hours of Maintenance Coverage
25


Attachment C:
Intentionally Left Blank
27


Attachment D:
IMAC Services - Store Installs, Moves, Adds, and Changes (United Kingdom,
France, Ireland and Italy)
28


Attachment E:
Warehouse Services (United Kingdom, France, Ireland and Italy)
37






Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Statement of Work
European Store Maintenance Services
I.
INTRODUCTION

a)    Introduction
This Exhibit A.3.a (European Store Maintenance Services Statement of Work) to
the Agreement (this “Statement of Work”) sets forth the minimal Services that
Supplier shall provide as of the Effective Date, including Services to provide
(1) Maintenance Services; (2) IMAC Services; (3) Warehouses Services and (4)
Cabling Services, as further described herein (collectively described as the
“Store Services”), references in the Agreement to Services shall be deemed to
include Store Services. The Store Services described herein will be provided by
Supplier to Gap pursuant to the Agreement and shall be provided utilizing
Supplier’s best practices. With respect to the Store Services, Supplier will
also perform activities and requirements as specified in Exhibit A.8 (Store
Network Services) limited to on-site break/fix and IMACs.
Supplier shall provide information on the Store Services using a media that is
efficient, easy to use, and easily accessible by Gap Authorized Users and
subject to Approval by Gap. Gap expects that Supplier will bring value to areas
in addition to those identified in the Agreement and this Statement of Work.
Supplier should describe any unique capabilities it possesses for assisting Gap
in achieving additional improvements and describe how it would make such
capabilities available to Gap.
Unless otherwise provided, references to Sections will be to Sections of this
Statement of Work and references to Exhibits will be to Exhibits of the
Agreement. The section headings in this Statement of Work are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Statement of Work.
Supplier shall provide the Store Services as required to meet or exceed the
Service Levels in Exhibit B.1 (Service Level Matrix). Supplier (i) has
responsibility for the performance of the Store Services detailed in this
Statement of Work; and (ii) shall be held responsible for the performance of the
Store Services without regard to the use by Supplier of third-party products or
suppliers. Changes to this Statement of Work will be mutually agreed to by the
Gap and Supplier and implemented and managed using the Change Control
Procedures.






b)    Definitions

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 2


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Except as otherwise expressly provided herein, or unless the context clearly
requires otherwise, capitalized terms used in this Statement of Work shall have
the meanings set forth below. Capitalized terms used in this Statement of Work
but not otherwise defined in this Statement of Work shall have the meanings
ascribed to them in Exhibit A.1 (Glossary to Statements of Work) or in Section 1
of the Agreement.
“Agreement” means the Master Services Agreement dated as of the Reference Date
between Gap and Supplier.
“Auto-Add” shall mean the process of adding warranted and non-warranted IBM
Branded Machines and Non-IBM Branded Machines purchased or licensed in
conjunction with the Store Services as Store Equipment.
“Covered Locations” shall mean the Gap Store Locations and Store Lab Facilities
and other locations listed in Exhibit D.17.
“Covered Machines” shall mean, at any given point in time during the Term, IBM
Branded Machines and Non-IBM Branded Machines that are of the type listed in
Exhibit D.16.f (Covered Machines), and which includes Third Party Covered
Machines (as defined in Attachment A and as listed in D.16.f). Notwithstanding
the above, only In-Service Machines shall be deemed Covered Machines for
purposes of receiving Store Services hereunder.
“CSR” shall mean an IBM field and/or network technician (Customer Service
Representative) who performs Store Services pursuant to this Statement of Work.
“Gap Store Support” means the Help Desk which is the primary point of contact
for users regarding Attachment A.
“Hours of Maintenance Coverage” means the hours during which Supplier will
provide on-site maintenance service for Gap Inc stores.
“IBM Branded Machines” shall mean a machine that bears an IBM logo, an item of
equipment that bears an IBM logo, or an item of hardware that bears an IBM logo,
and its features, conversions, upgrades, elements or accessories, or any
combination of them.
“In-Service Machines” are those IBM Branded Machines or Non-IBM Branded Machines
which are listed in Exhibit D.16.f that are included in the actual usage counts
for the *


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 3


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



for charging purposes as described in Exhibit C. In-Service Machines includes
those which are included in the actual usage counts for the * for charging
purposes pursuant to Exhibit C, despite the fact that Exhibits D.16.f have not
yet been updated to include such new In-Service Machines.
“Non-IBM Branded Machine” shall mean a machine that does not bear an IBM logo,
an item of equipment that does not bear an IBM logo, or an item of hardware that
does not bear an IBM logo, and its features, conversions, upgrades, elements or
accessories, or any combination of them.
“Out of Service Machines” are those IBM Branded Machines or Non-IBM Branded
Machines which are listed in Exhibit D.16.f which are not included in the actual
usage counts for the * for charging purposes pursuant to Exhibit C. Out of
Service Machines will be reclassified as In-Service Machines when such machines
are included in the actual usage counts for the * for charging purposes pursuant
to Exhibit C.
“POS” means point of sale.
“Store Equipment” means Covered Machines.
“Store Locations” means those Gap locations with Store Equipment as specified in
Exhibit D.17 (Gap Sites).
“Store Server” has the meaning set forth in Section IV
“Store Workstation” has the meaning set forth in Section IV.
“Supplier Integration Center” shall mean the Supplier facility located in the *,
or as otherwise agreed by the parties in writing, which are used to perform
applicable Services under Attachment D and Attachment E.
II.
OPERATING PRINCIPLES AND OBJECTIVES

Supplier shall perform the Store Services in accordance with the terms of this
Statement of Work:
a)
Supplier shall be responsible for the Store Services described herein at Covered
Locations as provided as of the Initiation Date or as of the date agreed for any
changes to this Statement of Work.

b)
Precedence of obligations: The Parties acknowledge that certain obligations may
be set forth in both this Statement of Work and elsewhere in the Agreement, and
that in the event of a conflict, such conflict shall be resolved in accordance
with Section 46.1 of the Agreement.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 4


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



c)
As to the Covered Machines, if in Supplier’s provisioning of the Store Services
under this Statement of Work, Gap is provided * owned by or licensed from (i) a
Third Party Vendor, including Non-IBM Branded Machines or (ii) by Supplier,
Supplier shall hereby grant to Gap (or has secured for Gap from such Third Party
Vendor) *. The foregoing license rights shall be provided as to all Covered
Machines that are Supplier branded, and * branded.  The foregoing license rights
shall apply to all Covered Machines other than Supplier branded, * (“Other
Covered Machines”), to the extent such rights are obtainable by Supplier from
the applicable vendor in connection with the Other Covered Machines.  To the
extent such rights are certified in writing by Supplier as not being available
as to Other Covered Machines, Supplier shall provide Gap *.  As to all Covered
Machines, Supplier shall ensure that Gap has * use such * to execute and use the
Store Services and Store Equipment as specified herein and in the Agreement.

III.
CHANGES OF EXHIBITS AND ADDITIONS, MODIFICATIONS OR DELETIONS TO STORE EQUIPMENT

a)
Gap may add, delete or modify Exhibit D.16.f (Gap Equipment), or Exhibit D.17
(Gap Sites) in accordance with this Statement of Work. In order to add, delete
or modify Non-IBM Branded Covered Machines, IBM’s prior consent is required,
which consent shall not be unreasonably withheld or delayed. Modifications to
Exhibits will be processed in accordance with the Change Control Procedure
described in Section 19.4 of the Master Services Agreement, Modifications to
this Statement of Work, shall be processed twice per calendar year and the
Parties shall cooperate in good faith to process such requests promptly, however
Store Services will be provided for such Store Equipment, regardless whether or
not the Exhibits specified above have been updated.

b)
Supplier will provide Auto-Add services in conjunction with Store Equipment
(including Software accompanying such Store Equipment) purchased or licensed by
IBM or Gap during the Term.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 5


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



c)
Gap may request from time to time that In-Service Machines be changed to Out of
Service Machines and vice versa.

IV.
MAINTENANCE SERVICES

For purposes of this Statement of Work, “Maintenance Services” are those
Services specified in Attachment A of this Statement of Work, for the Covered
Machines.
a)
Store Servers includes *. Maintenance Services include warranty and off-warranty
hardware maintenance to provide responses in accordance with Exhibit B.1
(Service Level Matrix). New Store Servers will include the purchase by Gap of a
* warranty upgrade.

b)
Store Workstations include a *. Maintenance Services include warranty and
off-warranty hardware maintenance to provide responses in accordance with
Exhibit B.1 (Service Level Matrix).

c)
“POS Configuration” includes POS devices which together make up an automated POS
register. These components are (A) a * such as *, (B) a *, and (C) a * as *.
Maintenance Services include warranty and off-warranty hardware maintenance to
provide responses in accordance with Exhibit B.1 (Service Level Matrix). New POS
Configurations will include the purchase of a * warranty by Gap.

V.
IMAC SERVICES

For purposes of this Statement of Work, “IMAC Services” shall be those Services
specified in the description in Attachment D of this Statement of Work. “IMAC”
means Stores Installs, Moves, Adds, and Changes.
VI.
WAREHOUSE SERVICES

For purposes of this Statement of Work, “Warehouse Services” shall be those
Services specified in the description in Attachment E of this Statement of Work.











__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 6


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





VII.
GAP RESPONSIBILITIES

a)
General

Except as otherwise agreed by the parties under this Statement of Work, Gap will
be responsible for the items listed in the sections referenced below. Subject to
Section 17.2 (Interfering Acts) of the Agreement, nothing in this Section VII
(Gap Responsibilities) shall relieve Supplier of its obligations under this
Statement of Work or the Agreement. With respect to the items and access
provided by Gap, as set forth in this Section and the relevant sections
referenced below, Supplier shall utilize such items and access to such Gap
Systems and Store Equipment only to the extent necessary for, and only in the
performance of Store Services under this Statement of Work.
b)    Gap Retained Responsibilities
Gap shall be responsible for the Retained Responsibilities provided in Section 3
(Gap Retained Responsibilities) of Attachment A (Maintenance Services) to this
Statement of Work, Section 1.7 of Attachment D (IMAC Services) and Section 1.11
of Attachment E (Warehouse Services).

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 7


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Attachment A: Maintenance Services (UK, France, Ireland)
Generally
Under this Attachment A, Supplier shall provide the Maintenance Services and
Third Party Maintenance Services during the Term as described in this Attachment
A for Covered Machines, at Covered Locations. Supplier’s use of any
Subcontractors to perform the Maintenance Services and Third Party Maintenance
Services shall be subject to the provisions of Section 45 of the Agreement.


Definitions
Solely for the purposes of this Attachment A, the following capitalized terms
used in this Attachment A shall have the meanings given below. Capitalized terms
used but not defined in this Attachment A will have the meanings given them in
the Statement of Work or the Agreement.


“Abused Units” shall mean units damaged due to physical abuse, malicious intent
or gross misuse as described below:
a)
For external plastics including keypads, triggers, and other external
components, an Abused Unit would contain damage that includes excessive
permanent markings, broken plastics, broken screw boss, damaged or scratched
display or exit windows.

b)
For circuit boards, an Abused Unit would be one where the circuit board has
become unattached from the equipment.

c)
For overall equipment issues, an Abused Unit is one where unauthorized
alternations or attempted repair have been made, direct lightning damage, or
damages due to other natural or manmade disasters.



“Annual Performance Summary” shall have the meaning set forth in Section 4
(Deliverables) of this Attachment A.
“Accidental Damage” shall mean as the provision of Maintenance Services for
Covered Machines damaged by incidental acts in the normal course of Gap’s
business (including damages caused by liquid spills, foreign objects, loose or
disconnected cables, or other such accidents).
“Beginning Inventory” shall mean the count of Covered Machines, by machine type,
on the Reference Date. The Parties deem the Beginning Inventory to be as set
forth in Exhibit D.16.f without regard to the actual count of Covered Machines
at Covered Locations on the Initiation Date.
“Comprehensive Coverage Repairs” shall mean restoring, repairing or replacing:
damaged housings: cracked or broken displays and touch screens/digitizers;
cracked or missing keyboards/keypads; missing or broken triggers; and cracked or
damaged exit windows that occur during normal usage. Comprehensive Coverage
Repairs is available

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 8


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



for new purchases of * Third Party Covered Machines. Comprehensive Coverage
excludes: damages from natural or man-made disasters such as, fire, theft, water
damage and floods that would cause internal and external component damage or
destruction.
“Current Inventory” shall mean, at any given point in time during the Term, the
Beginning Inventory as increased to reflect the number of Covered Machines added
to Maintenance Services coverage subsequent to the Reference Date and as
decreased to reflect the number of Covered Machines removed from Maintenance
Services coverage subsequent to the Initiation Date.
“Customer Services Manager” shall have the meaning set forth in Section 2
(Maintenance Services Administration and Management) of this Attachment.
“Dispatch Order” shall mean the creation of an order in IBM’s electronic call
management system to dispatch an IBM CSR to a Covered Location for the
performance of On-site Break/Fix Services.
“IBM SPOC (Single Point of Contact)” means the designated IBM Service Delivery
Manager
“On-site Element Exchange Service” covers the IBM Branded, Non IBM Branded and
OEM Third Party Covered Machines listed in Exhibit D.16.f and includes:
a)
Delivery of replacement device and hand-over of faulty device; and

b)
IBM Branded and OEM Third Party Maintenance Services, as described in the
section entitled, Third Party Maintenance Services below.



“Gap Service Manager Database” shall mean Gap’s designated asset management
application(s) and database(s).
“Lost/Stolen” means a non-functioning Third Party Covered Machine unit that has
not been received at the Repair Center from a Store for * or more and that has
been reported by the Store to be lost or stolen.
“IBM Support Office” shall mean the Supplier Project Manager and other people
Supplier may deem necessary or appropriate.








__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 9


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



“Maintenance Services” shall mean the Store Services to be provided by Supplier
hereunder for Covered Machines as described in this Attachment A, in accordance
with the Service Levels specified in Exhibit B.1 (Service Level Matrix).
“MIA – Missing in Action” shall mean non-functioning missing Third Party Covered
Machine that has not been received at the Repair Center from a Covered Location
for * or more after being replaced with a functioning Covered Machine.
“* Performance Review” shall have the meaning set forth in Section 4
(Deliverables) of this Attachment A.
“OEM” shall mean Third Party Vendor, who is the original equipment manufacturer
of Non IBM Branded Machines,
“OEM Covered Machine” means those Non-IBM Branded Machines, i.e., * specified as
being Third Party Covered Machines in Exhibit D.16.f.
“On-site Arrival Period” shall mean the elapsed period of time it takes for a
Supplier CSR to arrive on site at a Covered Location to perform On-site
Break/Fix Services, measured from the time the Service Request is placed by Gap
and it is received by the Supplier until the CSR’s arrival at the applicable
Covered Location.
“On-site Break/Fix Services” shall mean the Supplier provision of Maintenance
Services as detailed in this Attachment A, (including parts and labor and, where
required, replacement of IBM Branded and Non IBM Branded Machines) on-site at
the affected Covered Location to restore malfunctioning Covered Machines to
proper operation in accordance with their Specifications. On-site Break/Fix
Services are described generally in Section 1.2 (Service Request Monitoring and
Management) of this Attachment A.
“Pass-through Basis,” whether or not capitalized, shall mean at Supplier’s
actual, direct out-of-pocket cost without mark-up or administrative or service
fee of any kind.
“Priority Response Level” or “PRL” shall mean the various priority levels for
the On-site Break/Fix Services, together with their respective associated
Service Levels for On-site Arrival Period and Problem Resolution Period.
“Priority Response Service” is an upgrade to Supplier’s standard level of
maintenance service permitting Gap to specify the Priority Response Level for
On-site Break/Fix Services.










__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 10


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



“Problem Resolution Period” shall mean the elapsed period of time it takes for
Supplier to fully restore a malfunctioning Covered Machine to proper operation
in accordance with its Specifications, with the elapsed time for Problem
Resolution measured from the time Gap places the Service Request and it is
received by Supplier, until the time when the full operation of the Covered
Machine has been restored to its Specifications and Supplier has entered the
relevant data concerning the Service Call into Supplier’s electronic call
management system.
“Quarterly Comparison” shall have the meaning set forth in Section 4
(Deliverables) of this Attachment A.
“Scheduled Call” shall mean a Service Call for which Gap has agreed that the
Supplier CSR is to arrive at the affected Covered Location at a mutually agreed
date and time.
“Service Call” shall mean each individual instance of Supplier providing
Maintenance Services hereunder in response to a Gap Service Request.
“Service Request” or “Gap Service Request” shall mean a Gap call or request to
Supplier for the provision of specific Maintenance Services.
“Service Request Call Duration” shall mean the duration of a Gap Service Request
call with Supplier, with the duration measured from the time Gap’s Service
Request is received by Supplier (or when Gap makes the telephone call to
Supplier in the case of Service Requests made by telephone) until the call has
been completed by either being resolved by phone during the call or through
Supplier’s issuance of a Dispatch Order for On-site Break/Fix Services. For the
avoidance of doubt, the Service Request Call Duration includes the time it takes
Supplier and Gap to conduct technical call screening, as well as any other time
spent by Supplier attempting to resolve the Problem remotely during the call.
“Standard Coverage” whether or not capitalized, shall have the meaning set forth
in Section 1 (Maintenance Services and Tasks) to this Attachment A.
“Supplier Maintenance Services” shall be as described in Section 1.6 of this
Attachment A.
“Third Party Maintenance Services” shall be as described in Section 1.8 of this
Attachment A.
“Year” shall mean each * period during the Term, starting March 1, of such
period.


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 11


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





1.
Maintenance Services and Tasks

Supplier shall provide the Maintenance Services for Covered Machines according
to the Service Levels set forth in Exhibit B.1 (Service Level Matrix) of the
Agreement.
Supplier will track, maintain and keep up-to-date the Current Inventory
utilizing Supplier’s inventory records to reflect the addition of, the changes
to, the relocation of and the removal of Covered Machines to the extent
performed by Supplier or, if performed by Gap or a third party on behalf of Gap,
to the extent Gap has provided Supplier notice thereof.
The Maintenance Services shall include performance of the tasks and activities
described below.
1.1
On-site Break/Fix Services

The type of Maintenance Services for which Gap has subscribed hereunder entitles
Gap to specify the Priority Response Level it requires for On-site Break/Fix
Services on a Service Request by Service Request basis, based on the nature and
severity of the reported Problem. Descriptions of the different Priority
Response Levels and their respective timeframes for On-site Arrival and Problem
Resolution Periods are contained in Exhibit B.1 (Service Level Matrix). Gap will
specify the Priority Response Level it requires during the Service Request call.
If Gap does not specify a Priority Response Level during the Service Request
call, Supplier will consider the request to be Urgent (T4/C4).
Supplier will dispatch its CSR(s) for arrival on-site at the affected Covered
Location in accordance with the applicable timeframe for On-site Arrival as set
forth in Exhibit B.1 (Service Level Matrix).
Upon arriving at a Gap location, the CSR will inform the Gap store manager on
duty of his or her presence and obtain his or her consent to perform the On-site
Break/Fix Service. If the manager on duty consents the CSR will carry out the
On-site Break/Fix Service in accordance with the applicable timeframe for
Problem Resolution Service Level set forth in Exhibit B.111 (Service Level
Matrix). If the Gap manager on duty does not consent, the CSR will contact Gap
Store Support for a final decision about whether to proceed with the On-site
Break/Fix Service or to defer it to a Scheduled Call and Gap Store Support shall
communicate this decision to the CSR and the Gap manager on duty. If Gap Store
Support defers the On-site Break/Fix Service, that Service Call shall be
excluded from the measurement of Supplier’s compliance with the Service Levels
for the affected * and will be chargeable at the customary hourly rate. If the
Supplier CSR defers the Service Call without the approval of Gap Store Support,
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 12


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



that Service Call shall be considered a missed SLA for the measurement of
Supplier’s compliance with the Service Levels for the affected *.
The Supplier CSR(s) will reload or reconfigure, as necessary, any Software from
the appropriate backup media, if available and provided by Gap, to restore the
Covered Machine(s) so that it functions in accordance with its Specifications
provided that this work is required due to a Covered Machine malfunction.
If requested by the IBM Help Desk the Supplier CSR(s) will stand by on site for
up to one hour upon completion of the On-site Break/Fix Service. The CSR will
call the IBM Help Desk to verify the successful completion of the On-site
Break/Fix Service. Upon receipt of the call from the CSR the help desk will
(i) verify successful completion of the On-site Break/Fix Service, or
(ii) inform the CSR that the On-site Break/Fix Service has not been successful.
If (a) the CSR leaves the Gap site prior to verification of successful
completion, or (b) the original Problem reported remained unresolved, and (c)
Gap places another Service Request with respect to that Problem, then Supplier
will use the same trouble ticket for second and any subsequent Service Requests
with respect to the same original Problem on the same Covered Machine and the
initial Service Request shall be considered unresolved until the Problem is in
fact Resolved.
The Supplier CSR(s) will report to Supplier and to * the device type, model,
serial number and Covered Location of any de-installed * Covered Machine and
replacement * Covered Machine installed as part of the On-site Break/Fix
Service. Supplier will record the actual On-site Arrival Period and Problem
Resolution Period in Supplier’s call tracking system, which will electronically
communicate that information to IBM’s Help Desk problem management system.
Should Gap select a Third Party Vendor to install store Equipment listed on
Exhibit C (Pricing), Supplier will provide break/fix services as described in
this SOW; however, if a breakage occurs within * of the installation, Supplier’s
service call to repair the Equipment will be billable.




1.2
Service Request Monitoring and Management

Supplier will provide Service Request management for Store Services * for Gap
Service Requests, including performing the following tasks for each Gap Service
Request:
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 13


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(a)
Utilize an automated trouble ticket management system to view and monitor Gap
Service Requests;

(b)
Coordinate Service Request activities and the scheduling of Supplier CSRs
providing On-site Break/Fix Services;

(c)
Measure, track and evaluate the progress of open Service Requests and provide
relevant information to Supplier and Gap Store Support as needed to facilitate
the expeditious resolution of each Service Call; and

(d)
Promptly identify and escalate to the appropriate Supplier escalation personnel
any Service Calls that have the potential to miss the applicable On-site Arrival
Period set forth in the Procedures Manual or Problem Resolution Period set forth
in Exhibit B.1 (Service Level Matrix), with the escalation personnel stepping in
to use commercially reasonable efforts to complete such Service Calls within the
applicable On-time Arrival Period and Problem Resolution Period, including the
use of the escalation processes described in Section 1.3 Escalation of Service
Calls to this Attachment below.

1.3
Escalation of Service Calls

For any Service Call in Priority Response Level category Critical - T2/C2 - for
which Supplier fails to resolve the problem within the period set forth in
Exhibit B.1 (Service Level Matrix), the Supplier will provide initial
notification to IBM SPOC within * after the failure to resolve the Problem
within the allotted period, providing an explanation of the reason for the
failure and an estimated time by which the Problem will be resolved, and provide
frequent and relevant updates electronically thereafter until the Problem is
resolved. (Alternatively, if Supplier has reason to believe that it is likely to
fail to resolve the problem within the allotted time, Supplier may place this
call before actually failing to resolve the Problem within the allotted time.)
For any Service Call in Priority Response Level category Urgent - T4/C4 - for
which Supplier fails to resolve the Problem within the period set forth in
Exhibit B.1 (Service Level Matrix), Supplier will provide electronic updates or
phone call starting * of the failure to resolve the Problem within the allotted
period to Gap.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 14


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



1.4
Out-of-Scope Repairs

The Maintenance Services do not cover the following:
(a)
Service of a Covered Machine damaged by malicious intent, gross misuse,
modification of the Covered Machine (other than by Supplier or its agents),
natural causes such as fire or flood, improper maintenance by Gap or its agents,
or unsuitable physical operating environment outside of Covered Machine
Specifications. For this purpose, assuming Supplier performs the initial
installation, Gap’s operating environment as of the date of installation is
deemed to be suitable;

(b)
Service of a Covered Machine with removed, or altered Covered Machine parts, or
parts identification labels; provided, however, that alterations and removals by
Supplier or its agents, or by virtue of the CRU process, shall not trigger the
application of this exclusion;

(c)
Accidental Damage;

(d)
Failures caused by a product for which Supplier is not responsible; or

(e)
Accessories, and supply items listed as such in the applicable product manual;
parts designed to be replaced or consumed periodically during the useful life of
the product (e.g., batteries and printer cartridges) that are listed as such in
the product Documentation, and structural or cosmetic parts (or damage to
structural or cosmetic parts, including damage and warping of any kind to the
Covered Machine frames, housings and bezels) to the extent such parts or damage
either have no impact on the operation of the Covered Machine or result from the
circumstances described in Section 1.6 (Non-IBM Branded Machines) of this
Attachment A. Notwithstanding the foregoing, in the case of an IBM Branded
Machine,, repair of a manufacturer’s defect shall not be treated as out of
scope.

In addition to (a) above, Maintenance Services for Non-IBM Branded Machines does
not cover:
1.
Covered Machine installation or engineering change activity;

2.
Correction of date related errors;

3.
Service of micro-code or firmware; or

4.
Service of features, parts, or devices not supplied by either (1) the Covered
Machine’s OEM, or (2) Supplier during the performance of Maintenance Services.

Gap requests Supplier to effect out-of-scope repairs for Covered Machines, then
Supplier will do so for the appropriate charges set forth in Tables 15.1.1

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 15


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



– (Per Event Pricing – UK), C.15.1.2 – (Per Event Pricing – France), C.15.1.3 –
(Per Event Pricing – Ireland), and C.15.5 – (UK, France and Ireland IMACs).to
Exhibit C (Pricing) of the Agreement, as approved by Gap. These will be country
specific rates in Europe.
1.5
Repair Parts and Spares

Supplier will maintain, at its own expense, adequate inventories of and supply
arrangements for repair parts and replacement spares (including hard drives) for
Covered Machines, at suitable geographic locations, to enable Supplier to meet
the timeframes for On-site Arrival and Problem Resolution set forth in Exhibit
B.1 (Service Level Matrix).
Supplier shall determine, acting reasonably, whether a malfunctioning Covered
Machine can be repaired properly through the use of repair parts or whether such
Covered Machine should be replaced with a functionally equivalent Covered
Machine.
Repair parts will be functionally equivalent to, and of at least the same
quality as, the part replaced. Supplier may use new or used parts, OEM parts,
IBM Branded parts and non-OEM parts which are certified through the
certification process noted below. If Gap or Supplier determine that a
replacement part does not function in Gap’s operating environment, the Parties
will promptly work together to determine root cause of the problem. Supplier
will diligently and promptly work with Gap to certify the part, or another new
part, in Gap’s operating environment. Gap will diligently and promptly work to
certify such new part and will not unreasonably withhold or delay certification.
Once the new part is certified by Gap, Supplier will use such certified part to
correct the reported Problem. Supplier shall not be measured on such Service
Calls for Service Levels calculation, including Service Level Defaults until a
work-around is implemented by Gap or a part is certified by Gap. Service Calls
by Gap related to these failing parts will not be measured by Supplier for call
distribution purposes as defined in Exhibit B.1 (Service Level Matrix). While a
part is being identified and or certified, the Parties will promptly work
together to determine whether there is a reasonable workaround and, if there is
such a workaround, implement it.
Gap will acquire title to the replacement parts or replacement IBM or Non-IBM
Branded Machines at the time of exchange and, conversely, as appropriate,
Supplier will acquire title to the failing parts or failing IBM or Non-IBM
Branded Machines at the time of exchange, provided that before Supplier will
acquire title to any such parts or machines, Supplier will perform a drive wipe
on storage devices using a mutually agreed process as documented in the
Procedures Manual. The replacement item will assume the warranty or Maintenance
Service status of the replaced item. Before Supplier exchanges an IBM or Non-IBM
Machine or part, Supplier will disconnect peripheral devices prior to the
exchange of such Covered Machine or part. Gap will reimburse Supplier, at
Supplier’s costs, for replacement

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 16


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



parts that are not part of a Covered Machine as authorized by Gap. The replaced
IBM or Non-IBM Machine or part shall be free of any legal obligations or
restrictions that prevent its exchange.
1.6
Non-IBM Branded Machines

Supplier’s provision of the Maintenance Services for Covered Machines that are
Non-IBM Branded Machines shall be subject to the following:
(a)
Repair of Non-IBM Branded Machines is subject to the availability of repair
parts and any technical support required of the OEM. If repair parts or OEM
technical support become generally unavailable from the OEM for any type of
Non-IBM Branded Machine that is a Covered Machine, Supplier shall so notify Gap
and will use commercially reasonable efforts to provide the Maintenance Services
in respect of that Covered Machine type for * after the date of such
notification to Gap. Supplier shall be excused from any failure to meet Service
Levels applicable to the performance of such Maintenance Services during the *
period where Supplier can establish to Gap’s reasonable satisfaction that
Supplier’s failure to meet the applicable Service Level was attributable to the
general unavailability of repair parts or technical support required of the OEM
and is not the result of Supplier’s failure to enter into appropriate agreements
for such support with the OEM. The Parties agree that commercially reasonable
efforts may be insufficient to accomplish a repair in the absence of such repair
parts or OEM technical support;

(b)
Gap will comply with the OEM’s guidelines for Non-IBM Branded Machines
pertaining to operator responsibilities, user maintenance procedures and
supplies prior to placing a Service Request where reasonable and practical under
the circumstances. Gap will also comply with such Supplier guidelines for
Non-IBM Branded Machines where mutually agreed;

(c)
Supplier will provide preventative maintenance for Non-IBM Branded Machines
where prescribed by the Covered Machine’s OEM in the OEM’s documentation for the
Covered Machine;

(d)
Where Supplier is responsible for maintenance of a Non-IBM Branded Machine, and
IBM has an agreement with the OEM that IBM is allowed to provide warranty
service, Supplier shall coordinate with and manage the provision of any warranty
service from the OEM; and

(e)
Supplier shall provide reasonable cooperation with third parties providing
maintenance or warranty services for non-Covered Machines.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 17


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





1.7
* Covered Machines.

In addition to the other provisions of this Attachment A, the following
provisions shall apply to * Covered Machines.
In addition to the Maintenance Services provided generally by Supplier for
Covered Machines, Supplier shall also do the following with respect to * Covered
Machines:
(a)
Supplier shall dispatch a CSR if On-site Break/Fix Services are required as
determined by Suppliers network operations center;

(b)
Upon arrival at the applicable Covered Location and before beginning work, the
Supplier CSR will call the Gap Help Desk to identify arrival at Covered
Location. The Supplier CSR will call and work with Supplier’s network operations
center;

(c)
Supplier shall re-load network configuration information as required, on-site.















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 18


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



1.8
Third Party Covered Machines.



Notwithstanding the other provisions of this Attachment A, the following
provisions shall apply to Third Party Covered Machines. During the Third Party
Maintenance Term, Supplier will provide Supplier and Third Party Maintenance
Services for OEM Covered Machines both in accordance with the Service Level
specified for such Third Party Covered Machines in Exhibit B.1.3. All Third
Party Covered Machines by type at a Covered Location must be maintained at the
configuration level as specified by Gap.


A.    Third Party Maintenance Services:


The Third Maintenance Services include the following.


1.
Contact the Gap designated focal point when necessary to complete the Third
Party Maintenance Services and processes, including the escalation of issues.

2.
Promptly escalate Service Calls as necessary including to the Third Party for
the Covered Machines listed in D.16.f, if requested by Gap.

3.
Obtain written Gap approval for repair of Covered Machines or units that are
considered Abused Units prior to providing repair services. Supplier will
produce and email digital photos of Covered Machines returned to the Repair
Center that appear to be abused which Supplier claims would not be covered under
maintenance. Repair, if authorized, will be accomplished on a case by case
basis. Supplier will submit a quote. If prior written approval is not obtained,
Gap will not be responsible for any fees for such repairs and Supplier will be
responsible to replace any items scrapped. Approval shall be obtained from:

For Stores:
* 
(or a designee specified by Gap in writing)


B.    Gap Responsibilities


In support of the Third Party Maintenance Services Gap agrees:
1.
to designate a technically qualified representative who willbe Gap’s focal point
for all communications with Supplier and OEM relative to the Third

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions



Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 19


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Party Maintenance Services and will have the authority to act on Gap’s behalf in
matters regarding the Third Party Maintenance Services or arrange for Supplier
and OEM access to the Gap personnel with such authority.
2.
to be responsible for the cost of a repair or replacement unit whenever a unit
is agreed by Gap to be an Abused Unit.

3.
to be responsible for all data contained on Third Party Covered Machines sent by
Gap for repair.

1.9
Preventative Maintenance

As part of the Maintenance Services, Supplier will perform preventative
maintenance of IBM Branded Covered Machines in accordance with the Covered
Machine Specifications (i.e. register printers). In general, Supplier CSRs will
perform preventative maintenance throughout the Year while at Covered Locations
to perform On-site Break/Fix Services.
Supplier’s obligations to perform preventative maintenance for Non-IBM Branded
Covered Machines are set forth in Section 1.6, Non IBM Branded Machines
Section 1.9 (Preventative Maintenance) of this Attachment A above.
2.
Maintenance Services Administration and Management

The Maintenance Services will be provided and managed by customer facing teams
and operational units within Supplier.
Supplier will appoint a Europe Customer Service Manager (who shall also be
considered the Europe Supplier Project Manager for this Attachment A), subject
to Gap’s approval, which will not be unreasonably or unlawfully withheld, who
will serve as Gap’s primary point of contact for the Maintenance Services. The
Europe Customer Service Manager will be responsible for communicating and
coordinating with Gap with regard to aspects of the Maintenance Services,
scheduling and organizing * service review meetings between Supplier and Gap,
managing the preparation and presentation to Gap of each of the Deliverables
listed in Section 4 (Deliverables) of the Attachment A and otherwise managing
and administering Supplier’s performance of the Maintenance Services. Supplier
will provide * prior written notice for changes of the Europe Customer Service
Manager. Notwithstanding the foregoing, in the event of the termination or
disability of the Europe Customer Service Manager, or other circumstances
approved by Gap in writing, Supplier will provide * prior written notice of such
change (or as soon as reasonably practical under the circumstances). The Europe
Customer Service Manager will not be removed until a replacement is in place and
trained. Supplier will not transfer the Europe Customer Service Manager at a
time or in a manner that would have a material adverse impact on delivery of
Maintenance Services.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 20


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



The Europe Customer Service Manager or designate shall be responsible to perform
tasks which include:
(a)
Preparing and submitting on a timely basis the periodic reports required
hereunder (“Service Delivery Reports”), with * reports to be provided within *
after *, * reports within * after the end of * and * reports to be provided
within * after *;

(b)
Conducting regularly scheduled * meetings with Gap to review * Service Delivery
Reports and conducting meetings with Gap to discuss other reports Gap may
reasonably request and that Supplier can provide from data reasonably available
to Supplier hereunder;

(c)
Coordinating the provision of Maintenance Services to Covered Locations, acting
as Gap’s primary point of contact with respect to such Maintenance Services and
providing consolidated management and administration of such Maintenance
Services;

(d)
Tracking and managing Supplier’s overall plans relating to the provision of the
Maintenance Services, including monitoring Gap plans made available to the
Supplier Customer Service Manager for changes to Covered Machines;

(e)
Forecasting, with the assistance of Gap, and maintaining and keeping up-to-date
the Current Inventory of Covered Machines;

(f)
Escalating any product quality, end-of-life or parts availability issues to the
Gap Project Manager promptly after Supplier becomes aware of such issues;

(g)
Tracking and making available to Gap, Maintenance Service performance trends and
monitoring the performance of the Maintenance Services to identify, resolve,
and/or avoid issues and problems; and

(h)
Providing and using * maintenance management tools and methodologies.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 21


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





3.
Gap Retained Responsibilities

In support of the Maintenance Services set forth in this Attachment A, except as
otherwise agreed in the Agreement or this Statement of Work, Gap agrees:
a.
to notify Supplier whenever Gap wishes to add Covered Machine types to an
existing Covered Location or set up new Covered Locations;

b.
to restrict use of any access codes Supplier provides to Gap so that such codes
are used only by those who are authorized to do so;

c.
to timely provide Supplier with information Supplier reasonably requests but
only to the extent necessary for Supplier to perform the Maintenance Services.
Gap shall also notify Supplier of any changes to such information to the extent
necessary for Supplier to perform its obligations under this Attachment A;

d.
to not use any electronic diagnostic and service delivery facilities provided by
Supplier for purposes other than to support Covered Machines;

e.
to use the information obtained from Supplier in the course of Supplier
performing the Maintenance Services only to support Gap’s information processing
requirements within Gap’s enterprise;

f.
to designate a person called the Gap Project Manager who will be Gap’s focal
point for communications with Supplier relative to the Maintenance Services and
will either have the authority to act on Gap’s behalf in matters regarding the
Maintenance Services or arrange for Supplier access to the Gap personnel with
such authority. Gap’s Project Manager will coordinate and arrange for Supplier
to be given access to Gap personnel, data, and information that is reasonably
required by Supplier to fulfill Supplier’s responsibilities under this
Attachment A. In executing this responsibility the Gap Project Manager will
interface with the Supplier Customer Service Manager. Gap will provide Supplier
with reasonable advance notice of a change in the Gap Project Manager;

g.
to promptly review and consider problem determination, problem analysis, and
Service Request procedures and changes thereto proposed by Supplier to
facilitate the performance of the Services;

h.
Prior to Supplier performing the Maintenance Services, Gap will secure funds and
appropriate data contained in a Covered Machine. If Gap fails to do so, Supplier
shall nevertheless perform the Services but shall not be responsible for the
consequences related to Gap’s failure to secure programs, data, and funds
contained in a Covered Machine;

i.
to use commercially reasonable efforts to increase efficiencies in Gap’s
environment to the extent such efficiencies do not create other costs for Gap or
otherwise have a material adverse impact on Gap;


Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 22


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





j.
to designate initial Covered Locations to be covered by Maintenance Services and
any new or relocated Covered Locations. Provide Supplier * advance notice of any
changes in Covered Locations;

k.
to have Gap staff available when Supplier arrives to provide requested support
or schedules a Maintenance Services visit. Gap users, perform initial Problem
determination, place Service Requests as necessary to Supplier, and indicate the
Priority Response Level on the Service Request;

l.
to provide appropriate current version of Software when Gap desires CSR to
reload or reconfigure Software on Covered Machines after the repair of a
malfunctioning Covered Machine;

m.
to promptly verify the successful completion of an On-site Break/Fix Service;
and

n.
to promptly work with Supplier to determine the root cause when a repair part
does not function in Gap’s operating environment, diligently and promptly work
to certify a replacement part that does work, promptly work with Supplier to
determine whether there is a reasonable workaround, and work with Supplier to
implement such work around if appropriate.













































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 23


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



4.
Deliverables

Supplier shall provide to Gap as the Deliverables under this Attachment A the
documents described in the Table below.
Document
Description
* 
* 
* 
* 
* 
* 

















































































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 24


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Attachment B: Hours of Maintenance Coverage
Maintenance coverage for Gap Inc stores in * are defined in the following
tables; All times listed as local store times.
CORE * STORE COVERAGE
 
 
DAY OF THE WEEK
BEGINNING OF SERVICE
END OF SERVICE
* 
* 
* 
* 
* 
* 



* STORE COVERAGE
 
 
DAY OF THE WEEK
BEGINNING OF SERVICE
END OF SERVICE
* 
* 
* 
* 
* 
* 

























































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 25


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







* STORE COVERAGE
 
 
DAY OF THE WEEK
BEGINNING OF SERVICE
END OF SERVICE
 
* 
* 



* STORE COVERAGE
 
 
DAY OF THE WEEK
BEGINNING OF SERVICE
END OF SERVICE
* 
* 
* 
* 
* 
* 

 


















































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 26


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Attachment C: Intentionally Left Blank
This section is for future use.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 27


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Attachment D: IMAC Services - Store Installs, Moves, Adds, and Changes (United
Kingdom, France, Ireland and Italy)
Generally
Under this Attachment D, Supplier shall provide the Event-Specific Services in
support of stores and field office installations, openings, closing, expansions,
and relocations at Covered Locations


Definitions
Solely for the purposes of this Attachment D, the following capitalized terms
used in this Attachment D shall have the meanings given below. Capitalized terms
used but not defined in this Attachment D will have the meanings given them in
the Agreement and the Statement of Work.
“Change Order” shall mean a modification to a Work Order that requires rework
by Supplier or Supplier subcontractors. This term applies for change or
cancellation fees applicable in the event a modification is requested or a Work
Order is cancelled within * before the date the IMAC Service is scheduled to be
provided including the day the cancellation was received if prior to the time(s)
set forth in this Exhibit A.3(a) (European Stores Maintenance) or on the *
business day if received on a non-business day or on a business day but after
the time (s) set forth in this Exhibit A.3(a) (European Stoes Maintenance).
 
“Controller” shall mean a *.


“CSR” or “Customer Service Representative” shall mean a Supplier field and/or
installation engineer who performs IMAC Services under this Attachment D to
Exhibit A.3.a.


“Emergency Work Order” shall mean a Work Order that is received by Supplier from
Gap and requires that Supplier perform IMAC Services on the day the Work Order
is received, provided the Work Order is received on a business day and before
the time(s) set forth in this Exhibit A.3.a (European Store Maintenance
Services) or on the * business day if received on a non-business day or on a
business day but after the time(s) set forth in this Exhibit A.3.a (European
Store Maintenance Services).


“Event-Specific Services” shall mean the particular IMAC Services ordered by Gap
for an event pursuant to a Store IMAC Services Work Order.


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 28


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





“Expedited Work Order” shall mean a Work Order other than an Emergency
Work Order that is received from Gap and requires that Supplier perform IMAC
Services on or before the * business day after receipt of the Work Order
provided the Work Order is received on a business day and before the time(s) set
forth in this Exhibit A.3.a (European Store Maintenance Services), or on the *
business day if not received by Supplier on a business day or if received by
Supplier on a business day but after the time(s) set forth in this Exhibit A.3.a
(European Store Maintenance Services).


“Gold Server Disk” contains the base OS and other applications used on the Point
of Sale device along with current OS and applications patches and standard
system tools, if any. There will be one Gold Image per supported OS or as
otherwise designated by Gap.”  


“Supplier Stores Project Office” shall consist of the Supplier Stores Project
Manager and Project Administrators.


“Supplier Technical Support Staff” (or “Supplier TSS”) shall mean the Supplier
personnel who provide Technical Support Services under this Attachment D.


“Pick and Pack Items” shall mean equipment that does not require configuration
or Software load. This equipment will be picked, packed, and shipped from the
Supplier Integration Center to a Gap specified location.


“Work Order” shall mean a request to perform IMAC Services which contains the
information listed in Addendum 1 to Attachment D.


1.
IMAC Services



During the Term, Supplier shall provide the following IMAC Services, for the
pricing set forth in Table C.15.1.1 (UK), C.15.1.2 (FR), C.15.1.3 (IRE) and
C.15.5 (UK, FR, IRE IMACs) to Exhibit C, including:


a.
Project Management

b.
Project Administration

c.
Technical Support

d.
Installation/De-Installation of Store Equipment

e.
Procurement of Store Equipment.

f.
Deliverables





__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 29


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



1.1
Project Management Services



In support of delivering IMAC Services, Supplier will provide project management
for the Supplier responsibilities in this Attachment D from *. The objective of
this task is to establish a framework for project communications, reporting,
procedural and contractual activities and to coordinate the delivery and
completion of IMAC Services from each Supplier organization under this
Attachment D.


Supplier will appoint a Customer Service Manager (who shall also be considered
the Supplier Project Manager for this Attachment D), subject to Gap’s approval,
who will serve as Gap’s primary point of contact for the IMAC Services. The
Customer Service Manager will be responsible for communicating and coordinating
with Gap with regard to aspects of the IMAC Services, scheduling and organizing
* service review meetings between Supplier and Gap, managing the preparation and
presentation to Gap of each of the Deliverables listed in Section 1.6
(Deliverables) and otherwise managing and administering Supplier’s performance
of the IMAC Services.
Supplier will provide * written notice for changes of the Supplier Customer
Service Manager. The Supplier Customer Service Manager will not be removed until
a replacement is in place and trained. Supplier will not transfer the Customer
Service Manager at a time or in a manner that would have a material adverse
impact on delivery of the IMAC Services.
1.2
Project Administration Services



In support of delivering IMAC Services, Supplier will provide project
administration and support for the Supplier responsibilities in this Attachment
D *. The objective of this task is to provide administrative support and
assistance.


The primary subtasks to be performed by Supplier include:


a.
Work Order Processing.

b.
Change Order Processing

c.
Deliverable Preparation

d.
Transportation Scheduling

e.
Inventory Administration and Management

f.
Coordinate the pick up of de-installed Store Equipment and other Store Equipment
being replaced from a Gap store location.









1.3
Technical Support



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 30


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Supplier will provide technical support for the Supplier responsibilities in
this Attachment D.


1.4
Hardware Installation/De-installation



Supplier will perform the tasks and subtasks necessary to complete installation,
testing and de-installation activities for IMAC Services as ordered by Gap.


Supplier will perform the tasks listed below when performing IMAC Services at
Gap store locations. These tasks include:


a.
Survey a Gap store site within the * arrival time and report, to the Supplier
Project Office, problems which may require standby time and incur an additional
charge.

b.
Conduct Pre-Site Survey

c.
Check equipment for visible physical damage, and if evident, notify the Supplier
Project Office.

d.
Install or de-install Store Equipment in accordance with Supplier's standard
safety practices.

e.
Power-on installed Store Equipment.

f.
Perform tests to verify installed equipment is operating properly. For this
purpose installed Store Equipment shall be considered to be operating properly
if the tests produce the results set forth in Gap provided instructions. In the
event the testing discloses that an item of Store Equipment is not operating
properly, Supplier shall promptly determine the nature of the Problem. If there
is a Problem with Store Equipment, Supplier shall repair it in accordance with
the terms of Attachment A Maintenance Services to this Statement of Work.
Otherwise, Supplier will perform Problem determination and escalate in
accordance with the manufacturers or Gap-supplied problem
determination/troubleshooting instructions for such equipment, both of which are
supplied by Gap.

g.
Notify the personnel at Supplier’s Technical Support Staff (TSS) Help Desk of
tasks Supplier cannot perform during the course of the visit. Schedule a return
visit if requested or deemed necessary by either Gap or Supplier’s Project
Office.

h.
Engage Supplier’s Technical Support Staff when Software Problems are
encountered.

i.
Place packing material in the location designated for disposal.

j.
Record the serial numbers of the installed and de-installed Store Equipment.





1.5
Gold Server Discs Services



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 31


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



IBM will provide a stock keeping and logistics service in the * for Gap-supplied
Gold Server Discs. Gap will supply a minimum quantity of Gold Server Discs as
detailed in 1.5.1 per country for each unique Gold Server Disc type it wishes
Supplier to hold in any of Supplier’s nominated storage locations. These Gold
Server Discs will be shipped to local Gap stores on request and on a per event
basis within a target of * working hours of Supplier logging the call. Supplier
will advise the Gap IT team when the stock levels are low and Gap is responsible
for replenishment to the minimum stock levels.
Supplier will provide an on-site engineer with the Gold Server Disc who will be
given step by step instructions by Gap IT regarding the loading of the Gold
Server Disc(s), feedback of register and server messages and the performance of
trouble shooting activities. The on-site engineer’s arrival time at Gap stores
is aimed at meeting the agreed upon target of * working hours of Supplier
logging the call. Server hardware-related failures are out of scope. Hourly
charges apply for each on-site engineer service as per agreed hourly rates in
Exhibit C.
1.5.1    Minimum quantity Gold Server Discs per country:
UK: * Gold Server Discs for each unique Gold Server Disc type.
Ireland: * Gold Server Discs for each unique Gold Server Disc type.
France: * Gold Server Discs for each unique Gold Server Disc type.
1.6
Deliverables



Supplier shall provide as the Deliverables under this Attachment D, the
documents described in the Table below.


Report
Description
Frequency
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*

















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 32


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Report
Description
Frequency
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 









































































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 33


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







1.7    Gap Retained Responsibilities
Gap agrees:


a)
To designate a Gap IMAC Project Manager who will be Gap’s focal point for
communications with Supplier relative to the IMAC Services and will either have
the authority to act on Gap’s behalf in matters regarding the IMAC Services or
arrange for Supplier access to the Gap personnel with such authority. The Gap
Project Manager will coordinate and arrange for Supplier to be given access to
Gap personnel, data, and information that is reasonably required by Supplier to
fulfill Supplier’s responsibilities under this Attachment D. In executing this
responsibility the Gap Project Manager will interface with the Supplier Project
Manager. The Gap Project Manager shall notify Supplier in writing if he or she
delegates his or her responsibility.

b)
To timely provide Supplier with information Supplier reasonably requests     but
only to the extent necessary for Supplier to perform the IMAC Services. Gap
shall also notify Supplier of any changes to such information to the extent
necessary for Supplier to perform it obligations under this Attachment D.

c)
To schedule project status meetings when mutually agreed such meetings are
necessary.

d)
To be reasonably available to answer questions from the Supplier Integration,
Redistribution, and Technical Support teams to support the completion of the
IMAC Services

e)
To submit Work Orders in accordance with Addendum 1 to Attachment D. Use
commercially reasonable efforts to notify Supplier of upcoming work activity,
via a Work Order, at least * prior to a scheduled activity date.

f)
Use commercial efforts to submit Emergency Work Orders to the Supplier Project
Office no later than *. For the avoidance of doubt, Emergency Work Orders not
received by * will be fulfilled on the following business day unless Gap
authorizes additional resources to be applied to fulfill the order for delivery
on the same day.

g)
To submit Emergency Work Orders for Pick and Pack Items to the Supplier Project
Office no later than * for items at the Supplier Integration Center. For the

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 34


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



avoidance of doubt, Emergency Work Orders not received by * will be fulfilled on
the following business day unless Gap authorizes additional resources to be
applied to fulfill the order for delivery on the same day.
h)
To notify store personnel of the scope, date, and time of up-coming work to be
performed by Supplier and to confirm that the store manager on duty will be
present to open the door for the Supplier CSR.

i)
To schedule a Supplier CSR for printer swap installations following a failure of
the printer that is to be replaced.

j)
To provide Gap specific written instructions/procedures to the Supplier Project
Manager. The Parties acknowledge and agree that such directions, instructions
and checklists may not be comprehensive or complete and that Supplier may be
required to perform additional steps as needed to perform the IMAC Services that
are logical and/or reasonable to perform the IMAC Services. These written
instructions/procedures reflect Gap policies as of the Reference Date of the
Agreement. The Parties specifically acknowledge and agree that such policies may
change during the Term. Accordingly, Gap may make reasonable changes to such
Attachments, with Supplier’s consent, which shall not be unreasonably withheld
or delayed. Such changes shall be effective * after delivery of a copy thereof
to Supplier; however, Supplier agrees to use commercially reasonable efforts to
implement such changes within *.

k)
To review and update installation instructions and provide such instructions to
the Supplier Project Manager.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 35


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







l)
To use commercially reasonable efforts to ensure that consigned parts and Store
Equipment meet established product Safety requirements of the market (i.e., UL,
CSA, TUV).

m)
To submit a written work order to the Supplier Project Office requesting
immediate receipt of equipment into available inventory for use on pending
orders. Authorize additional Supplier Integration Center resources, if needed,
to complete the immediate receipt of equipment to fulfill pending Work Orders.

n)
To supply a floor plan to Supplier depicting final placement of registers at
each store for new and relocating store Work Orders.

o)
To use commercially reasonable efforts to prepare sites for installation prior
to the scheduled install date.

p)
To provide a store manager or designated Gap representative to be on-site at
each Gap location during the performance of any scheduled Work Order.

q)
To designate an area at each store for disposal of packing material.

r)
To provide the Supplier with an OEM support phone number and/or Gap technical
support contact to provide assistance with OEM Problem determination.

s)
In the case of a temporary store Work Order, to disconnect and move Covered
Machines from one store to another prior to the scheduled Supplier installation
services. If Gap requires that Supplier disconnect the Covered Machines in the
existing store, Gap will specify this in the Work Order.








Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 36


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Attachment E: Warehouse Services (United Kingdom, France, Ireland and Italy)
Generally


During the Term, Supplier will perform and provide Warehouse Services specified
herein in support of the IMAC Services provided by Supplier. Capitalized terms
used but not defined in this Attachment E will have the meanings given them in
the Agreement or this Statement of Work (including its Attachments).


1.
Warehouse Services

1.1
Warehousing and Integration Facilities.

Supplier will provide facilities at the Supplier Integration Center for storing
and staging Store Equipment prior to shipping it to Gap locations in accordance
with the following requirements:


(a)
The Supplier Integration Center shall be *.

(b)
The Supplier Integration Center shall have storage facilities to maintain an
active inventory area, quality inspection/control area, staging, and refurbish
area.

(c)
The Supplier Integration Center shall use a workbench area dedicated to Gap when
Supplier is staging Gap specific products.

(d)
The Supplier Integration Center staging area shall be equipped with an electro
static protective workbench mat. Technicians must wear electro static bracelets
when opening products including servers with internal hard drives and cards.

1.2
Procurement and Inventory Management.

Warehouse Services include:
(a)
Work with the Gap IMAC Project Manager to develop quarterly plans and
non-binding projections of IMAC Services equipment requirements.

(b)
Stock inventories of Gap purchased Store Equipment at the Supplier Integration
Center.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 37


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







(c)
Stock inventories of Gap purchased equipment for use in connection with Store
Network Services at the Supplier Integration Center.

(d)
Track on-order Store Equipment purchased directly from Supplier through arrival
at the Supplier Integration Center.

(e)
Direct shipment of on-order Store Equipment purchased directly from Supplier to
a Gap store if approved by Gap, provide, track and manage the direct shipment of
Store Equipment to Gap’s location so as to facilitate delivery in a timely
fashion.

1.3
Receipt of New Store Equipment

The Warehouse Services shall include:


(a)
The Supplier Integration Center and shall verify that shipping manifests match
the contents of the boxes by opening and inspecting up to * percent of each
shipment of boxes.

(b)
If the contents do not match the manifest, the Supplier Integration Center shall
transfer the shipment into the quality area and notify the Supplier Project
Manager promptly after the discrepancy is discovered.

(c)
Receive new Store equipment components into active inventory promptly upon
receipt.

(d)
Record serial numbers of parts that Gap has specified will be serialized in the
Supplier Inventory System or OEM inventory system.



1.4
Receipt of Used Equipment

The Warehouse Services at Supplier Integration Center Services include:
(a)
Receive used Store Equipment into used inventory, by part number, recording the
serial numbers of Gap specified parts. If the Store Equipment is a Controller,
the Supplier Integration Center will remove Gap-specified features and place the
removed features into the used inventory, by part number;

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 38


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(b)
Place used Store Equipment requiring repair or replacement of worn or defective
parts in the quality area promptly following discovery;

(c)
Upon receipt into the quality area, notify the Supplier Project Office if the
equipment is damaged.

(1)    If the equipment is an In Service Machine, as defined in Attachment A of
this Exhibit A.3.a, a * service call will be placed under the terms of
Attachment A.
(2)    If repair required is Out of Scope or Out of Service Machine the Supplier
Project Office will repair equipment as authorized by Gap according to Section
1.4 of Attachment A (Out of Scope Repairs).
(3)    If equipment is not a Covered Machine, Supplier will follow directions
provided by Gap.
(d)
Prior to shipping Store Equipment to Gap stores for installation, assemble,
configure, integrate and test the products and pack them in “kits” to facilitate
successful installation. Each kit will include the Store Equipment configured
according to Gap’s specific requirements and associated cables, mounting
hardware, software and installation documentation;

(e)
Stage Store Equipment in accordance with the applicable Work Order. Test
Products in accordance with the instructions provided by Gap. This may include
loading the operating system, testing I/O devices and performing diagnostics.
Selected Store Equipment will be configured with store-specific information as
requested by Gap;

(1)    Confirm that items required for an order have been picked, staged and
packaged per Gap’s requirements prior to shipping;
(2)    Apply asset tags to Store Equipment specified by Gap; and
(3)    complete equipment staging to support onsite delivery date(s) as
requested in the Work Order so as to ship orders using the least expensive of
those shipping alternatives generally utilized by Supplier (unless otherwise
directed by Gap).




__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 39


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





1.5
Refurbishing Store Equipment

The Supplier Integration Center Services include:


(a)
Refurbish the used Store Equipment that Gap requires to be refurbished.

(b)
Upon completing the refurbishment, receive the Store Equipment into active
inventory under a part number that designates it as refurbished Store equipment.



1.6
Emergency/Expedite Order Processing - Supplier Integration Center.

The Supplier Integration Center Services include:


(a)
Fulfill Emergency/Expedite Work Orders received before *. Work Orders not
received by * will be fulfilled on the following Business Day unless Gap
authorizes additional resources to be applied to fulfill the order for delivery
on the same day. Supplier shall not be required under this provision to fulfill
orders to integrate stage and ship of the equipment for a new store.



1.7
Emergency/Expedite Work Order for Pick/Pack Items

The Supplier Integration Center Services include:


(a)
Receive the request for an Emergency/Expedite Work Order for Pick/Pack Items
from the Supplier Project Office.

(b)
Perform an assessment of “work in progress.” Upon completion of the assessment
the Supplier Integration Center will notify the Supplier Project Office of the
feasibility of completing the Work Order in time to make the next transportation
pickup that day.

(c)
If additional resources are required, the Supplier Project Office will contact
the Gap IMAC Project Manager or his or her designee for authorization to apply
additional resources to complete the Work Order.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 40


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(1)    If approval is obtained from the Gap IMAC Project Manager or his or her
designee, the Supplier Integration Center will process the Work Order.
(2)    Notify the Supplier Project Office of the transportation carrier used to
ship the ordered Store Equipment and the estimated arrival time of the shipment.
(3)    Notify the Supplier Project Office promptly if the Supplier Integration
Center is unable to complete the Emergency/Expedite Work Order that day. The
expectation is that the order can be fulfilled by close of the next business
day.
1.8
Bulk Picking Events

(a)
Supplier will make available to Gap the ability to pick large quantities or all
inventory of a Covered Machine (serialized or non serialized) for a discounted
pick rate based on the rate in Exhibit C.15.5 (*).

1.9
Standby during Supplier Designated Holidays

The Supplier Integration Center Warehouse Services include:


(a)
Be on call during Supplier designated holidays at the request of Gap. A minimum
of * will have to be on call to fulfill the various positions at the Supplier
Integration Center and a *.

1.10
The Supplier Gap Visits to Supplier Integration Center.

The Supplier Project Manager will provide Warehouse Services in support of Gap
visits which include:
(a)
Arrange for a member of the Supplier Project Office to escort representative(s)
of Gap on up to * per Year to the Supplier Integration Center.

(b)
Gap will have the right upon request to visit the Supplier Integration Center
and to conduct an inventory count on the Gap Store Equipment at the Integration
Center. Supplier shall take whatever steps are required so that such inventory
is in an area accessible to Gap personnel so that such personnel can inspect and
count each part. Supplier shall also cooperate with such Gap personnel. Gap’s
access to the Supplier Integration Center will be limited to areas specifically
designated by Supplier; provided, however, that such areas are reasonably
sufficient to allow Gap to conduct the inventory count and inspection.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 41


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(c)
The Gap IMAC Project Manager will arrange for appropriate Gap personnel to
perform the inventory audit. Gap and Supplier will cooperatively work together
to schedule such visits and audit so that they do not impact Supplier’s
performance and delivery schedules.

(d)
Gap will provide * notice to the Supplier Project Manager to schedule visits
with the exception of full inventory audits. Gap will provide * notice to the
Supplier Project Manager to schedule a full inventory audit.

(e)
Supplier will address discrepancies noted between the latest inventory report
and the physical inventory performed by Gap within * of the audit, or longer as
the Parties may mutually agree. In the event any item that is a Supplier product
is not recovered within * after the inventory report is issued, Supplier will
promptly take action to replace such item as soon as possible and in any event
within a reasonable period of time. In the event the item that is not recovered
is a third party product, Supplier at its election will promptly take action to
replace such product or reimburse Gap for the cost of the actual replacement
item as soon as possible and in any event within a reasonable period of time.
Replacement items must be of equivalent functionality and configuration.

(f)
If the location of the Supplier Integration Center changes after the start date
of this Attachment E, Supplier will arrange for the transportation of Gap-owned
equipment to the new location * and will not interrupt the completion of any
work orders. In addition, Gap must perform an onsite inspection and validation
of the new facility’s processes and software code loads for Gap owned equipment.
Supplier will reimburse Gap for travel expenses incurred by * Gap personnel due
to a move to a new facility and onsite inspection (i.e., economy air fare,
hotel, and one (1) car).



1.11
Gap Retained Responsibilities:

In support of the Warehouse Services set forth in this Attachment E, Gap agrees:


(a)
To test new Software updates prior to delivery to the Supplier Integration
Center for installations. Gap shall not send updates that in Gap’s reasonable
judgment have not been successfully tested by Gap.

(b)
To use commercially reasonable efforts to deliver new and/or updated Software to
the Supplier Integration Center * prior to the first requested

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 42


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



onsite date. This includes a backup hard copy if the new or updated Software is
delivered via *.
(c)
To designate which parts are serialized and which are not serialized.

(d)
To designate which used units of Store Equipment are to be refurbished and which
are not to be refurbished and to monitor the refurbished inventory so that
Supplier can be notified when more items need to be refurbished.

(e)
To supply to Supplier a Register, certain controllers, *, monitors and
keyboards, cradles, Access Point units and cables, but only to the extent
required for Supplier to complete Gap-specific testing and/or Gap-supplied code
load methods. Supplier shall only use such equipment for Gap’s benefit pursuant
to the requirements of this Attachment E.

(f)
To provide Gap specific written instructions and procedures regarding the
staging and integration of the registers at least * prior to the first scheduled
installation date.

(g)
To use commercially reasonable efforts to provide inventory to the Supplier
Integration Center to meet service delivery requirements; and to provide written
notification to the Supplier Project Manager at least * prior to the scheduled
arrival date for Store Equipment not purchased from Supplier, including
quantities and projected arrival date at the Supplier Integration Center.

(h)
To use commercially reasonable efforts to provide asset tags to the Supplier
Integration Center to meet service delivery requirement.

(i)
To provide a manifest or bill of lading to the Supplier Integration Center for
Store Equipment not purchased from Supplier showing Gap as the customer,
description, and quantities in shipment for inbound OEM and consigned supplies
that are shipped from a Third Party Vendor. Shipments not identified as Gap’s
are subject to be returned to the sender due to lack of proper identification.

(j)
To use commercially reasonable efforts to promptly resolve shipping
discrepancies for Store Equipment not purchased from Supplier after notification
by Supplier.

(k)
To provide written direction to the Supplier Project Manager for the disposal or
return of Store Equipment that is not reasonably repairable at the Supplier
Integration Center within * of notification from Supplier.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 43


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(l)
To provide written direction to Supplier within * of Supplier’s notification for
any Store Equipment not included in the current Gap Inventory Report that has
been received by an Supplier Integration Center to either 1) add such Store
Equipment to the Gap Inventory Report and create a part number or 2) initiate a
return of this Store Equipment to a Gap-identified vendor or store.

(m)
To maintain adequate inventory at the Supplier Integration Center to meet
emergency shipping needs.

(n)
To schedule up to * customer visits to the Supplier Integration Center during
each year of the Term.

(o)
To provide * notice to the Supplier Project Manager to schedule surprise or
partial inventory visits.

(p)
To provide * notice to the Supplier Project Manager to schedule a full inventory
audit.

(q)
To arrange for and schedule Gap resources to participate in Supplier Integration
Center visits.

(r)
To provide Gap store profile data and IP addresses required for Work Orders for
configuration of * and *.































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 44


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



ADDENDUM 1 TO ATTACHMENT D
Each Event Services Work Order shall contain the following information:
1.
Order number

2.
Store Number or RCN

3.
Shipping Address and phone number

4.
Division (when applicable)

5.
Event Service requested (e.g., new store installation)

6.
Number of Registers (when applicable)

7.
Exceptions to the standard equipment template for new or relocating store orders
or special

8.
Instructions (when applicable)

9.
Order revision number and description of changes (when applicable)

10.
Type of * and * (when applicable)

11.
Scheduled installation date

12.
Equipment Pack/Pick- up date (when applicable)

13.
Number of Boxes and Box delivery date (when applicable)



A Work Order may be sent electronically by the Gap project manager or his or her
designees -provided the Gap project manager has communicated to Supplier the
delegation of authority to his or her designee prior to or simultaneously with
Supplier’s receipt of the Work Order. Similarly, the Supplier Project Manager
may accept the Work Order electronically.




































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.a – European Stores Maintenance Services SOW      Gap Confidential
and Proprietary Information
Page 45


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]























Exhibit A.3.1 - Statement of Work Store Services


to


Second Amended and Restated Master Services Agreement
March 29, 2013




This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.


Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



TABLE OF CONTENTS
 
 
Page No.


I.
Introduction
1


II.
Operating Principles and Objectives
3


III.
Changes of exhibits and additions, modifications or deletions to store equipment
4


IV.
Maintenance Services
4


V.
IMAC Services
5


VI.
Warehouse Services
5


VII.
Gap Responsibilities
5


VIII.
Security
5


Attachment A:
Maintenance Services (Canada, United States and Puerto Rico)
7


Attachment B:
IMAC Services - Store Installs, Moves, Adds, and Changes (United States, Canada
and Puerto Rico)
31


Attachment C:
Warehouse Services (United States and Puerto Rico)
39








Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Statement of Work
Store Services
I.
INTRODUCTION

a)     Introduction
This Exhibit A.3.1 (Store Services Statement of Work) to the Second Amended and
Restated Master Services Agreement (this “Statement of Work”) is effective as of
the Second Amended and Restated Agreement Effective Date and sets forth the
minimal Services that Supplier shall provide as of the Second Amended and
Restated Agreement Effective Date, including Services to provide (1) Maintenance
Services; (2) IMAC Services; and (3) Warehouses Services, as further described
herein (collectively described as the “Store Services”), references in the
Agreement to Services shall be deemed to include Store Services. The Store
Services described herein will be provided by Supplier to Gap pursuant to the
Agreement and shall be provided utilizing Supplier’s best practices. With
respect to the Store Services, Supplier will also perform activities and
requirements as specified in Exhibit A.8 (Stores Network Services).
Supplier shall provide information on the Store Services using a media that is
efficient, easy to use, and easily accessible by Gap Authorized Users and
subject to Approval by Gap. Gap expects that Supplier will bring value to areas
in addition to those identified in the Agreement and this Statement of Work.
Supplier should describe any unique capabilities it possesses for assisting Gap
in achieving additional improvements and describe how it would make such
capabilities available to Gap.
Unless otherwise provided, references to Sections will be to Sections of this
Statement of Work and references to Exhibits will be to Exhibits of the
Agreement. The section headings in this Statement of Work are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Statement of Work.
Supplier shall provide the Store Services as required to meet or exceed the
Service Levels in Exhibit B.1 (Service Level Matrix). Supplier (i) has
responsibility for the performance of the Store Services detailed in this
Statement of Work; and (ii) shall be held responsible for the performance of the
Store Services without regard to the use by Supplier of third-party products or
suppliers. Changes to this Statement of Work will be mutually agreed to by the
Gap and Supplier and implemented and managed using the Change Control
Procedures.
b)    Definitions
Except as otherwise expressly provided herein, or unless the context clearly
requires otherwise, capitalized terms used in this Statement of Work shall have
the meanings set forth below. Capitalized terms used in this Statement

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 1 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



of Work but not otherwise defined in this Statement of Work shall have the
meanings ascribed to them in Exhibit A.1 (Glossary to Statements of Work) or in
Section 1 of the Agreement.
“Agreement” means the Master Services Agreement dated as of the Reference Date
between Gap and Supplier.
“Auto-Add” shall mean the process of adding warranted and non-warranted IBM
Branded Machines and Non-IBM Branded Machines purchased or licensed in
conjunction with the Store Services as Store Equipment.
“Covered Locations” shall mean the Gap US and Canadian Store Locations and Store
Lab Facilities and other locations listed in Exhibit D.17 that have Covered
Machines supported by Supplier. Exhibit D.17 reflects the list of most recent
stores as of the effective date of the Exhibit.
“Covered Machines” shall mean, at any given point in time during the Term, IBM
Branded Machines and Non-IBM Branded Machines that are of the type listed in
Exhibit D.16.d (Covered Machines), and which includes Third Party Covered
Machines (as defined in Attachment A and as listed in D.16.e). Notwithstanding
the above, only In-Service Machines shall be deemed Covered Machines for
purposes of receiving Store Services hereunder.
“CSR” shall mean an IBM field and/or network technician (Customer Service
Representative) who performs Store Services pursuant to this Statement of Work.
“Gap Store Support” means the Gap-retained Help Desk which is the primary point
of contact for users regarding Attachment A.
“IBM Branded Machines” shall mean a machine that bears an IBM logo, an item of
equipment that bears an IBM logo, or an item of hardware that bears an IBM logo,
and its features, conversions, upgrades, elements or accessories, or any
combination of them.
“In-Service Machines” are those IBM Branded Machines or Non-IBM Branded Machines
which are listed in Exhibit D.16.d or D.16.e that are included in the actual
usage counts for the month for charging purposes as described in Exhibit C.
“Non-IBM Branded Machine” shall mean a machine that does not bear an IBM logo,
an item of equipment that does not bear an IBM logo, or an item of hardware that
does not bear an IBM logo, and its features, conversions, upgrades, elements or
accessories, or any combination of them.
“Out of Service Machines” are those IBM Branded Machines or Non-IBM Branded
Machines which are listed in Exhibit D.16.d and D.16.e which are not included in
the actual usage counts for the month for charging purposes pursuant to Exhibit
C because they reside in a warehouse. Out of Service Machines will be
reclassified as In-Service Machines when such machines

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 2 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



are installed in a Covered Location and are included in the actual usage counts
for the month for charging purposes pursuant to Exhibit C.
“POS” means point of sale.
“Store Equipment” means Covered Machines.
“Store Locations” means those Gap locations with Store Equipment as specified in
Exhibit D.17 (Gap Sites).
“Store Server” has the meaning set forth in Section IV
“Store Workstation” has the meaning set forth in Section IV.
“Supplier Integration Center” shall mean the Supplier facility located in * or
*, which is used to perform applicable Services under this Exhibit A.3.1.




II.
OPERATING PRINCIPLES AND OBJECTIVES

Supplier shall perform the Store Services in accordance with the terms of this
Statement of Work:
a)
Supplier shall be responsible for the Store Services described herein at Covered
Locations as provided as of the Second Amended Effective Date or as of the date
agreed for any changes to this Statement of Work.

b)
Precedence of obligations: The Parties acknowledge that certain obligations may
be set forth in both this Statement of Work and elsewhere in the Agreement, and
that in the event of a conflict, such conflict shall be resolved in accordance
with Section 46.1 of the Agreement.

c)
If in Supplier’s provisioning of the Store Services under this Statement of
Work, Gap is provided * or * owned by or licensed from (i) a Third Party Vendor,
including Non-IBM Branded Machines or (ii) by Supplier, Supplier shall hereby
grant to Gap (or has secured for Gap from such Third Party Vendor) a *. Supplier
shall ensure that Gap has the * such * or * to execute and use the Store
Services and * as specified herein and in the Agreement.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 3 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



    
III.
CHANGES OF EXHIBITS AND ADDITIONS, MODIFICATIONS OR DELETIONS TO STORE EQUIPMENT

a)
Gap may add, delete or modify Exhibit D.16.d (Covered Machines), D.16.e (Third
Party Covered Machines) or Exhibit D.17 (Covered Locations) in accordance with
this Statement of Work. In order to add, delete or modify Non-IBM Branded
Covered Machines, IBM’s prior consent is required, which consent shall not be
unreasonably withheld or delayed. Modifications to Exhibits will be processed in
accordance with the Change Control Procedure described in Section 19.4 of the
Master Services Agreement, Modifications to this Statement of Work, shall be
processed twice per calendar year and the Parties shall cooperate in good faith
to process such requests promptly, however Store Services will be provided for
such Store Equipment, regardless whether or not the Exhibits specified above
have been updated.

b)
Supplier will provide Auto-Add services in conjunction with Store Equipment
(including Software accompanying such Store Equipment) purchased or licensed by
IBM or Gap during the Term.

c)
Gap may request from time to time that In-Service Machines be changed to Out of
Service Machines and vice versa.

IV.
MAINTENANCE SERVICES

For purposes of this Statement of Work, “Maintenance Services” are those
Services specified in Attachment A of this Statement of Work, for the Covered
Machines.
a)
Store Servers includes a *. Typically a store will have *. Maintenance Services
include warranty and off-warranty hardware maintenance to provide responses in
accordance with Exhibit B (Service Level Agreement). New Store Servers that are
IBM branded will include the purchase by Gap of a * warranty upgrade.

b)
Store Workstations include a *. Maintenance Services include warranty and
off-warranty hardware maintenance to provide responses in accordance with
Exhibit B (Service Level Agreement).

c)
“POS Configuration” includes POS devices which together make up an automated POS
register. These components are (A) a * such as *, (B) a *, such as *, and (C) a
* such as *. Maintenance Services include warranty and off-warranty hardware
maintenance to provide responses in accordance with Exhibit B (Service Level
Agreement). New POS Configurations will include the purchase of a * warranty by
Gap.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 4 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



V.
IMAC SERVICES

For purposes of this Statement of Work, “IMAC Services” shall be those Services
specified in the description in Attachment B of this Statement of Work. “IMAC”
means Stores Installs, Moves, Adds, and Changes.
VI.
WAREHOUSE SERVICES

For purposes of this Statement of Work, “Warehouse Services” shall be those
Services specified in the description in Attachment C of this Statement of Work.
VII.
GAP RESPONSIBILITIES

a)    General
Except as otherwise agreed by the parties under this Statement of Work, Gap will
be responsible for the items listed in the sections referenced below. Subject to
Section 17.2 (Interfering Acts) of the Agreement, nothing in this Section VII
(Gap Responsibilities) shall relieve Supplier of its obligations under this
Statement of Work or the Agreement. With respect to the items and access
provided by Gap, as set forth in this Section and the relevant sections
referenced below, Supplier shall utilize such items and access to such Gap
Systems and Store Equipment only to the extent necessary for, and only in the
performance of Store Services under this Statement of Work.
b)    Gap Retained Responsibilities
Gap shall be responsible for the Retained Responsibilities provided in Section
1.11.e and Section 4 (Gap Retained Responsibilities) of Attachment A
(Maintenance Services)) to this Statement of Work, Section 1.7 of Attachment B
(IMAC Services) and Section 1.j of Attachment C (Warehouse Services).
VIII.
SECURITY

(a)
Compliance with Gap Policies and Procedures, as they may be revised or updated
from time to time during the Term of the Agreement.

(b)
Working in conjunction with Gap security to support, establish and maintain
safeguards against the unauthorized access, destruction, loss or alteration of
Gap assets, data, and information under the control of Supplier.

(c)
In conjunction with Gap security, respond to security incidents by assisting
with: the following:

(1)
Supplier will dispatch, based on the reported priority level, a technician to a
Covered Location to assist Gap in resolution of a security incident.


Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 5 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



The technician’s time to resolve a Security incident will be billed to Gap *.
Dispatch by the Supplier will be on a best effort basis.
(2)
Collect local device and system logs, deliver to security as needed.

(3)
Upon identification, immediately notify Gap (including appropriate Gap security
personnel) in the event of a security violation or unauthorized attempt to
access or alter Gap’s assets, systems, information, or data.

(d)
Material Handling

Supplier shall ensure that any residual data left on devices (storage media,
hard drives, disks) be made unrecoverable before disposal per Gap procedures.
Compliance Audits
(a)
Supplier shall assist and respond accordingly, with security tests, security
audits, compliance audits, compliance reviews, and investigations as needed.





























__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 6 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Attachment A: Maintenance Services (Canada, United States and Puerto Rico)
Generally
Under this Attachment A, Supplier shall provide the Maintenance Services and
Third Party Maintenance Services during the Term as described in this Attachment
A for Covered Machines, at Covered Locations. Supplier’s use of any
Subcontractors to perform the Maintenance Services and Third Party Maintenance
Services shall be subject to the provisions of Section 45 of the Agreement.
Definitions
Solely for the purposes of this Attachment A, the following capitalized terms
used in this Attachment A shall have the meanings given below. Capitalized terms
used but not defined in this Attachment A will have the meanings given them in
the Statement of Work or the Agreement.


“Abused Units” shall mean units damaged due to physical abuse, malicious intent
or gross misuse as described below:
a)
For external plastics including keypads, triggers, and other external
components, an Abused Unit would contain damage that includes excessive
permanent markings, broken plastics, broken screw boss, damaged or scratched
display or exit windows.

b)
For circuit boards, an Abused Unit would be one where the circuit board has
become unattached from the equipment.

c)
For overall equipment issues, and Abused Unit is one where unauthorized
alternations or attempted repair have been made, direct lightning damage, or
damages due to other natural or manmade disasters.





“Advanced Exchange Service (*)” covers the * Third Party Covered Machines listed
in Exhibit D.16.e and includes:
a)
Maintenance Services during Depot Business Hours in accordance with Section
1.11.A.8).

b)
Supplier Help Desk and Technical Support, *.

c)
Comprehensive Coverage Repairs.

d)
Advance shipment of the replacement unit to the Covered Location prior to return
of the malfunctioning Third Party Covered Machine.

e)
Shipment of the replacement unit will be provided to meet the Service Level
defined in Exhibit B.1.2.

f)
Upon receipt at the Repair Center, the malfunctioning Covered Machine will be
repaired to manufacturer specifications and returned to the Spare Pool inventory
within * following completion of repair.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 7 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



g)
Third Party Maintenance Services, as described in the section entitled, Third
Party Maintenance Services below.



“Annual Performance Summary” shall have the meaning set forth in Section 55
(Deliverables) of this Attachment A.
“Accidental Damage” shall mean as the provision of Maintenance Services for
Covered Machines damaged by incidental acts in the normal course of Gap’s
business (including damages caused by liquid spills, foreign objects, loose or
disconnected cables, or other such accidents).
“Beginning Inventory” shall mean the count of Covered Machines, by machine type,
on the Reference Date. The Parties deem the Beginning Inventory to be as set
forth in Exhibit D.16.d and D.16.e without regard to the actual count of Covered
Machines at Covered Locations on the Second Amended Effective Date.
“Comprehensive Coverage Repairs” shall mean restoring, repairing or replacing:
damaged housings: cracked or broken displays and touch screens/digitizers;
cracked or missing keyboards/keypads; missing or broken triggers; and cracked or
damaged exit windows that occur during normal usage. Comprehensive Coverage
Repairs is available for new purchases of * Third Party Covered Machines.
Comprehensive Coverage excludes: damages from natural or man-made disasters such
as, fire, theft, water damage and floods that would cause internal and external
component damage or destruction.


“Current Inventory” shall mean, at any given point in time during the Term, the
Beginning Inventory as increased to reflect the number of Covered Machines added
to Maintenance Services coverage subsequent to the Reference Date and as
decreased to reflect the number of Covered Machines removed from Maintenance
Services coverage subsequent to the Second Amended Effective Date.
“Customer Replaceable Unit” or “CRU” shall mean a part which is designated in
Table C.10 to Exhibit C (Pricing) as a CRU, which is provided by IBM to Gap for
replacement by Gap.
“Customer Services Manager” shall have the meaning set forth in Section 2
(Maintenance Services Administration and Management) of this Attachment.
“Dispatch Order” shall mean the creation of an order in IBM’s electronic call
management system to dispatch an IBM CSR to a Covered Location for the
performance of On-site Break/Fix Services.
“Gap Service Manager Database” shall mean Gap’s designated asset management
application(s) and database(s).
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 8 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



“Lost/Stolen” means a non-functioning Third Party Covered Machine unit that has
not been received at the Repair Center from a Store for * or more and that has
been reported by the Store to be lost or stolen.


“Non-returnable Part” shall mean a part which is not returned to Supplier
inventory and for which Gap incurs no charge and which is listed in Table C.10.
Additional Non-returnable Parts shall be added to the list by mutual agreement
of the Parties.
“IBM Support Office” shall mean the Supplier Project Manager and other people
Supplier may deem necessary or appropriate.
“Maintenance Services” shall mean the Store Services to be provided by Supplier
hereunder for Covered Machines as described in this Attachment A, in accordance
with the Service Levels specified in Exhibit B.
“Maintenance Services for *” shall mean the * Maintenance Services to be
provided by Supplier hereunder for Covered Machines set forth in Exhibit D.16.d,
as described in this Attachment A, and in accordance with the Service Levels
specified in Exhibit B.
“Maintenance Services for *” shall mean the * Maintenance Services to be
provided by Supplier hereunder for Covered Machines set forth in Exhibit D.16.d,
as described in this Attachment A, however no Service Levels shall apply to this
Service.
“MIA – Missing in Action” shall mean non-functioning missing Third Party Covered
Machine that has not been received at the Repair Center from a Covered Location
for thirty (30) days or more after being replaced with a functioning Covered
Machine.
“Monthly Performance Review” shall have the meaning set forth in Section 5
(Deliverables) of this Attachment A.
“OEM” shall mean Third Party Vendor, who is the original equipment manufacturer
of Non IBM Branded Machines,
“On-site Arrival Period” shall mean the elapsed period of time it takes for a
Supplier CSR to arrive on site at a Covered Location to perform On-site
Break/Fix Services, measured from the time the Service Request is placed by Gap
until the CSR’s arrival at the applicable Covered Location.
“On-site Break/Fix Services” shall mean the Supplier provision of Maintenance
Services as detailed in this Attachment A, (including parts and labor and, where
required, replacement of IBM Branded and Non IBM Branded Machines) on-site at
the affected Covered Location to restore malfunctioning Covered Machines to
proper operation in accordance with their Specifications. On-site Break/Fix
Services are described generally in Section 1.4 (Service Request Monitoring and
Management) of this Attachment A.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 9 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



“Pass-through Basis,” whether or not capitalized, shall mean at Supplier’s
actual, direct out-of-pocket cost without mark-up or administrative or service
fee of any kind.
“Priority Response Level” or “PRL” shall mean the various priority levels for
the On-site Break/Fix Services, together with their respective associated
Service Levels for On-site Arrival Period and Problem Resolution Period.
“Priority Response Service” is an upgrade to Supplier’s standard level of
maintenance service permitting Gap to specify the Priority Response Level for
On-site Break/Fix Services.
“Problem Resolution Period” shall mean the elapsed period of time it takes for
Supplier to fully restore a malfunctioning Covered Machine to proper operation
in accordance with its Specifications, with the elapsed time for Problem
Resolution measured from the time the Service Request is placed by Gap and
received by Supplier until the time when the full operation of the Covered
Machine has been restored to its Specifications and Supplier has entered the
relevant data concerning the Service Call into Supplier’s electronic call
management system.
“Quarterly Comparison” shall have the meaning set forth in Section 5
(Deliverables) of this Attachment A.
“Replacement Services” (*) includes:
a)
Maintenance Services during Depot Business Hours in accordance with Section
1.11.A.8).

b)
Comprehensive Coverage Repair.

c)
Supplier Help Desk and Technical Support, *.

d)
Shipment of the replacement unit to the Covered Location will be provided to
meet the Service Level defined in Exhibit B.1.2.

e)
Upon receipt of the malfunctioning Covered Machine at the Repair Center from a
Covered Location, a replacement unit will be shipped to the Covered Location.

f)
Upon receipt at the Repair Center, the malfunctioning Covered Machine will be
repaired to manufacturer specifications and returned to the Spare Pool inventory
within 24 hours following completion of repair.

g)
Third Party Maintenance Services, as described in the section entitled, Third
Party Maintenance Services below.

 
“Scheduled Call” shall mean a Service Call for which Gap has requested that the
Supplier CSR is to arrive at the affected Covered Location at a mutually agreed
date and time.
“Service Call” shall mean each individual instance of Supplier providing
Maintenance Services hereunder in response to a Gap Service Request.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 10 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





“Service Request” or “Gap Service Request” shall mean a Gap call or request to
Supplier for the provision of specific Maintenance Services.
“Service Request Call Duration” shall mean the duration of a Gap Service Request
call with Supplier, with the duration measured from the time Gap’s Service
Request is placed electronically by Gap and received by Supplier (or when Gap
makes the telephone call to Supplier in the case of Service Requests made by
telephone) until the call has been completed by either being resolved by phone
during the call or through Supplier’s issuance of a Dispatch Order for On-site
Break/Fix Services. For the avoidance of doubt, the Service Request Call
Duration includes the time it takes Supplier and Gap to conduct technical call
screening, as well as any other time spent by Supplier attempting to resolve the
Problem remotely during the call.
“Spares Pool Inventory” shall mean the repaired spare inventory of Equipment
located at the * Repair Center or Gap facilities used to replace broken Third
Party Covered Machines in Stores. Spares Pool will be maintained at *% of the
currently deployed Equipment for each model. Should Gap choose to use the
Advanced Exchange Services, the Spares Pool will increase to *% of the currently
deployed Equipment.
“Standard Coverage” whether or not capitalized, shall have the meaning set forth
in Section 1 (Maintenance Services and Tasks) to this Attachment A.
“Supplier Maintenance Services” shall be as described in Section 1.9 of this
Attachment A.
* Repair Center” shall mean the location(s) at which Third Party Maintenance
Services for * are provided.
“Technical Call Screening Process” shall have the meaning set forth in Section
1.1 (Service Request Call Handling and Technical Call Screening) to this
Attachment A.
“Third Party Maintenance Term” shall mean the term for the Maintenance Services
for the Third Party Covered Machines listed in Exhibit D.16.e. Supplier will
notify Gap at least * prior to the end of the Third Party Maintenance Term for
all other 3rd Party Covered Machines whether it will be able to offer such Third
Party Maintenance Services for such additional term and any changes to term,
conditions or pricing that would be required in order to extend the term of this
Attachment A.
“Third Party Covered Machines” means those Non-IBM Branded Machines, i.e., *
specified as being Third Party Covered Machines in Exhibit D.16.e.
“Third Party Maintenance Services” shall be as described in Section 1.11 .of
this Attachment A.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 11 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



“Year” shall mean each twelve (12) month period during the Term, starting March
1, of such period.
1.
Maintenance Services and Tasks

Supplier shall provide the Maintenance Services for Covered Machines according
to the Service Levels set forth in Exhibit B.1 (Service Level Matrix) of the
Agreement.
Supplier will track, maintain and keep up-to-date the Current Inventory
utilizing Supplier’s inventory records to reflect the addition of, the changes
to, the relocation of and the removal of Covered Machines to the extent
performed by Supplier or, if performed by Gap or a third party on behalf of Gap,
to the extent Gap has provided Supplier notice thereof.
The Maintenance Services shall include performance of the tasks and activities
described below.
1.1
Service Request Call Handling and Technical Call Screening

Gap will provide a help desk to receive the initial call from users reporting
problems with Covered Machines or seeking technical support with respect to
Covered Machines. In the case of calls reporting Problems with Covered Machines,
Gap Store Support will perform the initial Problem determination, including
those tasks in Section 4, Gap Retained Responsibilities, and any
responsibilities specifically identified as a Gap responsibility as part of the
Technical Call Screening Process mutually developed and agreed to pursuant to
Section 1.2 (Customer Replaceable Units (CRU)) of this Attachment A. If Gap
Store Support requires technical support from Supplier to assist in resolving a
reported Problem or determines that On-site Break/Fix Services will be necessary
to resolve the Problem, Gap Store Support will place a Service Request to
Supplier indicating the Priority Response Level requested. Supplier will provide
the Maintenance Services as described in this Attachment A and the Agreement to
resolve such Problem.
Supplier’s call placement system shall be available to receive Gap Service
Request calls (and conduct technical call screening and remote Problem
resolution) *. In addition, electronic access to Supplier’s call placement
system and the * to Gap’s current electronic trouble ticket system shall be
available (i.e., on-line and available to accept data input or entry) *, subject
to the Supplier Call Center Availability Service Level in Exhibit B.1 (Service
Level Matrix). If Supplier’s call placement system, electronic access to
Supplier’s call placement system or the * to Gap’s current electronic trouble
ticket system are unavailable to a degree that causes disruptions to Gap that
Gap reasonably believes to be significant to Gap’s business, Gap may so notify
Supplier, in which event
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 12 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Supplier shall promptly take appropriate remedial actions to correct the issue
or provide a workaround that is reasonably acceptable to Gap.
Supplier shall provide Gap at least twenty-four (24) hours advance notice of
scheduled maintenance downtime. In addition, Supplier shall provide Gap prompt
notice of any emergency maintenance downtime and any other outages.
Gap shall retain the right, in its reasonable discretion, to terminate a call
during the Technical Call Screening Process and request a dispatch.
If a reported Problem is not corrected remotely within *, with a CRU or a
Resolution to the Problem is not imminent, Gap may request Supplier to dispatch
a CSR to perform On-site Break/Fix Services according to this Attachment A and
the Agreement or continue with the technical call.
Supplier and Gap shall review and evaluate the effectiveness and cost-efficiency
of the Technical Call Screening Process * and shall work together in good faith
to determine whether it should be continued and, if it should, what changes, if
any, should be made to the process going forward to enhance its effectiveness
and cost-efficiency for both Parties.
1.2
Customer Replaceable Units (CRU)

On a case by case basis Gap shall decide whether a problem is reasonably
resolvable through use of CRU. For reported Problems determined by Gap to be
reasonably resolvable through use of a CRU, Supplier will ship theapplicable CRU
to the designated Covered Location in accordance with the applicable Service
Levels set forth in Exhibit B (Service Level Agreement), at which point Gap
store personnel will be responsible for removing the defective CRU from the
malfunctioning Covered Machine, replacing the defective CRU with the replacement
CRU provided by Supplier. Gap shall not be entitled to identify a Problem as
resolvable through use of a CRU unless the underlying part is listed on Table
C.10 to Exhibit C. Supplier and Gap will mutually agree on updates to Table C.10
to Exhibit C.
1.3
On-site Break/Fix Services

The type of Maintenance Services for which Gap has subscribed hereunder entitles
Gap to specify the Priority Response Level it requires for On-site Break/Fix
Services on a Service Request by Service Request basis, based on the nature and
severity of the reported Problem. Descriptions of the different Priority
Response Levels and their respective timeframes for On-site Arrival and Problem
Resolution Periods are contained in Exhibit B.1 (Service Level Matrix). Gap will
specify the Priority Response Level it requires during the Service Request call.
If
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 13 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Gap does not specify a Priority Response Level during the Service Request call,
Supplier will consider the request to be Urgent.
Supplier will dispatch its CSR(s) for arrival on-site at the affected Covered
Location in accordance with the applicable timeframe for On-site Arrival as set
forth in Exhibit B.1 (Service Level Matrix).
Upon arriving at a Gap location, the CSR will inform the Gap store manager on
duty of his or her presence and obtain his or her consent to perform the On-site
Break/Fix Service. If the manager on duty consents the CSR will carry out the
On-site Break/Fix Service in accordance with the applicable timeframe for
Problem Resolution Service Level set forth in Exhibit B.1 (Service Level
Matrix). If the Gap manager on duty does not consent, the CSR will contact Gap
Store Support for a final decision about whether to proceed with the On-site
Break/Fix Service or to defer it to a Scheduled Call and Gap Store Support shall
communicate this decision to the CSR and the Gap manager on duty. If Gap Store
Support defers the On-site Break/Fix Service, that Service Call shall be
excluded from the measurement of Supplier’s compliance with the Service Levels
for the affected month. If the Supplier CSR defers the Service Call without the
approval of Gap Store Support, such that Resolution is not completed within the
required SLA, then that Service Call shall be considered a missed SLA for the
measurement of Supplier’s compliance with the Service Levels for the affected
month.
Should Gap select a Third Party Vendor to install store Equipment listed on
Exhibit C (Pricing), Supplier will provide break/fix services as described in
this SOW *; however, if a breakage occurs within * of the installation, *.
Supplier is not responsible to verify the quality of the Third Party Vendor’s
performance.
Register Service Calls:
i.    Clearance. IBM installation requirements stipulate a minimum 2 inches of
clearance if the unit is installed horizontally. If installed vertically (i.e.
on its side) the installation must incorporate an IBM approved stand (which
provides for the 2" clearance on one side) and have a minimum of 2" clearance on
the other.
ii.    Cooling Cooling of the base unit is provided through forced-air cooling
by a fan contained in the power supply and/or processor area. Air vents must not
be blocked, and the vents must have a minimum of two inches of clearance around
the base unit (left and right) and be free of obstructions from excessive dust
build up, cabinet walls, books, binders, papers or other items or materials.
ii.    Where Break/Fix Service is performed by IBM and adequate clearance and/or
cooling as set forth above is not met, IBM agrees to perform the
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 14 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



work notwithstanding 1.2 (i) and/or (ii), and will document the Service as an
out-of-scope issue (i.e. less than 2" clearance). The call is then coded as
billable.


The Supplier CSR(s) will reload or reconfigure, as necessary, any Software from
the appropriate backup media, if available and provided by Gap, to restore the
Covered Machine(s) so that it functions in accordance with its Specifications
provided that this work is required due to a Covered Machine malfunction.
If requested by Gap Store Support personnel the Supplier CSR(s) will stand by on
site for up to one hour upon completion of the On-site Break/Fix Service for the
CSR to call Gap Store Support and for Gap to verify the successful completion of
the On-site Break/Fix Service provided Gap promptly after receipt of the call
from the CSR (i) verifies successful completion of the On-site Break/Fix
Service, or (ii) informs the CSR that the On-site Break/Fix Service has not been
successful. If (a) the CSR leaves the Gap site prior to Gap’s verification of
successful completion, or (b) the original Problem reported remained unresolved,
and (c) Gap places another Service Request with respect to that Problem, then
Supplier will use the same trouble ticket for second and any subsequent Service
Requests with respect to the same original Problem on the same Covered Machine
and the initial Service Request shall be considered unresolved until the Problem
is in fact Resolved.
1.4
Service Request Monitoring and Management

Supplier will provide Service Request management for Store Services * for Gap
Service Requests, including performing the following tasks for each Gap Service
Request:
i.
Utilize an automated trouble ticket management system to view and monitor Gap
Service Requests;

ii.
Coordinate Service Request activities and the scheduling of Supplier CSRs
providing On-site Break/Fix Services;

iii.
Measure, track and evaluate the progress of open Service Requests and provide
relevant information to Supplier and Gap Store Support as needed to facilitate
the expeditious resolution of each Service Call; and

iv.
Promptly identify and escalate to the appropriate Supplier escalation personnel
any Service Calls that have the potential to miss the applicable On-site Problem
Resolution Period set forth in Exhibit B (Service Level Agreement), with the
escalation personnel stepping in to use commercially reasonable efforts to
complete such Service Calls within the applicable On-time Arrival Period and
Problem Resolution Period, including the use

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 15 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



of the escalation processes described in Section 1.5 (Escalation of Service
Calls) to this Attachment below.
1.5
Escalation of Service Calls

For any Service Call in Priority Response Level category Critical - T2/C2 - for
which Supplier fails to resolve the problem within the period set forth in
Exhibit B.1 (Service Level Matrix), Supplier will provide initial notification
to Gap within * after the failure to resolve the Problem within the allotted
period, providing Gap an explanation of the reason for the failure and an
estimated time by which the Problem will be Resolved, and provide Gap frequent
and relevant updates electronically thereafter until the Problem is Resolved.
(Alternatively, if Supplier has reason to believe that it is likely to fail to
Resolve the problem within the allotted time, Supplier may place this call
before actually failing to Resolve the Problem within the allotted time.) For
any Service Call in Priority Response Level category Urgent - T4/C4 - for which
Supplier fails to resolve the Problem within the period set forth in Exhibit B.1
(Service Level Matrix), Supplier, will provide electronic updates via *.
1.6
Out-of-Scope Repairs

A.    The Maintenance Services do not cover the following:
a. Service of a Covered Machine damaged by malicious intent, gross misuse,
modification of the Covered Machine (other than by Supplier or its agents),
natural causes such as fire or flood, improper maintenance by Gap or its agents,
or unsuitable physical operating environment outside of Covered Machine
Specifications. For this purpose, assuming Supplier performs the initial
installation, Gap’s operating environment as of the date of installation is
deemed to be suitable;
b. Service of a Covered Machine with removed, or altered Covered Machine parts,
or parts identification labels; provided, however, that alterations and removals
by Supplier or its agents, or by virtue of the CRU process, shall not trigger
the application of this exclusion;
c. Accidental Damage;
d. Failures caused by a product for which Supplier is not responsible; or
e. Accessories, and supply items listed as such in the applicable product
manual; parts designed to be replaced or consumed periodically during the useful
life of the product (e.g., batteries and printer cartridges) that are listed as
such in the product Documentation, and structural or cosmetic parts (or damage
to structural or cosmetic parts, including damage and
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 16 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



warping of any kind to the Covered Machine frames, housings and bezels) to the
extent such parts or damage either have no impact on the operation of the
Covered Machine or result from the circumstances described in Section 1.9
(Non-IBM Branded Machines) of this Attachment A. Notwithstanding the foregoing,
in the case of an IBM Branded Machine, repair of a manufacturer’s defect shall
not be treated as out of scope.
In addition to (d) above, Maintenance Services for Non-IBM Branded Machines does
not cover:
1.
Covered Machine installation or engineering change activity;

2.
Correction of date related errors;

3.
Service of micro-code or firmware; or

4.
Service of features, parts, or devices not supplied by either (1) the Covered
Machine’s OEM, or (2) Supplier during the performance of Maintenance Services.

If Gap requests Supplier to affect out-of-scope repairs for Covered Machines,
then Supplier will do so for the appropriate charges set forth in Tables C-15.1
Per Event Pricing and C-15.2 Other Charges to Exhibit C (Pricing) of the
Agreement, as approved by Gap.
1.7
Repair Parts and Spares

Supplier will maintain, at its own expense, adequate inventories of and supply
arrangements for repair parts and replacement spares (including hard drives) for
Covered Machines, at suitable geographic locations, to enable Supplier to meet
the timeframes for On-site Arrival and Problem Resolution set forth in Exhibit
B.1 (Service Level Matrix).
Supplier shall determine, acting reasonably, whether a malfunctioning Covered
Machine can be repaired properly through the use of repair parts or whether such
Covered Machine should be replaced with a functionally equivalent Covered
Machine.
Repair parts will be functionally equivalent to, and of at least the same
quality as, the part replaced. Supplier may use new or used parts, OEM parts,
IBM Branded parts and non-OEM parts which are certified through the
certification process noted below. If Gap or Supplier determine that a
replacement part does not function in Gap’s operating environment, the Parties
will promptly work together to determine root cause of the problem. Supplier
will diligently and promptly work with Gap to certify the part, or another new
part, in Gap’s operating environment. Gap will diligently and promptly work to
certify such new part and will not unreasonably withhold or delay certification.
Once the new part is certified by Gap, Supplier will use such certified part to
correct the reported

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 17 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Problem. Supplier shall not be measured on such Service Calls for Service Levels
calculation, including Service Level Defaults until a work-around is implemented
by Gap or a part is certified by Gap. Service Calls by Gap related to these
failing parts will not be measured by Supplier for call distribution purposes as
defined in Exhibit B.1 (Service Level Matrix). While a part is being identified
and or certified, the Parties will promptly work together to determine whether
there is a reasonable workaround and, if there is such a workaround, implement
it.
Gap will acquire title to the replacement parts or replacement IBM or Non-IBM
Branded Machines at the time of exchange and, conversely, as appropriate,
Supplier will acquire title to the failing parts or failing IBM or Non-IBM
Branded Machines at the time of exchange, provided that before Supplier will
acquire title to any such parts or machines, Supplier will perform a drive wipe
on storage devices using a mutually agreed process as documented in the
Procedures Manual. The replacement item will assume the warranty or Maintenance
Service status of the replaced item. Before Supplier exchanges an IBM or Non-IBM
Machine or part, Supplier will disconnect peripheral devices prior to the
exchange of such Covered Machine or part. Gap will reimburse Supplier, at
Supplier’s costs, for replacement parts that are not part of a Covered Machine
as authorized by Gap. The replaced IBM or Non-IBM Machine or part shall be free
of any legal obligations or restrictions that prevent its exchange.
If Gap does not refresh an IBM or Non-IBM branded machine that has reached
either the Manufacturer’s published end of support date or the IT industry
generally accepted end of life and IBM is unable to provide Maintenance Services
at the prices set forth in Exhibit C (Pricing), *. *.
1.8
Depot Services for * (* and *) are defined as the following:

1.
Maintenance Services during Depot Business Hours: *.

2.
Repair coverage does not include any excluded items listed in Section 1.6 (Out
of Scope Repairs.) Any repairs for items listed on Section 1.6 will be made on a
time basis at the Depot Hourly rate set forth in Exhibit C.15.2.

3.
Supplier Help Desk and Technical Support as described in Section 1 of this SOW
will be available * to support the troubleshooting efforts undertaken by Gap to
increase the rate of remote resolution.

4.
For Store Equipment needing repair, Supplier will receive shipments from Gap
Covered Locations and complete repairs within SLOs specified in Exhibits B.1
(Service Level Matrix).

5.
Shipping:

i.
For the US: Ground shipping from the Covered Location to the Supplier’s Repair
Facility (defined as Supplier’s depot facility located in *) and from



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 18 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



the Supplier’s Repair Facility to the Gap-specified location are both at
Supplier’s cost. Shipping shall be via Supplier’s designated carrier.
ii.
For Canada: Ground shipping from the Covered Location in Canada to the
Supplier’s Repair Facility in the U.S. is at Supplier’s cost. Shipping from the
Supplier’s Repair Facility in the U.S. to a Gap-specified location in the U.S.
are also at Supplier’s expense. Gap, or Gap’s subcontractor, will arrange for
all international shipments from the specified location in Canada to the IBM
Repair Facility. Gap will be responsible for the cost of shipping the repaired
equipment from the Gap US location/or Gap’s designated subcontractor in the
U.S., to the designated location in Canada.

6.
Supplier shall inspect the exterior box for damage before accepting any shipment
of Equipment for repair from Gap Covered Locations, notify the carrier of such
damage, and reasonably assist Gap in the pursuit of claims for such damage.

7.
Supplier shall contact the Gap designated focal point when necessary to complete
the Depot Services and processes, including the escalation of issues.

8.
Supplier will provide a return material authorization (RMA) number to Gap for
return of * to Supplier. Should Gap elect to process a service request under the
'do not screen or DNS call placement option,' the associated IBM problem ticket
provided electronically will be used as the return authorization. With the
return of each piece of repaired equipment to Gap or Gap's designated
subcontractor, Supplier will provide a box with return shipping label to Gap or
Gap's designated subcontractor for use in future returns of defective equipment

9.
Supplier shall provide accurate and timely delivery of reports on standard
break/fix monthly reporting on trends, failure rates, SLO reporting, or
otherwise as agreed in writing by the Parties in accordance with the report
delivery requirements contained in Section 3.19 of the Agreement and this
Section 1.8 of Attachment A to Exhibit A.3.1.

10.
Supplier shall track and report Missing in Action (MIA) and Lost/Stolen
inventory by Incident ID, Store number, and when provided by Gap, serial
numbers. For clarification, for *, the MIA will include the Incident ID and the
Gap-designated shipping tracking number and IBM will reimburse Gap for the
shipping expenses related to that shipment. MIA and Lost/Stolen inventory will
fall into one of the following categories:

i.
Equipment tracked for return will be tracked for *, reported on the a * basis,
then fall onto the MIA or Lost/Stolen Report;

ii.
Equipment that has not been returned for over * shall be considered MIA and
reported on the MIA Report.

11.
Supplier shall obtain written Gap approval for repair of Covered Machines that
are considered Abused Units prior to providing repair services. Supplier will
produce and email digital photos of Covered Machines returned to the Repair
Facility that appear to be abused which Supplier claims would not be covered
under maintenance along with a quote of the costs to repair. Gap will pay
shipping costs for Covered Machines determined to be Abused Units.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 19 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Repair, if authorized, will be completed on a case by case basis. If prior
written approval is not obtained, Gap will not be responsible for any fees for
such repairs and Supplier will be responsible to replace any items scrapped. If
approval to complete the repairs is provided by Gap, Supplier shall invoice Gap
for the shipping costs and repair of the Covered Machines on a time basis
utilizing the Depot Hourly rate set forth in Exhibit C.15.2. Approval shall be
obtained from:
For Stores:
* 
(or a designee specified by Gap in writing)
12.
Supplier shall contact the Gap designated focal point when necessary to resolve

13.
    issues or provide clarification, for example, to report any Equipment
received where the origin is not clearly marked on the shipping packaging.

14.
Supplier shall generate a notification to Gap’s Service Manager application to
automatically update or close Service Center tickets once the Covered Machine
has been repaired and shipped back to the Gap designated location.

15.
Supplier is not responsible for performing re-image of the hardware. This
responsibility will be performed and retained by Gap and/or Gap’s third party
supplier.

16.
De-installation of a failed Covered Machine and the installation of the repaired
Covered Machine is Gap’s responsibility. Supplier will use a courier to
transport the Covered Machine to the Repair Facility and will not repair the
failed Covered Machine on-site.



1.9    Non-IBM Branded Machines
Supplier’s provision of the Maintenance Services for Covered Machines that are
Non-IBM Branded Machines shall be subject to the following:
a.        Repair of Non-IBM Branded Machines is subject to the availability of
repair parts and any technical support required of the OEM. If repair parts or
OEM technical support become generally unavailable from the OEM for any type of
Non-IBM Branded Machine that is a Covered Machine, Supplier shall so notify Gap
and will use commercially reasonable efforts to provide the Maintenance Services
in respect of that Covered Machine type for * after the date of such
notification to Gap. Supplier shall be excused from any failure to meet Service
Levels applicable to the performance of such Maintenance Services during the *
period where Supplier can establish to Gap’s reasonable satisfaction that
Supplier’s failure to meet the applicable Service Level was attributable to the
general unavailability of repair parts or technical support required of the OEM
and is not the result of Supplier’s failure to enter into appropriate agreements
for such support with the OEM. The Parties agree that commercially reasonable
efforts may be insufficient to accomplish a repair in the absence of such repair
parts or OEM technical support;
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 20 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





b.    Gap will comply with the OEM’s guidelines for Non-IBM Branded Machines
pertaining to operator responsibilities, user maintenance procedures and
supplies prior to placing a Service Request where reasonable and practical under
the circumstances. Gap will also comply with such Supplier guidelines for
Non-IBM Branded Machines where mutually agreed;
c.    Supplier will provide preventative maintenance for Non-IBM Branded
Machines where prescribed by the Covered Machine’s OEM in the OEM’s
documentation for the Covered Machine;
d.    Where Supplier is responsible for maintenance of a Non-IBM Branded
Machine, and IBM has an agreement with the OEM that IBM is allowed to provide
warranty service, Supplier shall coordinate with and manage the provision of any
warranty service from the OEM; and
e.    Supplier shall provide reasonable cooperation with third parties providing
maintenance or warranty services for non-Covered Machines.
1.10    Reserved
1.11    Third Party Covered Machines.


Notwithstanding the other provisions of this Attachment A, the following
provisions shall apply to Third Party Covered Machines. During the Third Party
Maintenance Term, Supplier will provide Supplier and Third Party Maintenance
Services for * and * in accordance with the Service Level specified for such
Third Party Covered Machines in Exhibit B.1.2. All Third Party Covered Machines
by type at a Covered Location must be maintained at the configuration level as
specified by Gap.


A.    * Third Party Maintenance Services:


The * Third Maintenance Services include the following.
1.
Shipping as follows for Equipment from the * Repair Depot via Gap designated
carrier and method as follows

i.
arrange shipments of repaired * Machines from the Repair Center to designated
Covered Locations

ii.
ship Equipment for overnight delivery on all outbound repairs * the order was
placed providing the order was received prior to the *, for *, including *.
Orders placed after * will be shipped * for *, including *.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 21 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





iii.
The shipment to the Covered Location will include in the box: pre-printed return
air bill, easy return instructions and appropriate customs forms for all
Canadian shipments from the United States. The pre-printed return air bill form
will include; incident ID number, equipment serial number and Repair Center

iv.
    address. This shipment will be delivered as follows:

i.
Canadian Stores: by * local store time

ii.
United States: by * local store time

2.
Be responsible for * to inspect the exterior box for damage before accepting any
shipment of Equipment for repair from Gap Stores, notify the carrier of such
damage, and assist Gap in the pursuit of claims for such damage

3.
Be responsible for OEMs to meet the SLA defined in Exhibit B.1.3 for the Covered
Machines listed in D.16.e.

4.
Contact the Gap designated focal point when necessary to complete the Third
Party Maintenance Services and processes, including the escalation of issues.

5.
Promptly escalate Service Calls as necessary including to the Third Party for
the Covered Machines listed in D.16.e, if requested by Gap.

6.
Address inventory discrepancies within * and replace missing Equipment within *.

7.
Ensure that * assigns a Return Material Authorization number (or other
identifying number) for each Gap request to return Covered Machines (Exhibit
D.16.e) for Maintenance Services

8.
Ensure that * provides Services during Depot Business Hours as follows: *
excluding holidays observed by * - New Year’s Day, President’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day and two
discretionary holidays identified by Supplier before January 5th each year;

9.
Ensure * stores, secures, and tracks the Covered Machines as listed in Exhibit
D.16.e in the Spares Pool inventory.

10.
Be responsible for * providing accurate and timely delivery of the reports
specified in Attachment 2 of this Attachment A for covered Machines listed in
Exhibit D.16.e. Reporting will be completed by * and delivered directly to Gap.

11.
Be responsible for * to track and report Missing in Action (MIA) and Lost/Stolen
inventory by Incident ID, Store number, and when provided by Gap, serial
numbers. MIA and Lost/Stolen inventory will fall into one of the following
categories:

i.
Equipment tracked for return, the Equipment will be tracked for return for *,
reported on the a * basis, then fall onto the MIA or Lost/Stolen Report;

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 22 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



ii.
Equipment that has not been returned for over * shall be considered MIA and
reported on the MIA Report

12.
Invoice Gap for Third Party Repair Services for Third Party Covered Machines
that are considered Abused Units after providing adequate information to Gap and
Gap authorizes the repair of the Abused Unit in accordance with item 13 in this
section

13.
Obtain written Gap approval for repair of Covered Machines or units that are
considered Abused Units prior to providing repair services. Supplier will
produce and email digital photos of Covered Machines returned to the Repair
Center that appear to be abused which Supplier claims would not be covered under
maintenance. Repair, if authorized, will be accomplished on a case by case
basis. Supplier will submit a quote. If prior written approval is not obtained,
Gap will not be responsible for any fees for such repairs and Supplier will be
responsible to replace any items scrapped. Approval shall be obtained from:

* 
(or a designee specified by Gap in writing)
14.
Contact the Gap designated focal point when necessary, for example, to report
any Equipment received not having a Service Request call record.

15.
Generate an electronic notification to Gap’s Service Manager application to
automatically close Service Manager tickets once the order has been shipped from
the * Repair Center

16.
The * Spares Pool Inventory is not to be relocated without Gap’s prior written
approval and a mutually agreed upon transition plan. If the Spares Pool
Inventory is relocated, * will arrange for the transportation of Gap-owned
equipment to the new location at * expense.

B.
Third Party Maintenance Services for * Branded Third Party Covered Machines.
(“*”)

Supplier shall be responsible for providing the following: Third Party
Maintenance Services for all * listed in Exhibit D.16.e. Supplier is fully
responsible to ensure that these * Maintenance Services are provided by * at the
agreed upon Service Levels specified in Exhibit B.1.2. * will contract with * to
provide these * Maintenance Services to Gap with no discontinuity of other
Services provided by * for Gap. The * Services to be provided for such *
includes the following. Supplier shall ensure that * will:
1.
Provide Advanced Exchanged Services (*)



2.
Provide Replacement Services (*)



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 23 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



C.
* Maintenance Services (“*”) include:

a)
* maintenance for the * in the Gap Covered Locations for the Stores located in *
and *.

b)
Maintenance Services will commence upon the date the * is installed and shall
continue in accordance with the pricing set forth in Exhibit C (Pricing).
Maintenance Services for * shall be provided as outlined in Section 1 (but not
including 1.6 A (a)-(e)). Maintenance Services and Tasks and in accordance with
the Service Level specified for such Third Party Covered Machines in Exhibit B.1
(Service Level Matrix).

c)
Promptly escalate Service Calls if requested by Gap.

d)
Gap agrees that calls related to moving the * while hot, causing the ink to come
out into the device, *.

e)
* Maintenance Exclusions: After the Covered Machine warranty period expires,
Section 1.6 A (a) – (e) above, shall apply to the Supplier provide maintenance
services. (Notwithstanding the forgoing, the * will still be covered by
Maintenance Services provided that Section 1.6 A (a) – (e) does not apply.)

f)
Any service identified in the above list, that is outside of Maintenance
Services, and provided by Supplier or Supplier representatives at the Gap's
request shall be invoiced to Gap at the labor rates established in Exhibit
C.15.2 to the Agreement (excluding parts).

g)
Gap will not reimburse Supplier for costs of travel to perform Out of Scope
Repair services.

D.
Procurement



1.    Supplier will purchase Equipment pursuant to the terms of the Machine
Purchase, Implementation Services and Maintenance Services Agreement.


2.    If Gap procures * Third Party Covered Machines from IBM:


a) Supplier Maintenance will be purchased * 


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.







Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 24 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



b) Supplier will require up to * from receipt of equipment at the Gap designated
ship to location to complete the process of adding Third Party Covered Machines
into the IBM Maintenance database


3.
If Gap procures * Third Party Covered Machines from * and if Gap chooses to
procure IBM Maintenance Services:



a) Supplier Maintenance Services will be purchased *


b) Supplier will need up to * from receipt of equipment at the Gap designated
ship to location to complete the process of adding Third Party Covered Machines
in the IBM Maintenance database


4.
If Gap procures * Third Party Covered Machines from another Third Party Supplier
and if Gap chooses to purchase IBM Maintenance Services:



a) Gap will need to submit Manufacturer's Warranty Information and machine type
and serial information


b) Supplier will need * to complete the adding Third Party Covered Machines in
the IBM Maintenance database


E.
Gap Responsibilities

In support of the Third Party Maintenance Services Gap agrees:
1.
to designate a technically qualified representative who will be Gap’s focal
point for all communications with Supplier and * relative to the Third Party
Maintenance Services and will have the authority to act on Gap’s behalf in
matters regarding the Third Party Maintenance Services or arrange for Supplier
and * access to the Gap personnel with such authority.

2.
to follow basic troubleshooting procedures prior to placing a Service Request.

3.
to be responsible for the cost of a repair or replacement unit whenever a unit
sent by Gap for repair is agreed by Gap to be an Abused Unit.

4.
to be responsible for all data contained on Third Party Covered Machines sent by
Gap for repair.

5.
arrange for shipment of malfunctioning Third Party Covered Machines to the
Repair Center from a Covered Location

6.
Gap is responsible for all transportation costs, including risk of loss and
damage associated with the return of the malfunctioning Third Party Covered
Machine to the Repair Center.



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 25 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





7.
to place Service Requests electronically to *, including requests for * 

8.
For Supplier Advanced Exchange Service or Replacement Services, Gap agrees to:

a.
to provide the replacement inventory of spare Equipment (Hardware spares) for
stocking at the Repair Center * prior to the start of Service.

b.
Provide Supplier the specific configuration level for all Radio Frequency (RF)
products.

1.12    Preventative Maintenance
As part of the Maintenance Services, Supplier will perform preventative
maintenance of IBM Branded Covered Machines in accordance with the Covered
Machine Specifications (i.e. register printers). In general, Supplier CSRs will
perform preventative maintenance throughout the Year while at Covered Locations
to perform On-site Break/Fix Services.
Supplier’s obligations to perform preventative maintenance for Non-IBM Branded
Covered Machines are set forth in Section 1.9, Non IBM Branded Machines
Section 0 (Preventative Maintenance) of this Attachment A above.
2.
Maintenance Services Administration and Management

The Maintenance Services will be provided and managed by customer facing teams
and operational units within Supplier.
Supplier will appoint a Customer Service Manager (who shall also be considered
the Supplier Project Manager for this Attachment A), subject to Gap’s approval,
who will serve as Gap’s primary point of contact for the Maintenance Services.
The Customer Service Manager will be responsible for communicating and
coordinating with Gap with regard to all aspects of the Maintenance Services,
scheduling and organizing monthly service review meetings between Supplier and
Gap, managing the preparation and presentation to Gap of each of the
Deliverables listed in Section 5 (Deliverables) of the Attachment A and
otherwise managing and administering Supplier’s performance of the Maintenance
Services. Supplier will provide * prior written notice for changes of the
Supplier Customer Service Manager. The Supplier Customer Service Manager will
not be removed until a replacement is in place and trained. Supplier will not
transfer the Customer Service Manager at a time or in a manner that would have a
material adverse impact on delivery of Maintenance Services.
The Supplier Customer Service Manager or designate shall be responsible to
perform tasks which include:
i.
Preparing and submitting on a timely basis the periodic reports required
hereunder (“Service Delivery Reports”), with *;

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 26 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



ii.
Conducting regularly scheduled * meetings with Gap to review monthly Service
Delivery Reports and conducting meetings with Gap to discuss other reports Gap
may reasonably request and that Supplier can provide from data reasonably
available to Supplier hereunder;

iii.
Coordinating the provision of Maintenance Services to Covered Locations, acting
as Gap’s primary point of contact with respect to such Maintenance Services and
providing consolidated management and administration of such Maintenance
Services;

iv.
Tracking and managing Supplier’s overall plans relating to the provision of the
Maintenance Services, including monitoring Gap plans made available to the
Supplier Customer Service Manager for changes to Covered Machines;

v.
Forecasting, with the assistance of Gap, and maintaining and keeping up-to-date
the Current Inventory of Covered Machines;

vi.
Escalating any product quality, end-of-life or parts availability issues to the
Gap Project Manager promptly after Supplier becomes aware of such issues;

vii.
Tracking and making available to Gap, Maintenance Service performance trends and
monitoring the performance of the Maintenance Services to identify, resolve,
and/or avoid issues and problems; and

viii.
Providing and using * maintenance management tools and methodologies.

3.
Electronic Communications System

In providing the Maintenance Services, Supplier will use an *. Supplier has
provided and will maintain a software link, from such system to Gap’s * call
tracking system so that data is exchanged between the two (2) systems on a near
real time basis in order to facilitate electronic creation of Service Requests,
status monitoring and trouble ticket closing.
4.
Gap Retained Responsibilities

In support of the Maintenance Services set forth in this Attachment A, except as
otherwise agreed in the Agreement or this Statement of Work, Gap agrees:
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 27 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



a.
to notify Supplier whenever Gap wishes to add Covered Machine types to an
existing Covered Location or set up new Covered Locations;

b.
to participate in the Technical Call Screening Process for identified Covered
Machines. Gap acknowledges that such participation will require reasonable
participation of store personnel;

c.
to strive to achieve the call distribution targets of (T2) Critical - *%, (T4)
Urgent – *%, (T9) Next Business Day *% and CRU – *%;

d.
where determined by Gap that a Customer Replaceable Unit can reasonably be used
to repair a Covered Machine, Gap Store personnel will receive and install;

e.
to restrict use of any access codes Supplier provides to Gap so that such codes
are used only by those who are authorized to do so;

f.
to timely provide Supplier with information Supplier reasonably requests but
only to the extent necessary for Supplier to perform the Maintenance Services.
Gap shall also notify Supplier of any changes to such information to the extent
necessary for Supplier to perform its obligations under this Attachment A;

g.
to not use any electronic diagnostic and service delivery facilities provided by
Supplier for purposes other than to support Covered Machines;

h.
to use the information obtained from Supplier in the course of Supplier
performing the Maintenance Services only to support Gap’s information processing
requirements within Gap’s enterprise;

i.
to designate a person called the Gap Project Manager who will be Gap’s focal
point for communications with Supplier relative to the Maintenance Services and
will either have the authority to act on Gap’s behalf in matters regarding the
Maintenance Services or arrange for Supplier access to the Gap personnel with
such authority. Gap’s Project Manager will coordinate and arrange for Supplier
to be given access to Gap personnel, data, and information that is reasonably
required by Supplier to fulfill Supplier’s responsibilities under this
Attachment A. In executing this responsibility the Gap Project Manager will
interface with the Supplier Customer Service Manager;

j.
to promptly review and consider problem determination, problem analysis, and
Service Request procedures and changes thereto proposed by Supplier to
facilitate the performance of the Services;

k.
Prior to Supplier performing the Maintenance Services, Gap will secure funds and
appropriate data contained in a Covered Machine. If Gap fails to do so, Supplier
shall nevertheless perform the Services but shall not be responsible for the
consequences

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 28 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



related to Gap’s failure to secure programs, data, and funds contained in a
Covered Machine;
l.
to use commercially reasonable efforts to increase efficiencies in Gap’s
environment to the extent such efficiencies do not create other costs for Gap or
otherwise have a material adverse impact on Gap;

m.
to place Service calls *;

n.
to designate initial Covered Locations to be covered by Maintenance Services and
any new or relocated Covered Locations. Where possible provide Supplier thirty
(30) days advance notice of any changes in Covered Locations;

o.
to designate Critical Service Levels;

p.
to have Gap staff available when Supplier arrives to provide requested support
or schedules a Maintenance Services visit. Gap users, perform initial Problem
determination, place Service Requests as necessary to Supplier, and indicate the
Priority Response Level on the Service Request;

q.
to provide appropriate backup media of Software when Gap desires CSR to reload
or reconfigure Software on Covered Machines after the repair of a malfunctioning
Covered Machine;

r.
to promptly verify the successful completion of an On-site Break/Fix Service;
and

s.
to promptly work with Supplier to determine the root cause when a repair part
does not function in Gap’s operating environment, diligently and promptly work
to certify a replacement part that does work, promptly work with Supplier to
determine whether there is a reasonable workaround, and work with Supplier to
implement such work around if appropriate.

5.
Deliverables

Supplier shall provide to Gap as the Deliverables under this Attachment A the
documents described in the Table below.


Document
Description
* 
* 
* 
* 
* 
* 
* 
* 









__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 29 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Attachment 1 to Attachment A – The reports listed in the table below will be
created by * for * listed in Exhibit D.16.e. The Supplier will ensure the
accuracy of the reports and will work with * to resolve the discrepancies.
Title
Frequency
Due
Recipients
Brief Description
Information Included
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 







__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 30 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



ATTACHMENT B: IMAC Services - Store Installs, Moves, Adds, and Changes (United
States, Canada and Puerto Rico)
Generally
Under this Attachment B, Supplier shall provide the Event-Specific Services in
support of stores and field office installations, openings, closing, expansions,
and relocations at Covered Locations


Definitions
Solely for the purposes of this Attachment B, the following capitalized terms
used in this Attachment B shall have the meanings given below. Capitalized terms
used but not defined in this Attachment B will have the meanings given them in
the Agreement and the Statement of Work.
“Change Order” shall mean a modification to a Work Order that requires rework by
Supplier or Supplier subcontractors. This term applies for change or
cancellation fees applicable in the event a modification is requested or a Work
Order is cancelled within * before the date the IMAC Service is scheduled. This
* period will include the day the change or cancellation request was placed if
it is made prior to *.
 
“Controller” shall mean a *.


“CSR” or “Customer Service Representative” shall mean a Supplier field and/or
installation engineer who performs IMAC Services under this Attachment B to
Exhibit A.3.1.


“Emergency Work Order” shall mean a Work Order that is received by Supplier from
Gap and requires that Supplier perform IMAC Services on the same day the Work
Order is received, provided the Work Order is received on a business day and
before the time(s) set forth in this Exhibit A.3.1 (Stores Services SOW) or on
the * business day if received on a non- business day or on a business day but
after the time(s) set forth in this exhibit A.3.1 (Stores Services SOW).


“Event-Specific Services” shall mean the particular IMAC Services ordered by Gap
for an event pursuant to a Store IMAC Services Work Order.


“Expedited Work Order” shall mean a Work Order other than an Emergency
Work Order that is received from Gap and requires that Supplier perform
IMAC Services on or before the * business day after receipt of the Work Order
provided the Work Order is received on a business day and before the time(s) set
forth in this Exhibit A.3.1 (Stores Services SOW) , or on the second business
day if not
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 31 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





received by Supplier on a business day or if received by Supplier on a business
day but after the time(s) set forth in this Exhibit A.3.1 (Stores Services SOW).


“Supplier Stores Project Office” shall consist of the Supplier Stores Project
Manager and Project Administrators.


“Supplier Technical Support Staff” (or “Supplier TSS”) shall mean the Supplier
personnel who provide Technical Support Services under this Attachment B.


“Pick and Pack Items” shall mean equipment that does not require configuration
or Software load. This equipment will be picked, packed, and shipped from the
Supplier Integration Center to a Gap specified location.


“Work Order” shall mean a request to perform IMAC Services which contains the
information listed in Addendum 1 to Attachment C.


1.
IMAC Services



During the Term, Supplier shall provide the following IMAC Services, for the
pricing set forth in Table C.15.1, C.15.2, C.15.3 and C.15.4 to Exhibit C,
including:


a.
Project Management

b.
Project Administration

c.
Technical Support

d.
Installation/De-Installation of Store Equipment

e.
Procurement of Store Equipment.

f.
Deliverables



1.1
Project Management Services



In support of delivering IMAC Services, Supplier will provide project management
for the Supplier responsibilities in this Attachment B from *. The objective of
this task is to establish a framework for project communications, reporting,
procedural and contractual activities and to coordinate the delivery and
completion of IMAC Services from each Supplier organization under this
Attachment B.


Supplier will appoint a Customer Service Manager (who shall also be considered
the Supplier Project Manager for this Attachment D), subject to Gap’s approval,
who will serve as Gap’s primary point of contact for the IMAC Services. The
Customer Service Manager will be responsible for communicating and coordinating
with Gap with regard to aspects of the IMAC Services, scheduling and organizing
* service review meetings between Supplier and Gap, managing the preparation and
presentation to Gap of each of the Deliverables listed
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 32 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





in Section 1.6 (Deliverables) and otherwise managing and administering
Supplier’s performance of the IMAC Services.
Supplier will provide * written notice for changes of the Supplier Customer
Service Manager. The Supplier Customer Service Manager will not be removed until
a replacement is in place and trained. Supplier will not transfer the Customer
Service Manager at a time or in a manner that would have a material adverse
impact on delivery of the IMAC Services.


1.2
Project Administration Services



In support of delivering IMAC Services, Supplier will provide project
administration and support for the Supplier responsibilities in this Attachment
B *. The objective of this task is to provide administrative support and
assistance.


The primary subtasks to be performed by Supplier include:


a.
Work Order Processing.

b.
Change Order Processing

c.
Deliverable Preparation

d.
Transportation Scheduling

e.
Inventory Administration and Management

f.
Coordinate the pick up of de-installed Store Equipment and other Store Equipment
being replaced from a Gap store location.



1.3
Technical Support



In support of delivering IMAC Services, Supplier will provide technical support
for the Supplier responsibilities in this Attachment B *. The objective of this
task is to provide the Supplier CSRs with the technical support they require to
complete performance of IMAC Services successfully and in a timely manner.


The primary subtasks to be performed by Supplier include:
a.
Confirm that the Supplier CSR is onsite.

b.
Notify the Supplier Project Office promptly of any problems reported by a
Supplier CSR.

c.
Notify the Supplier Project Office promptly of any visible equipment damage
reported by a Supplier CSR.

d.
Provide Problem determination as appropriate on equipment.

e.
Complete Gap project-specific checklist and publish the checklists to the
Supplier and Gap Project Manager or designee.

f.
Review, approve or make recommendations to change installation instructions and
procedures provided by the Gap project manager or his or her designee.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 33 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



g.
Review and provide changes to and updates to of the installation instructions
and Supplier Integration Center integration procedures.

h.
Remove the serial numbers of de-installed equipment from the Gap’s asset
tracking database(s).



1.4
Hardware Installation/De-installation



Supplier will perform the tasks and subtasks necessary to complete installation,
testing and de-installation activities for IMAC Services as ordered by Gap *.


Supplier will perform the tasks listed below when performing IMAC Services at
Gap store locations. These tasks include:


a.
Survey a Gap store site within the first twenty minutes of arrival time and
report, to the Supplier Project Office, problems which may require standby time
and incur an additional charge.

b.
Conduct Pre-Site Survey

c.
Check equipment for visible physical damage, and if evident, notify the Supplier
Project Office.

d.
Install or de-install Store Equipment in accordance with Supplier's standard
safety practices.

e.
Power-on installed Store Equipment.

f.
Perform tests to verify installed equipment is operating properly. For this
purpose installed Store Equipment shall be considered to be operating properly
if the tests produce the results set forth in Gap provided instructions. In the
event the testing discloses that an item of Store Equipment is not operating
properly, Supplier shall promptly determine the nature of the Problem. If there
is a Problem with Store Equipment, Supplier shall repair it in accordance with
the terms of Attachment A Maintenance Services to this Statement of Work.
Otherwise, Supplier will perform Problem determination and escalate in
accordance with the manufacturers or Gap-supplied problem
determination/troubleshooting instructions for such equipment, both of which are
supplied by Gap.

g.
Notify the personnel at Supplier’s Technical Support Staff (TSS) Help Desk of
tasks Supplier cannot perform during the course of the visit. Schedule a return
visit if requested or deemed necessary by either Gap or Supplier’s Project
Office.

h.
Engage Supplier’s Technical Support Staff when Software Problems are
encountered.

i.
Place packing material in the location designated for disposal.

j.
Record the serial numbers of the installed and de-installed Store Equipment.





1.5 Procurement of Store Equipment


Supplier will provide procurement services pursuant to Attachment B as follows:


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 34 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







a.
Receive Work Orders as specified in Addendum 1 to Attachment C or Purchase
Orders from Gap identifying the models, quantities, Gap specified locations, and
scheduled installation dates.

b.
Place the order with the appropriate Third Party Vendor pursuant to the terms of
Gap’s contract with such Third Party Vendor or Supplier’s contract with such
Third Party Vendor, as agreed upon by the parties in writing.

c.
Track the units from the Third Party Vendor until arrival at the Supplier
Integration Center.



Procurement shall be considered complete for each Purchase Order when the
equipment has been received at the Supplier Integration Center or at
Gap-requested destination.


1.6 Deliverables


Supplier shall provide as the Deliverables under this Attachment B, the
documents described in the Table below.


Report


Description
Frequency
 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
 



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 35 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Report


Description
Frequency
 
* 
* 
* 
* 
* 
* 
* 
* 

1.7 Gap Retained Responsibilities
Gap agrees:


a)
To designate a Gap Project Manager who will be Gap’s focal point for
communications with Supplier relative to the IMAC Services and will either have
the authority to act on Gap’s behalf in matters regarding the IMAC Services or
arrange for Supplier access to the Gap personnel with such authority. The Gap
Project Manager will coordinate and arrange for Supplier to be given access to
Gap personnel, data, and information that is reasonably required by Supplier to
fulfill Supplier’s responsibilities under this Attachment D. In executing this
responsibility the Gap Project Manager will interface with the Supplier Project
Manager. The Gap Project Manager shall notify Supplier in writing if he or she
delegates his or her responsibility.

b)
To timely provide Supplier with information Supplier reasonably requests but
only to the extent necessary for Supplier to perform the IMAC Services. Gap
shall also notify Supplier of any changes to such information to the extent
necessary for Supplier to perform it obligations under this Attachment B.

c)
To schedule project status meetings when mutually agreed such meetings are
necessary.

d)
To be reasonably available to answer questions from the Supplier Integration,
Redistribution, and Technical Support teams to support the completion of the
IMAC Services

e)
To submit Work Orders in accordance with Addendum 1 to Attachment C. Use
commercially reasonable efforts to notify Supplier of upcoming work activity,
via a Work Order, at least * prior to a scheduled activity date.

f)
Use commercial efforts to submit Emergency Work Orders to the Supplier Project
Office no later than *. For the avoidance of doubt, Emergency Work Orders not
received by * will be fulfilled on the following business day unless Gap
authorizes additional resources to be applied to fulfill the order for delivery
on the same day.

g)
To submit Emergency Work Orders for Pick and Pack Items to the Supplier Project
Office no later than * for items at the Supplier Integration Center . For the
avoidance of

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 36 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



doubt, Emergency Work Orders not received by * will be fulfilled on the
following business day unless Gap authorizes additional resources to be applied
to fulfill the order for delivery on the same day.
h)
To notify store personnel of the scope, date, and time of up-coming work to be
performed by Supplier and to confirm that the store manager on duty will be
present to open the door for the Supplier CSR.

i)
To schedule a Supplier CSR via * for printer swap installations following a
failure of the printer that is to be replaced.

j)
To make a Gap Store Technologies analyst available on designated install days to
provide software support to Supplier.

k)
To provide Gap specific written instructions/procedures to the Supplier Project
Manager. The Parties acknowledge and agree that such directions, instructions
and checklists may not be comprehensive or complete and that Supplier may be
required to perform additional steps as needed to perform the IMAC Services that
are logical and/or reasonable to perform the IMAC Services. These written
instructions/procedures reflect Gap policies as of the Reference Date of the
Agreement. The Parties specifically acknowledge and agree that such policies may
change during the Term. Accordingly, Gap may make reasonable changes to such
Attachments, with Supplier’s consent, which shall not be unreasonably withheld
or delayed. Such changes shall be effective * after delivery of a copy thereof
to Supplier; however, Supplier agrees to use commercially reasonable efforts to
implement such changes within *.

l)
To review and update installation instructions and provide such instructions to
the Supplier Project Manager.

m)
To use commercially reasonable efforts to ensure that consigned parts and Store
Equipment meet established product Safety requirements of the market (i.e., UL,
CSA, TUV).

n)
To submit a written work order to the Supplier Project Office requesting
immediate receipt of equipment into available inventory for use on pending
orders. Authorize additional Supplier Integration Center resources, if needed,
to complete the immediate receipt of equipment to fulfill pending Work Orders.

o)
To use commercially reasonable efforts to provide a minimum of * advanced notice
to the Supplier Project Manager to schedule Technical Support Services (Help
Desk) personnel.

p)
To provide Supplier adequate space and desktop computer equipment for the
Supplier Technical Support staff who will be located at Gap facilities.

q)
To provide training to Supplier personnel regarding use of the Gap Service
Manager application. Provide Supplier personnel access to such application for
data entry of serial numbers and call logging from Gap store installations on
the designated install day.

r)
To provide in a timely manner Technical Support Staff security clearance and
reasonable access to Gap facilities other than stores, but only to the extent
necessary to perform the IMAC Services. Also, provide CSR’s reasonable access to
stores. Other Supplier

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 37 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Personnel will be provided access in accordance with Gap’s generally applicable
visitor policies and such access by Supplier will be in accordance with the
provisions of the Agreement
s)
To supply a floor plan to Supplier depicting final placement of registers at
each store for new and relocating store Work Orders.

t)
To use commercially reasonable efforts to prepare sites for installation prior
to the scheduled install date.

u)
To provide a store manager or designated Gap representative to be on-site at
each Gap location during the performance of any scheduled Work Order.

v)
To designate an area at each store for disposal of packing material.

w)
To provide the Supplier TSS with an OEM support phone number and/or Gap
technical support contact to provide assistance with OEM Problem determination.

x)
In the case of a temporary store Work Order, to disconnect and move Covered
Machines from one store to another prior to the scheduled Supplier installation
services. If Gap requires that Supplier disconnect the Covered Machines in the
existing store, Gap will specify this in the Work Order.




Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 38 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Attachment C: Warehouse Services (United States and Puerto Rico)
Generally
During the Term, Supplier will perform and provide Warehouse Services specified
herein in support of the IMAC Services provided by Supplier. Capitalized terms
used but not defined in this Attachment C will have the meanings given them in
the Agreement or this Statement of Work (including its Attachments).


1.
Warehouse Services

a.
Warehousing and Integration Facilities.

Supplier will provide facilities at the Supplier Integration Center for storing
and staging Store Equipment prior to shipping it to Gap locations in accordance
with the following requirements:


i.
The Supplier Integration Center shall be *.

ii.
The Supplier Integration Center shall have storage facilities to maintain an
active inventory area, quality inspection/control area, staging, and refurbish
area.

iii.
The Supplier Integration Center shall use a workbench area dedicated to Gap when
Supplier is staging Gap specific products.

iv.
The Supplier Integration Center staging area shall be equipped with an electro
static protective workbench mat. Technicians must wear electro static bracelets
when opening products including servers with internal hard drives and cards.

b.
Procurement and Inventory Management.

Warehouse Services include:
i.
Work with the Gap Project Manager to develop quarterly plans and non-binding
projections of IMAC Services equipment requirements.

ii.
Stock inventories of Gap purchased Store Equipment at the Supplier Integration
Center

iii.
Stock inventories of Gap purchased equipment for use in connection with Stores
Network Services at the Supplier Integration Center

iv.
Track on-order Store Equipment purchased directly from Supplier through arrival
at the Supplier Integration Center

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 39 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



v.
Direct shipment of on-order Store Equipment purchased directly from Supplier to
a Gap store if approved by Gap, provide, track and manage the direct shipment of
Store Equipment to Gap’s location so as to facilitate delivery in a timely
fashion.

c.
Receipt of New Store Equipment

The Warehouse Services shall include:


i.
The Supplier Integration Center shall verify that shipping manifests match the
contents of the boxes by opening and inspecting up to * percent of each shipment
of boxes.

ii.
If the contents do not match the manifest, the Supplier Integration Center shall
transfer the shipment into the quality area and notify the Supplier Project
Manager promptly after the discrepancy is discovered.

iii.
Receive new Store equipment components into active inventory promptly upon
receipt.

iv.
Record serial numbers of parts that Gap has specified will be serialized in the
Supplier Inventory System or OEM inventory system.



d.
Receipt of Used Equipment

The Warehouse Services at Supplier Integration Center Services include:


i.
Receive used Store Equipment into used inventory, by part number, recording the
serial numbers of Gap specified parts. If the Store Equipment is a Controller,
the Supplier Integration Center will remove Gap-specified features and place the
removed features into the used inventory, by part number;

ii.
Place used Store Equipment requiring repair or replacement of worn or defective
parts in the quality area promptly following discovery;

iii.
Upon receipt into the quality area, notify the Supplier Project Office if the
equipment is damaged.

1.    If the equipment is an In Service Machine, as defined in Attachment A of
this Exhibit A.3.1, a * service call will be placed under the terms of
Attachment A.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 40 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



2.    If repair required is Out of Scope or Out of Service Machine the Supplier
Project Office will repair equipment as authorized by Gap according to Section
1.6 of Attachment A (Out of Scope Repairs).
3.    If equipment is not a Covered Machine, Supplier will follow directions
provided by Gap.
iv.
Prior to shipping Store Equipment to Gap stores for installation, assemble,
configure, integrate and test the products and pack them in “kits” to facilitate
successful installation. Each kit will include the Store Equipment configured
according to Gap’s specific requirements and associated cables, mounting
hardware, software and installation documentation;

v.
    Stage Store Equipment in accordance with the applicable Work Order. Test
Products in accordance with the instructions provided by Gap. This may include
loading the operating system, testing I/O devices and performing diagnostics.
Selected Store Equipment will be configured with store-specific information as
requested by Gap;

1.    Confirm that items required for an order have been picked, staged and
packaged per Gap’s requirements prior to shipping;
2.    Apply asset tags to Store Equipment specified by Gap; and
3.    complete equipment staging to support onsite delivery date(s) as requested
in the Work Order so as to ship orders using the least expensive of those
shipping alternatives generally utilized by Supplier (unless otherwise directed
by Gap).
e.
Refurbishing Store Equipment

The Supplier Integration Center Services include:


i.
Refurbish the used Store Equipment that Gap requires to be refurbished.

ii.
Upon completing the refurbishment, receive the Store Equipment into active
inventory under a part number that designates it as refurbished Store equipment.

f.
Emergency/Expedite Order Processing - Supplier Integration Center.

The Supplier Integration Center Services include:





Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 41 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





i.
Fulfill Emergency/Expedite Work Orders received before *. Work Orders not
received by * will be fulfilled on the following Business Day unless Gap
authorizes additional resources to be applied to fulfill the order for delivery
on the same day. Supplier shall not be required under this provision to fulfill
orders to integrate stage and ship of the equipment for a new store.

g.
Emergency/Expedite Work Order for Pick/Pack Items

The Supplier Integration Center includes:


i.
Receive the request for an Emergency/Expedite Work Order for Pick/Pack Items
from the Supplier Project Office.

ii.
Perform an assessment of “work in progress.” Upon completion of the assessment
the Supplier Integration Center will notify the Supplier Project Office of the
feasibility of completing the Work Order in time to make the next transportation
pickup that day.

iii.
If additional resources are required, the Supplier Project Office will contact
the Gap Project Manager or his or her designee for authorization to apply
additional resources to complete the Work Order.

1.    If approval is obtained from the Gap Project Manager or his or her
designee, the Supplier Integration Center will process the Work Order.
2.    Notify the Supplier Project Office of the transportation carrier used to
ship the ordered Store Equipment and the estimated arrival time of the shipment.
3.    Notify the Supplier Project Office promptly if the Supplier Integration
Center is unable to complete the Emergency/Expedite Work Order that day. The
expectation is that the order can be fulfilled by close of the next business
day.
iv.
Bulk Picking Events

1.    For Covered Machine inventory (serialized or non serialized) located at
Supplier Integration Center, Supplier will make available to Gap the ability to
pick from the inventory of Covered Machines a quantity of 11 or greater Covered
Machines for shipment, for which Supplier will provide a discounted price for
pick, pack, and arrangement of shipping.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 42 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



h.
Standby during Supplier Designated Holidays

The Supplier Integration Center Warehouse Services include:


i.
Be on call during Supplier designated holidays at the request of Gap. A minimum
of * will have to be on call to fulfill the various positions at the Supplier
Integration Center and a minimum of four hours per person will be charged at the
holiday rate whether or not these people actually work. provision to fulfill
orders to integrate stage and ship of the equipment for a new store.



i.
The Supplier Gap Visits to Supplier Integration Center.

The Supplier Project Manager will provide Warehouse Services in support of Gap
visits which include:


i.
Arrange for a member of the Supplier Project Office to escort representative(s)
of Gap on up to * visits per Year to the Supplier Integration Center

ii.
Gap will have the right upon request to visit the Supplier Integration Center
and to conduct an inventory count on the Gap Store Equipment at the Integration
Center. Supplier shall take whatever steps are required so that such inventory
is in an area accessible to Gap personnel so that such personnel can
inspect    and count each part. Supplier shall also cooperate with such Gap
personnel. Gap’s access to the Supplier Integration Center will be limited to
areas specifically designated by Supplier; provided, however, that such areas
are reasonably sufficient to allow Gap to conduct the inventory count and
inspection.

iii.
The Gap Project Manager will arrange for appropriate Gap personnel to perform
the inventory audit. Gap and Supplier will cooperatively work together to
schedule such visits and audit so that they do not impact Supplier’s performance
and delivery schedules.

iv.
Gap will provide * notice to the Supplier Project Manager to schedule visits
with the exception of full inventory audits. Gap will provide * notice to the
Supplier Project Manager to schedule a full inventory audit.

v.
Supplier will address discrepancies noted between the latest inventory report
and the physical inventory performed by Gap within * of the

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 43 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



audit, or longer as the Parties may mutually agree. In the event any item that
is a Supplier product is not recovered within * after the inventory report is
issued, Supplier will promptly take action to replace such item as soon as
possible and in any event within a reasonable period of time. In the event the
item that is not recovered is a third party product, Supplier at its election
will promptly take action to replace such product or reimburse Gap for the cost
of the actual replacement item as soon as possible and in any event within a
reasonable period of time. Replacement items must be of equivalent functionality
and configuration.

vi.
If the location of the Supplier Integration Center changes after the start date
of this Attachment C, Supplier will arrange for the transportation of Gap-owned
equipment to the new location at their own expense and will not interrupt the
completion of any open work orders. In addition, Gap must perform an onsite
inspection and validation of the new facility’s processes and software code
loads for Gap owned equipment. Supplier will reimburse Gap for travel expenses
incurred by * Gap personnel due to a move to a new facility and onsite
inspection (i.e., economy air fare, hotel, and one (1) car).

j.
Gap Retained Responsibilities:

In support of the Warehouse Services set forth in this Attachment C, Gap agrees:


i.
To test new Software updates prior to delivery to the Supplier Integration
Center for installations. Gap shall not send updates that in Gap’s reasonable
judgment have not been successfully tested by Gap.

ii.
To use commercially reasonable efforts to deliver new and/or updated Software to
the Supplier Integration Center * prior to the first requested onsite date. This
includes a backup hard copy if the new or updated Software is delivered via *.

iii.
To designate which parts are serialized and which are not serialized.

iv.
To designate which used units of Store Equipment are to be refurbished and which
are not to be refurbished and to monitor the refurbished inventory so that
Supplier can be notified when more items need to be refurbished.

v.
To supply to Supplier a *, certain controllers, *, monitors and keyboards,
cradles, Access Point units and cables, but only to the

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 44 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



extent required for Supplier to complete Gap-specific testing and/or
Gap-supplied code load methods. Supplier shall only use such equipment for Gap’s
benefit pursuant to the requirements of this Attachment C.
vi.
To provide Gap-specific written instructions and procedures regarding the
staging and integration of the registers at least * prior to the first scheduled
installation date.

vii.
To use commercially reasonable efforts to provide inventory to the Supplier
Integration Center or Supplier CSC to meet service delivery requirements; and to
provide written notification to the Supplier Project Manager at least * prior to
the scheduled arrival date for Store Equipment not purchased from Supplier,
including quantities and projected arrival date at the Supplier Integration
Center or Supplier CSC.

viii.
To use commercially reasonable efforts to provide asset tags to the Supplier
Integration Center to meet service delivery    requirement.

ix.
To provide a manifest or bill of lading to the Supplier Integration Center for
Store Equipment not purchased from Supplier showing Gap as the customer,
description, and quantities in shipment for inbound OEM and consigned supplies
that are shipped from a Third Party Vendor. Shipments not identified as Gap’s
are subject to be returned to the sender due to lack of proper identification.

x.
To use commercially reasonable efforts to promptly resolve shipping
discrepancies for Store Equipment not purchased from Supplier after notification
by Supplier.

xi.
To provide written direction to the Supplier Project Manager for the disposal or
return of Store Equipment that is not reasonably repairable at the Supplier
Integration Center within * of notification from Supplier.

xii.
To provide written direction to Supplier within * of Supplier’s notification for
any Store Equipment not included in the current Gap Inventory Report that has
been received by an Supplier Integration Center to either 1) add such Store
Equipment to the Gap Inventory Report and create a part number or 2) initiate a
return of this Store Equipment to a Gap- identified vendor or store.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 45 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





xiii.
To maintain adequate inventory at the Supplier Integration Center or Supplier
CSC to meet emergency shipping needs.

xiv.
To schedule up to * customer visits to the Supplier Integration Center or
Supplier CSC during each year of the Term.

xv.
To provide * notice to the Supplier Project Manager to schedule surprise or
partial inventory visits.

xvi.
To provide * notice to the Supplier Project Manager to schedule a full inventory
audit.

xvii.
To arrange for and schedule Gap resources to participate in Supplier Integration
Center visit.

xviii.
To provide Gap store profile data and IP addresses required for Work Orders for
configuration of * and *.



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 46 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



ADDENDUM 1 TO ATTACHMENT C
Each Event Services Work Order shall contain the following information:
1.
Order number

2.
Store Number or RCN

3.
Shipping Address and phone number

4.
Division (when applicable)

5.
Event Service requested (e.g., new store installation)

6.
Number of Registers (when applicable)

7.
Exceptions to the standard equipment template for new or relocating store orders
or special

8.
instructions (when applicable)

9.
Order revision number and description of changes (when applicable)

10.
Type of * and * (when applicable)

11.
Scheduled installation date

12.
Equipment Pack/Pick- up date (when applicable)

13.
Number of Boxes and Box delivery date (when applicable)



A Work Order may be sent electronically by the Gap project manager or his or her
designees -provided the Gap project manager has communicated to Supplier the
delegation of authority to his or her designee prior to or simultaneously with
Supplier’s receipt of the Work Order. Similarly, the Supplier Project Manager
may accept the Work Order electronically.






























__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.3.1    Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 47 of 49

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]























Exhibit A.4 - Statement of Work End User Support Services


to


Second Amended and Restated Master Services Agreement
March 29, 2013
                               


This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.


Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



TABLE OF CONTENTS
 
 
Page No.


I.
General
1


II.
Managed Workstation Replacement Program
4


III.
Procurement
6


IV.
[Reserved]
7


V.
Asset Management
7


VI.
Tier 2 On-site Support
7


VII.
Tier 2 Installs, Moves, Adds and Changes (IMACs)
16


VIII.
Software Currency and Release Levels
19


IX.
Corporate Help Desk and Tier 2 Support
19


X.
Security
24


XI.
Workstation Software and Integration
27


XII.
Asset Disposal
2


XIII.
Software Licenses
30


XIV.
Deliverables
30


XV.
Gap Responsibilities
30


Appendix A-1
Deliverables
35








Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



I.
GENERAL

1.1
Introduction

This Exhibit A.4 (End User Support Services Statement of Work), to the Agreement
(this “Statement of Work”), supersedes all previous versions of Exhibit A.4, is
effective as of the Second Amended and Restated Agreement Effective Date, and
sets forth the minimal end user support services that Supplier shall provide as
of the Second Amended and Restated Agreement Effective Date, with respect to the
following service areas as identified in the table of contents to this Statement
of Work and as more particularly described in this Statement of Work
(individually each, a “End User Support Service,” and collectively described as
the “End User Support Services”). The End User Support Services described herein
apply generally to all Services provided by Supplier to Gap pursuant to the
Agreement and shall be provided utilizing Supplier’s best practices. Supplier
shall provide information on the End User Support Services using a media that is
efficient, easy to use, and easily accessible by Gap Authorized Users and
subject to Approval by Gap. Gap expects that Supplier will bring value to areas
in addition to those identified in the Agreement and this Statement of Work.
Supplier should describe any unique capabilities it possesses for assisting Gap
in achieving additional improvements and describe how it would make such
capabilities available to Gap.
Unless otherwise provided, references to Sections will be to Sections of this
Statement of Work and references to Exhibits will be to Exhibits of the
Agreement. The section headings in this Statement of Work are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Statement of Work.
Supplier shall provide the Services as required to meet or exceed the Service
Levels in Exhibit B.1 (Service Level Matrix). Supplier (i) has responsibility
for the performance of the Services detailed in this Statement of Work; and (ii)
shall be held responsible for the performance of the Services without regard to
the use by Supplier of third-party products or suppliers. All changes to this
Statement of Work will be mutually agreed to by the Gap and Supplier and
implemented and managed using the Change Control Procedures.
1.2
Statement of Work Functionality

Per Gap requirements, there are several different sets of Statement of Work
functionality defined for several different Gap entity requirements as follows:
(a)
Corporate Workstation support services consist of *;

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 3 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(b)
Corporate Workstations (Off-warranty) support services consist of *

(c)
Distribution Center Workstation support services consist of *. Warehouse Devices
(other than Distribution Center Workstations) support will be provided by
on-site or on-call Supplier personnel on a * basis with a * for service and
shall include swapping the broken device with a Gap-provided spare, facilitation
of repair (via authorized * charges or ship to/call the Gap third party
maintenance or warranty provider), and redeployment. Support categories and
charges for Warehouse Devices may be updated by Change Management as mutually
agreed by the Parties;

(d)
Store Workstation services are defined in Exhibit A.3 (Store Services Statement
of Work) and are excluded from this Statement of Work.

(e)
Supplier will perform * 

(f)
Voice Support

(1)
Supplier will perform the following deskside support services:

(A)
*.

(B)
*.

(C)
*.

(D)
* 

(E)
* 

(g)
Audio/Video Conferencing Support

(1)
Supplier will perform the following deskside support services:



(A)
*.

(B)
*.



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 4 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



1.3
Definitions

Except as otherwise expressly provided herein, or unless the context clearly
requires otherwise, capitalized terms used in this Statement of Work shall have
the meanings set forth below. Capitalized terms used in this Statement of Work
but not otherwise defined in this Statement of Work shall have the meanings
ascribed to them in Exhibit A.1 (Glossary to Statements of Work).
“Add” has the meaning set forth in Section VII(a)(5).
“Agreement” means the Master Services Agreement dated as of the Reference Date
between Gap and Supplier.
“Build” has the meaning set forth in Section VII(a)(7).
“Cascade” has the meaning set forth in Section VII(a)(4).
“Change” has the meaning set forth in Section VII(a)(6).
“Corporate User” means any Authorized User on the Gap Corporate Image.
“De-Install” has the meaning set forth in Section VII(a)(3).
“Deskside” means technical support provided at the location where the equipment
is installed or typically located.
“Distribution Center” means a Gap distribution center where store inventory is
maintained and managed for shipment to stores as listed on Exhibit D.17.
“FTE” or “Full Time Equivalent” means a Full-Time resource or multiple resources
assigned by Supplier to provide the Services.
“IMAC” has the meaning set forth in Section VII (Installs, Moves, Adds and
Changes (IMACs)).
“Install” the meaning set forth in Section VII(a)(1).
“Managed Workstation Replacement Program” means the annual process for replacing
older workstation hardware, based on approved funding and targeted hardware age
goals.
“Move” the meaning set forth in Section VII(a)(2).
“Removal/Disposal Services” has the meaning set forth in Section 12.1(a).
“Time and Materials” means work performed and filled as a pass-through of actual
expenses incurred for material and an agreed upon labor rate.

Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 5 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



“Warehouse Devices” means all devices listed on Exhibit D.16(c), other than end
user Workstations.
“Workstation” means a desktop or laptop having a complete end-user computing
configuration, including standard hardware identified in the Gap Request Center
tool (e.g., keyboard, monitor, CPU, mouse, peripherals, network, video adapters,
modem and removable media drives) and core system and user software (e.g.,
operating system software, memory manager, device drives, configuration scripts,
E-mail, productivity tools) whose support is detailed in this Statement of Work.
“Workstation Replacement Program” has the meaning set forth in Section 2.1(a).
II.
MANAGED WORKSTATION REPLACEMENT

2.1
General

(a)
Supplier shall provide the Services as detailed in this Statement of Work to
implement and manage a program for installing new Workstations at domestic Gap
locations in accordance with the annual schedule to be determined by Gap
(“Workstation Replacement Program”). Gap estimates that approximately * new
Workstations will be deployed in each calendar year based on current headcount.

(b)
Supplier shall install and test all Workstations in accordance with the terms
and defined completion criteria provided in this Statement of Work. Supplier
shall interface with and otherwise coordinate its performance of the Services
with functions performed by Gap personnel and third party equipment
manufacturers.

2.2
Managed Workstation Replacement Services

(a)
Supplier shall provide the Services outlined in this Statement of Work for
staging and installing Workstations and connecting all other peripheral
equipment ordered or already existing in connection with such Workstations as
specified in Exhibit D.16 (Gap Equipment).

(b)
Supplier shall physically install new Workstations as follows:

(1)
Verifying that the End User -initiated automated backup took place;

(2)
Disconnecting the existing Workstation, inventorying it, labeling it with
previous owner information, staging where end user data can

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 6 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



easily be accessed through Supplier for * before removal, and removing it as
instructed by Gap;

(3)
Connecting the new Workstation to a Gap-supplied * server and initiating a
download of end-user specific applications via the * software, or using other
approved means to add appropriate end user specific applications (e.g., *);

(4)
Connecting the new Workstation and the peripherals to the power source, local
area network, and other available connections required to complete and approve
installation;

(5)
“Powering up” the new Workstation and other peripherals;

(6)
Where appropriate, configuring a Gap-designated IP address and maintaining
connectivity, configuring network parameters, logging on to network, mapping to
network drives and printing to an appropriate printer. The information required
to complete this task will be provided to Supplier * before installation;

(7)
Testing that the new Workstation powers up and boots and that each supported
peripheral, installed device and communications link is configured and operating
properly to provide functionality and connectivity, and that each properly
connects to and across the network and functions properly with its associated
peripherals;

(8)
Migrating all end user data, configurations and settings to the new Workstation
using tools provided by Gap;

(9)
Verifying that application installation, conversion of data file structures, and
data migration has occurred through validation that the new Workstation
functions per the manufacturer’s specifications; and

(10)
Where appropriate, (A) recovering delivery boxes for shipping removed
Workstations; (B) transporting delivery boxes to an on-site location designated
by Gap for pickup by Gap’s recycling vendor; or (C) if no such location is
specified, removing and discarding delivery boxes on-site at Gap, as directed by
the Gap Location Manager.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 7 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(c)
Installations shall be scheduled to be performed during normal Business Hours or
outside normal Business Hours, as requested by the end user at each Gap
location.

(d)
Supplier shall unpack all Workstations, and as appropriate, set aside the
packing materials for use in packing the de-installed equipment. If Gap
determines that the packing material is not required, then Supplier will discard
such packing materials in a Gap-identified on-site location.

2.3
End User Documentation

Supplier shall be responsible for the delivery of any Gap approved “leave
behinds” for end users, including instructional documentation relating to the
installed Workstation and Supported Software. The content of “leave behinds”
will be set forth in the Gap-IBM Procedures Manual.


2.4
End User Acceptance Testing

Supplier shall be responsible for obtaining sign-off from a Gap employee
designated by Gap that each Workstation has been installed and that all items on
the user acceptance checklist set forth in the Gap-IBM Procedures Manual have
been completed.
III.
PROCUREMENT

3.1
General

(a)
Gap shall procure the workstation hardware and software. Gap is responsible for
all invoices generated as a result of requests from the procurement system and
for orders placed by other approved means.

(b)
Gap shall be responsible for procuring the Workstations with a * on-site
warranty for Workstations and delivering them to a designated secure location.
Supplier will sign for receipt of Workstations upon delivery to Supplier from
Gap, and will track such Workstations from such point though installation, if
received at a Gap site where Supplier has dedicated personnel. At field/remote
sites, Gap personnel will sign for the Workstations.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 8 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



IV.
[RESERVED]

V.
ASSET MANAGEMENT

5.1
Asset Tracking

(a)
Supplier shall adhere to the Gap Asset Management process.

(b)
Supplier shall utilize Gap-provided asset tools for Workstation Equipment and
Software that support auto discovery and facilitate effective deployment and
re-use of Gap-owned Equipment and Software, and enable a common view in terms of
information access and presentation by Gap and Supplier.

(c)
Supplier shall verify employee name and asset tag and notify Gap of variances
from Gap-provided inventory via a Problem ticket.

(d)
Supplier shall verify, where appropriate, inventory information upon an
Authorized User’s request for IMACs per the Gap-IBM Procedures Manual.

(e)
Supplier shall verify, where appropriate, inventory information upon an
Authorized User’s request for * service received from the Help Desk.

(f)
Supplier shall update the Gap Asset Inventory and Management System by removing
assets that are no longer in use to the extent Supplier is aware of such assets,
modifying asset information due to IMACs, which may include asset relocation
and/or use by a different Authorized User, modifying asset information to extent
Supplier is aware due to building and location moves completed by other
authorized teams, hardware and software upgrades, adding new asset information
upon Implementation of new hardware or Software and when additional Gap
information is provided, and including Third Party information where appropriate
(e.g., Third Party Vendors providing Equipment disposal services), via a Problem
Change ticket to the Gap Asset Management team.

VI.
TIER 2 ON-SITE SUPPORT

This Section VI (Tier 2 On-site Support) provides * categories of “Tier 2
On-site Support” that is provided by Supplier or that Gap can request. To the
extent Gap orders a category of Tier 2 On-site Support pursuant to the
applicable provisions of this Statement of Work, Supplier shall provide the
Services described in the applicable subsection of this Section VI (Tier 2
On-site Support).
(a)
General Terms Applicable to all Tier 2 On-site Support:



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 9 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(1)
Supplier shall provide the following periodic reports on the Services provided
by Supplier: (A) * reports showing Supplier’s performance against the Service
Levels; (B) * trending reports; and (C) * issues list and mitigation strategies;

(2)
Supplier shall escalate Incidents and Problems in accordance with escalation
procedures to be described in the Gap-IBM Procedures Manual;

(3)
Supplier shall maintain routine communications with the Gap Workstation SME and
will communicate with affected end users on all Problems through resolution;

(4)
Supplier shall utilize * Service Manager tool to view and monitor Gap Service
Requests, Incidents & Problems. Supplier shall use Gap’s Request Center tool to
receive and process IMAC requests;

(5)
Supplier shall coordinate Problem resolution activities and the scheduling of
Supplier technicians providing on-site Services;

(6)
Supplier shall measure, track and evaluate the progress of open Problems and
provide relevant information to Gap as necessary to facilitate the resolution of
each Problem;

(7)
Supplier shall provide service personnel who are trained in direct support of
the Workstations they support;

(8)
Supplier shall manage a pool of Gap-owned spare parts or hot spare Workstations
for use in supporting Workstations;

(9)
Supplier will manage depots in the following locations as described below:

(A)
* 

(i)
*;

(B)
* 

(i)
*;

(C)
* 

(i)
*.

(D)
* 

(i)
*.



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 10 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(10)
Supplier shall provide reasonable cooperation with third parties providing
maintenance or warranty services for all Workstations that are not in the scope
of this Statement of Work;

(11)
Supplier will provide Tier 2 technicians with Microsoft Outlook licenses and
“smart phones” to facilitate efficient deployment of Tier 2 resources and
processing of Service Request and/or Incident tickets;

(12)
Supplier will assign at least one (1) Tier 2 technician at each Distribution
Center whose primary responsibility is to address Tier 2 Workstation Problem
tickets. In the event that the volume of Tier 2 Workstation Problem tickets at a
Distribution Center is not sufficient to warrant a full time technician, such
technician may address other types of Distribution Center Problem tickets as
long as the Tier 2 Workstation Problem tickets are given highest priority and
Service Levels under Exhibit B to the Agreement are not impacted;

(13)
IBM will assign a sufficient number of Tier 2 technicians for both PC and Macs
to meet the Service Levels set forth in Exhibit B.1 of the Agreement. Exhibit
D.17 sets forth the type of Tier 2 support (either on-site or remote) provided
by Supplier for each Gap Location.

(14)
Supplier shall provide assistance to the Gap Executive Support team as
reasonably requested to resolve Problems;

(15)
Supplier shall assign a site focal at the following Gap Locations. Supplier and
Gap will mutually agree to adjust the quantities and locations of the site focal
as the Gap Authorized User population changes over time:

(A)
*

(B)
*

(C)
* 

(D)
* 

(E)
* 

(F)
* 

(G)
* 

(H)
* 

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 11 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(I)
Other Gap Locations may be considered on case by case basis.

The Site Focal shall be responsible for:
(J)
Developing relationships with Gap Authorized Users in order to facilitate more
efficient resolution of Problems and develop a better understanding of the end
user local working environment and Problems presented;

(K)
Resolve local escalations or reported Problems within Service Levels;

(L)
Proactively i) identify trends that impact end user services, and ii) solve
Problems common to multiple end users.

(16)
Make Supplier Tier 2 Deskside Support Team available to be trained by Gap on new
Gap technologies as reasonably necessary;

(17)
Supplier will staff a “walk in service” counter (“service counter”) for
servicing only laptops. The service counter will be built by Gap at * & *. At
the service counter, Supplier will perform initial Problem determination and
provide the Gap Authorized User with an estimated repair time that will meet
Service Levels under Exhibit B to the Agreement. Supplier will offer the
following services at the service counter:

(A)
*;

(B)
*;

(C)
*;

(D)
*;

(E)
*.

(F)
* 

(G)
* 

(18)
Supplier will support connecting to wireless access for Gap-issued equipment
within Gap Locations.

(19)
Supplier’s Tier 2 On-site Support Services do not cover the following:

(A) service of a Workstation damaged by malicious intent, gross misuse,
modification of the Workstation (other than by Supplier or
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 12 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





its agents), natural causes such as fire or flood, improper maintenance by Gap
or its agents, or unsuitable physical operating environment outside of
Workstation Specifications. For this purpose, assuming Supplier performs the
initial installation, Gap’s operating environment as of the date of installation
is deemed to be suitable;
(B) labor to install parts deemed to be “Customer Replaceable Units” by the
manufacturers’ warranties;
(C) service of a Workstation with removed or altered Workstation parts or parts
identification labels; provided, however, that alterations and removals by
Supplier or its agents, or by virtue of the Customer Replaceable Unit process,
shall not trigger the application of this exclusion;
(D) Workstation failures caused by equipment not on Gap’s list of supported
peripheral equipment or software that is other than supported Software;
(E) accessories, supply items and parts designed to be replaced or consumed
periodically during the useful life of the product (e.g., batteries and printer
cartridges);
(F) installation or engineering change activity that is not covered by the
manufacturers’ warranties;
(G) service of features, parts, or devices not supplied by either 1) the
Workstation’s OEM or 2) Supplier during the performance of maintenance services;
or
(H) preventive maintenance
(20) If Gap requests Supplier to perform out-of-scope repairs for Workstations
(i.e., repairs not within the scope of Section VI(b), Section VI(c), or the
repairs excluded in Section VI(a)(19) above, as applicable), Supplier will do so
for the charges set forth in Exhibit C (Fees and Resource Baselines) per Section
VI(d).
(b)
Maintenance Services for Workstations Under Warranty.

(1)
In accordance with the Service Levels set forth in Exhibit B.1 (Service Level
Matrix), Supplier shall be responsible for providing or coordinating on-site
warranty hardware repair. If the Workstation cannot be repaired (“broken
Workstation”) at the Authorized User’s location or at the service counter, as
relevant, a temporary Workstation, as described in Section (b)(2) below, will be
provided. For non-hard drive failures and if compatible hardware is available in
the loaner pool, Supplier will transfer the hard drive from the broken
Workstation to the temporary Workstation. For hard drive failures, IBM will
provide a


Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 13 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



temporary Workstation containing Gap’s basic laptop image. The broken
Workstation will be removed to the Workstation depot (or another agreed to
location) for Supplier-provided or warranty-provider break / fix, as
appropriate, and then returned to the Authorized User, and, where appropriate,
the hard drive will be removed from the temporary Workstation and placed back
into the repaired Workstation. If Supplier has provided all the temporary
Workstations to Authorized Users with broken Workstations so that there are no
temporary Workstations available to deploy, Supplier will prioritize repair of
broken Workstations so that those Authorized Users without a temporary
Workstation will receive highest priority for Workstation repair.
(2)
Gap will provide Supplier with a pool of temporary Workstations (“Workstation
Spares Pool”) to be used by Supplier as provided in Section (b)(1) above.
Supplier will be responsible to i) ensure that all the Workstations in the
Workstation Spares Pool have the latest Workstation operating systems in use by
Gap, ii) maintain the Workstations in the Workstation Spares Pool in good
working order, iii) ensure that the Gap Authorized User who is provided a
temporary Workstation returns that Workstation to Supplier, iv) ensure that upon
return of a temporary Workstation, all desktop content is removed from the
temporary Workstation before that Workstation is loaned to another Authorized
User.

(3)
Supplier shall troubleshoot, diagnose and repair reported Problems with the
Workstations. Repair shall be to correct the Problem reported so that the
Workstation is operational and working in accordance with manufacturer’s
Specifications;

(4)
Supplier shall validate Workstation warranty status;

(5)
Supplier shall coordinate and schedule hardware repair activities with the End
User or the Gap focal point;

(6)
Supplier shall obtain the proper replacement part(s) if required to resolve the
Problem, and provide such parts, materials, labor, and perform tasks required to
repair covered Workstations to manufacturer’s Specifications;

(7)
Supplier shall record, update and close the Incident or Problem in Service
Manager;

(8)
Supplier shall manage Problem resolution through completion (including shipment
of defective Non-Supplier Workstations to the appropriate manufacturer to the
extent required under the manufacturer’s warranty to complete such resolution);


Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 14 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(9)
Supplier shall provide and dispatch support specialists to provide on-site
maintenance services as Supplier deems necessary to identify and resolve
Problems; and

(10)
Repair of OEM Workstations is subject to the availability of repair parts and
any technical support required of the OEM. If repair parts or OEM technical
support become permanently unavailable for any type of OEM Workstations,
Supplier shall so notify Gap and will use commercially reasonable efforts to
provide the maintenance services in respect to that Workstation type for up to *
after the date of such notification to Gap. Supplier shall be excused from any
failure to meet Service Levels applicable to the performance of such maintenance
services during the * period where Supplier can establish to Gap’s reasonable
satisfaction that Supplier’s failure to meet the applicable Service Level was
attributable to the unavailability of repair parts or technical support required
of the OEM. The Parties agree that commercially reasonable efforts may be
insufficient to accomplish a repair in the absence of repair parts or OEM
technical support. During such * period, the Parties will work together to (A)
find an alternate means for supporting such Workstations, or (B) determine a
replacement Workstation.

(c)
Out-of-Warranty Workstations.

(1)
In accordance with the Service Levels set forth in Exhibit B.1 (Service Level
Matrix), if an out of warranty workstation fails, Supplier will first attempt to
resolve by reimaging the machine. If the problem is not resolved by the reimage,
Supplier will swap the failed machine with an equivalent machine from the
Gap-supplied spares pool. Supplier shall troubleshoot, diagnose and repair
reported Problems with the Off-warranty Workstations. Repair shall be to correct
the Problem reported so that the Workstation is operational and working in
accordance with OEM Specifications;

(2)
Supplier shall coordinate and schedule hardware swap activities with the End
User or the Gap responsible employee;

(3)
Supplier shall record, update and close the Problem in Service Manager; and

(4)
Supplier shall provide and dispatch support specialists to provide on-site
maintenance services as Supplier deems necessary to identify and resolve
Problems.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 15 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(d)
Time and Materials Support.

(1)
Supplier will repair Workstations to the extent such repairs are not included
elsewhere in the Services described in this Statement of Work on a Time and
Materials basis at the rates set forth in Exhibit C (Fees and Resource
Baselines). Prior to performing any Time and Materials Services, Supplier will
provide, at no charge, an estimate to Gap for Gap’s review and Approval. If Gap
approves the estimate and issues a resulting Service Ticket, Supplier shall
promptly proceed to perform the Services;

(2)
Supplier shall provide additional information technology services related to
Workstations at Gap locations when requested by Gap, including sweeping
buildings during a virus attack, making printer configuration changes after
large department moves, and assisting with projects requiring desktop visits.
These Services will use (A) available on-site resources at Gap locations,
provided that to the extent the Gap Statement of Work Manager (or his or her
designee) directs Supplier Statement of Work Manager (or his or her designee) to
use on-site resources for this purpose, Supplier shall be excused from meeting
the Service Levels to the extent the failure to meet such Service Levels is
caused by such direction; or (B) incremental resources authorized by Gap that
are dispatched to a Gap location on a Time and Materials basis; and

(3)
Supplier shall record, update and close each Problem or Service Request in
Service Manager.

(e)
Onsite Software Support.

(1)
Supplier shall be responsible for resolving Problems with supported Software
referred to Supplier from Gap that relate to the Workstations at Gap Sites,
except for * Problems that require application-level re-engineering to resolve;

(2)
Supplier shall provide and dispatch support specialists to provide Tier 2
On-site Support Services as Supplier deems necessary to identify and resolve
Problems;

(3)
Supplier shall support and resolve Problems with supported Software included in
Gap’s standard Workstation configuration, whether pre-existing or subsequently
added during the Term;

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 16 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(4)
Supplier shall provide remote Workstation support for remote dial-in end users
(e.g., end users who are traveling or remotely accessing LAN-based services);

(5)
Supplier shall diagnose and resolve reported supported Software Tier 2 Problems
that may include, but are not limited to, the following:

(A)
Update BIOS, if required;

(B)
Resolve device driver conflicts; or

(C)
Resolve software configuration issues.

(6)
Supplier shall provide end user orientation on prevention of same Problem, when
applicable; and

(7)
Supplier shall record, update and close the Problem in Service Manager.


Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 17 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



VII.
TIER 2 INSTALLS, MOVES, ADDS AND CHANGES (IMACS)

As requested by Gap, Supplier shall be responsible for planning, managing,
performing and testing installs, moves, adds, changes, cascades, de-installs,
and refreshes for Workstations and peripheral equipment (“IMACs”). Installs,
moves, adds and changes carried out pursuant to Problem management activities
shall not be treated as IMACs. Supplier’s specific responsibilities with respect
to IMACs are the following (for the avoidance of doubt, remote IMACs are
considered a help desk ticket):
(a)
IMACs are defined as follows:

(1)
“Install” means the installation and testing of an Authorized User Workstation
as ordered (with pre-delivery preparation previously completed) and includes
checking that the Equipment and Software are functional with network operational
connectivity, and that standard external devices ordered along with the system
unit are attached and working correctly. If an Authorized User requests that
Supplier (A) manually install Software identified in the standard configurations
or (B) install hardware features, in each case, that are in addition to the base
configuration for that Authorized User, it will be tracked and charged as the
appropriate hard Change. An Install also includes updating Authorized User
printer settings as necessary.

(2)
“Move” means:

(A)        within a building – disconnecting a currently installed system unit,
including the directly attached peripheral devices, packing the equipment for
movement from the current end user’s location at a building to the new end user
location within the same building and for the same end user, unpacking and
reconnecting the same system unit and the directly attached peripheral devices
and, upon completion of such activities, conducting the manufacturer’s standard
installation tests to verify the hardware and software are functional with
network connectivity, provided Gap has provided such test specifications and
there is a network data line installed at the new location.
(B)    between buildings – disconnecting a currently installed system unit,
including the directly attached peripheral devices, packing the equipment for
movement from the current end user location at a building to the new end user
location at another building for the same end user, unpacking and reconnecting
the same system unit and the directly attached peripheral devices and, upon
completion of such activities, conducting the manufacturer’s standard
installation tests to verify the hardware and software are

Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 18 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



functional with network connectivity, provided Gap has provided such test
specifications and there is a network data line installed at the new location.
The actual move is performed by Gap facilities personnel.
(3)
“De-install” means disconnect only – for those system units at a building that
are being disconnected and which are not being reconnected at a new location,
disconnecting a currently installed system unit, including the directly attached
peripheral devices, packaging the equipment and moving it from the current end
user location to a Gap-designated storage or staging area within the building
for Gap’s removal or disposal.

(4)
“Cascade” means (A) De-installing an Authorized User’s Equipment, (B)
reconfiguring the Equipment and Software to conform to the standard
configurations and (C) Installing and testing the reconfigured unit, including
checking that the Equipment and Software are functional with network operational
connectivity, and that standard external devices ordered along with the system
unit are attached and working correctly.

(5)
“Add” means, with respect to:

(A)    hardware – installing an additional external device (such as an external
modem, disk, printer scanner) and appropriate device driver to a currently
installed system unit.
(B)    software – installing up to * additional supported Software products, to
a currently installed system unit, (via diskette or other method), without any
customization.
(6)
“Change” means, with respect to:

(A)    hardware – performing a modification to an existing system unit such as a
hardware upgrade (to add functionality) or a downgrade (to remove
functionality), including a device driver and, upon completion of such activity,
conducting the manufacturer’s standard installation tests to verify the hardware
and software are functional with network connectivity, provided Gap has provided
such test specifications and there is a network data line installed at the
location.
(B)    software – performing a modification to an existing software
configuration according to specific documentation or instructions, such as
setting up network icons or
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 19 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



customizing an application load and, upon completion of such activities,
conducting the manufacturer’s standard installation tests to verify that the
hardware and software are functional with network connectivity, provided Gap has
provided such test specifications and there is a network data line installed at
the location.
(7)
“Build” means for any new Authorized User Workstation Equipment to be installed,
the activities not performed by the hardware seller prior to shipment, such as:

(A)
build and configure the system in conformance with the standard configurations;

(B)
run diagnostics on all configuration components;

(C)
load and configure Software in conformance with the standard configurations;

(D)
perform configuration testing;

(E)
install Gap asset tags and record on ticket according to the Gap-IBM Procedures
Manual; and

(F)
perform hardware burn-in; and repackage the fully assembled and tested system,
including configuration documentation or other applicable documentation, in one
container or as a banded unit, apply shipping labels, generate appropriate
shipping documentation, and drop ship to the designated Gap Site.

(b)
As part of planning an IMAC, Supplier shall receive IMAC and shall validate the
correctness of IMAC orders as defined in the Gap-IBM Procedures Manual. In
addition, Supplier shall, for each IMAC, establish a back-out procedure so as to
be able to undo such IMAC and restore pre-IMAC status in the event of
unsuccessful testing. If Gap space planning personnel are involved in an IMAC,
Supplier shall coordinate with such Gap personnel.

(c)
Supplier shall be responsible for coordinating each IMAC from receipt of service
request to completion, including coordinating with Gap groups and third party
suppliers regarding applicable services/products.

(d)
Individual service events are considered complete upon verification that a new
or existing Workstation, feature and/or software functions per the OEM
Specifications after completion of the IMAC request. If an IMAC


Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 20 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



occurs after Business Hours, such support shall begin the * and continue as is
necessary and appropriate.
(e)
Supplier shall test all Workstations detailed in the IMAC request or ticket, as
relevant, following completion of the IMAC. An IMAC shall be deemed completed
when Supplier has notified Gap that such IMAC has successfully passed the
applicable acceptance testing procedures as defined in the Gap-IBM Procedures
Manual and the Gap end user has notified Supplier of end user acceptance.

(f)
Upon the completion of each IMAC performed by Supplier, Supplier shall update
the asset tracking records in a timely manner to document such IMAC, via the
Request Center ticket. IMACs shall be charged to Gap in accordance with Exhibit
C (Fees and Resource Charges).

(g)
Inclusion of End-to-End Scope. With respect to any particular Workstation, a
single IMAC includes all activities related to the IMAC when requested at the
same time, including determining requirements, scheduling, setup/staging,
transfer of local data, testing, user orientation, asset tracking via the ticket
and quality assurance.

VIII.
SOFTWARE CURRENCY AND RELEASE LEVELS

8.1
Subject to this Section VIII (Software Currency and Release Levels), Supplier
shall provide support for all Software versions and release levels that exist in
the Gap IT Environment as of the Effective Date until otherwise directed by Gap.

8.2
Unless otherwise directed by Gap, Supplier shall support Software under its
operational responsibility at a recently released and generally available
version of the Software.

8.3
As directed by Gap, Supplier shall support release * and earlier versions in the
Gap IT Environment of the Software until the date the licensor discontinues
standard commercially available support and maintenance for such version or
release.

IX.
CORPORATE HELP DESK AND TIER 2 SUPPORT

9.1
General Definitions

(a)
“Help Desk Support” means the level of support provided by the Help Desk which
takes the initial Call or request from the Authorized User and attempts initial
Incident resolution (“Tier 1 Support”) and includes activities such as initial
Incident identification, reporting, logging of Incident records and initial
Incident resolution, tracking of Incident, reporting and Incident status,
closing Incidents resolved by Help Desk, or other assistance in accordance with
the Gap-IBM Procedures Manual.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 21 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Tier 1 may include dispatching of Supplier or Gap third party on-site
technicians.
Help Desk Support covers all Gap Corporate functions in * and *. Hours of
operation are *.
(b)
“Tier 2 Support” means the next level of support after the Help Desk for
Incidents assigned to Supplier by the Help Desk. If Tier 1 Support does not
Resolve the Authorized User’s Incident or questions, the Incident shall be
referred to Supplier for in-scope Problems or Incidents. Tier 2 Support provides
a higher level of expertise that goes beyond Tier 1. Limited programming, if
any, may occur at this level. Tier 2 Support may include the use of on-site
technicians.

Tier 2 Support hours of operation: Campus business hours *.
(c)
Supplier’s Help Desk, Tier 2 Support Responsibilities

(1)
The Help Desk shall handle initial Incident and Problem Resolution as follows as
part of its Tier 1 Help Desk Support:

(A)
*.

(B)
*.

(C)
*.

(D)
*.

(E)
*.

(F)
Respond to end user requests with accurate and appropriate information.

(G)
*.

(H)
*.

(I)
*.

(J)
*.

(K)
Call customer for further information.

(L)
*.

(M)
Close the Call when resolved by the Help Desk.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 22 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(N)
*. Tier 1 will search its contact database to see if it can identify where the
customer should be calling for support and provide the information to the
customer. *.

(O)
Utilize a variety of tools and technical knowledge to Resolve the Authorized
User’s Incident or Problem.

(P)
Determine if Tier 2 Support is required and, if necessary, *.

(2)
Supplier’s Tier 2 Support includes:

(A)
Providing associated technologies and fully trained staff to provide Tier 2
Support.

(B)
Personnel providing Tier 2 Equipment and Software Support shall be appropriately
certified and Supplier shall at all times maintain the appropriate number of
certified technicians to meet agreed upon Service Levels.

(C)
Receiving and processing all Incidents assigned to Supplier by the Help Desk,
from the appropriate queue into the Incident and Problem Management system.

(D)
Processing all Incidents identified by Supplier as a result of its monitoring of
the Gap IT Environment into the Gap Incident and Problem Management system.

(E)
Having the necessary administrative privileges to perform remote deskside
Break/Fix services (e.g., clear print queues, add Equipment to domain).

(F)
Providing Authorized User information to Gap Tier 1 Help Desk Support personnel
and Supplier personnel providing Tier 2 Support before any new functionality is
Installed into production.

(G)
Providing the Help Desk with a continuously updated list of other Help Desks
and/or “on call” personnel who are responsible for *, and their availability to
receive and appropriately respond to notice of problems, including contact phone
numbers.

(H)
Providing status updates to Gap during Incident resolution, according to the
Gap-IBM Procedures Manual.

(I)
Providing support, analysis and assistance to Gap Authorized Users for
Applications in response to the Gap

_________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 23 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Tier 1 Help Desk Support personnel referrals/transfers according to the Gap-IBM
Procedures Manual.
(J)
Providing Application-specific support to Application Authorized Users, via the
Help Desk or directly, as authorized by Gap, which include investigating and
Resolve Problems where possible; providing technical support and analysis;
supporting Application Installations; and answering Authorized User queries.

(K)
Identifying and reporting to Gap opportunities that may increase Authorized User
satisfaction and decrease Incident and Problem reports.

(L)
Performing all other Tier 2 Support activities as requested by the Help Desk.

(M)
Ownership of Incidents and Problems shall revolve around and be driven by the
Authorized User’s needs and Supplier shall minimize transfers to multiple
parties to the greatest extent possible.

(N)
Supplier’s support personnel shall route the Incident or Problem to the
appropriate person or entity for Resolution and including in the Problem record
the technical justification for the routing; track the progress of Resolution
efforts; escalate Incidents and Problems to the appropriate levels for
Resolution in accordance with the Gap-IBM Procedures Manual; and close an
Incident or Problem after receiving confirmation from the affected Authorized
User that the Incident or Problem has been Resolved.

(O)
Supplier shall act proactively and cooperate fully with all other internal or
external parties to Resolve the Incident or Problem.

(P)
Developing and documenting for Gap’s Approval processes regarding interfaces,
interaction, and responsibilities between Tier-1 Support personnel, Tier-2
Support personnel, and any other internal or external persons or entities that
may either submit an Incident or Problem, or receive an Incident or Problem.

(Q)
Providing Supplier’s Tier 2 Support personnel with adequate training on new
products and services as may become part of Supplier’s responsibilities under
the Agreement from time to time.


Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 24 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(R)
Perform IMACs as set forth in Section VII of this Statement of Work.

(3)
Other operational and technical requirements for the Help Desk and Tier 2
Support include:

(A)
Providing standard * coverage, as determined by Gap for each location for Tier 2
Support.

(B)
Providing and paying for a single, toll free telephone number for the US and
Canada. Authorized Users in a particular country shall use the toll free number
in that country for Incidents or Problems to the Help Desk.

(C)
Providing support in English.

(D)
Providing and continuously updating a list of frequently asked questions
(“FAQs”) regarding the Services, and publishing and Maintaining an archive of
answers to the FAQs.

(E)
Providing the FAQs and answers using a media that is efficient, easy to use, and
easily accessible for Authorized Users, and subject to Gap Approval.

(F)
Conducting random surveys (subject to Gap Approval) of Authorized Users
immediately after they have used the Tier 1 and/or Tier 2 support and reporting
the results to Gap. These random surveys shall be performed and reported each *
and includes a minimum survey sample of * of the Incidents or Problems.

(G)
Calculating statistics and publishing reports, on at least a * basis, on the
number of Incidents or Problems; sources of Incidents or Problems; frequency
regarding the types or categories of Incidents or Problems; length of open
Incidents or Problems; number of Incidents or Problems Resolved upon first
contact; abandoned rate; number of Incidents or Problems requiring Tier-2
Support; and other pertinent information regarding Incidents and Problems.

(4)
Mobile Access and Support for Authorized Users

(A)
Supplier’s responsibilities for mobile access and support include:

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 25 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(B)
Providing Help Desk and Tier 2 Support for Authorized Users who are remotely
accessing (or attempting to remotely access) Gap’s IT Environment from any
location.

(C)
Providing Software updates in emergency situations to remote and mobile
Authorized Users (for example, Malware detection and protection, security
threats, etc.). The distribution of these Software updates to mobile Authorized
Users shall be delivered by the most expeditious method, including being
automatically executed during remote access sessions.

(D)
Providing Software deployment and patch distribution for mobile and remote
Authorized Users in a timely fashion.

(E)
Providing a process for replacement of stolen or damaged machines used by mobile
Authorized Users, including installation of Authorized User-specific Software
portfolio, and assisting Authorized Users in configuration.

(F)
Supporting a Gap-Approved solution to protect machines that are directly
connected to the Internet.

(G)
Deploying and supporting standard Applications in a mobile environment as well
as Applications that require Authorized User-specific databases (for example,
CRM), subject to Change Management.

X.
Security

10.1
Logical Security Administration

(a)
Supplier’s logical security administration responsibilities include:

(b)
Compliance with Gap Policies and Procedures, as they may be revised or updated
from time to time during the Term of the Agreement.

(c)
Working in conjunction with Gap security to support, establish and maintain
safeguards against the unauthorized access, destruction, loss or alteration of
Gap assets, data, and information under the control of Supplier.

(d)
Comply with all Gap documented information security procedures pertaining to
Supplier-operated systems and developing, maintaining, updating and implementing
security procedures for Supplier-operated systems with Gap’s Approval, including
physical access strategies, procedures and standards. Supplier shall follow the
requirements of the Gap security hardening standards.


Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 26 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(e)
Utilize Gap provided action plan and escalation procedures for any potential or
detected electronic or physical security breaches and reporting any detected
security breaches to Gap per the action plan.

(f)
In conjunction with Gap security, respond to security incidents by assisting
with the following:

(1)
Collect local device and system logs, where available, deliver to security as
needed.

(2)
Assisting with periodic reviews, as appropriate and in accordance with the Gap
process to validate that access to programs and data maintained on
Supplier-operated systems is appropriate and that the use thereof is consistent
with the scope of such employee’s access authority.

(3)
Upon identification, immediately notify Gap (including appropriate Gap security
personnel) in the event of a security violation or unauthorized attempt to
access or alter Gap’s assets, systems, information, or data.

(4)
Assist in reviews as required by the Gap process to validate that access and
levels to programs and data is authorized.

(5)
Support with security audits, providing Incident investigation support where
possible, and implementing corrective actions to minimize and prevent security
breaches as directed and Approved by Gap. Where applicable, Supplier will report
observed security violations to Gap.

(g)
Supplier shall be responsible for ensuring all remote access connections are
authorized by Gap Security, and follow requirements identified in the hardening
standards.

(h)
Supplier shall be responsible for ensuring all Supplier user access requests are
approved by an authorized approver prior to provisioning in accordance with the
established Gap process.

(i)
Accepting and complying with instructions from Gap on the security configuration
of Equipment and Software.

(j)
Responding to all security audit or security compliance review requests from Gap
and/or regulatory authorities.

(k)
Cooperating and assisting with efforts by Gap and/or representatives of Gap for
security tests, security compliance reviews, and investigations (e.g.,
assistance with capturing emails and other electronic files as may be requested
by Gap to comply with litigation discovery rules and regulations).

10.2
System Security and Malware Protection


Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 27 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(a)
Supplier’s responsibilities for Malware protection include:

(b)
Installing, updating, implementing revisions to, operating and Maintaining Gap’s
Approved security Software on all Equipment used to deliver or support the
Services in accordance with the Gap process.

(c)
Updates to Malware-protection and Anti-Virus Software shall be installed per Gap
standard.

(d)
Supplier shall provide reports showing evidence of patching and software update
activities.

(e)
Supplier’s procedures will include checking the anti-virus version and
initiating a scan of the End User’s Workstation hardware during a deskside
visit, as appropriate.

(f)
Upon detection of Malware, taking immediate steps per Gap Process to notify the
* and *; assessing the scope of damage; arresting the spread and progressive
damage from the Malware; eradicating the Malware; and (to the greatest extent
possible) restoring all data and Software to its original state.

(g)
Implement plans necessary to provide Malware protection as directed to by Gap IT
Security.

10.3
Incident Response

(a)
Supplier shall notify Gap (including appropriate Gap security personnel) in the
event of a security incident, reasonably assist with incident investigations and
root cause analysis and implement corrective action within IBM scope at Gap IT
Security’s direction.

(b)
Supplier shall quarantine affected machines when installed anti-malware software
is unable to remove or quarantine detected malware agents. Gap Change Management
procedures will be followed as appropriate. Eradication of detected threats must
be confirmed before quarantined machines are reconnected to the Gap network.

(c)
Machine wipe / rebuild – Supplier shall perform a wipe in accordance with the
Gap-IBM Procedures Manual on all storage devices using a mutually agreed to
process documented in the Gap-IBM Procedures Manual. Supplier shall rebuild the
workstation in accordance with documented procedures.

10.4
Compliance Audits

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 28 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(a)
Supplier shall assist and respond accordingly, with security tests, security
audits, compliance audits, compliance reviews, and investigations as needed.

XI.
WORKSTATION SOFTWARE AND INTEGRATION

11.1
Manage and administer the software distribution system

(a)
Define or adopt distribution processes and procedures (based on Gap
requirements).

(b)
Perform as an Authorized User of the underlying software distribution
infrastructure including management software and servers.

11.2
Manage and administer the Software distribution processes, which include:

(a)
Perform testing of Software packaging prior to distribution of existing and new
Application Software.

(b)
Working with Gap resources, establish schedules and time frames for
distribution.

(c)
Monitor the distribution to validate successful completion of the process.

(d)
Take corrective action, as appropriate, for problems resulting from the
distribution to correct error conditions and facilitate application stability.

(e)
Schedule and coordinate Software distribution with the Gap focal point.

(f)
Communicate to Gap focal point, via Change Control Procedures, any prerequisites
prior to a Software distribution and any post-install requirements.

(g)
Perform file conversion for Software system files where such conversion is
supported by the software or release-to-release software changes.

(h)
Install Software which can not be electronically distributed on a project basis
(i.e., *) or IMAC.

(i)
Provide verification of each completed Software distribution and update the
asset database, as appropriate.



(j)
Define distribution processes and procedures (based on Gap requirements).

(k)
Package software according to the Gap-IBM Procedures Manual.

(l)
Provide integration validation testing scripts, with assistance from Gap.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 29 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(m)
Provide the distribution processes and procedures to Gap-designated personnel
(e.g., operators, systems engineers, problem support personnel) and communicate
any Gap support requirements.

(n)
Establish a distribution plan prior to each major Software distribution, with
Gap assistance.

(o)
Conduct an acceptance review (jointly with Gap) for changes to previously
distributed software.

(p)
Establish schedules and time windows for distributions.

(q)
Provide electronic change notice to all users regarding upcoming distributions
prior to distribution.

(r)
Provide Gap a list of failed loads.

(s)
Resolve failed loads caused by the software distribution infrastructure.

(t)
Provide trend analysis and periodic management reports.

(u)
Resolve, in conjunction with Gap, failed loads caused by nonstandard
configuration or lack of hardware resources.

(v)
Distribute software manually, as an IMAC, to clients without the necessary
bandwidth for electronic software distribution.

XII.
ASSET DISPOSAL

12.1
General

(a)
If requested by Gap, Supplier shall provide the Services detailed below to
remove and dispose of existing Workstations that are being replaced as part of
the Workstation Replacement Program or under future Projects submitted under
this Agreement by Gap (“Removal/Disposal Services”). A description of the
options for Removal/Disposal Services is detailed below. The applicable pricing
for such options will be provided as part of the *.

(b)
Gap may request that Supplier remove Workstations owned by Gap and dispose of
them as identified below.

(c)
On a site-by-site basis during the roll-out of the Workstation Replacement
Program, Supplier shall obtain Gap’s sign-off that the Removal/Disposal Services
have been fully and properly performed in accordance with this Agreement.
Supplier shall obtain such sign-off from the Gap Project Manager (or his or her
designee).

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 30 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(d)
As part of the Removal/Disposal Services, as Supplier takes possession of any
Workstation for the purpose of disposal, Supplier shall inventory and track such
item. The inventory record shall state whether such item was redeployed,
disposed or, if applicable, returned to the lessor. If redeployed, the inventory
record shall include the redeployment date, the new location of any Workstation,
manufacturer, model and serial number. If disposed or returned, the inventory
record shall include disposal/return date, method of disposal/return,
manufacturer, model and serial number.

(e)
Prior to removal of the applicable Workstation from the applicable Gap location,
Supplier shall perform a * drive wipe in accordance with the Gap-IBM Procedures
Manual on all storage devices using a mutually agreed to process documented in
the Gap-IBM Procedures Manual.

(f)
Supplier shall provide Gap, via a Request Center ticket or as part of the IMAC
process, * following any removal, relocation, or disposal activities.

(g)
Supplier shall provide * reports documenting, as applicable, the Workstations
disposed of during such *, the means of disposal, and the redeployment location.

12.2
Option 1 – Scrap

(a)
If requested by Gap, Supplier shall provide the Disposal Services described
below for any Workstation related assets in the U.S. Actual packaging and
shipping charges will be reimbursed by Gap on a pass-through basis. Supplier
will:

(1)
Pack and transport assets to a domestic Supplier location;

(2)
Dismantle and recycle or scrap the assets;

(3)
Obtain certificates of destruction for all serialized units identified by
machine type, model, and serial number that are scrapped;

(4)
Use a “hammer destroy” method to destroy hard disk drives on the assets and then
send them to a location for the remaining metal to be smelted; and

(5)
Provide Gap with * receipt reports detailing the weights of all assets received
for scrap disposal.

(b)
Supplier shall cause disposal to be in compliance with all applicable federal,
state and local laws and regulations, including environmental laws.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 31 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(c)
Once Supplier’s carrier takes possession of any disposed Workstation, the risk
of loss for such Workstation shall pass to Supplier. Gap will transfer title to
Supplier, free of any legal obligations or restriction on the day Supplier’s
carrier takes possession of the Workstation.

(d)
On a * basis, this task is complete upon delivery to Gap of the * report and the
certificates of destruction.

12.3
Option 2 – Lease Return

Gap may request that Supplier return leased Workstations to the appropriate
lessor in accordance with all applicable lease instructions, as provided by Gap.
This task is complete upon receipt of the returned Workstations by the
designated shipping company. Gap will reimburse Supplier for actual packing and
transportation charges.
XIII.
SOFTWARE LICENSES

Supplier shall be responsible for providing all software and tools required to
provide * Support at no additional charge.
XIV.
DELIVERABLES

In support of the Services under this Statement of Work, Supplier will prepare
and deliver the Deliverables described in Appendix A-1 of this Statement of
Work.
XV.
GAP RESPONSIBILITIES

15.1
General

Except as otherwise agreed by the Parties under this Agreement, Gap will be
responsible for the items listed below. Subject to Section 17.2 (Interfering
Acts) of the Agreement, nothing in this Section XV (Gap Responsibilities) shall
relieve Supplier of its obligations under this Statement of Work or the
Agreement. With respect to the items and access provided by Gap, as set forth in
this Section, Supplier shall use commercially reasonable efforts to utilize such
items and access to such systems only to the extent necessary for, and only in
the performance of Services under this Statement of Work.
15.2
Gap Retained Responsibilities

(a)
Provide office space, telephone and data lines, reproduction services to
Supplier personnel while working on Gap premises. Access to electronic mail,
LANs, and printers will be provided as appropriate.

(b)
Provide Supplier with permanent on-site office space at 2 Folsom for *,
laboratory space and network drops sufficient to work on * 

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 32 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



simultaneously, storage space to store equipment and spare parts for break/fix
and refresh projects and recycling space.
(c)
Provide Supplier with permanent space in a common area accessible to Gap
Authorized Users with network drops, power, and secure storage at Gap’s 2 Folsom
campus to be used for the service counter described in Section VI(a)(17) above.

(d)
Provide Supplier with the use of a site specific Microsoft Outlook mailbox that
can be used to place advance reservations for services.

(e)
Provide Supplier with a pool of temporary Workstations as described in Section
VI(b)(2) above.

(f)
Include the Supplier Tier 2 Deskside Support Team in the Gap operational
readiness review for Gap tools rollouts. Provide training as necessary to the
Supplier Tier 2 Deskside Support Team on Gap tools as agreed with Gap.

(g)
Provide support for connection of laptops to wireless access from Gap Authorized
Users’ homes.

(h)
Provide Supplier with access to the Gap systems as required.

(i)
Provide vendor with * rollout plan.

(j)
Fulfill any applicable Gap internal operational and administrative approval
requirements for installations and MACs.

(k)
Approve changes to the Workstation Replacement Program project plan and opening
and closing related service tickets.

(l)
Review signed-off installation documentation.

(m)
Provide an on-site contact during installation days and additional personnel to
be on call during installation to troubleshoot application, and facility
problems as required.

(n)
Provide access and security clearance to Gap locations for all Supplier
resources that are assigned to complete work activities at those locations.

(o)
Address all site/facility requirements prior to installation date, as agreed in
the Gap-IBM Procedures Manual (e.g., power, connectivity, access to freight
elevators, trash receptacles).

(p)
Assist with the development of the installation and data migration instructions
for the setup of equipment to meet Gap specific requirements.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 33 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(q)
Provide necessary end user information for Supplier to successfully perform its
functions as mutually agreed in the Gap-IBM Procedures Manual.

(r)
Advise Supplier and manage any unique installation sites that preclude an
outside vendor from performing work upon the premise.

(s)
Provide notification to each site, informing the site management of the work
effort Supplier will be providing on their behalf, giving the appropriate access
and clearance to enter the building.

(t)
Provide Workstations with * on-site warranties and associated software to be
installed and supported by Supplier, and coordinate and manage the receipt of
the Workstations at Gap locations.

(u)
Provide acceptance of completed work order.

(v)
Provide a list of supported Workstation configurations equipment, which may be
updated from time to time by Gap.

(w)
Require its Workstation provider to reasonably test Workstations to confirm that
they are working in accordance with their applicable specifications prior to
shipment of such Workstations to Gap. Gap, or its designee, shall also configure
all Workstations with a Gap standard build before delivering a Workstation to a
Gap location.

(x)
Be responsible for the shipping costs for the return and replacement of any
Workstations that are defective when shipped or are damaged in shipping.

(y)
Provide the following asset management information on all delivered Workstations
in electronic form:

(1)    Asset Type (i.e. Hardware: Desktop, Laptop, Monitor);
(2)    Manufacturer;
(3    Model Name/Model Number;
(4)    Serial Number; and
(5)    Warranty start date.
(z)
Assign appropriate employees and subcontractors to the transition team.

(aa)
Provide points-of-contact for all issues/concerns between organizations and
assist Supplier in developing help desk communication plans and processes.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 34 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(bb)
Communicate all relevant project status, issues, and update information to end
users as appropriate.

(cc)
Comply with the OEM’s guidelines for Non-Supplier Workstations pertaining to
operator responsibilities, user maintenance procedures and supplies prior to
placing a service request where reasonable and practical under the
circumstances.

(dd)
Provide the list of appropriate Gap resolver groups for forwarding out-of-scope
issues.

(ee)
Provide the necessary OEM Workstation Warranty information required to provide
maintenance services.

(ff)
Provide all applicable Workstation lease return instructions.

(gg)
Provide copies of the software licenses for the applications listed in Section
VII (Software Currency and Release Levels) of the Statement of Work.

(hh)
Provide a * report of Workstations added to the Gap environment (not installed
by Supplier) for which Gap requires support.

(ii)
Provide Supplier with written notice in accordance with the Gap-IBM Procedures
Manual of new supported Software to allow for support script development.

(jj)
Facilitate remote Gap users to bring or send their Workstation to a Gap
corporate location or distribution center for Tier 2 On-site Services.

(kk)
Transfer title of disposed Workstations to Supplier, free of any legal
obligations or restriction, on the day Supplier’s carrier takes possession of
such Workstations.

(ll)
Provide help desk support for Authorized Users outside of North America and
Europe.

(mm)
Provide Gap application support for developing Help Desk scripts; Calls will be
directed to Gap Applications group per scripts. Gap development will accept such
directed Calls.

(nn)
Provide assistance for developing integration test scripts.

(oo)
Provide all Authorized User VIP support. VIP support is defined as *.

(pp)
Provide use of Gap application development labs for workstation integration and
software packaging testing.

(qq)
Gap shall provide the following Asset inventory information to Supplier:

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 35 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(1)    Asset Type (i.e. Hardware: Desktop, Laptop, Monitor, Software)
(2)    Employee Name
(3)    Employee ID
(4)    Employee Building/Floor/Location Number
(5)    Employee RCN/COA
(6)    Employee Department
(7)    Employee Division
(8)    Hardware/Software Manufacturer
(9)    Model Name/Model Number
(10)    Serial Number/Service Tag Number
(11)    Vendor Asset Tag Number
(12)    Machine name
2.
Gap shall be responsible for Workstation engineering for all Workstations
including desktop, laptop and hand held devices to include *, worldwide.













































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 36 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Appendix A-1
Deliverables
Subject to the provisions of the Agreement, all Deliverables are Type II
materials.
Status Report
Purpose: Supplier will provide a * status report during the project to describe
the activities which took place and Supplier’s performance against the Service
Levels during that period. Significant accomplishments, milestones, and problems
will be described.
Delivery: One hard copy and one electronic copy will be delivered to the Gap
Project Manager before the * of the subsequent *.
Content: The report will consist of the following, as appropriate:
1.
Activities performed during the reporting period

2.
Activities planned for the next reporting period

3.
Project change control activity

4.
Problems, concerns, and recommendations

Gap-IBM Procedures Manual
Supplier will provide a Gap-IBM Procedures Manual for each Service described in
this Statement of Work as described in the Agreement.
Asset Reports
Purpose: Supplier will provide asset reports as described below.
Delivery: One hard copy and one electronic copy will be delivered to the Gap
Project Manager before the * of the subsequent * in the case of a * report, and
before the * of the following * in the case of a * report.
Content: The report will consist of the following, as appropriate:
1.
A summary count of the Workstations installed and de-installed;

2.
* reports of the Workstations installed and de-installed in accordance with
Section VII (Install, Move, Add and Change); and

3.
Workstation disposal reports in accordance with Section XII (Asset Disposal).

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.4     Gap Confidential and Proprietary Information    
Second Amended Master Services Agreement
Page 37 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]























Exhibit A.6.1
Statement of Work
Mainframe Services


to


Second Amended and Restated Master Services Agreement


March 29, 2013
This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.


Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



TABLE OF CONTENTS
 
 
Page No.


I.
General
3


II.
Operating Principles and Objectives
6


III.
Database Maintenance, Support and Management
6


IV.
Messaging and Integration
9


V.
Identity Management
9


VI.
Server Environment
9


VII.
Asset Management
19


VIII.
Software Currency and Release Levels
25


IX.
Equipment and Software Support
25


X.
Change Management
29


XI.
Incident and Problem Management
34


XII.
Gap Responsibilities
26






Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 1 of 37

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Statement of Work
Mainframe Services
I.
GENERAL

1.1
Introduction

This Exhibit A.6.1 (Mainframe Services Statement of Work) to the Agreement (this
“Statement of Work”) sets forth the minimal mainframe services that Supplier
shall provide as of the Second Amendment Effective Date, including services (1)
to support Gap’s IT Environment, all as more particularly described in this
Statement of Work and (2) with respect to the operation, management and support
of Gap’s Mainframe Environment, all as more particularly described in this
Statement of Work (collectively described as the “Mainframe Services”). The
Mainframe Services described herein apply generally to all Services provided by
Supplier to Gap pursuant to the Agreement and shall be provided utilizing
Supplier’s best practices.
The Mainframe Services described herein shall be terminated, and this Mainframe
Services SOW will be terminated and deleted in its entirety from the Agreement,
effective as of October 31, 2013 (“Mainframe Services Termination Date”);
provided, however, Gap may elect to delay the Mainframe Services Termination
Date by up to * beginning November 1, 2013, as further detailed and conditioned
in this Statement of Work (the “Mainframe Services SOW Extension”). On or around
April 1, 2013, and each * thereafter until June 1, 2013, Gap and Supplier will
meet to discuss *. At these meetings, Gap will notify Supplier if Gap knows at
the time of the meeting that Gap will require i) the Mainframe Services SOW
Extension, and/or ii) Supplier personnel to perform additional support after the
Mainframe Services Termination Date. In order to elect the Mainframe Services
SOW Extension, Gap will, on or before June 30, 2013, provide written notice to
Supplier of such election, together with the specific duration elected by Gap
(up to the * limit). The Mainframe Services SOW Extension is void if not
exercised in accordance with the preceding sentence.
The terms and conditions of this Mainframe Services SOW shall continue to apply,
in whole or in part as agreed by Gap and Supplier, during the Mainframe Services
SOW Extension, *. Gap may, on at least * prior written notice, reduce the
duration of the Mainframe Services SOW Extension. In the event Gap requests
Supplier provide additional mainframe support after the Mainframe Services
Termination Date, Supplier will, for a period of *. There will be no Termination
Transition Plan for the Mainframe Services SOW and, for the avoidance of doubt,
the Parties acknowledge that Section 34 of the Agreement does not apply to the
termination of the Mainframe Services SOW.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 1 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Supplier shall provide information on the Mainframe Services using a media that
is efficient, easy to use, and easily accessible by Gap Authorized Users and
subject to Approval by Gap.
Unless otherwise provided, references to Sections will be to Sections of this
Statement of Work and references to Exhibits will be to Exhibits of the
Agreement. The section headings in this Statement of Work are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Statement of Work.
Supplier shall provide the Mainframe Services as required to meet or exceed the
Service Levels in Exhibit B.1 (Service Level Matrix) until the Mainframe
Services Termination Date. During this period, Supplier (i) has responsibility
for the performance of the Mainframe Services detailed in this Statement of
Work; and (ii) shall be held responsible for the performance of the Mainframe
Services without regard to the use by Supplier of third-party products or
suppliers. All changes to this Statement of Work will be mutually agreed to by
Gap and Supplier and implemented and managed using the Change Control
Procedures.
Effective on the Mainframe Services Termination Date, the Service Levels and
Service Level credits will no longer apply with respect to the Mainframe
Services SOW.
Supplier will manage Third Party software contracts and resolve issues as
appropriate through the Mainframe Services Termination Date.
* 
* 
* 
1.2
Definitions

Except as otherwise expressly provided herein, or unless the context clearly
requires otherwise, capitalized terms used in this Statement of Work shall have
the meanings set forth below. Capitalized terms used in this Statement of Work
but not otherwise defined in this Statement of Work shall have the meanings
ascribed to them in Exhibit A.1 (Glossary to Statements of Work).
“Agreement” means the Second Amended and Restated Master Services Agreement
dated as of the Second Amended and Restated Effective Date between Gap and
Supplier.


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 2 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



“Currently Deployed Products” has the meaning set forth in Section 10.1
(Currently Deployed Products).
“DBMS” means data base management system.
“Disaster” shall mean any event, occurrence or Problem causing widespread
failure, damage to Gap’s IT Environment or components thereof, as declared by
Gap, that interrupts information processing for Gap, as declared by Gap.
Examples include: (1) loss of a facility to fire, or (2) inability to access the
facility due to a chemical spill.
“Disaster Recovery” shall mean the implementation of the Disaster Recovery plan
following a declared Disaster.
“External Storage Media” shall mean disks, tapes, and optical disks.
“Mainframe” shall mean the Equipment and Software associated with the *
operating system environment.
“Mainframe Environment” shall mean that component of the Gap IT Environment
comprised of all Mainframe Equipment and Software, including all aspects of its
operation, integration and other interfaces with the Gap IT Environment.
“Mainframe Services” has the meaning set forth in Section 1.1 (Introduction).
“SRM” means storage resource management.
System(s) Software” shall mean those programs and Software, including
documentation and materials, that perform tasks basic to the functioning of the
Equipment and which are required to operate the Applications Software or
otherwise support the provision of Services by Supplier. Systems Software
includes operating Software, systems utilities, and any other Software not
designated as Application Software.
Wiring” shall mean the connection between the network equipment and wall jack,
including physical cabling media and all terminating hardware and cross connect
fields, including conduits and pathways










__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 3 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



II.
OPERATING PRINCIPLES AND OBJECTIVES

Supplier shall perform the Services in accordance with the following Gap
operating principles and objectives:
(a)
Supplier will perform the Services *.

(b)
All Equipment and Software configurations shall be standardized and access to
all Equipment and Software must be capable of being restricted based on the
Procedures Manual.

(c)
Authorized Users shall have access to all assigned Software and data from any
location when signed in.

(d)
Supplier shall use Supplier’s best practices in all aspects of the Services to
provide a reliable and scalable environment and shall follow the Procedures
Manual.

(e)
All Services shall be provided in compliance with and controlled by the
Procedures Manual.

(f)
The Help Desk is responsible for initial contact with Authorized Users for IT
needs, issues, requests, Incidents, and Problems.

(g)
The Authorized User experience shall be managed by the Help Desk.



III.    DATABASE MAINTENANCE, SUPPORT AND MANAGEMENT


3.1
Database Maintenance and Technical Support

Supplier’s responsibilities for database maintenance and support include:
(a)
Performing physical database administration functions for the databases,
including storage management services, installing, maintaining, tailoring and
monitoring of database Software, backup and recovery, standards, system tuning
and support.

(b)
Maintaining database Equipment and Software and database management related
tools.

(c)
Allocating database storage and identifying and recommending future database
storage needs based on Gap’s usage and trends.

(d)
Configuring database storage at the operating system level.







__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 4 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(e)
Implementing and maintaining the physical database instance environment and the
primary physical database storage structures (table spaces) once an Application
and its database have been designed.

(f)
Implementing and modifying database security roles and administering access
authorization to database resources.

(g)
Debugging database system Incidents and Problems and apply fixes if necessary,
all in accordance with Section 11 (Incident and Problem Management) and Section
10 (Change Management) of this SOW.

(h)
Developing and maintaining job scripts related to physical database
administration.

(i)
Providing DBMS ID administration in accordance with the Procedures Manual.

3.2
Database Management

Supplier’s responsibilities for database management include:
(a)
Building and installing databases and providing DBMS support for databases as
directed by Gap, which shall include managing database availability and
performing remote database administration.

(b)
Maintaining, operating, and upgrading all Supplier-provided automated monitoring
tools to monitor database performance.

(c)
Performing database shutdowns and restarts in accordance with Section 11
(Incident and Problem Management) and Section 10 (Change Management) of this
SOW.

(d)
Performing reorganizations and preventative maintenance to optimize performance
as required, including monitoring archive log growth and database
reorganizations.

(e)
Maintaining the databases to meet performance standards, maximize efficiency and
minimize outages.

(f)
Maintaining, updating, and implementing database archive processes and
procedures as defined by Gap to recover from an outage or corruption to meet
Gap’s business requirements.

(g)
Providing physical database management support including providing backups and
restores to recover data and meet Gap’s business requirements.


Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 5 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(h)
Installing, maintaining and supporting database Software products (e.g.,
installation of patches and service packs for major and minor releases) and
testing and implementing database environment Changes as Approved by Gap in
accordance with Section 10 (Change Management) of this SOW.

(i)
Proactively providing capacity planning to prevent and Resolve Incidents caused
by lack of capacity (e.g., dataset or table space capacity events, full log
datasets etc.).

(j)
Performing Incident and Problem detection and fault isolation for downtime and
database utilization events.

3.3
Database Administrative Support

Supplier’s responsibilities for database administrative support include:
(a)
Employing database validation to confirm physical database requirements to
support Gap’s business systems.

(b)
On request, providing Gap with Documentation of datasets generated by the
Database Management system, including name and utilization statistics.

(c)
Developing, documenting and maintaining physical database standards and
procedures subject to Gap’s Approval.

(d)
Participating and cooperating with Gap and Third Party Vendors in determining
physical database Changes; the impact of ADM work; and Implementing necessary
Changes to relevant databases, subject to Gap’s Approval and in accordance with
Section 10 (Change Management) of this SOW.




Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 6 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



IV.
MESSAGING AND INTEGRATION

Supplier shall:
4.1
General Requirements

Support the products utilized in this area (such initial products are listed
below) including environment design, product installation, maintenance,
administration and *, * production support.
4.2
Messaging

Products include: *.
4.3
B2B

Support Gap’s * infrastructure for vendor data interchange.
V.
IDENTITY MANAGEMENT

Supplier shall assist Gap as needed for audit and investigations.
VI.
SERVER ENVIRONMENT

6.1
Servers – General Requirements

For this Statement of Work, “Servers” shall mean * servers. As of the Effective
Date, Supplier shall assume responsibility for the operation, proactive
monitoring, management and support of the Server environment, Equipment and
Software of the types employed by Gap, including:
(a)
Mainframe Services shall be performed on all existing and new Servers and
associated peripheral Equipment located at Gap’s * Data Center.

(b)
Supplier shall provide support for ADM teams, Gap and Third Party Vendors, as
needed for the successful operations of the applications on Supplier maintained
Servers.

(c)
At Supplier Service Locations, Supplier shall provide all support resources
(e.g., Supplier Personnel, Software and Equipment including Cabling, Wiring), as
required to support the Gap Server Environment. At Gap Sites, Supplier will
provide the Cabling and Wiring that interconnects the Equipment as well as power
from the PDU (Gap provides power to/at the PDU). Building wiring at Gap Sites
outside of the computer rooms to be changed or added will be handled as a
Non-Service Catalog Item.

(d)
Supplier shall provide the Services and integrate and coordinate them with Gap’s
retained responsibilities.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 7 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(e)
Supplier’s responsibilities for Server administrative functions include:

(1)
Performing Server administration functions, including: development,
establishment, installation, and maintenance of catalogs, catalog structures and
naming conventions.

(2)
Purging records, datasets and old Authorized User accounts, as identified by
Gap.

(3)
Restoring deleted datasets upon request from the Help Desk.

(f)
Supporting the Incident and Problem Management processes described in Section 11
(Incident and Problem Management) of this SOW by tracking, managing, analyzing,
resolving all Incidents and Problems arising from, relating to, or affecting the
Server Environment assigned to it by Gap or self-assigned in accordance with the
Procedures Manual and providing Gap with a root cause analysis or such other
reports as required in Section 11 (Incident and Problem Management) of this SOW.

(g)
Supplier’s responsibilities with respect to Incident and Problem Management
include:

(1)
Performing proactive Incident and Problem Management within the Server
Environment as required by Section 11 (Incident and Problem Management) of this
SOW and resolving Incidents and Problems caused by conditions internal and
external to production programs in accordance with Section 11 (Incident and
Problem Management) of this SOW.

(2)
Performing failure trend analysis as required.

(3)
Analyzing performance metrics.

(4)
Responding proactively to potential Incident and Problem areas.

(5)
Taking appropriate action to Resolve all Incidents and Problems occurring with
respect to the Server Equipment or Software, including resolving, escalating
internally within Gap and Coordinating with Third Parties respect to all
Incidents and Problems associated with the Servers.

(6)
Developing, maintaining, and utilizing an emergency contact list and escalation
procedures to Resolve Incidents and Problems.

(7)
Resolving Incidents when possible and performing job restarts or back outs.

(h)
Using agreed upon and standardized tools for system installation, asset
management, performance management, capacity resource management,


Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 8 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



configuration management, Change Management, Incident and Problem Management,
and backup and restoration.
(i)
Providing management Servers and all Software for management of Servers
(including peripheral Equipment).

6.2
Server Operational Responsibilities; Production Control and Scheduling

Supplier is responsible for all production control and job scheduling functions
for the Gap Server Environment, including:
(a)
Assuming responsibility for and performing all master console functions,
including (1) console operations, including monitoring all processing alarms;
(2) monitoring the Server Environment, alarm systems and environmental controls
on a * basis; (3) performing basic Incident and Problem determination on systems
and components managed by Supplier, including Equipment and Software related
Problems; and (4) resolving all such Incidents and Problems. In addition, as
part of Supplier’s participation in a multi-vendor environment, to the extent it
identifies Incidents or Problems affecting the Gap IT Environment, it shall
report such issues to Gap in the same manner as required under Section 11
(Incident and Problem Management) of this SOW.

(b)
Scheduling jobs and other processing activities to achieve optimum performance
within completion times designated by Gap.

(c)
Checking job outputs and print queues for successful completion and Changing job
priorities.

(d)
Defining, creating and controlling all automated operation functions using
Software and programming tools determined by Supplier with Gap Approval.

(e)
Enforcing job control and job naming standards.

(f)
Issuing network and operator commands to control all Servers platforms.

(g)
Completing Gap defined processing, backups, and restores in the correct sequence
and within the time periods designated by Gap.

(h)
Identifying job dependencies; and creating and Maintaining job dependencies.

(i)
Integrating all production control and scheduling functions in conformity with
Gap requirements.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 9 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(j)
Developing, distributing, and obtaining Gap Approval of schedules prior to
Implementation.

(k)
Coordinating and modifying schedules for special requests and complying with Gap
priorities.

(l)
Preparing and executing Applications job streams for production scheduling and
execution.

(m)
Providing schedule status exception updates.

(n)
Establishing, documenting and maintaining standards for production jobs.

(o)
Creating problem reports for job abnormalities using the Incident and Problem
Management procedures as described in Section 11 (Incident and Problem
Management) of this SOW.

(p)
Coordinating with Gap ADM staff and third party providers of ADM services as
required.

(q)
Establishing job schedules and dependencies based on Application and Gap
requirements, execute such schedules as well as monitoring to ensure schedules
and triggers are functioning correctly and on-time.

(r)
Resolving interruptions caused by conditions external to production programs,
such as disk or tape Incidents or Problems.

(s)
Executing re-runs as requested by Gap and restarting jobs according to *
procedures (for example, procedures for successful back-outs etc.), which
procedures shall be subject to Gap Approval prior to Implementation.

(t)
Performing backups and restores (both scheduled and ad hoc), as set forth in
backup and recovery procedures.

(u)
Managing, maintaining and applying enhancements to Software scheduling tools as
specified by Gap.

(v)
Responding expeditiously to requests from Gap for priority job execution.

(w)
Prioritizing and scheduling batch jobs and report distribution systems (in
accordance with Gap schedule parameters) to optimize use of processing windows
and scheduled availability of on-line Applications dependent on batch
processing, while meeting batch completion times.

(x)
Performing Documentation control functions on all operational documentation,
including Servers processing.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 10 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(y)
Resolving scheduling conflicts in coordination with Gap.

(z)
Promptly notifying Gap if special requests shall affect the timely completion of
other tasks.

(aa)
Providing Gap with all schedule status updates.

(bb)
Participating in projects that involve or impact the supported technologies.

(cc)
Continuously enhancing processing capabilities and efficiencies through system
tuning and other improvements.

(dd)
Proactively monitoring utilization needs and efficiencies and reporting
regularly on tuning initiatives.

(ee)
Performing * processing for Servers.

(ff)
Using agreed upon monitoring tools, monitoring Equipment and Software used to
provide the Services with respect to the Servers on a * basis, verifying and
making adjustments to support proper Server operations, including:

(1)
monitoring availability

(2)
up/down status of system address spaces;

(3)
monitoring and responding to system alerts and events;

(4)
monitoring and responding to Equipment alerts and events;

(5)
monitoring and Maintaining system error logs;

(6)
performing system recycles per pre-defined short term operational schedule and
maintenance windows;

(7)
monitoring the performance of an on-line interactive traffic;

(8)
monitoring and responding to alarm systems and environmental controls; and

(9)
monitoring the transmission of datasets and providing operational support for
data transmission (send/receive) between Gap Sites and any other parties as
designated by Gap consistent with Supplier’s best practices unless otherwise
directed in writing by Gap.

(gg)
Performing all systems maintenance in accordance with Section 10 (Change
Management) of this SOW and in a manner designed to minimize any adverse impact
to Gap’s business.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 11 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(hh)
Performing periodic shutdowns and restarts as required and executing utility
functions in accordance with Section 10 (Change Management) of this SOW,
providing full functional restoration after restart.

(ii)
Maintaining, administering, and utilizing necessary automated tools and
processes for system management that are required to be delivered or utilized by
Supplier elsewhere in this Agreement or pursuant to any other Exhibit to the
Agreement, all in accordance with Section 10 (Change Management) of this SOW.

(jj)
Maintaining and providing to Gap all required calendars, tables, parameters and
definitions for all tools used by Supplier to automate manual processes and
procedures and to automate and improve the quality of the operation of the
Server Environment.

(kk)
Maintaining all Documentation existing as of the Effective Date relating to the
Gap IT Environment. As to Documentation not existing as of the Effective Date,
providing and maintaining physical and logical diagrams of the existing Gap IT
Environment.

(ll)
Maintaining up-to-date operational Documentation for all operations procedures
and services. All such operational Documentation shall be subject to review and
Approval by Gap prior to Implementation.

(mm)
Providing Gap with an assessment of the impact of all architecture and design
Changes, all of which must be Approved by Gap in writing in accordance with
Section 10 (Change Management) of this SOW.

(nn)
Identifying opportunities for Gap to reduce its Service, Equipment and Software
costs and/or improve system performance. Such opportunities shall be Implemented
in accordance with Section 10 (Change Management) of this SOW.

(oo)
Complying with agreed standards for configurations, operations, coordination,
metrics collection and reporting.

(pp)
Analyzing performance metrics and responding proactively to potential Incident
and Problem areas.

(qq)
Identifying and recommending requirements for system upgrades and other
configuration design Changes, and reviewing and coordinating these Changes with
Gap in accordance with Section 10 (Change Management) of this SOW.

(rr)
Forcing-off Authorized Users to perform or maintain system operations in
accordance with Gap-Approved procedures.

(ss)
Updating and maintaining all appropriate definitive software libraries in
accordance with the Procedures Manual.




Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 12 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(tt)
Installing, proactively monitoring, supporting and adjusting or reallocating (up
or down) data storage and processing capacity to facilitate the provision of the
Services.

(uu)
Coordinating with Gap to implement test and performing all Disaster Recovery
functions, including performing regular Disaster Recovery and contingency
testing.

(vv)
Maintaining and adhering to Gap’s scheduled maintenance window requirements.

(ww)
Supporting and performing data transfers (e.g., *).

(xx)
Complying with Gap’s datasets and data backup requirements as set forth in the
Procedures Manual, and, as required by the Help Desk, recovering lost or damaged
datasets from the Server backups.

(yy)
Using the agreed upon tools, proactively monitoring and reporting to Gap on
resource shortages, and reporting utilization statistics and trends to Gap on a
* basis. These reports shall include and be based upon mutually agreed upon
parameters, including:

(1)
Memory (RAM) (average peak utilization for the applicable * period).

(2)
Disk (average peak utilization for the applicable * period).

(3)
Servers that have gone above a defined set of thresholds.

(zz)
Working with Gap to minimize the number of Servers and to consolidate them, or
taking such other actions to run the Server Environment as efficiently as is
technically feasible, considering the business needs of Gap.

(aaa)
Supplier’s additional responsibilities include:

(1)
Subject to Section 10 (Change Management) of this SOW, installing Supplier
provided backup server, gateway, tape, disk and other Equipment required to
maintain a support level necessary to meet Gap’s business requirements.

(2)
For the purpose of license tracking, monitoring standard licensed Software,
including, where feasible, automated metering and license tracking.

(3)
Providing server disk backup, as appropriate, with off-site storage for Disaster
Recovery purposes. If necessary, assisting Gap’s on-





__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 13 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



site staff in providing the above services for sites where Supplier does not
have appropriate on-site personnel.
(4)
Coordinating with the Help Desk to assist individual departments and Authorized
Users in recovering lost or damaged dataset recovery from the Server backups,.
If necessary, assisting Gap’s on-site staff in providing the above services for
sites where Supplier does not have appropriate on-site personnel.

(bbb)
Complying with Gap’s physical specifications, retention periods and security and
providing compliance reports.

(ccc)
Providing adequate data to enable Gap to monitor compliance with retention and
storage requirements.

6.3
Performance Management

Supplier’s responsibilities for performance management of the Servers include:
(a)
Performing all activities required for monitoring and optimizing performance to
reduce Gap’s costs or to improve Service Levels including, maintaining and
archiving performance statistics within performance data, and maintaining and
updating performance tools, software and system tasks as needed.

(b)
Providing performance monitoring, tuning, and reporting.

(c)
Providing written systems performance reviews and analysis to Gap on a * basis.

(d)
Conducting system performance testing when required and when requested by Gap.

(e)
Performing * on * situations.

(f)
Resolving * situations.

(g)
Providing current performance status reporting to Gap in accordance with Exhibit
D.13 (Management Reports), including performance Incident and Problem Resolution
statistics.

(h)
Participation in Gap’s annual performance capacity management process as part of
Gap’s preparation for its Peak season.

6.4
Capacity Management

Supplier’s responsibilities with respect to capacity management include:
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 14 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(a)
Monitoring system utilization, capacity limits, and expected capacity needs.

(b)
Providing * reporting to Gap on system capacity status.

(c)
Implementing additional capacity subject to Gap Approval and Section 10 (Change
Management) of this SOW or advising Gap regarding the need for additional
capacity.

(d)
Proposing system capacity planning models and methodology to Gap, and
incorporating Gap’s capacity planning recommendations into its planning model.

(e)
Implementing and complying with the mutually agreed to system capacity planning
approach.

(f)
Monitoring and reporting system utilization, capacity limits, and expected
capacity needs.

(g)
Performing capacity planning analysis on all aspects of the Server Environment
(e.g., disk, memory and CPU) and formally reviewing * capacity requirements and
providing recommendations for optimum capacity solutions.

(h)
Proactively developing and delivering to Gap forecasts of growth and other
Changes to the projected Gap business and operational needs disclosed by Gap to
Supplier on a * basis, or at such times as Gap may require.

(i)
Revising the system capacity-plan based on actual performance, as set forth in
the Procedures Manual.

6.5
Configuration Management

Supplier’s responsibilities for configuration management include:
(a)
Maintaining a library of Supplier-provided information and documentation for any
new, enhanced or modified Software Installed by Supplier, and thereafter
maintaining a library of Supplier-provided updates to such materials.

(b)
On an ongoing basis, evaluating alternative configurations and recommending
solutions that shall enable significant cost reductions or performance
improvements to Gap.

(c)
Complying with the agreed upon standard configurations.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 15 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



6.6
Engineering Assistance

(a)
Supplier shall provide Supplier Personnel required to assist Gap engineering in
designing the Gap Server Environment, including:

(1)
Collaborating with Gap retained engineering and architecture teams on:

(A)
Architectural standards and product standards; and

(B)
Project architecture for Gap initiatives.

(2)
Performing implementation, support, and management of the Support for Gap’s
Server Environment.

(3)
Supporting Gap engineering with requirements gathering by providing any
requested data pertaining to Gap’s Server Environment.

(4)
Providing Gap engineering with * access to the production LPARs and visibility
into any aspect of Gap’s Server Environment.

(5)
Consulting with Gap engineering and directly with product vendors in
troubleshooting and supporting Gap’s Server Environment.

(6)
Providing comments and suggestions pertaining to any new and modified Server
Environment designs and changes, including: Equipment, Software, firmware,
middleware, operating systems, Network components, and Servers not located on
Gap’s premises.

(7)
Performing proactive Management of Gap’s Server Environment, including
identifying areas in which Gap’s Server Environment would be improved or need to
be addressed in order to prevent future issues from arising.

(8)
Providing all requested services for Servers residing at a Supplier Site,
including: *.

(9)
All Supplier engineering activities shall be subject to Section 10 (Change
Management) of this SOW.

VII.
STORAGE MANAGEMENT

Supplier’s responsibilities for Gap’s storage infrastructure:
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 16 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





7.1
General Requirements

(a)
Implementing, maintaining, operating, supporting, optimize, and monitoring Gap’s
storage environment.

(b)
At all times, remaining current in the knowledge and use of data storage
technology and management products and applying this knowledge to Gap’s storage
environment.

(c)
Adhering to mutually agreed to Gap standards: products, design, engineering
configuration, layout, RAID levels, etc.

(d)
Providing for the availability, performance and integrity of Gap’s Data via
storage management operations and processing.

7.2
Online Storage Management

(a)
Implementing and maintaining the storage infrastructure solution in compliance
with Gap technology architecture requirements and in accordance with Gap’s
corporate standards.

(b)
Allocating storage and assigning and initializing online storage volumes as
response to demand and usage and as otherwise required by Gap.

(c)
Configuring volumes on host systems as required by Gap.

(d)
Adding or deleting storage volumes based on demand/usage, including returning
freed resources back to the free resource pool.

(e)
Conducting pro-active monitoring of storage for availability and optimal usage
and performance (some monitoring and reporting is in support of other functions
such as SRM, etc.).

(f)
Performing capacity planning to insure adequate storage is available when
needed, including providing trending data and analysis to Gap for review.

(g)
Identifying and recommending additional capacity or improvements to the storage
infrastructure to Gap.

(h)
Utilizing the Software tools as mutually agreed upon by Gap and Supplier,
conducting pro-active monitoring to measure the efficiency of online storage
access and taking corrective action as needed (including performance adjustments
to Equipment and Software, or dataset placement as required to maximize
performance).

(i)
Monitoring and tuning performance of all components of storage Equipment and
hosts as long as the modifications do not invalidate the design and
configuration as specified by Gap.


Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 17 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(j)
Configuring the cache for optimal performance across all environments.

(k)
Using appropriate RAID levels as required by Gap and in accordance with Gap’s
engineering guidelines to provide optimal performance and storage optimization.

(l)
Reporting raw metrics to Gap via native tools for storage environment.

(m)
Managing firmware, Software and patches to current levels for storage and host
components.

7.3
Data Lifecycle Management

Supplier’s responsibilities for Implementing and Maintaining the data lifecycle
management solution include:
(a)
Conducting Storage Resource Management (SRM) by monitoring * and reporting * and
recommending possible improvements to Gap.

(b)
Reporting storage resource usage to Gap on a * basis.

(c)
Applying data lifecycle management and providing on-line, nearline and offline
storage based on data use and business requirements.

(d)
Optimizing use of storage through increasing or decreasing storage assigned to
host systems.

(e)
Managing the archiving of inactive datasets and reporting on online storage
catalogs.

(f)
Providing data migration/archive management.

(g)
Managing online storage thresholds and data archives.

(h)
Providing online storage compression and/or encryption as needed and as possible
within production processing schedules.

7.4
Archiving

Supplier’s responsibilities for Implementing, maintaining, operating,
supporting, optimize, and monitoring Gap’s data archiving solution include:
(a)
Providing support for data archiving to off-line storage in support of business
requirements for data retention.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 18 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(b)
Complying with in-country regulations and requirements for data
archiving/retention.

7.5
External Storage Media Management

Supplier’s responsibilities for External Storage Media Management operations and
processing include:
(a)
Utilizing efficient and effective External Storage Media, tools and processes
for Gap’s data and programs.

(b)
Assuming full operational responsibility for all External Storage Media
Management functions, both on- and off-site.

(c)
Administering External Storage Media library operations.

(d)
Conforming all off-site storage schedules (including those of all Third Party
Vendors) to Gap’s business continuity plans as agreed to by Gap and Supplier.

(e)
Assuming operational responsibilities for all External Storage Media Management
functions, both on- and off-site, for External Storage Media library operations
and administration, including managing and supporting Gap’s Third Party Vendors
providing external storage services as of the Effective Date until such
agreements are transitioned and performing system data backup and recovery as
required and in accordance with agreed upon External Storage Media standards.

(f)
Utilizing efficient and effective storage media, tools and processes for Gap’s
data and programs.

(g)
Accurately storing production Data on External Storage Media and recopying
External Storage Media as necessary to support read/write errors.

(h)
Performing External Storage Media mounts as necessary to support operational
activities at all sites.

(i)
Maintaining a database cataloging the archival system for the media library.

(j)
Monitoring External Storage Media for reliability and minimizing of read/write
errors during the entire period of retention.

(k)
Monitoring and reporting on External Storage Media usage on a * basis.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 19 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(l)
Recopying External Storage Media as necessary to support minimizing of
read/write errors, and developing procedures for refreshing media with Gap’s
Approval.

(m)
Monitoring External Storage Media to comply with Gap and government requirements
and reporting, including Gap Record Retention Policies set forth in Exhibit D.5
(Gap Record Retention Policy).

(n)
At Gap’s direction and in accordance with Exhibit C (Fees and Resource
Baselines), purchasing and maintaining adequate supplies for the External
Storage and cleaning Media.

(o)
Retrieving archived External Storage Media from on-site and off-site storage as
requested by Gap or as required in an emergency.

(p)
Following, maintaining and (subject to Gap’s Approval) updating procedures in
the Procedures Manual governing cycling/rotation of External Storage Media,
External Storage Media Management and External Storage Media retention periods,
with attention to auditing requirements as identified by Gap.

(q)
Providing and maintaining an inventory control system to properly manage
External Storage Media in storage and preparing them for shipment to the
contingency site or for use as required. A report of the media inventory is to
be provided to Gap on a * basis.

(r)
Recycling media regularly, managing media replacement, and recopying media to
provide data integrity and quality.

(s)
Disposing of retired media in an environmentally sound manner after purging any
Gap data in accordance with the Procedures Manual and maintaining records of
retired media for reference.

(t)
At least once every *, retrieving a randomly selected dataset as a test and
verifying that the data can be restored in a usable fashion and reporting the
results to Gap.

(u)
Providing Gap online reports of media usage.

7.6
Off-Site Storage Management

Supplier’s responsibilities for off-site removable media data storage and
reporting include:
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 20 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(a)
Assuming the performance of operational responsibilities for off-site media
storage including integrity checking, defining storage requirements and assuring
compliance with Gap and/or government requirements.

(b)
Recommending and managing requirements, procedures, and standards for off-site
storage, as directed and Approved by Gap.

(c)
Complying with, and requiring that all Third Party Vendors providing External
Storage Media Services to Gap comply, with the agreed upon requirements.

(d)
Controlling and managing External Storage Media and business-recovery related
Documentation at * . * also includes External Storage Media business recovery
functions such as packaging and transportation to and from storage and remote
computer recovery centers.

(e)
Providing * in a physically and environmentally controlled and protected area
with fire protection and * designed to prevent unauthorized access, in
accordance with the Procedures Manual.

(f)
Managing compliance with Gap off-site External Storage Media procedures,
including:

(1)
Preparing media for off-site storage, or to other Third Parties as requested by
Gap, or as otherwise required.

(2)
Logging and tracking all physical External Storage Media in and out of the data
center and/or remote locations.

(3)
Shipping and receiving media to and from the off-site storage location(s) on a *
basis, or as required.

(4)
Maintaining the rotation of the External Storage Media that is required for
off-site storage.

(5)
Returning media as required to the originating Gap location.

(6)
Providing materials transportation to and from off-site storage in
environmentally controlled vehicles operated by bonded personnel.

(7)
Maintaining the integrity of data shipped to off-site storage.

(8)
Managing Third Party Vendors that provide off-site storage services, auditing
them for compliance and control procedures, and notifying Gap of any issues.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 21 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(9)
Advising Gap of any modifications to agreements with Third Party Vendors
providing off-site storage that would improve the efficiency of the Services or
otherwise benefit Gap.

(10)
Managing the inventory of off-site media.

(11)
Providing an emergency media return process.

(12)
Complying with, and reviewing compliance with, physical specifications,
retention periods and Gap’s Policies and Procedures.

7.7
Backup and Recovery – Servers

Supplier’s responsibilities for Server backup and recovery services include:
(a)
Assuming full responsibility for Gap’s Server Environment data backup
requirements, including periodic * , *, * and * from the *.

(b)
Implementing and maintaining the backup and recovery infrastructure solution in
compliance with Gap technology architecture requirements and in accordance with
Gap’s corporate standards and in accordance with the Procedures Manual.

(c)
Performing Server data backup and recovery as required and in accordance with
the Procedures Manual.

(d)
Performing Server data backup prior to performing any maintenance on a Server so
that the Server Environment can be successfully rolled back in the event that
the maintenance is not successful.

(e)
Periodically, and not less frequently than *:

(1)
*; and

(f)
Managing, maintaining and applying upgrades to backup and recovery Software
tools as specified by Gap and in accordance with Section 10 (Change Management)
of this SOW.

(g)
Maintaining the backup and recovery environment such that any server can be
backed up and restored in a timeframe acceptable to Gap, including keeping
online versions of all backups for at least * after the backup is performed so
that the majority of restorations are performed disk to disk, not from a tape
backup. (This does not relieve Supplier of the obligation to also maintain
off-site backups.)

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 22 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(h)
Working with Gap in accordance with Section 10 (Change Management) of this SOW
to Resolve Incident and Problem Resolution and support issues.

(i)
Creating, maintaining and providing Documentation to Gap as required for Gap to
monitor Supplier’s compliance with backup and recovery requirements, including
retention and storage requirements set forth in Gap’s Polices and Procedures and
the Procedures Manual.

(j)
Performing Documentation control/update functions on all Operational
Documentation.

(k)
Installing backup Servers, tape, disk and other Equipment required to Maintain a
support level for the Servers necessary to meet Gap’s Business Objectives.

VIII.
ASSET MANAGEMENT

8.1
Asset Inventory and Management Systems

Supplier shall, as part of the Change Management process, notify Gap of any
changes requiring Asset Inventory updates.
IX.
EQUIPMENT AND SOFTWARE SUPPORT

9.1
Equipment and Software Maintenance and Support

Supplier’s responsibilities for Equipment and Software maintenance include:
(a)
Coordinating and managing Third Party Vendors (including Supplier, where
Supplier is the Gap maintenance provider) that provide maintenance-related
support for Equipment and Software used to provide the Services and performing
these responsibilities regardless of the Party (Supplier or Gap) that has
financial responsibility for the underlying asset and maintenance expenses.

(b)
Scheduling all maintenance of Equipment and Software in accordance with this
Section 9 (Equipment and Software Support), and Section 10 (Change Management)
of this SOW and in a manner that minimizes disruption to Gap’s business. Gap is
financially responsible for the underlying Equipment maintenance expense. At
Gap’s request, Supplier shall arrange for such qualified Third Party Vendors to
provide, maintenance for such Equipment and Software. Such maintenance shall be
provided to keep the assets in good operating condition and in accordance with
manufacturer’s specifications or other agreements as applicable, so that such
assets shall qualify for the manufacturer’s standard maintenance plan upon sale
or return to a lessor.


Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 23 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





9.2
Equipment Operations and Support

The operational responsibility for various categories of Equipment is provided
in the Financial Responsibility Matrix (Exhibit C.7) and as is described in the
Statements of Work. Where Supplier is obligated to provide operational and
technical support for Equipment, Supplier’s responsibilities include:
(a)
Coordinating Tier 2 and Tier 3 Support in accordance with Exhibit A.4 (End User
Services Statement of Work).

(b)
Resolving Incidents and Problems associated with Equipment maintenance and
Break/Fix support (including calling out Gap maintenance providers, where
appropriate) in accordance with Section 11 (Incident and Problem Management) of
this SOW.

(c)
Providing periodic reporting (on at least a * basis, as requested by Gap) to Gap
on all of Supplier’s Equipment support activity.

(d)
Where Supplier has operational responsibility for Equipment, the operations and
support requirements include:

(1)
Providing all operations and support for all Standard Equipment and new
Equipment that is deployed throughout the Term.

(2)
Electronically monitoring Equipment used to provide the Services to verify that
it is in good working order.

(3)
Coordinating efforts with Third Party Vendors providing services or maintenance
to keep Equipment and System Software operating effectively.

(4)
Identifying the scope of an Incident and/or Problem relating to Equipment and
providing operational and technical assistance to Resolve the Incident and
Problem.

(e)
For all Equipment purchased or leased by Gap, Supplier shall coordinate and
manage all Third Party Vendors that provide OEM warranty service.

9.3
Software Support

The operational responsibility for various categories of Software is provided in
the Financial Responsibility Matrix (Exhibit C.7) and as is described in the
Statements of Work. Where Supplier is obligated to provide operational and
technical support for Software, Supplier’s responsibilities include:
(a)
Providing and/or coordinating Tier 2 and Tier 3 Support in accordance with
Exhibit A.4 (End User Services Statement of Work).

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 24 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(b)
Correcting Incidents and Problems associated with Software and providing the
necessary maintenance and Break/Fix support in accordance with Section 11
(Incident and Problem Management) of this SOW. Supplier is ultimately
responsible for Resolving all Problems associated with failure or degradation of
Services related to Supplier supported Software.

(c)
Proactively monitoring and assessing recommended and required corrections to
Software from Third Party Software Vendors, and submitting recommendations for
Implementation of these to Gap for Approval.

(d)
Installing Third Party supplied corrections and patches to all Software as
Approved by Gap.

(e)
Assisting in testing and validating compatibility or special requirements before
Installation.

(f)
Providing periodic reporting (at least *, as requested by Gap) to Gap on all
Software support activity.

(g)
Complying with the Procedures Manual with respect to creating, maintaining and
updating Documentation that reflects the complexity of the Gap IT Environment
and enhances the Software support process.

(h)
Installing and implementing revisions of all Software as required by Gap and in
accordance with the terms of the Agreement.

(i)
Recommending appropriate methods and tools to improve and increase automation in
Gap’s IT Environment, and working with Gap and other third parties to promote
compatibility of Software products and Equipment.

(j)
Maintaining master copies of the Software associated with Current Deployed
Products in a secure, central location and providing Gap with access to this
Software upon request.

(k)
Installing third party-supplied revisions for Third Party Software Problems, as
scheduled in accordance with Section 10 (Change Management) of this SOW.

(l)
*, providing Gap with notice of all Installations and upgrades of Software that
are planned to occur *. The parties shall mutually agree on the timing of the
Implementation of all upgrades in accordance with Section 10 (Change Management)
of this SOW.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 25 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(m)
Coordinating testing, Installation, customization and support of Software with
Supplier’s, Gap’s and Third Party Vendor Application Development and Maintenance
personnel, Gap Authorized Users, and other third parties as required by Gap.

9.4
Automated and Remote System Management

(a)
Supplier shall utilize tools and processes, including those identified on agreed
upon Tools, to allow automated and remote system management of the IT
Environment. Examples of such tools and processes include:

(1)
License Management tools.

(2)
Performance measurement and tuning.

(3)
System monitoring.

(4)
Backup/Business Continuity.

(5)
Server administration; Server Management re-configuration.

(6)
Automatic alerting and the process proposed for notifying Gap.

(b)
Supplier shall implement tools to actively monitor and manage Gap’s IT
Environment, with the goal of moving Gap’s IT Environment from reactive to
proactive monitoring; and implement management tools to enhance the stability
and function of the Gap IT Environment.

9.5
Software Currency and Release Levels

(a)
Subject to this section 9.5 (Software Currency and Release Levels) Supplier
shall provide support for all Software versions and release levels that exist in
the Gap IT Environment as of the Effective Date until otherwise directed by Gap.

(b)
Unless otherwise directed by Gap, Supplier shall support Software under its
operational responsibility at a recently released and generally available
version of the Software (the “N” or “N-1” release level for the longer of (1)
the * following version N’s general public availability or (2) the time the
licensor discontinues standard commercially available support and maintenance
for such version or release.

(1)
“N” shall mean the current and generally available major release of a Software
product, including all service packs, releases or dot releases (e.g., as of the
Effective Date, *, * and *).

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 26 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(2)
“N-1” shall mean the generally available previous major release of a Software
product, including all service packs, updates or dot releases (e.g., as of the
Effective Date, , *, *).

(c)
As directed by Gap, Supplier shall support release N-2 and earlier versions in
the Gap IT Environment of the Software until the date the licensor discontinues
standard commercially available support and maintenance for such version or
release.

(d)
*.

9.6
Connectivity



Supplier’s responsibilities with respect to connectivity include:
(a)
Providing and managing telecommunication connectivity (data) in support of the
Services.

(b)
All Supplier personnel not physically present at specified Gap Sites shall
connect to the Gap Network via Supplier-provided VPN.

X.
CHANGE MANAGEMENT

Supplier is responsible to support Changes (“Change Management”) as described
below. All Changes will be made in accordance with the Change Control
Procedures. Supplier’s responsibilities for Change Management include the
following:
10.1
Change Management Support

Supplier’s responsibilities for interfacing among Gap, Supplier and Third Party
Vendor personnel implementing Changes in the Gap IT Environment and the support
function to meet the requirements contained in this Statement of Work and in the
Procedures Manual include:
(a)
Implementing Changes with the Gap IT Environment to comply with Gap’s
Documentation requirements and orderly turnover, all in accordance with Section
10 (Change Management) and the Procedures Manual.

(b)
Coordinating, managing and cooperating with Third Party Vendors as required to
Implement changes.

(c)
Obtaining Gap Approvals for production testing and installation timetables.

(d)
Developing comprehensive operational Documentation.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 27 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(e)
Providing coordination and acceptance of New Services.

(f)
Enforcing Documentation standards, task lists and run sheet updates.

10.2
Change Management

(a)
General Requirements

Supplier’s Change Management responsibilities shall also include:
(1)
Making all Changes in Gap’s IT Environment arising from, relating to, or
impacting the Services and Coordinating such Changes with Gap and Gap Third
Party Vendors, as appropriate.

(2)
Making all Changes in accordance with the Change Control Procedures, Section 10
(Change Management) and in compliance with the Procedures Manual and the
Agreement.

(3)
Performing all Changes to individual components of Equipment and Software for
which it is operationally responsible.

(4)
Implementing the Change Control Procedures that include the efficient
implementation of Changes, clear accountability within Supplier and to Gap,
effective coordination and communication between and among Gap, Gap Authorized
Users, Supplier and Third Party Vendors. Supplier’s Change Control Procedures
must integrate seamlessly with the Change Control Procedures described in
Section 10 (Change Management).

(5)
Making any Changes necessary to provide the Services in accordance with Section
10 (Change Management).

(6)
Responding to Change requests from Gap Authorized Users and making Changes in
accordance with Section 10 (Change Management).

(7)
For the Services, maintaining clear ownership for Changes throughout the entire
Change Management process. Supplier shall not make any Change without Gap’s
Approval or in contravention of Section 10 (Change Management).

(8)
Moving all programs from the * and * to the * in a controlled and documented
manner such that no Changes are introduced into the programs during such
activity without the Approval of Gap.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 28 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



10.3
Oversight of Change Management

Supplier’s responsibilities for providing performing and oversight of Changes
include:
(a)
Coordinating all of Supplier’s Change Management activities with the Gap Change
Coordinator in accordance with Gap’s Change Control Procedures.

(b)
Making any Changes necessary to provide the Services and meeting all required
Service Levels, in accordance with agreed upon Change Control Procedures.

(c)
In an emergency, Supplier must obtain Gap Approval prior to any Change to the
Gap IT Environment.

(d)
Without prior Gap Approval, Supplier shall not make any Changes that:

(1)
Adversely affects the function, performance, or efficiency of any of the
Services;

(2)
Increases Gap’s retained costs or external fees; or

(3)
Impacts the way in which Gap conducts its business or operations.

10.4
Change Management Process and Procedures

Supplier’s responsibilities with respect to Change Management processes and
procedures include:
(a)
Participating in Change meetings. Supplier’s representative in these meetings
shall have the requisite authority to make binding and enforceable commitments
on behalf of Supplier.

(b)
Submitting all proposed Changes in advance to Gap for Approval. Unless otherwise
mutually agreed, all proposed Changes shall be submitted to Gap, at a minimum,
on a *, with special notice for major Changes proposed on a longer term but
requiring more preparation and Coordination.

(c)
At a minimum, each submitted proposed Change shall include all standard
applicable information to provide effective Change Management and Supplier shall
include in each submission a schedule of proposed Implementation dates for
determination of any existing conflict with business events communicated to
Supplier by Gap, including:

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 29 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(1)
A description of the proposed Change;

(2)
A statement of purpose and justification for the proposed Change;

(3)
A list of Service(s), Gap Authorized User(s), and Third Party Vendor(s)
potentially affected by the proposed Change;

(4)
The proposed schedule, including Implementation date(s) and approximate time(s);

(5)
The proposed Implementation process; and

(6)
A statement of the potential risk, business impact, and/or complexity of the
proposed Change.

(d)
For proposed Changes that represent a potentially high risk or high impact to
Gap’s operations or business, or at the request of Gap, Supplier shall include a
comprehensive end-to-end test plan (including clear Change acceptance criteria);
notification and escalation lists per agreement of Gap and Supplier; and
work-around plans and a comprehensive contingency plan, including a back-out
plan and procedures (with specific criteria to initiate the execution of the
back-out plan).

(e)
Reviewing proposed Changes and schedules with Gap, obtaining all necessary
approvals and coordinating all Supplier Change Management activities with Gap
and all affected third parties to minimize disruption of normal business
process.

(f)
Reporting the status of scheduled Changes including maintaining a comprehensive
list of projects and dates.

(g)
Providing regular progress updates to Gap and other known affected third
parties.

(h)
Testing Changes to the Gap IT Environment and Resolving Incidents and Problems
prior to production Implementation, in the Gap provided Test environment.

(i)
Controlling Changes to systems and activities required by moves, upgrades,
replacements, and migrations.

10.5
Gap IT Environment Maintenance Periods

Supplier’s responsibilities include:
(a)
Performing * during * scheduled in advance and Approved by Gap, or unless
otherwise agreed to, and keeping systems unavailability during

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 30 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



maintenance windows to the minimum required for systems maintenance purposes.
(b)
Providing prior notice to Gap of the maintenance to be performed during
scheduled maintenance windows and changing scheduled maintenance windows at
Gap’s written request and upon prior notice.

(c)
Scheduling outages for maintenance, expansions and modifications during hours
that meet Gap’s operational needs.

(d)
Performing routine maintenance during scheduled maintenance windows. Scheduled
maintenance windows are the specific times as Approved by Gap.

(e)
Scheduled times for all maintenance windows shall be reviewed and pre-Approved
by Gap on at least a *.

(f)
At Gap’s request, Supplier shall change scheduled maintenance windows for
Equipment located at Supplier Sites to meet Gap’s operational needs as
identified by Gap to Supplier. Supplier shall give Gap at least * prior written
notice of the maintenance to be performed during scheduled maintenance windows.
In the event that there is a need for emergency systems maintenance, Supplier
shall provide Gap with as much notice as possible, and shall perform such
maintenance so as to minimize interference with the business and operational
needs of Gap and in compliance with the Procedures Manual.

(g)
Gap, at any time and at its discretion, may specify “quiet” periods during which
Supplier shall not make any Changes without the specific Approval of Gap.
Supplier shall use the scheduled maintenance windows (and non-scheduled
maintenance windows required by Gap) for purposes of supporting and maintaining
Equipment and Software, including Installing upgrades, patches, and all other
related activities to eliminate the need for non-scheduled maintenance windows.

(h)
To the extent Supplier requests any maintenance windows outside of the scheduled
maintenance windows, such non-scheduled maintenance windows shall not be
excluded from downtime for the purposes of measuring Supplier’s compliance with
applicable Service Levels.

XI.
INCIDENT AND PROBLEM MANAGEMENT

Supplier’s Incident and Problem Management responsibilities include (“Incident
and Problem Management”):
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 31 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



11.1
General Requirements

(a)
Tracking and Managing all Incidents and Problems that are assigned to Supplier
by the Help Desk or as automatically generated by the applicable Tool.

(b)
Resolving those Incidents and Problems arising from or related to the Services.

(c)
Emphasizing and promoting the elimination or quick resolution of Incidents and
Problems.

(d)
Maintaining clear accountability within Supplier and to Gap.

(e)
Meeting specified Service Levels.

(t)
Performing proactive where possible, and reactive troubleshooting to identify
and Resolve Incidents and Problems.

(g)
Employing procedures for proactive monitoring, logging, tracking and escalation
for appropriate Incidents and Problems in accordance with the Procedures Manual.

(h)
Categorizing, documenting and communicating to Gap the relative importance of
each Incident according to the Priority Levels described in Exhibit B.1 (Service
Level Matrix).

(i)
Monitoring, controlling and managing each Problem and Incident arising from or
relating to the Services until it is Resolved, and confirmed with the Authorized
User in accordance with the Procedures Manual.

(j)
Maintaining regular communications of the status of an Incident or Problem
between all parties and Gap Authorized Users until the Incident or Problem is
Resolved.

(k)
Implementing measures to avoid unnecessary reoccurrence of Incidents and
Problems.

(l)
Performing root cause analysis and event correlation for all Incidents and
Problems, identifying and document preventive measures and making
recommendations to fix root causes. Root cause analysis reports are to be
presented to Gap for * as agreed to, and shall include a description of the
failure, root cause analysis performed, proposed actions (with timing and the
party responsible to Implement such actions) to eliminate or reduce the
likelihood of a recurrence of the failure, and confirmation that proposed
actions addressed the Problem.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 32 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



11.2
Incident and Problem Management System

(a)
Supplier shall use the Gap Incident and Problem Management Tracking system to
track Incidents and Problems relating to the Gap IT Environment.

(b)
Tracking information for each Incident and Problem submitted to (and originating
from) the Help Desk or Supplier, to include those agreed to by Gap and Supplier.
Such information shall include at a minimum:

(1)
the date and time the Incident or Problem was raised;

(2)
an Incident or Problem tracking number;

(3)
a description of the Incident or Problem;

(4)
relevant information about the Gap Authorized Users affected and/or Gap Site
affected;

(5)
the Priority Level of the Incident or Problem;

(6)
the Incident or Problem status and next steps to be taken; and

(7)
the date and time the Incident or Problem was Resolved.

(c)
Regularly updating the Incident and Problem Management Tracking system
(including the Knowledge Database) in accordance with agreed to procedures by
Gap and Supplier and Supplier solutions and Supplier’s best practices as they
are developed. Upon Gap’s request, Supplier shall provide Gap with periodic
updates based on “lessons learned” and Incidents and Problems experienced by
Supplier’s other customers.

(d)
Providing reports to Gap and Third Party Vendors regarding Incidents and
Problems as relevant.

11.3
Additional Incident and Problem Communication and Notification Requirements

Supplier’s additional Incident and Problem communication and reporting
responsibilities include:
(a)
Providing communications regarding the Incident or Problem to Authorized Users
upon request to the Help Desk.

(b)
At a minimum, Supplier’s notification and communications shall include:

(1)
The Priority Level of the Incident or Problem.

(2)
The location of the Incident or Problem and the name and/or number of affected
Gap Authorized Users.


Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 33 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(3)
The elapsed time before a Problem is escalated to the next higher Priority
Level.

(4)
The levels of involvement (and notification) of Supplier Management and Gap
Management at each Priority Level.

(c)
Communicating the status of * on a timely basis appropriate to the impact of the
Incident or Problem to Gap and agreed to by Gap and Supplier in accordance with
the Procedures Manual.

(d)
Tracking and reporting any in-scope backlog of Incident and Problems that are
not Resolved on at least a * basis, or more frequently as requested by Gap.

(e)
If Supplier believes an Incident or Problem cannot be Resolved (for in-scope
services), Supplier shall communicate to Gap the nature of the Incident or
Problem, the reason why Supplier believes it cannot be Resolved and the efforts
employed by Supplier to Resolve the Incident or Problem to the appropriate level
within Gap as agreed to by Gap and Supplier.

(f)
In the event there is a recurrent Incident or Problem, Supplier shall, upon
Gap’s request, conduct meetings with Gap and any required third parties to
address Supplier’s Incident and Problem Resolution activities, including
providing a root cause analysis report.

(g)
Providing Incident and Problem resolution exception reports.

XII.
GAP RESPONSIBILITIES

12.1
General

Except as otherwise agreed by the parties under this Agreement, Gap will be
responsible for the items listed below. Subject to Section 17.2 (Interfering
Acts) of the Agreement, nothing in this Section 11 (Gap Responsibilities) shall
relieve Supplier of its obligations under this Statement of Work or the
Agreement. With respect to the items and access provided by Gap, as set forth in
this Section, Supplier shall use commercially reasonable efforts to utilize such
items and access to such systems only to the extent necessary for, and only in
the performance of Services under this Statement of Work.
12.2
Gap Retained Responsibilities

Gap shall:
(a)
Provide on-site support at remote locations where there is no permanent Supplier
staff, for Server reset, tape backup mounts, print services, as

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


    

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 34 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



mutually agreed. Such support will be English speaking to provide hands and eyes
for Supplier Global Services support staff who are remote to those locations.
(b)
Provide information that would assist Supplier in performing Supplier’s
obligations regarding capacity planning based on Gap’s requirements, usage or
business plans.

(c)
Provide racks and floor space for all current tapes and archive tapes required.

(d)
Request data restoral services for data if it is required.

(e)
Provide Application support, including development and maintenance, and
compliance with the promotion to production process detailed in the Procedures
Manual.

(f)
Provide Applications support to assist Supplier in server consolidation as
agreed to in the Server consolidation plan.

(g)
Retain asset ownership and financial responsibility for maintenance and support
of all network printers as set forth in the Financial Responsibility Matrix
(Exhibit C.7).

(h)
Provide Tier 2 and Tier 3 support for Gap retained Software as identified and
mutually agreed to in writing during Transition Period.

(i)
Pay the shipping costs for disposal of Gap-owned Servers.

(j)
Be responsible for disposal of the mainframe hardware and Gap owned Software
when the mainframe is retired.

(k)
Retain * as set forth in the Agreement.

(l)
Retain * and *.

(m)
Retain * and * for Gap owned facilities as set forth in the Agreement.

(n)
Be responsible for transforming and translating Gap’s business requirements into
system requirements and working on technical designs for the Gap Server
Environment. Specifically, Gap shall:

(1)
Verify requirements

(2)
Perform initial assessment





__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information    
Second Amended and Restated Master Services Agreement
Page 35 of 37



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





















Exhibit A.7 - Statement of Work
US and Canada Distribution Center Services


to


Second Amended and Restated Master Services Agreement
                               
March 29, 2013
This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.








Exhibit A.7 Distribution Center Services        Gap/IBM Proprietary and
Confidential Information
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Statement of Work
US and Canada Distribution Center Services


I.
GENERAL

1.1
Introduction

This Exhibit A.7 (US and Canada Distribution Center Services Statement of Work)
to the Agreement (this “Statement of Work”) is effective as of the Second
Amended and Restated Agreement Effective Date, and sets forth the minimal
Distribution Center Services that Supplier shall provide as of the Second
Amended and Restated Agreement Effective Date as more particularly described in
this Statement of Work. The Distribution Center Services shall be provided
utilizing Supplier’s best practices.
Supplier shall provide information on the Distribution Center Services using a
media that is efficient, easy to use, and easily accessible by Gap Authorized
Users and subject to Approval by Gap. Gap expects that Supplier will bring value
to areas in addition to those identified in the Agreement and this Statement of
Work.
Unless otherwise provided, references to Sections will be to Sections of this
Statement of Work and references to Exhibits will be to Exhibits of the
Agreement. The section headings in this Statement of Work are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Statement of Work.
Supplier shall provide the Distribution Center Services as required to meet or
exceed the Service Levels in Exhibit B.1 (Service Level Matrix). Supplier (i)
has responsibility for the performance of the Services detailed in this
Statement of Work; and (ii) shall be held responsible for the performance of the
Services without regard to the use by Supplier of third-party products or
suppliers (including Third Party Vendors). All changes to this Statement of Work
will be mutually agreed to by Gap and Supplier and implemented and managed using
the Change Control Procedures.
1.2
Definitions

“Distribution Center” means a Gap distribution center where store inventory is
maintained and managed for shipment to stores listed on Exhibit D.17.
“Warehouse Devices” means *.


“Workstation” means a desktop or laptop having a complete end-user computing
configuration, including standard hardware identified in the Gap Request Center
tool (e.g., keyboard, monitor, CPU, mouse, peripherals, network, video adapters,
modem and removable media drives) and core system and user software (e.g.,
operating system software, memory manager, device drives, configuration scripts,
E-mail, productivity tools).
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.7 Distribution Center Services        Gap/IBM Proprietary and
Confidential Information
Second Amended and Restated Master Services Agreement
Page 2 of 11

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





1.3
General Responsibilities

(a)
Distribution Center Workstation support services consist of electronic software
distribution, on-site support for software break/fix, and hardware maintenance
during Gap’s standard business hours for the relevant Distribution Center.
Warehouse Devices (other than Distribution Center Workstations) support will be
provided by * with response time SLAs as provided in Exhibit B.1 at the *
Distribution Center and from * local time for the other Distribution Centers
with third shift on call support for * requests and shall include swapping the
broken device with a Gap-provided spare, facilitation of repair (via onsite
support or ship to/call the Gap third party maintenance or warranty provider),
and redeployment. Support categories and charges for Warehouse Devices may be
updated by Change Management as mutually agreed by the Parties. In the event
that Gap changes the hours of operation for Distribution Centers, Gap and
Supplier will meet in good faith to evaluate the effect of such changes on the
number of FTEs providing Services under this SOW and their hours of coverage.

(b)
Supplier will assist with initial troubleshooting on Warehouse devices, network
and/or server hardware issues.

(c)
Support BCP exercises as required by Gap. Depending upon Gap’s BCP support
requirements, BCP support may be provided as a project as set forth in Section
11.1.a

(d)
Supplier will provide the Services described in this Statement of Work *.



(e)
* 

(f)
* 

(g)
Supplier will perform and provide Gap with an initial inventory of all
Workstations, Warehouse Devices, and Radio Frequency (“RF”) devices located in
the Distribution Centers, including make, model, and serial numbers for each
device. Each calendar quarter, Supplier will perform and provide Gap with
subsequent adds and deletions to this inventory.

(h)
Supplier will comply with Gap’s published Incident, Problem and Change
Management policies and procedures.



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.7 Distribution Center Services        Gap/IBM Proprietary and
Confidential Information
Second Amended and Restated Master Services Agreement
Page 3 of 11

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





II.
END USER SUPPORT SERVICES

2.1
Supplier will perform deskside support services for Gap’s Distribution Center
Workstations as set forth in Exhibit A.4 (End User Services).

III.
* HELP DESK

3.1
Supplier will provide help desk services to Gap’s * and * Distribution Centers
via a dedicated help desk located in the * Distribution Center, as described
below:

(a)
The * Help Desk shall handle initial Incident and Problem Resolution as follows
as part of its Tier 1 Help Desk Support:

(1)
Receive the incoming voice and electronic Calls.

(2)
Open Problem ticket.

(3)
Record all Calls/inquiries/requests for service.

(4)
Gather the end user inquiry information.

(5)
Access on-line information.

(6)
Respond to end user requests with accurate and appropriate information.

(7)
Handle routine hardware, software, and usage problems.

(8)
Determine if the next level of Support * is required and, if necessary, transfer
the Incident or Problem to the appropriate designated work queue.

(9)
Dispatch on-site assistance.

(10)
Inform the caller of the status.

(11)
Call customer for further information.

(12)
Perform Application Problem determination according to jointly developed
scripts.

(13)
Close the Call.

(14)
Handling of “out of scope” requests will be *. Tier 1 Help Desk will search its
contact database to see if it can identify where the customer should be Calling
for support and provide the information to the customer. Gap will provide a
contact that will handle “out of scope” requests.

(15)
Providing support in English.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.7 Distribution Center Services        Gap/IBM Proprietary and
Confidential Information
Second Amended and Restated Master Services Agreement
Page 4 of 11

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(16)
Calculating statistics and publishing reports, on at least a * basis, on *.

(b)
The * Help Desk team also performs the following tasks;

(1)
Active Directory (All DCs)

(A)
Reset Passwords

(B)
Unlock Accounts

(2)
* 

(A)
Create/Disable and administer accounts

(3)
* for applicable Servers * 

(A)
Troubleshoot Tape and Drive issues

(c)
* 

(1)
Run periodic backups as required for the Distribution Centers running * sorters

(2)
Perform * maintenance by rebooting graphics and * servers.

(3)
Troubleshoot * Issues such as chutes, sorters, & etc.

(d)
* (All DCs)

(1)
Run Backups on applicable * Server

(2)
* Maintenance (Stopping/Restarting Applications)

(3)
* Reboots

(4)
Assist in Change Controls

(e)
* 

(1)
Troubleshoot Sorter/Scanner Issues

(2)
* Maintenance (Stopping/Restarting Applications)

(3)
Monitor Applications

(f)
* Servers

(1)
* Maintenance on * (Stopping/Restarting Applications)

(2)
* Maintenance (Stopping/Restarting Applications)

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.7 Distribution Center Services        Gap/IBM Proprietary and
Confidential Information
Second Amended and Restated Master Services Agreement
Page 5 of 11

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(3)
Reboot Put to Store Servers as applicable *

(g)
* 

(1)
Maintain Tapes (reference section 5.2)

(2)
Stop and Restart applications

(3)
Coordinate * Maintenance

(h)
* 

(1)
Manually run audits

(2)
Manually run * inventory snapshot reports

(3)
Coordinate and Assist in End Of Year Processing

(4)
Coordinate and Assist in upgrades to * 

(5)
Run backups

(6)
Reboot servers * 

(7)
Monitor * for * 

(8)
Troubleshoot * issues

(i)
Reports

(1)
Generate the * Call Center SLA reports

(2)
Generate the Downtime Spreadsheet reports

(3)
Generate IBM * SLA Report

(4)
Generate Data Center IT Access Report

(j)
Problem Management * 

(k)
Escalate * to Gap Operations.

(l)
Send out * voice mail notifications.

(m)
Request and report impact for all * 

(n)
Write Root Cause Analysis (RCA) for * within IBM scope.

(o)
Coordinate and participate in Change Management meetings.

(p)
Participate in Gap Inc. and IBM Projects

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.7 Distribution Center Services        Gap/IBM Proprietary and
Confidential Information
Second Amended and Restated Master Services Agreement
Page 6 of 11

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(q)
Create Call Center procedures and post on web site.

IV.
SERVER SUPPORT

Under direction by Gap, Supplier shall:
4.1
Install equipment in racks, extend cables, power up equipment, and turn over to
Gap for configuration.

4.2
Perform physical server reboots.

4.3
Execute maintenance procedures.

4.4
Run scripts that include but not limited to scripts that fix Warehouse devices,
purge applications queues, start/stopping application processes, * DC audit
resynchronization, etc. Manage print queues, including those for the Warehouse
Management System. Perform infrastructure IMACs: network cabling required for
installations or decommissions, patch cabling for floor devices from the port to
device, server moves, physical equipment decommissions.

4.5
Provide on-site assistance to Gap’s Third Party vendor for break/fix activities.

V.
STORAGE SUPPORT

Under the direction of Gap, Supplier shall:
5.1
Manually initiate console driven back ups.

5.2
Perform physical tape handling, as defined by Gap’s procedures:

(a)
Coordinate with Gap’s off site tape vendor to move tapes off site.

(b)
Perform tape rotations.

(c)
Provide storage location updates to the tape catalog.

(d)
Assist Gap with the physical aspects of backup restoration.



VI.
NETWORK SUPPORT

Under the direction of Gap, Supplier shall:
6.1
Install equipment in racks, extend cables, power up equipment, and turn over to
Gap or Third Party vendor for configuration.

6.2
Provide on-site assistance to Gap’s Third Party vendor for break/fix activities.

6.3
At Gap's request, apply configuration files provided by Gap to new network
devices.

6.4
Perform network IMACs

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.7 Distribution Center Services        Gap/IBM Proprietary and
Confidential Information
Second Amended and Restated Master Services Agreement
Page 7 of 11

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





VII.
DISTRIBUTION CENTER FLOOR DEVICE SUPPORT

Supplier will:
7.1
Support Warehouse Devices within the Distribution Centers. When devices break,
Supplier will assess and attempt to repair on-site. If Supplier determines that
the device cannot be repaired on-site, Supplier will coordinate the return of
the device to Gap’s Third Party Vendor for repair, receive the repaired device
and return it to the pool or redeploy it to the warehouse floor.

7.2
Perform Warehouse Device IMACs.

7.3
Open, update and close out change records.

VIII.
VOICE SUPPORT

8.1
Supplier will perform deskside support services for Gap’s Distribution Center
Workstations as set forth in Exhibit A.4 (End User Services).



IX.
RADIO FREQUENCY (“RF”) HARDWARE SUPPORT

9.1
When an RF device (wearable terminal, handheld terminal or hip printer) breaks,
Supplier will collect the device from the warehouse floor, assess the situation
and attempt to repair on-site first. If the problem is software-related,
Supplier will reload software and reissue the device. If there is physical
damage, Supplier will open a ticket on the * website and send the device to *
for repair.

9.2
Supplier will track, receive and redeploy OEM-repaired devices.



X.
AUDIO/VIDEO CONFERENCING SUPPORT

10.1
Supplier will perform deskside support services for Gap’s Distribution Centers
as set forth in Exhibit A.4 (End User Services).



XI.
DISTRIBUTION CENTER PROJECTS

Supplier will:
11.1
Perform projects that come through Gap’s Request Center, HP Service Manager
tools, or the RFS process that require on-site activity.

(a)
If the project can be performed by Supplier’s existing personnel without
affecting Critical Service Levels, such support will be performed *.

(b)
If the project requires personnel beyond what is included in the * charges for
Distribution Center support or would affect Critical Service Levels, project
support will be provided under a separately billable Statement of Work. Requests
*. * will take precedence over Requests for Service and project work.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.7 Distribution Center Services        Gap/IBM Proprietary and
Confidential Information
Second Amended and Restated Master Services Agreement
Page 8 of 11

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





11.2
For all project work, Supplier is notified and is one of the approvers for
change tasks that affect the facility it supports. Supplier will coordinate
change tasks timing and/or maintenance windows with Gap business partners in the
affected Distribution Center.

XII.
FACILITIES SUPPORT:

Supplier will:


12.1
assist Gap and its Third Party Vendors to maintain a clean, clutter-free IT
environment in all Distribution Centers where Supplier has on-site personnel or
upon Supplier completing IMAC activities (e.g., Cabling, equipment and packing
material).



12.2
Cooperate with the activities of Third Party Vendors who provide support for Gap
with respect to the Services.



12.3     provide physical access to the applicable site and shall monitor the
activities of all such Third Party Vendors.
12.4
Reasonably assist Gap IT Facilities with preventive maintenance in the
Distribution Center data center and UPS room.



12.5
Open, update and close applicable service and change records.



12.6
Coordinate repairs with Gap’s IT Facilities team.



12.7
Comply with Gap’s physical security policies and procedures of the Data Center
at the Distribution Centers.



12.8
Provide a * written notification to Gap listing Supplier resources who require
access to the Data Center in the Distribution Center and any changes in access
from the previous *.



12.9
Manage the physical aspects of the IDF cabinets, and assist with physical
installation/deinstallation.



12.10
Monitor UPS and report maintenance needs to Gap.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit A.7 Distribution Center Services        Gap/IBM Proprietary and
Confidential Information
Second Amended and Restated Master Services Agreement
Page 9 of 11

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



XIII.
DOCUMENTATION:

13.1
Maintain comprehensive Documentation on operations procedures, services,
Equipment and Software for which Supplier is responsible under the Agreement.

13.2
Supplier shall maintain Distribution Center documentation on GapWeb.

13.3
Periodically review Documentation developed by Supplier for completeness and
accuracy, including verifying that Documentation is complete, present,
organized, readable, and updated, and correcting and replacing such
Documentation where necessary.

XIV.
REPORTING:

14.1
Provide a * report to Gap *.

14.2
Provide a * report to Gap measuring Critical Service Level attainment for the
previous *.

14.3
Additional ad-hoc reports (i.e., a one-time report relevant to a particular case
or issue) may be requested by Gap as reasonable.

14.4
Facilitate a * meeting to *.

XV.
GAP RESPONSIBILITIES:

15.1
Architecture, engineering and technical design.

15.2
Hardware and software planning, currency and upgrades.

15.3
Configure and activate network and voice ports.

15.4
Perform Gap responsibilities defined in Exhibit A.4 (End User Services).

15.5
Application support of Warehouse Management System.

15.6
Create and configure print queues, including those for the Warehouse Management
System.

15.7
Install cabling from IDFs to termination box.

15.8
Coordinate break/fix activities for servers and network equipment.

15.9
Be responsible for problem resolution of servers, storage, back up and network
related problems.

15.10
Be solely responsible for controlling * to the Data Center within the
Distribution Center.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.7 Distribution Center Services        Gap/IBM Proprietary and
Confidential Information
Second Amended and Restated Master Services Agreement
Page 10 of 11

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



15.11
Be responsible for all activities and tasks not specifically listed in this SOW
except that Supplier will perform all activities as necessary in order to
complete the activities listed in this SOW.

XVI.
*

* 
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



























































Exhibit A.7 Distribution Center Services        Gap/IBM Proprietary and
Confidential Information
Second Amended and Restated Master Services Agreement
Page 11 of 11

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





















Exhibit A.8 - Statement of Work US & CAN Store Network Services


To


Second Amended and Restated Master Services Agreement
March 29, 2013




This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.


Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



TABLE OF CONTENTS
 
 
Page No.


I.
General
1


II.
Store Network Management Services
2


III.
Incident and Problem Management
12


IV.
Change Management
15


V.
Network Security
18


VI.
Gap Responsibilities
20














Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Statement of Work
US & CAN Store Network Services
I.
GENERAL

1.1
Introduction

This Exhibit A.8 (Store Network Services Statement of Work) to the Agreement
(this “Statement of Work”) is effective as of the Second Amended and Restated
Agreement Effective Date, and sets forth the minimal managed network services
that Supplier shall provide, with respect to the following service areas as
identified in the table of contents to this Statement of Work and as more
particularly described in this Statement of Work (individually each, a “Store
Network Service,” and collectively described as the “Store Network Services”).
The Store Network Services described herein apply generally to all Services
provided by Supplier to Gap pursuant to the Agreement and shall be provided
utilizing Supplier’s best practices.
Supplier shall provide information on the Store Network Services using a media
that is efficient, easy to use, and easily accessible by Gap Authorized Users
and subject to Approval by Gap. Unless otherwise provided, references to
Sections will be to Sections of this Statement of Work and references to
Exhibits will be to Exhibits of the Agreement. The section headings in this
Statement of Work are for reference purposes only and will not affect in any way
the meaning or interpretation of this Statement of Work.
Supplier shall provide the Store Network Services as required to meet or exceed
the Service Levels in Exhibit B.1 (Service Level Matrix). Supplier (i) has
responsibility for the performance of the Store Network Services detailed in
this Statement of Work; and (ii) shall be held responsible for the performance
of the Store Network Services without regard to the use by Supplier of
third-party products or suppliers. All changes to this Statement of Work will be
mutually agreed to by Gap and Supplier and implemented and managed using the
Change Control Procedures.
1.2
Definitions

Except as otherwise expressly provided herein, or unless the context clearly
requires otherwise, capitalized terms used in this Statement of Work shall have
the meanings set forth below. Capitalized terms used in this Statement of Work
but not otherwise defined in this Statement of Work shall have the meanings
ascribed to them in Exhibit A.1 (Glossary to Statements of Work).
“Agreement” shall mean the Second Amended and Restated Master Services Agreement
dated as of the Effective Date between Gap and Supplier.
“IP” shall mean Internet protocol.
“Provisioning” means ordering, installation, implementation and testing of
network equipment and circuits.
“Store Network Services” shall have the meaning set forth in Section 1.1
(Introduction).

Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 1 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





“Low Level Design” shall mean the mapping of the Network and Voice architecture
blueprints and standards based on Gap’s requirements, to build store
environments so that it meets the Gap standards. *.
1.3
Network and Voice Environments

1.3.1 In adherence to Gap’s Network, Voice and Video Infrastructure Standards,
Supplier will provide Store Network Services across the following environments
(“Network and Voice Environments”):
(a)
“WAN (Wide Area Network)” means a long distance communications Network that
covers a wide geographic area, and is used to connect, and transmit data, voice
and video signals between LANs and Gap Store Locations.

(b)
“LAN (Local Area Network)” means a local, high-speed Network, consisting of LAN
equipment and software that are used to create, connect, and transmit data,
voice, and video signals to, within or among Gap's local area network segments.
*.

(c)
“Network" means those services related to operating, managing and administering
the in-scope equipment and operating systems supporting the network
infrastructure for the Gap Store Locations.

(d)
“Wireless” means a Local Area Network connectivity technology with protocol
standards not requiring physical media between the user's device and the LAN
switch.

(e)
“Transport Services” means those voice or data network switching, transmission
and related services that support information transfer capabilities between
originating and terminating access service facilities (e.g. * and *).

II.
Store Network Management Services

As of the Effective Date, Supplier will assume full management responsibility
for all of Gap’s data, telecommunications, and video network connections into
all Gap Store Locations located in the United States and Canada, as more fully
set forth in this Section (the “Store Network Management Services”):
2.1
General Requirements

Hours of Operation for LAN, WAN, PBXs and Key Systems: Event detection,
notification coverage, fault isolation provided *. Problem Response and
Resolution will be performed according to * definition and the Service Level
Agreements.
As part of the Services, Supplier’s responsibilities include the following:
(a)
Manage Gap Network and Voice Environments including the following:

(1)
Unless otherwise provided in this Statement of Work or as agreed with Gap,
Supplier will provide all Services *.



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 2 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(2)
Provisioning, de-Provisioning data and voice circuits, Equipment and Software as
needed in order to provide the transport Services in compliance with current Gap
architecture and standards.

(3)
Providing Services from Supplier Service Locations or Gap Service Locations as
required.

(4)
Supplier will comply with the Gap network and voice standards for all Network
and Voice Environments as of the Effective Date. In the event that during the
term of the Agreement, Gap materially changes the network and voice standards,
the Parties will meet in good faith to evaluate the effect of such changes on
the Supplier’s ability to provide the Services.

(5)
In accordance with Gap Standards, managing and assigning appropriate Internet
Protocol (“IP”) addresses to the covered locations per Gap standard schema.

(6)
In accordance with Gap Standards, add/move/remove stores from the voice dial
plan.

(7)
Managing Gap Store site preparation and cleanup for the installation of circuits
and telecom Equipment including making arrangements for access and coordination
with Gap’s business unit representatives at Gap Store Locations.

(8)
Coordinate all Supplier activities with other Gap Third Party Vendors where
there are interdependencies between the Network and the services provided by
such Third Party Vendors. Notwithstanding the need of any such coordination,
Supplier remains responsible for timely completion of all Supplier activities
and meeting Supplier SLAs and KPIs.

(9)
Coordinate with other Gap Third Party Vendors in the resolution of Incidents,
Problems, Service disruptions, or any other service degradation (together
“Service Disruptions”), where the services of each Third Party Vendor interface
with Supplier. Notwithstanding the need of any such coordination, Supplier
remains responsible for timely completion of all Supplier activities and timely
resolution of all Service Disruptions while meeting Supplier’s SLAs and KPIs.

(10)
Managing billing (including providing adequate invoice auditing to provide
accurate invoices and appropriate credits are obtained and identified for any
overpayments) stores voice long distance minutes from the applicable Third Party
Vendors providing transport services and requesting it in the format requested
by Gap. In the event such billing formats are not provided, Gap will work with
Supplier to address this issue with the Third Party Vendor.

(11)
Promptly disconnecting and end-billing of services including transport services,
and removing related Equipment no longer needed by Gap upon the termination of
the services at a Gap Site.


Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 3 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(12)
*.

2.2
WAN and Voice Transport Services: 

(a)
Supplier will order, install, test, cut-over and maintain the data WAN and Voice
Transport services to include but not limited to:

(1)
Primary and Secondary Data and Voice Circuits.

(2)
Technologies required to access the WAN and Voice network in accordance with the
Gap network and voice standards

(3)
Maintain an inventory of all WAN and Voice circuits using Gap’s tools.

(b)
Supplier’s responsibilities for Transport Service Provisioning includes:

(1)
Provisioning Transport Services from telecommunications suppliers; tracking the
order for the relevant transport services to completion and updating Gap on
order status.

(2)
Confirming that orders for transport services are acknowledged by the relevant
telecommunications supplier in a timely manner.

(3)
Provisioning upgrades, changes or deletion of transport services, as appropriate
to meet Gap’s changing requirements in accordance with the Change Management
procedures set forth in Section IV (Change Management).

(4)
Managing the transport services providers to resolve problems or issues related
to installing transport services including escalation within the transport
service provider organization to resolve any such problems or issues on a timely
basis to meet Gap schedule.

(c)
Voice and Video Services will be provided for 1) the portion of the Network that
carries video signals across the WAN to the store, 2) the local telephone lines
that carry voice signals to the store, and 3) the standard telephone switching
system in the store (e.g., PBX, Partner or Key System). Telephone handsets and
video units are excluded from this scope.

2.3    Documentation
Supplier shall develop and maintain Documentation in accordance with its best
practices. Such Documentation will be made readily accessible to Gap. Supplier
responsibilities include:
(a)
Maintain Gap’s Document repository

(1)
Supplier will maintain and keep updated at all times all Documentation in
relation to the environments defined in Section 1.3 (“Network and Voice
Environments”) above including:

(A)
Updating all Documentation for Gap’s data Network and voice environments
including as-built Documentation as stored in

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 4 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Gap’s NSI database or equivalent tool, testing criteria, all operations
procedures, services, Equipment and Software for which Supplier is responsible
(B)
Documenting and maintaining procedures in the Procedures Manual to be utilized
by Gap relative to the Services

(2)
Document the specifications of the components installed, providing all necessary
information for asset management, the maintenance provider, and configuration
management.

(3)
Update with Gap, the hardware, software configurations and templates for
compatibility with the applications to be implemented in Gap’s data network and
voice environment; and

(4)
Document the network addressing plans used for the data network components,
logical network device assignments, and logical parameters.

(5)
All Changes to Documentation shall comply with Section 5 (Change Management)
above.

(b)
Auditing Documentation maintained by Supplier regularly for completeness and
accuracy, including (1) verifying that all Documentation is complete, present,
organized, readable, and updated, and (2) reporting the resulting audit findings
to Gap on a regular basis and where it is determined that Documentation is
inaccurate (for example, erroneous or out of date), correcting and/or replacing
such Documentation.

2.4
Monitoring, Reporting and Operations Services

Supplier will provide operations services as described in this SOW, *. In
performing operations services, Supplier will adhere to the Gap Incident,
Problem, and Change Management processes includes performing the following
tasks:
(a)Supplier will utilize * to view, monitor, and service all Service Requests,
Incidents, or Problems;
(b) Service Requests, Incidents, or Problems will come via the following means:
*;
(1)
Coordinate Service Request activities, Incident and Problem Resolution, and
Change Management activities and the scheduling of Supplier personnel providing
On-site Break/Fix Services;

(2)
Measure, track and evaluate the progress of open Service Requests, Incidents,
and Problems, and provide relevant information to Supplier and Gap as needed to
facilitate the expeditious resolution for the above; and

(3)
Promptly identify and escalate to the appropriate Supplier or Gap escalation
personnel any Incidents or Problems that have the potential to miss the
applicable SLAs set forth in Exhibit B (Service Level

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 5 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Agreement), including the use of the escalation processes described below
(Escalation of Operations Services).
(a) Escalation of Operations Services
For any * for which Supplier fails to resolve the problem within the period set
forth in Exhibit B (Service Level Agreement), Supplier will provide initial
notification to Gap * after the failure to resolve the Incident or Problem
within the allotted period, providing Gap an explanation of the reason for the
failure and an estimated time by which the Incident or Problem will be Resolved,
and provide Gap frequent and relevant updates electronically thereafter until
the Problem is Resolved. (Alternatively, if Supplier has reason to believe that
it is likely to fail to Resolve the Incident or Problem within the allotted
time, Supplier may place this call before actually failing to Resolve the
Problem within the allotted time.)
(c)
Providing statistical reporting as set forth in the report listing contained in
Exhibit D.13 (Management Reports).

2.5
Onsite Support Services

(a) General
(1)
Supplier will provide On Site/Break Fix Services based on a * determined by Gap
and based on the nature and severity of the reported Incident or Problem.
Descriptions of the different * and their respective timeframes * are contained
in Exhibit B (Service Level Agreement). At the time of the Service Request Call,
Gap will specify the * it requires. If Gap does not specify a * during the
Service Request Call.

all, Supplier will consider the request to be Urgent.
(2)
Supplier will dispatch its CSR(s) for arrival on-site at the affected Covered
Location in accordance with the *.

(3)
Supplier will adhere to and comply with * Fault, Performance and Capacity
Monitoring tools and systems to provide the Operations Services.

(b)
Store network voice and data installs, moves, adds and changes, and voice
installs, moves, adds and changes for field offices co-located in the store as
provided in Exhibit D.17.

(1)
Supplier will provide adequate manpower and expertise to support Store and field
office openings, closings, remodels, Store activities such as adds and changes,
and special projects and initiatives for both voice systems and data systems for
the Network.

(2)
Scope of data technology covers the planning, Low Level Design and
implementation of the following:

(i) *.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 6 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(ii) *.
(iii) *.
(iv)
Cabling; Supplier’s responsibility will be coordinating Gap or its Third Party
Service Provider for all store cabling unless provided otherwise in a Statement
of Work signed by Gap and Supplier.



(v) Wireless Access Points and related control hardware and software.
(vi) Network to support other ancillary equipment and services in the Store *.
(3) Scope of the voice technology includes the planning, design, and
implementation of:
(i) Telephone system (Key, PBX, VoIP, wireless phones).
(ii) Telephone lines to support the phones and other ancillary equipment and
services in the Store such as alarms, elevators.
(iii) Telephone system cabling; Supplier’s responsibility will be coordinating
Gap or its Third Party Service Provider for all store cabling unless provided
otherwise in a Statement of Work signed by Gap and Supplier.
(iv) Ancillary systems such as *, Voice Mail.
(v) Support for Store voice trouble tickets.
(4) Supplier shall provide for the Network and Voice portions of the Store
activities including openings, closings, remodels, adds, moves and changes by:
(i) Supplier must interface to, as relevant for the activity, Gap finance,
corporate construction and their suppliers, real estate departments, *, and
voice and data planning and design personnel.
(ii) Supplier must be able to track and communicate numbers of activities,
Schedules for activities and detailed constructions schedules, orders and order
status.
(iii) Supplier must manage assets per location and type by using *.
(iv) Supplier must staff appropriately to meet brand Store activities schedules.
(v) Supplier must be able to report on numbers of activities accomplished and
planned as well as use this information for * budgeting.
(5) Supplier shall also do the following with respect to * Covered Machines:
1.
Supplier shall support each major release and version of * Software for the
longer of a period of * from *’s first commercial shipment of such release or
version or the period it is generally supported by *;

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.











Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 7 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



2.
Supplier shall perform Problem determination remotely via the Supplier remote
support center for such * Covered Machines;

3.
Supplier shall issue a ticket to the maintenance vendor to dispatch a technician
if On-site Break/Fix Services are required and coordinate such dispatch as
necessary;

4.
Upon arrival at the applicable Covered Location and before beginning work, the
technician will call Gap Store Support to identify arrival at Covered Location.
The technician will call and work with Supplier’s network operations center;

5.
Supplier shall re-load network configuration information as required, either
remotely or on-site; and

6.
Supplier shall authorize Gap for electronic access to * (“*”), which will
provide Gap with technical and general information on * products, access to *’s
online software library and solutions to known software problems.

2.6
Network and Voice Environment Installs, Moves, Adds, and Changes

(a)
Supplier will coordinate with and manage activities of Third Party Vendors for
all Store Network and Voice Environment IMACs, Management of vendors including
regular status meetings and escalations, in accordance with Exhibit D.2
(Governance).

(b)
Upon completion of any IMAC activity(ies), Supplier to verify and certify
operation and connectivity of the Network and Voice Environment, and all other
directly Network-connected devices. As required, Supplier will perform Low Level
Design for all Store IMAC including providing specifications for the appropriate
configuration and installation process for the relevant Gap Equipment that will
be attached to, and will communicate over, the Network, subject to Gap Approval.

(c)
Upon removal of installed Equipment, Supplier will provide notice of a Network
component retirement through an update to * database or equivalent tool not
later than * after retirement.

(d)
Supplier will be responsible for providing or managing, as appropriate,
Supplier-provided IMACs for Services at Gap Stores. For purposes of this
Statement of Work, IMACs include physical IMACs and logical IMACs and Supplier’s
responsibilities shall also include the following:

(e)
With respect to authorized IMAC requests, executing the IMAC, including,
procuring required components from Third Party Vendors; conducting site surveys;
coordinating changes to the cabling infrastructure for which Supplier is
otherwise responsible hereunder; scheduling and dispatching appropriate
technicians; and tracking the IMAC order form initiation to completion.

(f)
Coordinating and executing Gap Approved IMACs, including, providing a single
point of contact; installing Equipment and connecting Equipment to
telecommunications facilities (for example LANs); installing Software (including

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 8 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



new Software and upgrades to existing Software); and performing configuration
functions.
(g)
Coordinating physical space requirements as needed to facilitate the
implementation of the IMAC. This should include relocation and/or remediation of
Equipment to install in new racks.

(h)
Creating, documenting the “end-to-end” processes to enable IMAC execution for
each Software and/or Equipment component, and obtaining Gap’s Approval for such
processes and documentation.

(i)
Following the required processes in the Procedures Manual to complete the IMAC.

(j)
Canceling Network transport services that are no longer required after
completing the IMAC. *

(k)
Reporting added and deleted services to the bill pay vendors via IMAC form
through *.

(l)
Having received and verified a valid IMAC request and performed all necessary
pre-work, Supplier’s responsibilities for performing the IMAC include the
following:

(1)
Providing the appropriate disposal, in accordance with Gap’s refurbishment
process, of Supplier’s in-scope Network devices as required for break/fix.

(2)
For Network ports:

(A)
Activating Network ports in Gap Stores to be certain that they are connected to
the Network and can be used by Applications (central and remote).

(B)
Maintaining a list of all Network ports and their status on a * basis utilizing
Gap’s automated tool(s).

2.7    Installs, Moves, Adds, and Changes (IMACs) Process
As requested by Gap, Supplier shall be responsible for planning, managing,
performing and testing installs, moves, adds, changes, cascades, de-installs,
and refreshes for Network Equipment (“IMACs”). Installs, moves, adds and changes
carried out pursuant to Problem management activities shall not be treated as
IMACs. Supplier’s specific responsibilities with respect to IMACs are the
following:
(a)
IMACs are defined as follows:

(1)
“Install” means the on-site installation and testing of Network Equipment and
includes checking that the Equipment and

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


    

Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 9 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Software are functional with network operational connectivity and working
correctly. An Install also includes updating appropriate Documentation as
necessary.
(2)
“Move” means:

(A)
within a building – disconnecting a currently installed device, packing the
equipment for movement from the current location at a building to the new
location within the same building, unpacking and reconnecting the device and,
upon completion of such activities, conducting the manufacturer’s standard
installation tests to verify the hardware and software are functional with
network connectivity, provided Gap has provided such test specifications and
there is a network data line installed at the new location.

(3)
“De-install” means disconnect, including *, for those devices at a building that
are being disconnected and which are not being reconnected at a new location,
disconnecting a currently installed device, packaging the equipment and moving
it from the current location to a Gap-designated storage or staging area within
the building for Gap’s removal or disposal.

(4)
“Cascade” means (A) De-installing a device, (B) reconfiguring the Equipment and
Software to conform to the standard configurations and (C) Installing and
testing the reconfigured device, including checking that the Equipment and
Software are functional with network operational connectivity, and working
correctly.

(5)
“Add” means, with respect to:

(A)
hardware – installing an additional external device (such as an external modem,
WAP, router module) and appropriate device driver to a currently installed
device.

(6)
“Change” means, with respect to:

(A)
hardware – performing a modification to an existing device such as a hardware
upgrade (to add functionality) or a downgrade (to remove functionality), and,
upon completion of such activity, conducting the manufacturer’s standard
installation tests to verify the hardware and software are functional with
network connectivity, provided Gap has provided such test specifications and
there is a network data line installed at the location.

(B)
software – performing a modification to an existing software configuration
according to specific

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 10 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



documentation or instructions, and, upon completion of such activities,
conducting the manufacturer’s standard installation tests to verify that the
hardware and software are functional with network connectivity, provided Gap has
provided such test specifications and there is a network data line installed at
the location.
(7)
“Build” means for any new Equipment to be installed, the activities not
performed by the hardware seller prior to shipment, such as:

(A)
build and configure the device in conformance with the standard configurations;

(B)
run diagnostics on all configuration components;

(C)
load and configure Software in conformance with the standard configurations;

(D)
perform configuration testing;

(E)
install * according to the Procedures Manual; and

(F)
perform hardware burn-in; and repackage the fully assembled and tested device,
including configuration documentation and any vendor-provided operations manuals
or other applicable documentation, in one container or as a banded unit, apply
shipping labels, generate appropriate shipping documentation, and drop ship to
the designated Gap Site.

(b)
As part of planning an IMAC, Supplier shall prepare IMAC orders in consultation
with Gap and shall validate the correctness of IMAC orders. In addition,
Supplier shall, for each IMAC, establish a back-out procedure so as to be able
to undo such IMAC and restore pre-IMAC status in the event of unsuccessful
testing. If Gap personnel are involved in an IMAC, Supplier shall coordinate
with such Gap personnel.

(c)
Supplier shall be responsible for coordinating each IMAC from receipt of service
request to completion, including coordinating with Gap groups and third party
suppliers regarding applicable services/products.

(d)
Individual service events are considered complete upon verification that a new
or existing device and/or software functions per the OEM Specifications after
completion of the IMAC request. If an IMAC occurs after Business Hours, such
support shall begin * and continue as is necessary and appropriate.

(e)
Supplier shall test all devices detailed in the IMAC request or ticket, as
relevant, following completion of the IMAC. An IMAC shall be deemed completed
when Supplier has notified Gap that such IMAC has

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 11 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



successfully passed the applicable acceptance testing procedures and the Gap
contact has notified Supplier of acceptance.
(f)
Upon the completion of each IMAC performed by Supplier, Supplier shall update
the asset tracking records in a timely manner to document such IMAC, via a
Problem Change ticket submitted to Gap’s Asset Management team. IMACs shall be
charged to Gap in accordance with Exhibit C (Fees and Resource Charges).

(g)
Inclusion of End-to-End Scope. With respect to any particular device, a single
IMAC includes all activities related to the IMAC when requested at the same
time, including determining requirements, generating work orders, scheduling,
setup/staging, transfer of local data, testing, asset tracking notification and
quality assurance.

2.8
Architecture, Design and Engineering

Supplier will adhere to Gap Network and Voice Architectures and build Low Level
Design, implement and configure all Network and Voice Environments as provided
in Section 2.9 below
2.9
WAN, LAN and Voice Implementation Services.

(a) Supplier will develop detailed project schedules, identify GAP and Supplier
activities necessary to implement all services.
(b) Supplier will coordinate Site Surveys with Third Party vendors where
required to determine the specific location for installation of all Network and
Voice components.
(c) Should Supplier discover a shortfall in the facility infrastructure to
enable services, Supplier will document shortfall and impact on the delivery of
services. 
(d) Supplier will manage the delivery of all WAN, LAN and Voice implementation
services to include: 
(1)
Coordinate with Gap's site contact and/or Third Party Vendor for scheduling and
performing the installation.

(2)
Plan and Coordinate all migration efforts in line with Gap's site and/or Third
Party Vendor contacts. 

(3)
Track and Manage completion of all service installs, testing and cutover.

(4)
With respect to any Hardware associated with WAN, LAN and Voice services,
Supplier will adhere to the IMAC Services process defined in Section 2.8.
Installs, Moves, Adds, and Changes.

III.
INCIDENT AND PROBLEM MANAGEMENT

Supplier’s Incident and Problem Management responsibilities for Gap Stores and
field offices co-located in stores as provided in Exhibit D.17 include
(“Incident and Problem Management”):
3.1
General Requirements

(a)
“Level 1 Support” or “Level 1” means support that is provided as the entry point
for Incident reports from Authorized Users. If Level 1 personnel cannot resolve


Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 12 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



the Incident, the Incident is directed to the appropriate Level 2 personnel or
Third Party Vendor for resolution. This is an IBM responsibility.
(b)
“Level 2 Support” or “Level 2” means * . *. If Level 2 personnel cannot resolve
the Incident, the Incident is directed to the appropriate Level 3 personnel.
This is an IBM responsibility.

(c)
“Level 3 Support” or “Level 3” provides *. *. This is a Gap responsibility.

(d)
Tracking and Managing all Incidents and Problems that are assigned to Supplier
by the Help Desk or as automatically generated by the applicable Tool.

(e)
Resolving those Incidents and Problems arising from or related to the Store
Network and Voice Services.

(f)
Performing all Incident and Problem management responsibilities in accordance
with the Gap Problem, Change and Incident Management (“PCIM”) processes.

(g)
Maintaining clear accountability within Supplier and to Gap.

(h)
Meeting specified Service Levels. 

(i)
Performing proactive where possible, and reactive troubleshooting to identify
and Resolve Incidents and Problems.

(j)
Employing procedures for proactive monitoring, logging, tracking and escalation
for appropriate Incidents and Problems in accordance with the Procedures Manual.

(k)
Categorizing, documenting and communicating to Gap the relative importance of
each Incident according to the * described in Exhibit B.1 (Service Level
Matrix).

(l)
Monitoring, controlling and managing each Problem and Incident arising from or
relating to the Services until it is Resolved, and confirmed with Gap in
accordance with the Procedures Manual.

(m)
Maintaining regular communications of the status of an Incident or Problem
between all parties and Gap Authorized Users until the Incident or Problem is
Resolved.

(n)
Implementing measures to avoid unnecessary reoccurrence of Incidents and
Problems.

(o)
Performing root cause analysis and event correlation for all Incidents and
Problems, identifying and document preventive measures and making
recommendations to fix root causes. Root cause analysis reports are to be
presented to Gap for all *, and as requested by the Gap for * and shall include
a description of the failure, root cause analysis performed, proposed actions
(with timing and the party responsible to Implement such actions) to eliminate
or reduce the likelihood of a recurrence of the failure, and confirmation that
proposed actions addressed the Problem.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 13 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(p)
Promptly identify and escalate to the appropriate Supplier or Gap escalation
personnel any Incidents or Problems that have the potential to miss the
applicable SLAs set forth in Exhibit B (Service Level Agreement), including the
use of the escalation processes described below (Escalation of Operations
Services).

(q)    Escalation of Operations Services
For any * for which Supplier fails to resolve the problem within the period set
forth in Exhibit B (Service Level Agreement), Supplier will provide initial
notification to Gap within * after the failure to resolve the Incident or
Problem within the allotted period, providing Gap an explanation of the reason
for the failure and an estimated time by which the Incident or Problem will be
Resolved, and provide Gap frequent and relevant updates electronically
thereafter until the Problem is Resolved. (Alternatively, if Supplier has reason
to believe that it is likely to fail to Resolve the Incident or Problem within
the allotted time, Supplier may place this call before actually failing to
Resolve the Problem within the allotted time.)
3.2
Incident and Problem Management for Store Network and Voice Services

(a)
Supplier shall use the Gap Incident and Problem Management Tracking system to
track Incidents and Problems relating to the Store Network and Voice Services.

(b)
Tracking information for each Incident and Problem submitted to (and originating
from) the Help Desk or Supplier, to include those agreed to by Gap and Supplier.
Such information shall include at a minimum:

(1)
the date and time the Incident or Problem was raised;

(2)
an Incident or Problem tracking number;

(3)
a description of the Incident or Problem;

(4)
relevant information about the Gap Authorized Users affected and/or Gap Site
affected;

(5)
the * of the Incident or Problem;

(6)
the Incident or Problem status and next steps to be taken; and

(7)
the date and time the Incident or Problem was Resolved.

(c)
Regularly updating the Incident and Problem Management Tracking system
(including the Knowledge Database) in accordance with Gap procedures.

(d)
Providing reports generated from Gap’s tools to Gap and Third Party Vendors
regarding Incidents and Problems as relevant.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 14 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



3.3
Additional Incident and Problem Communication and Notification Requirements

Supplier’s additional Incident and Problem communication and reporting
responsibilities include:
(a)
Providing communications regarding the Incident or Problem to i) Gap IT and ii)
Authorized Users upon request to the Help Desk.

(b)
At a minimum, Supplier’s notification and communications shall include:

(1)
The * of the Incident or Problem.

(2)
The location of the Incident or Problem and the name and/or number of affected
Gap Authorized Users.

(3)
The elapsed time before a Problem is escalated to the next higher *.

(4)
The levels of involvement (and notification) of Supplier Management and Gap
Management at each Severity Level.

(c)
Communicating the status of * and * Incidents and Problems on a timely basis
appropriate to the impact of the Incident or Problem to Gap and agreed to by Gap
and Supplier in accordance with the Procedures Manual.

(d)
Tracking and reporting any in-scope backlog of Incident and Problems that are
not Resolved on at least a daily basis, or more frequently as requested by Gap.

(e)
If Supplier believes an Incident or Problem cannot be Resolved (for in-scope
services), Supplier shall communicate to Gap the nature of the Incident or
Problem, the reason why Supplier believes it cannot be Resolved and the efforts
employed by Supplier to Resolve the Incident or Problem to the appropriate level
within Gap as agreed to by Gap and Supplier.

(f)
In the event there is a recurrent Incident or Problem, Supplier shall, upon
Gap’s request, conduct meetings with Gap and any required third parties to
address Supplier’s Incident and Problem Resolution activities, including
providing a root cause analysis report.

(g)
Providing Incident and Problem Resolution exception reports.

IV.
CHANGE MANAGEMENT

Supplier is responsible to support Changes (“Change Management”) as described
below. All Changes will be made in accordance with the Gap Change Control
Procedures and meet the requirements contained in this Statement of Work and in
the Procedures Manual. Supplier’s responsibilities for Change Management include
the following:
4.1
Change Management

(a)
General Requirements

Supplier’s Change Management responsibilities shall also include:
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 15 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(1)
Making all Changes in Network and Voice Environment arising from, relating to,
or impacting the Services and Coordinating such Changes with Gap and Gap Third
Party Vendors, as appropriate.

(2)
Making all Changes in accordance with the Change Control Procedures in this
Section IV (Change Management) and in compliance with the Procedures Manual and
the Agreement.

(3)
Performing all Changes to individual components of Equipment and Software for
which it is operationally responsible.

(4)
Implementing the Change Control Procedures that include the efficient
implementation of Changes, clear accountability within Supplier and to Gap,
effective coordination and communication between and among Gap, Gap Authorized
Users, Supplier and Third Party Vendors. Supplier’s Change Control Procedures
must integrate seamlessly with the Change Control Procedures described in this
Section IV (Change Management).

(5)
Responding to Change requests from Gap and making Changes in accordance with
this Section IV (Change Management).

(6)
For the Services, maintaining clear ownership for Changes throughout the entire
Change Management process. Supplier shall not make any Change without Gap’s
Approval or in contravention of this Section IV (Change Management).

(7)
Developing comprehensive operational Documentation to document the Change(s).
Enforcing Documentation standards, task lists and run sheet updates.

4.2
Oversight of Change Management

Supplier’s responsibilities for providing performing and oversight of Changes
include:
(a)
Coordinating all of Supplier’s Change Management activities with the Gap Change
Coordinator in accordance with Gap’s Change Control Procedures.

(b)
Making any Changes necessary to provide the Services and meeting all required
Service Levels, in accordance with agreed upon Change Control Procedures.

(c)
In an emergency, Supplier must obtain Gap Approval prior to any Change to the
Network and Voice Environment.

(d)
Without prior Gap Approval, Supplier shall not make any Changes that:

(1)
Adversely affects the function, performance, or efficiency of any of the
Services;

(2)
Increases Gap’s retained costs or external fees; or

(3)
Impacts the way in which Gap conducts its business or operations.

4.3
Change Management Process and Procedures

Supplier’s responsibilities with respect to Change Management processes and
procedures include:
(a)
Participating in Change meetings. Supplier’s representative in these meetings
shall have the requisite authority to make binding and enforceable commitments
on behalf of Supplier.

(b)
Submitting all proposed Changes in advance to Gap for Approval. Unless otherwise
mutually agreed, all proposed Changes shall be submitted to Gap, at a


Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 16 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



minimum, on a *, with special notice for major Changes proposed on a longer term
but requiring more preparation and Coordination.
(c)
At a minimum, each submitted proposed Change shall include all standard
applicable information to provide effective Change Management and Supplier shall
include in each submission a schedule of proposed Implementation dates for
determination of any existing conflict with business events communicated to
Supplier by Gap, including:

(1)
A description of the proposed Change;

(2)
A statement of purpose and justification for the proposed Change;

(3)
A list of Service(s), Gap Authorized User(s), and Third Party Vendor(s)
potentially affected by the proposed Change;

(4)
The proposed schedule, including Implementation date(s) and approximate time(s);

(5)
The proposed Implementation process; and

(6)
A statement of the potential risk, business impact, and/or complexity of the
proposed Change.

(d)
For proposed Changes that represent a potentially high risk or high impact to
Gap’s operations or business, or at the request of Gap, Supplier shall include a
comprehensive end-to-end test plan (including clear Change acceptance criteria);
notification and escalation lists per agreement of Gap and Supplier; and
work-around plans and a comprehensive contingency plan, including a back-out
plan and procedures (with specific criteria to initiate the execution of the
back-out plan).

(e)
Reviewing proposed Changes and schedules with Gap, obtaining all necessary
approvals and coordinating all Supplier Change Management activities with Gap
and all affected third parties to minimize disruption of normal business
process.

(f)
Reporting the status of scheduled Changes including maintaining a comprehensive
list of projects and dates.

(g)
Providing regular progress updates to Gap and other known affected third
parties.

(h)
Testing Changes as required by Gap to the Network and Voice Environment and
Resolving Incidents and Problems prior to production Implementation, in the Gap
provided Test environment.

(i)
Controlling Changes to systems and activities required by moves, upgrades,
replacements, and migrations.

4.4
Network and Voice Environment Maintenance Periods

Supplier’s responsibilities include:
(a)
Performing routine maintenance during regular periods scheduled in advance and
Approved by Gap, or unless otherwise agreed to, and keeping systems
unavailability during maintenance windows to the minimum required for systems
maintenance purposes.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 17 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(b)
Providing prior notice to Gap of the maintenance to be performed during
scheduled maintenance windows and changing scheduled maintenance windows at
Gap’s written request and upon prior notice.

(c)
Scheduling outages for maintenance, expansions and modifications during hours
that meet Gap’s operational needs.

(d)
Performing routine maintenance during scheduled maintenance windows. Scheduled
maintenance windows are the specific times as Approved by Gap.

(e)
Scheduled times for all maintenance windows shall be reviewed and pre-Approved
by Gap on at least a * basis.

(f)
At Gap’s request, Supplier shall change scheduled maintenance windows for
Equipment located at Supplier Sites to meet Gap’s operational needs as
identified by Gap to Supplier. Supplier shall give Gap at least * prior written
notice of the maintenance to be performed during scheduled maintenance windows.
In the event that there is a need for emergency systems maintenance, Supplier
shall provide Gap with as much notice as possible, and shall perform such
maintenance so as to minimize interference with the business and operational
needs of Gap and in compliance with the Procedures Manual.

(g)
Gap, at any time and at its discretion, may specify “quiet” periods during which
Supplier shall not make any Changes without the specific Approval of Gap.
Supplier shall use the scheduled maintenance windows (and non-scheduled
maintenance windows required by Gap) for purposes of supporting and maintaining
Equipment and Software, including Installing upgrades, patches, and all other
related activities to eliminate the need for non-scheduled maintenance windows.

(h)
To the extent Supplier requests any Changes or maintenance windows outside of
the scheduled maintenance windows for new Gap Service Requests, *. *.

V.
NETWORK SECURITY

Supplier will operate network tools according to Gap procedures to protect the
integrity, confidentiality and availability of Gap’s Data on the Network as
necessary to satisfy Gap’s business and operational requirements as of the
Effective Date and as they may change over time, subject to Gap’s Change
Management procedure.
5.1
Logical Security Administration

Supplier’s logical security administration responsibilities include:
(a)
Compliance with Gap Policies and Procedures, as they may be revised or updated
from time to time during the Term of the Agreement.

(b)
Working in conjunction with Gap Security to support, establish and maintain
safeguards against the unauthorized access, destruction, loss or alteration of
Gap assets, data, and information under the control of Supplier.  

(c)
Comply with all Gap documented information security procedures pertaining to
Supplier-operated systems and developing, maintaining, updating and

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 18 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



implementing security procedures for Supplier-operated systems with Gap’s
Approval, including physical access strategies, procedures and standards. *.
(d)
Utilize Gap provided action plan and escalation procedures for any potential or
detected electronic or physical security breaches and reporting any detected
security breaches to Gap per the action plan.

(e)
In conjunction with Gap Security, monitoring the systems and Services for
authorized access, including:

(1)
*, reviewing and responding in a timely and appropriate manner to violations of
internal and external physical or electronic access as requested by Gap. 

(2)
Assisting with periodic reviews, as appropriate and in accordance with the Gap
process to validate *.

(3)
*. 

(4)
Assist in reviews as required by the Gap process to *. 

(5)
*.

(f)
Support with security audits, providing Incident investigation support, and
initiating corrective actions to minimize and prevent security breaches as
directed and Approved by Gap. 

*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.
(g)
Supplier shall follow Gap’s *.

(h)
*.

(i)
Accepting and complying with instructions from Gap on the security configuration
of Equipment and Software.

(j)
Cooperating and assisting with efforts by Gap and/or representatives of Gap for
security tests, security compliance reviews, and investigations *.  

5.2
Compliance and Audit

(a)
Supplier shall assist and respond accordingly, with security tests, security
audits, compliance audits, compliance reviews, and investigations as needed.

(b)
Maintain compliance with current PCI Data Security Standard, and remediate
non-compliance issues as needed.  Execution of operational tasks including, but
not limited to the following:

(1)
*.

(2)
As needed, remediate critical security findings.

(3)
*.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 19 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(4)
*.

(5)
*.

VI.
Gap Responsibilities

Except as otherwise agreed by the Parties under the Agreement, Gap will be
responsible for items listed below. Subject to Section 17.2 (Interfering Acts)
of the Agreement, nothing in this Section 6 (Gap Responsibilities) shall relieve
Supplier of its obligations under this Statement of Work or the Agreement.


6.1
Except as otherwise provided in this Statement Work, Architecture, design and
engineering for Stores Network.

6.2
Cabling.







__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.









Exhibit A.8    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 20 of 22

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]























Exhibit B - Service Level Agreement


to


Second Amended and Restated Master Services Agreement




March 29, 2013




This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.






Exhibit B    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



TABLE OF CONTENTS


 
 
Page No.


1.
GENERAL
1


2.
EXHIBITS
1


3.
REPORTING
1


4.
SERVICE LEVEL CREDITS
2


5.
*
4


6.
PRESUMPTIVE SERVICE LEVELS
5


7.
SET SERVICE LEVELS
6


8.
ADDITIONS, DELETIONS, MODIFICATIONS AND NOTICE REQUIREMENTS
7


9.
PROCESS FOR ADDITIONS AND DELETIONS OF SERVICE LEVELS
7


10.
COMMENCEMENT OF OBLIGATIONS
8


11.
COOPERATION
8


12.
IMPROVEMENT PLAN FOR SERVICE LEVELS
8


13.
MEASURING TOOLS
9


14.
SINGLE INCIDENT/MULTIPLE DEFAULTS
9


15.
CONTINUOUS IMPROVEMENT - SERVICE LEVELS
9


16.
EXCLUSIONS
10


17.
TERMINATION FOR CHRONIC SERVICE LEVEL DEFAULT
11


1.
DEFINITIONS
2





*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



















Exhibit B    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



1.
GENERAL

This Exhibit B (Service Level Agreement) to the Agreement (this “Service Level
Exhibit”) shall supersede previous versions of Exhibit B, is effective as of the
Second Amended and Restated Agreement Effective Date and sets forth certain
Critical Service Levels, Service Level Objectives, against which, among other
Agreement requirements, Supplier’s performance shall be measured. As of the
Effective Date (or as otherwise specified in the Agreement), Supplier shall
perform the Services at or above the levels of performance set forth in this
Service Level Exhibit. As of the Effective Date, there are two categories of
Service Levels (for both Critical Service Levels and Service Level Objectives);
1.1
Presumptive Service Levels, for which Presumptive Service Level targets are
identified and specific measurement periods are set) which are further detailed
in Section 6 (Presumptive Service Levels) below; and

1.2
Set Service Levels, for which the Expected Service Level target has been
established, validated and committed, and which are further detailed in Section
7 (Set Service Levels) below.

Terms used herein with initial capital letters shall have the meanings set forth
in the Definitions section of the Agreement. Terms used herein with initial
capital letters and not otherwise defined in the Agreement shall have the
meanings set forth in the Attachment A: Definitions, to this Service Level
Exhibit.
2.
EXHIBITS

The following additional Exhibits hereby incorporated into this Service Level
Exhibit by reference:
Attachment A: Definitions
Exhibit B.1: Service Level Matrix
Exhibit B.3: Measuring Tools and Methodologies
3.
REPORTING

Except during Peak Period and as otherwise specified in this Service Level
Exhibit, each Critical Service Level and Service Level Objective shall be
measured by







Exhibit B    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Supplier on a *. During Peak Period, the Peak Critical Service Levels and Peak
Service Level Objectives shall be measured by Supplier on a *. The Parties will
mutually agree on the specific measurements subject to this requirement and
consistent with the reporting tools available at the time.
As to * reporting, Supplier shall provide to Gap, as part of Supplier’s *
performance reports, a set of accurate soft copy reports to verify Supplier’s
performance and compliance with the Critical Service Levels, Service Level
Objectives. All such reports shall be provided to Gap on or before the * being
reported in accordance with Section 27.1 (Invoices and Payments) of the
Agreement and within the same delivery timeline as the Services invoice. As set
forth in Exhibit B.1 (Service Level Matrix), the provision of such initial
report shall be a Critical Deliverable.
As to * reporting, Supplier shall provide to Gap, as part of Supplier’s *
performance reports, a set of accurate soft-copy reports, in a form reasonably
acceptable to the Parties, to verify Supplier’s performance and compliance with
the Peak Critical Service Levels and Peak Service Level Objectives. All such
reports shall be provided to Gap on or before the * being reported.
Supplier shall provide detailed supporting information for each report to Gap in
machine-readable form suitable for use on a personal computer. The data and
detailed supporting information shall be Gap’s Confidential Information, and Gap
may access such information online and in real-time, where feasible, at any time
during the Term.
4.
SERVICE LEVEL CREDITS

In the event of a Service Level Default, Gap shall receive credits in the
amounts set forth in Exhibit B.1 (Service Level Matrix) as to the applicable
Critical Service Level.
4.1
If more than one Service Level Default has occurred in a single reporting
period, the sum of the corresponding Service Level Credits shall be credited to
Gap, even if the multiple Service Level Defaults occur within the same
Performance Category.

4.2
In no event shall the amount of Service Level Credits credited to Gap with
respect to all Service Level Defaults occurring in a single month exceed, in
total, the *.

4.3
Supplier shall notify Gap in writing if Gap becomes entitled to a Service Level
Credit, which notice shall be included in the standard monthly reporting for
Critical Service Levels and Service Level Objectives as described in Section 3
(Reporting). The monthly reports shall also describe any failure to meet Service
Level Objectives for the month.

4.4
Supplier acknowledges and agrees that the credits or other rights and remedies
set forth in this Service Level Exhibit shall not be deemed or construed to be
liquidated damages or a sole and exclusive remedy, and

*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.
    

Exhibit B    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



that all such credits and other rights and remedies are cumulative with all
other rights and remedies of Gap.
4.5
In the event of a Service Level Default, Supplier shall provide Gap credits as
defined below:

Exhibit B.1 (Service Levels Matrix) sets forth the information required to
calculate the credits that Supplier shall apply against Monthly Charges in the
event of a Service Level Default (“Service Level Credit”). For each Service
Level Default, Supplier shall pay to Gap, , as applicable below, a Service Level
Credit that will be computed in accordance with the following formula:
Service Level Credit = * 
Where:
* 
4.6
The total amount of Service Level Credits that Supplier will be obligated to pay
to Gap, with respect to Service Level Defaults occurring each month (*), shall
be reflected on the invoice that contains charges for the month following the
month in which the Service Level Default(s) giving rise to such credit(s)
occurred. For example, the amount of Service Level Credits payable (*) with
respect to Service Level Defaults occurring in August shall be set forth in the
invoice for the Monthly Charges (as set forth in Exhibit C (Fees and Resource
Baseline) to the Agreement) issued in September. Although Service Level Credits
shall be shown on each monthly invoice, the credits will be payable to Gap on a
* as described in *.

4.7
For Service Level Credits that are incurred for performance during *, such
amounts as calculated above will be increased by applying *.

4.8
Notwithstanding that Service Level Credits for Peak Period will be credited on a
* basis, during Peak Period all corrective action steps, including those in
Section 12 (Improvement Plan for Service Levels) of this Service Level Exhibit,
and Section 7.3 of the Agreement (Root-Cause Analysis and Resolution) shall be
initiated upon identification of the Service Level Default. During peak periods,
Supplier shall initiate root cause analysis within *, providing preliminary
problem assessments, emergency workarounds, and proposed alternatives for
permanent fixes where they are available and reporting an updated status with
each * report.





*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



5.
*

Except as to Service Level Credits for performance during the Peak Period, which
Supplier shall not have * opportunities and will be deemed Unrelieved Service
Level Credits, Supplier shall have * opportunities with respect to Service Level
Credits as follows:
5.1
Within * after each Contract Year, Supplier shall * to Gap that will include
Supplier’s * in that *.

5.2
If, during the preceding Contract Year, Supplier * in effect for such Critical
Service Level for that Contract Year, Supplier shall be * any Service Level
Credits assessed during the preceding Contract Year for such Critical Service
Level.

5.3
For each Contract Year, any Service Level Credits for which Supplier is * will
be considered * for each Contract Year *. The monetary amounts associated with
Unrelieved Service Level Credits shall be credited to Gap on the monthly invoice
reflecting charges for the first month of the Contract Year immediately
following the Contract Year in which such Unrelieved Service Level Credits
occurred.

5.4
If the Agreement is terminated prior to the end of the Term, the foregoing
process shall be undertaken with respect to the portion of the Contract Year
during which the Agreement was in effect.

5.5
The amount of any credits that have accrued, but have not been issued, as of the
expiration or termination of this Agreement shall be paid to Gap within thirty
(30) days of the expiration or termination of this Agreement.

5.6
For the avoidance of doubt, the * methodology for sections B.1.6 (1)-(4) and
B.1.8 (1) and (2), is based upon attainment of a numeric threshold, pursuant to
the formulas set forth in Exhibit B.3 (Service Level Methodology), and not
attainment of a percentage threshold.



*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.























Exhibit B    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



6.    PRESUMPTIVE SERVICE LEVELS
6.1
Presumptive Service Levels are specified in Exhibit B.1 (Service Level Matrix)
for various Services. In cases where insufficient data currently exist, to
determine the appropriate standard for service, a Measurement Study Period will
be used to establish an appropriate standard. Supplier will begin measuring its
performance against all Presumptive Service Levels on the agreed upon date
following the Effective Date for a * Measurement Study Period, unless a shorter
or longer Measurement Study Period is otherwise agreed upon by the Parties in
writing. Should it be determined that a * Measurement Study Period is not
indicative of Gap’s normal business cycle, Gap and Supplier will mutually define
another period as the Measurement Study Period.

6.2
The Parties shall monitor and analyze Supplier’s performance as against the
Presumptive Service Levels prior to the date such Service Levels become Set
Service Levels, and such Service Levels shall not apply during such period.

6.3
During the agreed upon Measurement Study Period, Supplier will use the tools set
forth on Exhibit B.3 (Measuring Tools and Methodologies). Gap shall bear all
costs and expenses associated with such tools that it supplies for use under
Exhibit B.3 (including the maintenance and modification of such tools). IBM
shall bear all costs and expenses associated with tools that it supplies for use
under Exhibit B.3, if applicable, (including the maintenance and modification of
such tools).

6.4
During such period, the Parties shall meet and in good faith discuss the
propriety of the Presumptive Service Levels given all relevant factors including
Gap’s reasonable business needs; performance during such period; applicable
industry standards; performance prior to the Effective Date; non-recurring (or
remedied) events responsible for performance degradation prior to and after the
Effective Date; and steps either Party has taken, or could take, to improve
Service Level performance.

6.5
At the end of the Measurement Study Period, and with the written agreement of
the Parties, Presumptive Service Levels will be changed to Set Service Levels.
If the * of performance achieved by Supplier during the applicable Measurement
Study Period is *, the Set Service Level will be established at the *. For
example, if the Presumptive Service Level is *, and Supplier averages *
performance during the Measurement Study Period, the Set Service Level shall be
established at *.



*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





6.6
To the extent that * , such Presumptive Service Levels shall be adjusted as
mutually agreed in writing by the Parties and as adjusted shall become a Set
Service Level.

6.7
If, with respect to any Presumptive Service Level, the Parties do not agree (a)
to change a Presumptive Service Level to a Set Service Level pursuant to Section
6.5 above, or (b) on an adjustment thereto during the Measurement Study Period,
such Service Level shall become a Set Service Level as provided in Section 9
(Process For Additions and Deletions of Service Levels) below.

6.8
For 2013-2014 Contract Year, the Parties agree that the Measurement Study Period
for Stores Network Service Levels shall begin on the first day of the month that
the first Store is converted to the AT&T network regardless of the day in that
month that the conversation actually completed. .

7.
SET SERVICE LEVELS

7.1
Set Service Levels shall be identified as a Set Service Level in Exhibit B.1
(Service Level Matrix).

7.2
Supplier and Gap shall observe and enforce each Service Level identified as a
Set Service Level in Exhibit B.1 (Service Level Matrix). In addition, for each
Service Level identified as a Presumptive Service Level, from and after the
first day of the first calendar month following the end of the Measurement Study
Period identified in Exhibit B.1 (Service level Matrix), the Presumptive Service
Level as it may have been modified prior to such date by mutual written
agreement of the Parties, shall become a Set Service Level. Supplier and Gap
shall observe and enforce each Service Level as of the first day such Service
Level is treated as a Set Service Level under this Section 7 (Set Service
Levels).





*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







8.    ADDITIONS, DELETIONS, MODIFICATIONS AND NOTICE REQUIREMENTS
New Performance Categories, Critical Service Levels and Service Level Objectives
and assigned Service Level Credits may be added, deleted, substituted, or
modified by Gap as specified in this Service Level Exhibit during the Term,
provided, Supplier’s total Service Level Credit At Risk Amount is not increased.
Unless otherwise mutually agreed, Gap will send written notice to Supplier at
least prior to the date that additions or deletions to Performance Categories,
or additions or deletions to Service Levels are to be effective. Unless
otherwise mutually agreed, Gap will send written notice to Supplier at least *
prior to the date that the elevation of a Service Level Objective to a Critical
Service Level, or modifications to the Service Level Credit allocations for any
Critical Service Level(s) are to be effective. In the case of written notice of
either additions or deletions to Performance Categories; additions or deletions
to Service Levels; the elevation of a Service Level Objective to a Critical
Service Level; or modifications to the Service Level Credit allocations for any
Critical Service Level(s), *.
9.
PROCESS FOR ADDITIONS AND DELETIONS OF SERVICE LEVELS

Gap may add Critical Service Levels, Performance categories, and Service Levels
by sending written notice in accordance with Section 8 (Additions, Deletions,
Modifications and Notice Requirements).
9.1
Additions. Gap may add Service Levels in accordance with this Section 9 (Process
for Additions and Deletions of Service Levels) by providing written notice in
accordance with Section 8 (Additions, Deletions, Modifications and Notice
Requirements). Expected Service Levels commitments associated with added Service
Levels will be computed as follows:

(a)
Where Gap is elevating a Service Level Objective to Critical Service Level
status, the Expected Service Level shall be as set forth in Exhibit B.1 (Service
Level Matrix).

(b)
In all other situations, where at least * of Supplier-provided service
measurements exist for a particular Service that is being provided by Supplier,
the Parties agree that the Expected Service Level shall be defined as the
average of such service measurements for the * Measurement Study Period. If the
* average equals *%, the Expected Service Level shall be mutually agreed by the
Parties.

(c)
Where no measurements exist or less than * exist for a particular Service that
is being provided by Supplier, the Parties shall use



*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





best efforts to agree on an Expected Service Level commitment using industry
standard measures or Third Party advisory services (for example, Gartner Group,
Yankee Group, etc.), or such other process upon which the Parties agree.
(d)
If measurements must be obtained for a Service Level addition, and the required
measurement tool is not listed in Exhibit B.3 (Measuring Tools and
Methodologies) such tool will be implemented and the Measurement Study Period
will commence when the tool has been obtained, installed and is operational.

9.2
Deletions. Gap may delete Critical Service Levels or Service Level Objectives by
sending written notice in accordance with Section 8 (Additions, Deletions,
Modifications and Notice Requirements).

9.3
Impact of Additions and Deletions of Critical Service Levels on Service Level
Credit Allocation Percentages. When adding or deleting a Critical Service Level,
Gap shall adjust the Service Level Credits so that Supplier’s total Service
Level Credit At Risk Amount is not increased.

10.
COMMENCEMENT OF OBLIGATIONS

The obligations set forth herein shall commence on the Effective Date or as
otherwise specified in Exhibit B.1 (Service Level Matrix), referencing “Eff+mos
(X).” The numbers used in “Eff+mos (X) are in the format X where “X” represents
the number of months after the Effective Date when Supplier will be responsible
to provide measurement data in support of the Critical Service Level and
Supplier will be responsible for Service Level Credits for any failures to
attain the Critical Service Level.
11.
COOPERATION

The achievement of the Service Levels by Supplier may require the coordinated,
collaborative effort of Supplier with other suppliers and other third parties
(“Other Suppliers”) contracted with by Gap. Supplier will provide a single point
of contact for the prompt resolution of all Service Level Defaults and all
failures to provide high quality Services to Gap, regardless of whether the
reason for such Service Level Defaults, or failure to provide high quality
outsourcing Services to Gap, was caused by Supplier or Other Suppliers.
12.
IMPROVEMENT PLAN FOR SERVICE LEVELS

If Supplier fails to satisfy any Service Level, Supplier shall provide Gap with
a written plan for improving Supplier’s performance to satisfy the Service Level
within *, or *, of the failure to meet the Expected Service Level for the
Service Level, which plan shall be subject to Gap’s


*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





approval, not to be unreasonably withheld. Supplier shall promptly implement
such plan once it has been approved by Gap.
13.
MEASURING TOOLS

As of the Effective Date, the measuring tools and methodologies set forth in
Exhibit B.3 (Measuring Tools and Methodology) represent acceptable measuring
tools and methodologies for the Critical Service Levels and Service Level
Objectives designated.
If there are any Critical Service Levels for which the measuring tools and
methodologies have not been agreed upon by Gap and Supplier, are included in
Exhibit B.3 (Measuring Tools and Methodology), and Supplier fails to propose a
measuring tool for such Critical Service Level that is acceptable to Gap prior
to the date upon which Supplier shall be responsible for Service Level
performance and Service Level Credits due for Service Level Default, such
failure shall be deemed an Expected Service Level Default for the Critical
Service Level until Supplier proposes and implements an acceptable measuring
tool.
Tools for new Critical Service Levels will be implemented according to the
Change Control Procedures.
If, after the Effective Date or the implementation of tools for new Critical
Service Levels, Supplier desires to use a different measuring tool for a
Critical Service Level, Supplier shall provide written notice to Gap, in which
event the Parties will reasonably adjust the measurements as necessary to
account for any increased or decreased sensitivity in the new measuring tools;
provided that, if the Parties cannot agree on the required adjustment, Supplier
will continue to use the measuring tool that had been initially agreed to by the
Parties.
It is not anticipated that changes in the monitoring tools will drive changes in
Service Levels; rather, the need to collect and accurately reflect the
performance data should drive the development or change in performance
monitoring tools.
14.
SINGLE INCIDENT/MULTIPLE DEFAULTS

If a single incident results in the failure of Supplier to meet more than one
Expected Service Level, *.
15.
CONTINUOUS IMPROVEMENT - SERVICE LEVELS

The Parties agree to the concept of continuous improvement and that the Critical
Service Levels and Service Level Objectives should be modified during the Term
to reflect this concept. To accomplish this, Critical Service Levels and Service
Level Objectives will be modified each * period following the commencement of
obligations date specific to each Critical Service Level


*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



and Service Level Objective as described in Section 9 (Process for Additions and
Deletions of Service Levels) and below:
1.
Except as provided in Section 15.4 below, each Expected Service Level will be
reset to the * (for example, 99.6% is higher than 99.4%) at or above the
Expected Service Levels achieved during the previous year; provided that, if
fewer than * exceeded the Expected Service Level, the Expected Service Level
will be reset by taking the *, and dividing the sum of the resulting numbers by
*; provided, however, that if such average results in a number lower than the
then-current Expected Service Level, the then-current Expected Service Level
shall remain unchanged.

In no event shall any single increase in an Expected Service Level as provided
above exceed * (*%) of the difference between one hundred percent (100%) and the
then-current Expected Service Level. For example, if the Expected Service Level
being adjusted were *%, the maximum increase for that reset would be *% (i.e.
from *% to *%).
2.
For ease of administration, beginning with the * and continuing with *, the
process described in this Section 15 (Continuous Improvement – Service Levels)
will be performed as of the *, utilizing the previous * data, replacing the
Critical Service Level or Service Level Objective unique dates that were based
upon the commencement of obligations dates specific to each Critical Service
Level. For purposes of the *, the process described in this Section 15
(Continuous Improvement – Service Levels) will utilize the available information
in the *.

3.
Notwithstanding the foregoing, with respect to the Help Desk - Average Speed to
Answer Service Level (or such other Service Levels as the Parties may agree in
writing), in the event the Parties agree that the cost-benefit of applying these
automatic improvement rules are not present, the Parties may, by mutual written
agreement, agree not to apply these automatic improvement rules to such Service
Level(s) for the *.

4.
With respect to continuous improvement for Exhibit B.1.2, Stores POS and Store
Services Priority Response Calls for the T2/C2, T4/C4, T6/C6 and T9/C9 Service
Levels, the Parties agree that each Expected Service Level will be reset to the
average of the previous * actual results; provided, however, that if such
average results in a number lower than the then-current Expected Service Level,
the then-current Expected Service Level shall remain unchanged.

16.
EXCLUSIONS

16.1
For purposes of calculating Availability, Scheduled Uptime and Downtime shall
not include any period of Downtime that is the result of scheduled time required
to perform system maintenance (for example, Preventive Maintenance, system
upgrades, etc.), provided that such time

*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit B    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



has been mutually agreed upon between the Parties and is scheduled so as to
minimize the impact to Gap’s business. Supplier shall maintain Availability
during such periods to the extent reasonably practicable.
16.2
Supplier shall not be responsible for Service Level Credits for a failure to
meet any Service Level(s) solely to the extent that such failure is reasonably
demonstrated by Supplier to be primarily attributable to any of the following:

(a)
*.

(b)
* by Gap and agreed to by the Parties through the Change Control Procedures;
provided that Supplier has previously notified Gap in writing as part of such
Change Control Procedures that the implementation of such request would result
in such failure to meet the Service Level.

(c)
*:

(1)    *; and
(2)    *.
17.
TERMINATION FOR CHRONIC SERVICE LEVEL DEFAULT

Upon completion of Transition, in the event that a Chronic Service Level Default
is realized, Gap, at its sole discretion, may, by written notice, terminate at
its option the affected Functional Service Area, or Functional Service Area
Segment and without application of any additional cure period.
In order to exercise its termination right under this Section 17 (Termination
for Chronic Service Level Default), Gap must notify Supplier in writing of its
intention to exercise such right within ninety (90) days following its receipt
of the Service Level reporting documentation confirming the Chronic Service
Level Default. In the event Gap elects this termination right, such Chronic
Service Level Default shall not be used by Gap as a basis for a claim of
termination for cause under Section 33.2 (Termination for Cause by Gap) of the
Agreement.
Except as expressly provided in this Section 17 (Termination for Chronic Service
Level Default), nothing in this Section 17 (Termination for Chronic Service
Level Default) precludes Gap from pursuing alternative remedies otherwise
available in the Agreement.




*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.













Exhibit B    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]












Exhibit B    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]























Attachment A: Definitions


to

Exhibit B (Service Level Agreement)


To


Second Amended and Restated Master Services Agreement

March 29, 2013

Exhibit B, Attachment A    Gap / IBM Proprietary and Confidential Information
            
Second Amended and Restated Master Services Agreement



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



1.    DEFINITIONS
Terms used herein with initial capital letters shall have the meanings set forth
in the Definitions section of the Agreement. Terms used herein with initial
capital letters and not otherwise defined in the body of the Agreement shall
have the meanings set forth in this Service Level Exhibit.
1.
Aggregate Service Level Default(s) shall mean the sum of the Critical Service
Levels not meeting the Expected Service Level divided by the total of all
Service Levels within Performance Category.

Example: *.
2.
Agreement shall mean the Master Services Agreement, dated as of the Effective
Date, between Gap and Supplier.

3.
Allocation of Pool Percentage(s) shall mean the portion of Pool Percentage
Available for Allocation allocated to each Performance Category. The total of
all Allocation of Pool Percentages across Performance Categories shall not
exceed the Pool Percentage Available for Allocation.

4.
At Risk Amount shall mean, for any month during the Term, * (*%) of the Monthly
Charges, which is the amount that Supplier will have at risk for Service Level
Credits as set forth in Exhibit B.1 (Service Level Matrix).

5.
Chronic Service Level Default(s) shall mean Supplier’s unexcused delivery
failure of * (*%) of the Expected Service Levels within a Performance Category
(or in those instances where there are less than * Expected Service Levels
within a Performance Category failure of at least * of the Expected Service
Levels within a Performance Category) and in either event for *.

6.
Critical Service Level(s) shall mean those Service Levels established under this
Service Level Exhibit for which a Service Level Credit may be payable. Critical
Service Levels are identified and described in Exhibit B.1 (Service Level
Matrix). Those Critical Service Levels that require weekly measurement and
reporting during Peak Period are identified as such on Exhibit B.1 (Service
Level Matrix). Each Critical Service Level has an Expected Service Level
associated with it unless otherwise specified. It is the intent of the Parties
that all Critical Service Levels shall be quantifiable, measurable and
objective.

7.
* shall mean the methodology used to determine the * as described in Section 5
(*) of this Service Level Exhibit.



*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B, Attachment A    Gap / IBM Proprietary and Confidential Information
            
Second Amended and Restated Master Services Agreement



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





8.
Expected Service Level Default(s) shall mean Supplier's level of performance in
any month for a particular Critical Service Level fails to meet the applicable
Expected Service Level.

9.
Expected Service Level(s) shall mean the specified level of performance for a
Critical Service Level, as set forth in Exhibit B.1 (Service Level Matrix).

10.
Measurement Study Period shall have the meaning set forth in Section 6
(Presumptive Service Levels) of this Service Level Exhibit.

11.
Other Suppliers shall have the meaning set forth in Section 11 (Cooperation) of
this Service Level Exhibit.

12.
Peak Critical Service Level(s) shall mean the subset of Critical Service
Level(s) that require weekly measurement and reporting during Peak Period and
are identified as such on Exhibit B.1 (Service Level Matrix), or by subsequent
additions/deletions pursuant to Section 9 (Process for Additions and Deletions
of Service Levels) of this Service Level Exhibit.

13.
Peak Period At Risk Amount Multiplier shall mean that for performance results
during Peak Period (November and December delivery performance results) the At
Risk Amount shall be doubled and such additional amount shall not be subject to
*.

14.
Peak Period shall mean the calendar months of November and December.

15.
Peak Service Level Objective(s) shall mean the subset of Service Level
Objective(s) that require weekly measurements and reporting during Peak Period
and are identified as such on Exhibit B.1 (Service Level Matrix), or by
subsequent additions/deletions pursuant to Section 9 (Process for Additions and
Deletions of Service Levels) of this Service Level Exhibit.

16.
Performance Category(-ies) shall mean a grouping of Critical Service Levels as
set forth in Exhibit B.1 (Service Level Matrix).

17.
Pool Percentage Available for Allocation shall mean * (*%) of the At Risk
Amount.

18.
Presumptive Service Level(s) shall mean the Service Level(s) identified as such
in Exhibit B.1 (Service Level Matrix), and further elaborated upon in Section 6
(Presumptive Service Levels) of this Service Level Exhibit.



*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B, Attachment A    Gap / IBM Proprietary and Confidential Information
            
Second Amended and Restated Master Services Agreement



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



19.
Service Level Credit Allocation Percentage is the allocation of Pool Percentage
Available for Allocation associated to each Critical Service Level. The total of
the allocations of the Service Level Credit Allocation Percentage cannot exceed
100% for all Critical Service Levels within a Performance Category.

20.
Service Level Credit(s) shall mean the monetary amount(s) that Supplier shall be
obligated to pay to Gap (or apply against Monthly Charges) in the event of a
Service Level Default, subject to *.

21.
Service Level Default(s) shall mean an Expected Service Level Default.

22.
Service Level Exhibit shall mean this Exhibit B (Service Level Agreement) to the
Agreement and the Exhibits set forth in Section 2 (Exhibits) of this Service
Level Exhibit.

23.
Service Level Objectives shall mean those Service Level(s) for which no Service
Level Credit is payable, but which require monthly measurement and reporting,
and are described in Exhibit B.1 (Service Level Matrix). Those Service Level
Objectives that require weekly measurement and reporting during Peak Period are
identified as such on Exhibit B.1 (Service Level Matrix).

24.
Service Level(s) shall mean the required availability and performance standards
relating to Systems and Services, response times, or other performance standards
of Gap’s information technology business operations set forth in this Service
Level Exhibit.

25.
Set Service Level(s) shall mean the Service Level(s) identified as such in
Exhibit B.1 (Service Level Matrix), and further elaborated upon in Section 7
(Set Service Levels) of this Service Level Exhibit.

26.
* shall have the meaning set forth in Section 5.3 of this Service Level Exhibit.

27.
* shall have the meaning set forth in Section 5.1 of this Service Level Exhibit.









*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

















Exhibit B, Attachment A    Gap / IBM Proprietary and Confidential Information
            
Second Amended and Restated Master Services Agreement



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





















Exhibit B.1 – Service Level Matrix

to

Second Amended and Restated Master Services Agreement
March 29, 2013










This document contains confidential and proprietary information of The Gap, Inc.
and Supplier. Except with the express prior written permission of The Gap, Inc.
and Supplier, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.




Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-1


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







EXHIBIT B.1 - SERVICE LEVEL MATRIX


Supplier shall perform the Services so as to meet or exceed the Service Levels
set forth in this Exhibit B.1 (Service Level Matrix) (this “Exhibit B.1”) to
Exhibit B (Service Level Agreement) of the Second Amended and Restated Master
Services Agreement, dated as of the Second Amended and Restated Agreement
Effective Date, between Gap and Supplier (the “Agreement”). This Exhibit B.1
shall be effective as of the Second Amended and Restated Agreement Effective
Date, except as indicated. All Presumptive Measurement Periods will be reviewed
and modified, as appropriate. Terms used herein with initial capital letters
shall have the meanings set forth in the Agreement and all Exhibits attached
thereto. Terms used herein with initial capital letters and not otherwise
defined in the Agreement shall have the meanings set forth in this Exhibit B.1.


CONTENTS
Exhibit B.1.1 North America Stores Service Request Call Handling
3


Exhibit B.1.2 Store POS and Store Services Priority Response Service Calls
4


Exhibit B.1.3 European Store Support
7


Exhibit B.1.4 Corporate Support Help Desk Service Levels
9


Exhibit B.1.5 Corporate Support Problem Management Service Levels
10


Exhibit B.1.6 North American Store Network Service Levels
13


Exhibit B.1.7 Mainframe Service Levels
20


Exhibit B.1.8 – Intentionally Left Blank
21


Exhibit B.1.10 – Intentionally Left Blank
22


Exhibit B.1.11 Corporate Production Operations Service Levels
23


Exhibit B.1.12 Distribution Center Support Service Levels
26


Exhibit B.1.13 IMAC Performance Service Levels
28


Exhibit B.1.14 Corporate Asset Management Service Levels
29


Exhibit B.1.15 Reports Service Levels
30


Exhibit B.1.16 Critical Reports Service Levels
31


Exhibit B.1.17 Critical Service Levels Performance Categories and Allocation of
Pool Percentages as of the Effective Date
34


Exhibit B.1.19 Intentionally Left Blank
38


Exhibit B.1.20 Distributed Code Deployments
39


Exhibit B.1.21 Intentionally Left Blank
40








Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-2


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.1

North America Stores Service Request Call Handling
The Service Levels for NA Stores Service Request Call Handling are set forth
below. Failure to meet any of the Service Levels set forth below shall be a
Service Level Default.
Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
Service Request Call Average Speed to Answer - TCS
The average time elapsed between the point a caller selects to speak with an
agent through an ACD and the point the call is picked up by an agent to perform
TCS.
* 
Monthly
* 
Service Request Call Duration
The time Supplier Call Center Agent spends talking to Gap store support.
* 
Monthly
* 









__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





































Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-3


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.2

Store POS and Store Services Priority Response Service Calls
The monthly Service Levels for Store POS Priority Response Service Calls are set
forth below. Failure to meet any of the Service Levels set forth below shall be
a Service Level Default. For the avoidance of doubt, the Service Levels in this
Exhibit B.1.2 (Store POS Priority Response Service Calls) are calculated on a
call-by-call, not average, basis.
Service Levels
Definition
Expected
Service Level for Problem Resolution
Window
Service Level Type as of Effective Date
Critical T2/C2 for All Stores
Critical Resolution Levels for Covered Machines (T2) and * Machines (C2) is
determined by Gap at the time the service call is placed. Excludes store
router/switches that are installed under the 2013-2014 router refresh project.
* 
Monthly
* 
Urgent T4/C4
Problem Resolution
Urgent Resolution Levels for Stores (T4) and * Machines (C4). Excludes store
router/switches that are installed under the 2013-2014 router refresh project.
* 
Monthly
* 
T9-C9 Next Business Day (NBD) Problem Resolution


“Next Business Day” or “NBD” shall mean Mon to Fri, excluding Gap holidays
(i.e., New Years, Christmas, Thanksgiving, Memorial Day, Fourth of July, Labor
Day), during local store business hours. Excludes store router/switches that are
installed under the 2013-2014 router refresh project.
* 
Monthly
* 





















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-4


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Service Levels
Definition
Expected
Service Level for Problem Resolution
Window
Service Level Type as of Effective Date
Customer Replaceable Unit (CRU)
Problem designated to be resolved by Gap personnel with a part sent to the Store
from IBM.
* 
Monthly
* 
Scheduled Call T6 – C6
The Scheduled Call category includes all Service Calls for which Gap and
Supplier agree the On‑site Break/Fix Services will be scheduled for a specific
date and time. For this category only, the elapsed time for Problem Resolution
is measured from the time Supplier CSR is scheduled to arrive at the Covered
Location. Excludes store router/switches that are installed under the 2013-2014
router refresh project.
* 
Monthly
* 
Store Depot Equipment Shipping
The percentage of shipments from the * Depot that are successfully sent via
courier from the depot to the designated Gap location by the shipping cutoff
time.


* 
Quarterly
* 









__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.























Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-5


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Service Levels
Definition
Expected
Service Level for Problem Resolution
Window
Service Level Type as of Effective Date
Anyplace Kiosk Repair
Percentage of * (“Covered Machine(s)”) that are successfully repaired and
shipped to the Gap-designated location within the SLO.
* 
Monthly
* 
Store Technologies Service Request Acceptance
Percentage of Store Support tickets acknowledged by Supplier by close of
business the same day if the request is provided to Supplier via Gap’s GSR tool
before *. If the request is provided to Supplier after *, Supplier will
acknowledge the request by * the next business day.
* 
Monthly
* 
Store Technologies Service Request Closure
Percentage of Store Support tickets closed by Supplier in GSR by * the next
business day following completion of all related work activities.
* 
Monthly
* 



Note: Business day for IMAC services as defined in Exhibit A.3, Attachment B,
Section 1.2 is *.




__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-6


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.3

European Store Support
The monthly Service Levels for Store POS Priority Response Service Calls (IMAC,
Break-Fix) are set forth below. Failure to meet any of the Service Levels set
forth below shall be a Service Level Default.
Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
European Store IMAC Delivery
All Equipment Delivered to the specified location on the agreed-upon date.


* 
Monthly
* 
European Store IMAC Installation Timeliness
Equipment is installed and tested by the date scheduled.


* 
Monthly
* 
European Store IMAC Installation Quality
IMAC activity is completed with quality resulting in limited calls to the Stores
Help Desk to Resolve installation issues.


* 
Monthly
* 
Critical T2/C2 for All Stores
Critical Response Levels for Covered Machines (T2) and * Machines (C2) is
determined by Gap at the time the service call is placed.
* 
Monthly
* 
Urgent T4/C4
Urgent Response Levels for Stores (T4) and * Machines (C4).
* 
Monthly
* 



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-7


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
T9 Next Business Day (NBD)
Next Business Day Problem Resolution for POS Services (T9). The call will be
resolved by the end of the day for which the service call is scheduled.
* 
Monthly
* 
Scheduled Call T6/C6
The Scheduled Call category includes all Service Calls for which Gap and
Supplier agree the On‑site Break/Fix Services will be scheduled for a specific
date and time. For this category only, the elapsed time for Problem Resolution
is measured from the time Supplier CSR is scheduled to arrive at the Covered
Location.
* 
Monthly
* 



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-8


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.4

Corporate Support Help Desk Service Levels        
The Service Levels for Corporate Support Help Desk includes Corporate Employees,
Distribution Centers, Workstation Support, Mail and Print, and are set forth
below. Failure to meet any of the Service Levels set forth below shall be a
Service Level Default.
Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
First Call Resolution
The percentage of calls resolved (closed) while the customer is on the phone
with a CSR on his/her first call.
* 
Monthly
* 
Abandon Rate
“Abandoned Call” means when a caller who selects to talk to a Help Desk Agent
drops off before talking with a Help Desk Agent.
* 
Monthly
* 
Speed to Answer (in seconds)
The time elapsed between the point a caller selects to speak with an agent
through an ACD and the point the call is picked up by a Help Desk Agent.
* 
Monthly
* 
Overall HDS Customer Satisfaction Rate
(The number of Satisfied Responses + number of Very Satisfied Responses) / Total
Number of Survey Responses received Per Month. Responses in the top two
categories are considered favorable.
* 
Monthly
* 













__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-9


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.5

Corporate Support Problem Management Service Levels        
The Service Levels for Corporate Support Problem Management includes Corporate
Employees, Distribution Centers, Help Desk and Mail, and are set forth below.
Failure to meet any of the Service Levels set forth below shall be a Service
Level Default.
Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
Priority 1 Change Execution – Mainframe Environment


Implement Priority 1 Changes within the Gap IT Environment in compliance with
Gap’s Incident, Problem and Change Management procedures
* 
Monthly
* 
Root Cause Analysis for all Priority 1 Problems
Preliminary root cause analysis report is provided to Gap for all Priority 1
problems.
* 
Monthly
* 
Deskside Urgency 1 (Critical Impact) Initial Response Time


The Deskside initial response to critically impacted End Users: hard down,
unable to perform critical business functions. Example: machine won’t boot,
blue/gray screen of death, liquid spilled on laptop.
* 
Monthly
* 
Deskside Urgency 1 (Critical Impact) Short Term Circumvention
The Deskside short term resolution for critically impacted End users to return
them to basic functionality such as e-mail, web access. Solution up to and
including loaner machine supplied if problem machine is removed from End User.
* 
Monthly
* 
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-10


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
Deskside Urgency 1 (Critical Impact) Long Term Resolution
The Deskside long term resolution for critically impacted End Users: delivery of
repaired machine or hot swap.
* 
Monthly
* 
Deskside Urgency 2 (High Impact) Initial Response Time
The Deskside initial response to highly impacted End Users who are unable to
perform non-critical business functions. Example: inability to perform affects
either high level Gap executives or a large number of people.
* 
Monthly
* 
Deskside Urgency 2 (High Impact) Short Term Circumvention
The Deskside short term resolution for highly impacted End Users to return them
to basic functionality such as e-mail, web access. Solution up to and including
loaner machine supplied if problem machine is removed from End User.
* 
Monthly
* 
Deskside Urgency 2 (High Impact) Long Term Resolution
The Deskside long term resolution for highly impacted End Users: delivery of
repaired machine or hot swap.
* 
Monthly
* 
Deskside Urgency 3 (Medium Impact) Initial Response
The Deskside initial response for medium impacted End Users: minor impact to End
User, able to perform critical business functions. Example: application doesn’t
work; end user is inconvenienced but can still work.
* 
Monthly
* 
Deskside Urgency 3 (Medium Impact) Long Term Resolution
The Deskside long term resolution time for medium impacted End Users: delivery
of repaired machine or hot swap.
* 
Monthly
* 
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-11


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
Deskside Urgency 4 (Low Impact) Initial Response
The Deskside initial response for low impacted End Users: deprioritized by End
User due to scheduling conflict, or minor inconvenience to End User. Example:
adware pop ups, audio/video player doesn’t work, slow running machine,
reschedule request.
* 
Monthly
* 
Deskside Urgency 4 (Low Impact) Long Term Resolution
The Deskside long term resolution for low impacted End Users: delivery of
repaired machine or hot swap.
* 
Monthly
* 
Video Conferencing Request Acknowledgement
Supplier will acknowledge a request to help set up a video conferencing call
within 24 hours of receipt
* 
Monthly
* 
Voice IMAC Priority Request Acknowledgement
Supplier will acknowledge a priority Voice IMAC request within four (4) hours of
receipt.
* 
Monthly
* 
Voice IMAC
Supplier will complete a Voice IMAC within *of receipt. Cell phones are
excluded.
* 
Monthly
* 



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.































Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-12


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.6

North American Store Network Service Levels        
The Service Levels for North American Store Network includes all in-store
Network components (excluding Corporate and Distribution Center Support), and
are set forth below. Failure to meet any of the Service Levels set forth below
shall be a Service Level Default.
Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
Store Voice Network Availability
For Stores on the Sprint network *
The percentage of time that the services provided by Store Voice Network systems
are fully operational to Gap Authorized Users.
* 
Monthly
* 
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-13


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
Store Data Network Availability for Stores on the Sprint network *
Average availability of the Store Data Networks.
* 
Monthly
* 
Port Availability for Stores on the Sprint Network *
Percentage availability of the MPLS VPN network.
* 
Monthly
* 
End to End Delay – 24 Hours for Stores on the Sprint Network
Latency measure of packets sent to and returned to sender (round-trip)
* 
Monthly
* 
Network Packet Loss for Stores on the Sprint Network
Average percentage of packets in the Measurement Period that are dropped between
applicable IP Access Nodes within a region or between applicable IP Access Nodes
connecting two regions.
* 
Monthly
* 
Network Jitter for Stores on the Sprint network
Average variation in the delay of received packets transmitted between all
applicable Gap IP Access Nodes within a region or between applicable Gap IP
Access Nodes connecting two regions
* 
Monthly
* 
End-to-End Delay - Prime Shift for Stores on the Sprint
Time for a packet of data to get from one designated point to another. End-
* 
Monthly
* 
 *Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.






Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-14


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
network
to-End network delay is measured by sending a packet that is returned to the
sender, and the round trip time is considered latency.
 
 
 

■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■
TABLE 3: Table of Measurement Regions


This table defines the regions in which network performance commitments will be
measured. Specific performance commitments are defined in the Process and
Procedures Manual for the parameters listed below.
BASE LOCATION
Roll Up
Location
Prime Shift
* 
* 
* 
* 
* 
* 
* 
* 
 
 
 
 
 
 
 
 
 
 
 
 



NETWORK PACKET LOSS.
Packet Loss” means the average percentage of packets in the Measurement Period
that are dropped between applicable IP Access Nodes within a region
(Intra-Region) or between applicable IP Access Nodes connecting two regions
(Inter-Region).
******************************************************************************
NETWORK JITTER.
“Network Jitter” means the average variation in the delay of received packets
transmitted between all applicable Gap IP Access Nodes within a region
(Intra-Region) or between applicable Gap IP Access Nodes connecting two regions
(Inter-Region). ■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■
END-TO-END DELAY.
In a network, latency, a synonym for delay, is an expression of how much time it
takes for a packet of data to get from one designated point to another. For the
purpose of measuring the Gap’s end-to-end network delay, latency is measured by
sending a packet that is returned to the sender, and the round-trip time is
considered the latency.


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-15


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Service Level
Definition


Expected Service Level
Window
Service Level Type as of Effective Date
Stores Network Priority 1 Event Response Time for Stores on the * network
Priority 1 event means * or more stores data and/or voice networks down (*%)
tied to the same incident.
Incidents or outages of * hub circuits in * and * will be treated as Priority 1
events.


* 
Monthly
*


Stores Network Priority 1 Event Resolution Time for Stores on the * network
A Priority 1 event means (i) * or more stores with *% of network data and/or
voice services unavailable, tied to the same incident, or (ii) both * hub
circuits in * and * are *% unavailable.


*


Monthly
*


Stores Network Priority 2 Event Response Time for Stores on the * network
Priority 2 event means a single store with *% of data network and/or voice
services unavailable
* 
Monthly
*


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-16


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Service Level
Definition


Expected Service Level
Window
Service Level Type as of Effective Date
Stores Network Priority 2 Event Resolution Time for Stores on the * network
A Priority 2 event means (i) a single store with *% of network and/or voice
services unavailable or (ii) one of the two (2) * hub circuits in * and * is *%
unavailable.


* 
Monthly
*


Stores Network Priority 3 Event Response Time for Stores on the * network
A Priority 3 event means a single store with network data and/or voice services
degraded.  A degraded service means mission critical traffic is still
operational but there may be a subset of services down. As of the Effective
Date, mission critical applications cover credit card transactions and loss
prevention of goods. (Refer to Exhibit B.3 for additional details)
*


Monthly
* 
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-17


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Service Level
Definition


Expected Service Level
Window
Service Level Type as of Effective Date
Stores Network Priority 3 Event Resolution Time for Stores on the * network
A Priority 3 event means (i), a single store with network data and/or voice
services degraded, or (ii) one or both * hub circuits are experiencing degraded
service.  A degraded service means mission critical traffic is still operational
but there may be a subset of services down. As of the Effective Date, mission
critical applications cover credit card transactions and loss prevention of
goods. (Refer to Exhibit B.3 for additional details)
* 
Monthly
* 
DSL incident Resolution without Dispatch for Stores on the * network
Mean Time to Restore DSL Incidents where no Dispatch is required.
* 
Monthly
* 
DSL Incident Resolution with Dispatch for Stores on the * network
Mean Time to Restore DSL Incidents where dispatch is required
* 
Monthly
* 
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-18


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Service Level
Definition


Expected Service Level
Window
Service Level Type as of Effective Date
Stores Data Network Service Availability
Tier 1 for Stores on the * network
A Tier 1 store is required to have dual data circuits (one of which is Supplier
AVPN T1 or higher) and dual routers. Availability SLA deemed met if either the
primary or second circuit is available for use. The * hub circuits in * and
* will also be treated as Tier 1 availability sites.
* 
Monthly
* 
Stores Data Network Service Availability
Tier 2 for Stores on the * network
A Tier 2 store is required to have dual data circuits (one of which is Supplier
AVPN T1 or higher) and a single router. Availability SLA deemed met if either
the primary or second circuit is available for use.
* 
Monthly
* 
Stores Data Network Service Availability
Tier 3 for Stores on the * network
A Tier 3 store is required to have * data circuits (one of which is Supplier
DSL) and a single router. Availability SLA deemed met if either the primary or
second circuit is available for use.
* 
Monthly
* 





__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

















Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-19


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.7

Mainframe Service Levels        
The Service Levels for Mainframe includes Mainframe & Subsystem Availability for
the production environment, and are set forth below. Failure to meet any of the
Service Levels set forth below shall be a Service Level Default.
Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
Mainframe Availability
Average availability of the production mainframes.
* 
Monthly
* 
Region Availability
Average availability of the production CICS regions.
* 
Monthly
* 
DBMS Availability
Average availability of the production DB2 and IMS database systems (DBMS).
* 
Monthly
* 
LPAR/Domain Availability
Average availability of the production LPARs.
* 
Monthly
* 































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-20


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.8 – Intentionally Left Blank



Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-21


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.10 – Intentionally Left Blank



Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-22


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.11

Corporate Production Operations Service Levels    


The Service Levels for Corporate Production are set forth below. Failure of
Supplier to meet any of the Service Levels set forth below, as they relate to
in‑scope services, shall be a Service Level Default.


Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
POS Polling (% of stores successfully polled) Service Level changes to
time-based cutoffs from Thanksgiving Day through first week of January.
(Time-based)
Monthly average of the successful completion of the batch processing for this
application.
* 
Monthly
* 
Distribution Center Stock Pick Allocation
(Time-based)
Monthly average of the successful completion of the batch processing for this
application.
* 
Monthly
* 
Accounts Payable
(Time-based)
Monthly average of the successful completion of the batch processing for this
application.
* 
Monthly
* 
FGI
(Time-based)
Monthly average of the successful completion of the batch processing for this
application.
* 
Monthly
* 
PFI
(Time-based)
Monthly average of the successful completion of the batch processing for this
application.
* 
Monthly
* 
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-23


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
Price Change & Markdowns to Stores
(Time-based)
Monthly average of the successful completion of the batch processing for this
application.
* 
Monthly
* 
Shipment Summary
(Time-based)
Monthly average of the successful completion of the batch processing for this
application.
* 
Monthly
* 
DM Flash Reports
(Time-based)
Monthly average of the successful completion of the batch processing for this
application.
* 
Monthly
* 
* Planning
(Time-based)
Monthly average of the successful completion of the batch processing for this
application.
* 
Monthly
* 
Payroll
(Availability-based)
Monthly availability to Gap users in accordance with required schedules.
* 
Monthly
* 
NGF
(Availability-based)
Monthly availability to Gap users accordance with required schedules.
* 
Monthly
* 
Prompt
(Availability-based)
Monthly availability to Gap users in accordance with required schedules.
* 
Monthly
* 
Model Stock
(Availability-based)
Monthly availability to Gap Users in accordance with required schedules.
* 
Monthly
* 
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-24


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
All Production Environment Batch Schedules Not Specified above, e.g. SII, NALM,
etc
[NOTE: Each newly added Batch Schedule shall become a separate Service Level.]
 
Monthly average of the successful completion of the batch processing for this
application
* 
Monthly
*









__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-25


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.12

Distribution Center Support Service Levels        
The Service Levels for Distribution Center Support includes Distribution Center
Support and Operations, and are set forth below. Failure to meet any of the
Service Levels set forth below shall be a Service Level Default.

 
Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
 
Speed to Answer – Distribution Center
The time elapsed between the point a caller selects to speak with an agent
through an ACD and the point the call is picked up by a Help Desk Agent.
* 
Monthly
* 
 
Distribution Center Priority 1 Response Time
Priority 1 event means an entire building is down *% or shipping schedules are
in danger of being missed.
* 
Monthly
* 
 
Distribution Center Priority 2 Response Time
Priority 2 event means a Distribution Center is partially down, departments are
prevented from meeting daily production goals, or a payroll issue.
* 
Monthly
* 
 
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 


Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-26


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
Distribution Center Priority 3 Response Time
Priority 3event means a DC floor device is broken, there is minimal impact to
the End User and the End User is still able to perform critical business
functions.
* 
Monthly
* 
Distribution Center Priority 3 Resolution Time
Priority 3 event resolution time
* 
Monthly
* 
Distribution Center Priority 4 Response Time
Priority 4 event means a DC floor device is broken; however a spare device is
available for use.
* 
Monthly
* 
Distribution Center Priority 4 Resolution Time
Priority 4 event resolution time
* 
Monthly
* 

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-27


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.13

IMAC Performance Service Levels        
The Service Levels for IMAC Performance includes hardware installations moves,
adds and changes, and are set forth below. Failure to meet any of the Service
Levels set forth below shall be a Service Level Default.
Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
Data Network Remote IMACs,
Data Network Remote IMACs, completed on time as scheduled using Gap’s Change
Control process..
* 
Monthly
* 
Campus Workstation IMACs
Campus Workstation IMACs completed on time when equipment is available and
scheduled with the End User.
* 
Monthly
* 
Remote Workstation IMACs
Remote Workstation IMACs completed on time when equipment is available and
scheduled with the End User.
* 
Monthly
* 



































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-28


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.14

Corporate Asset Management Service Levels
The Service Levels for Asset Management are set forth below. Failure to meet any
of the Service Levels set forth below shall be a Service Level Default.
Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
Next Day Notification
Notification to Gap for updates to Corporate and Distribution Center assets
status
* 
Monthly
* 











































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.















Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-29


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]











Exhibit B.1.15
Reports Service Levels    
The Service Levels for Reports are set forth below. Failure to meet any of the
Service Levels set forth below shall be a Service Level Default. Each report
will consist of two service levels (Hardcopy and Online Viewing).


Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
Critical Reports – (See B.1.16)
 
* 
Monthly
* 





__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.







Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-30


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.16

Critical Reports Service Levels        
The Service Levels for Critical Reports are set forth below. Failure to meet any
of the Service Levels set forth below shall be a Service Level Default.

Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-31


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]






 
HEADING
DESCRIPTION
 
* 






*
*
*




*
*
*


 
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions. 
 


Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-32


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



*


*
*
*
 































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-33


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.17

Critical Service Levels Performance Categories and
Allocation of Pool Percentages as of the Effective Date        
Supplier will not incur penalties for Set Service Levels until commencement of
the Services.


Critical Service Levels Performance Categories &
Service Levels
Allocation of Pool Percentage
Service Level Credit Allocation Percentage
B.1.1 North American Stores Service Request Call Handling
 
 
a. Service Request Call Average Speed to Answer - TCS
 
* 
b. Service Request Call Duration
 
* 
 
 
 
B.1.2 – Store POS Priority Response Service Calls
* 
 
a. Critical T2 All Stores
 
* 
b. Urgent T4
 
* 
c. T9 NBD
 
* 
d. CRU
 
* 
e. Scheduled Call T6/C6
 
* 
f. Store Depot Equipment Shipping
 
* 
g. Store Support Ticket Acceptance
 
* 
h. Store Support Ticket Closure
 
* 
 
 
 
B.1.3 – European Stores Support
* 
 
a. IMAC Delivery
 
* 
b. IMAC Installation Timeliness
 
* 
c. IMAC Installation Quality
 
* 
d. Critical T2/C2
 
* 
e. Critical T4/C4
 
* 
f. T9 NBD
 
* 
g. Scheduled T6/C6
 
* 
 
 
 
B.1.4 – Corporate Support Help Desk
* 
 
a. First Call Resolution
 
* 
b. Abandon Rate
 
* 
c. Speed of Answer
 
* 
d. Overall HDS Customer Satisfaction
 
* 
 
 
 
B.1.5 – Corporate Support Problem Management
* 
 
a. Root Cause Analysis for all Priority 1 Problems
 
* 
b. Deskside Urgency 1 (Critical Impact) Initial Response Time
 
* 
c. Deskside Urgency 1 (Critical Impact) Short Term Circumvention
 
* 
d. Deskside Urgency 1 (Critical Impact) Long Term Resolution
 
* 
e. Deskside Urgency 2 (High Impact) Initial Response Time
 
* 
f. Deskside Urgency 2 (High Impact) Short Term Circumvention
 
 
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-34


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Critical Service Levels Performance Categories &
Service Levels
Allocation of Pool Percentage
Service Level Credit Allocation Percentage
g. Deskside Urgency 2 (High Impact) Long Term Resolution
 
* 
 
 
 
B.1.6 – Store Network – Sprint (Current as of Effective Date)
* 
 
a. Store Voice Network Availability – Tier 1
 
* 
b. Store Data Network Availability – Tier 1
 
* 
e. End-to-End Delay
 
* 
 
 
 
B.1.6 – Stores Network ( * )
* 
 
a. Stores Network Priority 1 Event Response Time
 
* 
b. Stores Network Priority 1 Event Resolution Time
 
* 
c. Stores Network Priority 2 Event Response Time
 
* 
d. Stores Network Priority 2 Event Resolution Time
 
* 
e. Stores Data Network Service Availability – Tier 1
 
* 
f. Stores Data Network Service Availability – Tier 2
 
* 
g. Stores Data Network Service Availability – Tier 3
 
* 
 
 
 
B.1.7 – Mainframe
* 
 
a. Mainframe Availability
 
* 
b. Region Availability
 
* 
c. DBMS Availability
 
* 
d. LPAR/Domain Availability
 
* 
 
 
 
B.1.11 – Corporate Production Operations
* 
 
a. POS Polling (% of stores successfully polled)
 
* 
b. Distribution Center Stock Pick Allocation
 
* 
c. Accounts Payable
 
* 
d. FGI
 
* 
e. Payroll
 
* 
f. NGF
 
* 
h. Prompt
 
* 
i. Price Change
 
* 
j. Shipment Summary
 
* 
k. Model Stock
 
* 
l. DM Flash Report
 
* 
m. *
 
* 
 
 
 
B.1.12 – Distribution Center Support
* 
 
a. Speed to Answer – Distribution Center
 
* 
b. Distribution Center Priority 1 Response Time
 
* 
c. Distribution Center Priority 2 Response Time
 
* 
d. Distribution Center Priority 3 Response Time
 
* 
e. Distribution Center Priority 3 Resolution Time
 
* 
 
 
 
B.1.16 – Critical Reports
* 
 
a. AP Online Viewing
 
* 
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-35


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Critical Service Levels Performance Categories &
Service Levels
Allocation of Pool Percentage
Service Level Credit Allocation Percentage
b. IPR Online Viewing
 
 
c. Detail On-Order Online Viewing
 
* 
d. Mid-Week Trend Online Viewing
 
* 
e. Payroll Online Viewing
 
* 
f. Week Ending Trend Online Viewing
 
* 
 
 
 
B.1.13 IMAC Performance Service Levels
* 
 
Data Network Remote IMACs
 
* 
Campus Workstation IMACs
 
* 
Remote Workstation IMACs
 
* 
 
 
 
Total Allocation
* 
 



*Note: Service Level Credits will not be applied during the Presumptive
Measurement Periods, for Critical Service Levels that are identified as
Presumptive. Once the Service Level is “Set,” the Service Level will be eligible
for Service Level Credits.




__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-36


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.18
Intentionally Left Blank

Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-37


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.19

Intentionally Left Blank

Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-38


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.20

Distributed Code Deployments         
The Service Levels for Distributed Code Deployments (i.e., *) are set forth
below. Failure to meet any of the Service Levels set forth below shall be a
Service Level Default.
Service Levels
Definition
Expected
Service Level
Window
Service Level Type as of Effective Date
Distributed Code Deployments
Distributed code deployments that are completed on time as scheduled.
* 
Monthly
* 





















































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-39


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit B.1.21

Intentionally Left Blank









Exhibit B.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
B-40


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]































Exhibit B.3 – SLA Measuring Tools and Methodology


to


Second Amended and Restated Master Services Agreement
March 29, 2013






This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.









--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



EXHIBIT B.3 – MEASURING TOOLS AND METHODOLOGY


This Exhibit B.3 (Measuring Tools and Methodology) is an exhibit to Exhibit B
(Service Level Agreement) of the Second Amended and Revised Master Services
Agreement dated as of the Second Amended and Restated Agreement Effective Date
between Gap and Supplier (the “Agreement”). Unless the context otherwise
requires, capitalized terms used herein but not otherwise defined herein shall
have the meanings given in Exhibit B (Service Level Agreement) or Section 1
(Definitions) of the Agreement.




SERVICE LEVEL AGREEMENT (SLA) METRICS METHODOLOGY
Attributes of the SLA Metrics
The following information is provided for each Metric.
 


Attribute
Description
Metric Number/Name
The number and name of the Metric.
Metric Description
A general description of the Metric.
Source
This describes the source of base data for the Metric.
How Measured
As applicable, this discusses how the data are to be used and the parameters of
any formula. If not monitored continuously and calculated once for the entire
measurement period, this section will describe the frequency of measurement.
Measurement Interval
The period for which performance is calculated under the Metric.
Reporting Interval
The frequency with which the IBM reports results of the Metric to the Gap.
Schedule
The service timeframes covered by the Metric
Target
This is the mutually agreed upon Expected Service Level performance for the
Metric.
Measurement methodology
Describe the proposed SLA measurement methodologies providing how, what, when,
where, etc. details from the source data collection / monitoring, through ⃰*and
other tools to a final repository of information --- include any necessary
manual inputs.
Assumptions
Identify all assumptions of the proposed metrics collection methods
Constraints
Identify all constraints of the proposed metrics collection methodology (any
limitations or factors that limit or affect the metric methodology).
Tools
Identify the tools required for data collections and/or monitoring.
Methods
Identify manual versus automated methods in what was described above.
Reporting Methods
In addition to the data collection (measurement) tools, what other tools will be
used to generate the required reporting for SLA/QPM, Tech Services Reports, etc.
Comments
Any other data necessary to explain the above.

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
1


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



B.1 SLA METRICS
SLA B1.1: North America Stores Service Request Call Handling



Metric Number/Name:
1.1.1 Service Request Call Average Speed to Answer - TCS
Metric Description:
* 
Source:
* 
How Measured:
*
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 

 
Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
 *
Data Calculation Method
* 
Reporting Method
* 
Comments
* 
 
 

 






__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
2


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Metric Number/Name:
1.1.2 Service Request Duration
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*

 
Data Collection Methodology
Measurement Methodology
*
 
*
Assumptions
 *
Constraints
 *
Tools
* 
Methods
 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.











































Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
3


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SLA B.1.2: Stores POS and Store Services Priority Resolution Services Calls



Metric Number/Name:
1.2.1 Critical (T2/C2) Problem Resolution for all Stores
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 





 










Metric Number/Name:
1.2.2 Urgent (T4/C4) Problem Resolution
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
4


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Reporting Interval:
Monthly 
Schedule:
* 
Target:
* 
 
 
Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 















Metric Number/Name:
1.2.3 T9/C9 Next Business Day (NBD) Problem Resolution
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*
 
 
Data Collection Methodology
Measurement Methodology
*













__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
5


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 

















Metric Number/Name:
1.2.4 Customer Replaceable Unit (CRU)
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
 
Target:
*





Data Collection Methodology
Measurement Methodology
* 
Assumptions
 
Constraints
 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
6


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Metric Number/Name:
1.2.5 T6/C6 Scheduled Call
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*







Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 














Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
7


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Metric Number/Name:
1.2.6 Depot Equipment Shipping
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
Quarterly
Reporting Interval:
Quarterly
Schedule:
* 
Target:
*




Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
 
Comments
* 













SLO B.1.2.7 Anyplace Kiosk Repair



Metric Number/Name:
B.1.2.7 Anyplace Kiosk Repair
Metric Description:
* 
Source:
* 
How Measured:
*


Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*







__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
8


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Data Collection Methodology
Measurement Methodology
*




Assumptions
*


Constraints
*
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 









SLA B.1.2.8 Store Technologies Service Request Acceptance



Metric Number/Name:
B.1.2.8 Store Technologies Service Request Acceptance
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
9


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 











SLA B.1.2.9 Store Technologies Service Request Closure



Metric Number/Name:
B.1.2.9 Store Technologies Service Request Closure
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
10


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 



SLA B1.3: European Stores Support

Metric Number/Name:
1.3.1 European Store IMAC Delivery
Metric Description:
* 
Source:
*


How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*



Data Collection Methodology


Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
*


Reporting Method
*


Comments
* 



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.







Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
11


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Metric Number/Name:
1.3.2 European Store IMAC Installation Timeliness
Metric Description:
*


Source:
*


How Measured:
*


Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology


Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
*


Reporting Method
*


Comments
* 



Metric Number/Name:
1.3.3 European Store IMAC Installation Quality
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
12


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Data Collection Methodology


Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
*


Comments
* 

















Metric Number/Name:
1.3.4 European Store Maintenance - Critical (T2/C2) for all Stores
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
13


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
*







Metric Number/Name:
1.3.5 European Store Maintenance - Urgent (T4/C4) Problem Resolution
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 

















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
14


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Metric Number/Name:
1.3.6 European Store Maintenance - T9 Next Business Day (NBD) Problem Resolution
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 













Metric Number/Name:
1.3.7 European Store Maintenance - T6/C6 Scheduled Call
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*













__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
15


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 











SLA B.1.4: North America and Europe Help Desk Service Levels



Metric Number/Name:
1.4.1 First Call Resolution
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





























__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
16


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
*


Reporting Method
* 
Comments
* 





__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
17


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]









Metric Number/Name:
1.4.2 Abandon Rate
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 





Metric Number/Name:
1.4.3 Speed to Answer (in seconds)
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
18


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 









Metric Number/Name:
1.4.4 Overall Help Desk Customer Satisfaction Rate
Metric Description:
*


Source:
* 
How Measured:
*


Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
*


Data Calculation Method
* 
Reporting Method
* 
Comments
* 









__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
19


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





SLA B.1.5: Corporate Support Problem Management Service Levels



Metric Number/Name:
1.5.1 Priority 1 Change Execution – Mainframe Environment
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
*


Reporting Method
* 
Comments
* 





Metric Number/Name:
1.5.2 Root Cause Analysis for Priority1 Incidents
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*

















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
20


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 













Metric Number/Name:
1.5.3 Deskside Urgency 1 (Critical Impact) Initial Response Time 
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 









__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
21


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Metric Number/Name:
1.5.4 Deskside Urgency 1 (Critical Impact) Short Term Circumvention   
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 

















































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
22


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Metric Number/Name:
1.5.5 Deskside Urgency 1 (Critical Impact) Long Term Resolution  
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 



Metric Number/Name:
1.5.6 Deskside Urgency 2 (High Impact) Initial Response Time 
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 





__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
23


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Metric Number/Name:
1.5.7 Deskside Urgency 2 (High Impact) Short Term Circumvention
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 



















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
24


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Metric Number/Name:
1.5.8 Deskside Urgency 2 (High Impact) Long Term Resolution  
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 









Metric Number/Name:
1.5.9 Deskside Urgency 3 (Medium Impact) Initial Response Time 
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
25


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Metric Number/Name:
1.5.10 Deskside Urgency 3 (Medium Impact) Long Term Resolution  
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 







__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions





Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
26


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Metric Number/Name:
1.5.11 Deskside Urgency 4 (Low Impact) Initial Response Time 
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 



Metric Number/Name:
1.5.12 Deskside Urgency 4 (Low Impact) Long Term Resolution  
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
27


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SLA B.1.5.13. Video Conferencing Request Acknowledgement
Metric Number/Name:
B.1.5.13 Video Conferencing Request Acknowledgement
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 
Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
*
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
 



SLA B.1.5.14 Voice IMAC Priority Request Acknowledgement
Metric Number/Name:
B.1.5.14 Voice IMAC Priority Request Acknowledgement
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 
Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
 

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
28


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SLA B 1.5.15. Voice IMAC
Metric Number/Name:
B.1.5.15 Voice IMAC
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 
Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
 





SLA B.1.6: Enterprise Network Service Level
 
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 


Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
29


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







Metric Number/Name:
1.6.1 Store Voice Network Availability for Stores on the Sprint Network
Metric Description:
* 
Source:
* 
How Measured:
*


Measurement Interval:
Monthly
Reporting Interval:
The reporting interval is a rolling twelve month interval
Schedule:
* 
Target:
*







__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
30


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
*
Reporting Method
* 
Comments
* 





Metric Number/Name:
1.6.2 Store Data Network Availability for Stores on the Sprint Network
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
The reporting interval is a rolling twelve month interval
Schedule:
* 
Target:
*













__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
31


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
 
Data Calculation Method
*
Reporting Method
* 
Comments
* 

















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
32


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Metric Number/Name:
1.6.5 Port Availability for Stores on the Sprint Network
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 





__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
33


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Metric Number/Name:
1.6.6 End to End Delay – 24 Hours for Stores on the Sprint Network
Metric Description:
*


Source:
* 
How Measured:
*


Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
*


Reporting Method
* 
Comments
* 



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
34


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Metric Number/Name:
1.6.7 Network Packet Loss for Stores on the Sprint Network
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 



















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
35


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Metric Number/Name:
1.6.8 Network Jitter for Stores on the Sprint Network
Metric Description:
*


Source:
* 
How Measured:
*


Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
*


Reporting Method
* 
Comments
* 

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
36


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Metric Number/Name:
1.6.9 End to End Delay – Prime Shift for Store on the Sprint Network
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
*


Reporting Method
* 
Comments
* 



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.















































Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
37


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



TABLE 3: Network Performance Commitments


(Intentionally Left Blank)


SLA B.1.6.1 North American Stores Network Priority 1 Response Time



Metric Number/Name:
North American Stores Network Priority 1 Response Time for Stores on the AT&T
Network
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 



Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 





























SLA B.1.6.2 North American Stores Network Priority 2 Response Time



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
38


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







Metric Number/Name:
North American Stores Network Priority 2 Response Time for Stores on the AT&T
Network
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 



Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 













SLA B.1.6.3 North American Stores Priority 3 Response Time



Metric Number/Name:
North American Stores Network Priority 3 Response Time for Stores on the AT&T
Network
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
39


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 
 
 





SLA B.1.6.4 North American Stores Network Priority 1 Resolution Time



Metric Number/Name:
North American Stores Network Priority 1 Resolution Time for Stores on the AT&T
Network
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
40


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 









































SLA B.1.6.5 North American Stores Network Priority 2 Resolution Time



Metric Number/Name:
North American Stores Network Priority 2 Resolution Time for Stores on the AT&T
Network
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portion



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
41


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 











































SLA B.1.6.6 North American Stores Network Priority 3 Resolution Time















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
42


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Metric Number/Name:
North American Stores Network Priority 3 Resolution Time for Stores on the AT&T
Network
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 



Data Collection Methodology
Measurement Methodology
* 
* 
Assumptions
* 
Constraints
* 
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 



























__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





















Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
43


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SLA B.1.6.7 North American Stores Network DSL Restoration without Dispatch



Metric Number/Name:
North American Stores Network DSL Restoration without Dispatch for Stores on the
AT&T Network
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 
Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 









































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
44


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







SLA B.1.6.8 North American Stores Network DSL Restoration with Dispatch



Metric Number/Name:
North American Stores Network DSL Restoration with Dispatch for Stores on the
AT&T Network
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 
Data Collection Methodology
Measurement Methodology
* 
Assumptions
 
Constraints
* 
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 



















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.























Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
45


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]









SLA B.1.6.9 North American Stores Data Network Tier 1 Availability



Metric Number/Name:
North American Stores Data Network Tier 1 Availability for Stores on the AT&T
Network
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of the calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 



Data Collection Methodology
Measurement Methodology
* 
Assumptions
 
Constraints
* 
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.























Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
46


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





SLA B.1.6.10 North American Stores Data Network Tier 2 Availability



Metric Number/Name:
North American Stores Data Network Tier 2 Availability for Stores on the AT&T
Network
Metric Description:
** 
Source:
* 
How Measured:
*


Measurement Interval:
First to last day of the calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 



Data Collection Methodology
Measurement Methodology
* 
Assumptions
*
Constraints
* 
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 



































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portion



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
47


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SLA B.1.6.11 North American Stores Data Network Tier 3 Availability
Metric Number/Name:
North American Stores Data Network Tier 3 Availability for Stores on the AT&T
Network
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of the calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
* 
Data Collection Methodology
Measurement Methodology
* 
Assumptions
*
Constraints
* 
Tools
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 















































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
48


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SLA B.1.7: Mainframe Service Levels – Expires October 31, 2013



Metric Number/Name:
1.7.1 Mainframe Availability - Expires October 31, 2013
Metric Description:
* 
Source:
* 
How Measured:
*


Measurement Interval:
Daily
Reporting Interval:
Monthly
Schedule:
* 
Target:
*



Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
*


Reporting Method
* 
Comments
* 







































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
49


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







Metric Number/Name:
1.7.2 Region Availability – Expires October 31, 2013


Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Daily
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
*


Reporting Method
* 
Comments
* 











































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
50


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Metric Number/Name:
1.7.3 DBMS Availability – Expires October 31, 2013
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Daily
Reporting Interval:
Monthly
Schedule:
* 
Target:
*









__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
51


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]









Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 











































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
52


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







Metric Number/Name:
1.7.4 LPAR/Domain Availability – Expires October 31, 2013
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Daily
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 













































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
53


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





SLA B.1.11: Corporate Production Operations Service Levels – Expires October 31,
2013



Metric Number/Name:
1.11.1 Production and Scheduling Time-Based – Expires October 31, 2013
Metric Description:
 
Source:
*


How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*























__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
54


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]






Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
55


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]






Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
56


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]









Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Frequency of Measurement
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
57


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Metric Number/Name:
1.11.2 Production and Scheduling Availability Based - Expires October 31, 2013
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*







__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
58


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







SLA B.1.12: Distribution Center Support Service Levels



Metric Number/Name:
1.12.1 Speed to Answer Distribution Center
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
59


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Metric Number/Name:
1.12.2 Distribution Center Priority 1 Response Time
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Measurement Exceptions
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 







__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
60


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Metric Number/Name:
1.12.3 Distribution Center Priority 2 Response Time
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Measurement Exceptions
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 

Metric Number/Name:
1.12.4 Distribution Center Priority 3 Response Time
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Measurement Exception
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 

*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portion

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
61


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Metric Number/Name:
1.12.5 Distribution Center Priority 3 Resolution Time
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of the calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Measurement Exceptions
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
62


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Metric Number/Name:
1.12.6 Distribution Center Priority 4 Response Time
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


Data Collection Methodology
Measurement Methodology
*


Assumptions
* 
Constraints
* 
Tools
* 
Measurement Exceptions
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
63


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







Metric Number/Name:
1.12.7 Distribution Center Priority 4 Resolution Time
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
First to last day of the calendar month
Reporting Interval:
Monthly
Schedule:
* 
Target:
*


* 
Measurement Methodology
*


Assumptions
 
Constraints
* 
Tools
* 
Measurement Exceptions
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 

__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
64


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





SLA B.1.13: IMAC Performance Service Levels



Metric Number/Name:
1.13.2 Data Network, including Network Installations, Moves, Adds, and Changes
Metric Description:
*


Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology


Measurement Methodology
* 
Exclusions
*


Constraints
 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 









Metric Number/Name:
1.13.3 Campus Workstation Installations, Moves, Adds and Changes
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





_________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
65


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Data Collection Methodology


Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
66


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Metric Number/Name:
1.13.4 Remote Workstation Installs, Moves, Adds, and Changes,
Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology


Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 



















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
67


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





SLA B.1.14: Corporate Asset Management Service Levels



Metric Number/Name:
1.14.1 Next Day Notification


Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology


Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 







































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
68


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SLA B.1.15: Reports Service Levels – Expires October 31, 2013



Metric Number/Name:
1.15.1 Critical Reports – Expires October 31, 2013


Metric Description:
* 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*









__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
69


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]









Data Collection Methodology


Measurement Methodology
* 
Assumptions
* 
Constraints
*


Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
* 







































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
70


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





SLA B.1.16: Critical Reports Service Levels – Expires October 31, 2013















 
 
B.1.16
Critical Reports Service Levels
* 
* 
* 
* 
* 
* 







__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.















Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
71


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



 
* 
* 
* 
* 















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
72


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(SLA B.1.17: Intentionally left blank)
SLA B.1.20.1: Distributed Code Deployments (Radia)



Metric Number/Name:
Distributed Code Deployments (Radia)
Metric Description:
** 
Source:
* 
How Measured:
* 
Measurement Interval:
Monthly
Reporting Interval:
Monthly
Schedule:
* 
Target:
*





Data Collection Methodology
Measurement Methodology
* 
Assumptions
* 
Constraints
* 
Tools
* 
Methods
* 
Data Calculation Method
* 
Reporting Method
* 
Comments
*



































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit B.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
73


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







Exhibit C – Fees and Resource Baselines


to


Second Amended and Restated Master Services Agreement


March 29, 2013




This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.




Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 1


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Table of Contents


 
 
Page No.


I.
Introduction
3


II.
Tables
4


III.
Definitions
5


IV.
General
5


V.
Resource Units and Measurements
5


VI.
Resource Categories and Measurement Methodology
5


VII.
Invoicing and Reporting
5


VIII.
Annual Stranded Costs Review
5


IX.
Transition Fees
5


X.
Travel
5


XI.
Cost of Living Adjustment
5


XII.
Non-SERVICE CATALOG ITEMS, Service catalog Items
5


XIII.
Financial Responsibility Matrix
5


XIV.
Contract Year Period
5










Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 2


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit C
Fees and Resource Baselines
I.
INTRODUCTION

This Exhibit C (Fees and Resource Baselines) to the Agreement, (this “Exhibit
C”) supersedes previous versions of Exhibit C, is effective as of March 1, 2013
(the “Eighth Contract Year”) and sets forth the Monthly Baselines and describes
the methodology for calculating the Charges with respect to the Services. The
fundamental premise of the pricing structure of the Agreement is that ⃰. The
amounts paid by Gap associated with each Authorized Billing Mechanism include *.
There are additional payment obligations that may arise as to each of the
Parties specifically set forth in the Agreement (e.g., *), but which are not
included in the Annual Services Charge; nothing in this Section I (Introduction)
is intended to alter the respective obligations of the Parties as to such
payment obligations as set forth in the Agreement.


































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 3


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





II.    TABLES
The following Tables are attached to and made part of this Exhibit C and shall
be effective as of the Eighth Contract Year subject to the terms of this Exhibit
C.


Table Name⃰
 
Table Number
Charges - U.S. & Canada Retained
 
Table C.1.1.a
Charges - U.S. & Canada Terminated
 
Table C.1.1.b
Charges - by Country Retained
 
Table C.1.2.a
Charges - by Country Terminated
 
Table C.1.2.b
Service Catalog
 
Table C.2.1.1
Service Catalog - Store Parts
 
Table C.2.1.2
Voice Minutes Pricing - US (*)
 
Table C.3.1.1
Termination Fees
 
Table C.6.1
Annual Stranded Costs Estimate
 
Table C.6.2
Financial Responsibility Matrix
 
Table C.7
Project Labor Rates – Hourly
 
Table C.9
Customer Replaceable Unit (CRU) List
 
Table C.10
2013 Router Implementation Project
 
Table C.11
Motorola (Symbol) Maintenance
 
Table C.12.4
Resource Unit Data Definition Document
 
Table C.14
Per event Pricing - Stores (North America)
 
Table C.15.1
Per event Pricing - Stores (UK)
 
Table C.15.1.1
Per event Pricing - Stores (France)
 
Table C.15.1.2
Per event Pricing - Stores (Ireland)
 
Table C.15.1.3
Other Charges - Stores
 
Table C.15.2
Cancelled Event Pricing - Stores
 
Table C.15.3
Pass Through Expenses - Stores
 
Table C.15.4
Per event Pricing – Stores (European IMACs)
 
Table C.15.5



**.




_______________________________
*The Tables listed on this page have been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect the omitted
Tables.
** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 4


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



III.
DEFINITIONS

Capitalized terms used but not defined in this Exhibit C shall have the meanings
specified in the Agreement and all Exhibits attached thereto. The following
capitalized terms used in this Exhibit C shall have the meanings specified
below:

Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 5


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





“Actual Inflation” shall have the meaning set forth in Section XI (Cost of
Living Adjustment).
“Actual Resource Units” or “Actual RUs” shall have the meaning set forth in
Section 6.1(a)(1) (Resource Unit Adjustment).
“Actual Resource Unit Usage” or “Actual RU Usage” shall have the meaning set
forth in Section 6.1(a)(1) (Resource Unit Adjustment).
“Additional Resource Charges” or “ARC” shall mean the incremental adjustment for
each RU where Gap’s actual monthly utilization was higher than the applicable
Monthly Baseline for such RU. The applicable ARC rates are identified in Table
C.1.1.a and C.1.2.a (Charges – US & Canada Retained) and (Charges – by Country
Retained).
“Agreement” shall means the Second Amended and Restated Master Services
Agreement dated as of March 1, 2013 between Gap and Supplier.
“Annual Services Charge” or “ASC” shall mean the base charges set forth in Table
C.1.1.a and C.1.2.a (Charges – US & Canada Retained) and (Charges – by Country
Retained) payable by Gap for Supplier’s provision of the Services that includes
the quantity of Resource Units. ⃰.
“Authorized Billing Mechanism(s)” shall have the meaning set for in Section I.
“Base Year Index” shall have the meaning set forth in Section XI (Cost of Living
Adjustment).
“Business-as-Usual” or “BaU” shall mean *.
“Charges” shall mean the base charges comprising the ASC, and all adjustments to
such charges as set forth in this Exhibit C.
“COLA Factor” shall have the meaning set forth in Section XI (Cost of Living
Adjustment).
“COLA Sensitivity Factor” shall have the meaning set forth in Section XI (Cost
of Living Adjustment).
“Contract Year” shall have the meaning set forth in Section XIV (Contract Year
Period).
“Corporate Users” shall mean those users eligible to receive the Services as
part of the scope of the Agreement. Gap Corporate Users have a Gap corporate
image on their laptop or desktop.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 6


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





“Cost of Living Adjustment” or “COLA” shall have the meaning set forth in
Section XI (Cost of Living Adjustment).
“CPI-U” shall mean the unadjusted Consumer Price Index, as published in the
Summary Data from the Consumer Price Index News Release by the Bureau of Labor
Statistics, Series ID: CUUR0000SA0, U.S. Department of Labor, For All Urban
Consumers. If the Bureau of Labor Statistics redefines the base year for the
CPI-U, the Parties will continue to use the CPI-U, but will convert the Base
Year Index to the new base year by using the appropriate conversion formula
issued by the Bureau of Labor Statistics.
“Credits” shall mean reductions to Charges as set forth in this Exhibit C.
“Distribution Center” shall mean a Gap distribution center identified in Exhibit
D.17 as eligible to receive the Services under this Agreement.
“EUC” shall mean End User Computing.
“Fixed Fee” shall mean the charges that are independent of resource usage and
will be invoiced on a prorated monthly basis.
“FTE (Full Time Equivalent)” shall mean a level of effort, including vacation
and other non-productive time (but including a reasonable amount of overtime),
equivalent to that which would be provided by one (1) person working Full Time.
An individual person can only be counted as one (1) FTE. More than one (1)
person may be allowed to provide Services and be counted as a single FTE.
“IMAC” shall have the meaning set forth in the Functional Service Area
Statements of Work.
“Monthly Baselines” shall mean the number of RUs to be provided by Supplier in
any month as further described in Section 4.5. ⃰.
“Non-Service Catalog Item” (“NSCI”) shall have the meaning set forth in Section
1.107 of the Agreement.
“On-Site Support Site” shall mean a Gap Site designated by Gap in Exhibit D.17
as eligible to receive on-site Services under this Agreement.
“Out months” shall have the meaning set forth in Section XIV (Contract Year
Period).
“Reduced Resource Credit” or “RRC” shall mean the incremental adjustment for
each RU where Gap’s actual monthly utilization was lower than the applicable
Monthly Baseline for such RU. The applicable RRC rates are identified in Table
C.1.1.a and


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 7


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



C.1.2.a (Charges – US & Canada Retained) and (Charges – by Country Retained).
Where separate rates and utilization schedules are provided by country, the RRC
will be calculated based on the relevant Table for such country from both a
price and utilization perspective.
“Remote Support Site” shall mean a Gap Site designated in Exhibit D.17 as
eligible to receive remote Services for Corporate Users under this Agreement.
“Resource Unit” or “RU” shall mean the unit of measure for which there is a
Monthly Baseline. RUs are defined throughout this Exhibit C.
“Service Level Credits” shall have the meaning set forth in Exhibit B (Service
Level Agreement).
“Retained Scope” shall mean Store Support, Stores Network, End User Services,
Mainframe and Distribution Center Services.
“Stranded Costs” shall have the meaning set forth in the Agreement.
“Terminated Scope” shall mean Server, Storage, and Corporate Network Services.
“Transition Fee” shall mean the charges set forth in Section IX (Transition
Fees) and Table C.1.1.a and C.1.2.a (Charges – US & Canada Retained) and
(Charges – by Country Retained).
“Unit Rate” shall mean base charges divided by Baseline divided by 12.

Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 8


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







IV.
GENERAL

4.1
Annual Services Charge – Terminated Scope

The Annual Services Charge is set forth in Table C.1.1.b (Charges – US and
Canada Terminated) and Table C.1.2.b (Charges – By Country Terminated). ⃰. The
ASC may be modified during the Term by and in accordance with the other
provisions of the Agreement and this Exhibit C. Supplier shall invoice Gap the
monthly amount of the ASC specified in the relevant Table C.1.2.b (Charges – By
Country Terminated) for the then current month of the Contract Year. All
references in this Exhibit C to a Table shall refer to the relevant country
table if separate tables are provided. For example, a reference to Table C.1.2.b
when doing invoicing for Canada will refer to the Table C.1.2.b Canada.
* 
* 
(a)
* 

(b)
* 

4.2
Variable Charges – Terminated Scope

(a)
For variances in actual usage of the Monthly Baselines included in the ASC, this
Exhibit C details how Supplier will invoice or credit Gap for the variances.
Tables C.1.1.b and C.1.2.b identify the baseline Resource Units included in the
Services. *. Starting on March 1, 2013 and *, Resource Units will be measured,
tracked and reported by Supplier, in the categories set forth in Exhibit C.1.1.b
and C.1.2.b. *. *.

(b)
*.

4.3
Annual Services Charge – Retained Scope

The Annual Services Charge is set forth in Table C.1.1.a (Charges – US and
Canada Retained) and Table C.1.2.a (Charges – By Country Retained). Table
C.1.2.a may be segmented by country as agreed upon by the Parties *. The ASC may
be modified during the Term by and in accordance with the other provisions of
the Agreement and this Exhibit C. *. All references in this Exhibit C to a Table
shall refer to the relevant country table if separate tables are provided. For
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 9


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



example, a reference to Table C.1.2.a when doing invoicing for Canada will refer
to the Table C.1.2.a Canada.
* 
* 
4.4
Variable Charges – Retained Scope

For variances in actual usage of the Monthly Baselines included in the ASC, this
Exhibit C details how Supplier will invoice or credit Gap for the variances.
Tables C.1.1.a (Charges – US & Canada Retained) and C.1.2.a (Charges – by
Country Retained) identify the baseline Resource Units included in the Services.
In the event that the quantity of Resource Units consumed is more or less than
the Resource Units specified in the applicable Resource Unit Baseline, an ARC or
RRC, as applicable, will be invoiced as provided in Table C.1.2.a.1 (ARC-RRC
Tiers). Starting on March 1, 2013 and *, Resource Units will be measured,
tracked and reported by Supplier, in the categories set forth in Exhibit C.1.1.a
and C.1.2.a (Charges – US & Canada Retained) and (Charges – by Country
Retained).
4.5
Software – Retained Scope

After the Second Amended Effective Date:


a)
⃰.



b)
subject to (a) above, Gap will be responsible for the license compliance of its
environment, including for new software licenses and renewals of software *.



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 10


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



*.
4.6
Invoices

Charges for the Services shall be invoiced in accordance with Section 27
(Invoices and Payments) of the Agreement.
4.7
Supplier resources

*. In the event that any of the environments, operating in Gap Sites as of the
Reference Date, are relocated to Supplier Sites these environments may become
Resource Units as mutually agreed by the Parties.
4.8
North American Stores Help Desk

⃰.
4.9
Electronic Signatures



* 


* 


4.10
Stores Hardware Break Fix

Gap shall pay the Charges set forth in Exhibit C (Pricing) Section C.2.1.2
(Service Catalog *). The Parties agree to work in good faith to update Exhibit
C.2.1.2 each calendar quarter. In the event that *.


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 11


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





4.11
Time and Materials Rates

(a)
*.

V.
RESOURCE UNITS AND MEASUREMENTS

5.1
Site Support – Corporate Campus, Remote Sites, Field Offices, Distribution
Centers

(c)
Supplier will invoice Gap * for charges associated with Sites as defined in this
Exhibit C, in accordance with the Annual Services Charge and Resource Unit
Baselines set forth in Table C.1.1.a (Charges – US & Canada Retained).

(1)
A Contract Change Request shall be executed to add or remove a Site.

5.2
Infrastructure Services

(a)
Services Components

(1)
Mainframe Services Resources

(A)
Host CPU Resources (MIPS)

Resource usage will be measured *. *. ARCs and RRCs apply to CPU resource usage
and will be charged based on the rates set forth in Table C.1.2.a (Charges – by
Country Retained).
(B)
Mainframe Storage

Resource usage for this category will be measured as ⃰. *. Resource usage for
storage will be measured, tracked and reported in partial RUs. The Mainframe
Storage Baseline in Table C.1.2.a (Charges – By Country
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 12


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Retained) reflects the agreed quantity of storage Resource Units included in the
ASC, set forth in Table C.1.2.a. (Charges – By Country Retained). ARCs and RRCs
apply to storage resource usage and will be charged based on the rates set forth
in Table C.1.2.a (Charges – By Country Retained). *.


5.3
Voice Minutes - Long Distance (store) - (*)

(a)
This Resource Unit is *.

5.4
External Switch Support

(a)
*.

5.5
Resource Unit Duplication

Supplier shall not include in the count of Resource Units to determine *. As an
example, *.


VI.
RESOURCE CATEGORIES AND MEASUREMENT METHODOLOGY

This Section VI provides an overview of the variances to the ASC and the
charging characteristics for each of the specific Resource Unit categories. The
charges related to the specific Resource Units set forth in this Exhibit C and
as described in the following subsections will detail: *.
6.1
Monthly ARC/RRC Adjustment – Retained Scope

Gap’s increased or decreased usage of the Resource Units above or below the
baselines for each category (or country) will be as provided for in the
Agreement and will be charged based on the pricing, as applicable, set forth in
Tables C.1.1.a and 1.2.a. After the completion of each * during the Term,
starting with the first * after the Initiation Date, Supplier will measure the
*. Based on these measurements, Supplier will calculate and invoice Charges or
Credits on a * basis in accordance with the Agreement and this Exhibit C.


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 13


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Supplier shall be responsible for recording all applicable Charges and Credits
due and for reflecting these amounts in the applicable invoice. Charges and
Credits shall be calculated using the rates applicable during *.
(b)
Resource Unit Adjustment

(1)
Following the Initiation Date, after the completion of each calendar * during
the Term, Supplier shall compare the quantity of RUs actually used during each
calendar month during the Term (“Actual Resource Unit Usage” or “Actual RU
Usage”) for each RU category with the Resource Unit Baseline set forth in
C.1.2.a (Charges – By Country Retained) for such RU category (which may include
a country specific baseline). *.

(2)
* 

(3)
An ARC would apply when * and would be calculated as shown below:

* 
(4)
A RRC would apply when * and would be calculated as shown below:

* 




VII.
INVOICING AND REPORTING

7.1    Supplier shall report on a * basis the actual individual usage and
associated Charges in each category of usage aggregated by country (if
applicable), and in total. Such reporting will include Resource Units.
VIII.
ANNUAL STRANDED COSTS REVIEW

Within * prior to the end of each Contract Year, or as otherwise arranged during
the Contract Year, *, Gap may request and Supplier shall provide a good faith
estimate of the Stranded Costs for an individual tower, or for multiple towers.
The estimate of Stranded Costs will include *.


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 14


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





IX.
TRANSITION FEES

9.1
The transition charges set forth in Table C.1.1.a and C.1.2.a (Charges – US &
Canada Retained) and (Charges – by Country Retained) fully compensate Supplier
for all transitional activities performed by Supplier and its Subcontractors in
the original 2006 transition (“Unrecovered Transition Costs”). *.



9.2
*.



9.3
Transition assistance requested by Gap related to Table C.1.1.b (Charges – US
and Canada Terminated) and Table C.1.2.b (Charges – By Country Terminated) *.

X.
TRAVEL

10.1
Supplier travel (including travel in connection with (a) the installation and
Maintenance of EUC Equipment (provided; however, such travel is not inconsistent
with Services to be provided to Remote and On Site Support Sites), and network
equipment; and (b) meetings related to a Project) is not billed to Gap unless *.

10.2
For Non Service Catalog Statements of Work, all travel must be approved in
advance and in writing by Gap. Approved travel in connection with a Non-Service
Catalog Item Statement of Work will be invoiced to Gap at actual expense.

XI.
COST OF LIVING ADJUSTMENT

For Terminated Scope, Mainframe Services, Unrecovered Transition Costs and N.A.
Stores Help Desk transition costs, for each Contract Year, and commencing on the
first date of the Contract Year’s month (i.e. March XX for 2013, and March 1st
for subsequent years), the actual CPI-U for December prior to the year for which
the COLA is being calculated (“Actual Inflation”) will be compared to the CPI-U
for December 2005 (the “Base Year Index”) to determine if the Actual Inflation
is greater than the Base Year Index (e.g., the December 2006 CPI-U and the Base
Year Index will be used to determine the COLA for the year 2007). 
For Retained Scope, for each Contract Year, and commencing on the first date of
the Contract Year’s month (i.e. March XX for 2013, and March 1st for subsequent
years), the actual CPI-U for December prior to the year for which the COLA is
being calculated (“Actual Inflation”) will be compared to the CPI-U for December
2012 (the “Base Year
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 15


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Index”) to determine if the Actual Inflation is greater than the Base Year Index
(e.g., the December 2013 CPI-U and the Base Year Index will be used to determine
the COLA for the year 2014). 


The portion of COLA that Supplier will invoice Gap will be determined according
to the following calculations:
(a)
The COLA Sensitivity Factor is *.

(b)
If Actual Inflation is equal to or less than the Base Year Index plus *
percentage point, then no COLA shall apply.

(c)
If Actual Inflation is equal to or less than the Base Year Index plus *
percentage points, then the COLA Factor shall be calculated by subtracting *
from the Actual Inflation and multiplying this result by the COLA Sensitivity
Factor. 

(d)
If Actual Inflation is greater than the Base Year Index plus * percentage
points, then the COLA Factor shall be calculated by dividing the Actual
Inflation by * and multiplying this result by the COLA Sensitivity Factor.

Example of Calculation


[gapcola.jpg]
For Services Performed in Europe:


United Kingdom:
Base charges for the Services that are used to calculate the Total Service
Charge may only be increased upon * prior written notice. No such increase shall
apply to any charging period which commences prior to the effective date of the
increase. Any decreased Charges announced by
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 16


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



IBM will be applied to the first charging period following the effective date of
the decrease specified in IBM's notice. Such increases shall be limited to (i)
*, and (ii) *. 
 
Ireland:
Base charges for the Services that are used to calculate the Total Service
Charge may only be increased upon * prior written notice. No such increase shall
apply to any charging period which commences prior to the effective date of the
increase. Any decreased Charges announced by IBM will be applied to the first
charging period following the effective date of the decrease specified in IBM's
notice. Such increases shall be limited to (i) *, and (ii) *.


France:
Base charges for the Services that are used to calculate the Total Service
Charge may only be increased upon * prior written notice. No such increase shall
apply to any Charging Period which commences prior to the effective date of the
increase. Any decreased Charges announced by IBM will be applied to the first
Charging Period following the effective date of the decrease specified in IBM's
notice. Such increases shall be limited to (i) *, and (ii) *.


The price of a service may be revised at the end of each contract year based on
a formula that takes into account the Syntec Index as follows:

*


XII.    NON-SERVICE CATALOG ITEMS, SERVICE CATALOG ITEMS
12.1
General

(A)
Supplier will charge Gap for Non-Service Catalog Items using available Resource
Unit prices as set forth in this Exhibit C if the Resource Unit prices available
are equivalent with the Services to be performed in a NSCI. Should an equivalent
Resource Unit price not exist, the Parties may agree to establish a new unit
price for the Service to be performed, or agree that Supplier will charge Gap
using *.

*.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 17


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







(B)
Service Catalog. Charges for any Service Catalog Item shall be included in Table
C.2.1.1 and Table C.2.1.2.



XIII.
FINANCIAL RESPONSIBILITY MATRIX

The Financial Responsibility Matrix, set forth in C.7.2 (Financial
Responsibility Matrix – Software), C.7.4 (Financial Responsibility Matrix –
Hardware), C.7.4.B (Financial Responsibility Matrix – Hardware Europe), and
C.7.5 (Financial Responsibility Matrix – Facilities) set forth the allocation of
financial and operational responsibilities between Gap and Supplier under the
Agreement. Gap and Supplier shall pay their respective financial obligations as
set forth in the Agreement.
XIV.
CONTRACT YEAR PERIOD

All charges in this Exhibit C are scheduled using columns entitled “Year 1, Year
2, Year 3” and so on through Year 12. Such titles shall be interpreted as
Contract Years (beginning March X, 2013 for Year 8, and beginning March 1 for
subsequent years), not calendar years, and so on (subject to leap year(s))
through Year 12), expiring February 28, 2018. Since the Agreement stipulates
that all Implementation Agreements shall be coterminous with the Agreement with
the exception of the initial Implementation Agreement, all other Implementation
Agreements will have a term less than one hundred and forty-four (144) months.
Regardless of the execution date of an Implementation Agreement, the charges
under each Implementation Agreement shall be invoiced beginning with the amounts
scheduled for month one (1). As a result of being coterminous with the
Agreement, any month(s) of an Implementation Agreement not realized shall have
the effect of eliminating the charges of the Out Months (i.e., eliminate charges
of such Implementation Agreement for month one hundred and forty-four (144)
first, month one hundred and forty-three (143) next, and so on), so as to make
such subsequent Implementation Agreement coterminous with the Agreement.









Exhibit C    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 18


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]























Exhibit D.1 – Gap Policies and Procedures


to


Second Amended and Restated Master Services Agreement


March 29, 2013














This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.










Exhibit D.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 1


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



General:


This Exhibit D.1 (Gap Policies and Procedures) to the Agreement incorporates by
reference the following Exhibits:


•
Exhibit D.5 (Gap Record Retention Policy)

•
Exhibit D.25 (Gap Work Procedures)



This Exhibit D.1 serves as a guide for the Policies and Procedures that the
Parties have developed and is not intended to conflict with the terms of the
Agreement.

Exhibit D.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 2


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Policies and Procedures Guide


Table of Contents


*
















































































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit D.1    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 3


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]













Exhibit D.2 – Governance


to

Second Amended and Restated Master Services Agreement


March 29, 2013














This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.










Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



1.
Introduction
2


1.1
Governance.
2


1.2
Precedence of Obligations.
2


1.3
Definitions.
2


2.
Roles and Responsibilities of Key Team Members
2


2.1
Gap Organization
2


2.2
Supplier Organization
3


3.
Committees and Teams
8


3.1
General Committee and Team Structure.
8


3.2
Executive Steering Committee.
8


3.3
Service Delivery Committees.
11


4.
Issue Escalation Procedures
13


4.1
General.
13


4.2
Notification.
14


4.3
Documentation.
14


4.4
Request for Assistance.
14


4.5
Escalation Order.
14


4.6
Issue Review.
15


5.
Multi-Vendor Governance Structure
15


6.
Documentation and Reporting
15


7.
Top to Top Reviews
15




Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



1.
Introduction

1.1    Governance.
This Exhibit D.2 (Governance) to the Agreement (this “Exhibit D.2”) sets out the
Governance structure for the Agreement (also depicted in the graphic provided as
Attachment A to this Exhibit D.2); the roles and responsibilities of both
Parties to maintain a working relationship; and the type, content and frequency
of the Agreement review meetings that will be held.


1.2
Precedence of Obligations.

The Parties acknowledge that certain obligations may be set forth in both this
Exhibit and elsewhere in the Agreement, and that in the event of a conflict,
such conflict shall be resolved in accordance with Section 46 (Interpretation of
Agreement) of the Agreement.


1.3
Definitions.

Capitalized terms used and not otherwise defined in this Exhibit D.2 have the
meanings given them in the Master Services Agreement dated as of the Reference
Date between Gap and Supplier (the “Agreement”).


2.
Roles and Responsibilities of Key Team Members

2.1    Gap Organization
(a)
Gap Infrastructure Partnership Executive.

(i)
Gap’s principal representative as described in Section 19.5 (Gap Infrastructure
Partnership Executive) of the Agreement.

(ii)
Primary responsibilities include:

(1)
Infrastructure services both retained and outsourced – strategies and delivery.

(A)
Maintain the needed linkage between the overall IT strategy and the state and
direction of the infrastructure.

(B)
Set direction for governing a multi-vendor outsourcing environment

(C)
In conjunction with Supplier, document and communicate the strategy broadly
within IT.

(2)
Gap Authorized User satisfaction and the value and health of the service
partnership.


Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 3


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(A)
Ongoing communications through reports, meetings and informal interactions with
Supplier.

(B)
The success of any actions (internal or external) needed to improve service
delivery.

(C)
Evaluation and recommendation of any changes to scope or Service Levels.

(D)
Continued scrutiny of the deal value to Gap and adjustments as needed.

(3)
Manage Supplier to deliver forward looking solutions that deliver continuous
improvements in cost and services meeting Gap’s needs.

(4)
Communications with IT LT (Leadership Team) on:

(A)
Infrastructure requirements.

(B)
The direction and state of the infrastructure.

(C)
Issues (internal or external) that are impacting service delivery.

(D)
The need for other IT teams to contribute to the objectives set forth in the
outsourcing deal (e.g. server consolidation).

(5)
Ultimate resolution of any issues that arise in service delivery that can not be
resolved at the lower levels and escalating to the CIO any issues they are
unable to resolve.

(6)
Communicate with business and IT executives in regards to potential issues or
past issues which arise that materially affect service delivery.

(7)
Financial management of Gap’s infrastructure for Gap Partnership Strategy and
Administration Leader.

(b)
Gap Partnership Strategy and Administration Leader

(i)
Gap Partnership Strategy and Administration Leader will be responsible for
Supplier delivery to the Agreement, the ongoing assessments and specific
adjustments to the Agreement’s scope or terms as the needs of the Gap change.

(ii)
Primary responsibilities include:


Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 4


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(1)
They will monitor and manage the Agreement:

(E)
With input from their team and Supplier reporting, maintaining current status of
the Agreement and assessment of how Supplier is delivering to the Agreement and
any issues related to Gap’s support for the Agreement.

(F)
Assessing and recommending changes in Services or Service Levels to better align
with Gap’s needs and changes in the environment.

(G)
Assessing and providing feedback on Supplier’s performance on interactions with
other vendors in the environment and performance against set Operating Level
Agreements

(H)
Presenting Supplier with detailed feedback on the delivery of Services to Gap
and working with suppliers on remediation plans to address any shortfalls.

(I)
Act as an intermediary escalation point for Supplier service delivery issues or
issues in Gap’s fulfilling its obligations.

(J)
Evaluating and recommending give-back and earn-back adjustments.

(K)
Allocating out any “bucket” hours.

(2)
Work with the Gap Infrastructure Partnership Executive to plot the course for
future services brought into scope and or removed from scope based on Supplier
performance, economics or changing business needs.

(3)
Facilitate that Supplier is well versed and operating in accordance with Gap’s
evolving business and IT strategies and priorities through regular
communications and Supplier briefings.

(c)
Gap Production and Engineering Delivery Leader

(i)
Gap Production and Engineering Delivery Leader is responsible for working with
Supplier to see that day-to-day production and engineering services being
delivered meet Gap’s business needs and that needed systems capacity is
available, optimizing installed and just-in-time capacity.

(ii)
Primary responsibilities include:


Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 5


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(1)
Work with the Gap Infrastructure Partnership Executive and other Gap IT teams,
establish overall strategies and priorities for production and engineering.

(2)
Through Gap’s retained subject matter experts:

(A)
Review and approve technology changes proposed by Supplier.

(B)    Recommend technology changes to meet Gap’s business needs or improve
infrastructure effectiveness.
(C)    Consult with Supplier and Gap retained IT teams on solution and service
delivery.
(3)
Communicate short and long term service and capacity needs to the corresponding
Supplier’s management team.

(4)
Act as an escalation point, as needed, within this scope of responsibility.

(5)
To facilitate the resolution of service delivery problems as needed.

(6)
To communicate business impacts to the business:

(A)
Senior business management for major issues.

(B)
Line staff and management for day-to-day issues (e.g. missed picks).

(7)
To facilitate the setting of service outage windows when needed by Supplier in
delivery of their responsibilities.

(8)
Assessment and recommendations of Service Level Agreement (SLA) delivery and
management.

(9)
Provide clarity when there are resource contentions (e.g. plans versus immediate
needs) and escalate for clarity and/or additional resource funding to their
management as needed.

(10)
Oversight of coordination between the application support organization and
Supplier’s service delivery team with respect to required escalations in:

(A)
Delivery of day-to-day service.

(B)
Execution of Gap approved Supplier initiative such as server consolidation.


Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 6


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(11)
Work with Supplier on potential changes in Service Levels.

(12)
Working with Supplier management on the longer term resource plans.

(d)    Gap Customer Service Delivery & Liaison Leader
(i)
Gap Customer Service Delivery & Liaison Leader will focus primarily on
management as service desk, engineering and integration components.

(ii)    Primary responsibilities include:
(1)
Define and maintain definitions of all Service Levels, which directly relate to
Authorized Users, and manage issues that result from service delivery problems.

(2)
Monitor the service desk so that it remains responsive to Gap unique needs.

(3)
Resolve escalated issues from users and now internal IT teams relying on
workstation engineering and integration.

(4)
Work with Supplier to see that Supplier has the right level of resources to meet
all Service Levels.

(5)
As needed facilitate activities between Supplier and other sources of technology
(e.g., workstation hardware and software)

(6)
Provide needed workstation hardware and software for Supplier to deliver
services.

2.2
Supplier Organization

(a)
Supplier Outsourcing Relationship Executive

(iii)
Supplier Outsourcing Relationship Executive has complete authority and
responsibility to deliver Services from Supplier to Gap.

(iv)
Primary responsibilities include:

(1)
Managing the overall relationship between Supplier and Gap.

(2)
The transition of the Agreement to operational status.

(3)
Monitoring fulfillment of Supplier obligations under the Agreement.


Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 7


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(4)
Working with Gap executives and business unit managers to align the delivery of
the Services with the strategic needs of Gap.

(5)
Working with Gap executives, Supplier’s organization and other vendors in the
environment to design, implement and manage Supplier performance and obligations
in a multi-vendor governance model

(6)
Informing Gap about new corporate capabilities and developments within
Supplier’s organization, and proposing ideas and solutions that will provide
ongoing benefit to Gap.

(17)
Responding, or confirming the response by Supplier’s subject matter experts, to
requests for strategic or relationship-wide questions or requests from Gap.

(b)
Supplier Delivery Partnership Executive

(i)
Supplier Delivery Partnership Executive will have primary business operating
performance responsibility for the account and managing the provision of the
Services such that delivery commitments and deliverables required under the
Agreement are provided to Gap. In addition, Supplier Delivery Partnership
Executive has the overall responsibility for the successful transition of the
Services.

(ii)
Primary responsibilities include:

(1)
Working with the Gap Customer Service Delivery and Liaison Leader to manage and
meet commitments, requirements and expectations.

(2)
Delivery of the Services as set forth in the Agreement.

(3)
Delivery of Supplier’s obligations in working with other vendors in the
environment

(4)
Serving as an escalation point for Gap related Service delivery matters
involving the various Supplier Service Delivery Managers.

(5)
Operational compliance with the Agreement and making sure that Supplier fulfills
its obligations under the Agreement.

(6)
Establishing and executing the account management disciplines, business
management processes, and associated reporting.

(7)
Identification and resolution of service delivery issues.


Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 8


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(8)
Aligning Supplier’s performance requirements as they relate to Gaps strategic
business planning (business and architecture, strategic options, business
assessment, business operating plans).

(9)
Staffing and leading Supplier management team and project staff.

(10)
Establishing a customer satisfaction survey for the account.

(11)
Establishing Supplier Benchmarking methodology in accordance with the Agreement.

(12)
Meeting the Service Levels and contractual commitments for the respective
Functional Service Area.

(13)
Staffing/maintaining Service delivery with the appropriate level of trained
personnel.

(14)
Forecasting resource requirements and managing resource requirements.

(15)
Supporting the long range IT plan.

(16)
Providing support to Gap in accordance with the Problem Management process.

(17)
Develop and provide Service Level reporting.

(18)
Introducing Supplier’s methodology on the account; modifying it to meet Gap
development standards and implementing this methodology on the account.

(19)
Constructing and managing monthly performance reporting.

(20)
Providing process ownership for Service delivery processes.

(c)
Supplier Project Office Manager

(i)
Supplier Project Office Manager will have primary responsibility for financial,
billing, contractual compliance and new business management functions.

(ii)
Primary responsibilities include:

(1)
Providing the monthly invoice and account billing and reporting functions.


Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 9


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(2)
Implementing and managing Supplier financial systems including time recording,
labor reporting, billing, budgeting, forecasting, and annual budget planning.

(3)
Providing financial reporting, including exception reporting to Gap, in
accordance with the Exhibit C (Fees and Resource Baselines) of the Agreement.

(4)
Providing management oversight and coordination to Supplier’s (including its
subcontractors and its third parties) with respect to contractual compliance.

(5)
Providing Supplier contract administration for contractual commitments to
facilitate fulfillment of Supplier deliverables.

3.
Committees and Teams

3.1
General Committee and Team Structure.

(a)
An Executive Steering Committee will be formed, consisting of both Gap and
Supplier executives, to provide business oversight and alignment of the long
range IT plan and Service delivery objectives. This committee will also direct
the Gap/Supplier relationship and assist the Gap Customer Service Delivery and
Liaison Leader and Supplier Delivery Partnership Executive in decisions that
directly affect this Agreement.

(b)
A Gap Customer Service Delivery and Liaison Leader and an Supplier Delivery
Partnership Executive will be appointed by the Parties to liaise with the
Executive Steering Committee and to monitor and resolve where possible any
issues raised by the Gap Service Manager(s) and Supplier Service Delivery
Manager(s).

(c)
The appropriate Gap Service Manager(s) and Supplier Service Delivery Manager(s)
will carry out the day-to-day coordination of Service delivery, and will include
other Gap representatives as required.

(d)
Gap and Supplier will jointly develop and implement agreed to performance
management and business assurance processes.

(e)
The performance management and business assurance processes and procedures will
be deployed at the designated Gap Sites, which will allow the stable start-up
and efficient delivery of the Services.

3.2
Executive Steering Committee.

(a)
The titles of the representatives serving on the initial Executive Steering
Committee are listed in this Section.


Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 10


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(b)
The Executive Steering Committee will have executive management responsibility
for the Agreement and for the relationship between the Parties.

(c)
Members. The Executive Steering Committee shall be chaired by the Gap Project
Executive and will be comprised as follows:

(i)
Gap Infrastructure Partnership Executive.

(ii)
Gap Customer Service Delivery and Liaison Leader.

(iii)
Supplier Outsourcing Relationship Executive.

(iv)
Supplier Delivery Partnership Executive.

(v)
Other Gap and Supplier personnel as required.

(d)
Key Responsibilities. The responsibilities of the Executive Steering Committee
include:

(i)
Business alignment between the Parties, analysis of Gap and Supplier business
plans, and oversight of new or modified Services during the Term.

(ii)
Developing strategic requirements and plans associated with the Services or New
Services during the Term.

(iii)
Agreeing to and periodically reviewing the authority of the committees and
makeup of the individual members of the Service Delivery Committee (discussed in
Section 3.3 (Service Delivery Committees) below).

(iv)
Resolving issues escalated by the Service Delivery Committee.

(v)
Approving changes to the Agreement.

(vi)
Operational, technical, financial, and general management oversight of the
Agreement.

(vii)
Managing risks and opportunities for improvement.

(viii)
Review of financial issues and performance.

(ix)
Approving the Service Delivery Committee reports and recommendations, including
review and/or approval of the following:

(1)
Review Service Level reports and modifications;

(2)
Review quality assurance measures;


Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 11


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(3)
Review of Critical Service Levels, Key Critical Service Levels and Key
Performance Indicators;

(4)
Review customer satisfaction surveys;

(5)
Review audit results; and

(6)
Review benchmarking results.

(e)
Reports

(i)
Minutes.

(f)
Meetings

(i)
The Executive Steering Committee will initially conduct quarterly meetings and
thereafter will change to time periods as agreed by the Parties. Either Party
shall have the right to prepare and distribute a written agenda at least
twenty-four (24) hours prior to the meeting. Supplier shall keep minutes of each
meeting and shall distribute the minutes to Gap within twenty-four (24) hours
after each meeting.

3.3
Service Delivery Committees.

(a)
The titles of the representatives serving on the initial Service Delivery
Committees are listed in this Section. There will be two (2) separate Service
Delivery Committees covering the following Functional Service Areas: (1) End
User Services, (2) Stores.

(b)
Members. The Service Delivery Committee will be comprised as follows:

(i)
Gap Service Manager(s).

(ii)
Gap capacity planners.

(iii)
Supplier Service Delivery Managers.

(iv)
Other Gap and Supplier personnel as required.

(c)
Authority. All members of the Service Delivery Committee shall be involved in:

(i)
Review and approval, where possible, of the short-term and long-term plans and
activities in regard to the delivery of the Services.

(ii)
Resolution of Service delivery problems.


Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 12


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(iii)
Upward notification of opportunities or issues that might result in the
addition, deletion, or modification of the Services, or the terms of the
Agreement, irrespective of the initiating Party.

(iv)
Agreement of local Service delivery initiatives, where approved by appropriate
level.

(d)
Key Responsibilities. The responsibilities and authorities of the Gap and
Supplier representatives will be determined and delegated in each case by the
Executive Committee and may include matters within the relevant region such as
the following:

(i)
Monitoring the delivery of Service.

(ii)
Monitoring, Key Performance Indicators and Critical Service Levels .

(iii)
Coordinating and communicating day-to-day Service delivery issues; addressing,
coordinating and prioritizing the issues affecting the provision of the
Services.

(iv)
Reviewing and escalating operational problems and issues in accordance with the
Policy and Procedures Manual, including follow-up reviews of root cause analysis
results.

(v)
Managing the efficient flow of documentation as required by the Agreement.

(vi)
Handling disputes within the authority of the Gap and Supplier representatives,
and referring others to the Executive Committee in accordance with the Section 4
(Issue Escalation Procedures) of this Exhibit D.2.

(vii)
Submitting issues concerning the relationship between the Parties to the
Executive Committee for its guidance and recommendations.

(viii)
Submitting reports as required and as defined in D.13 (Management Reports) to
the Executive Committee.

(ix)
Considering and approving, where possible, operational and technical changes in
accordance with the Change Control Procedure, as set forth in the Agreement.

(x)
Advising the Executive Committee of new opportunities and proposals.

(xi)
Reviewing recommendations and suggestions made by Gap representatives and
Supplier representatives relating to the Services and initiating appropriate
actions.


Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 13


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(xii)
Identifying issues that may have an impact outside the relevant Sites and
referring these to the Executive Committee and, as appropriate, to other Sites
or regions.

(xiii)
Reviewing, adjusting and reporting to the Executive Steering Committee the
following:

(1)
Service Levels performance;

(2)
Quality assurance measures;

(3)
Customer satisfaction surveys results;

(4)
Audit results; and

(5)
Benchmarking results.

(e)
Reports

(i)
Summary Executive Reports.

(ii)
Management Reports.

(iii)
Service Levels and Service delivery results (as required).

(iv)
Minutes.

(f)
Meetings. The Service Delivery Committee will meet (at a minimum) monthly, and
at other times as agreed between the Parties, to review:

(i)
Contract issues.

(ii)
Service delivery.

(iii)
Projects.

(iv)
Change Management.

(g)
Agenda. Either Party shall have the right to prepare and distribute a written
agenda at least twenty-four (24) hours prior to the meeting. Supplier shall keep
minutes of each meeting and shall distribute the minutes to Gap within
twenty-four (24) hours after each meeting.

4.
    Issue Escalation Procedures

4.1    General.
(a)
From time to time, issues will arise that cannot be resolved at the various
levels of management within the Gap and Supplier teams. These issues may arise
at a


Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 14


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



particular site/country, region or at the global level. These issues may involve
obligations of a Party, performance, commercial issues, personnel.
(b)
It is the intent of Gap and Supplier to resolve issues in an expeditious and
constructive way that reflects the concerns and commercial interests of each
Party. Both Parties’ primary objective and intent is to have issues resolved by
the appropriate levels of authority without the need for escalation. With this
in mind, the following steps are to be followed:

4.2
Notification.

Either Party may decide that escalation is desirable when resolution of an issue
appears unachievable at the current management level. At either Party’s request,
the Parties currently engaged in attempting to resolve the issue shall meet
again to attempt resolution of the issue prior to escalation to the next level.
In such case as the matter is unable to be resolved at this level, the Party
desiring escalation provides written notice of its intention to the member(s) of
the other Party currently involved in the dispute.


4.3
Documentation.

Both Parties will jointly develop a short briefing document that describes the
issue, relevant impact and positions of both Parties (“Statement of Issue for
Escalation”). In cases where the escalation reaches the senior corporate
executives identified in Section 5 (Top to Top Reviews) below, the
documentation, at a minimum, shall summarize the non-privileged relevant
information and background of the dispute, along with any appropriate
non-privileged supporting documentation, for their review.


4.4
Request for Assistance.

A meeting will be scheduled with appropriate individuals as described below
(phone or videoconference in most cases). The Statement of Issue for Escalation
will be sent in advance to the participants. This meeting shall be scheduled
when the Parties involved at the current level conclude in good faith that
amicable resolution through continued negotiation of the matter does not appear
likely or thirty (30) days after the notification, per Section 4.2
(notification) above, is provided.


4.5
Escalation Order.

It is the intention of Gap and Supplier that issues are escalated for review and
resolution to the next level of management as follows:


(a)
Supplier Service Delivery Manager(s) with the appropriate Gap governance team
member(s).

(b)
The Gap Customer Service Delivery and Liaison Leader and Supplier Delivery
Partnership Executive.


Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 15


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





(c)
The Gap Infrastructure Partnership Executive and Supplier Outsourcing
Relationship Executive.

4.6
Issue Review.

Following review and resolution the decision shall be documented and returned to
both Parties. Formal proceedings for the resolution of a dispute which is unable
to be resolved by the Parties as set forth in this Exhibit D.2 will be addressed
as set forth in Section 31 (Internal Dispute Resolution) of the Agreement.
5.
Multi-vendor Governance Structure

•
To ensure that all vendors in the environment work together to support the
overall business objective of this outsourcing initiative, Gap will lead the
development of a multi-vendor governance structure

•
Supplier has responsibility to

◦
Participate in establishing the multi-vendor governance structure

◦
Jointly (Gap, IBM and other vendors) develop a set of operating level agreements
that establish rules of engagement and performance expectations between the
parties

◦
Collaborate with Gap and other vendors to address issues that impact multiple
parties

◦
Participate in governance meetings that Gap will setup

6.
Documentation and Reporting



•
IBM will provide reports in accordance with Exhibit D.13 – Management Reports.



•
Gap may request custom reports for which there will be no charge unless both of
the following applies; i) the report cannot be generated by the tools available
from either IBM or Gap, and, ii) the report takes more than 4 hours to generate.
If a one-time report is needed to as part of the management of an Incident or
Problem, including preventing the occurrence or reoccurrence of an Incident of
Problem in the future, then such a report will be provided to Gap at no charge.
Should a custom report meet the requirements of (i) and (ii) of this paragraph,
then IBM will work with Gap in good faith to (a) evaluate the effort on IBM”s
part to produce the requested custom report(s) (b) discuss the additional cost
to IBM to produce the requested custom report(s), if any, and (c) automate the
requested custom report(s) to meet Gap’s on-going needs.

•



7.
Top to Top Reviews

In addition to any other meetings associated with the Gap/Supplier relationship,
the Parties shall facilitate several senior executive meetings annually. There
are two categories of meetings, overall relationship, and technology.



Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 16


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



(a)
At least quarterly, the Gap CIO and appropriate senior technical business
executives will meet to discuss trends and opportunities in technology. The
technology reviews shall be conducted in person, however, due to the nature of
the briefing, the location of the briefings will be coordinated and agreed upon
at the time that the agenda for the specific meeting is established.

(b)
Twice in every calendar year (or more frequently, as may be agreed by the
Parties), the relevant senior executive (i.e, CxOs) of the Parties and subject
matter experts, as agreed by the Parties, will meet at a time and place
designated by the Parties



(c)
The Gap Infrastructure Partnership Executive and Supplier Outsourcing
Relationship Executive shall facilitate the logistics and scheduling of these
meetings.






Exhibit D.2    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 17


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]













Exhibit D.3 – Projects
to
Second Amended and Restated Master Services Agreement








This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.




Exhibit D.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



I.
BUSINESS-AS-USUAL (“BAU”)

(a)
Together with the definition of Services, the Functional Service Area Statements
of Work, identify activities that (1) are an inherent, necessary, or a customary
part of the day-to-day Services (“Business as Usual” or “BAU”); (2) are included
in the Annual Services Charge and related applicable adjustments and (3) are
included in Exhibit C per event pricing tables.

(b)
However, the Parties anticipate that from time to time there will be work
efforts that will arise for which additional guidance may be needed to
differentiate between the status of such work as either BAU, or a Non-Service
Catalog Item.

(c)
Typically, BAU has some or all of the following characteristics:

(1)
*;

(2)
*;

(3)
*;

(4)
*;

(5)
*; and/or

(6)
*.

(d)
Some examples of activities that are BAU and those that are not:



BAU
Not BAU
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 













__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit D.3    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 1 of 2

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]























Exhibit D.5 – Gap Record Retention Policy


to


Second Amended and Restated Master Services Agreement


March 29, 2013
















This document contains confidential and proprietary information of The Gap, Inc.
and Supplier. Except with the express prior written permission of The Gap, Inc.
and Supplier, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.










Exhibit D.5    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



1.
GENERAL

1.1
Record Retention. This Exhibit D.5 (Gap Record Retention Policy) of the Second
Amended and Restated Master Services Agreement dated as of March X, 2013 between
Gap and Supplier (the “Agreement”) sets forth the record retention policies and
procedures that Supplier shall comply with during the Term with respect to the
Services, unless expressly provided otherwise in the Agreement or the Statements
of Work.

1.2    Section References. Unless otherwise specified, Section references in
this Exhibit D.5 refer to the Sections of this Exhibit D.5.
1.3    Definitions. Capitalized terms used and not otherwise defined in this
Exhibit have the meanings given them in the Agreement.
2.
RECORD RETENTION POLICY

 
Gap’s business records are Gap’s assets and must be retained or destroyed in
compliance with the applicable records retention schedules in Gap’s Records
Management Policy. In accordance with this policy, in the event of litigation or
a government investigation, relevant records must be retained and preserved.


Gap's Records Management Program is the policy and procedure for managing all
domestic Gap’s records, inactive and active, regardless of media or format. This
includes electronic and audio files, hard copy documents, photographs, microfilm
and records in other formats. All such records are the property of Gap, and Gap
retains the right to review and establish disposition of all records.


Supplier will maintain, review and update a records management program to comply
with Gap’s requirements regularly and in the ordinary course of business.
Supplier will ensure that its policy also remains in compliance with all
applicable regulations and statutes and to exercise reasonable judgment and
prudence in determining the disposition of such records.


The following are the Gap’s policies on key retention issues:


Email
Email is maintained for * months.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





Exhibit D.5    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 1


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Employee Transfer or Termination
Upon termination, Supplier employees must return all Gap’s records to Gap. This
includes both paper and electronic records.


Records Stored On-Site
All records maintained on-site at Gap facilities should adhere to the retention
periods set forth in the retention schedule.


Types of Retention Hold Orders: *
When the retention period has expired, the record will be destroyed, subject to
approval by the Gap records retention advisory committee and records
coordinator.


* 
Records with a * comment in the schedule may be relevant to assessment of *. All
such records should be retained until the completion of the * for the * year to
which the document pertains, even if longer than the retention period in the
schedule. If you are uncertain about the appropriate retention period of a
record you maintain with an * comment, contact Gap’s Records Management.


* 
Records with an * comment in the schedule may be relevant to assessment of * and
should be retained until the completion of *, even if longer than the retention
period in the schedule. If you are uncertain about the appropriate retention
period of a record you maintain with an * comment, contact Gap’s Records
Management.


* 
Records with a * comment in the schedule may be relevant to * and should be
retained until the completion of any *, even if longer than the retention period
in the schedule. If you are uncertain about the appropriate retention period of
a record you maintain with a * comment, contact Gap’s Records Management.


* 
Records with a * comment in the schedule may be further evaluated for permanent
retention in the * before destruction at the discretion of the *. If you are
uncertain about the appropriate retention period of a record you maintain with
an * comment, contact Gap’s Records Management.
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit D.5    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 2


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]







3.
IT RECORD RETENTION



Supplier will comply with the record retention guidelines outlined in the
attached file (CCG-IT.pdf) provided that the Supplier shall return all retained
records in accordance with Section 36.6 (Return of Proprietary or Confidential
Information) of the Agreement, at the expiration or termination of the Agreement
in order to permit Gap to maintain compliance to the attached file.
* 


* 


* 
__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.





























































Exhibit D.5    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 3


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





















Exhibit D.13 – Management Reports


to



Second Amended and Restated Master Services Agreement


March 29, 2013




This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.






Exhibit D.13    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 1


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



1.
GENERAL

1.1    Management Reports. This Exhibit D.13 (Management Reports) of the Second
Revised and Amended Master Services Agreement dated as of March X, 2013 between
Gap and Supplier (the “Agreement”) sets forth the standard management reports
that Supplier will provide with respect to the Services during the Term, unless
expressly provided otherwise in the Agreement or the Statements of Work. This
Exhibit D.13 may be updated during the Term with the approval of Gap and
Supplier.
1.2     Section References. Unless otherwise specified, Section references in
this Exhibit D.13 refer to the Sections of this Exhibit D.13.
1.3    Definitions. Capitalized terms used and not otherwise defined in this
Exhibit D.13 have the meanings given them in the Agreement.
2.
TABLE OF STANDARD HARD COPY IT MANAGEMENT REPORTS

The Table below is the list of reports to be provided to Gap.
Category
Report Name
 
-    
Risk Matrix
Enumeration of Key Risks Associated with Service Delivery
-    Risk, Mitigation Strategy, Action Plan, Owner
RU Consumption Monthly Report
Cumulative statistics from contract start through reporting month.
-    
 
Actual consumption compared to baselines for each RU broken out by US and Canada


SLA/SLO Monthly Report
Cumulative statistics from current contract year through reporting month.
Actual performance compared to Service Level’s
Aged Invoice Report
Monthly Invoice Amounts (Fixed / Variable)
- Aged Invoices
- Log of Open Billing Disputes, Status and Age of Disputes
 
 
 
 
Variable Resource Utilization Report
Monthly Summary of Additional Authorized Hours/FTEs (NSCI in addition to Section
26.2 (Non-Service Catalog Item Pricing) of the Agreement)
- by Request Number, Project Name, Skill and Hours Utilized
 
 
Sales Tax Inquiries
IBM will respond to a sales tax inquiry upon request by Gap.
 
 
Customer Satisfaction-
Monthly Performance Against Ongoing Customer Satisfaction Measurements
(“Set-Mets” in annual customer survey)
Contract Changes
Monthly Summary of Contract Amendment
- Requested, Approved, Denied, Total Closed
 
 
Open Proposal Report
 - NSCI and New Service weekly proposal activity report including:
•- Proposals submitted, status, Gap and IBM owners




Exhibit D.13    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 2


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



3.
TABLE OF STANDARD MANAGEMENT REPORTS PROVIDED ONLINE

Report names and samples are illustrative of current reports and report
packages. The standard reports as presented in the Service Connect portal will
be available to end users. All reports are monthly (except as noted) using a
13-month rolling view.
Category
Report Name
IBM Help Desk ACD Measurements (Hourly, Daily, Weekly, Monthly)
1. Abandoned Call Rate Daily
2. Abandoned Rate Hourly
3. Average Call Duration
4. Average Call Out Duration
5. Average Call Service Time Daily
6. Average Call Wait Time Daily
7. Average Hold Time Hourly
8. Average Time to Abandon Daily
9. Average Wait Time Hourly
10. Percent of Calls Answered in Acceptable Range Daily
11. Status Calls Avoided
12. Total Calls Abandoned Hourly
13. Total Calls Abandoned Daily
14. Total Calls Answered Daily
15. Total Calls Answered Hourly
16. Total Calls Received Daily
17. Total Calls Received Hourly
18. Total Calls Service Time Daily
19. Total Incoming Talk Time Daily
20. Total Outgoing Calls Daily
21. Total Outgoing Calls Hourly
22. Total Outgoing Talk Time Daily








Mainframe Performance & Capacity Reports (Applicable until Mainframe Termination
Date)
1. MVS CPU Box Utilization
2. MVS CPU LPAR Usage by Service Class
3. MVS CPU LPAR Usage by Workload
4. MVS DASD Capacity Monthly
5. MVS Tape Capacity Monthly
6. VM CPU Box Utilization
7. VM CPU LPAR Usage


End User IMAC Reports
1. IMAC Records Approaching SLAs
2. IMAC Records Exceeding SLAs
3. IMAC Records Approaching Threshold for Held Status
4. IMAC Records Exceeding Threshold for Held Status
5. IMAC Coordinator Not Assigned
6. Task Resource Not Assigned
7. Perform Task Complete and Tracking Task Incomplete
8. IMAC Group Performance Summary from MM/DD/YYYY to MM/DD/YYYY
9. IMAC Assignee Performance Summary from MM/DD/YYYY to MM/DD/YYYY
10. Active IMAC Records as of MM/DD/YYYY to MM/DD/YYYY
11. Aged IMAC Record Report -Greater Than 10 Days
12.All Tasks Complete Record Not Closed






Exhibit D.13    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 3


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Category
Report Name
 
 
Service Level Reports
Contractual Service Levels
Telecommunication and Voice Services Provider Reports
1. IBM will continue to provide these in the same format they are provided as of
the Reference Date.


Network Threshold & Exception Reports (over & under-utilized resources)
1. WAN Interface Utilization Average
2. WAN Circuit - Discards
3. WAN Circuit - Errors





4.    Gap may request custom reports for which there will be no charge unless
both of the following applies; i) the report cannot be generated by the tools
available from either IBM or Gap, and, ii) the report takes more than 4 hours to
generate. If a one-time report is needed to as part of the management of an
Incident or Problem, including preventing the occurrence or reoccurrence of an
Incident of Problem in the future, then such a report will be provided to Gap at
no charge. Should a custom report meet the requirements of (i) and (ii) of this
paragraph, then IBM will work with Gap in good faith to (a) evaluate the effort
on IBM”s part to produce the requested custom report(s) (b) discuss the
additional cost to IBM to produce the requested custom report(s), if any, and
(c) automate the requested custom report(s) to meet Gap’s on-going needs.







Exhibit D.13    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 4


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]















Exhibit D.16 - Gap Equipment


to


Second Amended and Restated Master Services Agreement




Dated: March 29, 2013








This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.














Exhibit D.16    Gap, Inc. / IBM Confidential and Proprietary Information
Second Amended and Restated Master Services Agreement

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit D.16
Gap Equipment
This Exhibit D.16 (Gap Equipment) is an exhibit to the Second Revised and
Amended Master Services Agreement dated as of March X, 2013 between Gap and
Supplier (the “Agreement”), shall supersede all previous versions of Exhibit
D.16 and shall be effective as of March X, 2013.


Table D-16.a: On-Warranty Corporate Workstations
Type
Make
Model
Current Qty
Warranty Service End Date
* 
Laptop
* 
* 
* 
* 
Laptop
* 
* 
* 
* 
Laptop
* 
* 
* 
* 
Laptop
* 
* 
* 
* 
Laptop
* 
* 
* 
* 
Laptop
* 
* 
* 
* 
Laptop
* 
* 
* 
* 
Laptop
* 
* 
* 
* 
Desktop
* 
* 
* 
* 
Desktop
* 
* 
* 
* 
Desktop
* 
* 
* 
* 
Desktop
* 
* 
* 
* 
Laptop
* 
* 
* 
* 
Desktop
* 
* 
* 
* 
Desktop
* 
* 
* 
* 
Laptop
* 
* 
* 
* 
Desktop
* 
* 
* 
* 
Desktop
* 
* 
* 
* 
Desktop
* 
* 
* 
* 
Desktop
* 
* 
* 
* 
Laptop
* 
* 
* 
* 
Laptop
* 
* 
* 
* 
Laptop
* 
* 
* 
* 
Laptop
* 
* 
* 
* 
Laptop
* 
* 
* 
* 
Laptop
* 
* 
* 



Table D16.b: Off-Warranty Workstations as of Reference Date
Workstation
Make
Model
Desktop
* 
* 
Desktop
* 
* 
Desktop
* 
* 
Desktop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.
Exhibit D.16    Gap, Inc. / IBM Confidential and Proprietary Information    Page
2    
Second Amended and Restated Master Services Agreement
Page 2

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Desktop
 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Laptop
* 
* 
Desktop
* 
* 
Desktop
* 
* 
Desktop
* 
* 
Desktop
* 
* 
Desktop
* 
* 
Desktop
* 
* 
Desktop
* 
* 
 
 
* 
 
 
* 
 
 
* 
 
 
* 
 
 
* 
 
* 
* 
 
* 
* 
 
* 
* 
 
* 
* 
 
 
* 
 
 
* 
Desktop
* 
* 
Desktop
* 
* 








__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.
Exhibit D.16    Gap, Inc. / IBM Confidential and Proprietary Information    Page
3    
Second Amended and Restated Master Services Agreement
Page 3

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Table D.16.c: Distribution Center Devices
Table D.16.c (1): Distribution Center Devices (Computer)
Type
Category
Estimated Count
Support
Laptop/Desktops
PC
* 
* 
PC
PC
* 
* 
Monitor
Warehouse Device
* 
* 
 
PC
* 
* 
Computer Total
 
* 
* 



Table D.16.c (2): Distribution Center Devices (Timeclock)
Type
Category
Estimated Count
Support
Timeclock
Warehouse Device
* 
* 
Timeclock Total
 
* 
* 



Table D.16.c (3): Distribution Center Devices (Terminal HW)
Type
Category
Estimated Count
Support
* 
Warehouse Device
* 
* 
* 
Warehouse Device
* 
* 
* 
Warehouse Device
* 
* 
* 
Warehouse Device
* 
* 
Laser Printers
Warehouse Device
* 
* 
Phones (wired and wireless)
Warehouse Device
* 
* 
Terminal HW Total
 
* 
* 



Table D.16.c (4): Distribution Center Devices (RF/Wireless)
Type
Category
Estimated Count
Support
* 
Warehouse Device
* 
* 
* 
Warehouse Device
* 
* 
* 
Warehouse Device
* 
* 
RF/Wireless Total
 
* 
* 



Table D.16.c (5): Distribution Center Devices (Miscellaneous Devices)
Type
Category
Estimated Count
Support
Various Misc. Devices †
Warehouse Device
* 
* 
Misc. Device Total
 
* 
* 

† Shall mean the following devices: *.



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.
Exhibit D.16    Gap, Inc. / IBM Confidential and Proprietary Information    Page
4    
Second Amended and Restated Master Services Agreement
Page 4

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Table D.16.d: Covered Machines
(as referenced in Exhibit A.3 (Stores SOW) of the Agreement, Attachment A (POS
Services)


Machine Type & Model
Device Type Description
 
 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 

(1) Hardware maintenance is not covered by a Resource Unit and is separately
billable.





__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.
Exhibit D.16    Gap, Inc. / IBM Confidential and Proprietary Information    Page
5    
Second Amended and Restated Master Services Agreement
Page 5

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*

(1) Hardware maintenance is not covered by a Resource Unit and is separately
billable.
Table D.16.e: Gap Equipment – Store Maintenance Services
(as referenced in Exhibit A.3 (Stores SOW) of the Agreement, Attachment A
(Maintenance Services)
Table D.16 (e) (1) Symbol MC 9090
Part Number
Description
* 
* 
* 
* 
* 
* 



Table D.16.(f): Gap Equipment – European (UK, France, Ireland) Store Services
(as referenced in Exhibit A.3.a (European Stores Maintenance SOW) of the
Agreement
UK Store Equipment
* 
* 
Type
Part
Description
Qty
Comment
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
 
* 
* 
 
* 
 
* 
* 
 
* 
 
* 
* 
 
* 
 
* 
* 
 
* 
* 
* 
* 
 
* 
 
* 
* 
 
* 
 
* 
* 
 
* 
 
* 
* 
 
* 
 
* 
* 
 
* 
* 
* 
* 
 
 
* 
* 
* 
* 


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.
Exhibit D.16    Gap, Inc. / IBM Confidential and Proprietary Information    Page
6    
Second Amended and Restated Master Services Agreement
Page 6

--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
 
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
 
* 
* 
 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
 
* 
* 
 
* 
 
* 
* 
 
* 
 
* 
* 
 
* 
 
* 
* 
 
* 
* 
* 
* 
 
* 
 
* 
* 
 
* 
 
* 
* 
 
* 
 
* 
* 
 
* 
 
* 
* 
 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit D.16    Gap, Inc. / IBM Confidential and Proprietary Information
Second Amended and Restated Master Services Agreement
Page 7



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
 
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
 
* 
* 
 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
* 
* 
* 
 



France Store Equipment
* 
Type
Description
Qty
Comment
* 
* 
* 
 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
 
* 
* 
* 


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit D.16    Gap, Inc. / IBM Confidential and Proprietary Information
Second Amended and Restated Master Services Agreement
Page 8



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit D.16    Gap, Inc. / IBM Confidential and Proprietary Information
Second Amended and Restated Master Services Agreement
Page 9



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 



Ireland Store Equipment
Type
 
Model
Description
QTY
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
 
* 
* 
 
* 
* 
 
* 
* 
 
* 
* 
 
* 
* 
 
* 
Type
 
Model
Description
QTY
* 
* 
 
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 


__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit D.16    Gap, Inc. / IBM Confidential and Proprietary Information
Second Amended and Restated Master Services Agreement
Page 10



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
 
* 
* 



Table D.16.g: Gap Equipment –
IBM Branded Machines Covered by Depot Services
Store Time Clocks
(as referenced in Exhibit A.3 (Stores SOW) of the Agreement, Attachment A
(Maintenance Services)






Hardware
Product ID
Equipment Type
(Stores, DC or Stores/DC)
Warranty Period (Months)
Service Received (Maintenance Services, Depot Services, Both or None)
* 
* 
* 
* 
* 










__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit D.16    Gap, Inc. / IBM Confidential and Proprietary Information
Second Amended and Restated Master Services Agreement
Page 11



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]























Exhibit D.17 - Gap Sites
to

Second Amended and Restated Master Services Agreement




March 29, 2013
This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.





Note: Due to regular store openings and closings, the Store Site list is a
working list and will be updated initially at the Initiation Date, and then
monthly during the Term.



Gap/IBM Confidential and Proprietary Information
Second Amended and Restated Master Services Agreement







--------------------------------------------------------------------------------

Exhibit D-17 – Corporate EUS



Type
Type of End User Support Provided
Site Name
Address
* 
* 
* 
* 
* 
* 
* 
* 
 
 
 
 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
 
 
 
 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
 
 
 
 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
 
 
 
 
* 
* 
* 
* 
 
 
 
 
* 
* 
* 
* 
* 
* 
* 
* 




* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
1 of 1

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
MDF LAB - Mission Bay
USA
550 Terry Francois St.
San Francisco
CA
94158
* 
* 
MDF LAB-Mission Bay
USA
550 Terry Francois St.
San Francisco
CA
94158
* 
* 
MDF LAB-Mission Bay
USA
550 Terry Francois St.
San Francisco
CA
94159
* 
* 
QA LAB-Mission Bay
USA
550 Terry Francois St.
San Francisco
CA
94158
* 
* 
QA LAB-Mission Bay
USA
550 Terry Francois St.
San Francisco
CA
94158
* 
* 
QA LAB-Mission Bay
USA
550 Terry Francois St.
San Francisco
CA
94158
* 
* 
QA LAB-Mission Bay
USA
550 Terry Francois St.
San Francisco
CA
94158
* 
* 
QA LAB-Mission Bay
USA
550 Terry Francois St.
San Francisco
CA
94158
* 
* 
QA LAB-Mission Bay
USA
550 Terry Francois St.
San Francisco
CA
94158
* 
* 
QA LAB-Mission Bay
USA
550 Terry Francois St.
San Francisco
CA
94158
* 
* 
QA LAB-Mission Bay
USA
550 Terry Francois St.
San Francisco
CA
94158
* 
* 
QA LAB-Mission Bay
USA
550 Terry Francois St.
San Francisco
CA
94158
* 
* 
Eng LAB-Mission Bay
USA
550 Terry Francois St.
San Francisco
CA
94158
* 
* 
QA LAB - Mission Bay
USA
550 Terry Francois St.
San Francisco
CA
94158
* 
* 
QA LAB
USA
550 Terry Francois St.
San Francisco
CA
94158
* 
* 
Gap
USA
3251 20th Avenue
San Francisco
CA
94132
* 
* 
Gap
USA
165 Stanford Shopping Center
Palo Alto
CA
94304
* 
* 
Gap
USA
925 Blossom Hill Road
San Jose
CA
95123
* 
* 
Gap/Kids/Baby
USA
315B Sun Valley Mall
Concord
CA
94520
* 
* 
Gap/Kids
USA
2017 Newpark Mall
Newark
CA
94560
* 
* 
Gap/Kids/Baby
USA
2133 Stoneridge Mall
Pleasanton
CA
94588
* 
* 
Gap
USA
160 Santa Rosa Plaza
Santa Rosa
CA
95401
* 
* 
Gap/Body
USA
286 Hillsdale Mall
San Mateo
CA
94403
* 
* 
Gap/Kids/Baby
USA
1213 Pacific Avenue
Santa Cruz
CA
95060
* 
* 
Gap/Kids/Baby
USA
2855 Stevens Creek Blvd
Santa Clara
CA
95050
* 
* 
Gap/Kids/Baby
USA
2159 Chestnut
San Francisco
CA
94123
* 
* 
Gap
USA
1294-96 Burlingame Avenue
Burlingame
CA
94010
* 
* 
Gap
USA
3 Embarcadero Center
San Francisco
CA
94111
* 
* 
Gap/Kids
USA
6000 Northgate Mall
San Rafael
CA
94903
* 
* 
Gap
USA
3229-33 Lakeshore Avenue
Oakland
CA
94610
* 
* 
Gap/Body
USA
35 University Ave.
Los Gatos
CA
95030
* 
* 
Gap/Body
USA
1554 Redwood Hwy
Corte Madera
CA
94925
* 
* 
Gap/Kids/Baby
USA
890 Market Street
San Francisco
CA
94102
* 
* 
Gap
USA
615 Del Monte Center
Monterey
CA
93940
* 
* 
Gap
USA
3401 Dale Road
Modesto
CA
95356
* 
* 
Gap Full Concept
USA
5690 Bay St., Bldg. #
Emeryville
CA
94608
* 
* 
Gap/Kids
USA
544 Northridge Mall
Salinas
CA
93906
* 
* 
Gap/Kids/Baby
USA
1931 Wilshire Blvd
Santa Monica
CA
90403
* 
* 
Gap/Kids/Baby
USA
3525 Carson St.
Torrance
CA
90503
* 
* 
Gap/Kids
USA
1025 Westminster Mall sp#1069-1070
Westminster
CA
92683
* 
* 
Gap
USA
3333 Bristol Street
Costa Mesa
CA
92626
* 
* 
Gap/Kids
USA
9301 Tampa Avenue
Northridge
CA
91324
* 
* 
Gap
USA
1158 Glendale Galleria
Glendale
CA
91210
* 
* 
Gap
USA
1065 Brea Mall Way
Brea
CA
92821


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
2 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap
USA
240 West Hillcrest Drive
Thousand Oaks
CA
91360
* 
* 
Gap
USA
#40 Lakewood Center Mall
Lakewood
CA
90712
* 
* 
Gap/Body
USA
27000 Crown Valley Parkway
Mission Viejo
CA
92691
* 
* 
Gap
USA
6600 Topanga Canyon
Canoga Park
CA
91303
* 
* 
Gap
USA
400 S. Baldwin Ave
Arcadia
CA
91006
* 
* 
Gap
USA
1749 Montebello Town Center, D9
Montebello
CA
90640
* 
* 
Gap
USA
1815 Hawthorne Blvd.
Redondo Beach
CA
90278
* 
* 
Gap
USA
2800 North Main
Santa Ana
CA
92701
* 
* 
Gap
USA
10250 Santa Monica Blvd
Los Angeles
CA
90067
* 
* 
Gap
USA
370 N. Beverly Drive
Beverly Hills
CA
90210
* 
* 
Gap
USA
14006 Riverside Drive
Sherman Oaks
CA
91428
* 
* 
Gap
USA
5025 Second Street
Long Beach
CA
90803
* 
* 
Gap
USA
615 Paseo Nuevo
Santa Barbara
CA
93101
* 
* 
Gap/Kids
USA
24201 W.Valencia Blvd
Santa Clarita(Valencia)
CA
91355
* 
* 
Gap/Kids/Baby
USA
61 West Colorado Blvd
Pasadena
CA
91105
* 
* 
Gap/Kids
USA
18681 Main Street
Huntington Beach
CA
92648
* 
* 
Gap/Kids
USA
879 Higuera Street
San Luis Obispo
CA
93401
* 
* 
Gap
USA
12169 Ventura Blvd
Studio City
CA
91604
* 
* 
Gap/Kids/Baby
USA
220 Los Cerritos Center
Cerritos
CA
90703
* 
* 
Gap/Kids
USA
3200 Sepulveda Blvd
Manhattan Beach
CA
90266
* 
* 
Gap
USA
2701 Ming Ave Space #B-1
Bakersfield
CA
93304
* 
* 
Gap/Kids/Baby
USA
1355 Third Street
Santa Monica
CA
90401
* 
* 
Gap Full Concept
USA
6301 W. 3rd Street
Los Angeles
CA
90036
* 
* 
Gap/Kids
USA
550 Deep Valley Dr. # sp# 111
Rolling Hills Estates
CA
90274
* 
* 
Gap/Kids
USA
3301-1East Main Street Ste 1260
Ventura
CA
93003
* 
* 
Gap/Kids
USA
6801 Hollywood Blvd.
Hollywood
CA
90028
* 
* 
Gap/Body/Kids
USA
8011 Pacific Coast Highway
Newport Beach
CA
92660
* 
* 
Gap
USA
4505 La Jolla Village Drive
San Diego
CA
92112
* 
* 
Gap
USA
7007 Friars Rd. - Suite 234
San Diego
CA
92108
* 
* 
Gap/Kids
USA
2525 El Camino Ral, Sp. 271
Carlsbad
CA
92008
* 
* 
Gap Full Concept
USA
302 Horton Plaza
San Diego
CA
92101
* 
* 
Gap/Body
USA
200 East Via Rancho Pkwy
Escondido
CA
92025
* 
* 
Gap
USA
7847 Girard Avenue
La Jolla
CA
92037
* 
* 
Gap
USA
72840 Highway 111 Space #137
Palm Desert
CA
92260
* 
* 
Gap/Kids/Baby
USA
40820 Winchester Rd Sp# 1330 &1340
Temecula
CA
92591
* 
* 
Gap/Kids/Baby
USA
5085 Westheimer
Houston
TX
77056
* 
* 
Gap/Kids
USA
900 Gessner Road, Suite 360
Houston
TX
77024
* 
* 
Gap Full Concept
USA
1069 Baybrook Mall Drive,
Friendswood
TX
77546
* 
* 
Gap/Kids/Baby
USA
20131 Hwy 59 #1342
Humble
TX
77338
* 
* 
Gap/Kids/Baby
USA
6225 Kirby #AOG
Houston
TX
77005
* 
* 
Gap/Kids/Baby
USA
1201 Lake Woodlands Dr #1042
The Woodlands
TX
77380
* 
* 
Gap
USA
12850 Memorial, Sp 13A or 1350
Houston
TX
71024
* 
* 
Gap/Kids
USA
1977 West Gray St.
Houston
TX
77019
* 
* 
Gap
USA
5462 FM 1960 West
Houston
TX
77069


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
3 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap/Kids/Baby
USA
6155 Eastex Fwy
Beaumont
TX
77706
* 
* 
Gap/Kids
USA
564 West Prien Lake Rd. Sp#B08A
Lake Charles
LA
70601
* 
* 
Gap
USA
10287 East Shelby Drive
Collierville
TN
38017
* 
* 
Gap
USA
3000 East Highland
Jonesboro
AR
72404
* 
* 
Gap Full Concept
USA
9000 Hudson Road
Woodbury
MN
55125
* 
* 
Gap Full Concept
USA
17370 Hall Road
Clinton Township
MI
48038
* 
* 
Gap Full Concept
USA
3216 North Broadway Avenue
Chicago
IL
60657
* 
* 
Gap/Kids
USA
318 Hawthorne Center
Vernon Hills
IL
60061
* 
* 
Gap/Body/Kids
USA
1324 Northbrook Court
Northbrook
IL
60062
* 
* 
Gap Full Concept
USA
436 Orland Square Space #H-6
Orland Park
IL
60462
* 
* 
Gap
USA
432 Oakbrook Center
Oakbrook
IL
60521
* 
* 
Gap
USA
244 Yorktown Center
Lombard
IL
60148
* 
* 
Gap/Body
USA
2288 Fox Valley Center
Aurora
IL
60505
* 
* 
Gap
USA
Woodfield Mall Space #E123
Schaumburg
IL
60172
* 
* 
Gap
USA
2150 Southlake Mall AU 528
Merrillville
IN
46410
* 
* 
Old Navy
USA
4131 Harlem Avenue
Norridge
IL
60634
* 
* 
Gap/Kids/Baby
USA
3155 N. Lincoln Avenue
Chicago
IL
60657
* 
* 
Gap/Body
USA
275 Old Orchard Center Suite 5A
Skokie
IL
60077
* 
* 
Gap
USA
225 Main Street
Naperville
IL
60540
* 
* 
Gap/Kids/Baby
USA
435 North Harlem Ave.
Chicago
IL
60302
* 
* 
Gap/Kids
USA
3333 West Touhy Ave
Lincolnwood
IL
60712
* 
* 
Gap Outlet
USA
2778 North Milwaukee Ave
Chicago
IL
60647
* 
* 
Gap/Kids/Baby
USA
1706 Sherman Street
Evanston
IL
60201
* 
* 
Gap Full Concept
USA
555 N.Michigan
Chicago
IL
60611
* 
* 
Gap/Kids/Baby
USA
301 South Naperville Road
Wheaton
IL
60187
* 
* 
Gap/Kids/Baby
USA
925 Green Bay Road #137
Hubbard Woods
IL
60093
* 
* 
Gap
USA
935 W. North Ave.
Chicago
IL
60614
* 
* 
Gap Full Concept
USA
2000 North Neil Street
Champaign
IL
61820
* 
* 
Gap
USA
20530 North Rand Rd. Sp.#140
Deer Park
IL
60010
* 
* 
Gap/Kids
USA
7501 W Cermak Rd
North Riverside
IL
60546
* 
* 
Gap/Kids
USA
214 Commons Drive
Geneva
IL
60134
* 
* 
Gap
USA
6801 Northlake Mall Drive
Charlotte
NC
28216
* 
* 
Gap/Kids/Baby
USA
1139 South Main St
Walnut Creek
CA
94596
* 
* 
Gap
USA
109 S. Robertson
Los Angeles
CA
90048
* 
* 
Gap
USA
528 Broadway
New York
NY
10012
* 
* 
GAP
USA
6842 Main St.
Wilmington
NC
28405
* 
* 
GAP
USA
15279 N. Scottsdale Rd. Bldg B Suite 110
Scottsdale
AZ
85254
* 
* 
Gapkids
USA
15279 N. Scottsdale Rd. Bldg B Suite105
Scottsdale
AZ
85254
* 
* 
Gap/Body
USA
100 Exton Square Space 252
Exton
PA
19341
* 
* 
Gap
USA
2000 Route 38
Cherry Hill
NJ
8034
* 
* 
Gap/Kids/Baby
USA
1200 Baltimore Pike
Springfield
PA
19064
* 
* 
Gap
USA
2300 East Lincoln Hwy
Langhorne
PA
19047
* 
* 
Gap
USA
1750 Deptford Center Road
Woodbury
NJ
8096
* 
* 
Gap
USA
707 Neshaminy Mall Sp 619
Bensalem
PA
19020


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
4 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap
USA
711 Park City Center
Lancaster
PA
17604
* 
* 
Gap/Kids/Baby
USA
140 Leigh Valley Mall
Whitehall
PA
18052
* 
* 
Gap
USA
400 Route 38
moorestown
NJ
8057
* 
* 
Gap
USA
226 Montgomery Mall
North Wales
PA
19454
* 
* 
Gap
USA
3849 South Delsea Dr. SP C4
Vineland
NJ
8360
* 
* 
Gap
USA
318 Christiana Mall
Newark
DE
19702
* 
* 
Gap
USA
1665 State Hill Road
Reading
PA
19610
* 
* 
Gap/Kids/Baby
USA
312 Goddard Blvd
King of Prussia
PA
19406
* 
* 
Gap/Kids/Baby
USA
126 Palmer Park Mall
Easton
PA
18045
* 
* 
Gap
USA
100 Coulter Avenue
Ardmore
PA
19003
* 
* 
Gap/Kids/Baby
USA
(1510 Walnut)
Philadelphia
PA
19102
* 
* 
Gap
USA
132-134 East Lancaster Avenue
Wayne
PA
19087
* 
* 
Gap
USA
3535 US Route One #110
Princeton
NJ
8540
* 
* 
Gap/Kids/Baby
USA
4403 Black Horse Pike, Sp. #260
Mays Landing
NJ
8330
* 
* 
Gap
USA
3423 Walnut Street
Philadelphia
PA
19104
* 
* 
Gap
USA
17-25 South Main Street #137
Doysletown
PA
18901
* 
* 
Gap
USA
549 Wilmington-Westchester Pike
Glen Mills
PA
19342
* 
* 
Gap/Kids/Baby
USA
100 Viewmont Mall
Scranton
PA
18508
* 
* 
Gap/Kids/Baby
USA
300 Route 73 Suite # N-326 & O-326
Marlton
NJ
8053
* 
* 
Gap
USA
8500 Essington Ave., Terminal BC
Philadelphia
PA
19153
* 
* 
Gap/Kids
USA
2510 Chemical Road
Plymouth Meeting
PA
19462
* 
* 
Gap
USA
60 West Road
Newtown
PA
18940
* 
* 
Gap Full Concept
USA
375 Route 202/206
Bridgewater
NJ
8807
* 
* 
Gap
USA
1976 So. Randall Rd.
Algonquin
IL
60102
* 
* 
Gap
USA
15900 La Cantera Pkwy
San Antonio
TX
78256
* 
* 
Gap
USA
260 18th Street
Atlanta
GA
30363
* 
* 
Gap
USA
4711 River City Dr.
Jacksonville
FL
32246
* 
* 
Gap
USA
10300 Forest Hill Blvd.
West Palm Beach
FL
33414
* 
* 
Gap
USA
7455 Corporate Blvd.
Baton Rouge
LA
70809
* 
* 
Gap
USA
7321 NW 86th Terrace
Kansas City
MO
64153
* 
* 
Gap
USA
7244 Bonfils Lane
Lakewood
CO
80226
* 
* 
Gap Full Concept
USA
1350 Scenic Highway 124 North
Snellville
GA
30078
* 
* 
Gap
USA
300 Route 206 so. Street of Chester
Chester
NJ
7930
* 
* 
Gap
USA
112 Eisenhower Parkway #1007
Livingston
NJ
7039
* 
* 
Gap
USA
2655 Richmond Avenue #138
Staten Island
NY
10314
* 
* 
Gap/Kids/Baby
USA
5265 Kings Plaza
Brooklyn
NY
11234
* 
* 
Gap
USA
90-15 Queens Blvd #H401
Elmhurst
NY
11373
* 
* 
Gap/Kids/Baby
USA
405 Paramus Park
Paramus
NJ
7652
* 
* 
Gap
USA
210 Woodbridge Center
Woodbridge
NJ
7095
* 
* 
Gap
USA
734 Lexington Ave
New York
NY
10022
* 
* 
Gap/Kids/Baby
USA
33 Mall Walk
Yonkers
NY
10704
* 
* 
Gap/Body/Kids
USA
630 Old Country Rd.
Garden City
NY
11530
* 
* 
Gap
USA
180 STATE ROUTE 35 & 36 S
Eatontown
NJ
7724
* 
* 
Gap/Body
USA
3555 Long Beach Rd
Oceanside
NY
11572


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
5 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap/Kids
USA
160-5 Route 110
Huntington Station
NY
11746
* 
* 
Gap/Body
USA
1 Garden State Plaza
Paramus
NJ
7652
* 
* 
Gap Outlet
USA
2701 Bergen Mall
Paramus
NJ
7652
* 
* 
Gap/Kids/Baby
USA
491 Menlo Park Mall
Edison
NJ
8837
* 
* 
Gap
USA
154 Smith Haven Mall
Lake Grove
NY
11755
* 
* 
Gap Full Concept
USA
69-39 Austin Street
Forest Hills
NY
11375
* 
* 
Gap/Kids/Baby
USA
2101-2109 86th Street
Brooklyn
NY
11214
* 
* 
Gap
USA
1200 Morris Turnpike, D129
Short Hills
NJ
7078
* 
* 
Gap Full Concept
USA
1400 Willowbrook Mall
Wayne
NJ
7470
* 
* 
Gap/Kids/Baby
USA
501 Route 17 South
Paramus
NJ
7652
* 
* 
Gap/Kids/Baby
USA
250 West 57th Street
New York
NY
10019
* 
* 
Gap/Kids
USA
142 Westwood Avenue
Westwood
NJ
7675
* 
* 
Gap Full Concept
USA
60 West 34th Street
New York
NY
10001
* 
* 
Gap Full Concept
USA
122 Fifth Ave.
New York
NY
10011
* 
* 
Gap
USA
750 Broadway
New York
NY
10003
* 
* 
Old Navy
USA
839-114 New York Avenue
Huntington
NY
11743
* 
* 
Gap/Body/Kids
USA
403 South Oyster Bay Road
Plainview
NY
11803
* 
* 
Gap/Body
USA
650 Lee Blvd,
Yorktown Heights
NY
10598
* 
* 
Gap
USA
11 Fulton Market
New York
NY
10038
* 
* 
Gap/Kids/Baby
USA
696 White Plains Road
Scarsdale
NY
10583
* 
* 
Gap
USA
235 East Ridgewood Avenue
Ridgewood
NJ
7450
* 
* 
Gap/Kids/Baby
USA
2001 South Road #A-113
Poughkeepsie
NY
12601
* 
* 
Gap/Kids/Baby
USA
380 Riverside Square
Hackensack
NJ
7601
* 
* 
Gap/Kids/Baby
USA
591 Route 35 North
Shrewsbury
NJ
7701
* 
* 
Gap
USA
7014 E. Camelback Rd.
Scottsdale
AZ
85028
* 
* 
Gap/Kids
USA
7131 West Ray Road, Suite 29 & 30
Chandler
AZ
85226
* 
* 
Gap Full Concept
USA
3667 Las Vegas Blvd. S. Suite 290
Las Vegas
NV
89109
* 
* 
Gap Full Concept
USA
3111 Chandler Blvd suite 2154
Chandler
AZ
85226
* 
* 
Gap Full Concept
USA
1055 South Rampart Blvd.
Las Vegas
NV
89145
* 
* 
Gap/Kids/Baby
USA
650 Legacy Place, bldg b
Dedham
MA
2026
* 
* 
Old Navy
USA
4246 St. Michaels Dr.
Texarkana
TX
75503
* 
* 
Old Navy
USA
2130 Hwy 35 S
Holmdel
NJ
7733
* 
* 
Old Navy
USA
5201 W. War Memorial Dr.
Peoria
IL
61615
* 
* 
Old Navy
USA
119 Tucker (per landlord)
Lafayette
LA
70503
* 
* 
Old Navy
Canada
3100 Howard Ave
Windsor
ON
N8B3Y8
* 
* 
Old Navy
USA
43 Middlesex Turnpike
Burlington
MA
1803
* 
* 
Old Navy
USA
1055 East Baseline Rd
Gilbert
AZ
85233
* 
* 
Old Navy
Canada
13150 137th Ave
Edmonton
AB
T5L 2Z6
* 
* 
Gap
USA
5957 Skypond Drive
Loveland
CO
80538
* 
* 
Gap Body
USA
5135 W. Alablama
Houston
TX
77056
* 
* 
Gap Body
USA
1151 Galleria Blvd,m #229
Roseville
CA
95678
* 
* 
Gap/Kids/Baby
USA
232 Chesterfield Mall
Chesterfield
MO
63017
* 
* 
Gap
USA
1178 St Louis Galleria
St. Louis
MO
63117
* 
* 
Gap
USA
2300 Bernadette, Space #330
Columbia
MO
65203


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
6 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap
USA
1961 Chain Bridge Rd
McLean
VA
22101
* 
* 
Gap/Kids/Baby
USA
5430 Wisconson Ave
Chevy Chase
MD
20815
* 
* 
Gap/Kids/Baby
USA
7101 Democracy Blvd #2486
Bethesda
MD
20817
* 
* 
Gap
USA
1120 Conneticut Avenue Northwest
Washington
DC
20036
* 
* 
Gap
USA
1600 East Rio Road
Charlottesville
VA
22901
* 
* 
Gap
USA
12558 N Main St
Rancho Cucamonga
CA
91739
* 
* 
Gap
USA
11750 Fair Oaks Blvd.
Fairfax
VA
22033
* 
* 
Gap
USA
5080 Riverside Drive
Macon
GA
31210
* 
* 
Old Navy
USA
7483 Greenbelt Road
Greenbelt
MD
20770
* 
* 
Gap/Body
USA
1258 Wisconsin Avenue Northwest
Washington
DC
20007
* 
* 
Gap Outlet
USA
622 King Street
Alexandria
VA
22314
* 
* 
Gap/Kids/Baby
USA
11924 Market Street
Reston
VA
20190
* 
* 
Gap/Kids
USA
1100 South Hayes Street #D-5 ground level
Arlington
VA
22202
* 
* 
Gap/Kids/Baby
USA
21100 Dulles Town Circle
Sterling
VA
20166
* 
* 
Gap/Kids/Baby Outlet
USA
29300 Hempstead Road
Cypress
TX
77433
* 
* 
BR Outlet
USA
29300 Hempstead Road
Cypress
TX
77433
* 
* 
Gap Outlet
USA
941 Factory Stores Drive
Napa
CA
94558
* 
* 
Kids/Baby Outlet
USA
495 Prime Outlets Blvd.
Hagerstown
MD
21740
* 
* 
BR Outlet
USA
2200 Petaluma Blvd. North
Petaluma
CA
94952
* 
* 
Gap Outlet
USA
93 W Campbell Road
Schenectady
NY
12306
* 
* 
Gap Outlet
USA
1801 SW Wanamaker Road
Topeka
KS
66604
* 
* 
BR Outlet
USA
2990 Paragon Outlets Drive
Livermore
CA
94551
* 
* 
Gap Outlet
USA
3002 Paragon Outlets Drive
Livermore
CA
94551
* 
* 
Gap Outlet
USA
5001 Sargeant Road
Sioux City
IA
51106
* 
* 
BR Outlet
USA
2200 Tanger Blvd.
Gonzales
LA
70737
* 
* 
Gap Outlet
USA
1350 Scheels Drive
Sparks
NV
89434
* 
* 
BR Outlet
USA
1350 Scheels Drive
Sparks
NV
89434
* 
* 
Gap Kids/Baby
USA
6205 S. Main St.
Aurora
CO
80016
* 
* 
Gap Outlet
USA
7630 West Reno Ave Suite 200
Oklahoma City
OK
73128
* 
* 
Gap Outlet
USA
100 Citadel Drive, #591
Commerce
CA
90040
* 
* 
Gap Outlet
USA
131 Premium Outlet Dr
Monroe
OH
45050
* 
* 
BR Outlet
USA
131 Premium Outlet Dr
Monroe
OH
45050
* 
* 
BR Outlet
Canada
8180 11th Street SE
Calgary
AB
T2H 3B5
* 
* 
BR Outlet
USA
13000 FOLSOM BLVD
Folsom
CA
95630
* 
* 
BR Outlet
USA
6800 N. 95th Ave
Glendale
AZ
85305
* 
* 
GAP
Canada
40 Kingston Road East
Ajax
ON
L1z1E9
* 
* 
BR Outlet
USA
7707 South Plaza Center Dr.
West Jordan
UT
84084
* 
* 
BR Outlet
USA
70 Worcester Providence TPK Suite 627
MILLBURY
MA
1527
* 
* 
 
USA
419 S. Oyster Bay Road
Plainview
NY
Plainview
* 
* 
BR Outlet
Canada
110 Donna Dr unit D001
Sudbury
ON
P3B 4K6
* 
* 
Gap Outlet
Canada
28 Pinebush Rd, Sp 102
Cambridge
ON
N1R 8K5
* 
* 
Gap Outlet
Canada
1900 Eglinton Ave East, Unit B12
Scarborough
ON
M1L 2L9
* 
* 
BR Outlet
Canada
1718 Preston Ave. N.
Saskatoon
SK
S7N 4Y1
* 
* 
Gap/Kids/Baby
USA
4802 Valley View Blvd.NW, Sp#LB75, LB80
Roanoke
VA
24012


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
7 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap
USA
2501 West Memorial Road
Oklahoma City
OK
73134
* 
* 
Gap
USA
1901 Northwest Expressway Sp 1094
Oklahoma City
OK
73118
* 
* 
Gap/Kids
USA
3301 West Main Street
Norman
OK
73072
* 
* 
Gap Full Concept
USA
7021 South Memorial
Tulsa
OK
74133
* 
* 
Gap/Kids
USA
4107 South Yale (relo415,405,403)
Tulsa
OK
74135
* 
* 
Gap/Kids
USA
1934 Utica Square
Tulsa
OK
74114
* 
* 
Gap Outlet
USA
1515 Route 22 West
Watchung
NJ
7069
* 
* 
Gap Full Concept
USA
424 West 47th Street
Kansas City
MO
64112
* 
* 
Gap/Body
USA
2132 North Rock Road
Wichita
KS
67206
* 
* 
Gap/Body
USA
4860 West 119th St., Sp. #620
Leawood
KS
66211
* 
* 
Gap/Kids
USA
643 Massachusetts
Lawrence
KS
66044
* 
* 
Gap/Kids
USA
100 Manhatten Town Center
Manhatten
KS
66502
* 
* 
Gap/Kids/Baby
USA
10000 California Street
Omaha
NE
68114
* 
* 
Gap
USA
11800 W Broad Street, 1600
Richmond
VA
23233
* 
* 
Gap
USA
1950 Northern Blvd space B
Manhasset
NY
11030
* 
* 
BR Outlet
Canada
2412 Autoroute Chomedey West
Laval
QC
H7X 4G8
* 
* 
Gap Outlet
Canada
3120 Boulevard de la Gare
Vaudreuil
QC
J7V 0J5
* 
* 
BR Outlet
USA
910 Lifestyle Street
Manteca
CA
95337
* 
* 
BR Outlet
USA
83 Outlet Square
Hershey
PA
17033
* 
* 
BR Outlet
USA
11910 Carmel Mountain Rd
San Diego
CA
92128
* 
* 
Gap/Kids/Baby
USA
4400 Ashford/Dunwoody, 2222-2224
Atlanta
GA
30311
* 
* 
Gap
USA
3393 Peachtree NE Space 3044 & 3045
Atlanta
GA
30326
* 
* 
Gap
USA
400 Ernest Barrett Pkwy #162
Kennesaw
GA
30144
* 
* 
Gap Full Concept
USA
1082 North Point Circle
Alpharetta
GA
30202
* 
* 
Gap Full Concept
USA
4475 Roswell Road
Marietta
GA
30062
* 
* 
Gap/Kids/Baby
USA
3333 Buford Drive Sp. 1090
Buford
GA
30519
* 
* 
Gap/Kids/Baby
USA
6588 Douglas Blvd suite 2090
Douglasville
GA
30135
* 
* 
Gap/Kids/Baby
USA
3700 Atlanta Highway
Athens
GA
30606
* 
* 
Gap
USA
214 City Circle
Peachtree
GA
30269
* 
* 
Gap/Kids/Baby
USA
10300 Little Paxtunt #
Columbia
MD
21044
* 
* 
Gap/Kids/Baby
USA
1408 Annapolis Mall #1408
Annapolis
MD
21401
* 
* 
Gap/Kids
USA
8200 Perry Hall Blvd #2053
Baltimore
MD
21236
* 
* 
Gap
USA
200 East Pratt Street (3091)
Baltimore
MD
21202
* 
* 
Gap
USA
5500 Buckeystown Pike
Frederick
MD
21703
* 
* 
Gap
USA
2300 North Salisbury Blvd
Salisbury
MD
21801
* 
* 
Gap/Body/Kids
USA
825 Dulany Valley
Towson
MD
21204
* 
* 
Gap/Kids/Baby
USA
11301 Rockville Pike
Kensington
MD
20895
* 
* 
Gap Outlet
USA
1944 N. Dixie Ave.
Elizabethtown
KY
42701
* 
* 
BR Outlet
USA
438 Arena Hub Plaza
Wilkes Barre
PA
18702
* 
* 
BR Outlet
USA
4630 Factory Stores Blvd. A160
Myrtle Beach
SC
29579
* 
* 
BR Outlet
USA
6501 E. Lloyd Expressway
Evansville
IN
47715
* 
* 
BR Outlet
Canada
1555 Talbot Rd.
LaSalle
ON
N9H 242
* 
* 
BR Outlet
USA
5885 Gulf Freeway
Texas City
TX
 
* 
* 
BR Outlet
USA
20 City Blvd. W St1 601
Orange
CA
92868


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
8 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap
USA
8687 N Cen.Exprwy
Dallas
TX
75225
* 
* 
Gap Full Concept
USA
4800 Hulen Street
Fort Worth
TX
76132
* 
* 
Gap/Kids
USA
6001 West Waco Drive Space 19
Waco
TX
76710
* 
* 
Gap/Kids
USA
13250 Dallas Parkway
Dallas
TX
75240
* 
* 
Gap
USA
5350 West Lovers Lane
Dallas
TX
75229
* 
* 
Gap
USA
2401 South Stemmons Freeway Space 2632
Lewisville
TX
75067
* 
* 
Gap Full Concept
USA
1900 Preston Road
Plano
TX
75093
* 
* 
Gap/Kids/Baby
USA
3811 South Cooper
Arlington
TX
76015
* 
* 
Gap/Body
USA
6002 Slide Road
Lubbock
TX
79414
* 
* 
Gap
USA
10720 Preston Road #100
Dallas
TX
75230
* 
* 
Gap/Kids/Baby
USA
7701 W. Interstate 40
Amarillo
TX
79121
* 
* 
Gap/Kids/Baby
USA
167& 177 Grand Avenue
Southlake
TX
76092
* 
* 
Gap/Kids/Baby
USA
49 Central Mall Space 48 & 49
Texarkana
TX
75503
* 
* 
Gap
USA
7601 N. Mac Arthur Blvd.
Irving
TX
75063
* 
* 
Gap/Body
USA
2200 South 10th Street Sp. F6C
McAllen
TX
78503
* 
* 
Gap Full Concept
USA
8202 Highway 121
Frisco
TX
75034
* 
* 
Gap/Body
USA
3701 Mckinney Ave
Dallas
TX
75204
* 
* 
Gap
USA
2370 N.Expressway, Sp# 10,20,30,35,40
Brownsville
TX
78526
* 
* 
Gap Full Concept
USA
1101 Melboume Road Sp. 3042
Hurst
TX
76053
* 
* 
Gap/Kids
USA
1500 North Collins Street
Arlington
TX
76011
* 
* 
Gap/Body
USA
5331 E.Mockingbird Lane
Dallas
TX
75206
* 
* 
Gap
USA
2009 Burnsville Center
Burnsville
MN
55306
* 
* 
Gap/Kids
USA
8251 Flying Cloud Dr.
Eden Prairie
MN
55344
* 
* 
Gap
USA
1016 Rosedale Center,
Roseville
MN
55113
* 
* 
Gap
USA
12325 Wayzata Blvd space 2365
Minnetonka
MN
55343
* 
* 
Gap
USA
1114 Southdale Center
Edina
MN
55435
* 
* 
Gap
USA
110 S. Boulevard
Bloomington
MN
55425
* 
* 
Gap/Kids/Baby
USA
80 South Eighth Street
Minneapolis
MN
55402
* 
* 
Gap
USA
3902 13th Avenue South West
Fargo
ND
58103
* 
* 
Gap/Kids
USA
4201 West Division St space # E-17
St. Cloud
MN
56301
* 
* 
Gap/Kids
USA
333 Apache Mall #411
Rochester
MN
55902
* 
* 
Gap/Kids
USA
2800 Columbia Rd
Grand Forks
ND
58201
* 
* 
Gap
USA
2200 North Maple Ave Space 462
Rapid City
SD
57701
* 
* 
BR Outlet
USA
601 Wabash Street
Michigan City
IN
46360
* 
* 
BR Outlet
USA
10949 Parallel Parkway
Kansas City
KS
66111
* 
* 
Gap Outlet
USA
1769 94th Drive
Vero Beach
FL
32966
* 
* 
Gap Outlet
USA
10949 Parallel Parkway
Kansas City
KS
66111
* 
* 
BR Outlet
USA
4401 North Interstate 35
Round Rock
TX
78664
* 
* 
Gap Outlet
USA
4401 North Interstate 35
Round Rock
TX
78664
* 
* 
BR Outlet
USA
Traffic Street & I-20
Bossier
LA
71111
* 
* 
Gap Outlet
USA
3001 S. Washburn
Oshkosh
WI
54904
* 
* 
Kids/Baby Outlet
Puerto Rico
135 Prime Outlet Blvd.
Barceloneta
PR
617
* 
* 
BR Outlet
USA
622 West Linmar Lane
Johnson Creek
WI
53038
* 
* 
Gap Outlet
USA
100 New River Road
Christianburg
VA
24073


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
9 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap Outlet
USA
240 Boardwalk Blvd
Bossier City
LA
71111
* 
* 
BabyGap Outlet
USA
One Premium Outlet Blvd.
Wrenthan
MA
2093
* 
* 
BabyGap Outlet
USA
5620 Paseo Del Norte
Carlsbad
CA
92008
* 
* 
Gap Outlet
USA
14500 W Colfax Aveue
Lakewood
CO
80401-3228
* 
* 
Gap Outlet
USA
5715 Richmond Road
Williamsburg
VA
23188
* 
* 
Gap/Kids/Baby
USA
4502 S. Steele Ste. 909&415
Tacoma
WA
98409
* 
* 
Gap/Kids
USA
546 Northgate Mall
Seattle
WA
98125
* 
* 
Gap/Kids/Baby
USA
1048 Southcenter Mall
Tukwila
WA
98188
* 
* 
Gap
USA
625 Black Lake Blvd SW
Olympia
WA
98502
* 
* 
Gap Full Concept
USA
1530 Fifth Ave.
Seattle
WA
98101
* 
* 
Gap
USA
3000 184th Street Southwest Room 546
Lynnwood
WA
98037
* 
* 
Gap
USA
183 Bellevue Square
Bellevue
WA
98004
* 
* 
Gap/Kids
USA
10315 S.Silverdale NW Sp.E-8
Silverdale
WA
98383
* 
* 
Gap/Kids
USA
One Bellis Fair Parkway #354
Bellingham
WA
98226
* 
* 
Gap/Kids/Baby
USA
4625 27th Ave N.E.
Seattle
WA
98105
* 
* 
Gap
USA
16428 North East 74th Street
Redmond
WA
98052
* 
* 
Gap/Kids
USA
320 W. 25th Avenue, Sp. E26A
Anchorage
AK
99508
* 
* 
Gap
USA
800 East Dimond Blvd., Suite 184
Anchorage
AK
99507
* 
* 
BR Outlet
USA
131- E Nut Tree Road
Vacaville
CA
95687
* 
* 
BR Outlet
USA
681 Leavesley
Gilroy
CA
95020
* 
* 
Kids/Baby Outlet
USA
1911 Leesburg Grove City Road
Grove City
PA
16127
* 
* 
BR Outlet
USA
11800 Factory Shops Blvd.
Huntley
IL
60142
* 
* 
Gap Outlet
USA
8228 Vineland Avenue
Orlando
FL
32821
* 
* 
BR Outlet
USA
227 Blue River Parkway
Silverthorne
CO
80498
* 
* 
Gap Outlet
USA
4742 Baldwin Road
Auburn Hills
MI
48326
* 
* 
Gap Outlet
USA
5555 St. Louis Blvd
Hazelwood
MO
63042
* 
* 
Gap Outlet
USA
403-405 Outlet Center Dr.
Queenstown
MD
21658
* 
* 
BR Outlet
USA
403-405 Outlet Center Dr.
Queenstown
MD
21658
* 
* 
BR Outlet
USA
14500 W. Colfax Avenue
Lakewood
CO
80401
* 
* 
BR Outlet
USA
20A Killingsworth Turnpike
Clinton
CT
6413
* 
* 
Kids/Baby Outlet
USA
6415 Labeaux Ave, NE
Albertville
MN
55301
* 
* 
Old Navy
USA
2990 Cook Rd
West Branch
MI
48661
* 
* 
BR Outlet
USA
48650 Seminole Drive
Cabazon
CA
92230
* 
* 
BR Outlet
USA
1 Premium Outlet Blvd
Tinton Falls
NJ
7753
* 
* 
Gap Outlet
USA
1 Premium Outlet Blvd.
Tinton Falls
NJ
7753
* 
* 
BR Outlet
USA
1000 Stanley K. Tanger Drive
Locust Grove
GA
30248
* 
* 
BR Outlet
USA
7630 West Reno Ave Suite 260
Oklahoma City
OK
73128
* 
* 
Gap Outlet
USA
6200 Grand River Blvd East, Sp 402
Leeds
AL
35094
* 
* 
BR Outlet
USA
6200 Grand River Blvd East, Sp 238
Leeds
AL
35094
* 
* 
BR Outlet
USA
Paragon Outlets @ Grand Prarie
Grand Prarie
TX
75052
* 
* 
BR Outlet
Canada
5950 Rodeo Drive, Sp 2B
Mississauga
ON
L5R 3V6
* 
* 
BR Outlet
USA
7400 Las Vegas Blvd. So space 411.
Las Vegas
NV
89123
* 
* 
BR Outlet
USA
421 S. Fork Ave. SW Suite C&D
NorthBend
WA
98045
* 
* 
Gap Outlet
USA
6800 North 95 Ave
Glendale
AZ
85305


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
10 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap Outlet
USA
4635 Factory Stores Blvd. A105
Myrtle Beach
SC
29579
* 
* 
Gap Outlet
Canada
900 Dufferin St.
Toronto
ON
M6H 4A9
* 
* 
Gap
USA
27482 Novi Road C-243
Novi
MI
48377
* 
* 
Gap/Kids
USA
280 Briarwood Circle
Ann Arbor
MI
48108
* 
* 
Gap
USA
2203 S. Promenade Blvd.
Rogers
AR
72758
* 
* 
Gap/Kids
USA
30825 Orchard Lake Rd
Farmington Hills
MI
48018
* 
* 
Gap
USA
37604 6 Mile Road
Livonia
MI
48152
* 
* 
Gap
USA
2800 W. Big Beaver Rd space U203 temp
Troy
MI
48084
* 
* 
Gap/Kids/Baby
USA
232 North Adams
Rochester
MI
48309
* 
* 
BR Outlet
USA
1407 Retherford Street
Tulare
CA
93274
* 
* 
Gap Outlet
USA
210 Gasser Road
Baraboo
WI
53913
* 
* 
BR Outlet
USA
210 Gasser Road
Baraboo
WI
53913
* 
* 
BR Outlet
USA
4840 Tanger Outlet Blvd.
Charleston
SC
29401
* 
* 
Gap Outlet
USA
4840 Tanger Outlet Blvd.
Charleston
SC
29401
* 
* 
Old Navy
USA
4840 Tanger Outlet Blvd
North Charleston
SC
29418
* 
* 
BabyGap Outlet
USA
1650 Premium Outlet Blvd
Aurora
IL
60504
* 
* 
BR Outlet
USA
549 S. Chillicothe Rd
Aurora
OH
44202
* 
* 
Gap Outlet
USA
39 Outlet Square
Hershey
PA
17033
* 
* 
Gap
USA
5001 Monroe st. #1750
Toledo
OH
43623
* 
* 
Gap
USA
2400 Elida Rd. Sp.#420-A
Lima
OH
45805
* 
* 
BR Outlet
USA
1 Bergen Town Center space 33
Paramus
NJ
7652
* 
* 
BR Outlet
Canada
15735 Croydon Drive, C108
Surrey
BC
V3S 2L5
* 
* 
BR Outlet
USA
300 Tanger
Branson
MO
65616
* 
* 
BR Outlet
USA
11401 NW 12th Street
Miami
FL
33172
* 
* 
BR Outlet
USA
3700 N. Cabela Blvd
Lehi
UT
84043
* 
* 
BR Outlet
USA
4000 Arrowhead Rd, Suite 600
Mebane
NC
27302
* 
* 
BR Outlet
USA
80 Premium Outlet Blvd.
Merrimack
NH
3054
* 
* 
Gap Outlet
USA
1000 Stanley K Tanger Blvd.
Locust Grove
GA
30248
* 
* 
Gap Outlet
USA
17600 Collier Road
Lake Elsinore
CA
92530
* 
* 
Gap Outlet
USA
12741 Ocean Gateway
Ocean City
MD
21842
* 
* 
Gap Outlet
USA
102 N. Michigan Ave,
Atlantic City
NJ
8401
* 
* 
BR Outlet
USA
1000 Route 611
Tannersville
PA
18372
* 
* 
BR Outlet
USA
655 Route 318
Waterloo
NY
13165
* 
* 
BR Outlet
USA
11721 N. E. Execuitive Drive
Edinburgh
IN
46124
* 
* 
BR Outlet
USA
310 Shoppes on the Parkway Rd.
Blowing Rock
NC
28605
* 
* 
BR Outlet
USA
1025 Industrial Park Drive
Smithfield
NC
27577-6041
* 
* 
BR Outlet
USA
1911 Leesburg Grove City Road
Grove City
PA
16127
* 
* 
BR Outlet
USA
1475 N. Burkhart Rd.
Howell
MI
48843
* 
* 
Gap Outlet
USA
1650 Premium Outlet Blvd.
Aurora
IL
60504
* 
* 
BR Outlet
USA
1650 Premium Outlet Blvd.
Aurora
IL
60504
* 
* 
BR Outlet
USA
1 Factory Shops Blvd.
Gaffney
SC
29341
* 
* 
BR Outlet
USA
605 S. Grand Central Parkway
Las Vegas
NV
89106
* 
* 
BR Outlet
USA
10600 Quil Ceda Blvd.
Tulalip
WA
98271
* 
* 
Gap Outlet
USA
10600 Quil Ceda Blvd.
Tulalip
WA
98271


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
11 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
BR Outlet
USA
10801 Corkscrew Rd.
Estero
FL
33928-9430
* 
* 
Gap Outlet
USA
10801 Corkscrew Rd.
Estero
FL
33928-9430
* 
* 
Gap Outlet
USA
2796 Tanger Way
Barstow
CA
92311
* 
* 
BR Outlet
USA
10835 Kings Road
Myrtle Beach
SC
29572
* 
* 
Gap Outlet
USA
10835 Kings Road
Myrtle Beach
SC
29572
* 
* 
BR Outlet
USA
2700 State Rd. 16
St. Augustine
FL
32092
* 
* 
BR Outlet
Puerto Rico
165 Prime Outlets Blvd.
Barceloneta
PR
00617-4475
* 
* 
BR Outlet
USA
1748 - 94th Drive
Vero Beach
FL
32966
* 
* 
BR Outlet
USA
8000 Factory Shops Blvd.
Jeffersonville
OH
43128
* 
* 
BR Outlet
USA
120 Laconia Rd
Tilton
NH
3276
* 
* 
BR Outlet
USA
629 Premium Outlets
Napa
CA
94558
* 
* 
Gap Outlet
USA
2350 SE Washington Blvd
Bartlesville
OK
74006
* 
* 
Old Navy
USA
2000 E. Salado Pkwy
Tempe
AZ
85251
* 
* 
Gap/Kids/Baby
USA
6020 East 82nd St #142
Indianapolis
IN
46250
* 
* 
Gap/Body
USA
8701 Keystone Crossing
Indianapolis
IN
46240
* 
* 
Gap/Kids/Baby
USA
800 North Greenriver Road
Evansville
IN
47715
* 
* 
Gap
USA
3401 South Highway 41 (relo E-9)
Terre Haute
IN
47802
* 
* 
Gap/Kids
USA
49 West Maryland St.
Indianapolis
IN
46204
* 
* 
BR Outlet
USA
12156 S. Beyer Road
Birch Run
MI
48415
* 
* 
Gap Outlet
USA
4733- Main Street
Manchester
VT
5255
* 
* 
BR Outlet
USA
100 Citadel Drive
Commerce
CA
90040
* 
* 
BR Outlet
USA
215 Outlet Village Blvd
Lebanon
TN
37090
* 
* 
Gap Outlet
USA
2424 Broadway
Grand Junction
CO
81505
* 
* 
BR Outlet
USA
5001E. Expressway 83
Mercedes
TX
78570
* 
* 
Gap Outlet
USA
5001 E. Expressway 83
Mercedes
TX
78570
* 
* 
Gap Outlet
USA
1912 Chestnut Street
Philadelphia
PA
19102-2701
* 
* 
Gap
USA
424 S Hills Village
Pittsburgh
PA
15241
* 
* 
Gap
USA
237 Monroeville Mall
Monroeville
PA
15146
* 
* 
Gap/Kids/Baby
USA
5434-5436 Walnut Street
Pittsburgh
PA
15232
* 
* 
Gap/Kids
USA
1000 Ross Park Mall Drive #E9 (K-11 temp)
Pittsburgh
PA
15237
* 
* 
Gap/Body
USA
137 West Bridge St.
Homestead
PA
15120
* 
* 
Gap Full Concept
USA
100 Robinson Center Dr.
Robinson
PA
15205
* 
* 
Gap Full Concept
USA
3625 Dallas Hwy
Marietta
GA
30064
* 
* 
Gap/Kids/Baby
USA
607 Maine Mall
South Portland
ME
4106
* 
* 
Gap/Kids/Baby
USA
1 Burlington Mall Road
Burlington
MA
1803
* 
* 
Gap/Body
USA
210 ANDOVER ST
Peabody
MA
1923
* 
* 
Gap/Kids
USA
663 Stillwater Ave #F-4
Bangor
ME
4401
* 
* 
Gap/Body
USA
15 Brattle Street
Cambridge
MA
2138
* 
* 
Gap/Kids/Baby
USA
1245 Worcester St. #1174
Natick
MA
1701
* 
* 
Gap
USA
769 Iyannough Rd.
Hyannis
MA
2601
* 
* 
Gap
USA
100 Huntington Avenue #68
Boston
MA
2116
* 
* 
Gap/Body
USA
100 Midway Road
Cranston
RI
2920
* 
* 
Gap
USA
7 Market Street
Mashpee
MA
2649
* 
* 
Gap Full Concept
USA
200 State Street
Boston
MA
2109


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
12 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap
USA
300 Harvard Street
Brookline
MA
2446
* 
* 
Gap/Kids/Baby
USA
1500 South Willow St
Manchester
NH
3103
* 
* 
Gap
USA
101 Indepence Mall Way
Kingston
MA
2364
* 
* 
Gap/Kids/Baby
USA
50 Fox Run Road
Newington
NH
3801
* 
* 
Gap/Kids/Baby
USA
74 Central Street
Wellesley
MA
2181
* 
* 
Gap Full Concept
USA
100 Cambridge Place Ste 312
Cambridge
MA
2141
* 
* 
Gap Full Concept
USA
99 Rockingham Park Bvld
Salem
NH
3079
* 
* 
Gap/Kids/Baby
USA
1201 Broadway
Saugus
MA
1906
* 
* 
Gap/Kids/Baby
USA
601 Donald Lynch Blvd., Suite 2122
Marlborough
MA
1752
* 
* 
Gap Full Concept
USA
52 Providence Place
Providence
RI
2903
* 
* 
Gap/Kids
USA
200 N. Dartmouth mall Sp. 1368
North Dartmouth
MA
2747
* 
* 
Gap Full Concept
USA
4 Steven King Drive Sp. B-210
Augusta
ME
4330
* 
* 
Gap Full Concept
USA
371 Putnam Pike
Smithfield
RI
2917
* 
* 
Gap/Kids
USA
249 Hartford Avenue
Bellingham
MA
2019
* 
* 
Gap/Kids
USA
95 Washington st
Canton
MA
2021
* 
* 
Gap/Kids
USA
90 Pleasant Valley St
Metheun
MA
1844
* 
* 
Gap/Kids
USA
450 Paradise Rd.
Swampscott
MA
1907
* 
* 
Gap/Kids
USA
1500 Britain Ave.
West Hartford
CT
6032
* 
* 
Gap Full Concept
USA
50 HolyOke Rd
Holyoke
MA
1040
* 
* 
Gap
USA
1201 Boston Post Road
Milford
CT
6460
* 
* 
Gap
USA
5065 Main Street
Trumbull
CT
6611
* 
* 
Gap/Body
USA
100 Grey Rock Place
Stamford
CT
6901
* 
* 
Gap/Kids/Baby
USA
2165 Dixwell Avenue
Hamden
CT
6514
* 
* 
Gap/Kids
USA
850 Hartford Turnpike
Waterford
CT
6385
* 
* 
GAP
USA
4403 Juniper Way
Beavercreek
OH
45440
* 
* 
Gap/Kids
USA
467 West Avenue
Norwalk
CT
6850
* 
* 
Gap/Body
USA
380 West Main Street
Avon
CT
6001
* 
* 
Gap/Kids
USA
440 Main Street
Ridgefield
CT
6877
* 
* 
Gap/Kids
USA
775 Main Street
Southbury
CT
6488
* 
* 
Gap/Kids
USA
2215 Black Rock Turnpike
Fairfield
CT
6432
* 
* 
Gap/Kids
USA
21 River Rd.
Wilton
CT
6897
* 
* 
Gap/Kids
USA
690 Bliss Rd.
Longmeadow
MA
1106
* 
* 
Gap/Kids/Baby
USA
4545 Transit Road
Williamsville
NY
14221
* 
* 
Gap/Kids/Baby
USA
1233 Niagara Blvd
Amherst
NY
14226
* 
* 
Gap/Kids
USA
728 McKinley Mall
Blasdell
NY
14219
* 
* 
Gap
USA
1 Walden Galleria Drive
Cheektowaga
NY
14225
* 
* 
Gap Outlet
USA
845 White Plains Rd.
Bronx
NY
10473
* 
* 
Gap Outlet
USA
250 Plainfield Rd sp A220
West Lebanon
NH
3784
* 
* 
Gap Outlet
USA
301 N. San Fernando Blvd
BURBANK
CA
91502
* 
* 
Gap Outlet
USA
2130 N. Eagle Rd
Meriden
ID
83646
* 
* 
Gap Outlet
USA
15 S. River Rd
St. George
UT
84790
* 
* 
Gap Outlet
USA
4071 S. Riverdale Rd
Ogden
UT
84405
* 
* 
Gap Outlet
Canada
11 Trinity Ave
Fredericton
NB
E3C 0B7
* 
* 
Gap Outlet
Canada
135 Sandstone Rd.
Charlottetown
PEI
C1E 1E5


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
13 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap Outlet
USA
3160 Fairlane Dr.
Allen Park
MI
48101
* 
* 
Gap Outlet
USA
537 Lincoln St. Unit 5
Worcester
MA
1605
* 
* 
Gap Outlet
USA
94-821 LUMIAINA ST.
WAIPAHU
HI
96797
* 
* 
Gap Outlet
USA
95 Goodman Road West
Southhaven
MS
38671
* 
* 
Gap Outlet
Canada
390 North Front St
Belleville
ON
K8P 5L2
* 
* 
Gap Outlet
Canada
2420 Autoroute 13
Chomedey
QC
H7X 4G8
* 
* 
Gap Outlet
Canada
3150 Boulevard de la Gare
Vaudreuil
QC
J7V 0J5
* 
* 
Gap Outlet
USA
5425 S. Padre Island Drive
Corpus Cristi
TX
78411
* 
* 
Gap Outlet
USA
124 W. High Street
Centralia
WA
98531
* 
* 
Gap Outlet
Canada
1718 Preston Ave. N
Saskatoon
SK
S7N 4Y1
* 
* 
Gap Full Concept
USA
3000 East First Avenue
Denver
CO
80206
* 
* 
Gap/Kids
USA
204 South Galena
Aspen
CO
81611
* 
* 
Gap/Kids/Baby
USA
300 South 24th St. West
Billings
MT
59102
* 
* 
Gap Kids/Baby
USA
8405 Park Meadows Center Dr., Sp. 1084
Littleton
CO
80124
* 
* 
Gap
USA
2901 Brooks St. Sp #D-10
Missoula
MT
59801
* 
* 
Gap/Kids
USA
2300 East 17th Street Sp # 1184
Idaho Falls
ID
83404
* 
* 
Gap Full Concept
USA
350 N. Milwaukee
Boise
ID
83704
* 
* 
Gap/Kids
USA
1900 North 19th street
Bozeman
MT
59715
* 
* 
Gap Full Concept
USA
7301 South Santa Fe Drive
Littleton
CO
80123
* 
* 
Gap Outlet
Canada
15 Fashion Dr
Saint John
NB
E2J 0A7
* 
* 
Gap/Body
USA
1710 Briargate Blvd
Colorado Springs
CO
80920
* 
* 
Gap/Kids
USA
500 16th St.
Denver
CO
80202
* 
* 
Gap Full Concept
USA
1 West Flatiron Crossing
Broomfield
CO
80020
* 
* 
Gap/Kids
USA
346 Great Northern Blvd #54
North Olmsted
OH
44070
* 
* 
Gap
USA
26300 Cedar Road
Beachwood
OH
44122
* 
* 
Gap/Kids
USA
820-828 Southpark Center
Strongsville
OH
44136
* 
* 
Gap
USA
1450 Ala Moana
Honolulu
HI
96814
* 
* 
Gap
USA
3750 Wailea Alanui Drive
Kihei
HI
96753
* 
* 
Gap
USA
17304 Davenport St.
Omaha
NE
68118
* 
* 
Gap
USA
2201 Lloyd Center, Sp# 1222
Portland
OR
97232
* 
* 
Gap
USA
9724 SW Washington Square
Tigard
OR
97223
* 
* 
Gap/Kids/Baby
USA
700 SW 5th Avenue Sp 034-30 (TempSp3110)
Portland
OR
97204
* 
* 
Gap/Kids/Baby
USA
1600 N. Riverside Ave. Sp1130 &1134
Medford
OR
97501
* 
* 
Gap/Kids/Baby
USA
19346 NW Emma Way
Hillsboro
OR
97214
* 
* 
Gap
USA
219 Valley River Center
Eugene
OR
97401
* 
* 
Gap/Kids
USA
545 SW Powerhouse Dr
Bend
OR
97702
* 
* 
BR Outlet
USA
5707 Richmond Road
Williamsburg
VA
23188
* 
* 
Gap
USA
66 West Town Mall
Madison
WI
53719
* 
* 
Gap
USA
401 West North Shore Drive
Glendale
WI
53217
* 
* 
Gap/Kids
USA
4800 Golf Road #312
Eau Claire
WI
54701
* 
* 
Gap
USA
3800 State Road 16
La Crosse
WI
54601
* 
* 
Gap/Body
USA
2500 N. Mayfair Rd
Wauwatosa
WI
53226
* 
* 
Gap/Kids
USA
B236 Wausau Center Mall
Wausau
WI
54403
* 
* 
Gap
USA
521 Bay Park Square, Sp. 431A
Green Bay
WI
54304


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
14 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap
USA
341 State Street
Madison
WI
53703
* 
* 
Gap Full Concept
USA
70 Worcester Providence Turnpike
Millbury
MA
1527
* 
* 
Gap/Kids/Baby
USA
3100 Main Street
Maumee
OH
43537
* 
* 
BR Outlet
USA
492 Great Mall Drive
Milpitas
CA
95035
* 
* 
Gap Outlet
USA
701 The Arches Circle
Deer Park
NY
11729
* 
* 
Gap Outlet
Canada
1599 Marcus Drive, C6
Sudbury
ON
P3B 4K6
* 
* 
Gap
USA
620 Coronado Center
Albuquerque
NM
87110
* 
* 
Gap/Kids/Baby
USA
10000 Coors Bypass NW, Sp C3
Albuquerque
NM
87114
* 
* 
Gap/Kids
USA
4250 Cerrillos Road Sp # 1140,1144,1146,
Santa Fe
NM
87505
* 
* 
Gap Kids/Baby
USA
12558 N Main St
Rancho Cucamonga
CA
91739
* 
* 
Banana Republic
USA
1451 Coral Ridge Avenue
Coralville
IA
52241
* 
* 
Banana Republic
USA
179 Rosedale Center
Roseville
MN
55113
* 
* 
Banana Republic
Canada
100 City Center Dr
Mississauga
ON
L5B2C9
* 
* 
Banana Republic
USA
200 East Pratt Street
W. Baltimore
MD
21202
* 
* 
Banana Republic
USA
3 South Tunnel Rd.
Asheville
NC
28805
* 
* 
Banana Republic
USA
8605 Townley Road
Huntersville
NC
28078
* 
* 
Banana Republic
USA
436 Orland Square Dr
Orland Park
IL
60462
* 
* 
Banana Republic
USA
100 Menlo Park
Edison
NJ
8837
* 
* 
Banana Republic
USA
3111 West Chandler Blvd.
Chandler
AZ
85226
* 
* 
Banana Republic
USA
5000 Empire Mall
Sioux Falls
SD
57106
* 
* 
Banana Republic
USA
200 Market Street
West Lake
OH
44145
* 
* 
Banana Republic
USA
1500 Polaris Parkway
Columbus
OH
43240
* 
* 
Banana Republic
USA
310 Daniel Webster Hwy.
Nashua
NH
3060
* 
* 
Banana Republic
USA
7301 South Santa Fe Dr.
Littleton
CO
80120
* 
* 
Banana Republic
USA
244 North. Adams
Rochester Hills
MI
48309
* 
* 
Old Navy
USA
1532 5th Ave
Seattle
WA
98101
* 
* 
Old Navy
USA
2546 W Moreland Rd, Sp 2506
Willow Grove
PA
19090
* 
* 
Old Navy
USA
8315 West Golf Rd
Niles
IL
60714
* 
* 
Old Navy
USA
14528 SW 2nd St
Pembroke Pines
FL
33027
* 
* 
Old Navy
USA
43705 West Oaks Dr
Novi
MI
48377
* 
* 
Old Navy
USA
6190 Ulali Drive NE
Keizar
OR
97307
* 
* 
Old Navy
USA
4399 Walnut St.
Beavercreek
OH
45440
* 
* 
Old Navy
USA
110 Miracle Mile
Rochester
NY
14623
* 
* 
Old Navy
USA
3701 Mckinney Ave space 500
Blasdell
NY
14219
* 
* 
Old Navy
USA
470 Lewis Ave. space 4036
Meriden
CT
6450
* 
* 
Old Navy
USA
625 Black Lake Blvd Space E18
Olympia
WA
98502
* 
* 
Gap Full Concept
USA
7875 Montgomery Road #U-225
Cincinnati
OH
45236
* 
* 
Gap Clearence Outlet
USA
2050 GLOBAL WAY
HEBRON
KY
41048
* 
* 
Gap Full Concept
USA
2659 Edmondson Rd
Norwood
OH
45209
* 
* 
Gap/Kids/Baby
USA
1088 Florence Mall
Florence
KY
41042
* 
* 
Gap
USA
5900 N. Meadows Drive
Grove City
OH
43123
* 
* 
Old Navy
USA
5701 Long Prairie Rd
Flower Mound
TX
75028
* 
* 
Old Navy
USA
4789 Commercial Drive
NEW HARTFORD
NY
13413
* 
* 
Old Navy
USA
2701 David Mcleod Blvd
Florence
SC
29501


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
15 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
15600 East Briarwood Circle Space. B1
Aurora
CO
80016
* 
* 
Old Navy
USA
1015 N Elmhurst rd
Mount Prospect
IL
60056
* 
* 
Old Navy
USA
305 W. FM 1382
Cedar Hill
TX
75104
* 
* 
Old Navy
USA
17101 DAVENPORT ST
Omaha
NE
68118
* 
* 
Old Navy
USA
5985 Birdcage Center Lane
Citrus Heights
CA
95621
* 
* 
Banana Republic
USA
500 South Park Center
Strongsville
OH
44136
* 
* 
Banana Republic
USA
1499 Post Rd.
Farifield
CT
6824
* 
* 
Banana Republic
USA
7244 Eastchase Parkway
Montgomery
AL
36117
* 
* 
Banana Republic
USA
99 Rockingham Park Blvd
Salem
NH
3079
* 
* 
Banana Republic
USA
1049 South Rampart Blvd.
Las Vegas
NV
89145
* 
* 
Banana Republic
USA
3056 State Route 10 W
Denville(Dover)
NJ
7834
* 
* 
Banana Republic
USA
1460 Bethlehem Pike
Montgomeryville
PA
19436
* 
* 
Banana Republic
USA
214 Commons Drive
Geneva
IL
60134
* 
* 
Banana Republic
USA
3020 Towne Centre Blvd.
Lansing
MI
48912
* 
* 
Banana Republic
USA
623 Brookwood Village
Homewood
AL
35209
* 
* 
Banana Republic
USA
4200 Conroy Road
Orlando
FL
32839
* 
* 
Banana Republic
USA
12245 Elm Creek Blvd. N
Maple Grove
MN
55369
* 
* 
Banana Republic
USA
10300 West Forest Hill Blvd.
Wellington
FL
33414
* 
* 
Banana Republic
USA
9200 Stony Point Parkway
Stony Point
VA
23235
* 
* 
Banana Republic
USA
3 World Financial Center
New York
NY
10281
* 
* 
Banana Republic
USA
201 Evergreen Way
South Windsor
CT
6074
* 
* 
Banana Republic
USA
12431 South Mainstreet
Rancho Cucamonga
CA
91739
* 
* 
Banana Republic
USA
135 Eastview Mall
Victor
NY
14564
* 
* 
Banana Republic
USA
3200 Las Vegas Blvd. So.
Las Vegas
NV
89109
* 
* 
Banana Republic
USA
15215 North Kierland Blvd.
Scottsdale
AZ
85254-2514
* 
* 
Banana Republic
USA
10287 East Shelby Drive
Collierville
TN
38017
* 
* 
Banana Republic
USA
1845 Briargate Parkway
Colorado Springs
CO
80920
* 
* 
Banana Republic
USA
1976 Broadway
New York
NY
10023
* 
* 
Banana Republic
USA
13945 So. Virginia St.
Reno
NV
89511
* 
* 
Banana Republic
USA
15900 La Cantera Pkwy
San Antonio
TX
78256
* 
* 
Banana Republic
Canada
3625 Shaganappi Trail SW
Calgary
AB
T3AOE2
* 
* 
Banana Republic
USA
260 18th Street
Atlanta
GA
30363
* 
* 
Banana Republic
Canada
100 Bayshore Drive
Ottawa
ON
K2B 8C1
* 
* 
Banana Republic
USA
94 Derby St.
Hingham
MA
02043-4202
* 
* 
Banana Republic
USA
9015 Queens Blvd.
Elmhurst
NY
11373-4900
* 
* 
Banana Republic
USA
280 Briarwood Circle
Ann Arbor
MI
48108
* 
* 
Banana Republic
USA
4711 River City Dr.
Jacksonville
FL
32246
* 
* 
Banana Republic
USA
9000 Hudson Road
Woodbury
MN
55125
* 
* 
Banana Republic
USA
1961 Chain Bridge Road
McLean
VA
22102
* 
* 
Banana Republic
USA
5201 W. War Memorial Dr.
Peoria
IL
61615
* 
* 
Banana Republic
Canada
3003 Le Carrefour Blvd.
Laval
QC
H7T 1C7
* 
* 
Banana Republic
Canada
50 Rideau Centre
Ottawa
ON
K1N9J7
* 
* 
Banana Republic
Canada
6801 Aut Transcanadienne
Pointe-Claire
QC
H9R 5J2
* 
* 
Banana Republic
Canada
1 Des Promenades Blvd
St. Bruno
QC
J3V 5J5


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
16 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Banana Republic
USA
2609 Brindle Drive
Harrisburg
PA
17110
* 
* 
Banana Republic
USA
2960 Saucon Valley Parkway
Allentown
PA
18104
* 
* 
Banana Republic
USA
3801 US Highway 9,
Old Bridge
NJ
8857
* 
* 
Banana Republic
USA
5065 Main Street
Trumbull
CT
06611-4204
* 
* 
Banana Republic
USA
845 Market Street
San Francisco
CA
94103
* 
* 
Banana Republic
Canada
4800 Kingsway
Burnaby
BC
V5H 4J2
* 
* 
Banana Republic
Canada
2305 Chemin Rockland
Montreal
QC
H3P 3E9
* 
* 
Banana Republic
USA
101 Jordon Creek Parkway
West Des Moines
IA
50226
* 
* 
Banana Republic
USA
17151 Davenport St.
Omaha
NE
68118
* 
* 
Banana Republic
USA
704 Mariners Row
Newport News
VA
23606
* 
* 
Banana Republic
USA
364 Maine Mall Road
Portland
ME
4106
* 
* 
Banana Republic
USA
730 Village Center Dr
Burr Ridge
IL
60527
* 
* 
Banana Republic
USA
3450 Wrightsboro Road
Augusta
GA
30909
* 
* 
Banana Republic
USA
355 Park City Center
Lancaster
PA
17601
* 
* 
Banana Republic
USA
1585 Main Street
Warrington
PA
18976
* 
* 
Banana Republic
USA
13976 Town Center Blvd.
Noblesville
IN
46060
* 
* 
Banana Republic
USA
330 Bridge Street
Huntsville
AL
35806
* 
* 
Gap Full Concept
USA
216 Eastview Mall
Victor
NY
14564
* 
* 
Gap/Kids/Baby
USA
3400 W. Henrietta Rd.
Rochester
NY
14623
* 
* 
Gap
USA
12129 Elm Creek Blvd.
Maple Grove
MN
55369
* 
* 
Banana Republic
Canada
1485 Portage Ave,
Winnipeg
MB
R3G 0W4
* 
* 
BR Outlet
Canada
261055 Cross Iron Blvd.
Calgary
AB
T4A 0G3
* 
* 
BR Outlet
USA
665 The Arches Circle
Deer Park
NY
11729
* 
* 
BR Outlet
USA
2796 Tanger Way
Barstow
CA
92311
* 
* 
BR Outlet
USA
6415 LaBeaux NE
Albertville
MN
55301
* 
* 
BR Outlet
USA
1101 Supermall Way
AUBURN
WA
98001
* 
* 
BR Outlet
USA
10562 Emerald CST Parkway West
Destin
FL
32550
* 
* 
BR Outlet
USA
5657 Factory Shops Blvd.
Ellenton
FL
34222
* 
* 
BR Outlet
USA
537 Monmouth Road
Jackson
NJ
8527
* 
* 
BR Outlet
USA
325 US Route 1
Kittery
ME
3904
* 
* 
BR Outlet
USA
2000 Atlantic Ave
Atlantic City
NJ
8401
* 
* 
Banana Republic
USA
2223 N. West Shore Blvd.
Tampa
FL
33607
* 
* 
BR Outlet
USA
150 Tanger Drive
Williamsburg
IA
52361
* 
* 
Gap Outlet
Canada
1414 Parsons Road NW
Edmonton
AB
T6N OB5
* 
* 
BR Outlet
Canada
1445- 99th Street NW
Edmonton
AB
T6N OB4
* 
* 
BR Outlet
Canada
1 Bass Pro Mills Drive
Vaughan
ON
L4K5W4
* 
* 
Gap Outlet
Canada
1 Bass Pro Mills Drive
Vaughan
ON
L4K5W4
* 
* 
Gap Outlet
Canada
261055 Cross Iron Blvd.
Calgary
AB
T4A 0G3
* 
* 
BR Outlet
USA
5555 St. Louis Blvd
Hazelwood
MO
63042
* 
* 
Old Navy
USA
14147 Rivergate
Charlotte
NC
28272
* 
* 
Old Navy
USA
5924 Barnes Rd
Colorado Springs
CO
80909
* 
* 
Old Navy
USA
3664 Marketplace Blvd
East Point
GA
30344
* 
* 
Old Navy
USA
7900 North 10th Street
McAllen
TX
78504
* 
* 
Old Navy
USA
20418 Route 19
Cranberry Township
PA
16066


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
17 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
2320 Daniels Street
Manteca
CA
95337
* 
* 
Old Navy
Puerto Rico
975 Ave Hostas
Mayaguez
PR
680
* 
* 
Old Navy
USA
6617 Edwardsville Crossing Drive
Edwardsville
IL
62025
* 
* 
Old Navy
USA
3687 Stone Creek Bvld
Cincinnati
OH
45251
* 
* 
Old Navy
USA
50411 Waterside Dr
Chesterfield
MI
48051
* 
* 
Old Navy
USA
2908 I 45N
Conroe
TX
77303
* 
* 
Old Navy
USA
3528 S. Maryland Parkway
Las Vegas
NV
89109
* 
* 
Old Navy
Puerto Rico
1 Prime Outlet Blvd.
Barceloneta
PR
617
* 
* 
Old Navy
USA
2650 Canyon Springs Parkway
Riverside
CA
92507
* 
* 
Old Navy
USA
3361 Daniels Road
Winter Garden
FL
34787
* 
* 
Old Navy
USA
2626 E. Stone Dr.
Kingsport
TN
37660
* 
* 
Old Navy
USA
9590 Village Place Blvd
Brighton
MI
48116
* 
* 
Gap/Kids/Baby
USA
2700 Miamisburg Centerville #724
Dayton
OH
45459
* 
* 
Old Navy
USA
1 Worchester Rd.
Framingham
MA
1701
* 
* 
Old Navy
USA
2416 W Loop 340
Waco
TX
76711
* 
* 
Old Navy
Canada
1723 Preston Ave North
Saskatoon
SK
S7H 2V7
* 
* 
Old Navy
Canada
1250 Fanshawe Park Rd. West
London
ON
N6H 5B1
* 
* 
Old Navy
Canada
20 Kingston Rd. West
Ajax
ON
L1T 4K8
* 
* 
Old Navy
Canada
830 St. James St
Winnipeg
MB
R3G 3J7
* 
* 
Old Navy
Canada
3120 E. Quance St.
Regina
SK
S4V3B8
* 
* 
Old Navy
Canada
1205 St. Mary's Road
Winnipeg
MB
R2M 5L5
* 
* 
Old Navy
USA
801 Evergreen Way
South Windsor
CT
6074
* 
* 
Old Navy
USA
5900 Poyner Anchor Ave.
Raleigh
NC
27616
* 
* 
Old Navy
Canada
177 North Queen Street
Etobicoke
ON
M9C 1A7
* 
* 
Old Navy
USA
7719 Mall Rd
Florence
KY
41042
* 
* 
Old Navy
USA
2263 Tiger Town Parkway
Opelika
AL
36801
* 
* 
Old Navy
USA
1800 S Loop 288
Denton
TX
76205
* 
* 
Old Navy
USA
1824 South Randall Rd
Algonquin
IL
60102
* 
* 
Old Navy
USA
2645 North Salisbury Blvd
Salisbury
MD
21804
* 
* 
Old Navy
USA
321 Cornerstone Blvd
Hot Springs
AR
71913
* 
* 
Old Navy
Canada
3170 Tillicum Rd.
Victoria
BC
V9A 7C5
* 
* 
Old Navy
Canada
1599 Marcus Drive
Sudbury
ON
P3B 4K5
* 
* 
Old Navy
USA
110 Albany Turnpike
Canton
CT
6019
* 
* 
Old Navy
Canada
1270 Wellington Rd.
London
ON
N6E 1M3
* 
* 
Old Navy
USA
1109 Vann Dr
Jackson
TN
38305
* 
* 
Old Navy
USA
377 W. Jackson
Cookeville
TN
38501
* 
* 
Old Navy
USA
70 Worcester Providence Turnpike
Millbury
MA
1527
* 
* 
Old Navy
USA
5555 St. Louis Mills Blvd
Hazelwood
MO
63042
* 
* 
Old Navy
USA
801 Bethlehem Pike
North Wales
PA
19454
* 
* 
Old Navy
Canada
6801 Route Transcanada Hwy
Pointe-Claire
QC
H9R 5J2
* 
* 
Old Navy
USA
2625 Scottsville Rd
Bowling Green
KY
42104
* 
* 
Old Navy
USA
3665 28th St SE
Grand Rapids
MI
49523
* 
* 
Old Navy
Canada
389 Main St
Thunder Bay
ON
P7B 5L6
* 
* 
Old Navy
USA
3417 Grand Oaks
Corona
CA
92881


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
18 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
Canada
1241 Boul des Promenades
SAINT BRUNO
QC
J3V 6H1
* 
* 
Old Navy
Canada
3035 Boulevard Le Carrefour
Laval
QC
H7T 1C8
* 
* 
Old Navy
USA
72349 Highway 111
Palm Desert
CA
92260
* 
* 
Old Navy
USA
1201 Broadway
Saugus
MA
1906
* 
* 
Old Navy
Canada
22 Stravenger Dr
St. John's
NF
A1A 5E8
* 
* 
Gap
USA
5043 Tuttle crossing Blvd. Sp # 237
Dublin
OH
43016
* 
* 
Gap/Kids/Baby
USA
4000 Regent Street, Sp. #C12`
Columbus
OH
43219
* 
* 
Gap
USA
1500 Polaris Parkway
Columbus
OH
43240
* 
* 
Old Navy
USA
7804 Abercorn St
Savannah
GA
31406
* 
* 
Old Navy
USA
2281 Town Center Ave.
Melbourne
FL
32940
* 
* 
Old Navy
Canada
200 Trinity Dr
Moncton
NB
E1G 2J7
* 
* 
Old Navy
USA
2200 E Lohman Ave
Las Cruces
NM
88001-8490
* 
* 
Old Navy
USA
408 Balltown Rd
Niskayuna
NY
12304
* 
* 
Old Navy
USA
3142 W. State Rd
Olean
NY
14760
* 
* 
Old Navy
USA
727 Southpark Blvd
Colonial Heights
VA
23834
* 
* 
Old Navy
USA
25 Hazard St, Rte 190
Enfield
CT
6082
* 
* 
Old Navy
USA
4001 West 41st Street
Sioux Falls
SD
57106
* 
* 
Old Navy
USA
6143 Highway 98
Hattiesburg
MS
39402
* 
* 
Old Navy
USA
3060 Center Valley Prkwy
Center Valley
PA
18034
* 
* 
Old Navy
USA
1961 Chain Bridge Road
McLean
VA
22102
* 
* 
Old Navy
USA
1010 West University Ave
Georgetown
TX
78628
* 
* 
Old Navy
USA
5910 W. 86th St
Indianapolis
IN
46278
* 
* 
Old Navy
USA
10261 River Marsh Drive
Jacksonville
FL
32246
* 
* 
Old Navy
USA
4021 University Town Center Drive
Morgantown
WV
26505
* 
* 
Old Navy
USA
10200 Eastern Shore Blvd.
Spanish Fort
AL
36527
* 
* 
Old Navy
Canada
8831 L'Acadie Blvd
Montreal
QC
H4N 3K1
* 
* 
Old Navy
Canada
2525 36th St NE
Calgary
AB
T1Y 5T4
* 
* 
Old Navy
USA
1150 EL CAMINO REAL
San Bruno
CA
94066
* 
* 
Old Navy
USA
2440 S. Pleasant Valley Rd
Winchester
VA
22602
* 
* 
Old Navy
USA
1453 University Dr
Burlington
NC
27215
* 
* 
Old Navy
USA
420 Coneflower Drive
Garland
TX
75040
* 
* 
Old Navy
USA
180 Quinn Dr
Oakdale
PA
15275
* 
* 
Old Navy
USA
1500 East Village Way
Orange
CA
92865
* 
* 
Old Navy
Canada
3401 Dufferin St.
Toronto
ON
M6A 2T9
* 
* 
Old Navy
Canada
1400 Ottawa St. South
Kitchener
ON
N2E 4E2
* 
* 
Old Navy
USA
5819 N. Elizabeth St
Pueblo
CO
81008
* 
* 
Old Navy
USA
23140 Fashion Drive
Estero
FL
33928
* 
* 
Old Navy
USA
260 18th Street
Atlanta
GA
30363
* 
* 
Old Navy
USA
1871 14th Ave S.E
Albany
OR
97322
* 
* 
Old Navy
USA
4700 Millhaven Rd.
Monroe
LA
71203
* 
* 
Gap Full Concept
USA
5870 East Broadway to Sp. #116
Tucson
AZ
85711
* 
* 
Gap/Kids
USA
4500 North Oracle Road #110
Tucson
AZ
85705
* 
* 
Old Navy
USA
3959 2nd Street, South
St. Cloud
MN
56301
* 
* 
Old Navy
USA
5001 Sergeant Rd
Sioux City
IA
51106


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
19 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
207 N. Stadium
Columbia
MO
65203
* 
* 
Old Navy
USA
1551 River Oaks Dr
Calumet City
IL
60409
* 
* 
Old Navy
USA
1045 Woodland Rd
Wyomissing
PA
19610
* 
* 
Old Navy
USA
1034 Ridge Road
Webster
NY
14580
* 
* 
Old Navy
USA
3256 N. John Young Pkway
Kissimmee
FL
34741
* 
* 
Old Navy
USA
1700 NORMAN ROAD
Valdosta
GA
31601
* 
* 
Old Navy
USA
12090 Lakewood Blvd
Downey
CA
90242
* 
* 
Old Navy
USA
71 Fortune Dr
Irvine
CA
92618
* 
* 
Old Navy
USA
1402 SE Everett Mall Way
Everett
WA
98208
* 
* 
Old Navy
USA
950 Renz Lane
Gilroy
CA
95020
* 
* 
Old Navy
USA
3675 W. Shaw Avenue
Fresno
CA
93711
* 
* 
Old Navy
USA
1290 E. Ireland Rd
South Bend
IN
46614-3449
* 
* 
Old Navy
USA
4107 Portsmouth Blvd.
Chesapeake
VA
23321
* 
* 
Old Navy
USA
3449 Princeton Rd
Hamilton
OH
45011
* 
* 
Old Navy
USA
530 Greenville Blvd SE
Greenville
NC
27858
* 
* 
Old Navy
Canada
21 Mic Mac Blvd
Dartmouth
NS
B3A 4K7
* 
* 
Old Navy
USA
2708 Smith Ranch Rd
Pearland
TX
77584
* 
* 
Old Navy
USA
830 Grand Central Ave
Vienna
WV
26101
* 
* 
Old Navy
USA
1925 East Market Street
Harrisonburg
VA
22801
* 
* 
Old Navy
USA
8 Diamond Run Mall Place
Rutland
VT
5701
* 
* 
Old Navy
USA
874 Donald Lynch Blvd.
Marlborough
MA
1752
* 
* 
Old Navy
Canada
180 Chain Lake Dr
Halifax
NS
B3S 1B9
* 
* 
Old Navy
Canada
80 Sandstone Blvd
Charlottetown
PEI
C1E 0A2
* 
* 
Old Navy
Canada
390 North front Street
Belleville
ON
K8P 3E1
* 
* 
Old Navy
USA
10880 SW Village Parkway
Port St. Lucie
FL
34986
* 
* 
Old Navy
USA
30 International Dr. South
Flanders
NJ
7836
* 
* 
Old Navy
USA
5810 Lakewood Town Center
Lakewood
WA
98499
* 
* 
Old Navy
USA
6011 N. Illinois St
Fairview heights
IL
62208
* 
* 
Old Navy
USA
30 Oakway Center
Eugene
OR
97401
* 
* 
Old Navy
USA
2464 US Hwy 6 and 50
Grand Junction
CO
81505
* 
* 
Old Navy
Canada
3625 Shaganappi trail NW
Calgary
AB
T3AOE2
* 
* 
Old Navy
Canada
2272 Guildford Town Center
Surrey
BC
V3R7B9
* 
* 
Old Navy
Canada
2929 Barnet Highway
Coquitlam
BC
V3B5R5
* 
* 
Old Navy
Canada
6455 Macleod Trail SW
Calgary
AB
T2HOK9
* 
* 
Old Navy
Canada
1048-4700 Kingsway
Burnaby
BC
V5H4M1
* 
* 
Old Navy
Canada
6551 No.3 Road
Richmond
BC
V6Y2B6
* 
* 
Old Navy
Canada
8882-170 St.
Edmonton
AB
T5T4M2
* 
* 
Old Navy
USA
3619 Miller Road
FLINT
MI
48507
* 
* 
Old Navy
USA
4733 W. Grand Market Dr.
Appleton
WI
54913
* 
* 
Old Navy
USA
4848 Commonwealth Center
Midlothian
VA
23112
* 
* 
Old Navy
USA
3535 Missouri Blvd
JEFFERSON CITY
MO
65109
* 
* 
Old Navy
USA
1300 North Miller
Wenatchee
WA
98801
* 
* 
Old Navy
USA
2400 10th Street SW
Minot
ND
58701
* 
* 
Old Navy
USA
4125 Riverdale Rd
Riverdale
UT
84405


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
20 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
690 Shaffer Road
Du Bois
PA
15801
* 
* 
Old Navy
USA
4505 South Medford, #207
Lufkin
TX
75901
* 
* 
Old Navy
USA
3261 S. Veterans Blvd
Springfield
IL
62704
* 
* 
Old Navy
USA
351 Loucks Road
York
PA
17404
* 
* 
Old Navy
USA
725 Gravois Rd
Fenton
MO
63026
* 
* 
Old Navy
Canada
2004 50th Ave.
Red Deer
AB
T4T 3A2
* 
* 
Old Navy
USA
3260 Fairlane Drive
Allen Park
MI
48101
* 
* 
Old Navy
USA
238 Westminster Drive
Carlisle
PA
17013-3160
* 
* 
Old Navy
USA
225 Simons Run
Lynchburg
VA
24502
* 
* 
Old Navy
USA
205 Los Altos Parkway
Sparks
NV
89432
* 
* 
Old Navy
USA
6000 Sepulveda Blvd.
Culver City
CA
90230
* 
* 
Old Navy
USA
9551 Ridgetop Blvd NW
Silverdale
WA
98383
* 
* 
Old Navy
USA
3801 Mall Rd
Lexington
KY
40503
* 
* 
Old Navy
USA
4016 Milan Road
Sandusky
OH
44870-5830
* 
* 
Old Navy
Canada
50 Rideau St
Ottawa
ON
K2C 1N6
* 
* 
Old Navy
USA
8600 Ward Parkway
Kansas City
MO
64114
* 
* 
Old Navy
USA
7310 Heller Drive
Stroudsburg
PA
18360
* 
* 
Old Navy
USA
4 McKenna Road
Arden
NC
28704
* 
* 
Old Navy
USA
413 Merhar Ave.
Fairbanks
AK
99701
* 
* 
Old Navy
USA
3401 Erie Blvd East
Dewitt
NY
13214
* 
* 
Old Navy
USA
9344 State Road 16
Onalaska
WI
54650
* 
* 
Old Navy
Canada
1 Bass Pro Mills Dr
Vaughan
ON
L4K 5W4
* 
* 
Old Navy
USA
1025 Veterans Pkway
Clarksville
IN
47129
* 
* 
Old Navy
USA
17610 La Cantera Parkway
San Antonio
TX
78257
* 
* 
Gap/Kids
USA
3265 W. Market Street Sp. 534
Fairlawn
OH
44313
* 
* 
Gap/Kids
USA
98 North Main St.
Hudson
OH
44236
* 
* 
Old Navy
USA
518 S Bryant Ave
Edmond
OK
73034
* 
* 
Old Navy
USA
1852 Hilliard Rome Rd
Hilliard
OH
43026
* 
* 
Old Navy
USA
6805 Mills Civic Parkway
West Des Moines
IA
50266
* 
* 
Old Navy
USA
5869 Lone Tree Way
Antioch
CA
94531
* 
* 
Old Navy
USA
3651 Rib Mountain Dr
Wausau
WI
54401
* 
* 
Old Navy
Canada
20202 66th Ave
Langley
BC
V2Y 1P3
* 
* 
Old Navy
Canada
90 Consumers Drive
Saint John
NB
E2J 2E6
* 
* 
Old Navy
USA
855 Dawsonville Hwy NW
Gainesville
GA
30501
* 
* 
Old Navy
USA
5201 N. Belt Hwy
St Joseph
MO
64506
* 
* 
Old Navy
USA
300 Colonial Promenade Pkway
Alabaster
AL
35007
* 
* 
Old Navy
USA
480 Stillwater Avenue
Bangor
ME
4401
* 
* 
Old Navy
Canada
2700 Laurier Blvd
Sainte-Foy
QC
G1V 2L8
* 
* 
Old Navy
Canada
705 St. Catherine West
Montreal
QC
H3B 4G5
* 
* 
Old Navy
USA
6110 Broadway St
Quincy
IL
62305
* 
* 
Old Navy
USA
5101 Hinckleville Rd
Paducah
KY
42001
* 
* 
Old Navy
USA
312 East Meighan Blvd.
Gadsen
AL
35903
* 
* 
Old Navy
USA
1470 S. Yuma Palms Parkway
Yuma
AZ
85365
* 
* 
Old Navy
USA
3920 Town Center Street
Sherman
TX
75091


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
21 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
678 West Main Street
American Fork
UT
84003
* 
* 
Old Navy
USA
1500 South Willow St
Manchester
NH
3103
* 
* 
Old Navy
USA
45215 Worth Lane
California
MD
20619
* 
* 
Old Navy
USA
10788 Foothill Blvd.
Rancho Cucamonga
CA
91730
* 
* 
Old Navy
USA
2201 Lloyd Center
Portland
OR
97232
* 
* 
Gap/Body
USA
607 East Shaw Ave.
Fresno
CA
93710
* 
* 
Old Navy
USA
12868 South Freeway
Fort Worth
TX
76028
* 
* 
Old Navy
USA
134 Westpark Mall
Cape Girardeau
MO
63703
* 
* 
Old Navy
USA
199 Connell Highway
Newport
RI
2840
* 
* 
Old Navy
Canada
435 Stone Road West
Guelph
ON
N1G 2X6
* 
* 
Old Navy
USA
200 Clifton Blvd.
Westminster
MD
21157
* 
* 
Old Navy
USA
1883 Marketplace Dr
Burlington
WA
98233
* 
* 
Old Navy
USA
43540 Christy Street
Fremont
CA
94538
* 
* 
Gap
USA
2100 Hamilton Place
Chattanooga
TN
37421
* 
* 
Old Navy
Canada
860 Main St
West Vancouver
BC
V7T 2Z3
* 
* 
Old Navy
USA
170 West Ridgely Rd
Lutherville
MD
21093
* 
* 
Old Navy
USA
303 W. Main St
Christiana
DE
19702
* 
* 
Old Navy
USA
7401 N. La Cholla Blvd
Tucson
AZ
85741
* 
* 
Old Navy
USA
1701 W.P. Ball Blvd.
Sanford
FL
32771
* 
* 
Old Navy
USA
700 Elsinger Blvd
Conway
AR
72032
* 
* 
Old Navy
USA
3601 Catclaw Dr
Abilene
TX
79606
* 
* 
Old Navy
USA
2000 Route 38
Cherry Hill
NJ
8002
* 
* 
Old Navy
USA
11500 Midlothian Turnpike
Richmond
VA
23235
* 
* 
Old Navy
USA
2250 Petrie Lane
Lanham
MD
20706
* 
* 
Old Navy
USA
5900 Sugarloaf Pkwy
Lawrenceville
GA
30043
* 
* 
Old Navy
USA
680 Chicago Ridge Mall
Chicago RIDGE
IL
60415
* 
* 
Old Navy
USA
15 South River Rd
Saint George
UT
84790
* 
* 
Old Navy
USA
4000 Retail Connection Way space 133
Arlington
TX
76018
* 
* 
Old Navy
USA
4300 Town Center Dr
Louisville
KY
40241
* 
* 
Old Navy
USA
840 S. STATE RD. 7
Wellington
FL
33414
* 
* 
Old Navy
USA
6075 Wesley Grove
Wesley Chapel
FL
33544
* 
* 
Old Navy
USA
941 Airport Center
Allentown
PA
18109
* 
* 
Old Navy
USA
2409 Taylor Park Dr
REYNOLDSBURG
OH
43068
* 
* 
Old Navy
USA
3090 NORTH EASTMAN ROAD
LONGVIEW
TX
75605
* 
* 
Old Navy
USA
2831 Countryside Dr.
Turlock
CA
95380
* 
* 
Old Navy
USA
970 Old Country Rd
Garden City
NY
11530
* 
* 
Old Navy
USA
2400 Preston RD
Plano
TX
75023
* 
* 
Old Navy
USA
5169 South Calle Santa Cruz
Tuscon
AZ
85706
* 
* 
Old Navy
USA
150 N. State St
CHicago
IL
60601
* 
* 
Gap
USA
2223 N. West Shore Blvd. space 142
Tampa
FL
33607
* 
* 
Gap/Body
USA
27001 US Hwy 19 North Suite 2059
Clearwater
FL
33761
* 
* 
Gap
USA
6901 22nd Avenue #832/834
St. Petersburg
FL
33710
* 
* 
Gap/Kids/Baby
USA
3501 South Tamiami, Space # 107
Sarasota
FL
34239
* 
* 
Gap/Kids
USA
7917 Citrus Park Mall sp# 510
Tampa
FL
33625


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
22 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap/Kids/Baby
USA
3300 Chambers Rd.South
Horseheads
NY
14845
* 
* 
Gap/Kids/Baby
USA
9588 Carousel Center Sp B204/B206
Syracuse
NY
13290
* 
* 
Gap
USA
40 Catherwood Sp# F-14
Ithaca
NY
14850
* 
* 
Gap
USA
1 SANGERTOWN SQ
New Hartford
NY
13413
* 
* 
Gap/Kids/Baby
USA
21182 Salmon Run Mall -LP W sp# A-119
Watertown
NY
13601
* 
* 
Gap/Kids/Baby
USA
7900 Shelbyville Rd
Louisville
KY
40222
* 
* 
Gap Full Concept
USA
4160 Summit Plaza Dr
Louisville
KY
40241
* 
* 
Gap Full Concept
USA
3401 Nicholasville Space 428
Lexington
KY
40503
* 
* 
Gap/Kids
USA
2308 Sir Barton Way
Lexington
KY
40509
* 
* 
Old Navy
USA
5885 Gulf Freeway
Texas City
TX
77591
* 
* 
Gap Outlet
USA
2549 Main. St. Space 3B
Union Gap
WA
98903
* 
* 
Gap Outlet
Canada
645 Lansdowne st. West
Peterborough
ON
K9J 7Y5
* 
* 
Gap Outlet
USA
10 Mystic View Rd.
Everett
MA
2149
* 
* 
Gap Outlet
USA
5885 Gulf Freeway
Texas City
TX
77591
* 
* 
Gap Kids/Baby
USA
5101 Hinkleville Road
Paducah
KY
42001
* 
* 
Gap
USA
2625 Scottsville Rd.
Bowling Green
KY
42104
* 
* 
BabyGap
Canada
220 Yonge Street, rel 2132
Toronto
ON
M5B2H6
* 
* 
BabyGap
Canada
100 King Street West
Toronto
ON
M5X1B1
* 
* 
Gap
USA
10300 Southside Blvd Space #109
Jacksonville
FL
32256
* 
* 
Gap/Kids/Baby
USA
6655 Newberry Rd
Gainesville
FL
32605
* 
* 
Piperlime
USA
121 Wooster St,
New York
NY
10012
* 
* 
Piperlime
USA
121 Wooster St,
New York
NY
10012
* 
* 
Gap
USA
451 E. Altamonte Dr
Altamonte Springs
FL
32701
* 
* 
Gap
USA
8001 S Orange Blossom Tr #628
Orlando
FL
32809
* 
* 
Gap/Kids/Baby
USA
400 Park Ave. South Suite 155
Winter Park
FL
32789
* 
* 
Gap/Kids
USA
3100 SW College Road #538
Ocala
FL
34474
* 
* 
Old Navy
USA
15201 POTOMAC TOWN PLACE
Woodbridge
VA
22192
* 
* 
Gap
USA
1401 West Esplanade Ave
Kenner
LA
70065
* 
* 
Gap/Kids/Baby
USA
3301 Veterans Memorial Blvd Sp#86
Metairie
LA
70002
* 
* 
Gap
USA
5725 Johnston St.
Lafayette
LA
70503
* 
* 
Gap
USA
6401 Blue Bonnet Blvd #1224
Baton Rouge
LA
70809
* 
* 
Gap
USA
1133 St. Vincent Ave.
Shreveport
LA
71104
* 
* 
Gap/Kids/Baby
USA
3414 Highway 190
Mandeville
LA
70471
* 
* 
GAP
USA
50 South Main St
Salt Lake City
UT
84101
* 
* 
Gap/Kids/Baby
USA
7804 Abercorn St /rel from 7 to #Sp. 65
Savannah
GA
31406
* 
* 
Gap/Kids
USA
122 W. Broughton Ave.
Savannah
GA
31401
* 
* 
Athleta
USA
800 Redwood Highway space 211
Mill Valley
CA
94941
* 
* 
Athleta
USA
2226 Fillmore St.
San Francisco
CA
94115
* 
* 
Athleta
USA
216 Columbus Ave.
New York
NY
10023
* 
* 
Athleta
USA
1517 THIRD AVE
New York
NY
10028
* 
* 
Athleta
USA
1071 Newport Center
New Port Beach
CA
92660
* 
* 
Athleta
USA
189 The Grove
Los Angeles
CA
90036
* 
* 
Athleta
USA
3229 M. st
Washington
DC
20007
* 
* 
Athleta
USA
1724 Washington st.
Philadelphia
PA
19103


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
23 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Athleta
USA
5001 S. France
Minneapolis
MN
55424
* 
* 
Athleta
USA
700 Post Road
Scarsdale
NY
10583
* 
* 
Athleta
USA
3415 N. SOUTHPORT
Chicago
IL
60657
* 
* 
Athleta
USA
427 Chestnut Ridge Rd
Woodcliff Lake
NJ
7677
* 
* 
Athleta
USA
600 West Sam Houston Parkway
Houston
TX
77024
* 
* 
Athleta
USA
3000 E.1st St.
Denver
CO
80206
* 
* 
Athleta
USA
1950 Northern B2-B
Manhasset
NY
11030
* 
* 
Gap/Kids
USA
3 South Tunnel Road
Asheville
NC
28805
* 
* 
Gap/Kids/Baby
USA
4400 Sharon & Fairview sp. C01B
Charlotte
NC
28211
* 
* 
Gap
USA
3320 Silas Creek Parkway, Sp UB780
Winston-Salem
NC
27103
* 
* 
Gap
USA
800-A Friendly Center Rd F1-F2
Greensboro
NC
27408
* 
* 
Gap/Kids/Baby
USA
8022 Providence Road
Charlotte
NC
28277
* 
* 
Gap/Kids
USA
8701 Townley Road
Huntersville
NC
28078
* 
* 
Gap
Canada
317 Banff Ave
Banff
AB
T1L 1A4
* 
* 
Gap
Canada
1500 Fisher St.
North Bay
ON
1PB2H3
* 
* 
Gap
Canada
900 Maple Avenue
Burlington
ON
L7S2J8
* 
* 
Banana Republic
Canada
3147 Douglas St
Victoria
BC
V8Z 6E3
* 
* 
Banana Republic
USA
50 S. Main St.
Salt Lake City
UT
84101
* 
* 
Athleta
USA
11923 Market St.
Reston
VA
201290
* 
* 
Athleta
USA
2610 NE University Village St
Seattle
WA
98105
* 
* 
Athleta
USA
6910 Fayetteville Rd space 149
Durham
NC
27713
* 
* 
Athleta
USA
834 Dulaney Valley Rd.
TOWSON
MD
20214
* 
* 
Athleta
USA
160 North Gulph RD
King of Prussia
PA
19406
* 
* 
Athleta
USA
1245 Worcester St
Natick
MA
1701
* 
* 
Athleta
USA
92 Newbury St
Boston
MA
2116
* 
* 
Athleta
USA
75 MIDDLESEX TURNPIKE
Burlington
MA
1803
* 
* 
Athleta
USA
145 South Avenue
Bloomington
MN
55425
* 
* 
Athleta
USA
5616 Bay ST.
Emeryville
CA
94608
* 
* 
Athleta
USA
1001 Northwest Couch St
Portland
OR
97209
* 
* 
Athleta
USA
855 El Camino Read
Palo Alto
CA
94301
* 
* 
Athleta
USA
8034 Tysons Corner Center
McClean
VA
22102
* 
* 
Athleta
USA
1133 Pearl St
Boulder
CO
80302
* 
* 
Athleta
USA
8505 PARK MEADOWS CENTER DRIVE
Lonetree
CO
80124
* 
* 
Athleta
USA
265 18 St NW
ATLANTA
GA
30363
* 
* 
Athleta
USA
1151 GALLERIA BLVD
Roseville
CA
95678
* 
* 
Athleta
USA
2855 STEVENS CREEK BLVD
Santa Clara
CA
95050
* 
* 
Athleta
USA
26300 Cedar Rd.
Beachwood
OH
44122
* 
* 
Athleta
USA
50 South Main St
Salt Lake City
UT
84101
* 
* 
Gap
USA
105 Millcreek Mall
Erie
PA
16565
* 
* 
Gap/Kids/Baby
USA
2000 Riverchase Galleria Drive Suite 224
Hoover
AL
35244
* 
* 
Gap
USA
1701 McFarland Blvd. East, Sp. A5-6
Tuscaloosa
AL
35404
* 
* 
Gap/Kids/Baby
USA
240 Summit Bl. #100,102,104
BIRMINGHAM
AL
35243
* 
* 
Gap/Kids
USA
700 Quintard Dr.
Oxford
AL
36203
* 
* 
Old Navy
USA
427 Fabian Dr
Aiken
SC
29803


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
24 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
147 Bath Road
Brunswick
ME
4011
* 
* 
Old Navy
USA
10025 W. McDowell Rd
Avondale
AZ
85323
* 
* 
Old Navy
USA
2265 Market Place
Cumming
GA
30041
* 
* 
Old Navy
USA
1000 Ross Park Mall Drive
Pittsburgh
PA
15237
* 
* 
Old Navy
USA
1625 River Valley Circle S
Lancaster
OH
43130
* 
* 
Old Navy
USA
9729 Northlake Centre Parkway
Charlotte
NC
28216
* 
* 
Old Navy
USA
5445 Washington Pike
Knoxville
TN
37918
* 
* 
Old Navy
USA
2212 South Shore Center DR
Alameda
CA
94501
* 
* 
Gap/Kids
USA
3276 Bel Air Mall, Space A-6
Mobile
AL
36606
* 
* 
Gap
USA
121 North College Street
Auburn
AL
36830
* 
* 
Gap/Kids
USA
900 Commons Dr.
Dothan
AL
36303
* 
* 
Gap
USA
7064 Eastchase Parkway
Montgomery
AL
36117
* 
* 
Old Navy
USA
1800 McFarland Blvd. East
Tuscaloosa
AL
35404
* 
* 
Old Navy
USA
120 Laconia Road
Tilton
NH
3276
* 
* 
Old Navy
USA
47196 Michigan Ave
Canton Township
MI
48188
* 
* 
Old Navy
USA
301 The Bridge Street
Huntsville
AL
35806
* 
* 
Old Navy
USA
17600 E Collier Ave
Lake Elsinore
CA
92530
* 
* 
Old Navy
USA
32100 Las Vegas Blvd
Primm
NV
89018
* 
* 
Old Navy
USA
4201 Camino De La Plaza
San Ysidro
CA
92173
* 
* 
Old Navy
USA
2796 Tanger Way
Barstow
CA
92311
* 
* 
Old Navy
USA
2601 S. McKenzie St
Foley
AL
36535
* 
* 
Old Navy
USA
455 Belwood Road
Calhoun
GA
30701
* 
* 
Old Navy
USA
3885 N.E. 163rd Street
North Miami Beach
FL
33160
* 
* 
Old Navy
USA
1000 Tanger Dr. Sp203A
Locust Grove
GA
30248
* 
* 
Old Navy
USA
7001 Fayetteville Rd
Durham
NC
27713
* 
* 
Gap/Kids
USA
301 Cox Creek Parkway
Florence
AL
35630
* 
* 
Gap/Body
USA
2000 E. Salado Pkwy
Tempe
AZ
85251
* 
* 
Gap
USA
5959 Triangle Town Blvd.
Raleigh
NC
27604
* 
* 
Gap
USA
6205 S. Main St.
Aurora
CO
80016
* 
* 
Old Navy
USA
7211 Coastal Blvd
Brooksville
FL
34613
* 
* 
Old Navy
USA
4615 Garth Rd.
Baytown
TX
77521
* 
* 
Old Navy
USA
203 Bluefish Dr
Panama City Beach
FL
32413
* 
* 
Old Navy
USA
4500 16th Street
Moline
IL
61265
* 
* 
Old Navy
USA
321-8 Forum Dr
Columbia
SC
29229
* 
* 
Old Navy
USA
1629 Fall River Dr
Loveland
CO
80537
* 
* 
Old Navy
USA
125 Hamilton Crossing Dr
Alcoa
TN
37701
* 
* 
Old Navy
USA
7341 Alcoa Road
Bryant
AR
72022
* 
* 
Old Navy
USA
4414 SW College Rd
Ocala
FL
34474
* 
* 
Old Navy
USA
4135 Phoenix Avenue
Fort Smith
AR
72903
* 
* 
Old Navy
USA
1510 Froom Ranch Way
San Luis Obispo
CA
93405
* 
* 
Old Navy
USA
1985 West Craig Rd
North Las Vegas
NV
89032
* 
* 
Gap/Kids/Baby
USA
7401 Market Street Sp #829
Youngstown
OH
44512
* 
* 
Old Navy
USA
47 E. Chesterfield Mall
Chesterfield
MO
63017
* 
* 
Old Navy
USA
559 Columbia Center
Kennewick
WA
99336


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
25 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
1910 Wells Road
Orange Park
FL
32073
* 
* 
Old Navy
USA
2900 Deerfield Drive, Space 3
Janesville
WI
53546
* 
* 
Old Navy
USA
1208 Bridford Parkway
Greensboro
NC
27407
* 
* 
Old Navy
USA
3800 US Highway 98 North
Lakeland
FL
33809
* 
* 
Old Navy
USA
4502 South Steele Street, Suite 415
Tacoma
WA
98409
* 
* 
Old Navy
USA
2901 S. Capital of Texas Hwy
Austin
TX
78746
* 
* 
Old Navy
USA
7430 Carson Blvd.
Long Beach
CA
90822
* 
* 
Old Navy
USA
3115 Kennedy Blvd.
North Bergen
NJ
7047
* 
* 
Old Navy
USA
50 Holyoke Street, #G309
Holyoke
MA
1040
* 
* 
Old Navy
USA
4511 North Midkiff, Space B15
Midland
TX
79705
* 
* 
Old Navy
Canada
1978 99 st
Edmonton
AB
T6N1K9
* 
* 
Old Navy
USA
1237 E. Main St.
Carbondale
IL
62901
* 
* 
Old Navy
USA
651 Kapkowski Rd., Ste. 10
Elizabeth
NJ
7201
* 
* 
Old Navy
USA
2800 King Avenue, West
Billings
MT
59102
* 
* 
Old Navy
USA
3445 Derek Drive
Lake Charles
LA
70605
* 
* 
Old Navy
USA
300 W. 125th Street
New York
NY
10027
* 
* 
Old Navy
USA
159-02 Jamaica ave
Queens
NY
11432
* 
* 
Old Navy
USA
1451 Coral Ridge Avenue, Suite 1216
Coralville
IA
52241
* 
* 
Old Navy
USA
3450 Highway 190
Mandeville
LA
70471
* 
* 
Old Navy
USA
5601 Brodie Lane #400
Austin
TX
78745
* 
* 
Old Navy
USA
20510 Highway 59 North
Humble
TX
77338
* 
* 
Old Navy
USA
1982 Grand River Avenue
Okemos
MI
48864
* 
* 
Old Navy
USA
5778 Fairmont
Pasadena
TX
77505
* 
* 
Old Navy
USA
40820 Winchester #2430
Temecula
CA
92591
* 
* 
Old Navy
USA
2500 W. Int'l Speedway Blvd.
Daytona Beach
FL
32114
* 
* 
Old Navy
USA
2894 East 3rd Street, Space F11
Bloomington
IN
47401
* 
* 
Old Navy
USA
15426 Emerald Way
Bowie
MD
20716
* 
* 
Old Navy
USA
2701 Ming Avenue
Bakersfield
CA
93304
* 
* 
Old Navy
USA
1801 South West Wanamaker Rd. Sp D24
Topeka
KS
66604
* 
* 
Old Navy
USA
13250 Dallas Parkway
Dallas
TX
75240
* 
* 
Old Navy
USA
1550 Martin Luther King Blvd
Houma
LA
70360
* 
* 
Old Navy
USA
7220 SW 88th Street (N. Kendall Drive)
Miami
FL
33156
* 
* 
Old Navy
USA
5100 N. 9th Ave. Sp C315A
Pensacola
FL
32504
* 
* 
Old Navy
USA
4995 S. Cleveland Ave.
Ft. Myers
FL
33907
* 
* 
Old Navy
USA
1515 Route 22 West
Watchung
NJ
7069
* 
* 
Old Navy
USA
300 Promenade Blvd.
Bridgewater
NJ
8807
* 
* 
Old Navy
USA
2295 Gallatin Pike N
Madison
TN
37115
* 
* 
Old Navy
USA
1345 Polaris Parkway
Columbus
OH
43240
* 
* 
Old Navy
USA
18543 Main Street
Huntington Beach
CA
92648
* 
* 
Old Navy
USA
20 City Blvd West
Orange
CA
92868
* 
* 
Old Navy
USA
1880 Catawba Valley Blvd. SE
Hickory
NC
28602
* 
* 
Old Navy
USA
9197 West Atlantic Blvd. Sp 9197
Coral Springs
FL
33071
* 
* 
Old Navy
USA
2035 Independence Center drive
Independence
MO
64057
* 
* 
Old Navy
USA
2415 Sagamore Parkway South
Lafayette
IN
47905


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
26 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
755 State Highway 18
East Brunswick
NJ
8816
* 
* 
Old Navy
USA
318 East Fairmont Avenue, Space 304
Lakewood
NY
14750
* 
* 
Old Navy
USA
2875 Market Center Dr
Rockwall
TX
75087
* 
* 
Old Navy
USA
8001 South Orange Blossom Trail, space 1216
Orlando
FL
32809
* 
* 
Old Navy
USA
1251 US 31 North
Greenwood
IN
46142
* 
* 
Old Navy
USA
110Bay Park SQ. Sp
Green Bay
WI
54304
* 
* 
Old Navy
USA
3333 West Touhy Avenue, Sp B1
Lincolnwood
IL
60645
* 
* 
Old Navy
USA
464 Broadway Mall
Hicksville
NY
11801
* 
* 
Old Navy
USA
108 Troutman Parkway
Ft. Collins
CO
80525
* 
* 
Old Navy
USA
20505 S. Dixie Hwy
Miami
FL
33189
* 
* 
Gap/Kids
USA
1551 Valley West Drive #118A
W. Des Moines
IA
50266
* 
* 
Gap
USA
1451 Coral Ridge Mall
Coralville
IA
52241
* 
* 
Gap/Kids
USA
555 John F. Kennedy Road
Dubuque
IA
52002
* 
* 
Gap
USA
2801 Grand Avenue
Ames
IA
50010
* 
* 
Old Navy
USA
1437 W. I-240 Service Road
Oklahoma City
OK
73159
* 
* 
Old Navy
USA
9018 N. 121st E. Ave
Owasso
OK
74055
* 
* 
Old Navy
USA
13221 City Station Dr
Jacksonville
FL
32218
* 
* 
Old Navy
USA
190 Marketplace Blvd.
Hamilton Township
NJ
8691
* 
* 
Old Navy
USA
22509 Tomball Parkway
Tomball
TX
77050
* 
* 
Old Navy
USA
230 North 12th Ave
Hanford
CA
93230
* 
* 
Old Navy
USA
141 Tuckahoe Rd
Washington Township
NJ
8080
* 
* 
Old Navy
USA
270 Oxford Exchange Road
Oxford
AL
36203
* 
* 
Old Navy
USA
10287 East Shelby Drive
Collierville
TN
38017
* 
* 
Old Navy
USA
401 S. Mt. Juliet Rd
Mt. Juliet
TN
37122
* 
* 
Gap/Kids
USA
3001 South 144
Omaha
NE
68144
* 
* 
Gap/Kids
USA
2910 Pine Lake Rd. Suite A
Lincoln
NE
68516
* 
* 
Gap/Kids
USA
5011 2nd Avenue Sp. 7-12
Kearney
NE
68847
* 
* 
Old Navy
USA
621 River Highway
Mooresville
NC
28117
* 
* 
Old Navy
Canada
550 King Street North
Waterloo
ON
N2L5W6
* 
* 
Old Navy
USA
35 N Rio Grand St
Salt Lake City
UT
84101
* 
* 
Old Navy
USA
300 Laurel Mall
Hazleton
PA
18202
* 
* 
Old Navy
USA
1640 New Douglas Rd.
Oswego
IL
60543
* 
* 
Old Navy
USA
262 Swansea Mall Drive
Swansea
MA
2777
* 
* 
Old Navy
USA
115 Shoppers Way NW
Christiansburg
VA
24073
* 
* 
Old Navy
USA
7087 SW Nyberg St
Tualatin
OR
97062
* 
* 
Old Navy
USA
7230 Bell Creek Road
Mechanicsville
VA
23111
* 
* 
Old Navy
USA
385 N. Escondido Blvd.
Escondido
CA
92025
* 
* 
Old Navy
USA
40-24 College Point Blvd, # D-415
Flushing
NY
11354
* 
* 
Old Navy
USA
5005 East Marketplace Drive
Flagstaff
AZ
86004
* 
* 
Old Navy
USA
698 Memorial City
Houston
TX
77024
* 
* 
Old Navy
USA
3220 Shoppers Drive
McHenry
IL
60050
* 
* 
Old Navy
USA
2615 Medical Center Parkway
Murfreesboro
TN
37129
* 
* 
Old Navy
USA
5001 Monroe Street
Toledo
OH
43623
* 
* 
Old Navy
USA
192 Colony Place
Plymouth
MA
2360


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
27 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
9883 Waterstone Blvd., Space 30
Cincinnati
OH
45249
* 
* 
Old Navy
USA
1212 Boston Post Road
Milford
CT
6460
* 
* 
Old Navy
USA
1441 Tamiami Trail, Sp 649
Port Charlotte
FL
33948
* 
* 
Old Navy
USA
3174 NW Federal Highway, Sp. 3160
Jensen Beach
FL
34957
* 
* 
Old Navy
USA
1475 Upper Valley Pike
Springfield
OH
45504
* 
* 
Old Navy
USA
3929 McCain Blvd., space J4A
North Little Rock
AR
72116
* 
* 
Old Navy
USA
7620 Rivers Ave., Suite 210
North Charleston
SC
29406
* 
* 
Old Navy
USA
1720 Towne Center Way
Mount Pleasant
SC
29464
* 
* 
Old Navy
USA
1734 Green Oaks Rd, Sp. 6
Ft. Worth
TX
76116
* 
* 
Old Navy
USA
1596 N. Kingsbury
Chicago
IL
60614
* 
* 
Old Navy
USA
1168 East 2100 South
Salt Lake City
UT
84106
* 
* 
Old Navy
USA
686 Northridge Mall
Salinas
CA
93906
* 
* 
Old Navy
USA
205 N. Moorpark Road Ste. J
Thousand Oaks
CA
91360
* 
* 
Old Navy
USA
253 Hartford Avenue
Bellingham
MA
2019
* 
* 
Old Navy
USA
1618 Service Merchandise Blvd
Brentwood
TN
37027
* 
* 
Old Navy
USA
790 South Road
Poughkeepsie
NY
12601
* 
* 
Old Navy
USA
60 Smithfield Blvd., Space B105
Plattsburg
NY
12901
* 
* 
Old Navy
USA
40 Catherwood
Ithaca
NY
14850
* 
* 
Old Navy
USA
6K Mall Walk
Yonkers
NY
10704
* 
* 
Old Navy
USA
1233 West Ave. P, Spaces 429,425,421,417
Palmdale
CA
93551
* 
* 
Old Navy
USA
3506 Capital City Mall Drive #600
Camp Hill
PA
17011
* 
* 
Old Navy
USA
3849 S Delsea Dr
Vineland
NJ
8360
* 
* 
Old Navy
USA
12635 Felch Street, Suite 50
Holland
MI
49424
* 
* 
Old Navy
USA
2600 N. E. Hwy. 20 #510
Bend
OR
97701
* 
* 
Old Navy
USA
1601 Marketplace Drive,
Great Falls
MT
59404
* 
* 
Old Navy
USA
1 LOGAN VALLEY MALL
Altoona
PA
16602
* 
* 
Old Navy
USA
270 Dairy Rd. Ste 120
Kahului
HI
96732
* 
* 
Old Navy
USA
591 Bullsboro Drive
Newnan
GA
30265
* 
* 
Old Navy
USA
17470 South Center Parkway
Tukwila
WA
98188
* 
* 
Old Navy
USA
1200 Hwy 22, Space 612
Phillipsburg
NJ
8865
* 
* 
Old Navy
USA
8700 NE Vancouver Mall Dr.
Vancouver
WA
98662
* 
* 
Old Navy
USA
100 Viewmont Mall
Scranton
PA
18508
* 
* 
Old Navy
USA
1600 Saratoga Ave, Ste. 301
San Jose
CA
95129
* 
* 
Old Navy
USA
1002 Willowbrook Mall
Houston
TX
77070
* 
* 
Old Navy
USA
7 Backus Avenue
Danbury
CT
6810
* 
* 
Old Navy
USA
9301 Tampa Avenue Sp #42
Northridge
CA
91324
* 
* 
Old Navy
USA
32387 Gratiot Ave. #24
Roseville
MI
48066
* 
* 
Old Navy
USA
3800 Merle Hay Road
Des Moines
IA
50310
* 
* 
Old Navy
USA
1455 NW 107th Ave, Rm 194
Miami
FL
33172
* 
* 
Old Navy
Puerto Rico
2050 Ponce Bypass, Ste 103
Ponce
PR
731
* 
* 
Old Navy
Puerto Rico
525 F. D. Roosevelt Ave.
Hato Rey
PR
918
* 
* 
Old Navy
USA
3065 Rte 50, Space F4
Saratoga Springs
NY
12866
* 
* 
Old Navy
USA
1 Bellis Fair Parkway #302
Bellingham
WA
98226
* 
* 
Old Navy
USA
253 Lincoln Mall - Space 266
Matteson
IL
60443


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
28 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
Puerto Rico
65th Infanteria KM 6.1, San Anton Ward
Carolina
PR
979
* 
* 
Old Navy
USA
701 Route 440 Sp39,41,42,43,44
Jersey City
NJ
7304
* 
* 
Old Navy
USA
200 N. Darthmouth Mall Ste. 1108
North Dartmouth
MA
2747
* 
* 
Old Navy
USA
3650 Atlanta Hwy 78
Athens
GA
30606
* 
* 
Old Navy
USA
ROUTE 30 E
Greensburg
PA
15601
* 
* 
Old Navy
USA
1561 Beaver Creek Commons Dr
Apex
NC
27502
* 
* 
Gap/Kids
USA
89 Oakdale Mall
Johnson City
NY
13790
* 
* 
Old Navy
USA
2501 W. Happy Valley Rd
Phoenix
AZ
85027
* 
* 
Old Navy
USA
8031 Eastchase Parkway
Montgomery
AL
36117
* 
* 
Old Navy
USA
1205 North Berkeley Blvd
Goldsboro
NC
27534
* 
* 
Old Navy
USA
313 Metropolis Mile
Plainfield
IN
46168
* 
* 
Old Navy
USA
2725 Market St
Gilbert
AZ
85297
* 
* 
Old Navy
USA
6587 Las Vegas Blvd South
Las Vegas
NV
89119
* 
* 
Old Navy
USA
12909 Shops Parkway
Bee Cave
TX
78738
* 
* 
Old Navy
USA
107 General Stilwell Drive
Marina
CA
93933
* 
* 
Old Navy
USA
8560 49th Ave
Denver
CO
80238
* 
* 
Old Navy
USA
1137 State Street
Santa Barbara
CA
93101
* 
* 
Gap/Body
USA
#5 Burlington Square- 2016
Burlington
VT
5401
* 
* 
Gap
USA
155 Dorset Street #G1
South Burlington
VT
5403
* 
* 
Old Navy
USA
1701 Niagara Falls Boulevard
Amherst
NY
14228
* 
* 
Old Navy
USA
5 Shipyard Drive
Hingham
MA
2043
* 
* 
Old Navy
USA
8677 NW Prairie Vew Rd
Kansas City
MO
64153
* 
* 
Old Navy
USA
1931 Atlantic Avenue
Atlantic City
NJ
8401
* 
* 
Old Navy
USA
1207 Franklin Mills Circle
Philadelphia
PA
19154
* 
* 
Old Navy
USA
14250 Clay Terrace Blvd.
Carmel
IN
46032
* 
* 
Old Navy
USA
565 Cabela Drive
Triadelphia
WV
26059
* 
* 
Old Navy
USA
13925 S. Virginia Street
Reno
NV
89511
* 
* 
Old Navy
Canada
5000 Hwy 7 East E001
Markham
ON
L3R4M9
* 
* 
Old Navy
Canada
999 Upper Wentworth St.
Hamilton
ON
L3R4X5
* 
* 
Old Navy
Canada
1 Promenade Circle
Thornhill
ON
L4J4P8
* 
* 
Old Navy
Canada
6 Lebovic Ave.
Scarborough
ON
M1L4T7
* 
* 
Old Navy
Canada
70 Pinebrush Rd.
Cambridge
ON
N1R8K5
* 
* 
Old Navy
Canada
468 Bayfield St.
Barrie
ON
L4M5A2
* 
* 
Old Navy
Canada
419 King Street West
Oshawa
ON
L1J 2K5
* 
* 
Old Navy
Canada
77 Guelph Line
Burlington
ON
L7R3N2
* 
* 
Old Navy
Canada
17600 Yonge St.
NewMarket
ON
L3Y4Z1
* 
* 
Old Navy
Canada
100 City Centre Drive
Mississauga
ON
L5B1M7
* 
* 
Old Navy
Canada
5100 Rins Mill Parkway
Mississauga
ON
LSM4ZM
* 
* 
Old Navy
Canada
25 Peel Centre Dr.
Brampton
ON
L6T3R5
* 
* 
Old Navy
Canada
260 Yonge St., N114
Toronto
ON
M5B2A5
* 
* 
Old Navy
USA
3111 Woodridge
Houston
TX
77087
* 
* 
Old Navy
USA
14022 E. Indiana Ave
Spokane
WA
99216
* 
* 
Old Navy
USA
5145 Peachtree Parkway
Norcross
GA
30092
* 
* 
Old Navy
USA
352-10 S. College Rd.
Wilmington
NC
28403


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
29 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
Canada
636 Gardiners Rd.
Kingston
ON
K7M3X9
* 
* 
Old Navy
Canada
100 Bayshore Dr
Ottawa
ON
K2B8C1
* 
* 
Old Navy
USA
142 Station Dr.
Anderson
SC
29621
* 
* 
Old Navy
USA
60 E. Wynnewood Rd.
Wynnewood
PA
19096
* 
* 
Old Navy
USA
3500 S. Meridian
Puyallup
WA
98373
* 
* 
Old Navy
USA
9094 N Green Bay Rd.
Milwaukee
WI
53209
* 
* 
Old Navy
USA
5764 Highway 153
Hixson
TN
37343
* 
* 
Old Navy
Canada
221 Glendale Ave
St. Catherine's
ON
L2T2K9
* 
* 
Old Navy
USA
1155 North Court Street
Medina
OH
44256
* 
* 
Old Navy
Canada
300 Borough Dr.
Scarborough
ON
M1P4P5
* 
* 
Old Navy
USA
12300 Jefferson Ave.
Newports News
VA
23602
* 
* 
Old Navy
Canada
2280 City Park Dr.
Gloucester
ON
K1J1G1
* 
* 
Old Navy
USA
197 Westbank Expressway
Gretna
LA
70053
* 
* 
Old Navy
USA
1231 S. Caraway Rd
Jonesboro
AR
72401
* 
* 
Old Navy
USA
4802 Valley View Blvd N.W.
Roanoke
VA
24012
* 
* 
Old Navy
USA
1004 N. Promenade Parkway
Casa Grande
AZ
85222
* 
* 
Gap
USA
3507 Manchester Expwy
Columbus
GA
31909
* 
* 
Gap
USA
2601 Dawson Road
Albany
GA
31707
* 
* 
Old Navy
USA
11211 120th Avenue
Pleasant Prairie
WI
53158
* 
* 
Old Navy
USA
201 E. Magnolia Blvd.
Burbank
CA
91502
* 
* 
Old Navy
USA
20700 Avalon Blvd
Carson
CA
90746
* 
* 
Old Navy
USA
170 Glynn Isles
Brunswick
GA
31525
* 
* 
Old Navy
USA
515 Bypass 72 NW
Greenwood
SC
29649
* 
* 
Old Navy
USA
6921 Grand Ave.
Gurnee
IL
60031
* 
* 
Old Navy
USA
3561 Hempstead Turnpike
Levittown
NY
11756
* 
* 
Old Navy
USA
3881 Medina Road
Akron
OH
44333
* 
* 
Old Navy
USA
56 Chambers Bridge & Rte. 70
Brick
NJ
8723
* 
* 
Old Navy
USA
55 Colma Blvd
Colma
CA
94014
* 
* 
Old Navy
USA
1172 Great Mall Dr.
Milpitas
CA
95035
* 
* 
Old Navy
USA
2899 El Camino Real
Tustin
CA
92782
* 
* 
Old Navy
USA
115 Shaw Ave
Clovis
CA
93612
* 
* 
Old Navy
USA
801 15th Street Suite 300
Plano
TX
75075
* 
* 
Old Navy
USA
35 Miracle Mile Shopping Center
Monroeville
PA
15146
* 
* 
Old Navy
USA
21100 Dulles Town Circle, Ste. 207
Dulles
VA
20166
* 
* 
Old Navy
USA
1250 Howe Ave
Sacramento
CA
95825
* 
* 
Old Navy
USA
3850 Grand Avenue (OLD - 5545A Philadelphia St)
Chino
CA
91710
* 
* 
Old Navy
USA
27130 Alicia Parkway Shops
Laguna Niguel
CA
92677
* 
* 
Old Navy
USA
1600 S. Azusa Avenue Sp 109
City of Industry
CA
91748
* 
* 
Old Navy
USA
100 Independence Way
Danvers
MA
1923
* 
* 
Old Navy
USA
2325 South Stemmons Freeway
Lewisville
TX
75067
* 
* 
Old Navy
USA
9607 Research Blvd
Austin
TX
78759
* 
* 
Old Navy
USA
485 River Road
Edgewater
NJ
7020
* 
* 
Old Navy
USA
250 Consumer's Square
May's Landing
NJ
8330
* 
* 
Old Navy
USA
1101 Nixon Dr.
Moorestown
NJ
8057


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
30 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
375 US Route 1
Kittery
ME
3904
* 
* 
Old Navy
USA
7317 Mentor Avenue
Mentor
OH
44060
* 
* 
Old Navy
USA
100 N. La Cienega Bvld
Los Angeles
CA
90048
* 
* 
Old Navy
USA
228 Vintage Way
Novato
CA
94945
* 
* 
Old Navy
USA
1459 New Britain Ave
West Hartford
CT
6110
* 
* 
Old Navy
USA
4 East Spitbrook Rd.
Nashua
NH
3060
* 
* 
Old Navy
USA
7501 W. Cermak Rd
North Riverside
IL
60546
* 
* 
Old Navy
USA
3440 Poplar Avenue
Memphis
TN
38111
* 
* 
Old Navy
USA
2711 Plainfield Rd.
Joliet
IL
60435
* 
* 
Old Navy
USA
923 Freeport Rd. Sp# 126
Pittsburgh
PA
15215
* 
* 
Old Navy
USA
26742 Portola Pkwy Ste A
Foothill Ranch
CA
92610
* 
* 
Old Navy
USA
1101 SuperMall Way #1070
Auburn
WA
98001
* 
* 
Old Navy
USA
1975 Diamond Blvd Suite D-1000
Concord
CA
94520
* 
* 
Old Navy
USA
5000 Westheimer #300
Houston
TX
77056
* 
* 
Old Navy
USA
3200 N. Federal Highway sp.501
Fort Lauderdale
FL
33306
* 
* 
Old Navy
USA
610 6th Avenue
New York
NY
10011
* 
* 
Old Navy
USA
6100 North Point Parkway
Alpharetta
GA
30202
* 
* 
Old Navy
USA
740 Barrett Parkway #200
Kennesaw
GA
30144
* 
* 
Old Navy
USA
140 Commerce Blvd. #3
Fairless Hills
PA
19030
* 
* 
Old Navy
USA
8656 SE Sunnyside Rd
Clackamas
OR
97015
* 
* 
Old Navy
USA
1241 Point Mallard Parkway
Decatur
AL
35601
* 
* 
Gap Full Concept
USA
1200 East County Lane #185
Ridgeland
MS
39157
* 
* 
Gap
USA
1000 Turtle Creek, Sp. 740
Hattiesburg
MS
39402
* 
* 
Gap
USA
1001 Barnes Crossing Rd.,
Tupelo
MS
38804
* 
* 
Gap/Kids
USA
136 Dog Wood Blvd
Flowood
MS
39232
* 
* 
Old Navy
USA
15555 East 14th St
San Leandro
CA
94577
* 
* 
Old Navy
USA
1922 West Pullman Road
Moscow
ID
83843
* 
* 
Old Navy
USA
2070 Santa Rosa Avenue
Santa Rosa
CA
95407
* 
* 
Old Navy
USA
5424 New Hope Commons Drive
Durham
NC
27707
* 
* 
Old Navy
USA
220 South Route 59 Ste #A2
Naperville
IL
60540
* 
* 
Old Navy
USA
5900 E. Virginia Beach Blvd. #50
Norfolk
VA
23502
* 
* 
Old Navy
USA
12017 Rockville Pike #B
Rockville
MD
20852
* 
* 
Old Navy
USA
4950 Pacific Ave. Unit #433
Stockton
CA
95207
* 
* 
Old Navy
USA
1865 B. Mt. Zion Rd.
Morrow
GA
30260
* 
* 
Old Navy
USA
9858 Carousel Center Drive
Syracuse
NY
13290
* 
* 
Old Navy
USA
495 Union St. #1150
Waterbury
CT
6702
* 
* 
Old Navy
USA
625 Atlantic Ave. Sp. #102
Brooklyn
NY
11217
* 
* 
Old Navy
USA
2566 East Colonial Drive
Orlando
FL
32803
* 
* 
Old Navy
USA
6747 Fallbrook Avenue
West Hills
CA
91307
* 
* 
Old Navy
USA
4640 E. Roosevelt Blvd.
Philadelphia
PA
19124
* 
* 
Old Navy
USA
1949 E. Camelback Road
Phoenix
AZ
85016
* 
* 
Old Navy
USA
5041 Jericho Turnpike
Commack
NY
11725
* 
* 
Old Navy
USA
15600 NE 8th Street, E2
Bellevue
WA
98008
* 
* 
Old Navy
USA
1132 So Rochester Rd.
Rochester Hills
MI
48307


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
31 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
1731 Olentangy River Road
Columbus
OH
43212
* 
* 
Old Navy
USA
6687 Strip Ave.
North Canton
OH
44720
* 
* 
Old Navy
USA
901 South Coast Drive Bldg J
Costa Mesa
CA
92626
* 
* 
Old Navy
USA
3636 W. Dublin Grandville Road
Columbus
OH
43235
* 
* 
Old Navy
USA
18260 Royalton Road
Strongsville
OH
44136
* 
* 
Old Navy
USA
2164 E. 80th Avenue
Hobart
IN
46410
* 
* 
Old Navy
USA
976 West Street Road
Warminster
PA
18974
* 
* 
Old Navy
USA
2575 Towne Center Blvd.
Sugar land
TX
77479
* 
* 
Old Navy
USA
500 Connecticut Avenue
Norwalk
CT
6854
* 
* 
Old Navy
USA
8881 Ladue Rd., Sp. B
Ladue
MO
63124
* 
* 
Old Navy
USA
881 Montauk Highway
West Babylon
NY
11704
* 
* 
Old Navy
USA
1504 Old Country Road
Westbury
NY
11590
* 
* 
Old Navy
USA
3440 Highland Ave.
National City
CA
91950
* 
* 
Old Navy
USA
7123 S 1300 E Street
Midvale
UT
84047
* 
* 
Old Navy
USA
246 West 1300 South
Orem
UT
84058
* 
* 
Old Navy
USA
2335 Dixwell Ave
Hamden
CT
6514
* 
* 
Old Navy
USA
845 White Plains Rd.
Bronx
NY
10473
* 
* 
Old Navy
USA
12209 Fair Lakes Promenade Dr.
Fairfax
VA
22033
* 
* 
Old Navy
USA
116 Pavilion Parkway
Fayetteville
GA
30214
* 
* 
Old Navy
USA
2200 Tanger Blvd
Washington
PA
15301
* 
* 
Gap
USA
4301 West Wisconsin Avenue Space #518
Appleton
WI
54913
* 
* 
Old Navy
USA
1641 East Monte Vista Ave.
Vacaville
CA
95688
* 
* 
Old Navy
USA
1831 Village West Parkway
Kansas City
KS
66111
* 
* 
Old Navy
USA
2259 South 9th Street
Salina
KS
67401
* 
* 
Old Navy
USA
3046 Mountain View Dr
Anchorage
AK
99501
* 
* 
Old Navy
USA
16454 North Marketplace Blvd
Nampa
ID
83687
* 
* 
Old Navy
USA
2200 Eastridge Loop
San Jose
CA
95122
* 
* 
Old Navy
USA
2736 Brice Road
Reynoldsburg
OH
43068
* 
* 
Old Navy
USA
9000 J.M. Keynes Drive
Charlotte
NC
28262
* 
* 
Old Navy
USA
9551 South Blvd.
Charlotte
NC
28273
* 
* 
Old Navy
USA
4609 East Ray Road
Phoenix
AZ
85044
* 
* 
Old Navy
USA
138 Danada Square West
Wheaton
IL
60187
* 
* 
Old Navy
USA
7418 N. Blackstone
Fresno
CA
93720
* 
* 
Old Navy
USA
7601 South Cicero Ave
Chicago
IL
60652
* 
* 
Old Navy
USA
1 Buckhead Loop, NE
Atlanta
GA
30326
* 
* 
Old Navy
USA
8631 River Crossing Blvd.
Indianapolis
IN
46240
* 
* 
Old Navy
USA
2155 W. 22nd Street #6
Oakbrook
IL
60521
* 
* 
Old Navy
USA
8722 East 71st Street Bldg. B
Tulsa
OK
74133
* 
* 
Old Navy
USA
5000 Arizona Mills Circle # 495
Tempe
AZ
85282
* 
* 
Old Navy
USA
1498 Golf Road
Schaumburg
IL
60173
* 
* 
Old Navy
USA
5175 Sunrise Hwy
Bohemia
NY
11716
* 
* 
Old Navy
USA
10940 Sunset Plaza
St. Louis
MO
63127
* 
* 
Old Navy
USA
5201 East 41st Street
Tulsa
OK
74135
* 
* 
Old Navy
USA
5601 Bandera Road #120
San Antonio
TX
78238


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
32 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
371A Boardman Poland Road
Youngstown
OH
44512
* 
* 
Old Navy
USA
2532 Solomons Island Road
Annapolis
MD
21401
* 
* 
Old Navy
USA
1752 N. Jantzen Beach Center
Portland
OR
97217
* 
* 
Old Navy
USA
3942 S.W. Archer Road #107
Gainesville
FL
32608
* 
* 
Old Navy
USA
6867 Hwy 6 North
Houston
TX
77084
* 
* 
Old Navy
USA
1101 El Camino
Redwood City
CA
94063
* 
* 
Old Navy
USA
260 Meyerland Plaza
Houston
TX
77096
* 
* 
Old Navy
USA
2209 South Mooney Blvd #495
Visalia
CA
93277
* 
* 
Old Navy
USA
340 Bay Chester Ave
Bronx
NY
10475
* 
* 
Old Navy
USA
12065 Metcalf Avenue
Overland Park
KS
66213
* 
* 
Old Navy
USA
8020 Wedgewood Lane North
Maple Grove
MN
55369
* 
* 
Old Navy
USA
485 Arsenal Street
Watertown
MA
2172
* 
* 
Old Navy
USA
1730 West Fullerton Avenue
Chicago
IL
60614
* 
* 
Old Navy
USA
1322 Greenbrier Parkway
Chesapeake
VA
23320
* 
* 
Old Navy
USA
1291 Johnson Ferry Road #800
Marietta
GA
30068
* 
* 
Old Navy
USA
138 East Broadway
Bloomington
MN
55425
* 
* 
Old Navy
USA
11745 I-H10 West #740
San Antonio
TX
78230
* 
* 
Old Navy
USA
4510 N. Grape Road
Mishawaka
IN
46545
* 
* 
Old Navy
USA
239 Junction Rd. #D
Madison
WI
53717
* 
* 
Old Navy
USA
218 Morrell Road
Knoxville
TN
37919
* 
* 
Old Navy
USA
977 Valley Road, Bldg F1
Gillette
NJ
7933
* 
* 
Old Navy
USA
386 Greece Ridge Center Drive #12
Rochester
NY
14626
* 
* 
Old Navy
USA
2700 Soncy Road
Amarillo
TX
79121
* 
* 
Old Navy
USA
4801 Overton Ridge Blvd., Ste 140
Fort Worth
TX
76132
* 
* 
Old Navy
USA
31365 Orchard Lake Road
Farmington Hills
MI
48334
* 
* 
Old Navy
USA
1 Mills Circle Sp. #350
Ontario
CA
91764
* 
* 
Old Navy
USA
525 N. Stephanie Street
Henderson
NV
89014
* 
* 
Old Navy
USA
2220 Hamilton Place Blvd
Chattanooga
TN
37421
* 
* 
Old Navy
USA
1161 Hammond Dr., Suite 140
Atlanta
GA
30346
* 
* 
Old Navy
USA
4018 Conroy Rd
Orlando
FL
32819
* 
* 
Old Navy
USA
120 Gasser Road
Baraboo
WI
53913
* 
* 
Old Navy
USA
2000 Coastal Grand Circle
Myrtle Beach
SC
29577
* 
* 
Old Navy
USA
4801 Outer Loop
Louisville
KY
40219
* 
* 
Old Navy
USA
599 West 49th Street
Hialeah
FL
33012
* 
* 
Old Navy
USA
2421 Cranberry Highway
Wareham
MA
2571
* 
* 
Old Navy
USA
21847 Town Center Dr.
Watertown
NY
13601
* 
* 
Old Navy
Canada
645 Landsdowne Street West
Peterborough
ON
K9J7Y5
* 
* 
Old Navy
USA
2180 N. Rainbow Blvd,
Las Vegas
NV
89108
* 
* 
Old Navy
USA
3131 E. Main St. #C-16
Mohegan Lake
NY
10547
* 
* 
Old Navy
USA
13605 S. Dixie Hwy #130
Miami
FL
33176
* 
* 
Old Navy
USA
8085 Giacosa Place
Memphis
TN
38133
* 
* 
Old Navy
USA
721 E. Colliseum Blvd.
Ft. Wayne
IN
46805
* 
* 
Old Navy
USA
3250 Airport Blvd.,
Mobile
AL
36606
* 
* 
Old Navy
USA
345 Collins Rd. N.E.
Cedar Rapids
IA
52404


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
33 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
447 Menlo Park Mall
Edison
NJ
8837
* 
* 
Old Navy
USA
180 STATE ROUTE 35 & 36 S
Eatontown
NJ
7724
* 
* 
Old Navy
USA
700 Paramus Park
Paramus
NJ
7652
* 
* 
Old Navy
USA
2497 Okeechobee Blvd #A
West Palm Beach
FL
33409
* 
* 
Old Navy
USA
1815 South 10th Street
McAllen
TX
78503
* 
* 
Old Navy
USA
10210 South State St. #C
Sandy
UT
84070
* 
* 
Old Navy
USA
7700 East Kellogg #914
Wichita
KS
67207
* 
* 
Old Navy
USA
3621 Jefferson Davis Hwy #5
Alexandria
VA
22305
* 
* 
Old Navy
USA
1 Walden Galleria, Sp. L-209
Buffalo
NY
14225
* 
* 
Old Navy
USA
346 W. Army Trail Road
Bloomingdale
IL
60108
* 
* 
Old Navy
USA
2655 Richmond Ave. #204-205
Staten Island
NY
10314
* 
* 
Old Navy
USA
9605 Queens Blvd
Rego Park
NY
11374
* 
* 
Old Navy
USA
34-03 48th Street
Long Island City
NY
11101
* 
* 
Old Navy
USA
640 W. Dekalb Pike #2000
King of Prussia
PA
19406
* 
* 
Old Navy
USA
2000 Brittian Road
Akron
OH
44310
* 
* 
Old Navy
USA
255 E. Basse Road #110
San Antonio
TX
78209
* 
* 
Old Navy
USA
3320 Silas Creek Pkwy #BU648
Winston-Salem
NC
27103
* 
* 
Old Navy
USA
8306 Tamarack Village
Woodbury
MN
55125
* 
* 
Old Navy
USA
1263 Promenade Place
Eagan
MN
55121
* 
* 
Old Navy
USA
5425 S. Padre Island Drive
Corpus Christie
TX
78411
* 
* 
Old Navy
USA
6640 Youree Drive
Shreveport
LA
71105
* 
* 
Old Navy
USA
309 Summit Blvd
Birmingham
AL
35243
* 
* 
Old Navy
USA
4891 Kietzke Lane
Reno
NV
89517
* 
* 
Old Navy
USA
1470 Palisades Center Drive #F105
West Nyack
NY
10994
* 
* 
Old Navy
USA
3000 Bridgepointe Parkway
San Mateo
CA
94404
* 
* 
Old Navy
USA
3690 Easton Market
Columbus
OH
43219
* 
* 
Old Navy
USA
5065 Main Street
Trumbell
CT
6611
* 
* 
Old Navy
USA
3379 Tittawabassee Road
Saginaw
MI
48604
* 
* 
Old Navy
USA
9856 Cortana Place
Baton Rouge
LA
70815
* 
* 
Old Navy
USA
7595 France Avenue Bldg D, Ste #110
Edina
MN
55435
* 
* 
Old Navy
USA
5625 Bay St
Emeryville
CA
94608
* 
* 
Old Navy
USA
10000 California Street, Suite 1237
Omaha
NE
68114
* 
* 
Old Navy
USA
4350 Montgomery Rd. #A
Ellicott City
MD
21043
* 
* 
Old Navy
USA
8123 Honeygo Blvd
Baltimore
MD
21236
* 
* 
Old Navy
USA
7007 Friars Road Sp 211
San Diego
CA
92108
* 
* 
Old Navy
USA
990 Camino Del Rio North
San Diego
CA
92180
* 
* 
Old Navy
USA
373 N. Congress Avenue
Boynton Beach
FL
33426
* 
* 
Old Navy
USA
(2210 West Memorial Rd.)
Oklahoma City
OK
73134
* 
* 
Old Navy
USA
850 Hartford Turnpike, Space H103A
Waterford
CT
6385
* 
* 
Old Navy
USA
1782 N. Woodland Park Drive
Layton
UT
84041
* 
* 
Old Navy
USA
1557 Almonesson Road
Deptford
NJ
8096
* 
* 
Old Navy
USA
23672 US Highway 19 North #13
Clearwater
FL
34625
* 
* 
Old Navy
USA
19225 Biscayne Blvd.
Aventura
FL
33180
* 
* 
Old Navy
USA
15100 Crossroads Parkway
Gulfport
MS
39503


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
34 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
18065 NW Evergreen Parkway
Beaverton
OR
97006
* 
* 
Old Navy
USA
1821 University Dr. # 120
Vista
CA
92083
* 
* 
Old Navy
USA
6024 Westnedge
Portage
MI
49002
* 
* 
Old Navy
USA
5293 Harvey #400
Norton Shores
MI
49444
* 
* 
Old Navy
USA
1572 S. Randall Road
Geneva
IL
60134
* 
* 
Old Navy
USA
14367 West Colfax Avenue
Golden
CO
80401
* 
* 
Old Navy
USA
6260 Columbia Crossing Drive
Columbia
MD
21045
* 
* 
Old Navy
USA
3710 Route 9 #B140
Freehold
NJ
7728
* 
* 
Old Navy
USA
11066 Pecan Park Blvd., Suite #115
Austin
TX
78613
* 
* 
Old Navy
USA
2175 Summer Street
Stamford
CT
6905
* 
* 
Old Navy
USA
8170 Park Lane, C-124
Dallas
TX
75231
* 
* 
Gap/Kids
USA
701 Lynnhaven Parkway
Virginia Beach
VA
23452
* 
* 
Gap/Kids/Baby
USA
12300 Jefferson Ave.
Newport News
VA
23602
* 
* 
Old Navy
USA
933 W. Interstate Ave
Bismarck
ND
58501
* 
* 
Old Navy
USA
1 Crossgates Mall road #D119
Albany
NY
12203
* 
* 
Old Navy
USA
106 S. Brand Blvd.
Glendale
CA
91205
* 
* 
Old Navy
USA
19401 Alderwood Mall Parkway #120
Lynnwood
WA
98036
* 
* 
Old Navy
USA
4900 Cutler #B
Albuquerque
NM
87110
* 
* 
Old Navy
USA
1300 Ulster Avenue #L02
Kingston
NY
12401
* 
* 
Old Navy
USA
1 Galleria Drive #D113
Middletown
NY
10941
* 
* 
Old Navy
USA
6711 Frontier Drive
Springfield
VA
22150
* 
* 
Old Navy
USA
100 Cambridgeside Place
Cambridge
MA
2141
* 
* 
Old Navy
USA
3211 Peoples Street # J
Johnson City
TN
37604
* 
* 
Old Navy
USA
150 W. 34th Street
New York
NY
10001
* 
* 
Old Navy
USA
503-511 Broadway
New York
NY
10012
* 
* 
Old Navy
USA
3692 E. Franklin Boulevard
Gastonia
NC
28054
* 
* 
Old Navy
USA
1117 Woodrff rd. SPN217
Greenville
SC
29507
* 
* 
Old Navy
USA
219 Robert C. Daniel Parkway
Augusta
GA
30909
* 
* 
Old Navy
USA
801 Market Street
San Francisco
CA
94103
* 
* 
Old Navy
USA
417 N. Harlem Avenue
Oak Park
IL
60302
* 
* 
Old Navy
USA
95 North Moorland #C24
Brookfield
WI
53005
* 
* 
Old Navy
USA
2348 E. Springs Drive
Madison
WI
53704
* 
* 
Old Navy
USA
90 Providence Hwy
Walpole
MA
2032
* 
* 
Old Navy
USA
1900 9th St. North - Sp. M5
Naples
FL
34102
* 
* 
Old Navy
USA
4601 S. Broadway Sp. H-17A
Tyler
TX
75703
* 
* 
Old Navy
USA
6155 Eastex Freeway, Suite C338
Beaumont
TX
77706
* 
* 
Old Navy
USA
1401 W. Esplanade Ave,
Kenner
LA
70065
* 
* 
Old Navy
USA
100 Main Street # 422
White Plains
NY
10601
* 
* 
Old Navy
USA
1711 Belle Isle Blvd.
Oklahoma City
OK
73118
* 
* 
Old Navy
USA
1260 Carl D. Silver Parkway
Fredericksberg
VA
22401
* 
* 
Old Navy
USA
2050 E. Texas Avenue South
College Station
TX
77840
* 
* 
Old Navy
USA
53 W. Hillsdale Blvd
San Mateo
CA
94403
* 
* 
Old Navy
USA
12767 Riverdale Blvd
Coon Rapids
MN
55448
* 
* 
Old Navy
USA
15310 Shawnee Mission Pkwy.
Shawnee
KS
66217


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
35 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
3000 Grapevine Mill Parkway #245
Grapevine
TX
76051
* 
* 
Old Navy
USA
2950 Pine Lake Road, Suite A
Lincoln
NE
68516
* 
* 
Old Navy
USA
1700-F Fruitville Pike
Lancaster
PA
17601
* 
* 
Old Navy
USA
3101 Cobb Parkway
Atlanta
GA
30339
* 
* 
Old Navy
USA
131 Glensford Drive, Space 102
Fayetteville
NC
28303
* 
* 
Old Navy
USA
13915 20th Ave.
College Point
NY
11356
* 
* 
Old Navy
USA
10655 Westview Parkway
San Diego
CA
92131
* 
* 
Old Navy
USA
526 N. Milwaukee Street
Boise
ID
83704
* 
* 
Old Navy
USA
4962 Dublin Blvd.
Dublin
CA
94568
* 
* 
Old Navy
USA
140 Harbison Blvd.
Columbia
SC
29210
* 
* 
Old Navy
USA
1960 Pavillion Way
Lexington
KY
40509
* 
* 
Old Navy
USA
5100 Kings Plaza - Space F1U
Brooklyn
NY
11234
* 
* 
Old Navy
USA
18030 US Highway 281 North
San Antonio
TX
78216
* 
* 
Old Navy
USA
2825 S. Glenstone Ave, Space #D01B
Springfield
MO
65804
* 
* 
Old Navy
USA
3858 Market Cente Dr
Tupelo
MS
38801
* 
* 
Old Navy
USA
5820 Antioch Road
Merriam
KS
66202
* 
* 
Old Navy
USA
8401 Gateway West, Space G16
El Paso
TX
79925
* 
* 
Old Navy
USA
1600 Miller Trunk Highway, Space L-20
Duluth
MN
55811
* 
* 
Old Navy
USA
25650 N. The Old Road (In Stevensen Ranch)
Valencia
CA
91381
* 
* 
Old Navy
USA
2700 Miamisburg-Centersville #560
Dayton
OH
45459
* 
* 
Old Navy
USA
880 Sunrise Highway
Bay Shore
NY
11706
* 
* 
Old Navy
USA
3000 Northline Ave.
Greensboro
NC
27408
* 
* 
Gap
USA
4325 Glenwood Avenue #252
Raleigh
NC
27612
* 
* 
Gap/Kids/Baby
USA
1105 Walnut Street Space G-116
Cary
NC
27511
* 
* 
Gap Full Concept
USA
6910 Fayetteville Rd.
Durham
NC
27713
* 
* 
Old Navy
USA
5555 Whittlesey Blvd
Columbus
GA
31909
* 
* 
Old Navy
USA
6724 Charlotte Pike
Nashville
TN
37209
* 
* 
Old Navy
USA
7902 Town Center Pkwy
Papillion
NE
68046
* 
* 
Old Navy
USA
1321 East Gladstone St.
Glendora
CA
91740
* 
* 
Old Navy
USA
11096 Bulloch Drive
Manassas
VA
20109
* 
* 
Old Navy
USA
6025 Kruse Drive #135
Solon
OH
44139
* 
* 
Old Navy
USA
750 Sunland Park Dr.
El Paso
TX
79912
* 
* 
Old Navy
USA
3369 E. Foothill Blvd.
Pasadena
CA
91107
* 
* 
Old Navy
USA
2440 Chemical Rd
Plymouth Meeting
PA
19462
* 
* 
Old Navy
USA
8 Allstate Road
Boston
MA
2125
* 
* 
Old Navy
USA
11110 Mall Circle
Waldorf
MD
20603
* 
* 
Old Navy
USA
1350 Travis Blvd.
Fairfield
CA
94533
* 
* 
Old Navy
USA
13788 Northwest
Houston
TX
77041
* 
* 
Old Navy
USA
619 N. Main Street
Stillwater
OK
74075
* 
* 
Old Navy
USA
3328 West Owen K. Garriott Road
Enid
OK
73071
* 
* 
Old Navy
USA
12801 B Chenal Parkway
Little Rock
AR
72211
* 
* 
Old Navy
USA
1800 -Rosecrans Avenue
Manhattan Beach
CA
90266
* 
* 
Old Navy
USA
3401 East Fairview Avenue
Meridian
ID
83642
* 
* 
Old Navy
USA
4037 128th Avenue SE
Bellevue
WA
98006


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
36 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
7605 San Dario Avenue
Laredo
TX
78045
* 
* 
Old Navy
USA
845 County Route 64
Elmira
NY
14903
* 
* 
Old Navy
USA
6901 Security Blvd, Space 343
Baltimore
MD
21244
* 
* 
Old Navy
USA
1460 Fording Island Rd #300
Bluffton
SC
29910
* 
* 
Old Navy
USA
3801 Oakwood Drive
Hollywood
FL
33020
* 
* 
Old Navy
USA
180 S. Brea Blvd.
Brea
CA
92821
* 
* 
Old Navy
USA
800 E. Dimond St., Ste. 182
Anchorage
AK
99515
* 
* 
Old Navy
USA
17301 Valley Mall Dr #584
Hagerstown
MD
21740
* 
* 
Old Navy
USA
4500 N. Oracle Rd.
Tucson
AZ
85705
* 
* 
Old Navy
USA
5027 Second Avenue, Ste. 37
Kearney
NE
68846
* 
* 
Old Navy
USA
5555 Youngstown-Warren Road Sp 362
Niles
OH
44446
* 
* 
Old Navy
USA
1 Mall Rd.
Barboursville
WV
25504
* 
* 
Old Navy
USA
2399 Meadowbrook Road
Bridgeport
WV
26330
* 
* 
Old Navy
USA
2088 Interchange Rd
Millcreek Township
PA
16565
* 
* 
Old Navy
USA
2801 Wilma Rudolph Boulevard Sp 715
Clarksville
TN
37040
* 
* 
Old Navy
USA
2695 Edmondson Road
Cinncinati
OH
45209
* 
* 
Old Navy
USA
678 Bel Air Road
Bel Air
MD
21014
* 
* 
Old Navy
USA
11531 NW 12th St.
Miami
FL
33172
* 
* 
Old Navy
USA
3379 Buford Drive, Sp 1022
Buford
GA
30519
* 
* 
Old Navy
USA
9922 Mission Gorge Rd
Santee
CA
92071
* 
* 
Old Navy
USA
1250 Western Blvd.,
Jacksonville
NC
28540
* 
* 
Old Navy
USA
555 Shops @ Mission Viejo
Mission Viejo
CA
92691
* 
* 
Old Navy
USA
5870 East Broadway Blvd.
Tucson
AZ
85711
* 
* 
Old Navy
USA
6588 Douglas Blvd. Space E-2
Douglasville
GA
30135
* 
* 
Old Navy
USA
3700 Rivertown Parkway #1006 & 2002
Grandville
MI
49418
* 
* 
Old Navy
USA
2059 Scenic Hwy #106
Snellville
GA
30278
* 
* 
Old Navy
USA
1025 Westminster Mall Space 2080A
Westminster
CA
92683
* 
* 
Old Navy
USA
10,000 Coors Blvd.
Albuquerque
NM
87114
* 
* 
Gap
USA
6593 Las Vegas Blvd. South
Las Vegas
NV
89109
* 
* 
Gap/Body
USA
3450 wrightsboro rd
Augusta
GA
30909
* 
* 
Gap
USA
269 King St.
Charleston
SC
29401
* 
* 
Gap
USA
100 Columbiana Circle Road #1230
Columbia
SC
29223
* 
* 
Gap
USA
700 Haywood Road Space #2003,2004,2005
Greenville
SC
29607
* 
* 
Gap/Kids/Baby
USA
1229 Belk Dr., Suite H1
Mt. Pleasant
SC
29464
* 
* 
Old Navy
USA
11160 Viers Mill Road
Wheaton
MD
20902
* 
* 
Old Navy
USA
300 Lycoming Mall Circle
Pennsdale
PA
17756
* 
* 
Old Navy
USA
3399 Steelyard Dr.
Cleveland
OH
44109
* 
* 
Old Navy
USA
1180 Blowing Rock Road
Boone
NC
28607
* 
* 
Old Navy
USA
8308 Highway 7
St. Louis Park
MN
55426
* 
* 
Old Navy
USA
16215 N. Scottsdale Blvd
Scottsdale
AZ
85254
* 
* 
Old Navy
USA
4439 Commons Drive East
Destin
FL
32541
* 
* 
Old Navy
USA
155 Goodman Rd. West
Southhaven
MS
38671
* 
* 
Old Navy
USA
1590 Dogwood Drive
Conyers
GA
30013
* 
* 
Old Navy
USA
8111 Concord Mills Blvd.
Concord
NC
20827


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
37 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
5000 Katy Mills Circle #619
Katy
TX
77494
* 
* 
Old Navy
USA
3500 Ross Clarke Blvd.
Dothan
AL
36303
* 
* 
Old Navy
USA
2701 Parker Rd.
Round Rock
TX
78681
* 
* 
Old Navy
USA
21450 Hawthorne Blvd.
Torrance
CA
90503
* 
* 
Old Navy
USA
4806 Baldwin Road
Orion Township
MI
48359
* 
* 
Old Navy
USA
3111 Midwestern Parkway, Sp. 580
Wichita Falls
TX
76308
* 
* 
Old Navy
USA
2755 E. Bidwell Street
Folsom
CA
95630
* 
* 
Old Navy
USA
8715 South West 124th Ave
Miami
FL
33186
* 
* 
Old Navy
USA
800 N. Green River Road, Sp 202
Evansville
IN
47715
* 
* 
Old Navy
USA
10 Stephen King Drive
Augusta
ME
4330
* 
* 
Old Navy
USA
371 Putman Pike
Smithfield
RI
2971
* 
* 
Old Navy
USA
1655 Boston Road Space 134
Springfield
MA
1129
* 
* 
Old Navy
USA
701 Lynnhaven Parkway, Ste. 1068
Virginia Beach
VA
23452
* 
* 
Old Navy
USA
2300 East 17th St., Ste. 1200
Idaho Falls
ID
83404
* 
* 
Old Navy
USA
3810 N. Mall Avenue
Fayetteville
AR
72703
* 
* 
Old Navy
USA
2400 Elida Road, Sp 324
Lima
OH
45805
* 
* 
Old Navy
USA
1615 E. Empire Street #1341
Bloomington
IL
61701
* 
* 
Old Navy
USA
9 Mystic View Rd.
Everett
MA
2149
* 
* 
Old Navy
USA
335 Russell Street
Hadley
MA
1035
* 
* 
Old Navy
USA
3011 Brandywine Parkway
Wilmington
DE
19803
* 
* 
Old Navy
USA
3333 Preston Rd., Ste. 600
Frisco
TX
75034
* 
* 
Old Navy
USA
13935 Hall Road
Shelby Township
MI
48315
* 
* 
Old Navy
USA
9435 Skokie Blvd.
Skokie
IL
60077
* 
* 
Old Navy
USA
1601 Willow Lawn Dr.
Richmond
VA
23230
* 
* 
Old Navy
USA
2215 Black Rock Turnpike
Fairfield
CT
6825
* 
* 
Old Navy
USA
4155 Route 31
Clay
NY
13041
* 
* 
Old Navy
USA
1117 Emmet Street
Charlottesville
VA
22903
* 
* 
Old Navy
USA
2450 Pablo Kisel Blvd. Bldg. F
Brownsville
TX
78526
* 
* 
Old Navy
USA
286 New Britain Ave., Space C3
Plainville
CT
6062
* 
* 
Old Navy
USA
403 N. Alafaya Trail, Sp 6
Orlando
FL
32828
* 
* 
Old Navy
USA
7556 Commons Blvd.
Victor
NY
14564
* 
* 
Old Navy
USA
105 Orland Park Place, Sp 001
Orland Park
IL
60462
* 
* 
Old Navy
USA
270 Louden Rd
Concord
NH
3301
* 
* 
Old Navy
USA
45 Gosling Road #8
Newington
NH
3801
* 
* 
Old Navy
USA
2060 Crossroads Center
Waterloo
IA
50702
* 
* 
Old Navy
USA
7113 Plaza Center Drive
West Jordan
UT
84084
* 
* 
Old Navy
USA
3533 Washetenaw Ave.
Ann Arbor
MI
48108
* 
* 
Old Navy
USA
200 Westgate Dr., Space W-121
Brockton
MA
2301
* 
* 
Gap
USA
3200 Las Vegas Blvd So. # 1190 1st flr
Las Vegas
NV
89109
* 
* 
Gap/Kids/Baby
USA
2180 N. Rainbow Blvd.
Las Vegas
NV
89108
* 
* 
Gap/Kids/Baby
USA
3500 Las Vegas Blvd., So. L-13 & L17
Las Vegas
NV
89109
* 
* 
Old Navy
USA
300 Providence Highway, Rte 1 Sp9003
Dedham
MA
2026
* 
* 
Old Navy
USA
913 Blossom Hill Rd. Sp. D4, D7, D8, D9, D11
San Jose
CA
95123
* 
* 
Old Navy
USA
2601 Dawson Road,
Albany
GA
31707


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
38 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
3251 North Pleasantberg Drive
Greenville
SC
29609
* 
* 
Old Navy
USA
90 Pleasant Street, Sp. 120
Methuen
MA
1844
* 
* 
Old Navy
USA
300 Mary Esther Blvd., Sp 8H
Ft. Walton
FL
32569
* 
* 
Old Navy
USA
1 Flat Iron Crossing Unit 2152
Broomfield
CO
80021
* 
* 
Old Navy
USA
400 South Baldwin Avenue, Sp. E8
Arcadia
CA
91007
* 
* 
Old Navy
USA
4498 Lemay Ferry Road
St. Louis
MO
63129
* 
* 
Old Navy
USA
2166 West 4th Street
Mansfield
OH
44906
* 
* 
Old Navy
USA
6249 Slide Road
Lubbock
TX
79414
* 
* 
Old Navy
USA
3345 W. Main #1
Norman
OK
73072
* 
* 
Old Navy
USA
144 Providence Place, Sp. R201
Providence
RI
2903
* 
* 
Old Navy
USA
5800 Crossroads Center Way
Falls Church
VA
22041
* 
* 
Old Navy
USA
7900 Shelbyville Road
Louisville
KY
40222
* 
* 
Old Navy
USA
1488 Old Aberdeen Road
Columbus
MS
39701
* 
* 
Old Navy
USA
1232 Third St. Promenade
Santa Monica
CA
90401
* 
* 
Old Navy
USA
122 Woodstock Square Ave.
Woodstock
GA
30188
* 
* 
Old Navy
USA
10509 South Mall Drive
Baton Rouge
LA
70809
* 
* 
Old Navy
USA
277 Main St
Exton
PA
19341
* 
* 
Old Navy
USA
3500 EAST WEST HWY
Hyattsville
MD
20782
* 
* 
Old Navy
USA
2671 South MacArthur Dr.
Alexandria
LA
71301
* 
* 
Old Navy
USA
1365 North Dupont Hwy.
Dover
DE
19901
* 
* 
Old Navy
USA
139 Oprymills Drive
Nashville
TN
37214
* 
* 
BR Outlet
USA
32100 Las Vegas Blvd. South # 462
Primm
NV
89019
* 
* 
BR Outlet
USA
241 Fort Evans Rd. NE Suite #441
Leesburg
VA
20176
* 
* 
BR Outlet
USA
454 Evergreen Court
Central Valley
NY
10917
* 
* 
BR Outlet
USA
17 Common Court
North Conway
NH
3860
* 
* 
BR Outlet
USA
800 Highway 400 South, Suite 973
Dawsonville
GA
30534
* 
* 
BR Outlet
USA
One Premium Outlet Blvd. Sp 550
Wrentham
MA
2093
* 
* 
BR Outlet
USA
2601 South McKenzie Street
Foley
AL
36535
* 
* 
BR Outlet
USA
39 Main Street
Freeport
ME
4032
* 
* 
BR Outlet
USA
6699 North Landmark Dr.
PARK CITY
UT
84098
* 
* 
BR Outlet
USA
800 Steven B. Tanger Blvd., Sp 1005
Commerce
GA
30529
* 
* 
BR Outlet
USA
1645 Parkway Sp. 990
Sevierville
TN
37862
* 
* 
BR Outlet
USA
1770 West Main Street/ Bldg 17
Riverhead
NY
11901
* 
* 
BR Outlet
USA
651Kapowski Rd.
Elizabeth
NJ
7201
* 
* 
BR Outlet
USA
465 Prime Outlets Blvd., Sp #800
Hagerstown
MD
21740
* 
* 
BR Outlet
USA
8111 Concord Mills Blvd.
Concord
NC
20827
* 
* 
BR Outlet
USA
5000 Katy Mills Circle
Katy
TX
77494
* 
* 
BR Outlet
USA
94798 Lumiaina Street, Ste 411
Waipahu
HI
96797
* 
* 
BR Outlet
USA
4015 S INTERSTATE 35
San Marcos
TX
78666
* 
* 
BR Outlet
USA
36445 Seaside Outlet Dr.
Rehoboth
DE
19971
* 
* 
BR Outlet
USA
1001 Arney Rd. Ste#100
Woodburn
OR
97071
* 
* 
BR Outlet
USA
690 Ventura Blvd., Suite 100
Camarillo
CA
93010
* 
* 
BR Outlet
USA
8200 Vineland Ave space 400
Orlando
FL
32821
* 
* 
BR Outlet
USA
1414 Fording Island Rd.
Bluffton
SC
29910


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
39 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
BR Outlet
USA
240 Oprymills Drive, Sp. 648
Nashville
TN
37214
* 
* 
BR Outlet
USA
12801 West Sunrise Blvd.
Sunrise
FL
33323
* 
* 
BR Outlet
USA
7600 Clark Rd. Space 448
Hanover
MD
21076
* 
* 
BR Outlet
USA
2700 Potomac Mills St. Sp #961
Woodbridge
VA
22192
* 
* 
BR Outlet
USA
6170 West Grand Avenue
Gurnee
IL
60031
* 
* 
BR Outlet
USA
4345 Camino De La Plaza
San Ysidro
CA
92173
* 
* 
BR Outlet
USA
5610 Paseo Del Norte
Carlsbad
CA
92008
* 
* 
Old Navy
USA
6366 Ridgewood Ct Dr
Jackson
MA
39211
* 
* 
BR Outlet
USA
1100 Stanley K Tanger Blvd.
Lancaster
PA
17602
* 
* 
BR Outlet
USA
11211 120th Ave
Pleasant Prairie
WI
53158
* 
* 
BR Outlet
USA
820 West Stacy Road Suite 116
Allen
TX
75013
* 
* 
BR Outlet
USA
1875 Franklin Mills Circle
Philadelphia
PA
19154
* 
* 
BR Outlet
USA
10850 Factory Shops Blvd.
Gulfport
MS
39503
* 
* 
Gap Outlet
USA
6699 North Landmark Dr.
Park City
UT
84098
* 
* 
Gap/Kids
USA
2516 E. Sunrise Blvd #K-9
Ft. Lauderdale
FL
33304
* 
* 
Gap/Body
USA
19501 Biscayne Blvd., Sp. #439/447
N. Miami Beach
FL
33180
* 
* 
Gap
USA
6000 Glades Rd
Boca Raton
FL
33431
* 
* 
Gap/Kids
USA
3174 Northwest Federal Hwy SP# 3440
Jensen Beach
FL
34957
* 
* 
Gap/Body
USA
3101 PGA Blvd. Sp. 223
Palm Beach
FL
33410
* 
* 
Gap/Kids/Baby
USA
8888 SW 136TH ST
MIAMI
FL
33176-5883
* 
* 
Gap
USA
401 Biscayne Blvd #R103
Miami
FL
33132
* 
* 
Gap Full Concept
USA
3015 Grand Ave #101
Coconut Grove
FL
33133
* 
* 
Gap
USA
7271 Dadeland Mall, sp. 3250/3260
Miami
FL
33156
* 
* 
Gap/Kids/Baby
USA
5495 Tamiami Trail North
Naples
FL
34108
* 
* 
Gap/Kids/Baby
USA
11401 Pines Blvd
Pembroke Pines
FL
33026
* 
* 
Gap
USA
8705 S.WEST 124TH AVE
Miami
FL
33183
* 
* 
Gap
USA
673 Collins Ave., Sp. 1
Miami Beach
FL
33139
* 
* 
Gap/Kids/Baby
USA
5701 Sunset Dr., Suite 274
South Miami
FL
33143
* 
* 
Gap/Kids/Baby
USA
13499 U.S. 41, Suite . 135
Ft. Meyers
FL
33907
* 
* 
Gap Full Concept
USA
1455 NW 107th Ave.
Miami
FL
33172
* 
* 
Gap/Kids
USA
1700 W.New Haven Ave
Melbourne
FL
32904
* 
* 
Gap/Kids
USA
1001-1009 Lincoln Road
Miami Beach
FL
33139
* 
* 
Gap
USA
701 South RoseMary Ave
West Palm Beach
FL
33401
* 
* 
BR Outlet
USA
3000 Grapevine Mills Parkway
Grapevine
TX
76051
* 
* 
Old Navy
USA
9876 Rea Road
Charlotte
NC
28277
* 
* 
Old Navy
USA
145 Holt Garrison Parkway
Danville
VA
24540
* 
* 
Old Navy
USA
12240 S. Beyer Rd.
Birch Run
MI
48415
* 
* 
Old Navy
USA
I700 Tuscola Blvd.
Tuscola
IL
61953
* 
* 
Old Navy
USA
16640 Highlands Center Boulevard
Bristol
VA
24202
* 
* 
BR Outlet
USA
3939 IH-35 South
San Marcos
TX
78666
* 
* 
BR Outlet
USA
1900 Military Road
Niagara Falls
NY
14304
* 
* 
Old Navy
USA
13118 Highway 61 N
Robinsonville
MS
38664
* 
* 
Old Navy
USA
1431 West Bay Area Blvd
Webster
TX
77598
* 
* 
Old Navy
USA
231 Stacy Rd.
Fairview
TX
75069


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
40 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
8674 Park Meadows Center Dr
Lone Tree
CO
80124
* 
* 
Old Navy
USA
7557 West Bell Rd.
Peoria
AZ
85382
* 
* 
Old Navy
USA
1325 Maple Tree Place
Williston
VT
5495
* 
* 
Old Navy
USA
117 N. Cattlemen Rd.
Sarasota
FL
34243
* 
* 
Old Navy
USA
701 N. Milwaukee Ave.
Vernon Hills
IL
60061
* 
* 
Old Navy
Canada
6631 Island Highway North space 69
Nanaimo
BC
V9T 4T7
* 
* 
Old Navy
USA
2480 Fairview Avenue North
Roseville
MN
5113
* 
* 
Old Navy
USA
221 Lighthouse place
Michigan City
IN
46360
* 
* 
Old Navy
USA
6699 Northlandmark Dr.SP#M-120
Park City
UT
84098
* 
* 
Old Navy
USA
Route 16
North Conway
NH
3860
* 
* 
Old Navy
USA
314 Flat Rock Place
Westbrook
CT
6498
* 
* 
Old Navy
USA
38573 Tanger Dr.
North Branch
MN
55056
* 
* 
Old Navy
USA
6415 La Beaux Ave.
Albertville
MN
55301
* 
* 
Old Navy
USA
300 Tanger Blvd
Branson
MO
65616
* 
* 
Gap
USA
13925 So.Viriginia St.
Reno
NV
89511
* 
* 
Gap/Kids/Baby
USA
2345 Meadowbrook Road Unit 345
Bridgeport
WV
26330
* 
* 
Old Navy
USA
1911 Leesburg Grove Rd
Grove City
PA
16127
* 
* 
Old Navy
USA
505 Tanger Dr.
Williamsburg
IA
52361
* 
* 
Old Navy
USA
3875 Market Place Center
Traverse City
MI
49684
* 
* 
Old Navy
USA
1475 North Burkhart Rd., Ste. E-250
Howell
MI
48843
* 
* 
Old Navy
USA
6750 W. Frontage Rd
Medford
MN
55049
* 
* 
Old Navy
USA
15661 South Apopka Vineland Rd
Lake Buena Vista
FL
32821
* 
* 
Old Navy
USA
7795 W. Flagler St.
Miami
FL
33144
* 
* 
Old Navy
USA
10823 Kings Road Suite 300
Myrtle Beach
SC
29572
* 
* 
Old Navy
USA
1500 East Devils Lake Rd
Lincoln City
OR
97367
* 
* 
Old Navy
USA
395 Outlet Center Dr
Queenstown
MD
21658
* 
* 
Old Navy
USA
8000 Factory Shops Blvd.
Jeffersonville
OH
43128
* 
* 
Old Navy
USA
1863 Gettysburg Dr., Bldg. E-2
Gettysburg
PA
17325
* 
* 
Old Navy
USA
1645 Park Way,
Sevierville
TN
37862
* 
* 
Old Navy
USA
697 Hillside Avenue
New Hyde Park
NY
11040
* 
* 
Old Navy
USA
868 Northeast Mall Blvd., Anchor 4
Hurst
TX
76053
* 
* 
Old Navy
USA
1114 S. 17th St.
Kokomo
IN
46902
* 
* 
Old Navy
USA
747 Northwest 12th St. Bld c
Gresham
OR
97030
* 
* 
Old Navy
USA
1420 Holland -Slyvania Rd.
Holland
OH
43528
* 
* 
Old Navy
USA
3370 South US41
Terre Haute
IN
47802
* 
* 
Old Navy
USA
400 Baldhill Road, Ste 300
Warwick
RI
2886
* 
* 
Old Navy
USA
439 South Wadworth Blvd.
Lakewood
CO
80226
* 
* 
Old Navy
USA
7800 Montgomery Road, Space 10
Cincinnati
OH
45236
* 
* 
Old Navy
USA
560 East Waterfront Dr.
Homestead
PA
15120
* 
* 
Old Navy
USA
35852 Detroit Rd
Avon
OH
44011
* 
* 
Old Navy
USA
3535 Crater Lake Hwy
Medford
OR
97504
* 
* 
Old Navy
USA
7000 Arundel Mills Circle, Space E-4
Elkridge
MD
21076
* 
* 
Old Navy
USA
2034 Green Acres
Valley Stream
NY
11581
* 
* 
Old Navy
USA
11028 Parkside Dr.
Knoxville
TN
37923


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
41 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
2100 S. University Dr.
Davie
FL
33324
* 
* 
Old Navy
USA
1450 Ala Moana Blvd. Sp 1011
Honolulu
HI
96814
* 
* 
Old Navy
USA
3320 Brunswick Pike, Space D14
Lawrence Township
NJ
8648
* 
* 
Old Navy
USA
19075 Interstate 45 S
Shenandoah
TX
77385
* 
* 
Old Navy
USA
146 Wildwood Parkway,
homewood
AL
35209
* 
* 
Old Navy
USA
649 West Edgar Rd
Linden
NJ
7036
* 
* 
Old Navy
USA
4014 East 53rd St.
Davenport
IA
52807
* 
* 
Old Navy
USA
94-815 Lumiaina Street, Bldg. 6
Waipahu
HI
96797
* 
* 
Old Navy
USA
334 Coddingtown Mall
Santa Rosa
CA
95401
* 
* 
Old Navy
USA
1851 So Columbus Blvd
Philadelphia
PA
19148
* 
* 
Old Navy
USA
1940 N. Dixie Hwy.
Elizabethtown
KY
42701
* 
* 
Old Navy
USA
900 Dana Dr.
Redding
CA
96003
* 
* 
Old Navy
USA
140 Fulton Avenue
Hempstead
NY
11550
* 
* 
Old Navy
USA
1001 Market St.
Philadelphia
PA
19107
* 
* 
Old Navy
USA
1150 75th Street
Downers Grove
IL
60516
* 
* 
Old Navy
USA
2900 East Southlake Blvd.
Southlake
TX
76092
* 
* 
Old Navy
USA
437 Arena Hub Plaza
Wilkes-Barre
PA
18702
* 
* 
Old Navy
USA
400 South State Road, Unit ABC 7
Springfield
PA
19064
* 
* 
Old Navy
USA
112 Eisenhower Parkway, 2nd Floor
Livingston
NJ
7039
* 
* 
Old Navy
USA
2800 North Reserve Street
Missoula
MT
59808
* 
* 
Old Navy
USA
385 Faith Rd.
Salisbury
NC
28146
* 
* 
Old Navy
USA
2465 NW Arterial
Dubuque
IA
52002
* 
* 
Old Navy
USA
231 Westshore Plaza
Tampa
FL
33609
* 
* 
Old Navy
USA
8512 S. Painter Avenue Ste B
Whittier
CA
90602
* 
* 
Old Navy
USA
230 Dogwood Blvd
Flowood
MS
39232
* 
* 
Old Navy
USA
1250 South Washington st.
North Attleboro
MA
2760
* 
* 
Old Navy
USA
10530-I NE Parkway
Matthews
NC
28105
* 
* 
Old Navy
USA
9155 W. Stockton Blvd
Elk Grove
CA
95758
* 
* 
Old Navy
USA
2317 Vestal Parkway East
Vestal
NY
13850
* 
* 
Old Navy
USA
1201 Hooper Ave. Sp1049
Toms River
NJ
8753
* 
* 
Old Navy
USA
100 Commercial Rd.
Leominster
MA
1453
* 
* 
Old Navy
USA
3581 North Freeway Blvd
Sacramento
CA
95834
* 
* 
Old Navy
USA
11659 Bandera Rd.
San Antonio
TX
78250
* 
* 
Old Navy
USA
3 South Tunnel Road
Asheville
NC
28805
* 
* 
Old Navy
USA
2281 TYRONE SQ
St. Petersburg
FL
33710
* 
* 
Old Navy
USA
524 East Danenberg DR
El Centro
CA
92243
* 
* 
Old Navy
USA
2855 Stevens Creek Blvd.
Santa Clara
CA
95050
* 
* 
Old Navy
USA
7051 S. Desert Blvd
El Paso
TX
79932
* 
* 
Old Navy
USA
30050 Haun Road
Menifee
CA
92584
* 
* 
Old Navy
USA
14049 Town Center Blvd
Noblesville
IN
46060
* 
* 
Old Navy
USA
5001 E. Expressway 83
Mercedes
TX
78570
* 
* 
Old Navy
USA
455 The Arches Circle
Deer Park
NY
11729
* 
* 
Gap/Kids/Baby
USA
4501 War Memorial #127
Peoria
IL
61613
* 
* 
Gap/Kids/Baby
USA
1615 East Empire Sp. 1130
Bloomington
IL
61701


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
42 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Old Navy
USA
1136 South Clearview Pkwy
Harahan
LA
70123
* 
* 
Old Navy
USA
1201 Barbara Jordan Blvd
Austin
TX
78751
* 
* 
Old Navy
USA
21001 N. Tatum Blvd.
N Scottsdale
AZ
85050
* 
* 
Old Navy
USA
1620 Gadsden Hwy
Trussville
AL
35173
* 
* 
Old Navy
USA
15290 W 119 th Street
Olathe
KS
66062
* 
* 
Old Navy
USA
2441 North Maize Rd.
Wichita
KS
67205
* 
* 
Old Navy
USA
101 North Range Line sp 154
Joplin
MO
64801
* 
* 
Old Navy
USA
4030 West Jefferson Blvd.
Ft. Wayne
IN
46804
* 
* 
Old Navy
USA
100 US Hwy 41
Schererville
IN
46375
* 
* 
Old Navy
USA
65 Independence Drive
Hyannis
MA
2601
* 
* 
Old Navy
USA
1656 NW Chipman Rd.
Lees Summit
MO
64081
* 
* 
Old Navy
USA
4800 Golf Road
Eau Claire
WI
54701
* 
* 
Old Navy
USA
1400 Willowbrook Mall
Wayne
NJ
7470
* 
* 
Old Navy
USA
381 Gateway center drive
Brooklyn
NY
11239
* 
* 
Old Navy
USA
2620 Watson Blvd
Warner Robins
GA
31093
* 
* 
Old Navy
USA
5125 Jonestown Rd.
Harrisburg
PA
17112
* 
* 
Old Navy
USA
1244 Galleria Blvd.
Roseville
CA
95678
* 
* 
Old Navy
USA
1050 N Main St
Logan
UT
84341
* 
* 
Old Navy
USA
4653 Presidentil Pkwy.
Macon
GA
31206
* 
* 
Old Navy
USA
2023 Forest Avenue
Chico
CA
95928
* 
* 
Old Navy
USA
330 Crossroads Plaza
CARY
NC
27511
* 
* 
Old Navy
USA
100 Central Mall
Lawton
OK
73501
* 
* 
Old Navy
USA
1775 Washington St
Hanover
MA
2339
* 
* 
Old Navy
USA
8251 Flying Cloud Drive
Eden Praire
MN
55344
* 
* 
Old Navy
USA
3801 32nd Ave. South
Grand Forks
ND
58208
* 
* 
Old Navy
USA
20505 North Rand Rd.
Kildeer
IL
60047
* 
* 
Old Navy
USA
3115 SW Cedar Hills Blvd.
Beaverton
OR
97005
* 
* 
Old Navy
USA
2310 SW Military Dr
San Antonio
TX
78224
* 
* 
Old Navy
USA
8328 Agora Parkway
Selma
TX
78154
* 
* 
Old Navy
USA
1040 Fairplain Dr
Benton Harbor
MI
49022
* 
* 
Old Navy
USA
1901 E. Madison Avenue
Mankato
MN
56001
* 
* 
Old Navy
USA
1564 Governors Square Blvd.
Tallahassee
FL
32301
* 
* 
Old Navy
USA
1716 East Washington
Union Gap
WA
98903
* 
* 
Old Navy
USA
1079 Burnsville Center
Burnsville
MN
55306
* 
* 
Old Navy
USA
3301 East Main Street
Ventura
CA
93003
* 
* 
Old Navy
USA
2030 Bridgeview Blvd
Twin Falls
ID
83301
* 
* 
Old Navy
USA
1221 Collidge Rd (Hwy)
Troy
MI
48084
* 
* 
Old Navy
USA
7101 Democracy Blvd.
Bethesda
MD
20817
* 
* 
Old Navy
USA
730 Rt 73 South
Marlton
NJ
8053
* 
* 
Old Navy
USA
4901 Kickapoo Ave
Shawnee
OK
74804
* 
* 
Old Navy
USA
4325 Glenwood Avenue
Raleigh
NC
27612
* 
* 
Old Navy
USA
1979 Malvern Ave
Fullerton
CA
92833
* 
* 
Gap/Kids
USA
3518 Capitol Mall
Camp Hill
PA
17011
* 
* 
Gap
USA
2801 Whiteford Rd.
York
PA
17402


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
43 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap/Kids/Baby
USA
F8 SUSQUEHANNA VALLEY MALL
Selinsgrove
PA
17870
* 
* 
Old Navy
USA
655 Route 318
Waterloo
NY
13165
* 
* 
Old Navy
USA
1776 Military Road
Niagara Falls
NY
14304
* 
* 
Old Navy
USA
1947 Old County Road #1425
Riverhead
NY
11901
* 
* 
Old Navy
USA
3001 South Washburn
Oshkosh
WI
54904
* 
* 
Old Navy
USA
112 West Linmar Ln.
Johnsen Creek
WI
53038
* 
* 
Old Navy
USA
4015 Interstate 35 South
San Marcos
TX
78666
* 
* 
Old Navy
USA
301 Tanger Dr.
Terrell
TX
75160
* 
* 
Old Navy
USA
12634 Fountain Lake Circle
Stafford
TX
77477
* 
* 
Old Navy
USA
2200 Tanger Blvd., Space 105
Gonzales
LA
70737
* 
* 
Old Navy
USA
1009 Flatbush Avenue, Space 2
Brooklyn
NY
11226
* 
* 
Old Navy
USA
100 Citadel Drive
Commerce
CA
90040
* 
* 
Old Navy
USA
36698 Bay Side Outlet Drive
Rehoboth Beach
DE
19971
* 
* 
Old Navy
USA
241 Fort Evans Rd. sp1403
Leesburg
VA
20176
* 
* 
Old Navy
USA
1825 N Pebble Creek Parkway
Goodyear
AZ
85338
* 
* 
Gap Body
USA
2040 Chestnut Street
San Francisco
CA
94123
* 
* 
Gap Body
USA
1201 Lake Woodlands Dr., Suite 1044
The Woodlands
TX
77380
* 
* 
Gap Body
USA
43 South State Street
Newtown
PA
18940
* 
* 
Old Navy
USA
7410 W. 19th St.
Tinely Park
Il
60477
* 
* 
Gap
USA
2901 East College Ave
State College
PA
16801
* 
* 
Old Navy
USA
7665 N Academy Boulevard
Colorado Springs
CO
80920
* 
* 
Old Navy
USA
201 East Central Texas Expressway
Harker Heights
TX
76548
* 
* 
Old Navy
USA
280 Patriot Place
Foxborough
MA
2035
* 
* 
Old Navy
USA
2 Meadows Circle Dr
Lake Saint Louis
MO
63367
* 
* 
Old Navy
USA
517 E 117th St, Space 305, 3rd Lvl, Bldg A
Manhattan
NY
10035
* 
* 
Banana Republic
Canada
1680 Richmond Street
London
ON
N6G 3Y9
* 
* 
Banana Republic
Canada
218 Yonge St.,Level 3 Space GP01
Toronto
ON
M5B2H6
* 
* 
Banana Republic
Canada
3401 Dufferin Street
Toronto
ON
M6A3A1
* 
* 
Banana Republic
Canada
8770 170th St., Sp. R-221
Edmonton
AB
T5T3J7
* 
* 
Banana Republic
Canada
80 Bloor Street West
Toronto
ON
M5S2V1
* 
* 
Banana Republic
Canada
25 The West Mall
Etobicoke
ON
M9C1B8
* 
* 
Banana Republic
Canada
700 W. Georgia St.,Sp.#D6162
Vancouver
BC
V7Y1A1
* 
* 
Banana Republic
Canada
650 West 41st Ave.
Vancouver
BC
V5Z2M9
* 
* 
Banana Republic
Canada
1098 Robson Street
Vancouver
BC
V6E1A7
* 
* 
Banana Republic
Canada
317-7th Ave S.W, Sp 210
Calgary
AB
T2P2Y9
* 
* 
Banana Republic
Canada
600 Park Royal North
Vancouver
BC
V7T1H9
* 
* 
Banana Republic
Canada
6455 MacleodTrail South
Calgary
AB
T2HOK9
* 
* 
Banana Republic
Canada
218 Yonge Street, 2nd Level
Toronto
ON
M5B2H1
* 
* 
Banana Republic
Canada
2901 Bayview Avenue
Willowdale
ON
M2K1E6
* 
* 
Banana Republic
Canada
6551 No. 3 Road
Richmond
BC
V6Y2B6
* 
* 
Banana Republic
Canada
100 Anderson Rd SE
Calgary
AB
T2J3V1
* 
* 
Banana Republic
USA
990 Higuera Street
San Luis Obispo
CA
93401
* 
* 
Banana Republic
USA
6218 Newberry Road
Gainesville
FL
32605
* 
* 
Banana Republic
USA
6587 Las Vegas Blvd South
Las Vegas
NV
89119


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
44 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Banana Republic
USA
6121 West Park Blv
Plano
TX
75093
* 
* 
Banana Republic
Canada
2960 Kingsway Drive
Kitchener
Ontario
N2C1X1
* 
* 
Banana Republic
USA
11800 West Broad St,
Richmond
VA
23233
* 
* 
Banana Republic
Canada
17600 Younge Street
Newmarket
ON
L3Y4Z1
* 
* 
Banana Republic
USA
358 San Lorenzo Ave
Coral Gables
FL
33146
* 
* 
Banana Republic
USA
5135 West Alabama
Houston
TX
77056
* 
* 
Old Navy
USA
3535 US Highway 1
Princeton
NJ
8540
* 
* 
Old Navy
USA
1425 S.O.M Center Rd
Mayfield Heights
OH
44124
* 
* 
Old Navy
USA
2203 Promenade Blvd. Suite 20250
Rogers
AR
72758
* 
* 
Old Navy
USA
9887 Glades Rd
Boca Raton
FL
33434
* 
* 
Old Navy
USA
19079 LBJ FREEWAY
Mesquite
TX
75150
* 
* 
Old Navy
USA
6143 Forest Plaza
RockFord
IL
61108
* 
* 
Old Navy
USA
2000 N NEIL ST
Champaigne
IL
61821
* 
* 
Old Navy
USA
2755 Beene Blvd.
Bossier City,
LA
71111
* 
* 
Old Navy
USA
128 Bailey Farm Rd
Monroe
NY
10950
* 
* 
Old Navy
USA
364 Maine Mall Rd.
South Portland
ME
4106
* 
* 
Old Navy
USA
2087 Smith Haven Mall
Lake Grove
NY
11755
* 
* 
Old Navy
USA
205 Market St. Space 1960
Yonkers
NY
10710
* 
* 
Old Navy
USA
4603 Maine Ave. SE
Rochester
MN
55904
* 
* 
Old Navy
USA
14521 Orchard Pkway
Westminster
CO
80023
* 
* 
Old Navy
USA
4440 13th Ave. SW
Fargo
ND
58103
* 
* 
Old Navy
USA
1504 W.O. Ezell Blvd space b
SPARTANBURG
SC
29301
* 
* 
Old Navy
Canada
501 1st Ave. South
Lethbridge
AB
T1J 4L9
* 
* 
Old Navy
USA
2701 Bergen Town Center
Paramus
NJ
7652
* 
* 
Gap/Kids/Baby
USA
1800 Galleria Blvd.
Franklin
TN
37067
* 
* 
Gap
USA
7600 Kingston Pike
Knoxville
TN
37919
* 
* 
Gap/Kids/Baby
USA
2011 N. Roan #25
Johnson City
TN
37601
* 
* 
Gap
USA
2126 Abbott Martin Rd. - Sp. 236
Nashville
TN
37215
* 
* 
Gap/Kids/Baby
USA
2801 Wilma Rudolph Blvd. Sp. 310/325
Clarksville
TN
37040
* 
* 
Gap
USA
1720 Old Fort Parkway
Murfreesboro
TN
37129
* 
* 
Gap/Body
Puerto Rico
525 Franklin D. Roosevelt Ave.
Hato Rey
PR
918
* 
* 
Old Navy
USA
12801 Sawgrass Mills
Sunrise
FL
33323
* 
* 
Old Navy
USA
8200 Vineland Ave space k17
Orlando
FL
32821
* 
* 
Gap/Kids
USA
430 Colonie Center
Albany
NY
12205
* 
* 
Gap Full Concept
USA
1 Crossgates Mall
Albany
NY
12203
* 
* 
Gap/Kids
USA
333 Broadway
Saratoga Springs
NY
12866
* 
* 
Kids/Baby Outlet
USA
820 W. Stacy Road
Allen
TX
75013
* 
* 
BR Outlet
USA
4250 W. Anthem Way
Phoenix
AZ
85086
* 
* 
Gap/Kids/Baby
USA
1 North Galleria Drive
Middletown
NY
10941
* 
* 
Gap/Kids/Baby
USA
65 South Moger
Mt Kisco
NY
10549
* 
* 
Gap/Kids/Baby
USA
1340 Boston Post Road
Larchmont
NY
10538
* 
* 
Gap
USA
125 Westchester Ave.
White Plains
NY
10601
* 
* 
Gap
USA
51 Virginia Ave Sp # F206
West Nyack
NY
10994
* 
* 
Gap/Kids
USA
271-85 Fordham Road, Suite 400
Bronx
NY
10458


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
45 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap Full Concept
USA
4200 Conroy Road
Orlando
FL
32839
* 
* 
GAP
USA
125 Main st.
Westport
CT
6880
* 
* 
Gap
USA
320 The Bridge Street
Huntsville
AL
35806
* 
* 
Gap Outlet
USA
400 Fulton Street
Brooklyn
NY
11201
* 
* 
Gap/Body
USA
1500 Apalachee Parkway
Tallahassee
FL
32301
* 
* 
Gap Kids/Baby
USA
9595 Six Pines Drive
The Woodlands
TX
77380
* 
* 
Gap
USA
423 86th Street
Brooklyn
NY
11209
* 
* 
Gap/Kids/Baby
USA
3710 Route 9
Freehold
NJ
7728
* 
* 
Gap
USA
2322 Montauk Hwy.
Bridgehampton
NY
11932
* 
* 
Gap
USA
30-260 Mall Drive West
Jersey City
NJ
7310
* 
* 
Gap
USA
207 East Broad Street
Westfield
NJ
7090
* 
* 
Gap
USA
629 Valley Road
Upper Montclair
NJ
7043
* 
* 
Gap/Body
USA
3056 State Route 10
Denville
NJ
7834
* 
* 
Gap/Body/Kids
USA
1970 Merrick Road
Merrick
NY
11566
* 
* 
Gap/Kids
USA
100 Arden Place
Port Jefferson
NY
11777
* 
* 
Gap
USA
2150 Highway 35, #D1
Wall Township or Sea Girt
NJ
07762 or 08750
* 
* 
Gap
USA
16020 Crossbay Blvd.
Howard Beach
NY
11414
* 
* 
Gap
USA
30-133A Mall Drive West, Sp. A034A
Jersey City
NJ
7310
* 
* 
Gap/Kids
USA
423 Chestnut Ridge
Woodcliff Lake
NJ
7675
* 
* 
Gap/Kids/Baby
USA
225 River Road
Edgewater
NJ
7020
* 
* 
Gap/Kids
USA
170 E.Jericho Turnpike
Commack
NY
11725
* 
* 
Gap
USA
9200 Stony Point Parkway
Richmond
VA
23235
* 
* 
Gap Kids/Baby
USA
201 Evergreen Way
South Windsor
CT
6074
* 
* 
Gap
USA
201 Evergreen Way
South Windsor
CT
6074
* 
* 
Gap/Kids/Baby
USA
192 Main Street
Westlake
OH
44145
* 
* 
Gap
USA
101 Jordan Creek Parkway
West Des Moines
IA
50226
* 
* 
Gap/Body
USA
3801 US Highway 9
Old Bridge
NJ
8857
* 
* 
Gap Kids/Baby
USA
3801 US Highway 9
Old Bridge
NJ
8857
* 
* 
Gap
USA
8401 Gateway Blvd Space #E-3
El Paso
TX
79925
* 
* 
Gap
USA
199 Market St
Yonkers
NY
10710
* 
* 
Gap
USA
1466 Broadway
New York
NY
10036
* 
* 
Gap
USA
1511 Third Avenue
New York
NY
10028
* 
* 
Gap/Kids/Baby
USA
1212 Avenue of the Americas
New York
NY
10036
* 
* 
Gap
USA
657 Third Avneue
New York
NY
10017
* 
* 
Gap/Kids/Baby
USA
1988 Broadway
New York
NY
10023
* 
* 
Gap/Kids/Baby
USA
211-15 26th Ave.
Bayside
NY
11360
* 
* 
Gap/Body
USA
752 Broadway
New York
NY
10003
* 
* 
Gap/Kids/Baby
USA
680 5th Avenue
New York
NY
10019
* 
* 
Gap
USA
278 8th Avenue
New York
NY
10011
* 
* 
Gap Kids/Baby
USA
10287 East Shelby Drive
Collierville
TN
38017
* 
* 
Gap/Kids
USA
300 Lycoming Circle
Muncy
PA
17756
* 
* 
Gap
USA
29 Wyoming Valley Mall Sp #542
Wilkes-Barre
PA
18702
* 
* 
Gap Kids/Baby
USA
10000 Research Blvd. - Sp. 105
Austin
TX
78759
* 
* 
Gap Kids/Baby
USA
801 Friendly Center Road Sp F1
Greensboro
NC
27408


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
46 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap Kids
USA
3681 Palisades Center Drive #H305
West Nyack
NY
10994
* 
* 
Gap Kids/Baby
USA
15 Wyoming Valley Mall
Wilkes-Barre
PA
18702
* 
* 
Gap Kids/Baby
USA
7007 Friars Rd., Suite H2-251
San Diego
CA
92108
* 
* 
Gap Kids/Baby
USA
1750 Deptford Center Road Sp # 1009
Deptford
NJ
8096
* 
* 
Gap Kids
USA
5725 Johnston St., Sp. E188
Lafayette
LA
70503
* 
* 
Gap Kids
USA
2126 Abbott Martin Rd.
Nashville
TN
37215
* 
* 
Gap Kids/Baby
USA
2500 N. Mayfair Road
Wauwatosa
WI
53226
* 
* 
Gap Kids/Baby
USA
5043 Tuttle Crossing Blvd, Sp. 287
Dublin
OH
43016
* 
* 
Gap Kids/Baby
USA
1815 Hawthorne Blvd
Redondo Beach
CA
90278
* 
* 
Gap/Kids/Baby
USA
1616 S University Drive
Ft Worth
TX
76107
* 
* 
Gap/Kids
USA
3000 Towne Centre Blvd.
Lansing
MI
48912
* 
* 
Gap Kids/Baby
USA
2900 East College Avenue Sp 512
State College
PA
16801
* 
* 
Gap Kids
USA
521-A Bay Park Square
Green Bay
WI
54304
* 
* 
Gap Kids
USA
2200 South 10th Street
McAllen
TX
78503
* 
* 
Gap Kids/Baby
USA
800 East Dimond Blvd., Suite 184
Anchorage
AK
99515
* 
* 
Gap Kids/Baby
USA
27000 Crown Valley Parkway Sp. 003
Mission Viejo
CA
92691
* 
* 
Gap Kids/Baby
USA
16010 Crossbay Blvd.
Howard Beach
NY
11414
* 
* 
Gap Kids
USA
5450 West Lovers Lane
Dallas
TX
75209
* 
* 
Gap Kids/Baby
USA
1151 Galleria Blvd sp # 246
Roseville
CA
95678
* 
* 
Gap Kids/Baby
USA
3401 Dale Road Sp. #412
Modesto
CA
95356
* 
* 
Gap Kids/Baby
USA
9301 Tampa Avenue
Northridge
CA
91324
* 
* 
Gap Kids/Baby
USA
1740 N. Sheffield Avenue
Chicago
IL
60614
* 
* 
Gap Kids
USA
4201 North Shiloh Drive
Fayetteville
AR
72703
* 
* 
Gap/Kids/Baby
USA
808 West Main
Spokane
WA
99201
* 
* 
Gap/Kids/Baby
USA
556 Columbia Center #537
Kennewick
WA
99336
* 
* 
Gap/Kids
USA
14700 East Indiana
Spokane
WA
99216
* 
* 
Gap Kids
USA
6801 Northlake Mall Drive
Charlotte
NC
28216
* 
* 
Gap/Kids
USA
3175 28th Street SE
Grand Rapids
MI
49512
* 
* 
Gap/Kids
USA
6650 South Westnedge
Portage
MI
49024
* 
* 
Gap Full Concept
USA
3700 Rivertown Parkway Suite 2052
Grandville
MI
49418
* 
* 
Gap
USA
5600 Harvey St.
Muskegon
MI
49444
* 
* 
Gap Outlet
USA
7400 Las Vegas Blvd. South Suite 420
Las Vegas
NV
89123
* 
* 
Gap Outlet
Canada
15735 Croydon Dr, C106
Surrey
BC
V3S 2L5
* 
* 
Gap Outlet
Canada
805 Boyd St.
New Westminister
BC
V3m 5x2
* 
* 
Gap Outlet
USA
11401 NW 12th Street, Sp 441
Miami
FL
33172
* 
* 
Gap Outlet
USA
1247 W Pearce Blvd
Wentzville
MO
63385
* 
* 
BR Outlet
Canada
805 Boyd St. spaceC110
New Westminister
BC
V3m 5x2
* 
* 
BR Outlet
Canada
61 Hector Gate
Dartmouth
NS
B3B 0C1
* 
* 
Gap Outlet
USA
1030 NE Coronado Dr
Blue Springs
MO
64014
* 
* 
BR Outlet
USA
4630 Baldwin Rd, Sp 116
Auburn Hills
MI
48326
* 
* 
Gap Outlet
USA
Paragon Outlets @ Grand Prarie
Grand Prarie
TX
75052
* 
* 
Gap Outlet
USA
3700 N. Cabela Blvd.
Lehi
UT
84043
* 
* 
Gap Outlet
USA
4000 Arrowhead Rd, Suite 290
Mebane
NC
27302
* 
* 
Gap Outlet
USA
80 Premium Outlets space 299
Merrimack
NH
3054


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
47 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap Outlet
Canada
5950 Rodeo Drive
Mississauga
ON
L5R 3V6
* 
* 
Gap Outlet
Canada
8180 11th Street SE
Calgary
AB
T2H 3B5
* 
* 
Gap Outlet
USA
166-02 JAMAICA AVENUE
Jamaica
NY
11432
* 
* 
Banana Republic
Canada
19 Karl Fraser Road
NORTH YORK
ON
M3C 0E6
* 
* 
Banana Republic
USA
742 W. Shaw
Fresno
CA
93704
* 
* 
Banana Republic
USA
121-125 West Broughton St.
Savannah
GA
31401
* 
* 
Banana Republic
USA
16535 South West Freeway
Sugarland
TX
77479
* 
* 
Banana Republic
USA
2009 Santa Rosa Plaza
Santa Rosa
CA
95401
* 
* 
Banana Republic
USA
346 Exton Square Pkwy Space 2165
Exton
PA
19341
* 
* 
Banana Republic
USA
1512 5th Ave. (Men's)
Seattle
WA
98101
* 
* 
Banana Republic
USA
4201 Shiloh Dr.
Fayetteville
AR
72703
* 
* 
Banana Republic
USA
6501 North Grape St.
Mishawaka
IN
46545
* 
* 
Banana Republic
USA
2200 S. 10th St.
McAllen
TX
78503
* 
* 
Banana Republic
USA
100 Huntington Avenue
Boston
MA
2116
* 
* 
Banana Republic
USA
100 Robinson Center Dr.
Pittsburgh
PA
15205
* 
* 
Banana Republic
USA
2 Valley River Drive
Eugene
OR
97401
* 
* 
Banana Republic
USA
2015 Birch Road
Chula Vista
CA
91915
* 
* 
Banana Republic
USA
1215 Niagara Falls Blvd.
Amherst
NY
14226
* 
* 
Banana Republic
USA
701 South RoseMary Ave
West Palm Beach
FL
33401
* 
* 
Banana Republic
USA
900 N Michigan Ave
Chicago
IL
60611
* 
* 
Banana Republic
USA
7911 Pacific Coast Highway
Newport Beach
CA
92657
* 
* 
Banana Republic
USA
3265 West Market Street
Fairlawn
OH
44333
* 
* 
Banana Republic
USA
735 State Street
Santa Barbara
CA
93101
* 
* 
Banana Republic
USA
4301 W Wisconsin Ave.
Appleton
WI
54913
* 
* 
Banana Republic
USA
6650 South Westnedge Ave
Portage
MI
49024
* 
* 
Banana Republic
USA
1500 Fox Valley Center
Aurora
IL
60504
* 
* 
Banana Republic
USA
4226 Summit Plaza Dr.
Louisville
KY
40241
* 
* 
Banana Republic
USA
19346 NW Emma Way
Hillsboro
OR
97214
* 
* 
Banana Republic
USA
4201 Coldwater Road
Ft. Wayne
IN
46805
* 
* 
Banana Republic
USA
1114 Baybrook Mall Dr
Friendswood
TX
77546
* 
* 
Banana Republic
USA
6910 Fayetteville Rd., Suite 130
Durham
NC
27713
* 
* 
Banana Republic
USA
913-49 West North Avenue
Chicago
IL
60614
* 
* 
Banana Republic
USA
500 Route 73 South
Marlton
NJ
8053
* 
* 
Gap Outlet
USA
3501 N. Granville Ave
Muncie
IN
47303
* 
* 
Gap Outlet
USA
1504 County Road
Westbury
NY
11590
* 
* 
Gap Outlet
USA
1259 Marina Blvd.
San Leandro
CA
94577
* 
* 
Gap Outlet
USA
14500 LaPlaisance Road, Suite D-20
Monroe
MI
48161
* 
* 
Gap Outlet
USA
11606 North East Executive Drive
Edinburgh
IN
46124
* 
* 
Gap Outlet
USA
455 Belwood Road
Calhoun
GA
30701
* 
* 
Gap/Kids/Baby Outlet
USA
795 S. Grand Central Parkway
Las Vegas
NV
89106
* 
* 
Gap Outlet
USA
1000 Crossing Outlet Square
Tannersville (Pocono)
PA
18372
* 
* 
Gap Outlet
USA
325 US Route 1
Kittery
ME
3904
* 
* 
Gap Outlet
USA
1981 State Highway 273
Anderson
CA
96007
* 
* 
Gap Outlet
USA
2457 Main Street
Lake Placid
NY
12946


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
48 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap Outlet
USA
241 Fort Evans Road NE, Suite 601
Leesburg
VA
20176
* 
* 
Gap Outlet
USA
13000 Folsom Blvd
Folsom
CA
95630
* 
* 
Gap Outlet
USA
450 NW 257th Avenue, Suite 470
Troutdale
OR
97060
* 
* 
Gap Outlet
USA
1101 Supermall Way, Ste. 1373
Auburn
WA
98001
* 
* 
Gap Outlet
USA
2200 Petaluma Blvd. N. Sp. 300
Petaluma
CA
94952
* 
* 
Gap Outlet
USA
540 Ventura Blvd
Camarillo
CA
90310
* 
* 
Gap Outlet
USA
48400 Seminole Drive
Cabazon
CA
92230
* 
* 
Gap Outlet
USA
549 S. Chillicothe Road, Sp. 440
Aurora
OH
44202
* 
* 
Gap Outlet
Puerto Rico
165 Prime Outlet Blvd #
Barceloneta
PR
617
* 
* 
Gap Outlet
USA
575 West Linmar Lane - Suite A107
Johnson Creek
WI
53094
* 
* 
Gap Outlet
USA
4969 International Dr.
Orlando
FL
32819
* 
* 
Gap Outlet
USA
1435 South Potomac Street, Suite 100
Hagerstown
MD
21740
* 
* 
Gap Outlet
USA
1500 SE Devils Lake Rd.
Lincoln
OR
97367
* 
* 
Gap Outlet
USA
10 Farber Dr.
Bellport
NY
11713
* 
* 
Gap Outlet
USA
One Premium Outlets Blvd
Wrentham
MA
12093
* 
* 
Gap Outlet
USA
537 Monmouth Rd. SP # 100
Jackson
NJ
8527
* 
* 
Gap Outlet
USA
One Magnolia Bluff, sp 555
Darien
GA
31305
* 
* 
Gap Outlet
USA
11800 Factory Shop Blv Sp. 500
Huntley
IL
60142
* 
* 
Gap Outlet
USA
4540 East Highway 54
Osage Beach
MO
65065
* 
* 
Gap Outlet
USA
240 FActory Shops Blvd #7
Gaffney
SC
29341
* 
* 
Gap Outlet
USA
6699 N. Landmark Dr.
Park City
UT
84098
* 
* 
Gap Outlet
USA
8865 Factory Shops Blvd. Sp 865
Jeffersonville
OH
43128
* 
* 
Gap Outlet
USA
100 Outlet Village Blvd
Lebanon
TN
37090
* 
* 
Gap Outlet
USA
1025 Industrial Drive Space #720
Smithfield
NC
27577
* 
* 
Gap Outlet
USA
5000 Arizona Mills Circle
Tempe
AZ
85282
* 
* 
Gap Outlet
USA
1770 West Main Street
Riverhead
NY
11901
* 
* 
Gap Outlet
USA
35 Main Street
Freeport
ME
4032
* 
* 
Gap Outlet
USA
2601 McKenzie Street
Foley
AL
36535
* 
* 
Gap Outlet
USA
3939 I.H. 35 South, #770
San Marcos
TX
78666
* 
* 
Gap Outlet
USA
8555 San Ysidro Ave., Sp F10
Gilroy
CA
95020
* 
* 
Gap Outlet
USA
10676 Highway 98 East #141-142
Destin
FL
32541
* 
* 
Gap Outlet
USA
1645 Parkway, Suite 520
Sevierville
TN
37862
* 
* 
Gap Outlet
USA
800 Steven B. Tanger Blvd., #209
Commerce
GA
30529
* 
* 
Gap Outlet
USA
2700 Potomac Mills Circle, Sp. 319
Woodbridge
VA
22192
* 
* 
Gap Outlet
USA
5050 Factory Shops Blvd.
Castle Rock
CO
80104
* 
* 
Gap Outlet
USA
104 IH 35 E
Hillsboro
TX
76645
* 
* 
Gap Outlet
USA
11211 - 120th Avenue #66
Kenosha
WI
53142
* 
* 
Gap Outlet
USA
800 Hwy. 400 S. # 300
Dawsonville
GA
30534
* 
* 
Gap Outlet
USA
6170 West Grand Avenue Sp 509
Gurnee
IL
60003
* 
* 
Gap Outlet
USA
222 Killingtonworth Turnpike
Clinton
CT
6413
* 
* 
Gap Outlet
USA
1475 N. Brukhart Rd., Sp H-150
Howell
MI
48843
* 
* 
Gap Outlet
USA
470 Evergreen Court
Central Valley
NY
10917
* 
* 
Gap Outlet
USA
125 C. Stephens Way
Silverthorne
CO
80498
* 
* 
Gap Outlet
USA
1414 Fording Island Rd sp A100
Bluffton
SC
29910


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
49 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap Outlet
USA
1501 Rutherford Drive
Tulare
CA
93274
* 
* 
Gap Outlet
USA
36461 Seaside Outlet Dr
Rehoboth Beach
DE
19971
* 
* 
Gap Outlet
USA
1 Mills Circle
Ontario
CA
91764
* 
* 
Gap Outlet
USA
5620 Paseo Del Norte
Carlsbad
CA
92006
* 
* 
Gap Outlet
USA
492 Great Mall Drive
Milpitas
CA
95035
* 
* 
Gap Outlet
USA
I-79 Route 208/ P.O. Box 1134
Grove City
PA
16127
* 
* 
Gap Outlet
USA
655 Route 318
Waterloo
NY
13165
* 
* 
Gap Outlet
USA
1875 Franklin Mills Circle Sp 163
Philadelphia
PA
19154
* 
* 
Gap Outlet
USA
1770 Lighthouse Place
Michigan City
IN
46360
* 
* 
Gap Outlet
USA
2700 State Rd 16 Space 101
St. Augustine
FL
32092
* 
* 
Gap Outlet
USA
4250 West Honda Bow Rd. #385
Phoenix
AZ
85027
* 
* 
Gap Outlet
USA
32100-108 Las Vegas Blvd., South
Primm
NV
89019
* 
* 
Gap Outlet
USA
50 Water Street
Lee
MA
1238
* 
* 
Gap Outlet
USA
111A Nut Tree Rd #8A
Vacaville
CA
95687
* 
* 
Gap Outlet
USA
12205 Marketplace Dr. Sp. # 60H
Birch Run
MI
48415
* 
* 
Gap Outlet
USA
1970 Military Road
Niagara Falls
NY
14304
* 
* 
Gap Outlet
USA
12801 West Sunrise Blvd #
Sunrise
FL
33323
* 
* 
Gap Outlet
USA
3000 Grapevine Mills Parkway Sp #224
Grapevine
TX
76051
* 
* 
Gap/Kids/Baby
USA
5000 Empire Mall #141
Sioux Falls
SD
57106
* 
* 
Gap
USA
31-48 Steinway Street
Long Island City
NY
11103
* 
* 
Gap
USA
94 Derby St.
Hingham
MA
02043-4202
* 
* 
BabyGap
USA
94 Derby Street
Hingham
MA
2043
* 
* 
Gap/Kids
USA
6501 Grape Road #390
Mishawaka
IN
46545
* 
* 
Gap
USA
4201 Coldwater Road #N10
Ft. Wayne
IN
46805
* 
* 
Gap Outlet
USA
3735 Marketplace Circle
Traverse City
MI
49684
* 
* 
Gap Outlet
USA
12330 James Street SP# 190
Holland
MI
49424
* 
* 
Gap Outlet
USA
5003 Willows Rd. - Suite G106
Alpine
CA
91901
* 
* 
Gap Outlet
USA
416 Fashion Way
Burlington
WA
98233
* 
* 
Gap Outlet
USA
E800 Tuscola Blvd
Tuscola
IL
61953
* 
* 
Gap Outlet
USA
521 South Fork Avenue, Suite L
North Bend
WA
98045
* 
* 
Gap Outlet
USA
1439 State Route 9
Lake George
NY
12845
* 
* 
Gap Outlet
USA
6415 Labeaux Ave.NE, Sp. A280
Albertville
MN
55301
* 
* 
Gap Outlet
USA
245 Tanger Drive
Williamsburg
IA
52361
* 
* 
Gap Outlet
USA
300 Tanger Blvd., Suite 510
Branson
MO
65616
* 
* 
Gap Outlet
USA
1863 Gettysburg Village Dr.
Gettysburg
PA
17325
* 
* 
Gap Outlet
USA
US Highway 321 South
Blowing Rock
NC
28605
* 
* 
Gap Outlet
USA
9913 Avon Road #560
Burbank
OH
44214
* 
* 
Gap Outlet
USA
15807 Apopka Vineland
Orlando
FL
32821
* 
* 
Gap Outlet
USA
2990 Cook Road
West Branch
MI
48661
* 
* 
BR Outlet
USA
1439 State Route 9
Lake George
NY
12845
* 
* 
Gap Outlet
USA
4000 S. Frontage Rd Sp# B-2
Vicksburg
MS
39180
* 
* 
Gap Outlet
USA
5141 Factory Shops
Ellenton
FL
34222
* 
* 
Gap Outlet
USA
2200 Tanger Blvd.
Gonzales
LA
70737
* 
* 
Gap Outlet
USA
7100 So. Croatan Highway, Suite 8
Nags Head
NC
27959


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
50 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap Outlet
USA
651 Kapkowski Rd Sp# 260
Elizabeth
NJ
7201
* 
* 
Gap Outlet
USA
10850 Factory Shops
Gulfport
MS
39503
* 
* 
Gap Outlet
USA
5000 Katy Mills Circle Spt # 611
Katy
TX
77494
* 
* 
Gap Outlet
USA
8111 Concord Mills Boulevard Suite 641
Concord
NC
28027
* 
* 
Gap Outlet
USA
120 Laconia Rd., Suite 110 & 112
Tilton
NH
3276
* 
* 
Gap Outlet
USA
214 South McClesky, Suite 832
Boaz
AL
35957
* 
* 
Gap Outlet
USA
301 Tanger Drive, Suite 215
Terrell
TX
Need
* 
* 
Gap Outlet
USA
5327 Mill Store Road
Lake Park
GA
31625
* 
* 
Gap Outlet
USA
260 Opry Mills Dr.
Nashville
TN
37214
* 
* 
Gap Outlet
USA
7000 Arundel Mills Mall
Elkridge
MD
21076
* 
* 
Gap Outlet
USA
6750 W Frontage Road, Space 45B
Medford
MN
55049
* 
* 
Gap Outlet
USA
38500 Tanger Dr.
North Branch
MN
55056
* 
* 
Gap Outlet
USA
4265 Camino de la Plaza
San Ysidro
CA
92173
* 
* 
Gap Outlet
USA
1002 STANLEY K TANGER BLVD
Lancaster
PA
17602
* 
* 
Gap Outlet
USA
6601 Hwy 179
Sedona
AZ
86351
* 
* 
Gap Outlet
USA
4321 Interstate 35 N.
Gainesville
TX
76240
* 
* 
Gap Outlet
USA
250 East Palm Drive
Florida City
FL
33034
* 
* 
Gap Outlet
USA
6245 North old 27 Sp.E40,50,60
Freemont
IN
46737
* 
* 
Gap Outlet
USA
13 SETTLER'S GREEN
No. Conway
NH
3860
* 
* 
Gap Outlet
Puerto Rico
KM. 18.4 State Rd.
Canovanas
PR
729
* 
* 
Gap Outlet
USA
1001 Arnie Road, Space 104
Woodburn
OR
97071
* 
* 
Gap Outlet
USA
20350 Summerline Road
Fort Meyers
FL
33908
* 
* 
BR Outlet
USA
1 MILLS CIRCLE
Ontario
CA
91764
* 
* 
BR Outlet
USA
50 Water Street
Lee
MA
1238
* 
* 
Gap Outlet
USA
485 Arsenal Street
Watertown
MA
02472-2844
* 
* 
Gap Outlet
USA
820 West Stacy Road
Allen
TX
75013
* 
* 
Gap Outlet
USA
7051 S. Desert Blvd.
El Paso
TX
79932
* 
* 
BR Outlet
USA
7051 S. Desert Blvd.
El Paso
TX
79932
* 
* 
BR Outlet
USA
4957 International Drive
Orlando
FL
32819
* 
* 
BR Outlet
USA
4540 Highway 54
Osage Beach
MO
65065
* 
* 
BR Outlet
USA
5050 Factory Shop Blvd.
Castle Rock
CO
80104
* 
* 
Gap Outlet
USA
18 Lightcap Road
Limerick Township
PA
19464
* 
* 
BR Outlet
USA
18 Lightcap Road
Limerick Township
PA
19464
* 
* 
BR Outlet
USA
2200 Tanger Blvd.
Washington
PA
15301
* 
* 
Gap Outlet
USA
2200 Tanger Blvd.
Washington
PA
15301
* 
* 
Banana Republic
Canada
900 Maple Avenue
Burlington
ON
L7S 2J8
* 
* 
Banana Republic
USA
549 Route 130
Hamilton
NJ
8691
* 
* 
Banana Republic
USA
5145 Peachtree Parkway
Atlanta
GA
30092
* 
* 
Banana Republic
USA
130 Streets of Chester
Chester
NJ
07930-2008
* 
* 
Banana Republic
USA
6801 Northlake Mall Drive
Charlotte
NC
28216
* 
* 
Banana Republic
USA
200 State Street
Boston
MA
2109
* 
* 
Banana Republic
USA
554 West Farms Mall
Farmington
CT
6032
* 
* 
Banana Republic
USA
7 Backus Avenue
Danbury
CT
6810
* 
* 
Banana Republic
USA
208 Bellevue Square
Bellevue
WA
98004


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
51 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Banana Republic
USA
7345 SW Bridgeport Road
Tigard
OR
97224
* 
* 
Banana Republic
USA
500 Pike St (Womens)
Seattle
WA
98101
* 
* 
Banana Republic
USA
2855 Stevens Creek Blvd Suite
Santa Clara
CA
95030
* 
* 
Banana Republic
USA
172 Stanford Shopping Center
Palo Alto
CA
94303
* 
* 
Banana Republic
USA
125 Hillsdale Mall
San Mateo
CA
94403
* 
* 
Banana Republic
USA
27500 Novi Road
Novi
MI
48377
* 
* 
Banana Republic
USA
1450 Ala Moana Blvd #3009
Honolulu
HI
96814
* 
* 
Banana Republic
USA
256 Grant Avenue
San Francisco
CA
94108
* 
* 
Banana Republic
USA
357 North Beverly Drive
Beverly Hills
CA
90210
* 
* 
Banana Republic
USA
150 West Colorado Blvd
Pasadena
CA
91105
* 
* 
Banana Republic
USA
131 North La Cienga Blvd
Los Angeles
CA
90048
* 
* 
Banana Republic
USA
3333 Bristol Street
Costa Mesa
CA
92626
* 
* 
Banana Republic
USA
1815 Hawthorne Blvd Suite 178
Redondo Beach
CA
90278
* 
* 
Banana Republic
USA
7841 Girard Avenue
La Jolla
CA
92037
* 
* 
Banana Republic
USA
1866 21st Utica Square #8
Tulsa
OK
74114
* 
* 
Banana Republic
USA
13250 Dallas Parkway Suite 2010
Dallas
TX
75240
* 
* 
Banana Republic
USA
7400 San Pedro Ave. Unit 11
San Antonio
TX
78216
* 
* 
Banana Republic
USA
7615 West Farmington Blvd.
Germantown
TN
38138
* 
* 
Banana Republic
USA
5135 West Alabama
Houston
TX
77056
* 
* 
Banana Republic
USA
200 E. Via Rancho Parkway
Escondido
CA
92025
* 
* 
Banana Republic
USA
2360 Broadway @ 86th St
New York
NY
10024
* 
* 
Banana Republic
USA
130 East 59th Street
New York
NY
10022
* 
* 
Banana Republic
USA
2106-R Northern Blvd.
Manhasset
NY
11030
* 
* 
Banana Republic
USA
100 Grey Rock Place Space F203
Stamford
CT
6901
* 
* 
Banana Republic
USA
44 Main Street
Westport
CT
6880
* 
* 
Banana Republic
USA
1200 Morris Turnpike B139
Short Hills
NJ
7078
* 
* 
Banana Republic
USA
1650 Boston Post Road
Milford
CT
6460
* 
* 
Banana Republic
USA
1060 Northbrook Court
Northbrook
IL
60062
* 
* 
Banana Republic
USA
835 North Michigan Avenue #405
Chicago
IL
60611
* 
* 
Banana Republic
USA
5 Woodfield Dr.
Schaumburg
IL
60173
* 
* 
Banana Republic
USA
97 Plaza Frontenac
Frontenac
MO
63131
* 
* 
Banana Republic
USA
3393 Peachtree Road, NE
Atlanta
GA
30326
* 
* 
Banana Republic
USA
133-35 Montague Street
Brooklyn Heights
NY
11201
* 
* 
Banana Republic
USA
7937 Tysons Corner Center
McLean
VA
22102
* 
* 
Banana Republic
USA
3200 M Street
Washington
DC
20007
* 
* 
Banana Republic
USA
2500 Moreland Road Space #2080
Willow Grove
PA
19090
* 
* 
Banana Republic
USA
1401 Walnut Street
Philadelphia
PA
19103
* 
* 
Banana Republic
USA
61 Anderson Avenue
Ardmore
PA
19003
* 
* 
Banana Republic
USA
628 King Street
Alexandria
VA
22314
* 
* 
Banana Republic
USA
5542 Walnut Street
Pittsburgh
PA
15232
* 
* 
Banana Republic
USA
8888 SW 136th ST
Miami
FL
33176
* 
* 
Banana Republic
USA
6841 Main Street
Wilmington
NC
28405
* 
* 
Banana Republic
USA
24201 W.Valencia Blvd.
Santa Clarita
CA
91355
* 
* 
Banana Republic
USA
2584 E. Sunrise Blvd. Space J18
Fort Lauderdale
FL
33304


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
52 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Banana Republic
USA
6000 West Glades Rd
Boca Raton
FL
33431
* 
* 
Banana Republic
USA
28 Newbury Street
Boston
MA
2116
* 
* 
Banana Republic
USA
1245 Worchester St., #1082
Natick
MA
1701
* 
* 
Banana Republic
USA
56 Church Street
Burlington
VT
5401
* 
* 
Banana Republic
USA
1 Burlington Mall Space H-22
Burlington
MA
1803
* 
* 
Banana Republic
USA
50 Holyoke Street
Holyoke
MA
1040
* 
* 
Banana Republic
USA
1 Crossgates Mall Road
Albany
NY
12203
* 
* 
Banana Republic
USA
100 Cambridge Place Space 319
Cambridge
MA
2141
* 
* 
Banana Republic
USA
700 - 729 Whiteplains Road
Scarsdale
NY
10583
* 
* 
Banana Republic
USA
311 Naperville Rd
Wheaton
IL
60187
* 
* 
Banana Republic
USA
2000 Route 38
Cherry Hill
NJ
8002
* 
* 
Banana Republic
USA
5555 Tamiami Trail North
Naples
FL
34108
* 
* 
Banana Republic
USA
4400 Sharon Road Sp. #E12-E13A
Charlotte
NC
28211
* 
* 
Banana Republic
USA
1554 Willowbrook Mall
Houston
TX
77070
* 
* 
Banana Republic
USA
3251 20th Avenue Space #244
San Francisco
CA
94132
* 
* 
Banana Republic
USA
5015-5019 East Second Street
Belmont Shores
CA
90803
* 
* 
Banana Republic
USA
4211 Waialea Avenue
Honolulu
HI
96816
* 
* 
Banana Republic
USA
1702 Redwood Hwy
Corte Madera
CA
94925
* 
* 
Banana Republic
USA
124 Thames Street
Newport
RI
2840
* 
* 
Banana Republic
USA
4400 Ashford Dunwoody
Atlanta
GA
30346
* 
* 
Banana Republic
USA
3320 Silas Creek Pkwy # 548
Winston-Salem
NC
27103
* 
* 
Banana Republic
Puerto Rico
456 Las Americas Expressway
Hato Rey
PR
918
* 
* 
Banana Republic
USA
1400 Willowbrook Mall,Routes 23#1605
Wayne
NJ
7470
* 
* 
Banana Republic
USA
100 Huntington Avenue
Boston
MA
2116
* 
* 
Banana Republic
USA
2400 University Blvd #110
Houston
TX
77005
* 
* 
Banana Republic
USA
4505 La Jolla Village Drive Space C-7
San Diego
CA
92122
* 
* 
Banana Republic
USA
1118 Glendale Galleria Space 1609
Glendale
CA
91210
* 
* 
Banana Republic
USA
220-7 Route 110
Huntington Station
NY
11746
* 
* 
Banana Republic
USA
4325 Glenwood Avenue
Raleigh
NC
27612
* 
* 
Banana Republic
USA
6600 Topanga Canyon Blvd., Sp 19-20
Canoga Park
CA
91303
* 
* 
Banana Republic
USA
11591 West 95th St.
Overland Park
KS
66214
* 
* 
Banana Republic
USA
712 Northpark Center
Dallas
TX
75225
* 
* 
Banana Republic
USA
450 West 47 Street
Kansas City
MO
64112
* 
* 
Banana Republic
USA
1901 NW Expressway
Oklahoma City
OK
73160
* 
* 
Banana Republic
USA
3000 East First Ave
Denver
CO
80206
* 
* 
Banana Republic
USA
10335 Pacific Street
Omaha
NE
68114
* 
* 
Banana Republic
USA
1672 Southdale Center
Edina
MN
55435
* 
* 
Banana Republic
USA
71-18 Austin Street
Forest Hills
NY
11375
* 
* 
Banana Republic
USA
431 Central Avenue
Cedarhurst
NY
11516
* 
* 
Banana Republic
USA
3710 Route 9
Freehold
NJ
7728
* 
* 
Banana Republic
USA
1 Riverside Square
Hackensack
NJ
7601
* 
* 
Banana Republic
USA
83 Walden Galleria
Buffalo
NY
14225
* 
* 
Banana Republic
USA
525 Route 35
Shrewsbury
NJ
7701
* 
* 
Banana Republic
USA
1 Carousel Center Drive
Syracuse
NY
13290


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
53 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Banana Republic
USA
89 Fifth Avenue
New York
NY
10003
* 
* 
Banana Republic
USA
100 West Market #W100A
Bloomington
MN
55425
* 
* 
Banana Republic
USA
30 Old Orchard Shopping Center
Skokie
IL
60077
* 
* 
Banana Republic
USA
80 Oakbrook Center
Oakbrook
IL
60521
* 
* 
Banana Republic
USA
8701 Keystone Crossing Space 48-50
Indianapolis
IN
46240
* 
* 
Banana Republic
USA
1456 St. Louis Galleria
St. Louis
MO
63117
* 
* 
Banana Republic
USA
744 North Michigan Avenue
Chicago
IL
60611
* 
* 
Banana Republic
USA
7101 Democracy Blvd
Bethesda
MD
20817
* 
* 
Banana Republic
USA
438 Mall Blvd.
King of Prussia
PA
19406
* 
* 
Banana Republic
USA
1100 South Hayes Street
Arlington
VA
22202
* 
* 
Banana Republic
USA
11901 Democracy Drive
Reston
VA
20190
* 
* 
Banana Republic
USA
543-547 Wilmington West Chester Pike
Glen Mills
PA
19342
* 
* 
Banana Republic
USA
11922 U Fair Oaks
Fairfax
VA
22033
* 
* 
Banana Republic
USA
825 Dulaney Valley Rd
Towson
MD
21204
* 
* 
Banana Republic
USA
601 13th Street NW
Washington
DC
20005
* 
* 
Banana Republic
USA
3101 PGA Blvd Space
Palm Beach Gardens
FL
33410
* 
* 
Banana Republic
USA
2 Sacramento St.
San Francisco
CA
94111
* 
* 
Banana Republic
USA
5430 Wisconsin Avenue Space 2230
Chevy Chase
MD
20815
* 
* 
Banana Republic
USA
2044 Montauk Hwy
Bridgehampton
NY
11932
* 
* 
Banana Republic
USA
630 Old County Road
Garden City
NY
11530
* 
* 
Banana Republic
USA
6000 West Markham St. Unit #2188
Little Rock
AR
72205
* 
* 
Banana Republic
USA
2360 Annapolis Mall
Annapolis
MD
21401
* 
* 
Banana Republic
USA
3922 Westheimer
Houston
TX
77027
* 
* 
Banana Republic
USA
6600 Menaul NE #399
Albuquerque
NM
87110
* 
* 
Banana Republic
USA
7007 Friars Rd. - Suite 365
San Diego
CA
92108
* 
* 
Banana Republic
USA
26300 Cedar Road #399
Beachwood
OH
44122
* 
* 
Banana Republic
USA
2655 Richmond Avenue
Staten Island
NY
10314
* 
* 
Banana Republic
USA
1082 North Point Circle
Alpharetta
GA
30022
* 
* 
Banana Republic
USA
80 South Eight St., Sp.#214
Minneapolis
MN
55402
* 
* 
Banana Republic
USA
531 Miracle Mile Drive
Rochester
NY
14623
* 
* 
Banana Republic
USA
210 Andover Street
Peabody
MA
1960
* 
* 
Banana Republic
USA
7900 Shelbyville Rd #B1-B2
Louisville
KY
40222
* 
* 
Banana Republic
USA
125 Westchester Ave.
White Plains
NY
10601
* 
* 
Banana Republic
USA
7875 Montgomery Road Sp 82
Cincinnati
OH
45236
* 
* 
Banana Republic
USA
49 West Maryland St., Sp.G22
Indianapolis
IN
46204
* 
* 
Banana Republic
USA
14006 Riverside Drive, #208
Sherman Oaks
CA
91423
* 
* 
Banana Republic
USA
1202 Third St.
Santa Monica
CA
90403
* 
* 
Banana Republic
USA
One Garden State Plaza, G1
Paramus
NJ
7652
* 
* 
Banana Republic
USA
16 Midway Rd.
Cranston
RI
2920
* 
* 
Banana Republic
USA
1066 Brea Mall, Sp 2016 & 2018
Brea
CA
92821
* 
* 
Banana Republic
USA
7600 Kingston Pike, Suite 1196
Knoxville
TN
37919
* 
* 
Banana Republic
USA
800 Collins Avenue
South Miami Beach
FL
33139
* 
* 
Banana Republic
USA
14561 SW 5th Street
Pembroke Pines
FL
33027
* 
* 
Banana Republic
USA
600 West Sam Houston Pkwy. N, Ste. 600
Houston
TX
77024


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
54 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Banana Republic
USA
2142 North Rock Road
Wichita
KS
67206
* 
* 
Banana Republic
USA
552-554 Broadway
New York
NY
10012
* 
* 
Banana Republic
USA
3000 184th Street SW
Lynnwood
WA
98037
* 
* 
Banana Republic
USA
1689 Arden Way
Sacramento
CA
95815
* 
* 
Banana Republic
USA
451 E. Altamonte Dr
Altamonte Springs
FL
32701
* 
* 
Banana Republic
USA
2901 S. Capital of Texas Hwy
Austin
TX
78746
* 
* 
Banana Republic
USA
2201 Stoneridge Mall
Pleasanton
CA
94588
* 
* 
Banana Republic
USA
3195 28th Street, Southeast
Grand Rapids
MI
49512
* 
* 
Banana Republic
USA
19575 Biscayne Blvd., #1625
Aventura
FL
33180
* 
* 
Banana Republic
USA
3500 Las Vegas Blvd. South - F01
Las Vegas
NV
89109
* 
* 
Banana Republic
USA
10800 W. Pico Blvd.
Los Angeles
CA
90064
* 
* 
Banana Republic
USA
2126 Abbott Martin Rd.
Nashville
TN
37215
* 
* 
Banana Republic
USA
2800 W. Big Beaver Rd.
Troy
MI
48084
* 
* 
Banana Republic
USA
3301 Veterans Memorial Blvd., Suite 57
Metarie
LA
70002
* 
* 
Banana Republic
USA
8405 Park Meadows Center Dr., Sp. 1128
Littleton
CO
80124
* 
* 
Banana Republic
USA
6191 South State St
Murray
UT
84107
* 
* 
Banana Republic
USA
4500 North Oracle Rd., Sp. #230
Tucson
AZ
85705
* 
* 
Banana Republic
USA
8001 S. Orange Blossom Trail
Orlando
FL
32809
* 
* 
Banana Republic
USA
6401 Bluebonnet Blvd. Sp #1226
Baton Rouge
LA
70836
* 
* 
Banana Republic
USA
250 Granite St sp 2016
Braintree
MA
2184
* 
* 
Banana Republic
USA
5701 Sunset Dr. Suite #226
Miami
FL
33143
* 
* 
Banana Republic
USA
1218 Burlingame Ave
Burlingame
CA
94010
* 
* 
Banana Republic
USA
249 King St.
Charleston
SC
29401
* 
* 
Banana Republic
USA
25 University Ave.
Los Gatos
CA
95030
* 
* 
Banana Republic
USA
425 Plaza Real
Boca Raton
FL
33432
* 
* 
Banana Republic
USA
107 E. 42nd St. Sp. #44-45
New York
NY
10017
* 
* 
Banana Republic
USA
100 Francis Street B102
Providence
RI
2903
* 
* 
Banana Republic
USA
700 Haywood Mall Sp. #1044
Greenville
SC
29607
* 
* 
Banana Republic
USA
5043 Tuttle Crossing Blvd.,SP #233
Dublin
OH
43016
* 
* 
Banana Republic
USA
1290 Broadway Plaza
Walnut Creek
CA
94596
* 
* 
Banana Republic
USA
4613 26th ave NEPlaza N.E.
Seattle
WA
98105
* 
* 
Banana Republic
USA
209 Summit Blvd. Sp. #H4 Ste. 100
Birmingham
AL
35243
* 
* 
Banana Republic
USA
199 Boylston St
Chestnut Hill
MA
2467
* 
* 
Banana Republic
USA
2100 Hamilton Pl. Blvd.,Sp.217
Chattanooga
TN
37421
* 
* 
Banana Republic
USA
4854 West 119th Street Sp. #700
Leawood
KS
66209
* 
* 
Banana Republic
USA
145 Horton Plaza
San Diego
CA
92101
* 
* 
Banana Republic
USA
17420 Hall Rd
Clinton Township
MI
48038
* 
* 
Banana Republic
USA
2825 S. Glenstone Avenue
Springfield
MO
65804
* 
* 
Banana Republic
USA
2001 South Road
Poughkeepsie
NY
12601
* 
* 
Banana Republic
USA
4413 Lyons Road
Coconut Creek
FL
33073
* 
* 
Banana Republic
USA
5957 Skypond Dr.
Loveland
CO
80538
* 
* 
Banana Republic
USA
1410 Del Monte Center Road
Monterey
CA
93940
* 
* 
Banana Republic
USA
511 Shoppes Blvd.
North Brunswick
NJ
8902
* 
* 
Banana Republic
USA
13855 City Center Drive
Chino Hills
CA
91709


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
55 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Banana Republic
USA
2212 williams Field Road
GIlbert
AZ
85297
* 
* 
Banana Republic
USA
4141 Waller Creek
Highland Village
TX
75077
* 
* 
Banana Republic
USA
6540 North Illinois
Fairview Heights
IL
62208
* 
* 
Banana Republic
USA
2485 Sand Creek Road
Brentwood
CA
94513
* 
* 
Banana Republic
USA
532 Legacy Place
Dedham
MA
2026
* 
* 
Gap
USA
2015 Birch Road
Chula Vista
CA
91915
* 
* 
Gap/Kids/Baby
USA
6191 South State Street
Murray
UT
84107
* 
* 
Gap Full Concept
USA
1300 South State Street
Orem
UT
84057
* 
* 
Gap/Kids/Baby
USA
1200 Towne Centre Blvd. Sp. 1046
Provo
UT
84601
* 
* 
Banana Republic
USA
400 Commons Way
Bridgewater
NJ
Need
* 
* 
Banana Republic
USA
23140 Fashion Drive
Estero
FL
33928
* 
* 
Banana Republic
Canada
777 Sainte Catherine West
Montreal
QC
H3B1C8
* 
* 
Banana Republic
USA
4005 Howard Avenue
Myrtle Beach
SC
29577
* 
* 
Banana Republic
USA
2000 N. Neil Street
Champaign
IL
61821
* 
* 
Banana Republic
USA
11410 Century Oaks Terrace
Austin
TX
78758
* 
* 
banana Republic
USA
7014 East Camelback Rd, # 1420, 1st lvl
Scottsdale
AZ
85251
* 
* 
Banana Republic
USA
7535A SW88th., #1670
Miami
FL
33156
* 
* 
Banana Republic
USA
801-B Friendly Center Rd., Sp.#801-B
Greensboro
NC
27408
* 
* 
Banana Republic
USA
17-19 West 34th Street
New York
NY
10001
* 
* 
Banana Republic
USA
92 Southgate Plaza
Sarasota
FL
34239
* 
* 
Banana Republic
USA
4300 Paces Ferry Road
Atlanta
GA
30339
* 
* 
Banana Republic
USA
1781 Palisades Center Dr. Sp. #G105
West Nyack
NY
10994
* 
* 
Banana Republic
USA
1000 Ross Park Mall Sp.#J456
Pittsburgh
PA
15237
* 
* 
Banana Republic
USA
2500 North Mayfair Rd. Sp. #20
Wawautosa
WI
53226
* 
* 
Banana Republic
USA
500 16th St. Suite #240
Denver
CO
80202
* 
* 
Banana Republic
USA
111 8th Avenue (Ground Floor)
New York
NY
10011
* 
* 
Banana Republic
USA
4465 Poplar Ave. Sp. #210
Memphis
TN
38117
* 
* 
Banana Republic
USA
100 Columbiana Circle
Columbia
SC
29212
* 
* 
Banana Republic
USA
7021 South Memorial Dr. #162
Tulsa
OK
74133
* 
* 
Banana Republic
USA
1500 Apalachee Parkwary #2032 & 2034
Tallahassee
FL
32301
* 
* 
Banana Republic
USA
11745 W Interstate 10
San Antonio
TX
78230
* 
* 
Banana Republic
USA
10300 Southside Blvd.
Jacksonville
FL
32256
* 
* 
Banana Republic
USA
114 Fifth Avenue
New York
NY
10011
* 
* 
Banana Republic
USA
4475 Roswell Rd.,Suite 920, Bldg D
Atlanta
GA
30062
* 
* 
Banana Republic
USA
1604 South University Plaza Suite #504
Fort Worth
TX
76107
* 
* 
Banana Republic
USA
281 Westshore Plaza Sp #C8
Tampa
FL
33609
* 
* 
Banana Republic
USA
10250 Santa Monica Blvd.
Los Angeles
CA
90067
* 
* 
Banana Republic
USA
626 5th Ave.
New York
NY
10020
* 
* 
Banana Republic
USA
715 Christiana Mall Road
Newark
DE
19702
* 
* 
Banana Republic
USA
333 Canal Place
New Orleans
LA
70130
* 
* 
Banana Republic
USA
407 Chestnut Ridge Rd
Woodcliff Lake
NJ
7677
* 
* 
Banana Republic
USA
722 West Main
Spokane
WA
99201
* 
* 
Banana Republic
USA
234 West Hillcrest Dr # N16
Thousand Oaks
CA
91360
* 
* 
Banana Republic
USA
1555 Camino Del Mar Sp. #107
Del Mar
CA
92014


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
56 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Banana Republic
USA
3750 Wailea Alanui Dr. Space A-47
Wailea
HI
96753
* 
* 
Banana Republic
USA
2203 South Promenade St..
Rogers
AR
72758
* 
* 
Banana Republic
USA
710 SW Yamhill St
Portland
OR
97205
* 
* 
Banana Republic
USA
5900 N. Port Washington Rd.
Glendale
WI
53217
* 
* 
Banana Republic
USA
350 North Milwaukee St
Boise
ID
83704
* 
* 
Banana Republic
USA
9876 Rea Road
Charlotte
NC
28277
* 
* 
Banana Republic
USA
3961 Regent St.
Columbus
OH
43219
* 
* 
Banana Republic
USA
3333 Buford Dr., Suite 1058
Buford
GA
30519
* 
* 
Banana Republic
USA
101 Grand Ave.
Southlake
TX
76092
* 
* 
Banana Republic
Canada
50 Rideau Center
Ottawa
ON
K1N9J7
* 
* 
Banana Republic
USA
220 Northern Blvd.
Greenvale
NY
11548
* 
* 
Banana Republic
USA
2910 Pine Lake Rd.
Lincoln
NE
68516
* 
* 
Banana Republic
USA
7964 Citrus Park Town Center Sp. #860
Tampa
FL
33625
* 
* 
Banana Republic
USA
5725 Johnston St
Lafayette
LA
70503
* 
* 
Banana Republic
USA
1100 Lincoln Road
Miami Beach
FL
33139
* 
* 
Banana Republic
USA
2701 Ming Avenue
Bakersfield
CA
93304
* 
* 
Gap/Kids
USA
2033 Charleston Town Center
Charleston
WV
25389
* 
* 
Gap/Kids
USA
9907 Mall Rd
Morgantown
WV
26501
* 
* 
Banana Republic
USA
2863 Towncenter Blvd.
Crestview Hills
KY
41017
* 
* 
Banana Republic
USA
3625 Dallas Hwy
Marietta
GA
30063
* 
* 
Banana Republic
USA
2000 Riverchase Galleria Sp.#128
Birmingham
AL
35244
* 
* 
Banana Republic
USA
137 Central Ave.
Westfield
NJ
7090
* 
* 
Banana Republic
USA
501 Duval Street
Key West
FL
33040
* 
* 
Banana Republic
USA
8201 Quaker Ave. Suite #130
Lubbock
TX
79424
* 
* 
Banana Republic
Canada
7001 Mumford Road
Halifax
NS
B3L4N9
* 
* 
Banana Republic
USA
7131 West Ray Road
Chandler
AZ
85226
* 
* 
Banana Republic
USA
12155 Ventura Blvd
Studio City
CA
91604
* 
* 
Banana Republic
USA
3377 Las Vegas Blvd., Suite 1198
Las Vegas
NV
89109
* 
* 
Banana Republic
USA
27 S. Moger Ave
Mt. Kisco
NY
10549
* 
* 
Banana Republic
USA
2373 Town Center Blvd.
Baton Rouge
LA
70809
* 
* 
Banana Republic
USA
13499 US hwy 41 S.E.
Ft. Myers
FL
33907
* 
* 
Banana Republic
USA
3925 West 50th
Edina
MN
55424
* 
* 
Banana Republic
USA
545 SW Power House
Bend
OR
97702
* 
* 
Banana Republic
USA
219 Hawthrone Center
Vernon Hills
IL
60061
* 
* 
Banana Republic
USA
3844 South Cross Creek
Malibu
CA
90265
* 
* 
Banana Republic
USA
189 The Grove building 1 space k-10
Los Angeles
CA
90036
* 
* 
Banana Republic
USA
2667 Edmondson Rd., Sp A11
Cincinnati
OH
45209
* 
* 
Banana Republic
USA
301 South Hills Viliage
Pittsburgh
PA
15241
* 
* 
Banana Republic
USA
701 Lynnhaven Parkway,
Virginia Beach,
VA
23452
* 
* 
Banana Republic
USA
1232 Belk Drive
Mt. Pleasant
SC
29464
* 
* 
Banana Republic
USA
320 West 5th Ave, Suite #030
Anchorage
AK
99501
* 
* 
Banana Republic
USA
1300 South State Street, Sp #N242
Orem
UT
84057
* 
* 
Banana Republic
USA
1044 Emmet Street
Charlottesville
VA
22903
* 
* 
Banana Republic
USA
3401 Nicholasville Rd.
Lexington
KY
40503


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
57 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Banana Republic
USA
11301 Rockville Pike
Kensington
MD
20895
* 
* 
Banana Republic
USA
5870 East Broadway Blvd. Sp 224
Tucson
AZ
85711
* 
* 
Banana Republic
USA
27000 Crown Valley Parkway
Mission Viejo
CA
92691
* 
* 
Banana Republic
USA
1551 Valley West Drive Sp283
Des Moines
IA
50266
* 
* 
Banana Republic
USA
3700 Rivertown Pkwy SP 1060
Grandville
MI
49418
* 
* 
Banana Republic
USA
2150 Route 35 Sp E 14- E16
Sea Girt
NJ
8750
* 
* 
Banana Republic
USA
1800 Galleria Blvd Sp 1310
Franklin
TN
37067
* 
* 
Banana Republic
USA
550 Deep Valley Drive, Ste 235
Rolling Hills Estates
CA
90274
* 
* 
Banana Republic
USA
3699 McKinney Ave
Dallas
TX
75204
* 
* 
Banana Republic
USA
2601 Preston Road Sp. #1190
Frisco
TX
75034
* 
* 
Banana Republic
USA
1 West Flatiron Circle Unit 1052
Broomfield
CO
80021
* 
* 
Banana Republic
USA
10300 Little Patuxent Parkway, Sp 2030
Columbia
MD
21044
* 
* 
Banana Republic
USA
8401 Gateway Blvd West
El Paso
TX
79925
* 
* 
Banana Republic
USA
1133 St. Vincent Avenue
Shreveport
LA
71104
* 
* 
Banana Republic
USA
225 River Road
Edgewater
NJ
7020
* 
* 
Banana Republic
USA
20530 North Rand Road
Deer Park
IL
60010
* 
* 
Banana Republic
USA
9301 Tampa Avenue
Northridge
CA
91324
* 
* 
Banana Republic
USA
1529 3rd Ave
New York
NY
10028
* 
* 
Banana Republic
USA
291 Chesterfield Mall
Chesterfield
MO
63017
* 
* 
Banana Republic
USA
313 Smith Haven Mall
Lake Grove
NY
11755
* 
* 
Banana Republic
USA
3414 Highway 190
Mandeville
LA
70471
* 
* 
Banana Republic
USA
1101 Melbourne Road
Hurst
TX
76053
* 
* 
Banana Republic
USA
1201 Lake Woodland Drive
The Woodlands
TX
77380
* 
* 
Banana Republic
USA
4435 Glenn Garry Dr.
Beavercreek
OH
45440
* 
* 
Banana Republic
USA
335 Broadway
Saratoga Springs
NY
12866
* 
* 
Banana Republic
USA
220 City Circle
Peachtree
GA
30269
* 
* 
Banana Republic
USA
10 Meadows Circle Drive
Lake St. Louis
MO
63367
* 
* 
Banana Republic
USA
32 West Town Mall
Madison
WI
53719
* 
* 
Banana Republic
USA
2300 East Lincoln Highway
Langhorne
PA
19047
* 
* 
Banana Republic
USA
3811 South Cooper Street, #1054
Arlington
TX
76015
* 
* 
Banana Republic
USA
21100 Dulles Town Center Sp. 167
Dulles
VA
20166
* 
* 
Banana Republic
USA
239 Los Cerritos Mall
Cerritos
CA
90703
* 
* 
Banana Republic
USA
100 Market Street Sp. 6
Portsmouth
NH
3801
* 
* 
Banana Republic
USA
5636 Bay Street, Bldg E
Emeryville
CA
94608
* 
* 
Banana Republic
USA
1151 Galleria Blvd, Space 143
Roseville
CA
95678
* 
* 
Banana Republic
USA
7322 Jones-Malts Berger Rd.
San Antonio
TX
78209
* 
* 
Banana Republic
USA
5001 MONROE ST
Toledo
OH
43623
* 
* 
Banana Republic
USA
793 Iyannough Road, Route 132 Sp. 160
Hyannis
MA
2601
* 
* 
Banana Republic
USA
5695 Bay Street
Emeryville
CA
94608
* 
* 
Gap Kids/Baby
USA
6000 Glades Rd.
Boca Raton
FL
33431
* 
* 
BabyGap
USA
7521 Dadeland Blvd space 6327
Miami
FL
33156
* 
* 
BabyGap
USA
2124 Glendale Galleria
Glendale
CA
91210
* 
* 
BabyGap
USA
1100 S. Hayes St., Box M-100, Sp.J94
Arlington
VA
22202
* 
* 
BabyGap
USA
1899 N.W. Expressway, Sp. 1090
Oklahoma City
OK
73118


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
58 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
BabyGap
USA
3333 Bristol St.
Costa Mesa
CA
92626
* 
* 
Gap Kids/Baby
USA
400 South Baldwin
Arcadia
CA
91007
* 
* 
BabyGap
USA
30-241 Mall Drive West
Jersey City
NJ
7310
* 
* 
Gap Kids/Baby
USA
3393 Peachtree Rd. - Sp. 4047
Atlanta
GA
30326
* 
* 
BabyGap
USA
250 Granite St.
Braintree
MA
2184
* 
* 
BabyGap
USA
2512 University Blvd.
Houston
TX
77005
* 
* 
BabyGap
USA
125 Westchester Ave., Sp. 3740
White Plains
NY
10601
* 
* 
Gap Kids/Baby
USA
10300 Forest Hill Blvd.
West Palm Beach
FL
33414
* 
* 
BabyGap
USA
2501 West Memorial Rd
Oklahoma City
OK
73134
* 
* 
BabyGap
USA
2200 South 10th Street
McAllen
TX
78503
* 
* 
Gap
USA
2361 Shoppes Blvd.
Moosic
PA
18507
* 
* 
Banana Republic
Canada
11100 51st Ave., Sp. 818
Edmonton
AB
T6H4M6
* 
* 
Banana Republic
USA
73-425 El Paseo Dr, Sp 104
Palm Desert
CA
92260
* 
* 
Banana Republic
USA
400 S. Baldwin
Arcadia
CA
91007
* 
* 
Banana Republic
USA
2004-E Park Place
El Segundo
CA
90245
* 
* 
Banana Republic
USA
12821 Hill Country Blvd.
Bee Caves
TX
78738
* 
* 
Banana Republic
USA
300 Monticello Avenue
Norfolk
VA
23510
* 
* 
Gap Outlet
USA
2060 N State Route 50
Bournonnais
IL
60914
* 
* 
Gap/Kids/Baby
USA
7400 San Peddro Ave. #148
San Antonio
TX
78216
* 
* 
Gap
USA
849 East Commerce Street
San Antonio
TX
78205
* 
* 
Gap/Kids/Baby
USA
11745 Interstate 10 West, Sp. 501 & 507
San Antonio
TX
78230
* 
* 
Gap Full Concept
USA
7322 Jones-Maltsberger Rd.
San Antonio
TX
78209
* 
* 
Banana Republic
Canada
5000 Highway 7 East
Markham
Ontario
L3R4M9
* 
* 
Banana Republic
USA
1201 Lake Woodlands Drive
The Woodlands
TX
77380
* 
* 
Banana Republic
USA
611 Berlin Cross keys Rd.
Sicklerville
NJ
8081
* 
* 
Banana Republic
USA
1000 Highland Colony Parkway
Ridgeland
MS
39157
* 
* 
Gap
USA
1689 Arden Way
Sacramento
CA
95815
* 
* 
Gap/Kids/Baby
USA
500 Downtown Plaza
Sacramento
CA
95814
* 
* 
Gap/Kids
USA
500 1st. Street, #19
Davis
CA
95616
* 
* 
Gap
USA
1151 Galleria Blvd.
Roseville
CA
95678
* 
* 
Gap Kids/Baby
Canada
900 Maple Avenue
Burlington
ON
L7S2J8
* 
* 
Gap Outlet
Canada
212 Chain Lake Dr. space 7
Halifax
NS
B3S 1C5
* 
* 
Gap Kids
Canada
80 Bloor St. West
Toronto
ON
M5S2V1
* 
* 
Gap Kids
Canada
2134 W. 41st Ave
Vancouver
BC
V6M1Z8
* 
* 
Gap Kids/Baby
USA
5010 E Montclair Plaza Ln.
Montclair
CA
91763
* 
* 
Gap Kids/Baby
USA
5001 MONROE ST
Toledo
OH
43623
* 
* 
Gap Kids/Baby
USA
700 Haywood Road, Space #2043
Greenville
SC
29607
* 
* 
Gap Kids/Baby
USA
3000 18th St SW, #432
Lynnwood
WA
98037
* 
* 
Gap Kids/Baby
USA
19757 Biscayne Blvd., Sp. #331
Miami
FL
33180
* 
* 
Gap Kids/Baby
USA
4-8 Long Wharf Mall South
Newport
RI
2840
* 
* 
Gap Kids/Baby
USA
617 Paseo Nuevo
Santa Barbara
CA
93101
* 
* 
Gap Kids
USA
4856 W 119th St.,
Leawood
KS
66209
* 
* 
Gap Kids
USA
1055 Brea Mall
Brea
CA
92821
* 
* 
Gap Kids/Baby
USA
7600 Kingston Pike #1586
Knoxville
TN
37919


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
59 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap Kids/Baby
USA
1262 Fox Valley Center #H-10
Aurora
IL
60504
* 
* 
Gap Full Concept
USA
2901 S. Capital of Texas Hwy
Austin
TX
78746
* 
* 
Gap
USA
10000 Research Blvd Suite 106
Austin
TX
78759
* 
* 
Gap/Body/Kids
USA
11200 Lake Stop Blvd, Sp F7
Austin
TX
78613
* 
* 
Gap
USA
4001 N. Lamar Blvd.,Ste.250
Austin
TX
78756
* 
* 
Gap/Kids
USA
2100 S. West Young Dr. Sp. #1090
Killeen
TX
76543
* 
* 
Gap/Body/Kids
USA
5300 San Dario
Laredo
TX
78041
* 
* 
Old Navy
USA
6955 S. York St
Centennial
CO
80122
* 
* 
Gap Kids
USA
7589 Dadeland Mall Sp 2140
Miami
FL
33156
* 
* 
Gap Kids
USA
1551 35th Street #207
West Des Moines
IA
50266
* 
* 
Gap Kids/Baby
USA
3902 13th Avenue South
Fargo
ND
58103
* 
* 
Gap Kids/Baby
USA
203 Yorktown Center
Lombard
IL
60148
* 
* 
Gap Kids/Baby
USA
1030 A Santa Rosa Plaza
Santa Rosa
CA
95401
* 
* 
Gap Kids/Baby
USA
2760 North Germantown Pkwy
Memphis
TN
38133
* 
* 
Gap Kids
USA
320 W. Kimberly Road
Davenport
IA
52806
* 
* 
Gap
USA
320 West Kimberley
Davenport
IA
52806
* 
* 
Gap Kids/Baby
USA
3701 McKinley Parkway
Hamburg
NY
14219
* 
* 
Gap Kids/Baby
USA
4370 Belden Village Mall A-8
Canton
OH
44718
* 
* 
Gap Kids/Baby
USA
290 Garden State Plaza
Paramus
NJ
7652
* 
* 
Gap Kids
USA
2111 Glendale Galleria
Glendale
CA
91210
* 
* 
Gap Kids/Baby
USA
14006 Riverside Drive
Sherman Oaks
CA
91423
* 
* 
Gap Kids/Baby
USA
234 East Broad Street
Westfield
NJ
7090
* 
* 
Gap Kids/Baby
USA
31-02 Steinway Street
Long Island City
NY
11103
* 
* 
Gap/Kids
USA
6000 West Markham
Little Rock
AR
72205
* 
* 
Gap
USA
4201 N. Shailoh Drive - Sp. #307
Fayetteville
AR
72703
* 
* 
Gap
USA
300 North 46th Street
Rogers
AR
72756
* 
* 
Gap Kids
USA
4711 River City Dr.
Jacksonville
FL
32246
* 
* 
BabyGap
USA
101 Jordon Creek Parkway
West Des Moines
IA
50226
* 
* 
Gap Kids
Canada
25 The West Mall
Etobicoke
ON
M9C1B
* 
* 
Gap Kids
Canada
Need
Toronto
ON
M4P2J1
* 
* 
Gap Kids
Canada
3401 Dufferin St.
Toronto
ON
M6A2T9
* 
* 
Gap Kids
Canada
8770 170 St., Sp. 1802
Edmonton
AB
T5T4J2
* 
* 
Gap Kids/Baby
USA
301 MOUNT HOPE AVE
Rockaway
NJ
7866
* 
* 
Gap Kids/Baby
USA
2655 Richmond Avenue
Staten Island
NY
10314
* 
* 
Gap Kids/Baby
USA
90-15 Queens Blvd #A 102/103
Elmhurst
NY
11373
* 
* 
Gap Kids/Baby
USA
3491-95 California
San Francisco
CA
94118
* 
* 
Gap Kids/Baby
USA
228 Stanford Shopping Center
Palo Alto
CA
94303
* 
* 
Gap Kids/Baby
USA
1689 Arden Way
Sacramento
CA
95815
* 
* 
Gap Kids
USA
1390 Burlingame Avenue
Burlingame
CA
94010
* 
* 
Gap Kids/Baby
USA
10800 West Pico Blvd #342
West Los Angeles
CA
90064
* 
* 
Gap Kids
USA
2800 North Main
Santa Ana
CA
92705
* 
* 
Gap Kids
USA
3333 Bristol Street
Costa Mesa
CA
92626
* 
* 
BabyGap
USA
6600 Topanga Canyon Road
Canoga Park
CA
91303
* 
* 
Gap Kids/Baby
USA
10250 Santa Monica Blvd
Los Angeles
CA
90067


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
60 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap Kids
USA
6600 Menaul Blvd. NE
Albuquerque
NM
87110
* 
* 
Gap Kids/Baby
USA
570 - 572 W. Hillcrest Drive
Thousand Oaks
CA
91360
* 
* 
Gap Kids
USA
9348 SW Washington Square Rd
Tigard
OR
97223
* 
* 
Gap Kids/Baby
USA
1504 Southdale Center Space B-101
Edina
MN
55435
* 
* 
Gap Kids/Baby
USA
66 West Towne Mall Suite D3
Madison
WI
53719
* 
* 
Gap Kids/Baby
USA
1085 St Louis Galleria
St. Louis
MO
63117
* 
* 
Gap Kids
USA
915 COUNTY RD 42 WEST
Burnsville
MN
55306
* 
* 
Gap Kids
USA
1901 NW Expressway, 1084A
Oklahoma City
OK
73118
* 
* 
Gap Kids/Baby
USA
26300 Cedar Road #1020
Beachwood
OH
44122
* 
* 
Gap Body
USA
6000 Glades Blvd
Boca Raton
FL
33431
* 
* 
Gap Kids/Baby
USA
401 Biscayne Blvd #N-139
Miami
FL
33132
* 
* 
Gap Kids/Baby
USA
5 Woodfield Mall
Schaumburg
IL
60173
* 
* 
Gap Kids
USA
175 Old Orchard Road
Skokie
IL
60077
* 
* 
Gap Kids/Baby
USA
533 Oakbrook Center
Oak Brook
IL
60521
* 
* 
Gap Kids/Baby
USA
5 BURLINGTON SQUARE MALL
Burlington
VT
5401
* 
* 
Gap Kids
USA
8701 Keystone Crossing
Indianapolis
IN
46240
* 
* 
Gap Kids
USA
7111 NW 86TH Terrace
Kansas City
MO
64153
* 
* 
Gap Kids/Baby
USA
84 Coulter Avenue
Ardmore
PA
19003
* 
* 
Gap Kids/Baby
USA
2500 Moreland Rd.
Willow Grove
PA
19090
* 
* 
Gap Kids/Baby
USA
2300 East Lincoln Hwy
Langhorne
PA
19047
* 
* 
Gap Kids/Baby
USA
751 Christiana Mall
Newark
DE
19702
* 
* 
Gap Kids/Baby
USA
240 Exton Square Parkway #2435
Exton
PA
19341
* 
* 
BabyGap
USA
11750 Fair Oaks
Fairfax
VA
22033
* 
* 
Gap Kids/Baby
USA
7 Backus Avenue Space #H107
Danbury
CT
6810
* 
* 
Gap Kids/Baby
USA
264 Greenwich Avenue
Greenwich
CT
6830
* 
* 
Gap
Canada
701 W. Georgia St.
Vancouver
BC
V7Y1E
* 
* 
Gap/Kids
Canada
1121 Robson Street
Vancouver
BC
V6E 1B5
* 
* 
Gap/Kids
Canada
6551 No. 3 Road, Ste 1924
Richmond
BC
V6Y2B9
* 
* 
Gap/Kids
Canada
4700 Kingsway, Unit 2138
Burnaby
BC
V5H4M1
* 
* 
Gap/Kids
Canada
1319 Government Street
Victoria
BC
V8W1H9
* 
* 
Gap/Kids
Canada
640 Park Royal S/C
West Vancouver
BC
V7T1H
* 
* 
Gap/Kids
Canada
2232 Guildford Town Center
Surrey
BC
V3R7B9
* 
* 
Gap/Kids
Canada
2271 Harvey Avenue
Kelowna
BC
V1Y6H2
* 
* 
Gap/Body
Canada
650 W. 41st Ave., Sp. 469
Vancouver
BC
V5Z2M9
* 
* 
Gap/Kids
Canada
4308 Main Street, SP. #5
Whistler
BC
V0N1B4
* 
* 
Gap
Canada
2929 Barnet Hwy
Coquitlam
BC
V3B5R5
* 
* 
Gap
Canada
100 Anderson Rd, S.E.
Calgary
AB
T2J3V1
* 
* 
Gap/Body
Canada
6455 Macleod Trail
Calgary
AB
T2H0K8
* 
* 
Gap/Kids
Canada
3625 Shaganappi Trail NW
Calgary
AB
T3A0E
* 
* 
Gap/Kids
Canada
4900 Molly Banister Dr., Sp. 165
Red Deer
AB
T4R1N9
* 
* 
Gap/Kids
Canada
2102 11th Avenue
Regina
SK
S4P3Y6
* 
* 
Gap/Kids
Canada
1680 Richmond Street North space L01OA
London
ON
N6G3Y9
* 
* 
Gap
Canada
11100 51st Ave., Sp. CRU10
Edmonton
AB
T6H4M6
* 
* 
Gap/Kids
Canada
243 Kingsway Garden Mall
Edmonton
AB
T5G3A6


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
61 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap/Kids
Canada
21st Street East
Saskatoon
SK
S7K1J9
* 
* 
Gap
Canada
8882 170 St. NW
Edmonton
AB
T5T4M2
* 
* 
Gap/Kids
Canada
230-234 Princess Street
Kingston
ON
K7L1B2
* 
* 
Gap/Body/Kids
Canada
1105 Wellington Rd. So. Sp . 87
London
ON
N6E 1M2
* 
* 
Gap
Canada
1068A Sheppard Ave. East, Ground Flr
Willowdale
ON
M2J5A7
* 
* 
Gap/Kids
Canada
999 Upper Wentworth St., Sp.265-274
Hamilton
ON
L9A4X5
* 
* 
Gap/Kids
Canada
419 King St., West Suite 120
Oshawa
ON
L1J2K5
* 
* 
Gap/Kids
Canada
2960 Kingsay Drive, K 11-14
Kitchener
ON
N2C1X1
* 
* 
Gap
Canada
3401 Dufferin St.
Toronto
ON
M6A2T9
* 
* 
Gap
Canada
2901 Bayview Ave.
Willowdale
ON
M2K1E
* 
* 
Gap
Canada
1 Promenade Circle
Thornhill
ON
L4J 4P8
* 
* 
Gap
Canada
25 The West Mall
Etobicoke
ON
M9C1B8
* 
* 
Gap
Canada
5100 Erin Mills Parkway
Mississauga
ON
L5M4Z
* 
* 
Gap/Kids/Baby
Canada
260 Yonge Street
Toronto
ON
M5B2H
* 
* 
Gap
Canada
5000 Highway 7 East
Markham
ON
L3R4M9
* 
* 
Gap
Canada
Need
Toronto
ON
M4P2J
* 
* 
Gap
Canada
300 Borough Drive # 60
Scarborough
ON
M1P4P
* 
* 
Gap Full Concept
Canada
100 City Center Drive
Mississauga
ON
L5B2C9
* 
* 
Gap
Canada
17600 Yonge St
Newmarket
ON
L3Y4Z1
* 
* 
Gap/Kids
Canada
25 Peele Centre Dr.
Brampton
ON
L6T3R5
* 
* 
Gap/Kids
Canada
705 Rue Ste Catherine
Montreal
QC
H3B4G5
* 
* 
Gap/Kids
Canada
3035 Blvd. Le Carrefour
Ville De Laval
QC
H7T1C
* 
* 
Gap
Canada
6801 Trancanada Hwy.
Pointe Claire
QC
H9R5J
* 
* 
Gap
Canada
302 Blvd. Des Promenade
St. Bruno
QC
J3v6A7
* 
* 
Gap/Kids
Canada
2305 Rockland Road
Montreal
QC
H3P3EP
* 
* 
Gap
Canada
4210 St.Denis St.
Montreal
QC
H2W2W7
* 
* 
Gap/Kids
Canada
50 Rideau Centre Sp. 213
Ottawa
ON
K1N9J
* 
* 
Gap/Kids
Canada
21 Mic Mac Blvd
Dartmouth
NS
B3A4N3
* 
* 
Gap
Canada
48 Kenmount Rd., Sp. #117
St. John's
NF
A1BW3
* 
* 
Gap/Kids
Canada
477 Paul St., Sp. H1
Dieppe
NB
E1A4x5
* 
* 
Gap/Kids
Canada
7001 Mumford Road, Tower 1
Halifax
NS
B3L4N9
* 
* 
Gap/Kids
Canada
1485 Portage Ave. #114
Winnipeg
MB
R3GOW4
* 
* 
Gap/Kids
Canada
4-1225 St.Mary's Road
Winnipeg
MB
R2M5E2
* 
* 
Gap/Kids
Canada
1355 Kingston Rd
Pickering
ON
L1V 1B8
* 
* 
Gap
Canada
7077 Newman Blvd., Sp. #01120
LaSalle
QC
H8N1X1
* 
* 
Gap/Kids
Canada
317 7th Avenue SW C321
Calgary
AB
T2P2Y9
* 
* 
Gap/Kids
Canada
5401 Boulevard Des Galeries
Quebec City
QC
G2K1N4
* 
* 
Gap Kids
Canada
1200 Saint Laurent Blvd.
Ottawa
ON
K1K 3B8
* 
* 
Gap
Canada
60 Bloor Street West
Toronto
ON
M4W3B8
* 
* 
Gap
Canada
375 Queen Street West
Toronto
ON
M5V2A
* 
* 
Gap/Kids
Canada
509 Bayfield St
Barrie
ON
L4M4Z8
* 
* 
Gap/Kids
Canada
221 Glendale Ave., Hwy 406, Sp 100-101
St. Catherines
ON
L2T2K9
* 
* 
Gap
Canada
100 Bayshore Dr.Sp B6
Ottawa
ON
K2B8C1
* 
* 
Gap
Canada
3100 Howard Avenue
Windsor
ON
N8X3Y8


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
62 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Stores Network & POS

Store Number
Classification
Site Division
Country
Address
City
State
Zip
* 
* 
Gap/Kids
Canada
550 King Street North,
Waterloo
ON
N2L5W6
* 
* 
Gap/Kids
Canada
6631 Island Highway North,
Nanaimo
BC
V9T4T7
* 
* 
Gap
Canada
2452 Boulevard Laurier
Ste Foy
QC
G1V2L1
* 
* 
Gap
Canada
32900 South Fraiser Wy
Abbotsford
BC
V2S5A1
* 
* 
Gap/Kids
Canada
9350 Young Street
Richmond Hill
ON
L4C5G2
* 
* 
Gap
Canada
3147 Douglas St.
Victoria
BC
V8Z6E3






* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
63 of 63

--------------------------------------------------------------------------------

Exhibit D-17 – Field Offices-Voice & EUS Rem



Field Office
Field Division
Store Number
Division
Address 1
Address 2
City
State
Zip
Country
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
1 of 3

--------------------------------------------------------------------------------

Exhibit D-17 – Field Offices-Voice & EUS Rem

Field Office
Field Division
Store Number
Division
Address 1
Address 2
City
State
Zip
Country
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
2 of 3

--------------------------------------------------------------------------------

Exhibit D-17 – Field Offices-Voice & EUS Rem

Field Office
Field Division
Store Number
Division
Address 1
Address 2
City
State
Zip
Country
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
 
 
 
 
 
 
 
 
 
 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 
* 




* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
3 of 3

--------------------------------------------------------------------------------

UK Stores

Store No.
Store Name
Type
Address
Tel No
* 
Aberdeen
Gap
7-21a St Nicholas Street,Aberdeen, AB10 1HE
01224 635405
* 
Antrim Outlet
Gap Outlet
Unit 7-8, Junction One, Antrim, Northern Ireland BT41 4LL
2894460332
* 
Argle Street 2
Gap
87/91 Argyle Street, Glasgow, G2 8BJ
0141 248 8828
* 
Ashford Outlet
Gap Outlet
Units 1-4, Ashford Designer Outlet Village, Kimberley way, Ashford, Kent, TN24
0SD
01233 663951
* 
Astle Park Outlet
Gap Outlet
Unit 9b, Astle Park Outlet, West Bromich, B70 8NS
1215536190
* 
Banbury
Gap
Units 38 and 39 CastleQuay, Banbury, Oxon, 0X16 5UN
01295 258717
* 
Basingstoke
Gap
Unit 62 - 64 Festival Place, Basingstoke, Hampshire, RG21 7BF
01256 475415
* 
Bath
BR
24/26 Union St, Bath, BA1 1RS
01225 429559
* 
Bath Gap
Gap
18-19 Old Bond St, Bath, Avon, BA1 1BP
01225 463132
* 
Bath Kids
Gap
17 Milsom Street, Bath, Avon, BA1 1DB
01225 483822
* 
Belfast
Gap
Unit 1B, Castlecourt Shopping Centre, Royal Ave, Belfast, BT1 1DD
02890 236444
* 
Belfast Baby
Gap
Unit 10, Castlecourt Shopping Centre, Royal Ave, Belfast, BT1 1DD
02890 328867
* 
Bideford Outlet
Gap Outlet
Units 20-21, Atlantic Village, Biddeford, Noth Devon, EX39 9QU
01237 459455
* 
Bloomsbury Baby
Gap
Unit 8, The Brunswick Cente, London. WC1N 1AE
0807837 5904
* 
Bluewater Baby
Gap
Unit 15, Upper Rose Gallery, Bluewater, Greenhithe, Kent, DA9 9SP
01322 427568
* 
Bluewater Baby 2
Gap
Unit 100, Upper Guild Hall, Bluewater, Greenhithe, Kent, DA9 9SJ
01322 427627
* 
Bluewater Gap/Kids
Gap
Units 121-122 + U12,Lower Guild Hall, Bluewater, Greenhithe, Kent, DA9 9SN
01322 427518
* 
Bournemouth
Gap
Unit L, West Mall, Castle Point, Castle Lane West, Bournemouth, BH8 9UY
01202 528587
* 
Braehead Kids
Gap
Units LR33/LR34 Braehead Shopping Ctr, 57 Kings Inch Rd, Glasgow, G51 4BP
0141 885 9199
* 
Braintree Outlet
Gap Outlet
Unit 1M Freeport Braintree, Charter way, Chapel Hill, Ezzex, CM77 8YH
1376324862
* 
Brent Cross
BR
Units D11 / D12 Brent Cross Shopping Centre, London, NW4 3FP
0208 203 1397
* 
Brent Cross
Gap
Unit D19, Brent Cross Shopping Centre, London, NW4 3BA
0208 202 9339
* 
Brent Cross Baby
Gap
Unit E1, Brent Cross Shopping Centre, London, NW4 3FB
0208 203 9696
* 
Brentwood Baby
Gap
Unit SU4C, The Baytree Centre, Brentwood, Essex. CM14 4BX
01277 204654
* 
Bridgend Outlet
Gap Outlet
Unit 1, Welsh Designer Village, the Derwen, Bridgend, West Glamorgan. CF32 9SU
01656 667317
* 
Bridgewater Park Outlet
Gap Outlet
Unit 74, The Outlet Bridgewater Park, Banbridge, Co Down. BT32 4LF
02840 660479
* 
Brighton Gap
Gap
192 Western Road, Brighton, BN1 2BA
01273 220032
* 
Brighton Kids
Gap
16-19 East Street, Brighton, BN1 1HP
01273 739683
* 
Bristol Gap
Gap
Unit G1, The Galleries, Broadmead, Bristol, BS1 3XB
01179 276566
* 
Bristol Kids
Gap
30-32 Broadmead, Bristol, BS1 3HA
01179 220657
* 
Bromley
Gap
103-105 High Street, Bromley, Kent, BR1 1JQ
0208 460 1881
* 
Brompton Rd
Gap
145-149 Brompton Road, London, SW3 1QP
0207 225 1112
* 
Buchanan Galleries Baby
Gap
Unit L3/16, Buchanan Galleries, 220 Buchanan Street, Glasgow, G1 2GF
0141 331 2636
* 
Buchanan Galleries Gap
Gap
Unit U46, Buchanan Galleries, 220 Buchanan Street Glasgow, G1 2GF
0141 333 9699
* 
Bull Ring
Gap
Unit MSU13, Upper Mall West, Bullring, Birmingham, B5 4BG
0121 643 7878
* 
Cambridge Gap
Gap
3-4 Market Hill, Cambridge, CB2 3NJ
01223 352154
* 
Cambridge Kids
Gap
2 Market Hill, Cambridge, CB2 3NJ
01223 324101
* 
Camden
Gap
6-12 Parkway,Camden Town,London, NW1 7AA
0207 485 4357
* 
Canary Wharf
Gap
Units 16/17 Canada Square, Canary Wharf, London, E14 5AX
0207 512 1335
* 
Cardiff
Gap
Units 33/34, St Davids Dewi Sant, Cardiff, CF10 3EL
2920224113
* 
Castleford Outlet
Gap Outlet
Unit 76, Junction 32, Car Wood Road, Castleford.
01977 518467
* 
Chelmsford
Gap
15-18 High Street, Chelmsford, Essex, CM1 1BE
01245 346244
* 
Cheltenham
Gap
106 The Promenade, Cheltenham, Glouc, GL50 1NB
01242 251009
* 
Cheshire Oaks Outlet
Gap Outlet
Unit 2-5 Cheshire Oaks Factory Outlet, Kinsey Road, Ellesmere Port, South
Wirral, CH65 9JJ
0151 3552488


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
1 of 4

--------------------------------------------------------------------------------

UK Stores

Store No.
Store Name
Type
Address
Tel No
* 
Chester
Gap
22-24 Northgate St, Chester, Cheshire, CH1 2HA
01244 341815
* 
Chiswick
Gap
260-262 Chiswick High Rd, London, W4 1PD
0208 995 3255
* 
Colchester
Gap
21-22 Culver Street, Colchester, Essex, C01 1LG
01206 369810
* 
Covent Garden
BR
Unit 15/16 St Martins Court Yard, 132 Long Acre, Covent Gardens, London WC2E 9AA
0207 8369567
* 
Covent Garden
Gap
30-31 Long Acre, Covent Garden, London, WC2E 9LA
0207 379 0779
* 
Covent Garden Kids
Gap
121-123 Long Acre, Covent Garden, London, WC2E 9PA
0207 836 0646
* 
Coventry
Gap
Unit 6B Central Six Retail Park, Coventry, CV3 6TA
02476 552403
* 
Cribbs Causeway Baby
Gap
Unit 164, Upper Level, The Mall at Cribbs Causeway, Bristol, BS34 5UR
01179 509698
* 
Cribbs Causeway Combo
Gap
Unit 104, Upper Level, The Mall at Cribbs Causeway, Bristol, BS34 5UP
01179 509667
* 
Croydon - HOF
Gap
Gap Concession, House Of Fraser, Centrale Shopping Centre, North End, Croydon,
CR0 1TY
0870160 7229
* 
Dalton Outlet
Gap Outlet
Unit 53-57 Dalton Outlet Village Murton Co Durham
1915170579
* 
Derby Outlet
Gap Outlet
3 Albion Street, Derby, DE1 2PL
01332 385633
* 
Doncaster Outlet
Gap Outlet
Unit 12, Lakeside Village Outlet, White Rose Way, Doncaster DN4 5PH
01302 360315
* 
Dundee Gap
Gap
L1 Overgate Centre, Dundee, DD1 1UF
01382 225628
* 
Dundee Kids
Gap
L2 Overgate Centre, Dundee, DD1 1UF
01382 322857
* 
Ebbw Vale Outlet
Gap Outlet
Units 30-31, Festival Park Outlet Shopping, Ebbw Vale, Gwent NP23 8FP
01495 307155
* 
Exeter
Gap
8-9 High St, Exeter, EX4 3LF
01392 424080
* 
Finsbury Pavement
Gap
74-78 Finsbury Pavement, London, EC2 1HD
0207 588 9437
* 
Fleetwood Outlet
Gap Outlet
Unit H2a, Freeport, Fleetwood, Lancashire, FY7 6AE
01253 772569
* 
Fosse Park
Gap
Unit 5 Fosse Park, Leicester, LE3 2HX
0116 2897722
* 
Gateshead - HOF
Gap
Gap Concession, House Of Fraser, Metro Centre, Gateshead, Tyne & Wear, Ne11 9YE
0844 8003746
* 
Gloucester Quays Outlet
Gap Outlet
Unit 70, Gloucester Quays Designer Outlet, St Ann Way, Gloucester GL1 5SH
01452 503792
* 
Gracechurch Street
Gap
Unit 2, London, EC3V 0BG
0207 9295041
* 
Gretna Outlet
Gap Outlet
Units 1a, 2 & 3, Glasgow Road, Gretna DG16 5GG
01461 339435
* 
Guildford
Gap
58-62 High Street, Guildford Surrey, GU1 3ES
01483 533080
* 
Guildford Kids
Gap
68 High Street, Guildford, Surrey, GU1 3ES
01483 302959
* 
Gyle
Gap
25 - 30 Gyle Ave, South Gyle Broad Way, Edinburgh, Scotland, EH12 9JR
0131 3395972
* 
Hampstead
Gap
6-6A High Street, Hampstead, London, NW3 1PR
0207 794 8112
* 
Hampstead Kids
Gap
Units 2-3, 35 High Street, Hampstead, London, NW3 1PR
0207 794 9182
* 
Hanley
Gap
Units 255-257, Courtway, The Potteries, Market Square, Hanley, ST1 1PS
01782 269434
* 
Harrogate
Gap
2-6 James Street, Harrogate, HG1 1RF
01423 528938
* 
Hatfield Outlet
Gap Outlet
Unit 14, Comet Way, The Galleria, Hatfield AL10 0XR
01707 260188
* 
High Wycombe
Gap
24 Newlands Avenue, Eden, High Wycombe, HP11 2BZ
01494 527963
* 
Hull Outlet
Gap Outlet
UNIT 5C, KINGSTON RETAIL PARK, Hull, HU1 2TX
01482 606599
* 
Ipswich
Gap
21-21A Westgate Street, Ipswich, IP1 3DR
01473 639221
* 
Islington
Gap
Unit 5 Parkfield Street, Islington, London, N1 0PS
0207 359 7998
* 
Kensington Flagship
Gap
99-101 High Street, Kensington, London, W8 5SA.
0207 368 2900
* 
Kew
Gap
Unit 2 Kew Retail Park, Richmond, Surrey, TW9 4AD
0208 876 8684
* 
Kings Road
BR
20/23 & 22/24 Duke of York Square, Chelsea, London SW3 4LY
0207 730 4704
* 
Kings Road & Kids
Gap
LG1 & G14, 122 Kings Road, London, SW3 4TR
0207 823 7272
* 
Kingston
Gap
45 Clarence Street, Kingston-upon-Thames, Surrey KT1 1RF
0208 974 6525
* 
Kingston Kids & Baby
Gap
Units F2 Bentall Shopping Centre, Wood Street, Kingston-upon-Thames, Surrey KT1
1TP
0208 974 8073
* 
Lakeside Outlet
Gap Outlet
Unit 1A, The Junction, Thurrock Shopping Park, Western Avenue, Thurock, RM20 3LP
01708 865818
* 
Leamington Spa
Gap
12 Whiteheads Court, Royal Priors, Leamington Spa, CV32 4YA
01926 427181


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
2 of 4

--------------------------------------------------------------------------------

UK Stores

Store No.
Store Name
Type
Address
Tel No
* 
Leeds
Gap
135 - 137 Briggate, Leeds, West Yorks, LS1 6BR
0113 2439414
* 
Leeds - Birstall
Gap
Unit 5 Birstall Retail Park, Birstall, Batley, West Yorkshire, WF17 9DT
01937 423485
* 
Lincoln (18/10/2012)
Gap Outlet
Unit 8, Quayside, St Marks Square,Lincoln LN5 7EX
01522 569074
* 
Liverpool
Gap
20 - 22 South John Street, Liverpool
0151 7071832
* 
Livingston Outlet
Gap Outlet
Units 3-8 McArthur Glen Designer Outlets, Almondvale Avenue, Livingston,
Scotland, EH54 6QX
01506 419899
* 
Lowry Outlet
Gap Outlet
Units G18 & G19, The Lowry Mall, Salfod Quays, Manchester, M50 3AH
0161 8488234
* 
Manchester
Gap
30 St Ann Street, Manchester, M2 7LF
0161 8354110
* 
Mansfield Oulet Outlet
Gap Outlet
Unit 1, East Midlans Designer Outlet Centre, Mansfield Road, South Normanton,
Derbyshire.DE55 2ER
01773 545364
* 
Martineau Galleries
Gap
Units 1 - 4 Martineau Place, Corporation Street, Birmingham, B2 4UN.
0121 232 9000
* 
Meadowhall
Gap
19/20 Park Lane, Meadowhall Centre, Sheffield, S9 1EL
0114 2569414
* 
Merryhill
Gap
Units 80-81 Merry Hill, Pedmore Road, Brierly Hill, Dudley, West Mids DY5 1QX
01384 481412
* 
Milton Keynes Gap
Gap
Unit 31 Midsummer Place 501 Saxon Gate East, Milton Keynes, MK9 3DW
01908 200552
* 
Norwich
Gap
30 London St, Norwich, NR2 1LD
01603 624895
* 
Nottingham
Gap
8-12 Milton Street, Victoria Centre, Nottingham, NG1 3GL
0115 9582669
* 
Nottinghill
Gap
132-136 Notting Hill Gate, London, W11 3QG
0207 221 5828
* 
Ocean Terminal
Gap
Ocean Drive, Edinburgh, Scotland, EH6 6JJ
0131 5536744
* 
One New Change (cheapside)
BR
Unit SU6/7 and SU 35/36, One New Change London EC4M 9AF
0207 248 0358
* 
One New Change Kids
Gap
27 Lower New Change Passage, London
0207 2362347
* 
Oxford
Gap
52 Cornmarket Street, Oxford, OX1 3JE
01865 295275
* 
Oxford Circus
Gap
223-225 Oxford Street, London, W1D 2LR
0207 734 3312
* 
Oxford Street Flagship
Gap
376-384 Oxford Street, London, W1C 1JY
0207 408 4500
* 
Perth
Gap
174-175 High Street, Perth, PH1 5UH
01738 580995
* 
Piccadilly
Gap
1-7 Shaftesbury Avenue, London, W1D 7ET
0207 437 0138
* 
Portsmouth - Gunwharf Quays
Gap
Units 9-11 Gun Wharf Quays, Portsmouth, Hampshire, PO1 3TA
02392 755493
* 
Poultry
Gap
Unit 1, Poultry, London, EC2R 8EJ
0207 489 0214
* 
Preston Outlet (20/09/2012)
Gap Outlet
Unit 5C Capitol Retail Park Preston PR5 4AW
01772 250777
* 
Princess St Edinburgh
Gap
84A Princes Street, Edinburgh, EH2 2ER
0131 2202846
* 
Putney
Gap
Unit 7 Putney Exchange, Putney High Street, London SW15 1TW
0208 780 0733
* 
Putney Kids
Gap
Unit 30 Putney Exchange, Putney High Street, London SW15 1TW
0208 780 9866
* 
Reading Broad Street
Gap
107-108 Broad Street, Reading, RG1 2AX
0118 9583975
* 
Reading Oracle
Gap
Units 44&45, The Oracle, Reading, RG1 2AH
0118 9509299
* 
Regent Street
BR
Unit 3A, 224 Regent St, London, W1B 3BR
0207 7583550
* 
Regent Street
Gap
208 Regent Street, London, W1B 5BD
0207 287 5095
* 
Richmond
Gap
47 George Street, Richmond, Surrey, TW9 1HJ
0208 940 8670
* 
Romford
Gap
8 The Brewery, Romford, RM1 1AU
01708 754 117
* 
Royal Quays Outlet
Gap Outlet
Unit 7, The Royal Quays Outlet Centre, Coble Dene, North Shields NE29 6DW
0191 2570459
* 
Sevenoaks Baby
Gap
Blighs Walk, Blighs Meadow, Sevenoaks, Kent. TN13 1DB
01732 743269
* 
Solihull
Gap
Unit 56 - 58, Mill Lane Arcade, Touchwood Business Centre Solihull, Birmingham,
B91 3GS
0121 7091953
* 
Southampton
Gap
Units 23-25A, 55-57 West Quay Shopping Centre, Southampton, SO14 7EG
02380 336499
* 
Spalding Outlet
Gap Outlet
Unit 49 Springfields Outlet Village Spalding Lincs
01775 767232
* 
St Johns Wood
Gap
47-49 High Street, St John’s Wood, London, NW8 7NJ
0207 586 6123
* 
Staines
Gap
Units SUG&SUH,Norris Rd, 2 Rivers,Staines,TW18 4UP
01784 469969
* 
Sterling Mills Outlet
Gap Outlet
Units 24-27 Stirling Mills Outlet Shopping Village Tillicoultry Clackmannshire
FK13 6HQ
01259 753160
* 
Stockport Outlet
Gap Outlet
Unit 3 The Peel Centre, Great Portwood Street, Stockport SK12DW
01614 296552


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
3 of 4

--------------------------------------------------------------------------------

UK Stores

Store No.
Store Name
Type
Address
Tel No
* 
Stratford
Gap
207 The Balcony, Westfield Stratford City
0208 5554855
* 
Street Outlet
Gap Outlet
Unit 54, Clarkes Village, Farm Road, Street, Somerset. BA16 0BB
01458 446962
* 
Swindon Outlet
Gap Outlet
Units 57A/58/59/60 Great Western Designer Outlet Village, Kemble Drive, Swindon,
SN2 2DZ
01793 486696
* 
Talke Outlet
Gap Outlet
Units 1-4, freeport Talke Outlet Shopping Centre, Stoke on Trent, St7 1XD
01782 771539
* 
Telford Outlet
Gap Outlet
Unit 15, Telford Froge Retail Park, Collier way, TF3 4AG
01952 216728
* 
Trafford Centre
Gap
148-151 Regents Crescent,Trafford Centre, Manchester, M17 8AN
0161 2029919
* 
Trafford Centre
BR
Banana Republic Trafford Centre - Units 48 / 49, 159 -161 Peel Avenue, Trafford
Shopping Centre, Manchester M17 8BN
0161 7484613
* 
Tunbridge Wells
Gap
Unit SU5 Royal Victoria Place Shopping Ctr, Calverley Rd, Royal Tunbridge Place,
Tunbridge Wells, TN1 2SR
01892 517210
* 
Uxbridge
Gap
Units 206-208 The Chimes Shopping Centre, Uxbridge, Middlesex, UB8 1LB
01895 252795
* 
Victoria - HOF
Gap
Gap Concession, House Of Fraser, 101 Victoria St, London, SW1E 6QX
0207 7982300
* 
Walton Baby
Gap
Unit 16, The Heart, Walton on Thames. KT12 1TU
01932 267384
* 
Wandsworth
Gap
Central Mall Unit 27, Southside Shopping Centre, Wandsworth
0208 8749902
* 
Watford
Gap
113 High Street, Watford, WD17 2DQ
01923 223 392
* 
White City
Gap
Gap Unit 2001 Westfield London Shopping Centre, Ariel Way, London W12 7GE
 
* 
White City
BR
Banana Republic, Units 2034/2035/2036 - Westfield, White City, Ariel Way, London
W12 7GF
0208 7409957
* 
Whiteleys
Gap
Units 131-133 Whiteleys Shopping Centre, Bayswater, W2 4YN
0207 221 8039
* 
Whiteleys Kids
Gap
Unit 29 Whiteleys Shopping Centre, Bayswater, W2 4YN
0207 313 9693
* 
Wimbledon
Gap
Units 212-215 Centre Court Shopping Centre, Wimbledon, London SW19 8YE
0208 947 9074
* 
Wimbledon Kids
Gap
Units 108-109 Centre Court Shopping Centre, Wimbledon, London SW19 8YE
0208 947 5764
* 
Windsor
Gap
119 Peascod Street, Windsor, SL4 1DW
01753 851937
* 
York
Gap
22-24 Davygate, York, YO1 8RJ
01904 634670
* 
York Outlet
Gap Outlet
Mcarthur Glen Unit 90, Designer Outlet Village, St Nicholas Ave, Fulford, York,
YO19 4TA
01904 677971






* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement
4 of 4

--------------------------------------------------------------------------------

France Stores

Store No.
Store Name
Type
Address
Town
Postcode
Tel No
* 
Aix-en-Provence
Gap
15 rue des Chapeliers
Aix en Provence
13100
00 33 4 42 93 57 27
* 
Boulevard Capucines
Gap
22 bd des Capucines
PARIS
75009
00 33 1 44 71 00 34
* 
Boulogne
Gap
106 bd Jean Jaures
Boulogne
92100
00 33 1 55 60 14 69
* 
Boulogne Kids
Gap
96-100 bd Jean Jaures
Boulogne
92100
00 33 1 41 31 50 59
* 
Carre Senart
Gap
C.C Carre Senart 3, allée du préambule
Lieusaint
77566
00 33 1 64 13 32 56
* 
Champs Elysees - Gap
Gap
36 av des Champs Elysées
PARIS
75008
00 33 1 56 88 48 00
* 
Commerce
Gap
3 rue de Commerce
PARIS
75015
00 33 1 45 79 97 70
* 
Commerce Kids
Gap
6 rue de Commerce
PARIS
75015
00 33 1 44 37 03 76
* 
Creteil
Gap
C.C Creteil Soleil,
av du Gal de Gaulle
CRETEIL
94000
00 33 1 41 94 17 96
* 
Dijon
Gap
1, rue de la Liberté
Dijon
21000
00 33 3 80 49 65 54
* 
Faubourg St Antoine
Gap
64 rue du Fbg Saint Antoine
Paris
75012
00 33 1 44 73 84 01
* 
Forum des Halles
Gap
Forum des Halles, Porte Rambuteau, niveau 2
PARIS
75001
00 33 1 53 00 94 65
* 
Galeries Lafayette - Marseille
Gap
40-42 rue Saint Ferrreol
Marseille
13001
00 33 4 91 31 5232
* 
Galeries Lafayette - Paris
Gap
40, boulevard Haussmann
PARIS
75009
00 33 14 016 5443
* 
Kleber
Gap
112 avenue Kleber
PARIS
75016
00 33 1 56 26 10 34
* 
La Defense
Gap
C.C Les 4 Temps - Niveau 1 - Zone Pergola
Puteaux
92800
00 33 1 41 45 00 93
* 
Lille
Gap
50, rue de Béthune
LILLE
59000
00 33 1 20 15 98 00
* 
Lyon
Gap
CC La Part Dieu - 17 rue du Dr Bouchut
LYON
69003
00 33 4 72 84 97 70
* 
Montpellier
Gap
C.C Le Polygone - 1 rue des Pertuisanes
Montpellier
34000
00 33 4 67 99 83 20
* 
Palais des Congres
Gap
Atrium Du Palais - Place de la Porte Maillot
PARIS
75017
00 33 1 58 05 00 77
* 
Paris - Champs Elysees BR
BR
12-14 rond-point des Champs Elysées, Paris
PARIS
75008
00 33 1 53 89 03 92
* 
Parly
Gap
C.C Parly 2 - avenue de la Breteche
Le Chesnay
78150
00 33 1 39 66 03 64
* 
Passage du Havre
Gap
C.C Passage du Havre - 109 rue St Lazare
PARIS
75009
00 33 1 53 32 82 10
* 
Passy Plaza
Gap
53 rue de Passy
PARIS
75016
00 33 1 44 96 30 50
* 
Rennes (Adults)
Gap
64 rue de Rennes
PARIS
75006
00 33 1 40 49 00 43
* 
Rennes (Kids)
Gap
62 rue de Rennes
PARIS
75006
00 33 1 53 63 00 39
* 
Rivoli
Gap
102 rue de Rivoli
PARIS
75001
00 33 1 44 88 28 28
* 
Saint Denis
Gap
12 rue Saint Denis
PARIS
75001
00 33 1 40 13 76 65
* 
Saint Germain
Gap
Marché St Germain - 14 rue Lobineau
Paris
75006
00 33 1 44 32 07 30
* 
Saint Michel
Gap
47 bd St Michel
PARIS
75005
00 33 1 56 81 05 11
* 
Scribe
Gap
1 rue Scribe
PARIS
75009
00 33 1 44 51 19 26
* 
Sebastopol (Kids)
Gap
9 bd Sebastopol
PARIS
75001
00 33 1 44 76 95 84
* 
Strasbourg Adults
Gap
C.C. Rivetoile - 3 place Dauphine
Strasbourg
67000
00 33 3 88 44 97 02
* 
Strasbourg Kids
Gap
C.C. Rivetoile - 3 place Dauphine
Strasbourg
67000
00 33 3 88 44 95 21
* 
Ternes
Gap
13-15 av des Ternes
PARIS
75017
00 33 1 55 37 02 00
* 
Tronchet
Gap
36 rue Tronchet
PARIS
75009
00 33 1 42 68 20 44
* 
Val d'Europe
Gap
Espace Commercial International Val d'Europe
SERRIS
77700
00 33 1 60 43 51 58
* 
Velizy II
Gap
C.C Velizy 2
Velizy Villacoublay
78140
00 33 1 39 26 01 40








* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement



--------------------------------------------------------------------------------

Ireland Stores

Store No.
Store Name
Type
Address
Tel No
* 
Cork
GAP
 Unit 1, Opera Lane, Cork City, Republic of Ireland
.+353214278230
* 
Dublin
GAP
Arnotts, 12 Henry Street, Dublin 1, Dublin, Eire
.+35318050520
* 
Dundrum
GAP
Unit 2, 39 Sandyford Road, Dublin, Dublin 16, Eire
.+35312966863






* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Gap/IBM Confidential
Fist Amended and Restated Master Services Agreement



--------------------------------------------------------------------------------

Italy Stores



Store No.
Store Name
Type
Address
Tel No
* 
Milan Flagship BR
BR
Corso Vittorio Emanuele 24-28, Milan
.+ 39 02 30352 900
* 
Milan Flagship
Gap
Corso Vittorio Emanuele 24-28, Milan
.+ 39 02 30352 800
* 
Fiordaliso
Gap
Via Eugenio Curiel 25 20089 Assago (MI)
.+ 390257518009
* 
Rome EST
Gap
Unit 209, Roma Est, Via Collatina, 00010 Roma
.+ 39 062260479
* 
Vicolungo
Gap
Parco Commerciale Di Vicolungo, Unti C-13.4+4+6+7, Vicolungo (NO), Italy
.+ 390321 875904
* 
Gap Rome Flagship (30th July)
Gap
Via del Corso 472/473 00186 Roma Italy
.+ 39 0668408800
* 
Gap Valdichiana Outlet (15th Sept)
Gap
Unit E14, Valdichiana Outlet Village,
Via Enzo Ferrari 5,
52045 Foiano della Chiana (AR)
.+ 39 0575 649885
* 
Turin Le Gru Gap Combo (29th Spet)
Gap
Unit 115, Shopville Le Gru, Via Crea 10, Grugliasco (Torino)
.+ 39 011 707 9642
* 
Gap Castel Guelfo Outlet (29th Oct)
Gap
..Unit 57-58, Castel Guelfo The Style Outlets, 40023 Castel Guelfo di Bologna
(Bologna)
.+ 39 0542 670270
* 
Palmanova Outlet Adults (10th Nov)
Gap
Gap Adults, Unit 66, Palmanova Outlet Village, 33041 - Aiello del Friuli (UD)
.+ 39 0432 932857
* 
Palmanova Outlet Kids (10th Nov)
Gap
Gap Kids, Unit 67-68, Palmanova Outlet Village, 33041 - Aiello del Friuli (UD)
.+ 39 0432 997938
 
 
 
 
 
 
Remote Office Address:
 
 
 
 
 
 
 
 
 
* 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Temporary Office:
 
 
 
 
 
 
 
 
 
* 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



















Exhibit D.20 – Supplier Locations


to

Second Amended and Restated Master Services Agreement


March 29, 2013






This document contains confidential and proprietary information of The Gap, Inc.
and Supplier. Except with the express prior written permission of The Gap, Inc.
and Supplier, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.








Exhibit D.20    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 2



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SUPPLIER LOCATIONS
1.
HELP DESK LOCATIONS



* 


* 


* 
2.
SERVICE DELIVERY



*† 


* 


* 


* 


* 


* 


* 


* 


* 




Note: Resources from other IBM locations may also be leveraged as needed for
activities related to Supplier’s delivery of Services.




















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.
†The locations within this geography may change, and Supplier may provide
Services at other sites within this country.

Exhibit D.20    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 2



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]






Exhibit D.20    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 2



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



























Exhibit D.23 – Subcontractors


to


Second Amended and Restated Master Services Agreement


March 29, 2013








This document contains confidential and proprietary information of The Gap, Inc.
and Supplier. Except with the express prior written permission of The Gap, Inc.
and Supplier, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.




Exhibit D.23        Gap / IBM Proprietary and Confidential Information
            
Second Amended and Restated Master Services Agreement



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



This Exhibit D.23 (Subcontractors) of the Second Amended and Restated Master
Services Agreement dated as of March 29, 2013 between Gap and Supplier (the
“Agreement”) sets forth the current approved Subcontractors which may be
utilized by Supplier to provide the Services, unless expressly provided
otherwise in the Agreement.
1.0
Subcontractors for Existing Services

For purposes of this Exhibit D.23 and the Services contemplated under the
Agreement, any and all subcontractors providing the in-scope Services to Gap as
of the Reference Date shall continue to be considered approved Subcontractors
following the Reference Date, unless otherwise mutually agreed by Gap and
Supplier.
2.0
Specific Subcontractors Identified by Supplier Based on Scope of Services

2.1
Sprint

2.2
AT&T

2.3
Motorola Symbol

2.4
Toshiba Tech

3.0
Standard Subcontractors Typically Employed by Supplier for Similar Services

For purposes of this Exhibit D.23 and the Services contemplated under the
Agreement, the following list of standard Subcontractors typically utilized by
Supplier to perform outsourcing activities similar to those included in the
scope of the Services shall be considered approved Subcontractors, unless
otherwise mutually agreed by Gap and Supplier.
Ajilon, Analysts International Corp, Apollo Consulting Services Corp., Artech
Information Systems, LLC., CDI Corp, Computer Generated Solutions, Essential
Enterprise Solutions, Glasshouse Technologies, Global Consultants, Inc.,
Infinite Computer Solutions, Inc., Iron Mountain, Manpower Inc., Pomeroy, R&R
Packaging, Talent Logic, Inc., Spherion, Synova Corp.













Exhibit D.23        Gap / IBM Proprietary and Confidential Information
            
Second Amended and Restated Master Services Agreement



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]

























Exhibit F – Form of Implementation Agreement




to


Second Amended and Restated Master Services Agreement


March 29, 2013












This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.








Gap / IBM Proprietary and Confidential Information     
Exhibit F    
Second Amended and Restated Master Services Agreement
Page 1


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



FORM OF IMPLEMENTATION AGREEMENT
This Implementation Agreement (“Implementation Agreement”) is entered into
between The Gap, Inc., a Delaware corporation, (“Gap In-Country Affiliate”) and
International Business Machines, a New York Corporation (“Supplier In-Country
Affiliate”) (collectively, the “Parties”) and is effective as of
_______________, _______ (the “Initiation Date”) as to all Services provided
under the Master Agreement.
In consideration of the mutual covenants and agreements contained herein, the
Parties hereto agree as follows:
1.
Implementation Agreement.

Except for those country specific terms and conditions set forth herein, this
Implementation Agreement expressly incorporates by reference all the terms and
conditions of the Master Services Agreement dated for reference as of
_________________, _____ between The Gap, Inc. and International Business
Machines Corporation (the “Master Agreement”).
1.1
General. This Implementation Agreement governs the provision of the Services by
Supplier In-Country Affiliate to the Gap In-Country Affiliate in the United
States (the “Country”). The Supplier In-Country Affiliate and the Gap In-Country
Affiliate will not have any rights or obligations, including the providing or
receiving of Services, unless and until each sign this Implementation Agreement.

1.2
English Language. This Implementation Agreement and the Master Agreement are:
(i) written and were negotiated in English; (ii) the complete and exclusive
agreement between the Parties regarding the subject matter of this
Implementation Agreement; and (iii) replace any prior oral or written
communications between the Parties with respect to the subject matter of this
Implementation Agreement. Any inconsistency with regard to the translation of
this Implementation Agreement or the Master Agreement shall be resolved by
utilizing the English language.

1.3
Certain References. All references in the Master Agreement to its Schedules and
Exhibits shall mean the Schedules and Exhibits attached to the Master Agreement
as modified by the Schedules and Exhibits attached hereto. All references in the
Exhibits or Schedules attached hereto to “IBM”, “Supplier” or “Outsourcer” shall
mean International Business Machines and all references in the Schedules to Gap
shall mean The Gap, Inc.. All capitalized terms not defined in this
Implementation Agreement shall have the meaning as set forth in the Master
Agreement.

2.
Term.

This Agreement is coterminous with the Master Agreement.

Gap / IBM Proprietary and Confidential Information     
Exhibit F    
Second Amended and Restated Master Services Agreement
Page 2


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





3.
Country Specific Terms and Conditions.

The following modifications to the Master Agreement are specifically mandated by
the laws, rules, regulations, directives, company human resource policies,
and/or statutes of the Country:
3.1
Human Resources. [None/See Schedule 3.1.]

3.2
Data Protection. [None/See Schedule 3.2.]

3.3
Taxes. [None/See Schedule 3.3.]

3.4
Other Mandated Requirements. [None/See Schedule 3.4.]

4.
Other Country Specific Terms and Conditions.

The following subsections amend the terms of the Master Agreement:
4.1
Invoices. [None/See Schedule 4.1.]

4.2
Assignment and Assumption of Technology Assets. [None/See Schedule 4.2.]

4.3
Provision Required to Establish Jurisdiction and Venue as Set Forth in Section
46.3 (Venue and Jurisdiction) of the Master Agreement. [None/See Schedule 4.3.]

4.4
Gap General Counsel Approved Modifications. [None/See Schedule 4.4.]

4.5
Additional Notices. [None/See Schedule 4.5.]



[Signature Page Follows]



Gap / IBM Proprietary and Confidential Information     
Exhibit F    
Second Amended and Restated Master Services Agreement
Page 3


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



IN WITNESS WHEREOF, the parties have executed this Implementation Agreement to
become effective as set forth in the preamble.


THE GAP, INC.








By:      


Name:      


Title:      


Date:      


Address:




INTERNATIONAL BUSINESS MACHINES CORPORATION






By:      


Name:      


Title:      


Date:      


Address:






Gap / IBM Proprietary and Confidential Information     
Exhibit F    
Second Amended and Restated Master Services Agreement
Page 4


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SCHEDULE 3.1
(HUMAN RESOURCES)


None.

Gap / IBM Proprietary and Confidential Information     
Exhibit F    
Second Amended and Restated Master Services Agreement
Page 5


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SCHEDULE 3.2
(DATA PROTECTION)

None.

Gap / IBM Proprietary and Confidential Information     
Exhibit F    
Second Amended and Restated Master Services Agreement
Page 6


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SCHEDULE 3.3
(TAXES)


None.

Gap / IBM Proprietary and Confidential Information     
Exhibit F    
Second Amended and Restated Master Services Agreement
Page 7


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SCHEDULE 3.4
(OTHER MANDATED REQUIREMENTS)


None.



Gap / IBM Proprietary and Confidential Information     
Exhibit F    
Second Amended and Restated Master Services Agreement
Page 8


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SCHEDULE 4.1
(INVOICES)


None.

Gap / IBM Proprietary and Confidential Information     
Exhibit F    
Second Amended and Restated Master Services Agreement
Page 9


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SCHEDULE 4.2
(ASSIGNMENT AND ASSUMPTION OF TECHNOLOGY ASSETS)


None.


 


Gap / IBM Proprietary and Confidential Information     
Exhibit F    
Second Amended and Restated Master Services Agreement
Page 10


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SCHEDULE 4.3
(PROVISIONS REQUIRED TO ESTABLISH JURISDICTION AND
VENUE AS SET FORTH IN SECTION 46.3 (VENUE AND JURISDICTION)
OF THE MASTER AGREEMENT)


None.

Gap / IBM Proprietary and Confidential Information     
Exhibit F    
Second Amended and Restated Master Services Agreement
Page 11


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SCHEDULE 4.4
(GAP GENERAL COUNSEL APPROVED MODIFICATIONS)


None.



Gap / IBM Proprietary and Confidential Information     
Exhibit F    
Second Amended and Restated Master Services Agreement
Page 12


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



SCHEDULE 4.5
(ADDITIONAL NOTICES)


None.


 







Gap / IBM Proprietary and Confidential Information     
Exhibit F    
Second Amended and Restated Master Services Agreement
Page 13


--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]

























Exhibit J – Gap Competitors


to


Second Amended and Restated Master Services Agreement


March 29, 2013










This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.










Exhibit J        Gap / IBM Proprietary and Confidential Information
                Page 2 of 2    
Second Amended and Restated Master Services Agreement





--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



This Exhibit J (Gap Competitors) to the Agreement sets forth the following Gap
Competitors which are subject to the restrictions set forth in the Agreement.
For purposes of this Exhibit and the Agreement, the Gap Competitors listed below
shall include any affiliates of such Gap Competitors.
* 






















































































__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit J        Gap / IBM Proprietary and Confidential Information
                Page 2 of 2    
Second Amended and Restated Master Services Agreement





--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]













 




Exhibit L – Monthly Performance Review – Standing Agenda


to


Second Amended and Restated Master Services Agreement


March 29, 2013






 
 
 


This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 
 
 

Exhibit L    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Exhibit L
Monthly Performance Review – Standing Agenda
This Exhibit L (Monthly Performance Review – Standing Agenda) of the Second
Amended and Restated Master Services Agreement dated as of March 29, 2013between
Gap and Supplier (the “Agreement”) sets forth the standing agenda for the
Monthly Performance Review meetings.  The purpose of the Monthly Performance
Review meeting shall be to:  (i) review Supplier’s overall monthly performance
against the Agreement; (ii) resolve escalated issues; (iii) review the status of
key Projects; and (iv) provide a forum for strategic planning discussions and
recommendations for action.
For each agenda category below, Supplier will provide, in advance of the
meeting, an executive summary of Supplier’s performance in the prior month with
relevant Supplier data to illustrate or support Supplier’s summary.
The Monthly Performance Review meeting shall have the following agenda:
1.     Overall Performance
    


B.     Are the Services meeting Gap’s operational information technology needs
•
Service Level Review

•
Current Attainment/Misses

•
Applicable Root Cause Analysis Reviews

•
Financial Review

Ø
Invoice Compliance

Ø
Resource Use Variance

Ø
Non-Recurring Initiative Costs



 
2.      Review/Resolve Escalated Issues
A.     Issue Overview
•
Current Status

•
Business Impact

 
3.     Key Project Status

B.     Non Recurring Initiative Costs
C.     New Projects
 
4.     Open  Discussion
A.     Strategic Planning
B.     Recommendations and follow-on actions







Exhibit L    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement



--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





















Exhibit M – Key Personnel


to


Second Amended and Restated Master Services Agreement


March 29, 2013
















This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.











    



Exhibit M    Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement





--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



Key IBM Personnel
 
* 
* 
* 
* 
* 
 
* 
* 
* 
* 
* 
* 
 
* 
* 
* 
 
* 
* 
* 
* 
* 
 
* 
* 
* 
 
* 
* 
 
* 
* 
* 
* 















__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit M    Gap / IBM Proprietary and Confidential Information             Page
2 of 3    
Second Amended and Restated Master Services Agreement





--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]





Key Gap Personnel
* 
* 
* 
* 
* 



__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit M    Gap / IBM Proprietary and Confidential Information             Page
3 of 3    
Second Amended and Restated Master Services Agreement





--------------------------------------------------------------------------------

[a7538753012ibmrestate_image1.gif]



EXHIBIT N
Termination Transition Plan for Terminated and Transitioned SOWs
Notwithstanding anything to the contrary contained in Section 34 of the
Agreement, the following terms and conditions apply with respect to the
Terminated and Transitioned SOWs only:
(a)    Termination Transition Period. The Termination Transition Period for the
Terminated and Transitioned SOWs will commence on Second Amended Effective Date
and continue until *, unless such period is truncated by Gap via RRCs (existing
process).
(b)    Termination Transition Plan and Termination Assistance Services.
(i)    Supplier will provide Termination Assistance Services in connection with
each of the Terminated and Transitioned SOWs pursuant to the applicable
Termination Transition Plan(s) which will be agreed to between the Parties after
the Second Amended Effective Date. The Parties will cooperate in creation of the
Termination Transition Plan(s) and the effective transition of the Terminated
and Transitioned SOWs. The Termination Transition Plan(s) will reflect the
following material terms and conditions:
(1)    *.
(ii)    As part of the Termination Transition Services, Supplier will implement
a knowledge transfer process to ensure that Supplier Personnel share the
knowledge they have gained while performing the Services associated with the
Terminated and Transitioned SOWs with Gap and its designated Third Party
Vendors. At a minimum, such knowledge transfer process will include Supplier
meeting with Gap and its designated Third Party Vendors to (A) explain how the
Gap IT Environment operates in connection with the provision of the applicable
Services; (B) explain how the applicable Services are provided; and (C) provide
reasonable knowledge transfer, updated Documentation as agreed by the Parties
and other reasonable materials to Gap and its designated Third Party Vendors to
help them understand and operate the Gap IT Environment.
(iii)    *.
(c)    *.
























__________________________
*Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



Exhibit N    
Gap / IBM Proprietary and Confidential Information             
Second Amended and Restated Master Services Agreement
Page 1
